Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 1 of 261 PageID #: 3795




                               AFFIDAVIT OF JOSEPH GIANNINI


STATE OF NEW YORK
                                   } ss:
COUNTY OF SUFFOLK


       My name is Joseph Giannini. I reside at 90 Isle of Wight, East Hampton, New York. I

swear to the following:

       1.      I was born in 1943 in Kings County, New York. In January 19661 graduated from

Hofstra University. On March 15, 1966 I enlisted in the U.S.M.C. While at Parris Island I

applied to Officer Candidate School, was accepted, and in December 1966 was commissioned as

a 2nd Lieutenant. I volunteered for Vietnam and did my tour as a Marine Infantry Officer with the

First Battalion, Third Marines ("The Home of The Brave") from 1967-1968. I rotated home in

July 1968, coincidentally the same month Robert Mueller arrived in country as a Marine Infantry

Officer and joined the Second Battalion Fourth Marines ("The Magnificent Bastards"). I am a

"Mustang," a Marine who rose through the ranks, from Private to Captain, and after returning to

the United States as a Captain, I was assigned to train Navy SEALs.

        2.     In 1971, after leaving the U.S.M.C, I attended Brooklyn Law School on the G.I.

Bill. In 1974, I was admitted to the New York Bar. For the next 42 years I practiced criminal

defense law, federal and state, mostly in the New York City area.

        3.     During my last 12 years of practice, I also became a writer and producer. In 2004,

 I associated with LTV, Long Island Public Access Television, producing and hosting East End

 Veterans, and later Gung Ho, covering our endless wars and injustice everywhere, with special

 focus on government misconduct.

        4.     In June 2015 I had to retire due to service-connected disabilities - the most

 serious, Chronic Ischemic Coronary Heart Disease, diagnosed in 2013 as caused by my constant
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 2 of 261 PageID #: 3796




exposure to Agent Orange in Vietnam (of course, the phrase Agent Orange was not part of our

jargon when we served). I still write non-fiction short stories and produce Gtmg Ho on public

television.

        5.     On May 21, 2018, I called Richard E. Lerner, Esq. to get a meeting with him and

his client, Frederick M. Oberlander Esq. Until then I had never communicated with either. I

wanted to talk to them about Felix Sater and a former client of mine, Daniel Persico Jr. My

interest had been piqued by a petition for writ of certiorari they'd filed, which I had found online.

Exh A. It covered United States v. Coppa, 00-CR-196 (EDNY) (Glasser, J.), a case where I had

represented defendant Daniel Persico Jr. In Coppa, Sater, Salvatore Lauria, Gennady Klotsman,

and others had "flipped," had become cooperators, more formally cooperating witnesses,

thereafter working for the FBI and DOJ against the other defendants in return for the

government's promise of leniency.

        6.      On May 22, 2018, I met with Mr. Oberlander and Mr. Lerner in East Hampton,

New York. They told me that Sater had been claiming that (1) Daniel Persico Jr. first learned that

Sater and Lauria had flipped in or about 2012; and that (2) he had only learned it because Mr.

Oberlander and Mr. Lerner had illegally leaked sealed material to the media and had improperly

disclosed same to Gerald Shargel Esq. because he had represented Persico in the Coppa case so

 would give them to Persico who would in revenge have Sater and Lauria killed.

        7.      Those claims are incredible. For more than two years, from arranging his

 voluntary surrender and appearing at his March 2, 2000 arraignment, through his February 26,

 2002 guilty plea and May 8, 2002 surrender to the Bureau of Prisons at Fort Dix, I was the sole

attorney of record for Daniel Persico Jr. It is inconceivable that he had somehow also engaged

 Mr. Shargel on the side and yet I never knew of it.



                                                  2
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 3 of 261 PageID #: 3797




        8.        In the meeting, I repeated what I'd said on the phone. That both Daniel Persico Jr.

and I knew. on March 2, 2000, the day of arraignment. our first court appearance. that Sater,

Lauria. and Klotsman were cooperating. Within hours of that appearance, where I represented

 Persico, he was released on a million-dollar bond and we then read the Indictment together,

 circled the names of "unindicted co-conspirators," including Sater, Lauria, and Klotsman, and

 marked them "C/W," cooperating witness. It was obvious to me and Persico that they had

"flipped." So, on March 2, 2000, they for all intents and purposes had been overtly outed by the

 DOJ, because they had been identified as unindicted co-conspirators in the indictment in

 circumstances which made it obvious.

        9.        This was confirmed on February 2, 2001, when in an open-court hearing before

 Judge Glasser, Sater was identified as a government cooperator. Exh. B at 26. The transcript

 shows I was present and participated. Exh. B at 4. To my best recollection, my client was present

 as well.

            10.   Because my client Daniel Persico Jr. and I knew Lauria was cooperating, I had a

 private investigator find him to learn whether he would testify if we went to trial. Lauria told my

 investigator he "wouldn't hurt Danny." My contemporaneous handwritten notes confirm my

 recollection. And while one would presume that if he didn't know already, by then, after my

 investigator found him, Lauria had to have known that Persico knew of his cooperation, here one

 doesn't have to presume, because Lauria's February 5, 2004 sentencing transcript confirms that

 he, his attorneys, and the FBI had been aware of my investigator's visit for years and confirms

 that they knew full well that Persico had obviously known of Lauria's cooperation, because it

 shows them telling Judge Glasser that Persico had had an investigator find Lauria and that it was




                                                    3
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 4 of 261 PageID #: 3798



a concern because, they said, Persico had viewed Lauria's cooperation as the ultimate betrayal.

Exh. Cat 9,

        11.    My notes further confirm that I had naturally then also reached out to the other

cooperators to see if I could get the same assurance from them, first contacting Myles Mahlman

Esq., Felix Sater's attorney, who did in fact give me the same assurance, then to the attorney for

Klotsman, who did not respond.

        12.    Believing confidentiality didn't bar it, I showed Mr. Oberlander and Mr. Lerner

files relating to my defense of Daniel Persico Jr. They held case documents which had been

either prepared and filed, or given me, by the government during the Coppa case. All were free

of any protective or sealing order, or other restriction on their use. I gave Mr. Oberlander and

Mr. Lerner the originals of four documents, which I signed and dated, and photocopies of my

remaining files.

        13.    One of the four original documents I gave them is Lauria's Cooperation

 Agreement of December 10, 1998, signed by Lauria, his attorney, AUSA Jonathan S. Sack, and

Supervising Assistant United States Attorney Andrew Weissman. Another is a related Consent

Order of December 10, 1998, ..So Ordered" by the Hon. I. Leo Glasser and signed by the same

individuals as signed the Cooperation Agreement. The other two are FBI 302 debriefing reports

on Lauria and Klotsman. All of these were given to me by the government as 3500 disclosures in

 2001, while my client Daniel J. Persico Jr. was still pleading not guilty. Exh. D is a true and

correct set of the four originals I gave them, at, respectively, pages l, 8, 11, and 23. Though they

each bear government evidence stamps, I'm not surprised that they're not in the Coppa docket,

as my client later entered a guilty plea, so the government never put them in evidence. But I am




                                                 4
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 5 of 261 PageID #: 3799



surprised that the Consent Order is not on what I'm told is Lauria's docket, Exh. E, as it is an

order of an Article m court.

        14.     I have reviewed Exh. F, which has filings by Sater and Lauria. The first is a

publicly docketed letter, dated October 23, 2014, by Sater's attorneys Mobargha and Beys to

Judge Cogan. Exh. F at 1. It asks for contempt charges against Mr. Oberlander and Mr. Lerner

for attempting to cause the murder of Sater by exposing his cooperator status so other defendants

would pay their clients (Kriss and Ejekam) an extortionate settlement lest they too be killed or

caught in scandal. Exh. F. at 7. And, Mr. Oberlander and Mr. Lerner told me that, at a hearing a

day later, on October 24, 2014, another Sater lawyer, Robert Wolf, successfully pleaded with

Judge Cogan to let him read aloud that accusatory portion into the record because it involved

attempted murder. It also includes a complaint filed by the same lawyers in New York Supreme

Court against Jody Kriss, Mr. Lerner and Mr. Oberlander's client, in behalf of Salvatore Lauria,

 making similar allegations, viz. that Daniel Persico Jr. first learned in or about 2012 that Sater

and Lauria were cooperators, because they were outed by Mr. Oberlander and Mr. Lerner (acting

 in behalf of Kriss) and that Persico, having supposedly only then just learned of their

 cooperation, tracked down Lauria and publicly threatened to kill him and Sater. Exh. Fat 16, 30.

        15.     I have reviewed various documents that I have been told were publicly filed in the

 Coppa case and remain part of the public record, maintained by the National Archives for near

 20 years, including papers filed by counsel for other Coppa defendants, for example Jeffrey

 Lichtman, who, representing defendant Daniel Lev, requested all exculpatory material on

 cooperating witness [sic] Felix. Sater. Exh. G. at 15. Most significant is a letter dated November

 21, 2001, from EDNY AUSA Eric Comgold confirming that Sater and Lauria were cooperating

 witnesses. Exh. G. at 2.



                                                 s
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 6 of 261 PageID #: 3800



        16.     Based on my knowledge of the Coppa case, and my forty-two years' experience

as a criminal lawyer, and my overall life experiences, I state with certainty that anyone who has

 been associated in any way with Sater's related case and represents to any investigators,

 prosecutors or courts that Daniel Persico Jr. first learned in or about 2012 that Sater and Lauria

 were cooperators is knowingly lying. Further, anyone who claims that Sater and Lauria were first

"outed" by Mr. Oberlander and/or Mr. Lerner sometime in or after 2010 is knowingly lying. The

 truth is that (l) Daniel Persico Jr. (and I) knew this on March 2, 2000, because it was obvious

from the content and nature of the Indictment; and (2) we were thereafter informed of this, by the

 government, in the February 2001 severance hearing, by the its acquiescence to describing Sater

as a government cooperator and again later in 2001 by the explicit 3500 disclosures of Lauria's

 cooperation supra, which together merely served to confirm what Perisco (and I) had long

 known; and (3) the public was "told" at the same time, by the open court nature of that hearing

 and by the public filing of the Lichtman Brady motion and the Corngold 3500 letter to Ray.

        17.     But the following I can't explain. Exh. H has what I'm told is the Coppa docket as

 shown on PACER on December 14, 2010 and August 28, 2012. The headers show Daniel

 Persico Jr. as Defendant 3 and me as his counsel. Exh. H at 1. Exh. I is I'm told the Coppa

 docket as shown on PACER today. For some reason, my client and I have been "made to

 disappear" from the header. Exh I at l . This could be an attempt to stop anyone from knowing

 that I, and not Gerald Shargel, Esq., represented Daniel Persico Jr. in U.S. v. Coppa, et al. Or it

 could be an attempt to stop anyone from proving that Sater's lawyers, or the government, could

 have easily checked the truth on PACER thus were, at best, recklessly indifferent in their

 accusations. Or it could be both.




                                                 6
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 7 of 261 PageID #: 3801



       18.    Since 2002, the end of Daniel Persico Jr.'s case, only one person has contacted

me about the case, a reporter from the Wall Street Journal, who called about six months ago

asking if he could be put in touch with him. I declined to help him, though it would not likely

have mattered because, as I had not then known at the time, Persico had already passed away.

       19.    For emphasis, at no time over did the FBI, DOJ, or Felix Sater or his counsel ever

ask me about Daniel Persico Jr.

       20.    I gave the above-listed materials to Mr. Oberlander and Mr. Lerner to aid them in

their legal fight against Sater and his attorneys. I stand ready to testify for them upon their

request.

                                             *****
May 29, 2018                                 Sworn to before me this 29th day of May, 2018:
East Hampton, New York

~~
 ,.
 osephGiannini
                                                                    BANFORO I. POSNICK
                                                                 NOTNff Pl/BUC, 61'1\TE OF NEW YOfl(
                                                                    Reglstratlon No. 01 P06372479
                                                                      0uallfied In Suffoll( Coi,ity
                                                                t.tfOamnmlol, Expres Man:h 19, 2022




                                               7
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 8 of 261 PageID #: 3802




                                       NO.       14-676


             In the Supreme Court of the United States

                          LORIENTON N.A. PALMER,
                      FREDERICK MARTIN OBERLANDER,
                                                                     Petitioners,
                                                 v.

             JOHN DOE 98-CR-01101, UNITED STATES OF AMERICA,
                                                Respondents.


                      On Petition for a Writ of Certiorari to the
                United States Court of Appeals for the Second Circuit


                 PETITION FOR A WRIT OF CERTIORARI
                     AND VOLUME 1 OF APPENDIX


                                     Richard E. Lerner
                                     Counsel of Record
                                     The Law Office of Richard E. Lerner, P.C.
                                     1375 Broadway, 3rd Floor
                                     New York, New York 10018
                                     Phone: 917.584.4864
                                     Fax: 347.824.2006
                                     richardlerner@msn.com

                                     Counsel for Petitioners




                 Becker Gallagher · Cincinnati, OH · Washington, D.C. · 800.890.5001
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 9 of 261 PageID #: 3803




                                           i

                           QUESTIONS PRESENTED
               1. Despite this Court’s holdings that the public has a
               first amendment right to access criminal trials, the
               Second Circuit uses a cooperator exception to allow
               closure without proof of necessity, the mere fact of
               cooperation sufficient. Does this violate the
               constitution?
               2. In a circuit conflict, the Second Circuit uses this
               cooperator exception to allow blanket sealing of cases
               without individual particularized reviewable findings,
               while the Fourth Circuit has held blanket sealing
               unconstitutional. May a court seal entire cases and
               everything filed in them without particularized
               findings?
               3. The Second Circuit uses this cooperator exception to
               defy victim rights and mandatory sentencing laws,
               letting convicted cooperator–defendants evade
               restitution by holding the fact of their cooperation
               justifies not telling victims of the case, yet claiming
               their secret sentencings are really public, which if true
               requires victim notification. Does this violate the
               constitution?
               4. The Second Circuit uses this cooperator exception to
               defy the first amendment by letting courts enjoin third
               parties who learn of the secret case from telling
               anyone, even victims of ongoing crimes involved, even
               Congress, without evidentiary hearings or findings, or
               other due process. Does this violate the constitution?
               5. The Second Circuit upheld the district court’s
               rulings maintaining the sealing of documents by a non-
               precedential “summary order” it admitted violated its
               own precedents but applied nonetheless to this “special
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 10 of 261 PageID #: 3804




                                            ii

                case.” Does a federal appellate court violate the
                constitution when it purports to issue non-precedential
                orders; that is, does Article III require appellate courts
                to give precedential value to all their decisions?
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 11 of 261 PageID #: 3805




                                                     iii

                                   TABLE OF CONTENTS
                QUESTIONS PRESENTED . . . . . . . . . . . . . . . . . . . i
                TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . xi
                DECISIONS BELOW . . . . . . . . . . . . . . . . . . . . . . . . 1
                JURISDICTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
                CONSTITUTIONAL, STATUTORY, AND
                REGULATORY PROVISIONS INVOLVED . . . . . . 2
                STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . 3
                I.      Everything Secret Degenerates – –
                        Especially the Administration of Justice . . . 3
                II.     The Boston U.S. Attorney’s and FBI Offices
                        Facilitated and Covered-Up the Crimes of
                        Racketeer Whitey Bulger Because He Was an
                        Informant . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
                III.    The Eastern District of New York U.S.
                        Attorney’s and FBI Offices Facilitated and
                        Covered-Up the Crimes of Racketeer Felix
                        Sater, a Respondent Here, Because He Was
                        a Cooperator – but Unlike the Bulger Case,
                        Here, the Federal Courts Knowingly Went
                        Along, Ultimately Causing $1B of Injury . . . 5
                        A. Sater’s 1990s racketeering and related
                           proceedings, 1998 to 2001, by which time
                           his conviction and cooperation had been
                           made public by the government, court, et
                           al . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 12 of 261 PageID #: 3806




                                                   iv

                       B. Sater’s all-new racketeering and related
                          proceedings while cooperating or
                          informing, from 2002 through 2009 . . . . 10
                       C. Sater’s sentencing in 2009 . . . . . . . . . . . 11
                IV.    Petitioner Oberlander Discovers the
                       Crimes and the Cover-Up and Sues to Stop
                       Them . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                V.     Procedural History I . . . . . . . . . . . . . . . . . . . 20
                VI.    Procedural History II . . . . . . . . . . . . . . . . . . 25
                REASONS FOR GRANTING THE WRIT . . . . . . . 33
                I.     The Integrity of the Federal Court System
                       Depends on This Court’s Confirming That
                       Lower Courts May no More Defy Binding
                       Precedent or Wrongfully Infringe Upon
                       Fundamental Rights Than They May
                       Defy Mandatory Sentencing or Similar
                       Statutes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
                II.    A lower federal court’s core “inherent power”
                       does not include the power to refuse to
                       impose the lawful sentences Congress
                       mandates, including restitution . . . . . . . . . . 34
                III.   Lower courts’ “inherent power” cannot
                       include the power to defy binding precedent;
                       moreover, the issuance of a purported non-
                       precedential “summary order” by a federal
                       appeals court, as the Second Circuit issuance
                       here, is unconstitutional . . . . . . . . . . . . . . . 36
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 13 of 261 PageID #: 3807




                                                     v

                IV.     Lower courts’ “inherent power” cannot
                        include the power to wrongfully
                        infringe upon enumerated or unenumerated
                        rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
                CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
                APPENDIX
                Appendix A            Summary Order in the United
                                      States Court of Appeals for the
                                      Second Circuit
                                      (June 5, 2014) . . . . . . . . . . . . . App. 1
                Appendix B            Order in the United States District
                                      Court, Eastern District of New York
                                      (May 17, 2013) . . . . . . . . . . . . App. 7
                Appendix C            Order in the United States District
                                      Court, Eastern District of New York
                                      (May 15, 2013) . . . . . . . . . . . App. 11
                Appendix D            Order in the United States District
                                      Court, Eastern District of New York
                                      (March 13, 2013) . . . . . . . . . . App. 15
                Appendix E            Transcript of Sentencing Before
                                      the Honorable I. Leo Glasser
                                      United States District Senior
                                      Judge in the United States District
                                      Court, Eastern District of New York
                                      (October 23, 2009) . . . . . . . . . App. 18
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 14 of 261 PageID #: 3808




                                          vi

                Appendix F     Excerpts of Docket Entries
                               U.S. District Court Southern District
                               of New York (Foley Square)
                               Criminal Docket for Case #:
                               1:94-cr-00248-CSH-1 . . . . . . App. 40
                Appendix G     Constitutional, Statutory and
                               Regulatory Provisions . . . . . App. 43
                Appendix H     Letter from Jeffrey Lichtman to
                               Eric O. Corngold in No. 00 CR 196
                               (ILG)
                               (October 10, 2000) . . . . . . . . . App. 66
                Appendix I     Letter [Excerpt] from the U.S.
                               Department of Justice to Lawrence
                               Ray in No. 00-196 (ILG)
                               (November 20, 2001) . . . . . . . App. 68
                Appendix J     Transcript of Sentencing [Excerpt]
                               in the United States District Court
                               for the Eastern District of New
                               York in CR-98-1102
                               (February 5, 2004) . . . . . . . . App. 71
                Appendix K     Transcript of Proceedings [Excerpt]
                               in the United States District Court
                               for the Eastern District of New
                               York in 00-CR-1005 (NGG)
                               (June 20, 2006) . . . . . . . . . . . App. 78
                Appendix L     Transcript of Criminal Cause for
                               Sentencing [Excerpt] in the United
                               States District Court for the
                               Eastern District of New York in 04-
                               CR-234 (CBA)
                               (January 11, 2008) . . . . . . . . App. 81
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 15 of 261 PageID #: 3809




                                          vii

                Appendix M     Transcript of Motion Hearing
                               [Excerpt] in the United States
                               District Court for the Eastern
                               District of New York in 98-CR-1101
                               (June 14, 2010) . . . . . . . . . . . App. 85
                Appendix N     Transcript of Oral Argument
                               [Excerpt] in the United States
                               District Court for the Eastern
                               District of New York in CV 98-1101
                               (July 20, 2010) . . . . . . . . . . . App. 88
                Appendix O     Letter from Morgan, Lewis &
                               Bockius LLP to Judge Glasser in
                               98 CR 1101 (ILG)
                               (August 12, 2010) . . . . . . . . App. 100
                Appendix P     Letter (with attachment) from
                               Morgan, Lewis & Bockius LLP to
                               Judge Glasser in 98 CR 1101 (ILG)
                               (August 12, 2010) . . . . . . . . App. 102
                Appendix Q     Amendment         to Stipulated
                               Standstill Order in the United
                               States District Court for the
                               Eastern District of New York in 98
                               CR 1101 (ILG)
                               (September 27, 2010) . . . . . App. 111
                Appendix R     Letter from Morgan, Lewis &
                               Bockius LLP to Judge Glasser in
                               98 CR 1101 (ILG)
                               (November 16, 2010) . . . . . . App. 114
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 16 of 261 PageID #: 3810




                                          viii

                Appendix S     Transcript of Proceedings [Excerpt]
                               in the United States District Court
                               for the Eastern District of New
                               York in 03cr833
                               (November 17, 2010) . . . . . . App. 116
                Appendix T     Brief for the United States
                               [Excerpt] in the United States
                               Court of Appeals for the Second
                               Circuit, No. 11-1957, United States
                               of America v. Gushlak
                               (May 8, 2012) . . . . . . . . . . . App. 124
                Appendix U     Letter from the U.S. Department of
                               Justice to Judge Glasser in No. 98
                               CR 1101 (ILG)
                               (November 23, 2010) . . . . . . App. 127
                Appendix V     Letter [Excerpt] from the U.S.
                               Department of Justice to Judge
                               Glasser in No. 98 CR 1101 (ILG)
                               (March 17, 2011) . . . . . . . . . App. 129
                Appendix W     Transcript of Proceedings [Excerpt]
                               in the United States District Court
                               for the Eastern District of New
                               York in 98-CR-1101
                               (April 1, 2011) . . . . . . . . . . . App. 133
                Appendix X     Letter [Excerpt] from Wilson,
                               Elser, Moskowitz, Edelman &
                               Dicker LLP to Judge Cogan in No.
                               98 CR 1101 (ILG)
                               (April 4, 2011) . . . . . . . . . . . App. 138
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 17 of 261 PageID #: 3811




                                          ix

                Appendix Y     Order in the United States District
                               Court for the Eastern District of
                               New York in 98-CR-1101
                               (April 4, 2011) . . . . . . . . . . . App. 147
                Appendix Z     Order in the United States District
                               Court for the Eastern District of
                               New York in 98-CR-1101
                               (January 26, 2012) . . . . . . . App. 149
                Appendix AA    Letter [Excerpt] from the U.S.
                               Department of Justice to Judge
                               Glasser in No. 98 CR 1101 (ILG)
                               (January 26, 2012) . . . . . . . App. 151
                Appendix AB    Order in the United States District
                               Court for the Eastern District of
                               New York in 98-CR-1101
                               (February 2, 2012) . . . . . . . App. 153
                Appendix AC    Letter from the Solicitor General to
                               the Supreme Court of the United
                               States
                               (March 19, 2013) . . . . . . . . . App. 155
                Appendix AD    Email from Todd Kaminsky
                               (March 28, 2013) . . . . . . . . . App. 157
                Appendix AE    Complaint [Excerpt] in the
                               Supreme Court of the State of New
                               York County of New York . App. 159
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 18 of 261 PageID #: 3812




                                              x

                Appendix AF       Movant John Doe’s Supplemental
                                  Memorandum of Law in Further
                                  Support of Permanent Injunction
                                  [Excerpt] in the United States
                                  District Court Eastern District of
                                  New York . . . . . . . . . . . . . . App. 164
                Appendix AG       Public Records [Excerpt] in U.S. v.
                                  Coppa 00-CR-196 (EDNY) . App. 168
                Appendix AH       The Scorpion and the Frog
                                  [Excerpt] . . . . . . . . . . . . . . . App. 178

                                 SEALED APPENDIX
                Appendix AI Memorandum and Order in the
                            United States District Court, Eastern
                            District of New York (filed under seal)
                            (March 14, 2013) . . . . . . . . . . . App. 184
                Appendix AJLetter [Excerpt] from Beys, Stein &
                           Mobargha LLP to Judge Cogan
                           (August 2, 2012) . . . . . . . . . . . . App. 203
                Appendix AK       Transcript [Excerpt] in the United
                                  States Court of Appeals for the
                                  Second Circuit
                                  (February 14, 2011) . . . . . . App. 207
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 19 of 261 PageID #: 3813




                                                   xi

                                TABLE OF AUTHORITIES
                CASES
                ACLU v. Holder,
                  673 F.3d 245 (4th Cir. 2011) . . . . . . . . . . . . . . . 34
                Anastasoff v. United States,
                  223 F.3d 898, vacated en banc,
                  215 F.3d 1024 (8th Cir. 2000) . . . . . . . . . . . . . . 36
                Caperton v. AT Massey Coal Co., Inc.,
                  556 U.S. 868 (2009) . . . . . . . . . . . . . . . . . . . . . . . 6
                Dolan v. United States,
                   103 S.Ct. 2553 (2010) . . . . . . . . . . . . . . . . . . . . . 35
                Ex Parte United States,
                   242 U.S. 27 (1916) . . . . . . . . . . . . . . . . . . . . . . . 34
                U.S. v. Alcantara,
                   396 F.3d 189 (2d Cir. 2005) . . . . . . . . . . . . . . . . 18
                U.S. v. Salemme,
                   91 F.Supp.2d 141 (D.Mass. 1999) . . . . . . . . . . . . 5
                Withrow v. Larkin,
                   421 U.S. 35 (1975) . . . . . . . . . . . . . . . . . . . . . . . . 6
                CONSTITUTION, STATUTES, AND
                REGULATIONS
                U.S. Const. Art. III . . . . . . . . . . . . . . . . . . . . . . . 2, 35
                U.S. Const. amend. I . . . . . . . . . . . . . 2, 18, 22, 29, 36
                U.S. Const. amend. VI . . . . . . . . . . . . . . . . . . . . . . . . 2
                18 U.S.C. § 1506 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                18 U.S.C. § 1964(d) . . . . . . . . . . . . . . . . . . . . . . . . . 14
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 20 of 261 PageID #: 3814




                                                   xii

                18 U.S.C. § 3553(c) . . . . . . . . . . . . . . . . . . . . . . . 2, 18
                18 U.S.C. § 3663 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                18 U.S.C. § 3663A . . . . . . . . . . . . . . . . . . . . . . . . 2, 35
                18 U.S.C. § 3664 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                18 U.S.C. § 3771 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                18 U.S.C. § 3771(a) . . . . . . . . . . . . . . . . . . . . . . . . . 15
                18 U.S.C. § 3771(a)(2) . . . . . . . . . . . . . . . . . . . . . . . 18
                18 U.S.C. § 3771(b)(1) . . . . . . . . . . . . . . . . . . . . . . . 18
                18 U.S.C. § 3771(d) . . . . . . . . . . . . . . . . . . . . . . . . . 14
                28 U.S.C. § 1254(1) . . . . . . . . . . . . . . . . . . . . . . . . . . 1
                28 CFR § 45.10 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                28 CFR § 50.09 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                RULES
                Fed. R. Crim P. 32 . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                Fed. R. Civ. P. 65(d) . . . . . . . . . . . . . . . . . . . . . . . . . 2
                OTHER AUTHORITIES
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 21 of 261 PageID #: 3815




                                           1

                                DECISIONS BELOW
                    The Second Circuit published a Summary Order sub
                nom In re Applications to Unseal 98-cr-1101 (ILG), 568
                Fed.Appx. 68, 2014 U.S. App. LEXIS 10436 (June 5,
                2014) (App.1) The order of the district court from which
                the appeal was taken to the Second Circuit was issued
                on March 14, 2013 and possibly remains under seal, if
                it ever was lawfully sealed, though in any event certain
                information contained therein is public. The sealed
                order is submitted to this court in a separate sealed
                appendix. (App.AI at 184.)
                                  JURISDICTION
                   This appeal is from a final decision and order of the
                Second Circuit Court of Appeals upholding an order of
                a district court in the Eastern District of New York
                which declined to “unseal” certain documents.
                   This Second Circuit order was entered on June 5,
                2014, and by order of this court on petitioners’ motion,
                the time to file this petition was enlarged to run
                through and including November 3, 2014.
                   Statutory jurisdiction lies in 28 U.S.C. § 1254(1).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 22 of 261 PageID #: 3816




                                           2

                    CONSTITUTIONAL, STATUTORY, AND
                   REGULATORY PROVISIONS INVOLVED
                U.S. Constitution, Article III
                U.S. Constitution, Amendment I
                U.S. Constitution, Amendment VI
                18 U.S.C. § 1506, “Theft or Alteration of Record or
                Process; False Bail”
                18 U.S.C. § 3553(c), “Imposition of a Sentence”
                18 U.S.C. § 3663, “Order of Restitution”
                18 U.S.C. § 3663A, “Mandatory Restitution to Victims
                of Certain Crimes”
                18 U.S.C. § 3664, “Procedure for Issuance and
                Enforcement of Order of Restitution”
                18 U.S.C. § 3771, “The Crime Victims’ Rights Act”
                Federal Rule of Criminal Procedure 32, “Sentencing
                and Judgment”
                Federal Rule of Civil Procedure 65(d), “Injunctions and
                Restraining Order”
                28 CFR § 45.10, “Procedures to Promote Compliance
                with Crime Victims’ Rights Obligations”
                28 CFR § 50.9, “Policy with Regard to Open Judicial
                Proceedings”
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 23 of 261 PageID #: 3817




                                            3

                           STATEMENT OF THE CASE
                I.     Everything Secret Degenerates – –
                       Especially the Administration of Justice
                    The United States Court of Appeals for the Second
                Circuit and district courts within, in active concert with
                United States Attorneys, have created an
                unconstitutional regime of secret criminal cases,
                falsified dockets, illegal sentences, and prior restraints
                in the name of “protecting” the safety of cooperators.
                    If this writ is granted, petitioners will ask this
                Court use its supervisory powers to stop this defiance
                of the Constitution and statutes, not only with respect
                to the inferior courts involved, but also with respect to
                the practice of law conducted before those courts by the
                United States. Prosecutorial discretion and inherent
                judicial power are extraordinary, but not infinite, and
                not immune to the guarantees of enumerated and
                unenumerated rights. Such discretion and power may
                not be exercised corruptly, and as they have for too
                long, they must be reined in by this Court.
                   Petitioners begin their explanation of the case by
                analogizing it to the only thing like it in modern
                history, the Whitey Bulger scandal in Boston.
                II.    The Boston U.S. Attorney’s and FBI Offices
                       Facilitated and Covered-Up the Crimes of
                       Racketeer Whitey Bulger Because He Was
                       an Informant
                   In the 1970s, the Boston FBI office recruited local
                mobster Whitey Bulger and others as informants,
                beginning an infamous quarter-century partnership in
                corruption wherein they gave the FBI information
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 24 of 261 PageID #: 3818




                                           4

                about organized crime and in return the FBI ignored
                their crimes, even their murders; allowed innocents to
                be convicted in their place, and told them of witnesses
                who might testify against them so the informants could
                have them killed and maintain their cover.
                   The corruption lasted to 1994, when a corrupt FBI
                agent warned Bulger and others that they’d been
                indicted on racketeering charges and Bulger became a
                fugitive from justice for twenty years until captured.
                   In 2003, the House Committee on Government
                Reform released the report of its investigation into the
                scandal, Everything Secret Degenerates: The FBI Use of
                Murderers as Informants. Among its conclusions:
                   • The FBI perjured, and obstructed state and local
                     prosecutions, to help their informants.
                   • Persons as senior as the FBI Director knew.
                   • The FBI Office of Professional Responsibility
                     lied when it said no favors had been given the
                     informants and prevented the committee from
                     obtaining information that proved the lie.
                   • The U.S. Attorney committed perjury, and
                     admitted he’d been intimidated, threatened by
                     the FBI if he interfered with these informants.
                   • The DOJ impeded the committee by
                     withholding, editing, or claiming to have lost
                     papers.
                   • In response to suits filed by the victims of these
                     crimes, the DOJ used litigation tactics “contrary
                     to respect for the rule of law.”
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 25 of 261 PageID #: 3819




                                           5

                                         *****
                   The August 19, 2014, headline in Time’s movie
                section, reviewing a documentary on the scandal, was,
                Who’s the Bigger Criminal, Whitey Bulger or the FBI?
                                         *****
                   Notably, the report says of federal judge Mark Wolf,
                whose landmark decision in U.S. v. Salemme, 91
                F.Supp.2d 141 (D.Mass. 1999), started the oversight
                process that led to the committee’s investigation, “He
                is owed a significant debt of gratitude by everyone
                devoted to law enforcement in a democratic society.”
                III.   The Eastern District of New York U.S.
                       Attorney’s and FBI Offices Facilitated and
                       Covered-Up the Crimes of Racketeer Felix
                       Sater, a Respondent Here, Because He Was
                       a Cooperator – but Unlike the Bulger Case,
                       Here, the Federal Courts Knowingly Went
                       Along, Ultimately Causing $1B of Injury
                   In this case, like Whitey Bulger, respondent Felix
                Sater, a career criminal and convicted racketeer,
                became a cooperating witness and an informant in the
                Eastern District of New York and in return was
                covertly, and illicitly, not only allowed to, but
                emboldened to, in fact facilitated in his efforts to,
                commit a billion dollars of continuing predicate crime
                during the ten years following his conviction.
                   And, like Bulger’s case, when one of the petitioners,
                an attorney representing victims of those crimes,
                discovered the corruption and sought to expose it to
                bring Sater and those complicit with him to justice, the
                Department of Justice did all it could, no matter how
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 26 of 261 PageID #: 3820




                                              6

                corrupt, to cover it up and silence him and his clients,
                actively working to prevent state, local, or private
                prosecution of Sater.
                    But there all further resemblance to Bulger ends, as
                there’s no Judge Wolf here. To the contrary, to use the
                politic language of Caperton1, the evidence would
                support the conclusion by an objective, well-informed
                observer to a constitutionally intolerable degree of
                confidence, that persons in the Department of Justice
                were aided and abetted in keeping its corruption secret
                by the collusion of Second Circuit district and appellate
                judges, themselves implicated ab initio because of the
                illegal concealment of Sater’s criminal case and the
                illegal sentence he received, judges who, in creating or
                upholding a cooperator exception to the constitution,
                repudiated their oaths and abused the contempt power
                to silence those who would tell the truth, falsified
                judicial records, fabricated evidence, refused to afford
                due process, and ultimately perpetrated direct fraud
                not only on the institution of the court but on this
                Court itself.
                       A. Sater’s 1990s racketeering and related
                          proceedings, 1998 to 2001, by which time
                          his conviction and cooperation had been
                          made public by the government, court,
                          et al.
                   Felix Sater has a long history of defrauding
                investors and partners in his business ventures. For

                1
                  Caperton v. AT Massey Coal Co., Inc., 556 U.S. 868 (2009),
                quoting Withrow v. Larkin, 421 U.S. 35 (1975) (“probability of
                actual bias…[by]…judge…too high to be constitutionally
                tolerable”).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 27 of 261 PageID #: 3821




                                                 7

                example, in 1998 he pled guilty to racketeering for
                operating a “pump-and-dump” penny stock fraud in
                partnership with other Russian and La Cosa Nostra
                career criminals, bilking investors of at least
                $40,000,000.
                    That should have signaled the end of his business
                career and the possibility of restitution for the victims
                of his crimes. Not so. Because he agreed to cooperate,
                his entire criminal docket was not only “sealed,” but
                “super-sealed,” indeed illegally so, infra, leaving his
                victims and third parties unaware of his conviction.2
                   Apparently, from the time of his plea in 1998
                through the end of 2001, Sater cooperated in the
                investigation, arrest, and prosecution of his co-
                conspirators in the stock fraud.3
                   While petitioners don’t know the details of his
                cooperation (but take it on faith that there was at least
                some), one thing they do know, because it is a matter of
                public record, is that on and after March 2, 2000, by the
                deliberate action of the government, the fact of Sater’s
                conviction, and that of several of his co-conspirators
                who also agreed to cooperate, like Sal Lauria, became

                2
                  This court’s Richmond line of cases, with which familiarity is
                assumed, all require procedural and substantive formality before
                a proceeding or document in a criminal case may lawfully be closed
                to public access. The judge in Sater’s criminal case stated on the
                record many times that he never signed a sealing order, (App.M at
                86-87), as is confirmed by the record, see U.S. v. Sater, 98-CR-1101
                (E.D.N.Y.) (Glasser, J.), as is the fact that no record findings
                capable of review to justify any such closure were made.
                3
                 All relevant process in relation to his co-conspirators took place
                sub nom. U.S. v. Coppa, 00-CR-196 (E.D.N.Y.) (Glasser, J.).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 28 of 261 PageID #: 3822




                                                8

                public property forever because Loretta Lynch, then
                E.D.N.Y. U.S. Attorneys, Lewis D. Schiliro, NYC FBI
                Assistant Director, Howard Safir, N.Y.P.D.
                Commissioner, issued a worldwide press release
                announcing the arrest of the Coppa defendants and
                disclosing that Sater, Lauria, et al. had already pled
                guilty to racketeering charges.4
                   Six months later, on September 13, 2000, the
                release was placed in the Congressional Record during
                House hearings, Organized Crime on Wall Street.
                   Arguably, there might be some debate whether the
                press release itself effectively revealed that Sater et al.
                were cooperating, for example given the fact that they’d
                already pled, but any ambiguity on that score went
                away within a year, because by 2001 the government,
                Coppa defense attorneys, and the presiding judge
                (Glasser, J.) had placed in the public files of the case,
                thus making it public property, any number of
                documents explicitly confirming Sater’s cooperation.5


                4
                  The press release did travel around the world: “19 Charged in
                Stock Scheme Tied to Mob,” The New York Times, March 3, 2000;
                “40M Stock Scam 19 Said to Have Ties to U.S., Russian Mobs Are
                Charged,” The New York Daily News, March 2, 2000; “Borscht
                Boys & Goodfellas In $40M Stock Swindle: Feds,” The New York
                Post, March 6, 2000 ; “Mob Influence Hit on Wall Street,” CNN
                Moneyline News Hour, aired March 2, 2000; “19 Accused After
                $40M Stock Fraud,” The Manchester Guardian UK.
                5
                 The public court files of the Coppa case, which have always been
                public (but which were hidden in the E.D.N.Y. for two years, infra)
                contain: (1) The government’s witness list for the Coppa proceeding
                against Daniel Persico, a captain in the Colombo crime family,
                showing Sater set to testify as a government witness; (2) a
                memorandum in support of Coppa defendant Lev’s request for
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 29 of 261 PageID #: 3823




                                                 9

                   In short, by late 2001, anyone who cared to know,
                certainly including the Coppa defendants and their
                lawyers, knew Sater had pled and was cooperating, as
                the information was public property and publicly
                available – if you knew where to look.
                    Then why was there any legal basis to maintain the
                “sealing” (illegal concealment) of his entire criminal
                case (of course Sater had not yet been sentenced
                himself)? Petitioners do not know, for this point has
                never been answered despite their many times raising
                it throughout the years of litigation, but a good guess
                is that the FBI promised to do a favor for Sater after
                the 9/11 attacks, and making his criminal record
                disappear was the favor.6




                additional information on “cooperating witnesses” Sater and
                other(s); (3) An objection by Lev’s attorney, Jeffrey Lichtman, to
                information in Lev’s PSR about his “threat” against Sater (see
                next); (4) said PSR, discussing Lev’s threat; and excerpts from the
                website of Jeffrey Lichtman describing how he had Lev’s charges
                reduced from racketeering to harassing a government witness
                (Sater) by showing that said witness was committing crimes of
                fraud during his cooperation. (App.AG at 168-178).
                6
                  In Lauria’s 2003 autobiography The Scorpion and the Frog, he
                says he and Sater were resigned to imprisonment because their
                attempt at freedom, buying Stinger missiles from Afghanistan, had
                failed, but that right after 9/11 Sater called him excitedly to tell
                him that they were now going to be the FBI’s new best friend
                because of Sater’s Middle East contacts and that in return the FBI
                would “suppress” Sater (and Lauria’s) connection to the Coppa case
                “as much as possible.” (App.AH at 182-183).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 30 of 261 PageID #: 3824




                                               10

                        B. Sater’s all-new racketeering and related
                           proceedings while cooperating or
                           informing, from 2002 through 2009
                   During the ensuing years of his cooperating and
                informing, while not yet sentenced for the stock
                racketeering so supposedly subject to incarceration and
                revocation of his cooperation agreement if he
                committed crime, Sater took advantage of the secrecy
                by resuming his old tricks and defrauding new victims.
                    By 2002, he had infiltrated and largely controlled
                Bayrock, a New York developer with ties to organized
                crime, in the next several years using it to launder
                hundreds of millions, skim and extort millions more,
                and again swindle his investors and partners, for
                example fraudulently inducing banks to lend hundreds
                of millions to Bayrock by concealment fraud (hiding the
                material fact of his conviction from them), threatening
                to kill anyone at the firm he thought knew of the
                crimes committed there and might report it.7,8



                7
                  At least three Bayrock persons, one former employee and two
                partners, have given sworn statements that Sater had threatened
                to kill them if they ever complained about or revealed anything
                Sater had been doing wrongfully at Bayrock.
                8
                  It should be noted for the record that, while the Sater press
                release was written up and publicized widely, oddly enough his
                name was not used in any of that coverage, and so even to this day
                searching on his name will not find it, except in the Congressional
                record, where of course one would have to know to look in the first
                place. Similarly, while the public Coppa records were always
                available, one would have to think to look there. Thus, it’s
                understandable that many persons, including at Bayrock, would
                not know of his conviction, even though it was public property.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 31 of 261 PageID #: 3825




                                              11

                   (By no means was Sater the only person committing
                crimes at Bayrock; Julius Schwarz, it’s CEO and
                General Counsel, was responsible as well because he
                was aware of Sater’s secret conviction yet hid it.)
                   Supposedly, after taking a fortune out of the firm,
                and arranging for much of it to be placed into trusts for
                his family to remove it from the reach of his victims
                (recall he had yet to be sentenced), Sater severed his
                ownership in and other ties to Bayrock in 2008.
                       C. Sater’s sentencing in 2009
                   Finally, on October 23, 2009, more than a decade
                after his guilty plea and long after his purported
                cooperation and informing had ended, Sater stood
                before federal district judge I. Leo Glasser in courtroom
                8B of the Eastern District of New York to be sentenced.
                   It was over in less than an hour. Though Sater had
                faced nearly 20 years of confinement, Judge Glasser9
                imposed neither confinement nor probation. That, at
                least, was within his discretion.
                    But, though Sater had also faced mandatory
                forfeiture of $80,000,000, Judge Glasser imposed no
                forfeiture, only a fine of $25,000, and though Sater had
                further faced mandatory restitution of $40,000,000,
                Judge Glasser imposed no restitution at all, in sum




                9
                  Judge Glasser had years before gained notoriety for sentencing
                “Sammy the Bull” Gravano to 4½ years’ time served as a reward
                for cooperating against John Gotti, suggesting the 19 mob hits
                Gravano had admitted couild be thought of as a public service.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 32 of 261 PageID #: 3826




                                                  12

                letting Sater keep virtually all of the millions he’d
                admitted receiving from the criminal scheme10.
                   The government might have been expected to
                complain about its loss of $79,975,000. But that was
                the last thing the government was going to do because
                the government had intentionally fouled the criminal
                information to which Sater had pled, making
                imposition of a forfeiture sentencing order, though
                mandatory, impossible, doing so to “protect” Sater from
                receiving a sentence mandated by Congress11.
                    Those defrauded lenders might have been expected
                to complain, since during his allocution Sater admitted
                that he’d concealed his conviction from them because
                he knew they wouldn’t have lent otherwise.12 After all,
                most of the loans had been written off, many of the
                lenders had become insolvent, and not one would have
                lent a dime had they known the truth, as Sater had
                just admitted. But those complaints were never going
                to happen because even then the lenders still had no
                idea of his conviction, thus had no idea of his


                10
                  In his 2004 PSR, of which this Court allowed limited disclosure
                by its order of June 25, 2012 on docket 12-112, the Officer states
                that he did not ask Sater what he had done with the millions of
                dollars of proceeds of the stock fraud he had admitted receiving.
                11
                  The sentencing transcript says there was a bargained forefeiture
                order in the cooperation as to a house in Hampton Bays. The
                cooperation agreement does describe such a house but the public
                property records do not show a transfer occurred. In any event,
                whatever the truth, the house would have been worth perhaps
                $420,000, or 1/200th the mandatory forfeiture order.
                12
                     The sentencing transcript is in the Appendix. (App.E at 32).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 33 of 261 PageID #: 3827




                                               13

                sentencing, a situation everyone present in that
                courtroom had every reason to perpetuate forever.13
                    Probation wasn’t going to say anything because five
                years before, in the 2004 PSR they’d prepared when
                Sater was first scheduled to be sentenced, fn.10, the
                officer who wrote it admitted he’d participated with the
                government in helping Sater conceal his conviction
                from Bayrock and his partners at the firm, thus
                facilitating and emboldening Sater’s crimes, including
                the financial institution concealment fraud.
                   Thus, while the four FBI agents present, including
                Leo Taddeo -- who as former head of the E.D.N.Y.
                Russian organized crime squad and Sater’s handler
                was well familiar with the crimes of Sater and his
                father, a Mogilevich crime syndicate boss14 -- might
                have been expected to arrest Sater once they heard him
                confess bank fraud, that was the last thing they were
                going to do because it had been part of the
                government’s deal with him to facilitate, and ignore,
                the crimes, and they would certainly have some
                explaining to do how this all happened under their
                noses.




                13
                  One should note Sater’s allocution, where he complains that he
                had been trying to turn his life around but because the NY Times
                had “outed” him he had to leave “his” company (Bayrock) because
                the banks would now no longer lend. Does this sound like someone
                who expected that this would ever become public, or like someone
                who had been promised it would all stay secret forever?
                14
                  His father, Michael Sheferofsky, had his own criminal record and
                corresponding secret docket in the E.D.N.Y. see infra.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 34 of 261 PageID #: 3828




                                              14

                   Accordingly, the E.D.N.Y. AUSA’s present, Todd
                Kaminsky and Marshall Miller, who might have been
                expected to ask to adjourn to void Sater’s plea
                agreement and ask his bail be revoked so he could be
                held in custody while they sought to indict him for the
                continuing racketeering he’d just admitted
                (participating in the operation of Bayrock through a
                pattern of bank fraud), weren’t going to do anything
                because they, too, had compromised themselves by that
                arrangement to help him hide his conviction – a
                conviction that was already public property, remember.
                    The AUSA’s had another reason to keep this all
                concealed, or rather 1,200 reasons, namely Sater’s
                victims. Naturally all those victims of Sater’s stock
                fraud, most of them elderly, some Holocaust survivors,
                would have been expected to raise hell about his
                minimal sentence and the nearly 15 years it took to get
                there, and would have been expected to sue for an order
                of restitution15. After all, at interest that $40,000,000
                of mandatory restitution Sater should have been
                sentenced to would have grown to $120,000,000 by
                2009.
                   Moreover, his liability to his victims in civil RICO
                wasn’t actionable until his conviction became final on
                entry of a judgment and commitment order16, and by
                2009 with accretion, treble damages, and attorneys’
                fees, that liability likely exceeded $500,000,000.



                15
                  Victims may petition for restitution if denied same, or denied
                sufficient amounts thereof, at sentencing. 18 U.S.C. § 3771(d).
                16
                     18 U.S.C. § 1964(d).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 35 of 261 PageID #: 3829




                                                15

                    So indeed those victims might have been expected
                to make themselves heard vociferously, but that, too,
                was never going to happen because, like the banks, the
                victims had never been told of Sater’s sentencing (or,
                for that matter, even the existence of his case).
                    However, unlike the banks, the victims were the
                express beneficiaries of a statutory right not only to be
                told of it, but to be invited to participate in it17, and it
                was the duty of the very same AUSA’s, Kaminksy and
                Miller, to make that happen. And rather inevitably,
                since there would have been little point in their saving
                Sater from tens of millions in mandatory forfeiture only
                to have him ordered to pay tens of millions in
                mandatory restitution, those AUSA’s repudiated their
                duty and completely ignored the victims, not even
                bothering to find them beyond those on lists they
                already had from the NASD; that this was a
                repudiation of their duty there can be no doubt because
                AUSA Miller was at the time the E.D.N.Y. victims’
                rights compliance officer and so had to know perfectly
                well what his duties were to the victims – and to the
                law.18
                   Mr. Miller is now the fourth ranking official in the
                Department of Justice, Principal Deputy Assistant
                Attorney General for the Criminal Division to Leslie
                Caldwell, Assistant Attorney General for the Criminal
                Division, the third ranking official. Ordinarily one

                17
                     18 U.S.C. § 3771(a).
                18
                  Remember, their duty is to seek out the victims, inform them of
                their rights, and see to it that they were treated with fairness and
                dignity. Id. Intentionally failing to notify them of an open court
                (public) sentencing proceeding is a serious transgression.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 36 of 261 PageID #: 3830




                                               16

                might wonder whether Ms. Caldwell knows that her
                assistant participated in this dishonor of the victims,
                and what that augurs for his fealty to victims’ rights,
                rights of court access, and his respect for Congressional
                mandate in his current position, but this case long ago
                departed from the ordinary, and there is no need to
                wonder whether she knows, because she does.
                   Of that there is no doubt, because Ms. Caldwell,
                who at the time of Sater’s plea bargain and conviction
                was herself an E.D.N.Y. AUSA and at the time of his
                2009 sentencing was head of Morgan Lewis’s criminal
                defense practice, was also right there in court at that
                sentencing, appearing as Sater’s lead defense counsel.
                   One presumes Ms. Caldwell wouldn’t have wanted
                this to see the light of day if, as seems quite likely, the
                fees Sater was paying her firm had to be traceable to
                money he’d taken from Bayrock19, thus further
                traceable to the financing he’d procured by fraud, or to
                money he’d kept from his earlier racketeering and had
                been spared forfeiting; either way the money was
                proceeds of specified unlawful activity.
                   (That she knew their provenance is without doubt
                as well, because in March 2010, barely six months after
                his sentencing, Sater gave deposition testimony in
                which he said that Ms. Caldwell had advised him that
                he should refuse to testify whether he’d concealed any
                convictions while at Bayrock because if he admitted he



                19
                  His 2004 PSR says Sater told his probation officer that he had a
                negative net worth, and the only source of income anyone is aware
                of over the ensuing years was from Bayrock.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 37 of 261 PageID #: 3831




                                               17

                had he’d be exposing himself to criminal liability20;
                unless she was corruptly advising him to take the fifth
                and so was guilty of obstruction, Ms. Caldwell was
                obviously well aware that her client had committed
                hundreds of millions of dollars of concealment fraud at
                Bayrock, just as he’d allocated to at his sentencing.)
                    And finally, as to Ms. Caldwell, we must presume
                that she normally did not allow her cooperator clients
                to admit at their sentencing allocutions that they had
                used the secrecy of their dockets to perpetrate bank
                fraud while cooperating unless she knew in advance
                that no one would be surprised and no one would care.
                   And that suggests the question, Why let him admit
                it at all? If he’s in open court, admitting his
                participation in a billion dollars of bank fraud, doesn’t
                he risk having the banks go after him, or Bayrock?
                   But then of course he wasn’t in open court. Even
                though the Second Circuit has held that there is a first



                20
                  “On the advice of counsel, I am not going to answer that question
                as I don’t have to incriminate myself…On the advice of counsel, I
                won’t answer past what I have already answered…My counsel is
                Leslie Caldwell from Morgan Lewis.”
                “Did she know you would be asked this question?”
                “Yes.”
                “Did she advise you not to answer this question?”
                “Yes.”
                “The grounds being again?”
                “Not to incriminate myself…”
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 38 of 261 PageID #: 3832




                                                  18

                amendment public right of access to sentencings21, and
                other laws and rules provide the same22, nothing
                anywhere in the (now public) Sater docket shows there
                was any unsealing of the case before sentencing; quite
                the contrary. So surely, albeit illegally, his sentencing
                was not being held in public.
                   (Of course if it were in open court, the fact that the
                transcript shows his real name used throughout would
                eliminate any chance of his cooperation or his
                conviction remaining secret, as both were disclosed.)
                    Finally, there is the judge presiding (Glasser, J.).
                He, too, had a duty to the victims, or rather in his case
                to ensure that the government discharged its duty to
                them23, and the transcript shows he did nothing about
                victims’ rights whatsoever. At a minimum, this is
                consistent with a sealed, rather than public, sentencing
                proceeding, because even if illegally sealed it might at
                least explain why the victims hadn’t been told of it24.
                IV.       Petitioner Oberlander Discovers the
                          Crimes and the Cover-Up and Sues to Stop
                          Them
                   Petitioner Oberlander is a New York attorney who
                represents minority partners in Bayrock, one of them
                Bayrock’s former Director of Finance, and also

                21
                     U.S. v. Alcantara, 396 F.3d 189 (2d. Cir. 2005).
                22
                  See, 18 U.S.C. § 3553(c) (court at time of sentencing shall state
                “in open court” its reasons for imposing the particular sentence).
                23
                     18 U.S.C. § 3771(b)(1).
                24
                     18 U.S.C. § 3771(a)(2).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 39 of 261 PageID #: 3833




                                          19

                represents victims of Sater’s 1990s stock fraud. These
                partners engaged petitioner on suspicion they had been
                defrauded by other partners, including Sater and
                Schwarz. Subsequently, they directed him to sue.
                    When petitioner began drafting a RICO complaint
                in 2009, publicly available information showed Sater
                was “connected to” organized crime. For example, a
                1998 Business Week article, and a 2007 New York
                Times article, discussed Sater’s involvement in the
                aforementioned stock fraud. And it was widely believed
                that Sater had been only an “unindicted co-conspirator”
                who avoided prosecution by cooperating; he was indeed
                listed as an unindicted co-conspirator in the public
                Coppa docket.
                   There was, however, information from which one
                could infer Sater had been prosecuted. For example, a
                co-conspirator, Klotsman had told the Times Sater had
                pled guilty. And the Times quoted Sater’s lawyer, who
                didn’t deny it, but just challenged anyone to find it.
                   On March 1, 2010, these suspicions were confirmed
                when unexpectedly, and without solicitation, petitioner
                received documents from a whistleblower, a former
                employee of Bayrock, who found them on the Bayrock
                email servers during his prior work there.
                   The documents were Sater’s criminal complaint,
                information, proffer, and cooperation agreement, all
                from 1998, and a PSR from 2004, all from his secret
                case, 98-CR-1101 E.D.N.Y., identifying Sater by his
                true name, confirming he had pled guilty to
                racketeering, and had been scheduled for sentencing in
                2004.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 40 of 261 PageID #: 3834




                                          20

                    Petitioner, concluding at least $750,000,000 of the
                firm’s capital, had been procured with the fraudulent
                concealment of Sater’s conviction, and that the firm’s
                customers were being defrauded daily by sales of
                condominiums pursuant to false and misleading
                offerings, acted quickly.
                   On May 10, 2010, petitioner filed a civil RICO
                complaint, 10-CV-3959, S.D.N.Y., charging Sater and
                others with operating the firm through a pattern of
                crime, including excerpts from the documents. Within
                a day Courthouse News had the story and a copy of the
                complaint with the excerpts online, available for
                download. Additionally, upon receipt, the firm’s general
                counsel disseminated the complaint to several named
                defendants and attorneys on May 12, 2010.
                V. Procedural History I
                   On May 18, Sater obtained an ex parte TRO from
                the same judge who had secretly tried him, (Glasser, J.,
                E.D.N.Y.), enjoining dissemination of the documents
                and ordering a hearing to ascertain how petitioner got
                them, making petitioner a respondent in his secret
                criminal case, U.S. v. Sater, (recall he had been
                sentenced only a few months before).
                   On June 14, the second of four days of hearings,
                petitioner asked the court reveal any order purporting
                to seal anything, or bind him. Judge Glasser
                admitted “there is no formal order” and he
                couldn’t “find any order signed by me, which
                directed that this file be sealed,” and there was no
                indication in the first filing “or in any subsequent
                document that an application was made or
                request was made in that document to seal that
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 41 of 261 PageID #: 3835




                                          21

                file.” He further emphasized that there were no
                orders ever issued that bound petitioner and there
                were no sealing orders ever issued. (App.M at 85 et
                seq.).
                   On July 20, Judge Glasser issued a permanent
                injunction prohibiting dissemination of the PSR and
                stated that while one could infer that the former
                Bayrock employee who gave petitioner the documents
                “may” have stolen them he still wondered “[w]hat order
                of the Court was violated by that. Sater testified
                briefly, but neither he nor other witnesses spoke of
                any threat of harm they had encountered or had
                reason to believe they would encounter if anyone
                knew of Sater’s role in the stock fraud, nor did
                anyone introduce non-parol evidence of it.
                    Judge Glasser issued TRO’s on the other
                documents, claiming to have found a risk of harm to
                Sater, but refused to state what that risk was or where
                he had obtained the evidence of it, and never put any of
                it on the record (we now know, because he had none).
                   Petitioner appealed, but it was delayed for months
                because Judge Glasser refused to send the notices to
                the Second Circuit, keeping them in chambers.
                   Finally, on their transmittal, the government moved
                to seal the appeal and, prior to any hearings or
                submissions, the Second Circuit issued sua sponte
                ex parte gag orders barring petitioner and his
                clients from revealing any documents filed in
                related cases in the Eastern or Southern Districts
                or the Second Circuit and expressly barred them
                from telling Congress what they had learned.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 42 of 261 PageID #: 3836




                                          22

                   At argument on the government’s motion to seal,
                AUSA Kaminsky said Sater’s criminal case had
                been secret since inception, (App.AL at 207 et seq.).
                   On questioning by the panel, Kaminsky said he
                believed there was a serious risk of harm to Sater if
                any of this got public.
                   Petitioner argued that none of these facts were in
                the record, so were only argument, and that the First
                Amendment required the appellate docket be public.
                The court conceded that media organizations could not
                have been enjoined had they come into possession of
                the documents at issue, and such appellate proceedings
                would be open, but petitioners could be gagged because
                they’re not the media:
                   Judge Cabranes asked for assurance from the
                government that: “[W]e are not talking about
                preventing a news organization from publishing a
                matter of public concern or impinging on editorial
                discretion.”
                    Judge Pooler responded to petitioner’s First
                Amendment arguments with: “We are not dealing here
                with prior restraint of the press or media. That’s what
                the Pentagon Papers case was about. [Newspapers
                have a special charge in publishing information for
                citizens. [Petitioner] doesn’t have any charge in making
                this information available to citizens.”
                   The court then issued a summary order,
                maintaining the appellate case under blanket seal,
                noting “In light of the serious, indeed grave,
                concerns expressed by the United States regarding
                the possible consequences of unsealing these
                documents, and the absence of any sufficiently
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 43 of 261 PageID #: 3837




                                          23

                persuasive countervailing           considerations
                expressed by [petitioner]...”
                                        *****
                    The importance of the last pages to the maintenance
                of a court system built upon fundamental fairness and
                due process cannot be over-emphasized. Respectfully
                we ask the Court to consider the following:
                   • Judge Glasser issued a permanent injunction on
                     dissemination without regard to the norms of
                     procedural and substantive due process.
                   • AUSA Kaminsky sat through four days of
                     district court hearings without introducing
                     evidence or asking a witness about risk of
                     harm…
                   • The Second Circuit blanket sealed an entire
                     appeal, to this day maintaining hundreds of
                     filings under seal, based on a record with no
                     evidence of any risk or reason to believe there
                     might be a risk based solely on Kaminsky’s
                     beliefs, which petitioner wasn’t allowed to
                     contest because it wasn’t done at a hearing.
                   • The government had made the conviction
                     public ten years before, by the press release,
                     but Kaminsky was there perpetrating fraud
                     on the institution of the court by lying,
                     saying the government had not (petitioner
                     hadn’t yet found the press release).
                   • When petitioner found the press release after
                     the hearing, and confronted Kaminsky with it,
                     the government asked to unseal Sater’s docket
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 44 of 261 PageID #: 3838




                                         24

                      by letter which admitted that the government
                      had not had any evidence for over ten years that
                      there had ever been any risk of harm or any
                      impediment to recruiting cooperators, which
                      meant Kaminsky knew he had no factual
                      basis to be opining and arguing before the
                      Second Circuit that there was grave,
                      imminent risk and cooperator recruiting
                      might be impaired. (App.V at 130).
                   • Kaminsky had been at Sater’s sentencing a
                     year earlier and had heard him admit the
                     bank fraud he perpetrated at Bayrock, and
                     was in possession of a copy of petitioner’s
                     May 10, 2010 RICO complaint and knew it
                     exposed the massive related crimes at
                     Bayrock, yet if petitioner had not found the
                     press release Kaminsky would have
                     prevailed in arguing that Sater’s hundreds
                     of millions of concealment frauds could
                     never be revealed because there might be a
                     threat to him. Forgive us for thinking the
                     threat would be a lot more to Kaminsky et
                     al. for allowing Sater to commit the frauds
                     at Bayrock.
                   • Finally, the government, Sater, the court,
                     all of them, knew there was a public Coppa
                     file in Lee Summit Archives for ten years
                     holding documents showing the public
                     revelation of Sater’s cooperation, not just
                     conviction. Why weren’t they admitting it?
                     Presumably, they knew he wouldn’t find it,
                     because when petitioner began requesting it
                     from Lee in November 2010, before the
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 45 of 261 PageID #: 3839




                                          25

                      Second Circuit hearing, he was told, and
                      would be told for years, that it had been
                      requested by, and then disappeared in, the
                      E.D.N.Y., while the E.D.N.Y. professed to
                      have no idea how they had misplaced it,
                      maintaining this lie for two years until it
                      turned up one day after Sater’s docket had
                      gone public.
                VI.   Procedural History II
                    The Second Circuit eventually upheld the injunction
                on the PSR, and this Court denied cert, but not before
                granting petitioner’s motion, see docket 12-112, to be
                allowed to disclose the contents of the PSR which he
                felt showed government and judicial misconduct.
                   While the initial disclosure was, as ordered, without
                use of Sater’s name, the press interest even before this
                court’s order granting the motion had motivated
                several persons, most prominently The Miami Herald
                and petitioner Palmer, a private citizen, to join in the
                attempt to unseal Sater’s case, and after an accident in
                the E.D.N.Y. clerk’s office that exposed the entire
                docket online for a week, Judge Glasser ruled he had
                no choice but to unseal it permanently.
                   Judge Glasser then proceeded to hold hearings on
                what documents on the docket would be unsealed and
                what would remain sealed, or “sealed,” and those
                hearings concluded in late 2012.
                   At the beginning of those hearings, Judge Glasser
                ordered everyone but Sater and his counsel and the
                government removed from the courtroom, including
                movants (petitioners here), and announced that we
                petitioners were prohibited from introducing any
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 46 of 261 PageID #: 3840




                                           26

                evidence into the unsealing proceedings, that he would
                rule based on his own knowledge of the case and what
                the government gave him and what Sater gave him,
                but would take evidence from no one else, even though
                petitioners here had authored almost 75% of all the
                documents in question during the prior years of
                litigation and so already had access to them anyway.
                   Then, when petitioners sought to introduce evidence
                by document, through motion for judicial notice, Judge
                Glasser threatened quasi-criminal sanctions for
                “vexatious litigation” and held the submissions out of
                order.
                   Petitioners then appealed from the unsealing order,
                as noted in the front of this petition, on the ground that
                the entire proceeding had been structurally defective
                because the failure to allow us to present evidence that
                there never had been any risk and that it had all been
                public for years anyway was Fifth Amendment
                structural error.
                    The Second Circuit in a summary order upheld
                Judge Glasser, held that even though we had not been
                permitted to introduce evidence we had “made our
                views known” [sic], whatever that means, and further
                held that even though Judge Glasser had made no
                record findings of risk (or anything else) capable of
                appellate review, merely listing “risk” conclusorily as
                his reason for each closure maintained, that because of
                the “gravity” of Sater’s cooperation the binding
                precedent that there must be such express, reviewable
                evidentiary findings need not apply in this special case.
                   Petitioners seek cert therefrom.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 47 of 261 PageID #: 3841




                                            27

                VII.   Procedural History II
                   In the interest of expedience, petitioners will
                accelerate the remainder of this petition to present the
                points in bullet point list format rather than text.
                   • On March 19, 2013, a few days before
                     petitioner’s prior petition was due to be
                     conferenced, the Solicitor General forwarded a
                     “sealed,” secret, ex parte order of Judge
                     Glasser’s (App.AI at 184) to this Court which we
                     had never seen and which was never docketed
                     and which contained the statement (this is now
                     a matter of public knowledge) that Sater had
                     been sentenced in public, in other words in open
                     court.
                       In the prior pages, petitioners explained that it
                       was inconceivable that it was taking place in
                       open court because Sater was admitting a billion
                       dollars of fraud while cooperating. Petitioners
                       also explained that if in fact it was open court,
                       then that meant that Judge Glasser, Kaminsky,
                       and Miller had willfully and intentionally defied
                       their statutory obligations to the victims. Yet
                       there that order is.
                       Regrettably, it appears that that much of it was
                       a fraud directed at this Court, if so the first time
                       in known history that a sitting federal judge
                       perpetrated a fraud targeted at this very Court.
                       Equally if not more regrettable is that the order
                       also contains a ruling that one Danny Persico
                       had threatened the life of Sater in an attack on
                       Lauria soon after the unsealings began claiming
                       that he only then knew who had informed on
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 48 of 261 PageID #: 3842




                                                28

                        him. Persico is a member of organized crime and
                        was a co-conspirator of Sater and Lauria’s in the
                        stock fraud. But Persico is more than that. He is
                        a childhood friend of Lauria’s, and Lauria
                        admits in his own book that he himself told
                        Persico he informed on him and that while he
                        seemed to take it well, the FBI told him later
                        (this is 2002, remember) that Persico had been
                        making threats against him, a story he repeated
                        in his (Lauria’s) own sentencing allocution
                        before Judge Glasser in 2004.
                        Ordinarily, the ramifications of a sitting judge
                        participating in the fabrication of evidence like
                        this to justify the concealment he was
                        responsible for would be unthinkable, but on
                        May 15, 2011, Sater’s lawyers wrote petitioner
                        through counsel warning that they had an
                        agreement with Judge Glasser that he would not
                        take up any unsealing motion we made and
                        would ignore our arguments if he did25. Both
                        happened as they predicted, as noted already in
                        the refusal to allow us to admit evidence and, as
                        we mention in closing, with the ex parte, secret
                        withdrawal of the government’s March 17, 2011
                        letter motion to unseal, kept from us for six
                        months.




                25
                   “Even if Judge Glasser decides to hold a hearing or oral
                argument to determine whether to unseal specific docket entries
                of Doe’s criminal proceeding, he will do so without considering your
                arguments or appeals. If you believe you are driving the unsealing
                issue, you are mistaken.”
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 49 of 261 PageID #: 3843




                                               29

                        And in view of the several ex parte merits
                        conferences Judge Glasser ordered with the
                        government and counsel for Sater, to petitioner’s
                        exclusions, and without petitioner’s knowledge,
                        all shown on the now unsealed docket of 98-CR-
                        1101, who wouldn’t believe this is all collusive,
                        at best.26
                     • Under no circumstances is this petition a claim
                       of error, and importantly we ask this Court to
                       understand that this problem of illegally secret
                       cooperator cases and cover-ups that make the
                       Bulger case, at least in terms of dollars, look like
                       an amateur operation is not limited to this one
                       case.
                     • At approximately the same time that Sater was
                       pleading guilty, three co-conspirators, Richard
                       Appel, Sal Romano, and Myron Gushlak, were
                       engaged in pump-and-dump fraud of their own,
                       involving a penny stock controlled by Gushlak.
                       As with Sater, they bribed brokers to push the



                26
                   A Status Conference as to Felix Sater was held on 1/10/2012
                before Senior Judge I. Leo Glasser: AUSA Todd Kaminsky and
                Evan Norris appeared on behalf of the Government. Michael Beys
                and Jason Berland appeared on behalf of John Doe. The Court
                directed the government and John Doe to provide a detailed
                chronological account with transcripts, of what the core issues
                involving this case and how it evolved into a First Amendment
                issue. The Court will issue an Order on Notice to Mr. Lerner
                directing the parties to brief the issues before the Court. The
                parties agreed to submit a Scheduling Order to the Court to be “So
                Ordered.” (Court Reporter Charleane Heading.) (Francis, Ogoro)
                (Entered: 01110/2012)
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 50 of 261 PageID #: 3844




                                          30

                      stock, in this case including brokers at a firm
                      called Montrose.
                      Eventually all three were caught and pled out
                      and became cooperators. That’s not the
                      interesting part. What’s interesting is that they,
                      each of them, openly admitted and stipulated
                      that they were co-conspirators in the scheme.
                      Accordingly, both for Pinkerton and restitution
                      purposes they had to have exactly the same set
                      of victims to whom they were liable.
                      When Romano came to be sentenced, the
                      government told the E.D.N.Y. judge, Carol
                      Amon, now chief judge of that district, that
                      Romano had been a great cooperator and that
                      sadly she could not order Romano to pay
                      restitution because the government simply had
                      no idea who they were. The government then
                      asked her to issue a finding to that effect, which
                      she did, thus for all practical purposes ending
                      any ability to get Romano to pay restitution.
                      When Appel came to be sentenced, surprisingly
                      enough all of a sudden the government knew
                      who the victims were, and sought and obtained
                      a $3,000,000 restitution order.
                      But when Gushlak came up for sentencing, his
                      restitution order was for $17,000,000, on top of
                      a $25,000,000 find. Why?
                      Because, as to restitution, the sentencing judge
                      held that as Gushlak, Roman, and Appel had co-
                      equal liability, and the government’s expert for
                      Gushlak’s trial had calculated $17,000,000 as
                      the aggregate loss for all of them, including all
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 51 of 261 PageID #: 3845




                                           31

                      the persons Appel had defrauded at Montrose to
                      further the scheme even though Gushlak had
                      never heard of them, Gushlak had to pay for all
                      of it.
                      Of course this is correct, but that’s not the point.
                      The point is, the victim loss sheets, as the
                      dockets reveal, were in the possession of FINRA
                      (blue sheets), and it is not possible that they
                      didn’t exist and so the victims couldn’t be found
                      for “wonderful” cooperator Romano but could be
                      found for the other two.
                      What’s even more impressive is that the reason
                      Gushlak was fined $25,000,000 and sentenced to
                      may years’ incarceration was that the judge
                      denied him acceptance credit. Why? Because the
                      government showed the judge that, just like
                      Sater, Gushlak had used his secrecy to defraud
                      investors, lenders and partners, just as Sater
                      admitted doing at Bayrock.
                      It’s very fascinating that what sends one man to
                      prison becomes something that is not to be
                      spoken about as to Sater, but petitioners will
                      speak, for what it is, more evidence that Sater,
                      like untold others, is benefiting from a covert,
                      and corrupt, promise to keep him “safe.”
                   • Finally we bring up two cases. One, Sheferofsky,
                     is a criminal case in the E.D.N.Y. where the
                     defendant admitted to running a scheme of
                     attempted extortion and extortion for ten years.
                     His entire docket was hidden for six years, with
                     no evidence of formality observed, but
                     importantly, when he got sentenced, the
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 52 of 261 PageID #: 3846




                                          32

                      government said there need be no restitution
                      because the victims were dead, criminals, or
                      unknown. The government had to know
                      perfectly well that the statute provides that
                      restitution is awardable to the representative of
                      a victim, too. It’s probably not irrelevant then to
                      note that Sheferofsky is, or was, Sater’s father,
                      and the dates on the closures of his docket
                      match the concealment of Sater’s.
                   • The other is United States v. Shereshevsky (no
                     relation), SDNY Docket No. 94-cr-248. On May
                     5, 1994, Shereshevsky was arraigned for bank
                     fraud, pled not guilty and was released on bail.
                     That was what the public docket reflected until,
                     June 26, 2002. The docket reflects that on that
                     date it was “entered” that eight years earlier, on
                     May 5, 1994 (viz. the same date as the docketed
                     not-guilty plea) Shereshevsky had actually pled
                     guilty to bank fraud. The Southern District
                     deliberately allowed false information to remain
                     on the public docket for eight years, a fraud on
                     the public.
                      Presumably, Shereshevsky was given the benefit
                      of secrecy because he was a cooperator, and
                      apparently got leniency – time served, two years
                      supervised release, and a restitution order off
                      $39,000. What did Shereshevsky do with himself
                      while “cooperating” with the government? He
                      perpetrated a multi-hundred million dollar
                      WexTrust Ponzi scheme.
                      One of the judges who, apparently, actively
                      falsified his docket, Michael Mukasey, went on
                      to become the Attorney General. On September
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 53 of 261 PageID #: 3847




                                           33

                      24, 2001, he issued a “speedy trial” ruling on the
                      docket, to keep up the false appearance that the
                      defendant had actually pled not guilty. (App. F
                      at 42).
                     REASONS FOR GRANTING THE WRIT
                I.    The Integrity of the Federal Court System
                      Depends on This Court’s Confirming That
                      Lower Courts May no More Defy Binding
                      Precedent or Wrongfully Infringe Upon
                      Fundamental Rights Than They May Defy
                      Mandatory Sentencing or Similar Statutes
                   The factual history of this case is complex, but the
                legal principles are not. Simply put, the Second Circuit
                courts have seceded from the (juridical) union to form
                their own state where the cooperator exception they
                have invented of whole cloth trumps everything else,
                including the enumerated and unenumerated
                fundamental rights of liberty. And that is something
                they cannot be permitted to do.
                   This case is not about judicial error. Indeed, taking
                the word “error” literally, there may well be none.
                What there is here, instead, is judicial defiance.
                   When a lower court decision conflicts with this
                court’s binding precedent, ordinarily that’s “mere” error
                and this court is not likely to grant a writ. But when
                the conflict is so outside the norm of judicial decision-
                making that it requires intervention and review by this
                court, that’s cert-worthy. And where, as in this case as
                the record plainly shows, that great conflict, that great
                deviation from the norm, is an intentional, blatant
                disregard for that precedent then, petitioners submit,
                this Court is compelled to act.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 54 of 261 PageID #: 3848




                                                  34

                II.       A lower federal court’s core “inherent
                          power” does not include the power to
                          refuse to impose the lawful sentences
                          Congress mandates, including restitution

                   Of course, the lower federal courts have inherent
                powers. But, save for a “core” subset, have long been
                understood to be subject to Congressional override.27
                Even that “core” exception proves petitioner’s point
                here, because while Congress cannot interfere with the
                ability of a lower court to decide a particular case, that
                limitation does not apply at all to the authority of
                Congress to set minimum sentences.
                   This Court held precisely, and unanimously, so a
                century ago in the Killits case, Ex Parte United States,
                242 U.S. 27 (1916): When a federal court refuses to

                27
                  The Fourth Circuit explained in ACLU v. Holder, 673 F.3d 245
                (4th Cir. 2011) [citations and explanations omitted, emph. add.]:
                      The inherent power of…lower federal courts falls into
                      three…categories…[F]irst…core Article III power…the
                      ability of a lower federal court to decide a case over which
                      it has jurisdiction…once Congress has established lower
                      federal courts and provided jurisdiction over a given case,
                      Congress may not interfere with such courts by dictating
                      the result in a particular case…[S]econd…powers
                      “necessary to the exercise of all others”…these…are
                      deemed necessary to protect the efficient and orderly
                      administration of justice and…command respect for the
                      court’s orders, judgments, procedures, and
                      authority”…These…are subject to congressional
                      regulation…[T]hird…”those reasonably useful to achieve
                      justice”…Examples…”the power of a district court to
                      appoint an auditor to aid in litigation involving a complex
                      commercial matter”…Such are subject to congressional
                      regulation…
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 55 of 261 PageID #: 3849




                                           35

                impose a mandatory sentence, it violates the law and
                operates illegally. If there were any doubt that this
                applies to a mandatory order of restitution, this Court
                put that to rest in Dolan v. United States, 103 S.Ct.
                2553 (2010), noting that when Congress said in the
                restitution statute that such an order must be imposed
                at sentencing notwithstanding any other provision of
                law, 18 U.S.C. § 3663A, Congress meant it.
                   What about cooperator safety? Every filing by
                respondent Sater and the government solemnly intones
                that warning, arguing that the courts must hide all
                this to keep Sater safe, even if, regrettably, he gets to
                keep all the money he stole.
                   The reply must be, Where in Article III are federal
                courts vested with police powers? Nowhere. And,
                petitioners aver it to be common knowledge that, were
                there even such a risk, the Federal Witness Protection
                program has never lost a participant.
                    And frankly, the mere idea is simply nonsensical
                that a felon like Felix Sater can assert a subjective
                fear, decline witness protection, and as a result then be
                allowed to evade restitution, keep the secret of his
                conviction, and commit concealment frauds, again by
                using that secrecy, and have the courts assert some
                inherent power to protect him by enjoining even his
                victims, those like petitioner’s clients, who found out
                and would stop it.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 56 of 261 PageID #: 3850




                                          36

                III.   Lower courts’ “inherent power” cannot
                       include the power to defy binding
                       precedent; moreover, the issuance of a
                       purported non-precedential “summary
                       order” by a federal appeals court, as the
                       Second Circuit issuance here, is
                       unconstitutional
                   An elegant argument proving these points is in
                Anastasoff v. United States, 223 F.3d 898, vacated en
                banc, 215 F.3d 1024 (8th Cir. 2000) wherein a panel of
                the Eighth Circuit, later reversed en banc held that a
                federal appellate court’s issuance of non-precedential
                decisions (summary orders) is unconstitutional.
                Petitioners adopt it in its entirety.
                IV.    Lower courts’ “inherent power” cannot
                       include the power to wrongfully infringe
                       upon enumerated or unenumerated rights
                    This, of all, is completely self-evident. And
                therefore, petitioners submit respectfully, it was wrong
                to deny them due process for all these years, both
                procedural and, to the extent extant and not covered by
                first amendment or other provisions, unenumerated
                and thus substantive.
                    But as wrong as that was, and remains, it was even
                more wrong to do that to the confederates of these
                criminals, clueless as to the Brady violations that must
                be rampant with undisclosed deals, and above all else
                to the victims of these criminals, who have no voice
                save that which the courts and the government are
                tasked to give them. A mighty poor voice it is, indeed.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 57 of 261 PageID #: 3851




                                           37

                                   CONCLUSION
                   For all the foregoing reasons, it is most respectfully
                requested that this petition for a writ of certiorari to
                the United States Court of Appeals for the Second
                Circuit be GRANTED.
                Dated: November 3, 2014
                                        Respectfully submitted,
                                        Richard E. Lerner
                                           Counsel of Record
                                        THE LAW OFFICE OF
                                          RICHARD E. LERNER, P.C.
                                        1375 Broadway, 3rd Floor
                                        New York, NY 10018
                                        917.584.4864
                                        347.824.2006 Fax
                                        richardlerner@msn.com

                                        Counsel for Petitioners
Case
   Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                           Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page582 of 261
                                                                    30 PageID
                                                                        PageID#:#:52
                                                                                   3852




         '                      UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

                                               - X

      '      UNITED STATES OF AMERICA,

      '                                              CR-00- 196


      '                  -against-                   United States Courthouse
                                                     Brooklyn, New York
      7      FRANK COPPA, ET AL,


                           Defendants.
                                                     February 2, 2001 2000
                                                     Ten o'clock a.m.
     10      - - - - - - - - - - - - - - X
                                        TRANSCRIPT OF PROCEEDINGS

     ''
     12      APPEAR.11.NCES,
                                BEFORE THE HONORABLE I.      LEO :aLASSER
                                     UNITED STATES DISTRICT JUDGE


     13      For the Plaintiff:           LORETTA E. LYNCH
                                          United States Attorney

    ''                                    BY:    ERIC CORNGOLD
                                          Assistant United States Attorney
    15                                    One Pierrepont Pla~a
                                          Brooklyn, New York 11201

    ''
    17       For the Defendants:          MICHAEL ROSEN, ESQ
                                          For Defendant Garafola

    ,,                                    J. BRIAN HANSBURY, ESQ.
                                          For Defendant MonteveccCi

    20                                    JOSEPH GIANNINI, ESQ.
                                          For Defendant Persico

    ''                                    ANDREW WEINSTEIN,     ESQ.
    22                                    For Defendant Cioffoletti
    22                                    JEFFREY LICHTMAN, ESQ.
    ,,                                    MIRANDA FRITZ, ESQ.
                                          For Defendant Lev
    ,,                                    '!'HOMAS ROTH, ESQ.
                                          For Defendant Ray

                     HOLLY DRISCOLL, CSR             OFFICIAL COURT ~EPORTER
Case
   Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                           Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page593 of 261
                                                                    30 PageID
                                                                        PageID#:#:53
                                                                                   3853



                                                                                   '
          '
       2      APPEARANCES:                (Continued.)

                                         RICHARD W. BREWSTER, ESQ.
                                         For Defendant Lombardo
       '                                 DAVID SMITH, ESQ.
                                         For Defendant Basile

                                         JOSEPH BENFANTE, ESQ.
                                         For Defendant Temperino
       '
       8

       9      Court Reporter:            Holly Driscoll
                                         225 Cadman Plaza East
                                         Brooklyn, New York
                                         718-260-2469

     ,,''
              Proceedings recorded by mechanical stenography, transcript
     13       produced by computer.


     ''
                                         •    •
     ''
     ''
                       THE CLER.K:   Criminal motions, USA versus Ernest

     19       Montevecchi, Daniel Persico, John cioffoletti, Edward

     20       Garafola, Daniel Lev, Eugene Lombardo, Lawrence Ray and

     21       Abraham Salaman.

     22                Counsel, please state your appearances.

     23                MR, ROSEN:    Good morning, Your Honor, Michael Rosen

     24       for Mr. Garafola.

     2S                MR. BENFANTE:     Joseph Benfante for Mr. Temperino.


                     HOLLY DRISCOLL,   CSR          OFFICIAL COURT REPORTER
Case
   Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                           Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page604 of 261
                                                                    30 PageID
                                                                        PageID#:#:54
                                                                                   3854




          '               MR. LICHTMAN,    Jeffrey Lichtman and Miranda Fritz for
       2      Mr. Lev.

                          MR. WEINSTEIN:    Andrew Weinstein for Mr. Cioffoletti

       4      appearing on behalf of Mr. LaRossa.

       5                  MR. BREWSTER:    Richard Brewster on behalf of Eugene
       6      Lombardo.

       7                  MR. ROTH,    Thomas Roth on behalf of Mr. Ray.

       8                  MR. HANSBURY:    Brian Hansbury on behalf of
       9      Mr. Montevecchi.
     ,o                   MR. SMITH:   David Smith on behalf of Rocco Basile.             I

     11       would just like the record to be clear we are not officially

     12       retained for this case.       I am appearing to inform Your Honor

     13       as to what will happen in Mr. Basile's other case, he has
     14       another indictment and in that case we've reached an

     15       agreement, he will be entering a plea of guilty next Wednesday

     16       in front of Judge Pollak.      So, I am appearing here to inform

     17       Your Honor that is going to happen in the other case, it will

     18       be covering this case and I just want Your Honor to be aware

     19       of that.

     20                   THE COURT,   Well, is Mr. Basile contemplate retaining

     21       you for this case?

     22                  MR. SMITH:    Your Honor, he has, although until the

     23       plea is actually entered into we have not been formally

     24       retained for this case.      I believe once the plea has been

     25       entered, we'll be retained for this case and the other as


                     HOLLY DRISCOLL, CSR            OFFICIAL COURT REPORTER
Case
   Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                           Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page615 of 261
                                                                    30 PageID
                                                                        PageID#:#:55
                                                                                   3855




         1   well.   We are counsel of record for the other case.

         2              THE COURT:    Does Mr. Basile contemplate appearing pro

         3   se in the interim?

         4              MR. SMITH,    I suppose_ he could, Your Honor, he is

         5   here today.

         6              THE COURT:    Would you appear temporarily for

       7     Mr. Basile?

       8                MR. SMITH:    Yes, Your Honor, I will appear for the

       9     purposes of this proceeding today in this matter.

     10                 THE COURT:    Do we have any other appearances that

     11      have to be noted?

     ,2                 MR. CORNGOLD:    Eric Corngold for the government,

     13      Your Honor.


     ''                 THE COURT:    All right.    I take it everybody is

     15      ready --


     ''17    Jr.
                        MR. GIANNINI:    Joseph Giannini for Daniel Persico,


     ,,                 THE COURT:    Do we have everybody now?
     ,,                 THE CLERK:    Larry Berman had called, he will not be

     20      present today but he had joined in the motions.
     2,                 THE COURT:    What l think would be a sensible way of

    22       proceeding would be to deal with the motions which raise

    23       discrete issues, for example, with respect to the money

    24       laundering counts.      I think I'm correct in saying that the

    25       motions relating to the money laundering counts were filed by


                     HOLLY DRISCOLL, CSR           OFFICIAL COURT REPORTER
Case
   Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                           Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page626 of 261
                                                                    30 PageID
                                                                        PageID#:#:56
                                                                                   3856




        1   Mr. Cioffoletti, Mr. Lev and Mr. Montevecchi.             Why don't we

        2   deal with those counts and then we can proceed to the others

        3   so we don't have everybody standing around with respect to

        4   motions that they have no interest in or haven't made.

       5               So, why don't we proceed in that fashion, why don't

        6   I hear the motley laundering counts, the motions filed by

        7   Mr. Cioffoletti, Mr. Lev and Mr. Montevecchi.             I'll hear

       8    the movants, I'll hear the government in response with respect

       9    to those and then we'll move on to the next one,

                       MR. ROSEN:    Could I make a personal request, Your

      11    Honor, I don't mean to interfere with my colleagues.               I have a

      12    medical situation uptown at around 11:30, 12:00, so if I could

     13     be taken next in order on Mr. Garafola's motions, I would

     14     personally appreciate it.

     15                THE COURT:    Well, as I understand it, Mr. Garafola's

     16     motions are simply a motion to sever.

                       MR. ROSEN:    Correct,
     ''
                       THE COURT:    And you want a suppression?
     ,,'"              MR, ROSEN:    Yes, sir, so I'll be prepared to argue

     20     those.
     ,,                THE COURT:    Well, there are a couple of severance

     22     motions, Mr. Lev, Mr. Nagel and Mr. Ray made severance

     23     motions.    We can do those first and then we can move to the

     24     money laundering.

     25                MR. ROSEN:    Well, I appreciate that.


                     HOLLY DRISCOLL, CSR            OFFICI.l\.L COURT REPORTER
Case
   Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                           Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page637 of 261
                                                                    30 PageID
                                                                        PageID#:#:57
                                                                                   3857


                                                                                   6




          ,'
                        THE CODRT:   Okay.

                        MR. CORNGOLD:    Judge, could I ask if I could sort of

          3    move closer towards the center and use the podium.

       '                THE COURT,   Why don't we hear the severance motions

          5    of Mr. Lev, Mr. Garafola, Mr. Nagel and Mr. Ray.

       6                MR. BENFANTE,    Your Honor, the other counsel will
       7       stand back?

       8                THE COURT:   Yes.

       ,                Mr. Rosen, do you want to start?

     ,o                 MR. ROSEN,   Yes, I'd like to, Your Honor, ple::o'ase and

     11        most respectfully, I've put in papers suggesting that the law

     12        is very clear in this case of Mr. Garafola that he should be

     13        considered in Your Honor's sound discretion for getting a

     14        severance but it starts with the fact that he's not even

     15        properly joined, most respectfully, under Rule 8 in that as I

•    16        understand Rule 8, that you have to be indicted, the counts

     17        that you're in have to have some connection or relationship,

     18        as the rule says, if they are alleged to have participated in

     19        the same series of acts or transactions constituting offenses

     20        and here if Your Honor looks and you see the chart that we

     21        prepared of the indictment, the government prepared of the

     22        indictment, Mr. Garafola is in the last two counts, an

     23        extortion count and a conspiracy to extort, that has no

     24        relationship, in my humble opinion, to the core, the essence

    25         of this indictment which is a stock fraud case which basically


                     HOLLY DRISCOLL, CSR            OFFICIAL COURT REPORTER
        Case
           Case
             1:98-cr-01101-ILG
                1:04-cv-00013-ILG
                                Document
                                   Document
                                         244-2
                                            1-3 Filed
                                                 Filed01/01/19
                                                       01/06/04 Page
                                                                 Page648 of 261
                                                                            30 PageID
                                                                                PageID#:#:58
                                                                                           3858




               l   alleges that there were entrepreneurs, that there were

               2   brokers, that there were nominees all with the central core

               3   purpose in an enterprise which Mr. Garafola is not named in

              4    to rig the price of four companies, the stock of.those

               5   companies, to put this money offshore and then to reap the

               6   benefits and there's even some allegation that certain

               7   nefarious people are enlisted to offer protection to this

               8   enterprise and Mr. Garafola is not even named in that.                He's

               9   on the back end in Counts Nineteen and Twenty I believe in

             10    some discrete and different allegation.

             11               And just under Rule 8 there is no connection in fact

             12    or in law, certainly not in the indictment, Judge Glasser,
'··--
             13    that links this conduct of Mr. Garafola to the securities

             14    fraud.    He's not named as having any interest in the

             15    companies, he's not named as a nominee or that he's going to

             16    get a piece of the pie.        Everyone else         I'm not saying the

             17    allegations are true but they did not make any such

             18    allegations against Mr. Garafola.           He's off there, you know,

             19    in the back discretely and I referred, of course, in my papers

             20    to Your Honor's decision in Upton and to Judge Block's

             21    decision in Montgomery that sets forth the eight criteria.

             22               I'm not just moving, Judge Glasser, because there

             23    will be a disparity of proof, there clearly will be where

             24    maybe Mr. Garafola's trial could last three days or five days

             25    or one week and doesn't need, notwithstanding Mr. Corngold's


                            HOLLY DRISCOLL, CSR             OFFICIAL COURT REPORTER
        Case
           Case
             1:98-cr-01101-ILG
                1:04-cv-00013-ILG
                                Document
                                   Document
                                         244-2
                                            1-3 Filed
                                                 Filed01/01/19
                                                       01/06/04 Page
                                                                 Page659 of 261
                                                                            30 PageID
                                                                                PageID#:#:59
                                                                                           3859




                 1   stretch, all this talk about securities fraud and offshore

                 2   accounts and brokers and, my goodness, this is               and I hate

                 3   to say this but this is a garden variety stock fraud with a

                 4   little bit of alleged organized crime but Mr. Garafola is not

                 5   named in that part of the indictment that says people from

                 6   organized crime, these buzz words, were used to protect this

                 7   enterprise.   He's not even named in that and he's not even

              8      named in the enterprise, so I think even under Rule 8 and I

              9      think that gets me somewhere, under Zafiro because Zafiro

             10      assumes that you're properly joined under Rule a and I say

             11      Counts -- what is it, Nineteen and Twenty.


,•.·'
             ''               THE COURT:    Yes.


             ''               MR. ROSEN:    Sir, are not properly joined certainly as

             14      to Mr. Garafola and the cases, the two cases that the

             15      government cites in its brief, I think it is the Scarpa case

            16       and I think this Court is pretty familiar with most of these

            17       citations, you're talking about somebody that's an integral

            18       part of the central core of the crime.         Here Mr. Garafola has

            19       no connection in this indictment with what this case is about

            20       and that's stock fraud.

            21                Judge, what that brings me to and I guess there's

            22       always a first even after 36 years, I did not receive the

            23       motions made by Mr. Roth, my co-counsel, who represents

            24       Mr. Ray, I didn't know until last week or the week before that

            25       Mr. Ray has made a motion for also a severance claiming that


                           HOLLY DRISCOLL, CSR             OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page66
                                                              10ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 60
                                                                                  3860




       1   he is a government informant or was a government informant and

       2   that my client allegedly threatened his life.              I learned that

       3   when I read Mr. Corngold's answer to the motions and I

       4   wondered, well, what's going on here,           l called Mr. Roth, he

       5   was very gracious and he faxed me and sent me his motion

       6   papers.     They were filed I think in November, I got them last

       7   week.     Clearly, Your Honor, if you want to talk about trial

       8   rights or prejudice under trial rights, clearly if Mr. Ray and

       9   Mr. Garafola are left in this case, they just can't go to

     10    trial together,

     11                It looks like from Mr, Roth's moving memorandum.that

     12    Mr. Ray contemplates taking the stand, defending himself and

     13    testifying that Mr. Garafola put a contract out on him which

     14    is his position, certainly nothing we acknowledge or agree

     15    with but I didn't brief that extensively because I just didn't

     16    know about it and I'm not blaming anybody but that's just the

     17    way it happened.      I don't know if there is a policy of not

     18    advising co-counsel whose client you've accused of having put

     19    out a contract, maybe you don't send him the papers but I

     20    didn't get the papers.       Again, I'm not blaming Mr. Roth, he's

     21    been very cooperative with me since I learned it.              At least

     22    now I can stand before this Court and say clearly there should

     23    be a consideration, the Court should exercise its discretion

     24    and sever Mr. Garafola if there's going to be any proof at a

     25    trial that Mr. Garafola allegedly put out a contract, as


                   HOLLY DRISCOLL, CSR             OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page67
                                                              11ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 61
                                                                                  3861


                                                                                  ,o

         1    Mr. Ray so succinctly puts it in his moving affidavit.

         2               So, I think, Judge, you have the papers and we've
         3    taken a lot of time in graphically showing where Mr. Garafola

         4    is and isn't and you probably hear this all the time, I'm sure

         5   you do, everybody wants a severance.         Well, I understand that

         6   but it's not a severance in terms of, well, it's easier to get

         7   acquitted, it is a severance because he doesn't belong in a

         8   securities fraud indictment sitting maybe for a couple of

         9   months when there's vast testimony about money laundering

     10      which he's not charged with, securities fraud which he's not

     11      charged with, RICO which he's not charged with, etc.             You've

     12      heard it before but this is maybe one of the first times that

     13      I really feel candid about saying this to this court, he just

     14      doesn't belong in here under either Rule 8 or Rule 14.

     15                  And just on the back part of the motions that I made,

     16      the motion for suppression, you've read the papers on that.                 I

     17      thought Your Honor signed an order, I may be mistaken, I don't

    18       think so.     I thought Your Honor did sign an order, that's what

    19       I just want to call to the Court's attention, and I have it,

    20       perhaps it got lost in the shuffle, Your Honor, but my belief

    21       is that Your Honor signed an order on November 28, 2000, a

    22       scheduling order setting down a suppression hearing and I

    23       thought, not that I'm asking for it today for several reasons

    24       but I thought I had gotten to the initial stage where we were

    25       going to have a hearing.


                    HOLLY DRISCOLL, CSR            OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page68
                                                              12ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 62
                                                                                  3862


                                                                                  11


       1              I think that if Your Honor has some trepidation about

       2   that, I can articulate again why I think under this unusual
       3   circumstance we should have a hearing even though it is a
      4    consensual tape and I've never done that before, move to

       5   suppress a consensual tape but I've just learned, again, maybe
       6   I'm just not in the loop as I used to be, Judge Glasser, but I

      7    just learned that there are extensive electronic surveillance

      8    of Mr. Garafola that I haven't been afforded and I'm going to

      9    talk to Mr. Corngold about that, I'm not going to waste

     10    everybody's time but, again, it may be that may have been the

     11    source of how come this agent and this undercover happened to

     12    show up where Mr. Garafola was one morning.

     13              But I think the question of severance, Judge, is

     14    paramount in my mind at this moment and l would ask Your Honor

     15    if you have any questions about our application for the

     16    severance, I think in my brief career this is the best factual

     17    and legal basis I've seen for a severance in a case such as

     18    this.   Thank you, Your Honor.

     19              THE COURT:     Mr. Corngold, do you want to respond when

     20    all the severance motions are made or do you want to respond

     21    to each as they're made?

     22              MR. CORNGOLD:      Let me respond, I think it actually

     23    makes sense to respond particularly to Mr. Garafola's

     24    severance motion, though I do think that the issues that the

     25    other defendants raise touch on that.


                   HOLLY DRISCOLL, CSR             OFFICIAL COURT REPORTER
               Case
                 Case
                    1:98-cr-01101-ILG
                       1:04-cv-00013-ILG
                                       Document
                                         Document
                                                244-2
                                                   1-3 Filed
                                                        Filed01/01/19
                                                              01/06/04 Page
                                                                        Page69
                                                                             13ofof261
                                                                                    30 PageID
                                                                                       PageID #:
                                                                                              #: 63
                                                                                                 3863



                                                                                                  ''
                         1              If the Court will indulge me, let me just take a

                         2    minute or two to describe how the U.S. Bridge of New York

                         3    fraud evidence and money laundering evidence fits together and

                         4    fits in with Mr. Garafola, the charges against Mr. Garafola.

                         5    The U.S. Bridge of New York was one of the four say central

                         6    securities manipulation, securities fraud that are charged in
                         7    this indictment that this enterprise is alleged to have

                        8     manipulated and then laundered the proceeds of.          The U.S.

                        9     Bridge of New York is owned by Mr. Polito who the indictment

                    10       alleges is a Gambino associate and the government would prove

                    11        that he's closely connected to Mr. Garafola who is a Gambino

.   ·-   .,,        12       soldier.    Mr. Polito owns the company, as the indictment

                    13       alleges; Mr. Lombardo, another defendant in the case who's

                    14       alleged to be a Bonanno associate, brought Mr. Ray in to the

                    15       deal,   to the conspiracy.    The idea was that to facilitate the

                    16       U.S. Bridge of New York manipulation, to make it a stock that

                    17       could be sold and could be manipulated, there was the idea

                    18       that it would be useful to have bonding.        U.S. Bridge of New

                   19        York was a construct.ion company and the bonding would permit

                   20        --. would arguably permit U.S. Bridge of New York to bid on

                   21        larger contracts.   Mr. Lombardo, the alleged Bonanno
                   22        associate, brought Mr. Ray in to be bribed, basically to get

                   23        $100,000 to pay a bribe to achieve the bonding.          Mr.   Polito

                   24        pays the bribe, the U.S. Bridge of New York IPO happens, the

                   25        manipulation happens but the bonding doesn't occur.            So, what


                                     HOLLY DRISCOLL, CSR         OFFICIAL COURT REPORTER
       Case
         Case
            1:98-cr-01101-ILG
               1:04-cv-00013-ILG
                               Document
                                 Document
                                        244-2
                                           1-3 Filed
                                                Filed01/01/19
                                                      01/06/04 Page
                                                                Page70
                                                                     14ofof261
                                                                            30 PageID
                                                                               PageID #:
                                                                                      #: 64
                                                                                         3864



,--,


                '    happens is, and this is where Mr. Garafola comes into the
                2    picture, Mr. Garafola on behalf of Mr. Polito begins to seek
                3    to extort Mr. Ray, I mean the White Rock Partners, seeks to

                '   get the money back that Mr. Polito spent and there will be

                '   evidence about the extortion, that's the last two counts
                6   in the indictment, and.the events sort of culminate in


                '   this meeting at a diner where Mr. Garafola is there and
                8   Mr. Garafola's claim to this money, his attempt to extort this

                9   money is essentially arbitrated, if you will, by other

            10      organized crime figures.       Mr. Lombardo is there, the Bonanno

            11      associate; Mr. Montevecchi who is alleged to be a Genovese

            12      soldier is there representing the White Rock Partners.             And

            13      the extortion is essentially arbitrated there.

            14                 _Now, why then is this extortion relevant and why is
            15      it       why should it be part of the entire case?        Well, it goes

            16      to the heart of the U.S. Bridge of New York s~curities fraud.

           17       In order to prove the extortion, we're going to have to show

           18       the bribe, the purpose of the bribe, what Mr. Garafola's claim

           19       to the money is and how that works, so that's all going to be

           20       there.    Plus, and this is really maybe the more important

           21       point, the indictment as a whole alleges that there's this

           22       illegal enterprise and in order for this illegal enterprise to

           23       operate, they need the organized crime people who are alleged

           24       in the indictment to protect, to arbitrate disputes, to

           25       resolve problems because they can't go to the SEC when they've


                             HOLLY DRISCOLL, CSR         OFFICIAL COURT REPORTER
          Case
            Case
               1:98-cr-01101-ILG
                  1:04-cv-00013-ILG
                                  Document
                                    Document
                                           244-2
                                              1-3 Filed
                                                   Filed01/01/19
                                                         01/06/04 Page
                                                                   Page71
                                                                        15ofof261
                                                                               30 PageID
                                                                                  PageID #:
                                                                                         #: 65
                                                                                            3865




----- .                                                                                    ''
                   1    got problems, they can't go to the FBI when they've got

                   2    problems.     So, the indictment alleges a series of times when

                   3    the White Rock Partners use their organized crime connections,

                   4    Mr. Coppa, Mr. Montevecchi, Mr. Persico, Mr. Lombardo, to

                   5    protect them, to arbitrate disputes, to show their power as
                   6    opposed·to the power from the other side.

                  7                 Here Mr. Garafola, who is, as I said, alleged to be a

                  B     Gambino soldier and that's why this event, this extortion and

                  9     the resolution of the extortion is at the center of the kind

              10        of conduct that goes on in this indictment, it is one of the

              11        key moments that these -- that the enterprise needed to use

              12        their organized crime associates to resolve the dispute.            so,

              13       that's what it is doing there, that's why it meets the

              14       requirements of Rule B.        It's completely tied in to this U.S.

              15       Bridge of New York manipulation and that's why, respectfully,

              16       we don't believe it makes sense to sever the extortion out.

              ''                  MR. ROSEN:      can I just say a few words in response?

             18        If this alleged extortion is so vital to the U.S. Bridge

             19        counts, why isn't Mr. Garafola in the U.S. Bridge securities

             20        frauds, conspiracy to commit securities frauds, money

             21        laundering of U.S. Bridge funds if it is so vital.           It is not

             22        vital.    The IPO was out already.     I mean, in other words, if

             23        Mr. Garafola went out and stole a car to get to this meeting,

             24        is that part of the conspiracy.       If he's vital, he would be in

             25        the enterprise, he would be in the RICO.


                                HOLLY DRISCOLL,    CSR       OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page72
                                                              16ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 66
                                                                                  3866




         1                This is a discrete and separate situation, Judge

         2    Glasser, that will cause Mr. Garafola to sit there for weeks,

         3    months of securities money laundering transactions having

         4    nothing, nothing to do with him and, most respectfully, and

         5    I'm not one to point fingers and I'm not, the indictment does

         6    describe, it does allege A, Band C and Dare alleged

         7    organized crime figures enlisted to protect and promote this

         8    fraud.     Mr. Garafola is not named.    Mr. Corngold left out a

         9    name.     He mentioned a bunch of names, you notice he did not

     10       name Mr. Garafola as being someone allegedly brought in to the

     11      enterprise for the muscle, no.        so, the indictment doesn't

    12       even put him into this and I think that the prejudice is so

    13       severe and so overwhelming in a case such as this that we meet

    14       all the criteria for the Court to exercise its discretion and
    15       sever Mr. Garafola.

    16                   MR.   CORNGOLD:   Judge, I didn't talk about the Ray

    17       aspect of the motions, I don't know if the Court wants me to
    18       now or not.
    ,,                   THE COURT:    I'll hear Mr. Roth first.     I would note,

    20       however, that in paragraph ten of the indictment which ~s

    21       captioned The Enterprise Mr. Garafola is not mentioned as one
    22       of the --
   ,,                    MR.   CORNGOLD:   That's correct and Mr. Rosen is

   24        correct that the government doesn't allege that Mr. Garafola

   25        is one of the alleged organized crime people who are


                       HOLLY DRISCOLL, CSR         OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page73
                                                              17ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 67
                                                                                  3867




         1    protecting the enterprise.      The indictment alleges essentially

         2    that Mr. Garafola was acting on behalf of Mr. Polito, the

         3    owner of U.S. Bridge of New York, one of the manipulated

         4    stocks and that that's the role that he played.          So there's no

         5    dispute that Mr. Garafola -- Mr. Garafola clearly is not

         6    alleged to be a member of the RICO enterprise, he's not in the

         7    substantive or the RICO conspiracy charge but the Court is

         8    familiar with the numerous cases, some of which we cited, that

         9    hold that you don't have to be a charged RICO defendant to be

     10       properly joined or to be properly tried under Rule 14 and I

    11        think that the Scarpa case is a good example of that.

    12                 MR. ROSEN,   Okay -- I don't want to say anymore.

                       THE COURT:   Before we leave this I was curious about

    14       your footnote ten which refers to the Casamento case .on page
    15       36 of your memorandum.

    16                MR. CORNGOLD:    Yes.

    ''                THE COURT:    Is there anything that has occurred since

    18       you prepared this memorandum which would make that footnote of

    19       more than passing relevance at this stage so far as the
    20       severance motion is concerned?


   ''
   22
                      MR. CORNGOLD:    I think I described another point in

             the memorandum, the ongoing plea negotiations.          I can

   23        represent to the Court that the government has             three

   24        defendants have pleaded guilty, one is scheduled to plead

   25        guilty next week.   The government has agreements in principle


                    HOLLY DRISCOLL, CSR           OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page74
                                                              18ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 68
                                                                                  3868



                                                                                  ''
         1    with six other defendants and we're working out the details of

         2    the plea agreement.     We anticipate though, of course,

         3    defendants -- I mean the negotiations may not go exactly the

         4    way that the government anticipates but it's my firm

         5    anticipation that by the end of February there will be between
         6    six and nine defendants who are left in the indictment and

         7   because of that that obviously meets the Casamento numbers but
         8   I can't say today that if we're ten or under.
         ,            THE COURT:     What effect would all that have upon an
    1-0      informed determination of these motions to sever?


    ,,''
                      MR. CORNGOLD:     Well --

                      THE COURT:     The question, Mr. Corngold, is if these

    13       prospective developments would have more than passing

    14       relevance to this severance motion, then it might be prudent

    15       for the Court to defer making a determination with respect to
    16       those severance motions.

    ''                MR. CORNGOLD:     That's what I was going to propose,
    18       Your Honor.   The court has been very indulgent with all the

    19       parties in this case.     What I believe is -- I will represent

    20       that by the end of February, beginning of March the government

    21       will have finished its plea negotiations and what I would

    22       propose is a time in mid-March, early to mid-March by which

    23       the Court could rule on the severance motions as a whole and

   24        also set a trial date.     I would suggest though I do believe

   25        that and we have to get to the Shvarts issue that may have


                   HOLLY DRISCOLL, CSR            OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page75
                                                              19ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 69
                                                                                  3869


                                                                                   ,,
         1    something to do with the scheduling.

         2            THE COURT:    Well, my concern is also I think it is

         3   Section 3161, maybe subdivision (j), somewhere around that, it

         4   is part of the Speedy Trial Act which I think imposes some
         5   limitation upon the determination of motions and I think it

         6   might.be that withholding a determination until some time in

         7   mid-March may collide with,       I think it is (j).

         8            MR. CORNGOLD,     Yes.

         '            THE COURT:    The thought just occurs to me as I'm

     10      discussing this with you,      I may be wrong about the letter.
     ,,               MR. CORNGOLD:     I believe, Your Honor, that the

     12      provision provides 30 days after the motion is completely

     13      briefed and argued though not -- it's really been a long time

     14      since I've looked at it, but not as a requirement but as a

     15      presumption.

     16               THE COURT:    Okay.


    ''                MR. CORNGOLD:     And I think that given the rea$ons

    18       that I've described it makes sense under the (h) (8) provision

    19       for the Court to -- I'm bad with the letters.
    ,,                THE COURT;    It is (h} (8) (A)   I think but I'm just

    21       raising that because I was curious about that footnote, it may

    22       be that all of this would be academic,       I may be able to decide

    23       it without even considering Casamento.
    ,.                Insofar as the severance motion            the suppression

    25       motion, it may be that I issued that order, Mr. Rosen,            I


                   HOLLY DRISCOLL, CSR             OFFICIAL COURT REPORTER
       Case
         Case
            1:98-cr-01101-ILG
               1:04-cv-00013-ILG
                               Document
                                 Document
                                        244-2
                                           1-3 Filed
                                                Filed01/01/19
                                                      01/06/04 Page
                                                                Page76
                                                                     20ofof261
                                                                            30 PageID
                                                                               PageID #:
                                                                                      #: 70
                                                                                         3870



•...
                 1    generally do as a matter of course with respect to suppression

                 2   motions but I will tell you now that I will deny it primarily

                 3   on the basis of United States versus Gilette and also because

                 4    I think the bases upon which you make that motion are so

                 5   purely speculative that I don't think a suppression hearing is

                 6   warranted.        I'll deny that motion.


                 '               MR. ROSEN:     Thank you.

              8                  THE COURT:     Mr. Ray, insofar as your severance motion

              9      is concerned, that's been submitted, I'll deal with that.


             ''                  MR. SMITH:     Your Honor, David Smith on behalf of

            11       Rocco Basile.       Your Honor, given the posture that Mr. Basile

            12       is in, as I explained to Your Honor before, I would ask that

            13       we be excused.       These matters are no longer relevant to him

            14       assuming he is pleading guilty on Wednesday.
            ,,                   THE COURT:     f   think that's correct.
            ,a                   MR. COR.NGOLD:     Yes, I agree.

                                 THE COURT:
            '',a                                By all means.

                                 ML Roth.
            ,,                   MR.   ROTH:   Thank you.    Your Hono:.:-, in te:t:ms of Che

            20       severance motion, I adopt many of the arguments that Mr. Rosen

            21       has made.     I think if there are two defendants in this case

            22       that most warrant a severance, they are undoubtedly the two

            23       defendants that are not charged in the RICO count.             There are

            24       19 defendants here, 17 charged with RICO, the only two that

            25       are not a:.:-e Mr. Rosen's client and my client, Mr. Ray.           And I


                            HOLLY DRISCOLL, CSR              OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page77
                                                              21ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 71
                                                                                  3871




         1    think Mr. Rosen is also correct that my client and Mr. Rosen's

         2    client warrant a severance from one another because of the

         3    unique circumstances that these defendants find themselves.

         4             Your Honor, you can tell from my papers that my

         5    client is uniquely situated here.       He not only cooperated with

         6    the FBI for a very extensive period of time ori all sorts of

         7    matters but also cooperated with the FBI in this particular

         8    case against at least one defendant who will be sitting in the

         9    courtroom with him, Mr. Garafola.      As a matter of fact, at one

     10       point and I think it was in 1996 the government engineered a

     11       meeting between my client and Mr. Garafola that was at the

    12       behest of the FBI, it was covered by the FBI, it wasn't

    13       recorded apparently but that meeting exists.

    14                Now, the only reason that my client cooperated at all

    15       was because at some point in 1996 the FBI came to my client

    16       and made certain allegations about threats that were being

    17       made on his life, so at that point he was in a very, very

    18       difficult position and more out of self-preservation than

    19       anything else he decided to cooperate with the FBI and did so
    20       including in this case.

    21                And we've also interposed a public authority defense

   22        here and I've served a notice on-the government of that.             Your

   23        Honor, my concern with respect to Mr. Ray outside of the

   24        obvious, his unique circumstances, is the fact that even if

   25        all of the pleas that Mr. Corngold conjures here, even if they


                   HOLLY DRISCOLL, CSR            OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page78
                                                              22ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 72
                                                                                  3872


                                                                                  2,

         1    all occur, this is going to be a very, very lengthy trial,

         2    literally months I would imagine because we're talking about

         3    not only a RICO conspiracy and an enterprise but we're talking

         4    about four or five or six different conspiracies, we're

         5    talking about four different securities conspiracies, an

         6    extortion conspiracy, a money ~aundering conspiracy and, quite

         7    frankly, Mr. Ray in essence is involved in none of them.             I

         8    know he's alleged to be part of the U.S. Bridge conspiracy but

         9    the U.S. Bridge conspiracy at its core is a stock manipulation
     10       scheme.     My client had nothing to do with stock manipulation,

     11       he had nothing to do with U.S. Bridge.        He was sought out by

     12       U.S. Bridge as an intermediary to go to a bonding company to

    13       get a bond and the allegation is,that he was given money and

    14       that my client got money and in turn was supposed to bribe

    15       somebody in the bonding company.       That is very, very

    16       attenuated from that securities fraud scheme that he's charged

    17       with.    Just like the extortion conspiracy that Mr. Garafola is

    18       involved in, in my view, is very, very, very attenuated.

    19                   My concern is that we're going to be sitting here

    20       and, by the way, about a month and a half ago I called

    21       Mr. Corngold and asked him the same question that Your Honor

   22        did, how many defendants do we have left in this thing, I'm

   23        making a severance motion, how is this sorting out and he told

   24        me, well, I think a month and a half ago, we've got three

   25        pleas.     Well, a month and a half later we have three pleas.            I


                      HOLLY DRISCOLL, CSR         OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page79
                                                              23ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 73
                                                                                  3873



                                                                                  ''
          1    know he's very optimistic about all of this happening but

         2     there's a good possibility I believe, he's been trying to get

         3     these pleas for ten months, this has been going on since March

         4     of the year 2000 and up to this point in ten months he's come
         5     up with three pleas.       This may well be a case where we end up

         6     with 14 or 15 deiendants in this case and we might have a four

         7     month trial and the evidence against Mr. Ray,        if Your Honor

         8     severed Mr. Ray, could be introduced in a three or four day

         9     period.     He is involved in one transaction, a series of about

     J.O       two, maybe three at t'he most meetings that all occurred in

     11        1995.     There are a number of witnesses that the government

    .12        would put on, it could all be done in two or three, maybe four

    13        or five days at the most.       I would like not to be in a

    14        situation where we're sitting here month after month after

    15        month where his name is not mentioned and that's going to

    16        happen because he's not involved in any of these sophisticated

    17        manipulation schemes, he's not involved in any money

    18        laundering schemes, any offshore accounts or anything.            He's

    19        involved in a very finite, very discrete transaction which

    20        could be handled with a minimum number of witnesses and the

    21        entire picture could be developed within a week.
   ,,                     So,   for that reason, Your Honor, even if there are

   23         pleas in the case,     I believe he should be severed plus we have

   24         the public authority defense which, quite frankly,         involves my

   25         client and no one else.      We're going to be off on a frolic of


                       HOLLY DRISCOLL, CSR         OFFICIAL COURT REPORTER
       Case
         Case
            1:98-cr-01101-ILG
               1:04-cv-00013-ILG
                               Document
                                 Document
                                        244-2
                                           1-3 Filed
                                                Filed01/01/19
                                                      01/06/04 Page
                                                                Page80
                                                                     24ofof261
                                                                            30 PageID
                                                                               PageID #:
                                                                                      #: 74
                                                                                         3874




                1    our own in this case, Your Honor, if Your Honor permits the

                2    evidence which is going to require me to call a number of the

                3    FBI agents as hostile witnesses who supervised my client and

                4    who made certain promises and guarantees to him.           That's

                5    something that has nothing to do with anybody else in this

                6    Courtroom.     And, by the way, Your Honor, in order for us to

                7    develop his defense of public authority, we're going to have

                8    to develop why he became an informant in the first place and

                9    that, unfortunately, is going to reflect very negatively on

            10       Mr. Rosen's client, I think it is unavoidable and I think.

            11       it's, you know, I'm not here preaching on Mr. Rosen's client's

           12        behalf, Mr. Rosen can do that better than I, but it does

           13        impact on his client in a very, very negative way and I don't

           14        see how the two of them could possibly be tried together

           15       provided Your Honor permits the public authority defense which

           16       I think, quite frankly, Your Honor, is inevitable here,

           ''                MR. CORNGOLD,     See, I've had many conversations with

           18       Mr. Roth about this public authority defense and I still have

           19       to say, respectfully, that I just don't see, I don't see how

           20       it can stand.     The conduct that Mr. Ray is alleged to have

          21        engaged in in this indictment is in 1995.         At best what

          22        Mr. Roth has is that some time after all that conduct was done

          23        in 1996 Mr. Ray got hearsay information that there may be a

          24        contract out about him by Mr. Garafola and as a result, he
.•:,
          25        decided to cooperate.    There's no -- I guess I just don't see


                           HOLLY DRISCOLL, CSR           OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page81
                                                              25ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 75
                                                                                  3875




                                                                                   ''
          1     how his decision to cooperate in '96 or his attempts to

          2     cooperate or his alleged attempts to cooperate in 1996 can

          3     somehow retroactively affect whether he did the conduct in '95

          4     or not.   So, with all respect, as I said, the government will

          5    move to preclude this public authority defense and I truly
          6    don't see how it can possibly be relevant.

          7               So, what the unique circumstances are here, even if

          8    somehow Mr. -- this hearsay information that there's a threat

          9    one year after the fact on Mr. Ray's life somehow came in, as

      10       far as I can see, .it would be admissible evidence against

      11       both -- against Mr. Garafola, to go back to Mr. Garafola's

     12        seve·rance motion, if Mr. Garafola is making threats a year

     13        later because of a deal gone bad because of relating to the

     14        extortion, it is relevant evidence.       So,   if it's admissible,

     15        it is relevant both for the case against Mr. Garafola and the

     16       case against Mr. Ray.    Zafiro makes clear that the idea of a

     17       severance because evidence is going to be introduced is only

     18       applicable if the evidence is going to be introduced against

     19       one defendant that's inadmissible against another defendant.

    20        Neither Mr. Garafola nor Mr. Ray have made any argument that

    21        this evidence would be admissible for one case but not

    22        admissible for the other case hut, frankly,        I don't see how

    23        that evidence could ever come in to begin with.          So, I just

    24        don't see how this after the fact cooperation is relevant to

    25        the case.   I don't see how this threat evidence is relevant


                     HOLLY DRISCOLL, CSR          OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page82
                                                              26ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 76
                                                                                  3876




          1     only for one defendant and not for another defendant.           If it

          2     is somehow relevant or his attempts to cooperate, it is really

          3     a garden variety situation which happens all the time where

          4    defendants seek to cooperate after the fact, maybe make

          5    proffer statements and then for whatever reason decide not to

         6,    cooperate and go to trial.         There's nothing unusual about that
         7     here.

         8                THE COURT:     Mr. Roth, if what I'm hearing from

         9     Mr. Corngold is correct that the public authority basis or

     10        defense basis is predicated upon conduct which comes after the

     11        conduct which is alleged in this indictment, then how would

     12        that be at all relevant if it were offered and if a motion in

     13        limine were to be made, I'm not deciding it now, it hasn't

     14        been made, but for purposes of your argument, what would the
    15         relevance of that evidence be?
    ,,                   MR. ROTH:     Well, Judge, let me just add a few facts

    17        which I think are relevant and which I alluded to in my papers

    18        but I neglected to add orally.         My client did not start

    19        cooperating until 1996.       After he did cooperate he was fully

    20        debriefed about everything that happened in 1995 by the FBI on
    21        numerous occasions.

    22                   THE COURT,     This was in 1996?
    23
                         MR. ROTH:     In 1996.   He was told by the FBI that if

   24         he continued to cooperate and his cooperation was extensive

   25         after 1996 and did include matters within this indictment, he


                       HOLLY DRISCOLL, CSR           OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page83
                                                              27ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 77
                                                                                  3877




          1    was told that he would not only not be prosecuted, he wouldn't

          2    have to testify.      That promise I would suggest by the FBI is

          3    highly relevant on a public authority defense and he

          4    cooperated with the express promise by the FBI that if he did

          5    so and, in fact, was under the impression that he was risking

          6    his life while he was doing it, he wouldn't be prosecuted on

          7    this case.    The FBI and the United States Attorney's Office

          8    then reneged on that promise and, therefore, he was indicted I

          9    guess in 2000 and he finds himself here today.

      10                 His cooperation was very extensive in this case.

      11      Mr. Corngold tries to create the impression that by the time

     12       he cooperated this case was over.        That's not true.      He met

     13       with Mr. Garafola in this case surveilled by the FBI in this

     14       case.   He went to Russia on behalf of the FBI in this case to

     15       bring Mr. Felix Sater, an unindicted co-conspirator and

     16       cooperator with the government, an individual who is going to

     17       testify, he went to Russia at the behest of the FBI to bring

     18       him back to the United States.      Now, the FBI has conveniently

     19       lost all records.      I've requested in discovery pursuant to

     20       Rule 16 all records of his cooperation, 302s.          They don't have

     21       anything but his cooperation did exist, we can prove it

     22       independently and he was promised a walk on this case which he
    23        did not get.

    24                  THE COURT:    Mr. Roth, I'm just thinking aloud, if

    25        what you say is correct, is there some basis for a motion by


                      HOLLY DRISCOLL, CSR          OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page84
                                                              28ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 78
                                                                                  3878


                                                                                   ,,
           1    you to dismiss the indictment against Mr. Ray by way of
           2    enforcing a promise which you believe you can establish or by

          3     way of enforcing a promise that he would not be called as a
          4     witness?

                           MR. ROTH,     I mean I already know what the

          6     government's answer is, Your Honor; their response is he

          7     didn't tell them the truth, therefore, he violated the

          8     agreement, therefore, he was prosecuted.
          ,                THE COURT:    Well, I don't know what the government's

      10       answer is, all I know is what I'm hearing hear from you,

      11       Mr. Roth, but I have a recollection going back nearly twenty

      12       years, it was the first major criminal case that I had, it was

      13       the Cunningham case, president of the union and two

     14        co-defendants and as I recall it, there was a gentleman whose

     15        name I can't remember who was promised by the government that

     16        in the event he provided information, he would not be called

     17        as a witness and then was subpoenaed and a motion was made to

     18        quash the subpoena which was argued rather vigorously and I

     19        granted that motion having found that there was such a promise

     20        which causes me to think that if everything you say is true

     21        and there was some agreement, maybe you have some remedy with

     22        respect to that.

     23                 MR. ROTH,       Judge, I will concede --

    24                  THE COURT,       It might be worth testing.

    25                  MR. ROTH,       I will concede two things, Your Honor;


                     HOLLY DRISCOLL, CSR             OFFICIAL COUR.T REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page85
                                                              29ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 79
                                                                                  3879


                                                                                   2e

          1   number one, that agreement was obviously not in writing or I'd

          2   be in a position

          3            THE COORT,    It is not a statute of frauds problem.


          '            MR. ROTH:    And number two, the United States

          5   Attorney's Office clearly at the time it was made was not a

          6   party to that promise.     So, I hear what Your Honor iS saying

          7   and perhaps I'll supplement my pretrial motions if Your Honor

       8      would permit.

       9               THE COURT,    What you're saying, Mr. Roth, reflects

      10      rather seriously and badly upon a government agency, I mean I

      11      hear this very frequently from defense counsel that the

      12      government is acting in a rather unlawful, venal, dishonest

      13      corrupt way, that argument is almost standard in many cases

      14      which I hear by defense counsel and if there is some merit to

      15      that, then perhaps the Court ought to be given an opportunity

     16       to determine whether there is or isn't some merit to that,

     17       But, in any event, if there's nothing else that you want to

     18       add, I'll permit Mr. Corngold.

     19                MR. CORNGOLD,     If I could just say three things about

     20       what Mr. Roth said.    First, the converse of what the Court is

     21       saying which I think is clear is that even if there is a

     22       motion to be made to compel the enforcement of a contract or

     23       having to do with the government's misbehavior here, that's

     24       just not jury evidence, that's not a jury question, it is a

     25       court question and it goes -- it doesn't go at all to the


                    HOLLY DRISCOLL, CSR            OFFICIAL COURT REPORTER
Case
  Case
     1:98-cr-01101-ILG
        1:04-cv-00013-ILG
                        Document
                          Document
                                 244-2
                                    1-3 Filed
                                         Filed01/01/19
                                               01/06/04 Page
                                                         Page86
                                                              30ofof261
                                                                     30 PageID
                                                                        PageID #:
                                                                               #: 80
                                                                                  3880




            l   iss ue of gu ilt or inn oc
                                           en ce in th is ca se .

            '              THE COURT:      W ell , it 's no t a qu es
                                                                      tio n of gu ilt or
            3   inn oc en ce , we 're de ali
                                             ng wi th a se ve ra nc e mo
                                                                         tio n.
            4              MR. CORNGOLD,        Th at' s co rre ct tho ug h
                                                                              it is al so tie d
           5  in to th e di sc ov er y mo
                                             tio n an d it is re le va nt
                                                                              to th e se ve ra nc e
          6  mo tio n be ca us e th e pr em
                                               ise of th e mo tio n or pa
                                                                              rt of th e
          7  pr em ise of th e mo tio n
                                            is th er e's go ing to be
                                                                           al l of th is ug ly
          8  ev ide nc e in tro du ce d th
                                            at on ly re la te s to Mr
                                                                         . Ra y th at ar gu ab ly
          9  is da ma gin g to Mr . Ga
                                           ra fo la an d it 's ou r po
                                                                         sit io n sim ply th at
        10 th is ev ide nc e is
                                    ju st no t ad mi ss ib le ev
                                                                   ide nc e in a tr ia l,
        11 ei th er a jo in t tr ia
                                       l or a se ve re d tr ia l.
                                                                       I ju st wa nt to sa y
        12 tw o ot he r th in gs ,
                                     I th in k we 've sa id in
                                                                    th e pa pe rs bu t ju st to
        13 ma ke it cl ea r, it
                                     is sim ply no t tru e th
                                                                  at th e go ve rnm en t se nt
       14 Mr . Ra y to Ru ssi a
                                     to br in g Mr . Sa te r ba
                                                                  ck an d it is sim pl y no
                                                                                                t
       15 tru e th at th e go
                                 ve rnm en t co nv en ien tly
                                                                lo st al l th e re co rd s.
       16 Th e go ve rnm en t ha s
                                      di sc lo se d to Mr . Ro th
                                                                     al l th e re le va nt 30 2s
       17 th at ha ve to do wi
                                    th de br ie fin gs th at oc
                                                                   cu rre d in th is '96
      18 pe rio d ab ou t th es
                                  e ma tte rs an d it 's ju
                                                                st im po rta nt I th in k
                                                                                            fo r
      19 th e go ve rnm en t to
                                    sa y th at th os e tw o sta
                                                                  tem en ts ar e ju st no t
      20 tru e.

     ,1                 THE COURT,     Ok ay .   An yth ing el se ?


     ,,''
                        MR. ROTH,     Th an k yo u, JU dg e, no ,
                                                                  no th in g.
                       THE COURT:      Th at mo tio n is su bm itt
                                                                   ed .     I th in k th at 's
     24     th e on ly mo tio n yo u ma
                                        de .
     25                MR. ROTH:     No , th at 's no t tru e,
                                                               Yo ur Ho no r, 1 ha ve a

                    HOLLY DRISCOLL, CSR
                                                       OF FIC IA L COURT RE PO
                                                                               RT ER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 87 of 261 PageID #: 3881

                                                                                 1


    1                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
    2
         - - - - - - - - - - - - - - X
    3
         UNITED STATES OF AMERICA,       :
    4                                    :
                           Plaintiff,    :      CR-98-1102
    5                                    :
                    -against-            :       United States Courthouse
    6
                                         :       Brooklyn, New York
    7
         SALVATORE LAURIA,               :
    8
                           Defendant.
                                    :
    9                               :            February 5, 2004
                                    :            10:00 a.m.
   10    - - - - - - - - - - - - - - X

   11                            TRANSCRIPT OF SENTENCING
                            BEFORE THE HONORABLE I. LEO GLASSER
   12                          UNITED STATES DISTRICT JUDGE

   13    APPEARANCES:

   14    For the Plaintiff:           ROSLYNN R. MAUSKOPF, ESQ.
                                      United States Attorney
   15                                 BY: ERIC CORNGOLD, ESQ.
                                      Assistant United States Attorney
   16
         For the Defendant:           ROBERT G. STAHL, ESQ.
   17

   18

   19

   20    Court Reporter:              FREDERICK R. GUERINO, C.S.R.
                                      225 Cadman Plaza East
   21                                 Brooklyn, New York
                                      (781) 613-2503
   22

   23

   24
         Proceedings recorded by mechanical stenography, transcript
   25    produced by CAT.


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 88 of 261 PageID #: 3882

                                                                                  2


    1               THE COURT CLERK:     Criminal cause for sentencing:

    2    United States of America v. Salvatore Lauria.

    3               MR. CORNGOLD:     Eric Corngold for the United States.

    4               MR. STAHL:    Robert Stahl on behalf of Mr. Lauria.

    5               THE COURT:    Ready to proceed?

    6               MR. STAHL:    Yes, Your Honor.

    7               THE COURT:    Have you reviewed the Presentence Report

    8    with your client?

    9               MR. STAHL:    I have, your Honor.

   10               THE COURT:    I think you have taken one exception to

   11    the Presentence Report, based on the Lauersen case.

   12               MR. STAHL:    Yes, Your Honor.      Obviously we also

   13    certainly agree with the government's position on the money

   14    laundering, that there should not be the enhancement for

   15    managerial role in that.       So that if we are looking at the

   16    government's footnote two of their sentencing memorandum, if

   17    I'm correct, your Honor, then it is one difference.            I think

   18    the argument is made in the briefs.

   19               What I would just like to emphasize briefly is that

   20    when you look at the cases affecting a financial institution,

   21    it talks about in some fashion now the cases have been

   22    construed broadly whether the bank -- there's been some cases

   23    whether bank loses interest is that affecting a financial

   24    institution, but we have White Rock and State Street that

   25    were created by Mr. Lauria and others for this.           I don't


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 89 of 261 PageID #: 3883

                                                                                 3


    1    believe that is what Congress is looking for.           I join that

    2    argument with the Lauersen analogy as well, and I think it is

    3    something for your Honor to at least take into consideration.

    4               THE COURT:    Mr. Corngold?

    5               MR. CORNGOLD:     Well, Judge, as I tried to express in

    6    our letter, I think the idea behind the guideline is the

    7    crimes that affect financial institutions, that involve

    8    financial institutions, are cases that the Sentencing

    9    Commission believes deserve this kind of enhancement, and

   10    given the effect of the numerous investors at White Rock and

   11    State Street, the other brokerage firms, we believe the

   12    guideline is appropriate.

   13               THE COURT:    I think so, too.      Lauersen, I think, is

   14    a case which, as I read it, ought to be pretty much confined

   15    to its own facts.      We will eliminate paragraph 99, and that

   16    would make paragraph 101 read 33.         And that makes paragraph

   17    36 read 33, and paragraph 108 becomes 35, and paragraph 110

   18    becomes 32.     Is that right?

   19               MR. CORNGOLD:     Yes, your Honor.

   20               THE COURT:    Mr. Stahl, do you want to be heard

   21    beyond that?

   22               MR. STAHL:    Not on the legal argument.       On the

   23    sentencing, yes, Your Honor.

   24               THE COURT:    Go ahead.

   25               MR. STAHL:    Your Honor, obviously between the PSR,


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 90 of 261 PageID #: 3884

                                                                                 4


    1    probation did an excellent job, and the submission of

    2    Mr. Corngold, your Honor begins to get a fuller sense of Mr.

    3    Lauria, both his conduct involved in the fraud and his

    4    post-rehabilitative conduct.

    5               Mr. Lauria is someone whose family is here in court

    6    today to show their support and it has not been easy.             As

    7    your Honor is aware, Mr. Lauria cooperated fully with the

    8    government immediately and extensively in bringing upon not

    9    only himself, which is not a concern to Mr. Lauria in

   10    particular, but to his family, and to make amends for the

   11    acts that he did.      Mr. Lauria cooperated not only against

   12    other brokers and money launderers, but also against

   13    organized crime, which I think is laid out in both our

   14    submissions.     And that led to a number of threats against Mr.

   15    Lauria and his family, including against his young daughter.

   16               But, in addition to that, Mr. Lauria was the person

   17    at White Rock, State Street Capital that had been

   18    legitimately involved in the stock market business, had

   19    signed all of the leases, and put his name personally

   20    responsible for all of the money, and has settled with every

   21    investor who has filed a suit.        He has settled with the

   22    creditors of those companies, from the phone systems to the

   23    furniture leases, has not walked away from it, did not

   24    declare bankruptcy, and did not say I just can't do this.              He

   25    saw that he had to live up to his responsibilities, that he


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 91 of 261 PageID #: 3885

                                                                                 5


    1    had completely gone off course from his upbringing from a

    2    very humble background, hard-working, family oriented, to

    3    live up to those financial responsibilities, as well as his

    4    family responsibilities.       And he, unlike some other

    5    individuals involved in this, went out and did the best he

    6    could and settled with those people.         So anyone that filed an

    7    action against the companies, or Mr. Lauria or others, Mr.

    8    Lauria has settled with, and has left him, as you can see

    9    from the financials, in difficult financial shape, and

   10    obviously leaving his family in difficult financial shape.

   11               So since he started in 1998 cooperating with the

   12    government, he has lived a legitimate life.           He's attempted

   13    several business ventures, earned legitimate money, has paid

   14    off the people he's owed to satisfy settlements.            He has

   15    certainly regretted what has happened and has tried to make

   16    up for it as best he can.

   17               In addition, I would just like to note, your Honor,

   18    that because of the length of the investigation, the length

   19    of the case, which certainly benefits Mr. Lauria as well, he

   20    has been living something akin to a sentence for the last

   21    five and a half years, never knowing what is going to happen,

   22    not being able to get your life completely squared away and

   23    move forward, and every day not knowing with the family what

   24    is going to happen, has added, of course, the stress to his

   25    already substantial health problems that are outlined in our


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 92 of 261 PageID #: 3886

                                                                                  6


    1    submission.

    2               I would ask your Honor to take all of those factors

    3    into consideration when fashioning an appropriate sentence

    4    for someone that led a hard-working life before, completely

    5    veered from that, and came back and has done everything in

    6    his power to make amends for that, your Honor.

    7               THE COURT:    Who are all of these people that you say

    8    he settled with, who are they?

    9               MR. STAHL:    They were investors that filed lawsuits.

   10               THE COURT:    How many were those?

   11               MR. STAHL:    I would say about between 15 and 20.

   12               THE COURT:    That's just a minuscule percentage of

   13    the number of investors who were defrauded, who suffered

   14    substantial losses as a result of Mr. Lauria's activity.

   15    Fifteen to 20 is not even a drop in the bucket.

   16               MR. STAHL:    Your Honor, I understand.       I'm not

   17    putting Mr. Lauria up for a commendation at all.            Mr. Lauria

   18    committed a complicated stock fraud, as we have seen too many

   19    times in this courtroom, and when I have been before you on

   20    other matters, people who start out legitimately, become

   21    greedy.    They go on a slippery slope and the next thing they

   22    know they are involved in this.        That's not excusable.       But

   23    my point to your Honor is, Mr. Lauria has done what he can

   24    within his own financial means, and the people that sought

   25    claims, people that lost money in the investments, and


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 93 of 261 PageID #: 3887

                                                                                 7


    1    companies that had leased equipment to Mr. Lauria's company

    2    is not just his companies, but the people who were involved

    3    with Mr. Lauria, and none of the other partners have taken

    4    any of this action.      This is something Mr. Lauria has done in

    5    an effort to live up to his responsibilities.

    6               Obviously, when you see numbers in the $30 million

    7    range, we know Mr. Lauria did not receive that amount of

    8    money individually.      We know that the amount of money goes

    9    into the entire conspiracy and the payoffs, and the organized

   10    crime extractions, and the brokers, and things like that.             So

   11    Mr. Lauria sold both his homes, divested the money, and

   12    returned it to the government as part of restitution.

   13               In addition to that, he has settled with the people

   14    that came forward.      Obviously Mr. Lauria could not go out and

   15    track down each and every individual investor and offer them

   16    a penny on each dollar that was lost.         He was one part of a

   17    very large group of individuals.         Most of them have been

   18    before your Honor, 24, I believe, individuals that the

   19    government directly, through Mr. Lauria's cooperation, was

   20    able to indict, in addition to all of the other cases,

   21    including ongoing cases that he has cooperated and still

   22    cooperates to this day with the United States.

   23               THE COURT:    Mr. Corngold?

   24               MR. CORNGOLD:     Well, your Honor, I think that the

   25    court is very familiar with this case.          I don't think I have


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 94 of 261 PageID #: 3888

                                                                                  8


    1    to spend much time talking about the large extent of the

    2    fraud that was involved here, the number of people who were

    3    injured by the fraud, or Mr. Lauria's central role in the

    4    fraud.    He was one of the three original partners.

    5               I guess I would quibble a little with what Mr. Stahl

    6    said, only to the extent that this was not the kind of case

    7    we sometimes see where people start out legitimately, hoping

    8    to set up a legitimate business, and slip into criminality.

    9    I think it is clear, and I think Mr. Lauria will agree, that

   10    this enterprise was set up from the beginning to defraud

   11    people.    Mr. Lauria knew that and was an active central

   12    participant in that, and the courts see numerous defendants

   13    involved, and Mr. Lauria was really at the top of the pyramid

   14    with his partners, Mr. Klotsman and Mr. Sater.

   15               That being said, it is also important, and as I

   16    think I tried to lay out in the letter, it's important to

   17    recognize Mr. Lauria's cooperation was substantial.            Because

   18    Mr. Lauria was at the top of the pyramid, he was able to

   19    give, maybe not sadly, but he was able to give a lot of

   20    cooperation for a number of people.         He was always prepared

   21    to meet with us.     He met with us willingly.        We always found

   22    him to be an honest person in his conversations with us about

   23    his crime.    He always admitted his crimes and he was prepared

   24    to testify.

   25               There was no trial in this case, but Mr. Lauria


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 95 of 261 PageID #: 3889

                                                                                 9


    1    would have been one of the central witnesses in the trial,

    2    had he testified, and we believe that his testimony would

    3    have been credible and useful.        So the court has to balance

    4    both the egregious harm involved here, but also the

    5    substantial assistance, in determining what the proper

    6    sentence should be.

    7               THE COURT:    Mr. Stahl made reference to threats

    8    which I see no reference to in your letter.

    9               What do you know about that?

   10               MR. CORNGOLD:     The threats, your Honor, Mr. Lauria

   11    reported them.     They are described in Mr. Stahl's letter.

   12    Agent Taddeo is here.      I think the answer is, well, we were

   13    never able to identify who made the threats, and that doesn't

   14    mean that we don't believe that what he described didn't

   15    exist.    We were just never able to track them down.

   16               Is that fair?

   17               AGENT TADDEO:     That's correct.

   18               MR. STAHL:    Your Honor, first we know in particular

   19    there was the initial approach by a private investigator

   20    hired by Mr. Persico, and that was someone that Mr. Lauria

   21    had grown up in the neighborhood with.          So that's one of the

   22    individuals that he was very concerned about, because

   23    Mr. Persico viewed as the ultimate act of betrayal.

   24               Second, Mr. Lauria, the telephone call, I'm talking

   25    about to his wife talking about how cute their daughter is,


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 96 of 261 PageID #: 3890

                                                                                10


    1    was traced to a phone booth a mile and a half away, and was

    2    reported to the local police, and of course was reported to

    3    Agent Taddeo and his squad at the time, and I believe that

    4    was all verified.      Obviously, as Mr. Corngold said, they were

    5    never able to trace who made the call, but it was certainly a

    6    clear message to Mr. Lauria and his family.

    7               THE COURT:    Anything else?

    8               MR. CORNGOLD:     No, Your Honor.

    9               THE COURT:    Did you want to say something?

   10               AGENT TADDEO:     No, your Honor.

   11               THE COURT:    Mr. Lauria, what would you like to say

   12    to me this morning?

   13               THE DEFENDANT:     I have something I prepared.

   14               First, I would like to apologize to you, your Honor,

   15    for being here today.      On my behalf, I want to apologize to

   16    the people I hurt on Wall Street, my clients and former

   17    clients.    I must apologize to my mother and father who came

   18    here to give us the American dream, and to watch her only son

   19    flush it down the toilet.       It's been a devastating event for

   20    my family and myself.      Your Honor, it was an opportunity that

   21    someone like me gets once in a lifetime and that's to get a

   22    chance on Wall Street.       I came from a construction business,

   23    and it was the proudest moment of my life, knowing I was

   24    behind a desk at a job of this caliber.          I failed everyone

   25    when I chose to take a shortcut to cheat, lie and steal.


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 97 of 261 PageID #: 3891

                                                                                11


    1               I was aware of my actions and did them anyway, even

    2    though I knew the repercussions would be harsh.           I take full

    3    responsibility for my actions and I knew I was wrong.             I took

    4    advantage of the best opportunity someone like me could have,

    5    poor judgment, stupidity led me down the wrong path, which I

    6    was fully aware of in my heart.

    7               Your Honor, it's been six years since I turned

    8    myself in and a decade since I committed the crime.             In these

    9    years, I tried to be the best person I could be.            I

   10    cooperated with the government and have done everything they

   11    asked of me and did more, including surrender material.

   12               I have been scared for my life and my family that I

   13    love very much.     I want nothing more than to change back

   14    time, especially when my youngest daughter was threatened.              I

   15    learned the gravity of my crime went beyond money and put my

   16    family's lives in danger.

   17               I cherish my every waking moment with my wife and

   18    daughters, and realize I want nothing more than to be around

   19    them and to be a great role model and to teach them to be

   20    hard-working citizens.       I know I did bad things.       I am really

   21    sorry.    I brought shame and danger to my family.          In addition

   22    to that, I now face time away from them, and the hardest is

   23    deportation, since I'm not an American citizen.

   24               My family has endured tremendous humiliation and

   25    separation.     Now they must either uproot their lives, leaving


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 98 of 261 PageID #: 3892

                                                                                12


    1    behind friends and family, or leave me.          I ask your Honor to

    2    take all of these things into consideration in sentencing me.

    3               I tried to cooperate all of these years and tried to

    4    make amends for my wrong.       I lived every day for the past six

    5    years in danger for my family and me, and fear of the unknown

    6    for today the sentence sought itself.         I accept full

    7    responsibility for my actions, your Honor.          That's all I have

    8    to say.

    9               THE COURT:    Well, I don't know how many defendants

   10    were involved overall in this case, but there were quite a

   11    few.

   12               MR. CORNGOLD:     There were 19 defendants in the

   13    indictment and four other defendants charged in separate

   14    counts.

   15               THE COURT:    I heard pretty much the same story over

   16    and over again.     I don't suppose I will ever understand what

   17    it is that permits people like you and the other 18 or 19

   18    people who have been involved in this case to embark upon

   19    that course of conduct and then continue with it for so long.

   20    I just don't know what happens to a moral compass, if such a

   21    compass exists in your universe, interest never ceases to

   22    absolutely confound me that day in and day out you and your

   23    colleagues knew that you were defrauding a lot of people,

   24    that you were inducing people to take money which they may

   25    have set aside for their children's education and for their


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 99 of 261 PageID #: 3893

                                                                                  13


    1    retirement, and it was all lost.

    2               I'm also never capable of understanding the

    3    incredible goal ability of people who have invested or

    4    willingly give money to firms such as State Street Capital,

    5    and the others.     I guess in a sense they are motivated by the

    6    same desire that motivates you or motivated your desire to

    7    get rich quick and to buy penny stocks, relying upon

    8    representations that they will become very rich in a short

    9    while.

   10               I guess in most of us, thankfully, hopefully there's

   11    a little small voice which resides within us, which speaks to

   12    us when we are about to do something that is wrong, that

   13    little voice tells us not to do it, and we listen.             And you

   14    and the others either didn't have that little voice, or if

   15    you did, you weren't paying any attention to it.

   16               What troubles me about this sentence, you put it

   17    correctly, it troubles me all the time, these motions

   18    pursuant to 5K1 are terribly troublesome.          They are

   19    troublesome.     The trouble was compounded by the fact that

   20    it's been five and a half years since Mr. Lauria reported to

   21    the government and said, I'm ready to tell you everything I

   22    know.    Why does it take or why did it take five and a half

   23    years?    I guess in a sense the fault may be mine.           I know

   24    what your answer was, Mr. Corngold, or will be, well,

   25    cooperating during this entire five and a half year period.


            FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 100 of 261 PageID #: 3894

                                                                                14


     1    I really am a little skeptical about that.          Most of the other

     2    defendants have pleaded and have been sentenced some time

     3    ago, most of them have.

     4               MR. CORNGOLD:    That's right.

     5               THE COURT:    And I suppose to some extent the fault

     6    also lies with us.      I keep getting letters from you, from

     7    Jonathan Sack, telling me to please postpone the sentence

     8    because Mr. Lauria still is assisting us.          So the sentence

     9    gets put off year in and year out, and during that period of

    10    time in a sense I guess the sentence is really being served

    11    to some extent by the defendant, really in a state of limbo

    12    or uncertainty.

    13               What's going to happen since 1998?        Will I be

    14    separated from my family?       If so, for how long?

    15               Could I start a new career?       Could I embark upon a

    16    new venture.

    17               Does the government think about that?         Don't answer.

    18    I don't want to hear it.      I guess to some extent it is our

    19    fault.    Maybe we should say when we get these letters, no, it

    20    is enough, too much time has gone by, it shouldn't have taken

    21    all of that long.     How much more information could you have

    22    gotten?   He probably gave you everything you needed to pursue

    23    a very successful prosecution within six months after he

    24    began to cooperate with you.       What did you have to know?        He

    25    told you what Sater was doing, what Klotsman was doing, what


             FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 101 of 261 PageID #: 3895

                                                                                15


     1    all of the others were doing.       How the fraud was perpetrated.

     2              What else did you have to know?

     3              Why did it take five and a half years?

     4              I'm not a prosecutor.       I don't prepare these cases.

     5    But just common sense would tell me that you know pretty much

     6    everything you had to know a long time ago in order to pursue

     7    a successful prosecution, particularly if Mr. Lauria is

     8    willing to cooperate and testify against all of these people.

     9    That compounds the difficulty which I have, because in a

    10    sense it is not inappropriate for me to take into account

    11    five and a half years during which Mr. Lauria was living in a

    12    state of limbo.     He wasn't separated from his family, that's

    13    true.   He wasn't spending all of that time in a federal

    14    correctional facility, that's true.         But there are all kinds

    15    of confinements, some are physical, some are psychological.

    16    I don't know which is worse.       Maybe I would like to hear from

    17    you, Mr. Corngold.

    18              Why did it take five and a half years?

    19              MR. CORNGOLD:     Well, your Honor --

    20              THE COURT:     I don't think you were involved from the

    21    beginning.    I think this is Mr. Sacks.

    22              MR. CORNGOLD:     I think that the general point that

    23    the court is making is actually correct, and I do find it

    24    troubling, I think in this instance with Mr. Lauria and a

    25    couple of his other codefendants whose haven't been sentenced


             FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 102 of 261 PageID #: 3896

                                                                                16


     1    yet, there are still two, there are still three more, the

     2    reason is the specific one which is that there were other

     3    matters that the government felt that Mr. Lauria had

     4    potentially contributed to that were serious and significant

     5    that in this instance didn't pan out to the degree that it

     6    deserved discussion in the letter, but that we felt we had a

     7    good reason to think that it was useful to let Mr. Lauria

     8    continue to try to work on those matters.          I think in general

     9    the court is right, though.       I think in general the

    10    government and I let these things drag out too long, but I do

    11    think in this instance if the court wants me to describe in

    12    more detail what I'm talking about --

    13              THE COURT:     No.

    14              MR. CORNGOLD:     In this instance with Mr. Lauria and

    15    codefendants, it was actually appropriate, but I do take the

    16    court's point, which I do think is right.

    17              THE COURT:     I am going to grant the government's

    18    motion pursuant to 5K1.1, and for the reasons which have been

    19    indicated in the letter on behalf of the defendant, which I

    20    won't bother spreading on the record.         I think they have been

    21    alluded to.

    22              I'm going to put Mr. Lauria on probation for a

    23    period of five years.      As a condition of probation, I'm going

    24    to direct 12 months of home confinement, 300 hours of

    25    community service, $100 special assessment, and a $20,000


             FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 103 of 261 PageID #: 3897

                                                                                17


     1    fine.

     2              For the reasons indicated in the government's

     3    letter, with which I fully agree, regarding restitution,

     4    restitution in not appropriate in this case for the reasons

     5    which will be found in 3664(a) and 3663(a)(C)(3) of Title 18

     6    of the United States Code.

     7              I don't think there was an underlying indictment

     8    here, was there?

     9              MR. CORNGOLD:     No, Your Honor.

    10              THE COURT:     This was a plea to an Information?

    11              MR. CORNGOLD:     That's correct.

    12              THE COURT:     Mr. Lauria, the relative leniency of the

    13    sentence which I'm imposing today should not for a minute

    14    give you the slightest suggestion that the sentence reflects

    15    a forgiving view of what you were involved in back in the

    16    early '90s.    I don't think there's anything more for me to

    17    say which would add to what I have already said in connection

    18    with this case.     There's nothing else?

    19              MR. CORNGOLD:     No, Your Honor.

    20              MR. STAHL:     No, Your Honor.

    21              THE COURT:     These proceedings are concluded.

    22              MR. STAHL:     Your Honor, I just have one point --

    23              THE COURT:     Before we go any further, there was a

    24    Cooperation Agreement, right?

    25              MR. CORNGOLD:     Yes, Your Honor.


             FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 104 of 261 PageID #: 3898

                                                                                18


     1              THE COURT:     And there was no waiver in that

     2    agreement that generally isn't those pleas.

     3              MR. CORNGOLD:     That's correct.

     4              THE COURT:     So I'm obliged Mr. Lauria that he has a

     5    right to appeal this sentence, only God knows why he would,

     6    but you have that right, and if you can't afford to fund an

     7    appeal, you can make an application to have the fees waived.

     8              If there's nothing else, these proceedings are

     9    concluded.

    10              Is there something else?

    11              MR. STAHL:     Your Honor, I just have one brief point

    12    of clarification.     I don't know how it works in the Eastern

    13    District, I apologize.

    14              THE COURT:     The question is, can you he continue to

    15    work?   The answer is yes.

    16              MR. STAHL:     Yes.

    17              THE COURT:     Anything else?

    18              MR. STAHL:     No, Your Honor.

    19              MR. CORNGOLD:     Thank you very much.

    20              (The sentencing is concluded.)

    21

    22

    23

    24

    25


             FREDERICK R. GUERINO, C.S.R.              OFFICIAL COURT REPORTER
               r\Act    sal
           - • -1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 105 of 261 PageIDMI(
          Case                                                                             0 icus
                                                                                       #: 3899


               AV:JSS:jss
               F. #1998R02283
               LAURCOOP.AGR

               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NEW YORK

                                                    X

               UNITED STATES OF AMERICA                           COOPERATION AGREEMENT

                       - against -                                98 C 1102 (ILG)

               SALVATORE LAURIA,



                                                   X

                           Pursuant to Rule 11 of the Federal Rules of Criminal

               Procedure, the United States Attorney's Office for the Eastern

               District of New York (the "Office") and SAL LAURIA (the

               "defendant") agree to the following:
-v,\Go
  - )                      1.     The ci,,, fnd-,nt will waive indictment and plead
       6‘('° guilty     to an information to be filed in this district charging
-/
 \cl      3S
                 olation of 18 U.S.C. § 1962(c). The count carries the

               following statutory penalties:
                                                                                    I
                                              fActeKth a cAA.-4       Cov\splireCL.
                                - a.   Maximum term of imprisonment: 20 years
                                       (18 U.S.C. § 1963a)).

                                  b.   Minimum term of imprisonment: 0 years
                                       (18 U.S.C. § 1963(a)).

                                  c.   Maximum supervised release term: 3 years, to
                                       follow any term of imprisonment; if a
               OYA                     condition of release is violated, the
                                       defendant may be sentenced to up to 2 years
                                       without credit for pre-release imprisonment
                                       or time previously served on post-release
                                       supervision
                                       (18 U.S.C. §§ 3583 (b), (e)).
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 106 of 261 PageID #: 3900



                                                                              2

                    d.    Maximum fine: 2 times the gross gain or
                          gross loss, or $250,000, whichever is
                          greater
                          (18 U.S.C. § 3571(b) and (d)).
                    e.    Restitution: $60 million approx.
                          (18 U.S.C. § 3663).

                    f.    $100 special assessment
                          (18 U.S.C. § 3013).

                    g•    Other penalties: possible deportation.

               2.   The defendant's sentence is governed by the United

  States Sentencing Guidelines. The Office will advise the Court

  and the Probation Department of information relevant to

  sentencing, including all criminal activity engaged in by the

  defendant, and such information will be used to calculate the

  Sentencing Guidelines range. Based on information known to it

  now, the Office will not oppose a downward adjustment of three

  levels for acceptance of responsibility under U.S.S.G. § 3E1.1.

               3.   •The defendant will provide truthful, complete and

  accurate information and will cooperate fully with the Office.

  This cooperation will include, but is not limited to, the

  following:

                    a.   The defendant agrees to be fully debriefed
                         and to attend all meetings at which his
                         presence is requested, concerning his
                         participation in and knowledge of all
                         criminal activities. '

                    b.   The defendant agrees to furnish to the Office
                         all documents and other material that maybe
                         relevant to the investigation and that are in
                         the cl.-a--fhdant's possession or control and to
                         participate in undercover activities .ursuant
                         to the specific instructions of law
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 107 of 261 PageID #: 3901




                                  enforcement agents or this Office.

                             r.   The defendant agrees not to reveal his
                                  cooperation, or any information derived
                                  therefrom, to any third party without prior
                                  consent of the Office.

                                  The d-,--fendant a rees to testify at any
                                  proceeding in the Eastern District of New
                                  York or elsewhere as requested by the Office.

                             e.   The defendant consents to adjournments of his
                                  sentence as requested by the Office.

                             f.   The defendant agrees to provide the Office
                                  with a financial statement making truthful
                                  and complete disclosure under oath concerning
                                  his financial worth, including all of his
                                  assets and income in his own name and in the
                                  name of other persons and entities.

                                  The defendant agrees to enter into the
                                  Consent Order annexed hereto. As set forth
                                  in the Consent Order, the terms of which are
                                  incorporated by reference herein., the
                                  defendant agrees to deposit $20,000, and the
                                  proceeds from the sale of certain real
                                  property, into an interest bearing account
                                  maintained by the Clerk, U.S. District Court,
                                  Eastern Distict of New York. All of the
                                  defendafIt's assets, including the funds
                                  deposited into the .aforementioned account,
                                  may be applied to pay any fine and
                                  restitution to victims of the defendant's
                                  criminal activities, as ordered by the Court.

             4. The Office agrees that:

                         a.       Except as provided in paragraphs 1, 8, and 9,
                                  no criminal char es will be brou ht against
                                  the defendant for his heretofore disclosed
                                  p.articipation in criminal activity involving
                1/4.)             CraudurFEE—Fe7777ET47777=Tions, and the
                                  un1awiu1 laundering and structurin of
               C)4                6roceeds tnerezrom, from approximately March
                        t\
               ,Sc).
                                  1777-
                                  ,    777577— ctober— 13, 1998; false tax
                                                        _........_
                                  reporting and filings for the years 1990
                                  through
                                  ,       1997 as a result of the
      Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 108 of 261 PageID #: 3902




                               aforementioned criminal activity;     threats
                               of violence in connection with securities
                               transac ions rom a..roximatel October 1993
                               through September 1996.

                         b.    No statements made by the defendant ll.ring
                               the course of this cooperation will be used
                               against him except as provided in paragraphs
                               2, 8, and 9.
        4-io‘
                    3.   The defendant agrees that the Office may meet with

NIP     and debrief him without the presence of counsel, unless the

        defendant specifically requests counsel's presence at such

        debriefings and meetings. Upon request of the defendant, the

        Office will endeavor to provide advance notice to counsel of the

       place and time of meetings and debriefings, it being understood

       that the Office's ability to provide such notice will vary

       according to time constraints and other circumstances. The

       Office may accommodate requests to alter the time and place of

       such debriefings. It is understood, however, that any

       cancellations or reschedulings of debriefings or meetings

       requested by the defendant that hinder the Office's ability to

       prepare adequately for trials, hearings or other proceedings may

       adversely affect the defendant's ability to provide substantial

       assistance. Matters occurring at any meeting or debriefing may

       be considered by the Office in determining whether the defendant .

        has provided substantial assistance or otherwise complied with

       this agreement and may be considered b . the Court in imposing

        sentence regardless of whether counsel was present at the meeting
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 109 of 261 PageID #: 3903




    or debriefing.

              6.     If the Office determines that the defendant has

    cooperated fully, provided substantial assistance to law

    enforcement authorities and otherwise complied, with the terms of

    this agreement, the Office will file a motion pursuant to

    U.S.S.G. § 5K1.1 with the sentencing Court setting forth the

    nature and extent of his cooperation. Such a motion will permit

    the Court, in its discretion, to impose a sentence below the

    applicable Sentencing Guidelines range. In this connection, it

    is understood that a good faith determination by the Office as to

    whether the defendant has cooperated fully and provided

    substantial assistance and has otherwise complied with the terms

    of this agreement, and the Office's good faith assessment of the

    value, truthfulness, completeness and accuracy of the

.   cooperation, shall be binding upon him. The defendant agrees

    that, in making this determination, the Office may consider facts

    known to it at this time. The Office will not recommend to the

    Court a specific sentence to be imposed. Further, the Office

    cannot and does not make a promise or representation as to what

    sentence will be imposed by the Court.

              7.     The defendant agrees that with respect to all

    charges referred to in paragraphs 1 and 4(a) he is not a

    "prevailing party" within the meaning of the "Hyde Amendment,"

    Section 617, P.L. 105-119 (Nov. 26, 1997), and will not file any
              Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 110 of 261 PageID #: 3904


..........\



               claim under that law. The defendant waives any right to

               additional disclosure from the government in connection with the

               guilty plea.

                           8.    The defendant must at all times give complete,

               truthful, and accurate information and testimony, and must not

               commit, or attempt to commit, any further crimes. Should it be

               judged by the Office that the defendant has failed to cooperate

               fully, has intentionally given false, misleading or incomplete

               information or testimony, has committed or attempted to commit

               any further crimes, or has otherwise violated any provision of

               this agreement, the defendant will not be released from his plea

               of guilty or from the Consent Order but this Office will be

               released from its obligations under this agreement, including (a)

               not to oppose a.downward adjustment of three levels for

               acceptance of responsibility described in paragraph 2 above, and

               (b) to file the motion described in paragraph 6 above. The

               defendant will also be subject to prosecution for any f.ederal

               criminal violation of which the Office has knowledge, including,

               but not limited to, the criminal activity described in paragraph

               4 above, perjury and obstruction of justice.

                           9.    Any prosecution resulting from the defendant's

               failure to comply with the terms of this agreement may be

               premised upon: (a) any statements made by the defendant to the

               Office or to other law enforcement agents on or after October 13,
         Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 111 of 261 PageID #: 3905



                                                                                        7

           1998; (b) any testimony given by him before any grand jury or

           other tribunal, whether before or after the date this agreement

           is signed by the defendant; and (c) any leads derived from such

           statements or testimony. Prosecutions that are not time-barred

           by the applicable statutes of limitation on the date this

           agreement is signed may be commenced against the defendant in

           accordance with this paragraph, notwithstanding the expiration of

           the statutes of limitation between the signing of this agreement

           and :he commencement of any such prosecutions. Furthermore, the

           defendant waives all claims under the United States Constitution,

           Rule 11(e)(6) of the Federal Rules of Criminal Procedure, Rule

.•••:1     410 of the Federal Rules of Evidence, or any other federal

           statute or rule, that statements made by him on or after October

           1   3, 1998, or any leads derived therefrom, should be suppressed.

                       10. If the defendant requests, and in the Office's

           judgment the request is reasonable, the Office will make

           application and recommend that the defendant and, if appropriate,

           other individuals be placed in the Witness Security Program, it

           being understood that the Office has authority only to recommend

           and that the final decision to place an applicant in the Witness

           Security Program rests with the Department of Justice, which will

           make its decision in accordance with applicable Departmental

           regulations.

                       11. If the defendant requests, and in the Office's
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 112 of 261 PageID #: 3906




   judgment the request is reasonable, the Office will recommend to
  the Department of Justice that the defendant not be deported, it
  being understood that the Office has authority only to recommend
  and that the final decision whether to grant such relief rests

  with the Department of Justice, which will make its decision in

  accordance with applicable law.
              12. This agreement does not bind any federal, state,
  or local prosecuting authority other than the Office, and does
  not prohibit the Office from initiating or prosecuting any civil
  or administrative proceedings directly or indirectly involving

  the defendant.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 113 of 261 PageID #: 3907



             13. No promises, agreements or conditions have been

 entered into other than those set forth in this agreement, and

 none will be entered into unless memorialized in writing and

 signed by all parties. This agreement supersedes any prior

 promises, agreements or conditions between the parties. To

 become effective, this agreement must be signed by all

 signatories listed below.

 Dated: Brooklyn, New York
         December 1C 1993

                                            ZACHARY W. CARTER
                                            United States Attorney
                                            Eastern District of New York

 Agreed and consented to:
                                     By:
                                            ,72. than S. Sack
                                            Assistant United States Attorney




 Approved by:                        Appr

                                                    •
                                               76
 Coünel to Defendant                 —ndrew Weissmann
                                       pervising Ass      ant U.S. Attorney
    L      \,1     ci } Sal
                                                                                      19_110 ici
          Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 114 of 261 PageID #: 3908


                 AV:JSS:jss
                 F. #1998R02283
                 LAURREST.ORD

                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NEW YORK _
                                                     X

                 UNITED STATES OF AMERICA                   CONSENT ORDER

                      -. against -                          98 CR 1102 (ILG)
                                                              SSd P,C.0
                 SALVATORE LAURIA,

                                   Defendant.

                                                     X

                              WHEREAS, on December   , 1998 the defendant SALVATORE

               LAURIA (the "defendant") entered into an agreement pursuant to

                 which he has entered a guilty plea to a Felony Information which
 .;            charged him with violating 18 U.S.C. § 1962(c); and
-A°
   v       •      0           WHEREAS the defendant consents to enter into this
-
               Consent Order as set forth herein pursuant to which certain

               assets, and proceeds derived therefrom, will be used to pay any

               fine and restitution to victims of the criminal activities set

               forth in the aforementioned Felony Information;

                              IT IS HEREBY STIPULATED AND AGREED by and between

           '>Zachary     W. Carter, United States Attorney for the Eastern
          r),\
               District of New York, by Assistant U.S. Attorney Jonathan S. Sack

    C)*        (the "Office"), and the defendant, as follows:

                              1.   The defendant agrees to provide the Office with a

               financial statement making truthful and complete disclosure under

               oath concerning his financial worth, including all of his assets

                                                                                   GOVERNMENT

                                                                                  LIV-vgAk
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 115 of 261 PageID #: 3909




   and income in his own name and in the name of other persons and

   entities.

               2.    The defendant agrees to deposit funds in the

   amount of $20,000 into an interest bearing account maintained by

   the Clerk, U.S. District Court, Eastern District of New York (the

  "Restitution Account") no later than 120 days after the date of

   this agreement.

               3.   The defendant agrees to sell the following parcel

   of real property, subject to the Office's approval, and deposit

   the proceeds from this sale to the Restitution Account no later

  than 180 days after the date of this agreement: 2 Blueberry

  Court, Quogue, New York, held in the name of Hope Lauria.

               4.   The defendant agrees that, upon request of the

  Office, he will provide truthful and complete information and

  assistance with respect to the identification and recovery of

  assets, including but not limited to (a) a vacant lot adjoining 2

  Blueberry Court, Quogue, New York, held in the name of an off-

  shore company, Mountainlake Corporation, maintained by

   Tntertrust, Geneva, Switzerland, and (b) a bank account in the

  name of an off-shore entity, Nelkie Family Trust, maintained by

  Intertrust,. Geneva, Switzerland.

               5.   The defendant need not relocate from his current

  residence on Forest Drive, Sands Point, New York. However, if

  the defendant sells this residence, he may use the proceeds to
        Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 116 of 261 PageID #: 3910


                                                                                       3
• ..•

          buy or lease another residence, with any and all remaining

          proceeds to be transferred to the aforementioned Restitution

          Account.

                      6.    The defendant waives any right to use this Consent

          Order in this or any related criminal action to assert any

          statutory or constitutional defenses, including but not limited

          to the defenses of double jeopardy of the Fifth Amendment and the

          excessive fines clause of the Eighth Amendment.

                      7.    The defendant acknowledges that pursuant to 18

          U.S.C. §§ 3571, 3663 and 3663A, the Court may order the payment

          of a fine or restitution in amounts exceeding any funds deposited

          in the Restitution Account, and by taking into account all of the

          defendant's assets and income without limitation to the specific

          items set forth above.

                      8.    The r 1 =-k of the Court, U.S. District Court,

          Eastern District of New York, shall establish the aforementioned

          Restitution Account.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 117 of 261 PageID #: 3911


                                                                               4

              9.    This Consent Order will be final and binding only

  upon this Consent Order being "So Ordered" by the Court.

  Dated:      Brooklyn, New York
              December     1998


                                            ZACHARY W. CARTER .
                                            United States Attorney
                                            Eastern District of New York

  Agreed and consented to:
                                      By:
                                             2.- athan S. Sack
                                            Assistant U.S. Attorney




  Approved by:                        Approved by:



  Counsel o Defendant                Supervising Asst. . . Attorney


  SO ORDERED this       day
  of December, 1998



  THE HONORALE-.1. LEO GLASSL,
  UNITED STATES DISTRICT JUDGE
            Case 1:98-cr-01101-ILG G /v./ 244-2
                 adu tik.Ack Sct Document CON' cFiled
                                                -C,1401/01/19 Page 118 of 261 PageID #: 3912
          FD-3;)2 (Rz.v. 10-6-95)

                   SOO 15 61 mi‘ -cad
                                                                  -1
                                                  FEDERAL BUREAU OF INVESTIGATION


                                                                                   Date of transcription   10/25/98

                                                   Q-VE
          cf;               SOURCE started using pot at age 10. He smoked pot
                ‘' every day until his senior year in high school. During his
(Jo'         0, college years, SOURCE used alcohol, pot and cocaine on a regular'
                  basis. SOURCE used cocaine almost every weekend during his
6'                college years.- SOURCE bought and sold cocaine to support his
              _//drug habit. At age 23, P ouRCI7E-nNTIa he was addict to
              v cocairff—after he was pulled over and arrested for "operating a
                  motor vehicle under the influence of a controlled substance."
               /SOURCE obtained treatment and has been clean and sober since age
              \/ 23.
                               Presently, SOURCE drinks socially. SOURCE has not used
                   . cocaine except for one time since he obtained treatment at age
                     23. SOURCE occasionally uses Valium because of the stress he
                     experiences. This Valium use occurred in 1996.
                                SOURCE advised that BOBBY TARANTOLA was °with" TEDDY
                      PERSICO. TARANTOLA tricid-fo—raie Money with a "pnivaE-e
                      placement" for his wife's beauty salon, PASQUALE'S DAY SALON.

                                RICK GALLO negotiated with the brokerage MONTROSE to
                      obtain an equity share in exchange for GALLO's raising one and a
                      half million dollars for the firm. - RICK GALLO is married to
                      TARANTOLA's sister.

                               App±.oximate4 two months ago, SALVATORE LAURIA attended
                    a meeting with DANIEL'iPERSICO, RICK GALLO, and BOBBY TARANTOLA.
                    During this meeting, GALLO told LAURIA that PERSICO, GALLO and ,6
                    TARANTOLA had a "90-10" branch office of WEST AMERICA and that in
                    that branch office they empI6'yed licensed and unlicensed brokers --r)
                    to sell uhousen stock. BOBBY TARANTOLA provided the financial
                    backing for RICK GALLO. GALLOAERSICO, and TARANTOLA offe;ed
                    LAURIA enrol° ent at the fir as          itant. LAURIA told GALLO
                   4,that he wanted $4,000.00 a month to help them find a suitable
                    broker/dealer to merge with.
             P)-
      /)—



  =.7,5       Investitzarion on_ _   10/19/9-8,   at   New York,- New York

              FUel   270A-?\TY-2693-5                                        Date dictated     10/2V98

           - by      Leo Taddeo
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 119 of 261 PageID #: 3913
                                                       .•

       270A-NY-269336




        tEb
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 120 of 261 PageID #: 3914
                                            3

      270A-NY-269336




         :.>
Case 1:98-cr-01101-ILG Document 244-2 Filed4 01/01/19 Page 121 of 261 PageID #: 3915

    270A-NY-269336
Case 1:98-cr-01101-ILG Document 244-2 Filed501/01/19 Page 122 of 261 PageID #: 3916

     270A-NY-269336



                                -

                                                        7




              Shortly after DOUKAS .pUrchased the firm, LAURIA was
    injured in an automobile accident. For approximately one month,
    LAURIA did not work. After recovering from the accident, LAURIA
    began to work at the firm of FIRST METROPOLITAN.

               FIRST METROPOLITAN was owned by SAL MORREALE, LOU
    SORRENTINO and JOSEPH ALIOATA. SAL MORREALE is LAURIA's cousin.
    While these individuals owned the firm on paper, KLOTSMAN
    actually ,rai.sed $2.4 million to finance the firm. In return,
    LAURIA,* SATER, and KLOTZMAN received 40 percent of the profits
    made fromsLig inside shares of stocks "Imxilici" by KLOTSMAN,
    LAURIA, and SATER. LAURIA was on the FIRST METROPOLITAN premises
    daily and wa a le to bring his own brokers into the firm. These
    brokers knew that they would receiy.:-_- cash payments at FIRST
    METROPOLITPN, ALEKS PAUL laundered .some'of the cash used to Pay
    brokers at FIRST METROPOLITAN.

              The following stocks ere issued at FIRST METROPOLITN
    and sold by paying cash to the brokers:

              . TRANFORD_INTERNATIONAL-.GROUP.:_CHARLIE XUE_ brought this
    deal to FIRST,METROPOLITANThe_c mpany.ws.involved:in
    manufacturing bath tubs.' LAUR     - SATEand KLOTSMAN held inside
    warrants but never got the. opporuunt4y'to ffETT-En7r77-7 -a--
     Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 123 of 261 PageID #: 3917

          270A-NY-269336


         result, they never made any money on this deal.

                    The next deal done at. FIRST METROPOLITAN was called
         T.T.R. INC. This company was ID:asd ii Israel and was in the
         business o_f-producing CD piracy protection software. LAURIA,
         KIJOTSMAN,SATEk,and the owners of FIRST METROPOLITAN had an
         inside poi-tion' of 600,000 shares. Again, LAURIA, KLOTSMAN and
         SATER did not make any money, on the deal. The inside position
         was obtained by paying a $30,0QP.00 bribe to a lawyer for an
         improper.opinion letter. This payment was made by GENE KLOTSMAN.

                      LAURIA, SATER, and KLOTSMAN also had an undisclosed
9
.\       interest in the brokerage firm of LEXINGTON CAPITAL GROUArsiam We
         individuals who applodi to own the firm on paper.were =ENT e 6L)
         MARATATO (ph), DILAWbRTANE (ph) and a third individual. These eS\
         three individuals approached LAURIA through DANNY PERSICO and     R
         amased LAURIA that t e wanted to start t elm- own firm. These
                indivi uals asked LAURIA to help them start the firm so
         LAURIA helped set up the firm's infrastructure while KLOTSMAN
         raise approximately $1.5 million. In return, KLOTSMAN, LAURIA,
         and (SATE would received 40 percent Of the profits from sales of
         stoc --ect- LEXINGTON CAPITAL. This 40 percent was limited to the
         profits of stock wherein the partners had an inside position. No
         deals were ever completed through LEXINGTON CAPITAL because this
         Lirm merge witn FIRST HANOVER an. FIRST METPOLiTAN.
                          LAURIA, and JOTSMAN had an interest in FIRST
         HANOVER but OTSMAN stole a lead from the individuals who own
         the firm so they pulled out of the deal and sold back shares of
         HOLLY PRODUCTS to the detriment of LAURIA, SATER, and KLOTSMAN.

                   GARY FERONE was a broker at FIRST HANOVER who received
         cash for selling shares of COUNTRY WORLD CASINOS. FERONE worked
         at a mutual fund. with HARVEY BLOCK so he could not take the
         COUNTRY WORLD stock directly. Instead, FERONE used SAL MARTARONO
         at FIRST :OVER to do the trades for him. MARTARONO, in turn,
         took cash from LAURIA for selling shares of HOLLY PRODUCTS.
         SOURCE advised that LAURIA remained at FIRST METROPOLITAN until
         approximately January, 1997. During this time, LAURIA recruited
         brokers and helped with solving some of the "shorting" problems."
         mauRTA also looked for deals to push through FIRST METROPOLITAN.

                   In or around January 1997_,AURIA began to work for
         RAFAEL ROJAS. At the same time, 'ATE and KLOTSMAN were at 40
         Wall Street setting up U.K. HYDE        LAURIA was a full partner
         in_U.K. HYDE PARK with 33 percent interest. LAURIA purchased.'
         this interest for $300,000.00. LAURIA and his partners intended
         to use U.K. HYDE PARK to conduct Reg D Deals-but-this. firm never
         turned a profit.
                                         7 01/01/19 Page 124 of 261 PageID #: 3918
Case 1:98-cr-01101-ILG Document 244-2 Filed
   270A-Nv-269336


              LAURIA met RAFAEL ROJAS through one of his clients.
          and LAURIA asked ROJAS if he was interested in buying oil
   prep-erties with reserves in Russia. Each of the three_patners
   would put in $100,000.00 each to start the venture. SATE' and
   LAURIA each put in $1.00,000.00 in an escrow account an   raveled
   to Russia. ROJAS never put in his $100,000.00.

             LAURIA's business relationship with ROJAS involved
   examining potential business deals and proposing them to ROJAS.
   LAURIA believed that ROJAS was a large scale businessman. LAURIA
   did not receive a salary from ROJAS but ROJAS agreed to allow
   LAURIA to share in the profits of future deals that he invested
   in. In the end, LAURIA could not close any deals with ROJAS.

             LAURIA, however, entered into an arrangement with ROJAS
   whereby LAURIA would, in effect, launder $14 million for Italian
   Lire in Switzerland.

             ROJAS supplied oil and other petroleum products to Cuba
   through nominee accounts in the Caribbean. IMAN I3OISE (Ph), an
   individual who works in ROJAS' office, may he involved in arms
   dealing. ROJAS may he a front in the United States for fugitive
   MARK RITCH.

               In January and February of     1997, LAURIA was in Russia.
   Upon   his return, LAURIA went back to     work for ROJAS at his New
   York   Office. Shortly afterwards, in      or around March of 1997,
   RICK   GALLO approached LAURIA to open     a broker/dealer under the
   WEST   AMERICA brokerage firm outlined     above.

             While working with GALLO, LAURIA was approached by
   DAVID JACKARUSSO (ph), one of LAURIA's neighbors on Sands Point,
   Long Island. JACKARUSSO asked LAURIA to act as a consultant fo-r-
   his brokerage firm, MONTROSE. JACKARUSSO was having difficulty
   managing the firm and asked LAURIA to help him in some type of
   consulting arrangement. In addition to solving some of the
   manacemen.t problems at MONTROSE, LAURIA tried to introduce RICK
   GALLO to a merger with MONTROSE. LAURIA approached attorney
   SCOTT ZEIGLER to prepare the merger papers. In the end, GALLO
   could not raise enouah money to complete the merger and as a
   result, the mercer never took lace. JACKARUSSO eventually told
   GALLO to stay away from the firm because MONTROSE found another


                LAURIA was in Europe when the .MONTROSE/GALLO merger
   deal fell - through. LAURIA never received any - compensation from
   JACKARUSSO for his consulting work at MONTROSE. LAURIA also
   planned to run a deal through MONTROSE but this deal never- took
   place.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 125 of 261 PageID #: 3919

     270A-NY -269336


               During the six months that LAURIA was at FIRST
    METROPOLITAN, LAURIA dealt with ALAN CHELLUM (ph) on a regular
    basis. LAURIA knew CHELLUM ri WESTFIELD SECURITIES. At the
    time one of LAURIA's deals, UTTR was being shorted by FIERO
    BROTHERS. In response, LA       .pproachqd_101 IEL PERSICO to
    assist'in stopping the short sellers. SATER, w o a an interest
    in the TTR deal, approached ERNEST MON      CHI for assistance.
    DANIEL PERSICO asked his half brother, SHAWN .PERSICO, for help.
    LAURIA and SATER both reached out for ALAN CHELLUM in sto ping
    7:7- snor s y
              As a result of an the requests for assistance a
    meeting was held at the.Plaza_Hotel in New_Yorkzin the spring of
    1997. DANIEL PERSICO, SALVATORE LAURIA, FELIX (SATElt and ALAN
    CHELLUM attended this meeting and discussed the -short selling
    being conducted by the FIERO BROTHERS. CHELLUM stated that
    would look into it. The next day, CHELLUM told LAURIA and SATE)
    that the shorts were being conducted by JORDAN BELFORTE and
    FIERO was just executing the trades. CHELLUM further told SATER
    and LAURIA that FIERO had no interest. in TTR.
               A second meetin was held at the Plaza Hotel shortly
    thereafter. During this meeting,. CHELLUM told LAURIA that FIRST
    1=ROPOLITAN had to cover the short positions held by BELFORTE
    and FIERO. BELFORTE and FIERO wanted _coverage for 50,000 short
    shares of TTR at two (2) point below their purchase price.
    This, in effect, was a $100,000.00 payment- to BELFORTE. LAURIA
    counter-offered a plan where FIERRO would continue to short TTR
    with shares that would ultimately be covered by a pending
    registration. In this deal LAURIA had . a buyer for TTR shares in
    the pending registration. At the - meeting,'CHELLUM . agreed to
    LAURIA's proposal but ultimately:paayed bc-jth sides to LAURIA's
    detriment.
              After the meeting, FIERO accumulated a short position
    of approximately 2,000,000 shares of TTR.   The proposed
    registration of additional shares was not completed and FIERO was
    positioned to lose a large sum of money. JOHN FIERRO approached
                                                            ,8ATIE: and
           ABRAM°, who in turn, sends "BIG LOU' to speak to '
                                                            .
    TAURTA. BIG LOU told SATER and LAURIA that JOHN FIERO (?I'msr1C=1.
    to he covered for his TTR shares 'and in addition, FIERO demanded
    20 percent more as a payoff.
                                          •


              After several meet,- LAURIA and SAtr.2R came to the
    conclusion that PERSICO could not: help in thl -si-tuation. As a
    result, LAURIA and SATER agreed to cover FIERO's shares and pay
    him $250,900.00. ALAN CHELLUM was paid *approximately.
    $100,000.00- After these paymepts,' LAURIA and SATER paid another-
    $75,000.00 to PHILIP ABRAM° and BIGi:LGU. These payments were
    made in two (2) or three(3) installments dropped off at    TZ'S
Case 1:98-cr-01101-ILG Document 244-2 Filed 901/01/19 Page 126 of 261 PageID #: 3920

     270A-NY-269336


     DELI in New York. After these payments were made, FIERRO
     continued to short TTR and eventually killed the deal.
    12, i6-tiPA, ctrl -            k-s s k 0 v\  Civ,/  Cc-65
  Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 127 of 261 PageID #: 3921
               pi\ t..4rYtO V.> c.,6       ci1/4 yvl c7
     In a series of •interviews with the government, Klotsman made th4e
     following admissions, which are recorded in FBI Form 302s:


          GENNADY KLOTSMAN, a/k/a Gene left high school while in the
     tenth grade. Instead of attending the eleventh grade, KLOTSMAN
     studied for and received his General Equivalency Diploma, and
     began attending Pace University in New York. KLOTSMAN attended
     Pace for two years, and then went to work for BEAR STEARNS at 55
     Water Street, New York. KLOTSMAN began his career at BEAR
     STEARNS as a cold caller. KLOTSMAN was a cold caller at BEAR
     STEARNS for nwine months until he left to work for a firm called
     ROONEY PACE.

          While at ROONEY PACE, in or around 1985, KLOTSMAN opened
    accounts without being registered and without having a license.
    For four months KLOTSMAN used the name HARVEY COHEN. Eventually
    KLOTSMAN received his Series 7, and Series 63 Brokers License.
    KLOTSMAN left ROONEY PACE after the first firm shut down.

         After leaving LEHMAN BROTHERS, KLOTSMAN went to work for the
    firm PHILLIPS, APPEL, and ALDEN, at 111 Broadway. While there
    KLOTSMAN received his Series 24, and Series 8 license.
    KLOTSMAN's job was to manage a book owned by GEORGE CARHART.
    While at PHILLIPS, APPEL, and ALDEN, ABE SALAMAN introduced
    KLOTSMAN to cash payoffs in a stock called NATIONAL MEDIA. This
    stock was not an IPO but simply a registration of a reverse
    merger. ABE SALAMAN and JIMMY COHEN promoted the stock o,f
    NATIONAL. MEDIA with a fifty percent payout to brokers. NATIONAL
    MEDIA stock traded at two dollars, and in effect one dollar went
    to SALAMAN and one dollar went to the broker. SALAMAN held an
    account at OLSON PAINE (ph) in Colorado.

          KLOTSMAN was introduced to cash payoffs as follows: JIMMY
    COHEN took KLOTSMAN into a room, showed him a brown paper bag
    full of cash, and asked him if he wanted to sell NATIONAL MEDIA
    stock for a fifty cent payout for each share he sold. COHEN -
    offered cash to KLOTSMAN because KLOTSMAN was the biggest
    producer in the firm and had the ability to move large blocks of
    stock. KLOTSMAN took part in the deal, but not to any great
    extent. Other brokers sold shares on behalf of JIMMY COHEN, but
    that COHEN kept the override he promised.

         KLOTSMAN was involved with a cash deal involving the stock
 ,Oor. TREASURE ISLAND. This was an IPO that never went public. The
    deal involved a casino in the Bahamas, but because a high-rolling
.)-\ gambler broke the bank at the casino, the deal fell through.

         KLOTSMAN was involved in a cash deal for stock of              ACCLAIM
    ENTERTAINMENT. This deal was initiated at PHILLIPS,
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 128 of 261 PageID #: 3922


   taken to another firm. This deal was a reverse merger into a
   shell provided by ABE SALAMAN. Stock in this company was made
   freely tradeable by executing three million warrants. JIMMY
   COHEN and JIM SHEBELI (Phonetic) had about three million shares
   of this stock. COHEN told KLOTSMAN that he had approximately two
   and a half million. KLOTSMAN and CARHART received nine hundred
   thousand shares of ACCLAIM ENTERTAINMENT as compensation for
  .selling approximately 2.5 million shares on behalf of JIMMY COHEN
   and JIM SHEBELI. KLOTSMAN sold these shares to an individual
   named MICHAEL BURADO for approximately nine hundred and eighty
   seven thousand dollars. BURADO paid KLOTSMAN in cash for these
   share,g. —These shares were ultimately deposited at GRUNTAL with .
  (FELIX SATE.

       KLOTSMAN spent the money he received from =ADO on "the
  high life" meaning prostitutes, gambling, vacations, and cocaine
  for the prostitutes.


        After leaving PHILLIPS, APPEL, and ALDEN, KLOTSMAN went to
  SHEARSON LEHMAN. After SHEARSON LEHMAN, KLOTSMAN went to
  ROSENKRANTZ, LYON, and ROSS, at their offices at 6 East 43rd
  Street. KLOTSMAN stayed at this firm for three and a half years
  and was offered a partnership. GEORGE CARHART was also at this
  firm as a compliance officer. SOURCE advised that KLOTSMAN
  participated in at least one cash deal involving an eye surgery
  company. The stock of this company was traded at three dollars
  per share. Brokers who sold this stock received seventy five
  cents a share in cash from DAN PURGESS. PURGESS is or was the
  chairman of JOSEPHTHAL.

       KLOTSMAN knowingly under-reported his income by not
  declaring cash payments, or other illegitimate income on his tax
  returns. In or about September of 1991 to April of 1992,
  KLOTSMAN was employed by the brokerage firm J. GREGORY. This
  firm was established with money raised KLOTSMAN through his
  limited partnership called CORNERSTONE. WARREN SCHREBR
  distributed cash to brokers at J. GREGORY.

        In or about April of 1992 to March of 1993, KLOTSMAN was
  employed by the brokerage firm ELLIOT, ALLAN, and COMPANY.
  KLOTSMAN raised approximately 1.3 million dollars to fund this
  firm through the CORNERSTONE LIMITED PARTNERSHIP. Ownership
  interests in this firm were distributed among KLOTSMAN, the
  limited partners of CORNERSTONE, and LARRY ROSENBERG. One of the
  deals done by KLOTSMAN at ELLIOT, ALLAN, was for a stock called
  ECHO SQUARE, stock trading symbol TIRE.

       HILLSIDE BEDDING was also done by KLOTSMAN while at ELLIOT,
  ALLAN, and COMPANY. KLOTSMAN sold ELLIOT, ALLAN when the
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 129 of 261 PageID #: 3923


   HILLSIDE BEDDING deal went wrong. KLOTSMAN's partner,
   LARRY ROSENBERG, wanted to bring STRATTON OAKMONT and VICTOR WANG
   into the deal. KLOTSMAN wanted to be bought out by his partners,
   and they agreed.

        In or about March of 1993 to September of 1993, KLOTSMAN was
   employed at the brokerage firm of WESTFIELD SECURITIES. While at
   WESTFIELD, KLOTSMAN arranged for SATER and DURCHALTER to place
   "Reg. S" stock with brokers for cash payments. This Reg. S stock
   was held by JIMMY COHEN, SAL MAZZEO and GEORGE CARHART. In this
   arrangement COHEN was the boss. Some of the deals done in this
   manner were LAS VEGAS ENTERTAINMENT, CANDIES SHOES, and two other
   deals.

        After ELLIOT ALLEN, KLOTSMAN was employed as vice-chairman
   of WESTFIELD SECURITIEq_in New Jersey. . While at WESTFIELD
   KLOTSMAN began using(LIX SATER to distribute stocks. ',,$AT was
   a long t4 friend of KLOTSMA15from the neighbolased,and OTSMAN
   took SATER under his wing at WESTFIELD because(SATEwas
   statutorily barred from selling stocks under hi1/§
                                                    4 —orvli name.
   iceAN paid SATER cash commissiorig—for the stocks he sold.
    ATER's primary role in this arrangement was to coordinate
   bro ers who received cash payments of up to thirty-f ie to. fifty
   percent of the sales of stock that they transacted. SATffihad a
   network of brokers at a number of firms who sold stoc         r cash
   payouts.

         While at WESTFIELD, the cash used to make payments to
   brokers was obtained through the Panamanian Consul General, an
   individual named LOUIS PHILIPE CLEMENTE. This money was wired to
   Panama from accounts controlled by KLOTSMAN and picked up in
   Panama by CLEMENTE. The arrangement with CLEMENTE was initiated
   and introduced to KLOTSMAN by DANIEL LEV.

         The WESTFIELD deals were arranged as follows: COHEN would
   approach a company whose stock was already trading, and arrange
   for a Reg. S transfer in exchange for a promissory note. COHEN
   would then direct the brokers at WESTFIELD to start pitching the
   stock. COHEN would then sell his Reg. S shares.

         ATERI-s job at WESTFIELD was to recruit stock brokers at
  other'-fi-rms' to sell WESTFIELD stock in exchange for cash.
  WESTFIELD stock was sold through BARRINGTON CAPITAL, A.S.
  GOLDMAN, WHALE SECURITIES, J.W. 3ARCLAY, and other firms.
  DI30 ATTAR and      ssgi, MOLINA set up some of the off-shore
  companies used SATES)and KLOTSMAN to launder the proceeds of the
  sale of stock b A sr and brokers at other firm. ATTAR owns a
  company in Texas called WOODCO FUND MANAGEMENT. ATTAR originally
  agreed to allow KLOTSMAN to move money through his accounts for a
  ten percent fee.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 130 of 261 PageID #: 3924


       Eventually,      TER and KLOTSMAN decided that this payment was
  too costly and begah-to form their own off shore companies
  through HOLLAND INTERTRUST. ROBERT STROEVE, WALTER STRAUSSMAN,
  and JANE BORGOGNON were e pio ed by HOLLAND INTERTRUST and
  handled the accounts for SATE' and KLOTSMAN.. These individuals
  received directions from SATE and KLOTSMAN regarding the receipt
  and transfer of the procee s of sales conducted by and through
  WRP.

        In order to direct HOLLAND INTERTRUST to make certain wire
  transfers, SATER and KLOTSMAN sometimes used the alias of ELLIOTT
  SMITH or,PAUTJ STEWART. All of the owners of WRP including
  LAURIA, ATER DURCHALTER and KLOTSMAN were involved in making up
  the names o the off shore accounts and deciding on the
  distribution of the proceeds.

         KLOTSMAN raised the capital to start the brokerage firm
   FIRST METROPOLITAN. KLOTSMAN raised approximately 40 percent of
   the capital to start FIRST METROPOLITAN. KLOTSMAN also raised 35
 / ercent of first name unknown (FNU) DILLON's firm with DANNY
   PERSICO. KLOTSMAN raised approximately 50 percent of the capital
   used to start the brokerage firm of FIRST HANOVER.

       These firms conducted fraudulant stock offerings with
  Klotsman.                   Ccpc)s‘n'S c-tt tm bitton
  41!!KrPmgp,g.wa..owmtmAK,,,,,vS+VOY,




        In 1996, during the operation of STATE STREET CAPITAL, SATER
  and KLOTSMAN asked WILLIAM KRETCHMAR. to travel to Amsterdam -
  set up two bank accounts ,-.441e purpose of setting Up these
  set
  accounts was to provide ,Fi-TVand KLOTSMAN with another mechanism
  to launder the proceeds of stock sold through STATE STREET
  CAPITAL. In return for setting up and managing the off shore
  accounts in Amsterdam, KRETCHMAR was allowed to keep ten percent
  of the money move4.      211.gh the accounts. KRETCHR ----- quired
  to transfer ninety percent of the money back to the SATER and
  KLOTSMAN.
                                                           -




        During this arrangement, KLOTSMAN and SATER realized that
  KRETCHMAR's drug problem made him unreliabl         As a result, they
  5aUffEE-to  eria-En  —b     ess relationship with KRETCHMAR.
  Unfortunately for "SATER and KLOTSMAN, KRETCHMAR held
  approximately $540          of their money in the off shore accounts.
  When KLOTSMAN andATER told KRETCHMAR that they planned in
  effect to fire him-,  -7-n- "freaked out" and bought guns and a
  "Bazooka" so that he could kill KLOTSMAN. Documents and guns
  recovered by the FBI at 260 Spring Street belong to KRETCHMAR.

      In order to recover the money in the off shore accounts,
  SATE arranged for KRETCHMAR to attend the meeting in Brighton —,
     estil, Brooklyn. When KRETCHMAR showed up for the meeting, SATE2)
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 131 of 261 PageID #: 3925


  kidnaped KRETCHMAR and brought him to an apartment. For the next
  three days,(SATER denied KRETCHMAR heroin, which made KRETCHMAR
  violently il-IKRETCHMAR ultimately agreed,to send back the
  $540,000 that belonged to KLOTSM?N and(SATER. (SATER en took
  KRETCHMAR to the hospital and gave him e gh r          to return to
  Israel to clean up his life. laTETTffRMAR, however, began using
  heroin while in Israel.



       In a meeting with the government on or about December 28,
  1999, KLOTSMAN stated that since his arrest he had not received
  and had not been promised stock in any company as any form of
  compensation for work he did. He further stated that he was not
  performing any investment banking activities. In a meeting in or
  about August 2000, KLOTSMAN admitted receiving stock in several
  companies through his brother and through a corporation he
  controlled. He further admitted that he had discussions with
  respect to the financing for the issuing corporations.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 132 of 261 PageID #: 3926


                                                                   CLOSED,MJSELECT

                              U.S. District Court
                    Eastern District of New York (Brooklyn)
              CRIMINAL DOCKET FOR CASE #: 1:98-cr-01102-ILG-1


Case title: USA v. Lauria                         Date Filed: 12/03/1998
                                                  Date Terminated: 02/05/2004


Assigned to: Judge I. Leo Glasser

Defendant (1)
Salvatore Lauria                     represented by Robert G. Stahl
TERMINATED: 02/05/2004                              Robert G. Stahl LLC
                                                    220 St Paul Street
                                                    Westfield, NJ 07090
                                                    908-301-9001
                                                    Fax: 908-301-9008
                                                    Email: rstahl@stahlesq.com
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

                                                  Thomas Edward Moseley
                                                  Law Offices of Thomas E. Moseley
                                                  One Gateway Center
                                                  Suite 2600
                                                  Newark, NJ 07102
                                                  973-622-8176
                                                  Fax: 973-645-9493
                                                  Email: moselaw@ix.netcom.com
                                                  ATTORNEY TO BE NOTICED

Pending Counts                                    Disposition
RACKETEERING
(1)

Highest Offense Level (Opening)
Felony

Terminated Counts                                 Disposition
None

Highest Offense Level (Terminated)
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 133 of 261 PageID #: 3927


None

Complaints                                                Disposition
None



Plaintiff
USA                                        represented by Alicyn L. Cooley
                                                          United States Attorney's Office
                                                          271 Cadman Plaza East
                                                          Brooklyn, NY 11201
                                                          718-254-6389
                                                          Fax: 718-254-6076
                                                          Email: alicyn.cooley@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Government Attorney

                                                          Jonathan S. Sack
                                                          Morvillo, Abramowitz, Grand Iason &
                                                          Anello P.C.
                                                          565 Fifth Avenue
                                                          New York, NY 10017
                                                          212-856-9600
                                                          Fax: 212-856-9494
                                                          Email: jsack@maglaw.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Girish Karthik Srinivasan
                                                          U.S. Attorney's Office
                                                          Eastern District Of New York
                                                          271 Cadman Plaza East
                                                          Brooklyn, NY 11201
                                                          718-254-6013
                                                          Fax: 718-254-6076
                                                          Email: karthik.srinivasan@usdoj.gov
                                                          ATTORNEY TO BE NOTICED


Date Filed      #      Docket Text
12/03/1998          1 Notice of intent to proceed under FRCrP 7(b) as to 1-98-cr-1102-01.
                      (Guzzi, Roseann) (Ramos, Shirley). (Entered: 12/07/1998)
12/03/1998             Magistrate Chrein has been selected by random selection to handle any
                       matters that may be referred in this case. (Guzzi, Roseann) (Entered:
                       12/07/1998)
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 134 of 261 PageID #: 3928


12/10/1998            LETTER dated 12/10/98 from AUSA Jonathan Sack. (AUSA file
              2       #98r02283) (Guzzi, Roseann) (Sica, Michele). (Entered: 12/10/1998)
12/10/1998            SEALED DOCUMENT as to 1-98-cr-1102-01 containing felony
              3       information. AUSA file #98R02283. (Guzzi, Roseann) (Sica, Michele).
                      (Entered: 12/15/1998)
12/10/1998            INFORMATION as to 1-98-cr-1102-01 Salvatore Lauria (1) count(s) 1.
             24       (Sica, Michele) (Entered: 03/27/2009)
03/12/1999            (SEALED)LETTER dated 3/10/99 from AUSA Jonathan Sack to Judge
              4       Gleeson. (AUSA file #1998R02283). (Guzzi, Roseann) (Sica, Michele).
                      (Entered: 03/12/1999)
07/09/1999            NOTICE OF ATTORNEY APPEARANCE: Robert G. Stahl appearing for
             23       1-98-cr-1102-01 Salvatore lauria (Sica, Michele) (Entered: 03/27/2009)
09/27/1999            SEALED LETTER from AUSA Jonathan Sack submitted 9/20/99. (Guzzi,
              5       Roseann) (Sica, Michele). (Entered: 09/27/1999)
11/03/1999            Sealed envelope containing LETTER dated 10/28/99. (PLACED IN
              6       VAULT). (Greves, Liz) (Sica, Michele). (Entered: 11/03/1999)
01/27/2000            SEALED LETTER dated 1/26/00 from AUSA Jonathan Sack to Judge
              7       Glasser. (AUSA file #1998RO2283) (Guzzi, Roseann) (Sica, Michele).
                      (Entered: 01/27/2000)
03/22/2000            SEALED LETTER dated 3/13/00 from AUSA Jonathan Sack to Judge
              8       Glasser. AUSA Jonathan Sack 1998R02283. (Guzzi, Roseann) (Sica,
                      Michele). (Entered: 03/22/2000)
05/18/2000            Sealed envelope containing LETTER dated 5/15/2000. (PLACED IN
              9       VAULT). (Greves, Liz) (Sica, Michele). (Entered: 05/18/2000)
11/16/2001        10 ORDER as to 1-98-cr-1102-01 unsealing the guilty plea transcript. (Signed
                     by Senior Judge I. L. Glasser , on 11/15/01) (Sica, Michele) (Entered:
                     11/19/2001)
01/02/2002            SEALED DOCUMENT as to 1-98-cr-1102-01 (letter). (Rodriguez,Angela)
             11       (Sica, Michele). (Entered: 01/11/2002)
05/01/2002            SEALED DOCUMENT as to 1-98-cr-1102-01. (Rodriguez,Angela) (Sica,
             12       Michele). (Entered: 05/10/2002)
02/06/2003            SEALED DOCUMENT as to 1-98-cr-1102-01; date of sealing 2/5/03;
             13       documents enclosed: correspondence. (Sica, Michele) (Sica, Michele).
                      (Entered: 02/06/2003)
12/23/2003            Case sealed as to 1-98-cr-1102-01 (Piper, Francine) (Entered: 12/23/2003)
12/23/2003            ORDER as to 1-98-cr-1102-01 (endorsed on letter dated 11/26/03 from
             14       Robert Stahl to Judge Glasser), sentencing is adjourned to 2/5/03 at 10:00.
                      (Signed by Judge I. Leo Glasser on 12/2/03) (Piper, Francine) (Sica,
                      Michele). (Entered: 12/23/2003)
02/25/2004
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 135 of 261 PageID #: 3929


                       SEALED DOCUMENT (Calendar and J&C ) as to 1-98-cr-1102-01 placed
             15        in vault (Piper, Francine) (Sica, Michele). (Entered: 03/02/2004)
04/13/2004             ORDER as to Salvatore Lauria placed in Vault.(Signed by Judge I. Leo
             16        Glasser on 4/12/04) (Piper, Francine) (Sica, Michele). (Entered:
                       04/27/2004)
04/29/2004        17 ORDER as to 1-98-cr-1102-01, that the Clerk of Court is directed to unseal
                     the case for the purpose of transfer of jurisdiction only. ( Signed by Judge I.
                     Leo Glasser on 4/19/04) (Piper, Francine) (Entered: 04/29/2004)
04/29/2004        18 Transfer of Jurisdiction ORDER as to Salvatore Lauria that the jurisdiction
                     of the probationer be transferred to the U.S.D.C. of Connecticut upon that
                     court's order of acceptance of jurisdiction. (Signed by Judge I. Leo Glasser
                     on 3/9/04). It is ordered that the jurisdiction of the probationer is accepted
                     by this court. (Signed by District Judge in Connecticut on 3/24/04) (Piper,
                     Francine) (Additional attachment(s) added on 3/27/2009: # 1 transfer of
                     jurisdiction) (Sica, Michele). (Entered: 04/29/2004)
04/29/2004             Probation Jurisdiction Transferred to District of Connecticut as to 1-98-cr-
                       1102-01 Transmitted Transfer of Jurisdiction form, with certified copies of
                       indictment, judgment and docket sheet. (certifies copies sent in sealed
                       envelopes) (Piper, Francine) (Entered: 04/29/2004)
05/06/2004        19 Certificate of Service as to 1-98-cr-1102-01 of Transfer of Probation
                     documents via fedex on 5/5/04 upon Clerk of Court, USDC of Connecticut.
                     (package tracking #838948354459) (Piper, Francine) (Entered: 05/06/2004)
04/19/2005        20 Letter dated 1/27/05 from Keith Barry to Judge Glasser, recommending that
                     the court order the dft to pay off the entire cost for electronic monitoring
                     and that dft be confined to his home on weekends for the remainder of
                     home confinement which terminates on 4/29/05. (Piper, Francine) (Entered:
                     04/19/2005)
04/19/2005        21 Letter dated 2/14/05 from Keith Barry to Judge Glasser, enclosing a list of
                     dates and times dft was in violation of the special condition ordering home
                     confinement. (Piper, Francine) (Additional attachment(s) added on
                     3/27/2009: # 1 letter dtd 02/14/05) (Sica, Michele). (Entered: 04/19/2005)
03/24/2009             Order to Unseal Case as to 1-98-cr-1102-01. (Ordered by Magistrate Judge
             22        Roanne L. Mann on 3/18/2009) (Piper, Francine) (Entered: 03/24/2009)
01/26/2011             Order to Seal Document as to Salvatore Lauria. For the reasons stated in the
             25        government's letter dtd. December 2, 2010, the government respectfully
                       moves to seal the April 29, 2002 letter (Document 12) in the above-
                       captioned case. Ordered by Senior Judge I. Leo Glasser on 1/25/2011.
                       (Layne, Monique) (Entered: 01/26/2011)
09/20/2012        26 MOTION to Unseal Document Limited Unsealing Application by USA as
                     to Salvatore Lauria. (Attachments: # 1 Proposed Order Limited Unsealing
                     Order) (Cooley, Alicyn) (Entered: 09/20/2012)
09/21/2012        27
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 136 of 261 PageID #: 3930


                       LIMITED UNSEALING ORDER, granting 26 Motion to Unseal Document
                       as to Salvatore Lauria (1). Ordered by Judge I. Leo Glasser on 9/21/2012.
                       (Layne, Monique) (Entered: 09/21/2012)
03/11/2016        28 NOTICE OF ATTORNEY APPEARANCE: Thomas Edward Moseley
                     appearing for Salvatore Lauria (Moseley, Thomas) (Entered: 03/11/2016)
03/11/2016             Emergency MOTION to Unseal Document information, transcripts 5K
             29        letter by Salvatore Lauria. (Moseley, Thomas) (Entered: 03/11/2016)
03/14/2016        30
                       SCHEDULING ORDER as to Salvatore Lauria re 29              Emergency
                       MOTION to Unseal Documents. A motion has been made to unseal the
                       record in this case as described in DE 29. The government may submit its
                       response in writing, failing which, the motion will be heard at 11:30 a.m. on
                       March 21, 2016. Ordered by Judge I. Leo Glasser on 3/14/2016. (Kessler,
                       Stanley) (Entered: 03/14/2016)
03/17/2016        31 Letter requesting an adjournment of the deadline to respond to the
                     defendant's motion dated March 11, 2016 as to Salvatore Lauria (Cooley,
                     Alicyn) (Entered: 03/17/2016)
03/18/2016        32 ORDER endorsed on letter 31 dtd 3/17/2016 from Alicyn Cooley, AUSA,
                     to the Court, granting the application, on consent, to extend the
                     government's time to respond to the unsealing motion, and any oral
                     argument, until 4/4/2016. Ordered by Judge I. Leo Glasser on 3/18/2016.
                     (Kessler, Stanley) (Entered: 03/18/2016)
04/04/2016        33
                       RESPONSE to Motion re 29         Emergency MOTION to Unseal
                       Document information, transcripts 5K letter (Attachments: # 1 Exhibit A)
                       (Cooley, Alicyn) (Entered: 04/04/2016)
04/05/2016        34 ORDER unsealing certain documents for limited purposes. Ordered by
                     Judge I. Leo Glasser on 4/5/2016. (Kessler, Stanley) (Entered: 04/05/2016)
04/07/2016        35
                       Letter in further response to the defendant's March 11, 2016 motion 29
                       as to Salvatore Lauria (Cooley, Alicyn) (Entered: 04/07/2016)
04/11/2016
                       ORDER, granting 29        Motion to Unseal Document as to Salvatore
                       Lauria (1). See 34 . Ordered by Judge I. Leo Glasser on 4/5/2016. (Layne,
                       Monique) (Entered: 04/11/2016)
04/11/2016        36 ENDORSED ORDER, as to Salvatore Lauria on govt's 35 letter in further

                       response to deft's 29  motion to unseal document information. So
                       Ordered. Ordered by Judge I. Leo Glasser on 4/8/2016. (Layne, Monique).
                       (Entered: 04/11/2016)
06/04/2017        37 NOTICE OF ATTORNEY APPEARANCE Girish Karthik Srinivasan
                     appearing for USA. (Srinivasan, Girish) (Entered: 06/04/2017)
06/04/2017
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 137 of 261 PageID #: 3931


                       MOTION to Unseal Document No. 12 by USA as to Salvatore Lauria.
             38        (Srinivasan, Girish) (Entered: 06/04/2017)
06/05/2017
             39        ORDER Granting 38         Motion to Unseal Document 12       as to
                       Salvatore Lauria (1). SO Ordered by Judge I. Leo Glasser on 6/5/2017.
                       (Manson, Eddie) (Entered: 06/05/2017)



                                     PACER Service Center
                                       Transaction Receipt
                                         05/28/2018 23:58:06
                  PACER
                                 richardlerner:3994622:0 Client Code:
                  Login:
                                                        Search          1:98-cr-01102-
                  Description:   Docket Report
                                                        Criteria:       ILG
                  Billable
                                 3                      Cost:           0.30
                  Pages:
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             138
                                                               1 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1794
                                                                                #: 3932
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             139
                                                               2 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1795
                                                                                #: 3933
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             140
                                                               3 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1796
                                                                                #: 3934
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             141
                                                               4 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1797
                                                                                #: 3935
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             142
                                                               5 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1798
                                                                                #: 3936
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             143
                                                               6 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1799
                                                                                #: 3937
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             144
                                                               7 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1800
                                                                                #: 3938
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             145
                                                               8 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1801
                                                                                #: 3939
Case
  Case
     1:98-cr-01101-ILG
        1:16-mc-00706-BMC
                       Document
                           Document
                                244-296Filed
                                          Filed
                                              01/01/19
                                                10/23/14Page
                                                          Page
                                                             146
                                                               9 of
                                                                 of 9261
                                                                      PageID
                                                                         PageID
                                                                             #: 1802
                                                                                #: 3940
FILED: NEW YORK COUNTY CLERK 03/16/2014                                                                INDEX NO. 152324/2014
       CaseNO.
NYSCEF DOC. 1:98-cr-01101-ILG
               1                         Document 244-2 Filed 01/01/19 Page 147 of 261 PageID
                                                                                RECEIVED      #: 3941
                                                                                          NYSCEF:  03/16/2014




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

                                                                        x
          SALVATORE LAURIA,                                                  Index No. ~~~~~~~~~~




                                                                             Purchased: March 16, 2014
                            Plaintiff,
                                                                             SUMMONS
                  -against-
                                                                             Plaintiff designates New York County as
          JODY KRISS,                                                        the place of trial

                            Defendant.                                       The basis of venue is Defendant's
                                                                             residence in New York, New York


                                                                         x
         ----------------------------------------------------------------

          TO THE ABOVE-NAMED DEFENDANT:

                  PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to answer the

         complaint in this action and to serve a copy of your answer, or, if the complaint is not served

         with this summons, to serve a notice of appearance on the Plaintiff at the address set forth below

         within twenty (20) days after the service of this summons, exclusive of the day of service, or

         within thirty (30) days after service is complete if this summons is not delivered personally to

         you within the State of New York.

                  YOU ARE HEREBY NOTIFIED THAT should you fail to answer or appear, a judgment

         will be entered against you by default for the relief demanded in the complaint.
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 148 of 261 PageID #: 3942



  Dated: New York, New York

          March 16, 2014

                                     BEYS STEIN MOBARGHA & BERLAND LLP




                                     By:     ~
                                                 ~
                                                 Michael P. Beys

                                     The Chrysler Building
                                     405 Lexington A venue, 7th Floor
                                     New York, New York 10174
                                     Telephone: (646) 755-3603
                                                 (646) 755-3600
                                     Facsimile: (646) 755-3599
                                     Email: nmobargha@beysstein.com
                                            mbeys@beysstein.com

                                     Attorney for Plaintiff Salvatore Lauria

  Defendant's Addresses:

  Jody Kriss
  205 West 76th Street. Unit 1101
  New York, New York 10023

  East River Partners, LLC
  915 Broadway, Suite 1001
  New York, New York 10010




                                           -2-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 149 of 261 PageID #: 3943




  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF NEW YORK

                                                                 x
  SALVATORE LAURIA,

                     Plaintiff,
                                                                     COMPLAINT
           -against-

  JODY KRISS,

                     Defendant.



                                                                 x
  ----------------------------------------------------------------
           Plaintiff Salvatore Lauria ("Lauria") by and through his attorneys, Beys Stein Mobargha

  & Berland LLP, for his Complaint against Defendant Jody Kriss, alleges as follows:


                                              PRELIMINARY STATEMENT

           1.        This case is about a billion-dollar shakedown by real estate developer Jody Kriss

  ("Kriss"), who made millions of dollars as consigliere for the Russian mob. Like Tom Hagen in

  "The Godfather," Kriss and his father, attorney Ronald Kriss, were the "front men" for the

  Bayrock Group ("Bayrock"), a real estate development company, owned and run by people Kriss

  himself claims were mobsters. Kriss was the Chief Financial Officer ("CFO") of Bayrock and

  his father was the outside general counsel for what Kriss claims was a mob outfit. In fact, his co-

  workers nicknamed Kriss "VOR-TON," a word play on "Wharton," the school he attended, and

  the Russian "vor-in-law'' ("thief-in-law," as Russian mobsters are known), because- as he used

  to brag - Kriss could steal more using his Wharton degree than 100 gangsters combined. Yet

  ultimately, because Kriss was unsatisfied with the millions he made as Bayrock's front man, he
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 150 of 261 PageID #: 3944




  turned on his alleged gangster friends, suing them, Bayrock, prominent law firms, Plaintiff

  Lauria, and numerous others in a relentless, extortionate billion-dollar shakedown.

          2.      Currently a founder and principal of East River Partners, Kriss now moonlights as

  a professional plaintiff who uses his veneer of power and prestige, and the court system, to

  repeatedly sue and extort innocent defendants. He has sued the Trumps. He has sued the Sapirs.

  He has sued prestigious law firms, including Nixon Peabody LLP, Satterlee Stephens Burke &

  Burke LLP, Duval & Stachenfeld LLP, and Roberts & Holland. He has sued small law firms.

  He has sued individual lawyers. He has sued the insurance carriers for these law firms. He has

  sued accounting firms. He has sued individuals with little or no assets, like Plaintiff Lauria. He

  even sued his father's former firm, Akerman Senterfitt LLP ("Akerman"), which acted as

  Bayrock's outside general counsel and where his father Ronald Kriss was the chief liaison to

  Bayrock. After the lawsuit was filed naming Akerman as a defendant, Ronald Kriss left the firm,

  and ultimately landed, remarkably, as a managing partner at Stroock & Stroock & Lavan

  ("Stroock"). Most absurdly, however, Kriss sued a current federal prosecutor in Brooklyn, New

  York for his role in legally protecting the identity of confidential government witnesses. He has

  attempted to extort all of these various parties by filing no less than four frivolous, sensational

  lawsuits over the last five years.

         3.      Kriss accuses all of these defendants - without any basis - of operating a massive

  civil RICO conspiracy together. That the claims asserted in the litigations are meritless- or

  more accurately, absurd - is of no concern to him. Equally of no concern to him is the

  indisputable fact that the actions he accuses the defendants of are actions that Kriss, and his

  father, the outside general counsel ofBayrock, themselves committed and are responsible for.




                                                   -2-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 151 of 261 PageID #: 3945




  For Kriss, litigation is a useful nuisance tool that can reap handsome financial rewards and cover

  his own tracks at the same time.

         4.      Indeed, Kriss himself was the "front" for Plaintiff Lauria and other Bayrock

  employees, to cover up their past criminal convictions. Formerly a low-level analyst, Kriss was

  elevated to the position of CFO at Bayrock precisely for this reason. The scheme has its roots

  back in the early 2000s when Kriss and his father, Ronald Kriss, an ivy-league educated partner

  at Akerman, masterminded a plan to take over Bayrock. First, Kriss hired Ronald Kriss's law

  firm as Bayrock's outside general counsel, tasking him to "solve" the problem ofBayrock

  employees' criminal histories, as Bayrock tried to raise money from outside investors and to

  finance their projects with major U.S. banks. In turn, Ronald Kriss advised Bayrock that it

  needed a squeaky-clean, pedigreed executive as the face of the company and suggested his own

  son. Kriss was the perfect "front man," a graduate of the University of Pennsylvania's

  prestigious Wharton School, with no criminal past. In his new position, Kriss proceeded to raise

  money from investors and banks, negotiated deals on behalf of Bayrock, and signed all key

  regulatory filings, all as the name and face ofBayrock. As Bayrock's attorney, Ronald Kriss

  devised and legally blessed this scheme. Together at the helm, Jody and Ronald Kriss paid

  themselves millions of dollars in commissions and legal fees for several years posing as the

  figureheads of Bayrock.

         5.      Yet, despite the millions that Kriss and his father's firm made, their real plan was

  to eventually turn on the very criminals they were covering up for, and to extort them for

  hundreds of times the money they made in fees as the CFO and general counsel of Bayrock.

  Kriss used mobster tactics to build his case against Bayrock and other defendants, including

  Lauria. These tactics included (i) "wiring up," using a hidden recording device to record



                                                  -3-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 152 of 261 PageID #: 3946



  privileged and confidential conversations he had with Bayrock's principal, Tevfik Arif, and in-

  house general counsel, Julius Schwarz; (ii) lying and destroying evidence, that is, reentering

  Bayrock's offices under false pretenses to "wipe down" his computer and delete potentially

  incriminating electronic files; and (iii) bribing the ex-tech analyst at Bayrock to give him access

  to the company's hard drive, which the analyst himself had duplicated, taken, and kept without

  permission. On the stolen hard drive, Kriss and his attorneys found a treasure trove of

  judicially-sealed, attorney-client privileged and confidential documents, including documents

  concerning the government cooperation of Lauria and another Bayrock employee against

  dangerous mob associates and criminals. Kriss also found privileged communications between

  Bayrock executives and the company's attorneys about highly sensitive legal and tax matters and

  pending litigations.

         6.      After illegally recording his colleagues and stealing Bayrock's privileged

  communications and other documents, Kriss began his legal extortion campaign, which involved

  filing multiple civil RICO actions against numerous defendants. Each of the lawsuits filed by

  Kriss were designed to fail as meritorious actions, but succeed as tools of extortion. As a

  pressure tactic to score a quick settlement from defendants in those actions, including Plaintiff

  Lauria, Kriss and his attorneys disclosed and attached judicially-sealed documents and attorney-

  client privileged communications in a publicly filed complaint. These documents contained

  sensitive details about Lauria and another Bayrock employee's past cooperation with the federal

  government. The public disclosure and circulation of this information could sound the death

  knell for Plaintiff Lauria and his family - a possibility confirmed by the government and

  multiple federal judges.




                                                  -4-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 153 of 261 PageID #: 3947




         7.      Kriss and his attorneys did not care. In fact, they actively sought to disclose this

  life-threatening information to the press, and orchestrated the publication of numerous articles

  about it. For Kriss, the more press time his frivolous lawsuits and sensational, judicially-sealed

  information garnered, the more money the defendants - especially the prominent laws firms and

  their insurance carriers -would pay to settle the "dispute" and make it go away. Kriss and his

  attorneys made no secret of their extortionate plan, even admitting it to their opposing counsel.

         8.      Pushing their disclosure campaign even beyond the press, Kriss and his attorneys

  also disclosed sealed information to a very well known lawyer who represented the very

  organized crime figures whom Plaintiff Lauria cooperated against. The result was a violent one

  for Lauria. In July 2012, one of these mob associates viciously assaulted Lauria in broad

  daylight, accusing him of being "a rat" and telling him, "you're dead." Despite this violent

  consequence, Kriss forged ahead filing additional lawsuits and continuously exposing sensitive

  and sealed information about Lauria and others to expose them to danger and further his

  extortion campaign.

         9.      That is because Kriss is a predator with a veneer of legitimacy, a wolf

  masquerading as a shepherd, a Tom Hagen. His use and abuse of the judicial system to steal,

  pressure, and extort Lauria and other defendants show that mobsters and extortionists do not

  always pack a gun, carry a bat, or threaten physical violence. Sometimes they wear suits and

  have fancy degrees from Ivy-league schools·like Wharton.

                                              PARTIES

         10.     Plaintiff Salvatore Lauria is an individual who resides in Connecticut.

         11.     Defendant Jody Kriss is an individual who resides in New York, New York.




                                                  -5-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 154 of 261 PageID #: 3948




                                   JURISDICTION AND VENUE

          12.    This Court has jurisdiction over the subject matter of this action pursuant to

  Section 7 of Article VI of the Constitution of the State of New York and pursuant to Judiciary

  Law§ 140-b because this is a civil action for, inter alia, monetary damages (exclusive of interest

  and costs) in excess of the jurisdictional maximum of the Civil Court.

          13.    Venue is proper in this County pursuant to C.P.L.R. §§ 503(a) and 509.

                                    FACTUAL BACKGROUND

  Kriss and Lauria work at Bavrock together

          14.    The story begins at Bayrock, where Lauria and Kriss were both employed.

  Bayrock is a real estate investment and development firm specializing in luxury, residential,

  commercial and mixed-use condominiums, and has developed real estate throughout the United

  States. Jody Kriss was Bayrock's CFO, Chief Operating Officer ("COO"), and Director of

  Finance from 2003 to 2008. On his current company's website, East River Partners, he even

  claims to have been the founder of Bayrock. Between 2006 and 2007, Lauria was a consultant

  with the company whose primary responsibility was to find investors for real estate deals both in

  the United States and internationally.

         15.     While a valuable and lucrative asset to the company, Lauria had a criminal past.

  In 1998, Lauria pleaded guilty to securities fraud in the Eastern District ofNew York. If

  disclosed, his past would bring bad publicity to Bayrock's real estate projects throughout the

  country, scare off its investors and banks, and hamper its fund-raising abilities. This was one of

  the reasons Kriss was made the name and face of Bayrock, to "front" for people like Lauria.

         16.     Kriss was intrigued by Lauria's criminal history. While sharing an office with

  Lauria at Bayrock, Kriss would routinely ask to see Lauria's court-mandated ankle monitor and



                                                  -6-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 155 of 261 PageID #: 3949




  referred to it as "federal jewelry." Kriss would boast to Lauria that Lauria could have stolen a lot

  more money had he received a business school degree from Wharton. Kriss bragged that with

  the stroke of a pen, he could steal more money .than 100 mobsters with guns combined. Among

  his co-workers at Bayrock, especially those he now claims are Russian mobsters, Kriss became

  known as "VOR-TON" which literally means thief of tons in Russian. Specifically, it is a play

  on words on both Kriss's alma mater, the Wharton School of the University of Pennsylvania, and

  the Russian "vor-in-law," as Russian mobsters are known. In other words, "the gangster from

  Wharton." Ultimately, he would live up to this name and reputation.

  Kriss is the front man for convicted criminals at Bayrock

         17.     Despite the natural connection Kriss, a.k.a. "VOR-TON," drew between

  legitimate business and organized crime, Kriss knew he had to hide his brand of business from

  Bayrock's investors. First, he brought in and teamed up with his father, Ronald Kriss, Bayrock's

  outside general counsel and a well-respected law partner at the Akerman, who has both an

  undergraduate and law degree from the University of Pennsylvania, the same school his son Jody

  Kriss attended. Once together, this father-son duo orchestrated a scheme to keep Lauria and

  others with criminal ties involved in Bayrock's day-to-day operations, while hiding their

  criminal pasts from Bayrock's investors and banks.

         18.     Under Ronald Kriss's expert legal direction, the Bayrock enterprise would operate

  as follows. Kriss would act as the front man - i.e., the figurehead and face - for these convicted

  criminals, who would continue to work at Bayrock and make Kriss substantial amounts of

  money. Kriss's sterling educational background, Wharton degree, and crime-free history were

  the perfect cover for these alleged mobsters. To investors, it was Kriss who was in charge, not

  the former convicted criminals, who actually operated and managed the company. Kriss' s role



                                                  -7-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 156 of 261 PageID #: 3950



  as the front for alleged Russian and Italian mobsters culminated with his signature on Bayrock's

  condominium documents -his certifications and legal representations to the New State Attorney

  General's Office and the public at large.

          19.    With themselves at the helm ofBayrock, Ronald Kriss, as the outside general

  counsel of Bayrock, and Kriss, as CFO and Director of Finance at Bayrock, paid themselves

  millions of dollars in commissions and legal fees for several years, while hiding the truth about

  the criminal history that plagued Bayrock.

  Kriss 's ties to Russian organized crime go beyond Bavrock

         20.     Kriss's ties to convicted criminals went beyond Bayrock. During his tenure at

  Bayrock, Kriss traveled to Russia to meet with high-ranking members of Russian organized

  crime and discuss the investment of their "profits" in the New York real estate market.

  Witnesses attended these meetings, where it was clear that Kriss was fully aware of the origins of

  the money he was soliciting.

         21.     Kriss and his father, Ronald Kriss, also traveled to Turkey aboard a privately

  leased 707 jet with the alleged criminals they were fronting for. Once in Turkey, the Krisses

  hobnobbed with Russian "dignitaries," a euphemism for members of organized crime. This

  event was photographed.

         22.     Like the convicted criminals Kriss was fronting for, the sources of the funds of

  these Russian and Turkish investors did not bother or deter Kriss from doing business with them.

  To the contrary, these types of investors, with their colorful backgrounds, were a routine part of

  Kriss's business plan and dealings. Without him, there would have been no use for Kriss and his

  Wharton degree.




                                                  -8-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 157 of 261 PageID #: 3951




  Kriss's relationship with Lauria goes sour and he seeks recovery o(a commission fee

         22.     Despite Kriss' s success in combining the foreign criminal underworld with the

  U.S. real estate business, he ultimately turned sour on the convicted felons at Bayrock for which

  he was fronting. The seeds of his resentment against Lauria - and ultimate revenge -were

  planted in 2007 when Lauria brought the FL Group, an Icelandic company, to invest $85 million

  into Bayrock. Kriss advised on the deal. As a result of bringing in the business, Lauria earned a

  $2.5 million commission, a percentage of the total investment, which had been pre-negotiated by

  Kriss. Kriss was incensed that a convicted criminal like Lauria was to receive such a large

  commission, while he, the self-proclaimed founder, front, and high-level executive ofBayrock

  with an Ivy League degree, was only to receive his relatively modest salary.

         23.     So Kriss embarked on a crusade to extort an additional bonus from Bayrock for

  the transaction. This extortion included threats to publicly disclose the criminal history and

  federal cooperation of Lauria and other employees. Never mind that Kriss and his father Ronald

  Kriss devised the cover-up of these criminal histories. Kriss knew that disclosing this

  information could place these former criminals - and their families - in grave danger of potential

  retaliation from the very criminal informants whom Lauria had cooperated against. Kriss did not

  care-his only concern was to subject Bayrock to an old-fashioned shakedown so that he could

  receive a huge payout. Bayrock's owner had no choice but to authorize a $500,000 extortion

  payout to Kriss.

         24.     Yet, Kriss was not satisfied with his $500,000 bonus. The disparity between

  Kriss's $500,000 payment and Lauria's $2.5 million commission was something Kriss still could

  not tolerate. Kriss believed that he was entitled to $1.5 of Lauria' s $2.5 million commission, so

  he demanded more money. However, Bayrock ownership did not agree and refused to cave to



                                                  -9-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 158 of 261 PageID #: 3952



  Kriss's histrionics. So Kriss took matters into his own hands. Using his position as CFO to

  control the purse, Kriss cheated Lauria out of $1 million by only paying Lauria $1.5 million of

  the $2.5 million owed to him. Lauria drafted a complaint and was prepared to file a lawsuit to

  collect the rightful amount of his commission. Ultimately, however, Lauria had no choice and

  settled the case, only receiving $200,000, a fraction of the remaining $1 million he was entitled

  to.

  Kriss files his First Frivolous Action

         25.     Despite successfully cheating Lauria out of his rightful commission, Kriss was

  still seeking a larger payout for himself, whether from Bayrock or Lauria. Before Kriss could

  obtain his payout from Bayrock or Lauria, however, Bayrock fired Kriss. Kriss then took to the

  courts for his extortion. In November 2008, Kriss filed his first lawsuit against Bayrock and

  numerous other defendants in Delaware Chancery court ("First Frivolous Action"). In early

  2010, Kriss's case was summarily dismissed.

         26.     However, a short time later, a low-level former Bayrock analyst- and close friend

  of Kriss -handed Kriss and his attorney Bayrock's stolen hard drive, which contained highly

  sensitive judicially-sealed documents belonging to another Bayrock employee, and privileged

  communications between Bayrock and its attorneys. This gave Kriss the leverage he needed to

  wage his billion-dollar extortion campaign against Bayrock and other defendants.

  Kriss uses illegal means to gather evidence and extort Bavrock

         27.     The history of how this analyst obtained this hard drive and what he chose to do

  with it is laced with illegal, surreptitious, and unethical conduct. In 2006, Bayrock hired this

  analyst, who was tasked to assist the company with information technology support. During his

  tenure at Bayrock, the analyst became extremely close with Kriss, with the two spending



                                                  -10-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 159 of 261 PageID #: 3953



  inordinate amounts of time together. The relationship had afforded Kriss the opportunity to

  delete files from Bayrock's hard drive so that any trace of his culpability would be gone.

  Ultimately, on or about September 2008, Bayrock fired the analyst.

         28.     However, prior to his termination, the analyst obtained a copy ofBayrock's entire

  corporate hard drive and email system and copied its contents to a back-up hard drive.

  Bayrock's corporate hard drive contained government-sealed and confidential documents

  belonging to the other Bayrock employee with a criminal past, and Bayrock's attorney-client

  communications. Once Bayrock realized that the analyst possessed this sensitive material they

  asked him to return it. The analyst refused.

         29.     With the hard drive unlawfully in his possession, this disgruntled former Bayrock

  hired Kriss' s own attorney to sue Bayrock. They agreed to work together to sue Bayrock in

  separate lawsuits.

         30.     In fact, Kriss and his attorney duped the analyst to give him unfettered access

  Bayrock's stolen hard drive, first by offering him a "piece of the action" from Kriss's lawsuits

  against Bayrock, and second, by offering the attorney's legal services for free. This was an offer

  the analyst could not refuse.

         31.     With Kriss's blessing, the attorney pillaged Bayrock's hard drive, discovering a

  treasure trove of judicially-sealed documents and Bayrock's attorney-client, privileged

  communications. These confidential documents would ultimately prove to be instrumental in

  Kriss' s extortion campaign against Bayrock, Lauria and the various other defendants that he

  would ultimately name in his next barrage of frivolous lawsuits.




                                                 -11-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 160 of 261 PageID #: 3954




  Kriss Files his Second Frivolous Action

          32.    On May 10, 2010, following the dismissal of their First Frivolous Action in

  Delaware Chancery Court, Kriss and his attorney filed their second frivolous action. He brought

  the lawsuit in the Southern District of New York, captioned Jody Kriss et al. v. Bayrock Group et

  al., 10 Civ. 3959 ("the Second Frivolous Action"). The Second Frivolous Action essentially

  accuses a group ofBayrock employees and principals (including Lauria), accountants, four

  prominent law firms, and other individuals and corporate entities of a massive civil RICO

  conspiracy and demands $100 million. The allegations in the complaint are nonsensical, and the

  list of defendants equally bizarre, particularly the law firms and an insurance carrier. The list of

  defendants includes: (i) Bayrock and its related entities; (ii) Tevfik Arif; (iii) Julius Schwarz (an

  attorney); (iv) Lauria; (v) Felix Sater; (vi) Alex Salomon (an accounting firm); (vii) Jerry

  Weinrich; (viii) Salomon & Company PC; (ix) Akerman Senterfitt LLP (a law firm); (x) Martin

  Domb (a lawyer); (xi) Craig Brown; (xii) Duval & Stachenfeld LLP (a law firm); (xiii) Bruce

  Stachenfeld (a lawyer); (xiv) David Granin; (xv) Nixon Peabody LLP (a law firm); (xvi) Adam

  Gilbert (a lawyer); (xvii) Roberts & Holland (a law firm); (xvi) Elliot Pisem; (xvii) Michael

  Samuel; (xviii) Mel Dogan (a lawyer); (xix) National Union Fire Insurance Co. of Pittsburgh, PA

  (an insurance carrier).   Most, if not all, of these defendants are professionals with sterling

  reputations. Kriss knew therefore that he could exponentially multiply the price of his lawsuit by

  naming prestigious, white shoe law firms, their lawyers individually-and more importantly,

  their insurance carriers - as defendants. He figured that, to protect their reputation, these

  defendants would stroke a quick check just to disassociate themselves from Bayrock's convicted

  criminals and their sensational pasts. Kriss and his attorneys made no secret that this was their

  plan, even admitting it to opposing counsel and in writing to others.



                                                   -12-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 161 of 261 PageID #: 3955



         33.     However, most egregiously, Kriss included both attorney-client communications

  and judicially-sealed information in his publicly filed complaint- information he illegally

  obtained from Bayrock's stolen hard drive. The disclosure of the government-sealed information

  was illegal in itself. Worse yet, the public exposure of this information placed Lauria and

  another Bayrock employee - and their families - in grave danger. Three different federal courts

  confirmed the possibility of this danger. Again, that did not matter to Kriss, and in fact, that

  danger was integral to his plan. Kriss' s attorney made no secret that the threat of public

  disclosure of this sensitive and sealed information was nothing more than an extortion, stating:

         I recommend you forward this to Julius [Bayrock's general counsel] with the comment from me
         that there are three alternatives:

                              (a) I file publicly today

                              (b) I file under seal today

                              (c) He arrange a tolling agreement with EVERY defendant but Nixon

                                  Peabody

         I don't care how many people he has to get on the phone and how fast he has to work. He had
         years to give back the money and now it's over. He can get Brian Halberg [Bayrock's associate
         general counsel] to help him. I believe it's possible to get this in under seal if Bayrockjoins in a
         joint motion in part 1 to seal the complaint pending a redaction agreement with the assigned judge
         but there are never any guarantees.


  In short, there was no doubt that both Kriss and his attorney knew what they were doing was

  illegal, and that the public disclosure of sealed information could put Lauria and others in grave

  danger. However, Kriss publicly disclosed the information anyway.

         34.     Interestingly, even with the plethora of privileged communications and judicially-

  sealed information contained on the hard-drive - which Kriss illegally obtained and illegally

  disclosed to the public - the complaint in the Second Frivolous Action lacked merit, as it did the

  First Frivolous Action. For instance, Lauria's name was mentioned only twice in the 765-


                                                     -13-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 162 of 261 PageID #: 3956



  paragraph, 165-page complaint, and in both instances only fleetingly. The first mention of

  Lauria's name was merely to state that he and others were involved with, and pleaded guilty to, a

  Russian and Italian stock brokerage "pump and dump" scheme prior to joining Bayrock, a now

  20-year old crime to which Lauria already had pleaded guilty. The second mention ofLauria's

  name was the spurious allegation that he may or may not have received kickbacks in connection

  with Mafia investments at Bayrock. That is it. Nevertheless, Kriss named him as a defendant in

  the $100 million RICO action. The real purpose of naming Lauria was to identify Lauria as an

  informant for the federal government, to dredge up his past and expose him to danger, so that the

  prestigious law firms and deep-pocketed defendants would pay to get out of the case. It was also

  payback for the $1.5 million commission Lauria received in 2007.

         35.     Thus, by illegally gathering and illegally disseminating sealed confidential

  information, Kriss had set in motion what would prove to be a persistent pattern of conduct,

  aimed at emotionally, mentally, physically, and financially harming Lauria.

  The Second Frivolous Action concerns crimes which Kriss and Ronald Kriss are guilty of

         36.     Yet, the real irony in the Second Frivolous complaint is that Kriss accuses Lauria

  and others of crimes that Jody Kriss and his father Ronald Kriss, the outside general counsel of

  Bayrock, are themselves guilty of committing. The Second Frivolous Action epitomizes the age~

  old adage of the pot calling the kettle black.

         37.     First, the complaint alleges, among other things, that "Bayrock is substantially

  and covertly mob owned and operated .... " Kriss accuses Bayrock of covering up the past of its

  convicted employees, and asserts that no investor would partner with Bayrock for any venture if

  this information were revealed. However, simply by virtue of his positions as CFO, COO,

  Director of Finance, and self-proclaimed co-founder ofBayrock. Kriss was the very name and



                                                   -14-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 163 of 261 PageID #: 3957



  face of Bayrock. He was the front for Lauria and other Bayrock employees, hiding their criminal

  histories and ties to organized crime from Bayrock's unsuspecting investors and banks. And his

  father, Ronald Kriss, Bayrock's counsel, hatched, legally blessed, and employed this hide-and-

  seek scheme. Indeed, both Kriss and his father were well aware of what was transpiring in the

  halls ofBayrock's offices and the aisles of the private jets they used to travel to Turkey and

  Russia to expand their network of wealthy criminals. They knew exactly who worked at

  Bayrock. That was why they were there in the first place.

         38.     Second, in the complaint, Kriss accuses Bayrock of filing "false condominium

  offering documents." However, it was Kriss who signed these documents as CFO on behalf of

  Bayrock. Kriss conveniently omits this crucial fact from his complaint.

         39.     Third, Kriss claims in the complaint that one employee took from Bayrock

  $8,000,000; another took $4,000,000, and yet another took $15,000,000. Without any

  explanation, he claims that the money simultaneously came from "crime" and from Bayrock.

  Again, conspicuously absent from the complaint is that he was the Director of Finance and the

  CFO ofBayrock. As such, he was in charge of the money that entered and left Bayrock's

  coffers. Consequently, it was Kriss who was most familiar with Bayrock's alleged "criminal"

  financial sources, if any. And it was Kriss who would have approved, or at least played a part in,

  any improper distribution of revenues to Bayrock's employees.

         40.     Fourth, Kriss claims that Bayrock - a company he claims he founded and

  financially managed - paid one of its employees a "million dollars a year in unreported income"

  and "intentionally understated [its] partnership taxable income, by at least $50,000,000 to as

  much as $100,000,000." Once again, if that was the case, it was Kriss -the Director of Finance

  and the CFO -who created and approved the transaction and examined Bayrock's tax returns



                                                 -15-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 164 of 261 PageID #: 3958



  before they were filed. If any tax crimes occurred at Bayrock, Kriss himself was in on it.

  Perhaps that is why he knows so much about the intimate details concerning these transactions,

  including the exact dollar amounts of the distributions. 1

          41.     Never is Kriss' s hypocrisy and greed more apparent than when he names as a

  defendant the Akerman law firm where his father Ronald Kriss was a partner and which acted as

  outside general counsel to Bayrock. Indeed, the very reason Akerman was Bayrock's counsel in

  the first place was because Ronald Kriss, his father, worked as a partner there. However, this did

  not stop Kriss from suing the firm, calling them "RICO attorneys ... who agreed to knowingly

  facilitate the racketeering." He even copied and pasted an email addressed to his own father

  Ronald Kriss at rk@akerman.com, placing the full text of his email in the complaint. Curiously,

  however, although Kriss names the Akerman firm as a defendant in the Second Frivolous Action,

  and again in a later action, he failed to name his father, the chief contact at Akerman for all

  Bayrock-related work, as a defendant. This further demonstrates Ronald Kriss's integral role in

  the father-son takeover and shakedown scheme.

          42.     Kriss had planted the seeds of his shakedown plan long before he filed his

  frivolous actions, or stole documents from Bayrock's stolen hard drive. First, Kriss leaked

  government-sealed information about Bayrock and the history of its employees to the press. He

  was giving them - and his future defendants - a taste of what was to come. Second, Jody Kriss,

  a.k.a. "VOR-TON," admits to wearing a wire and secretly recording the attorney-client

  communications ofBayrock's principal and general counsel - a fact that he admitted in his

  Second Frivolous Complaint. Specifically, Kriss admits that, like a mafia turncoat, "in May

      1
       Regarding tax improprieties, upon information and belief, Kriss claimed to have resided in Florida
  while he was working at Bayrock in New York. In fact, upon information and belief, Bayrock's
  accountants refused to prepare and file KRiss's personal tax returns for him for this reason. The
  accountants are now defendants in Kriss's various frivolous actions.

                                                    -16-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 165 of 261 PageID #: 3959




  2008" he "recorded Julius Schwarz" discussing a loan that Bayrock was giving to another

  employee. Wearing a wire to record conversations of colleagues and then using those recordings

  to blackmail colleagues in future lawsuits is not something learned in the classrooms or hallways

  of Wharton; rather it is a tactic learned from the mafia school of hard knocks and the wiseguys

  Kriss apparently fraternized with.

         43.     Moreover, even if something illegal was transpiring at Bayrock- which it was not

  - Kriss did not speak out when these events actually happened; he did not speak out when ran

  Bayrock; he discussed them only after Bayrock fired him and he started his frivolous shakedown

  campaign. These are not the actions of a whistleblower, as Kriss tries to portray himself.

  Rather, these are the actions of a shakedown artist.

  The Second Frivolous Action is delayed due to Jody Kriss and his rogue lawyers' illegal public
  disclosures ofiudicially-sealed information

         44.      Because ofKriss's illegal public disclosure of attorney-client communications

  and confidential, judicially-sealed information, the Second Frivolous Action has been delayed

  for years. To date, an operative complaint still has not been publicly filed. Four different federal

  courts, including two in Brooklyn, one in Manhattan, and the United States Court of Appeals for

  the Second Circuit enjoined Kriss and his attorneys from further disclosing the judicially-sealed

  information that they had initially included in their complaint. As these courts have found, Kriss

  and his attorneys' disclosure of this judicially-sealed information could place Bayrock's former

  employees, who had a history of cooperation with the federal government, in grave danger. Yet,

  in the face of these Court orders and findings, Kriss and his rogue lawyers defiantly continued to

  publicly disclose this judicially-sealed information and even orchestrated the publication of news

  articles about it, to circulate the life-endangering information even further. Again, the motive

  was obvious: to force the white-shoe defendants to the settlement table to avoid association with


                                                  -17-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 166 of 261 PageID #: 3960




  Bayrock's convicted criminals and the sensational details of their federal cooperation contained

  in the government-sealed documents.

          45.     Due to Kriss and his attorneys' willful disobedience of unambiguous court orders,

  the Court of Appeals was forced to appoint a separate judge in the Brooklyn federal court to

  police Kriss and his attorneys to ensure that they comply with court orders, an almost

  unprecedented move by a court, especially an appellate court. The Court of Appeals also found

  Kriss and his attorneys' vexatious, scorched-earth litigation tactics troublesome. In one

  particularly harsh ruling, the Court of Appeals "warned [Kriss's lawyers] that the Court's

  patience has been exhausted by his filing six separate notices of appeal regarding the same

  principal legal dispute ... and that any further attempts to re-litigate the issued decided by this

  order, or other future filings of a frivolous nature, may result in sanctions, including the

  imposition of leave-to-file restrictions, requirements of notice to other federal courts, and

  monetary penalties."

         46.     Amazingly, Kriss and his attorneys were undaunted and remain undeterred. They

  have continued to improperly disclose sealed and confidential information to the public and press

  (Apparently, Kriss its not just a shakedown artist and thief; he is a cheater too). Ultimately, the

  federal judge in Brooklyn referred Jody Kriss's attorneys for criminal prosecution. Again, the

  criminal investigation ofKriss's lawyers did not deter Kriss or his attorneys. Together, they

  have continued to file frivolous lawsuits, cheating their way through the court system.

  Kriss and his attorneys intentionally put Lauria 's life in danger

         47.     At one point in the midst of their frivolous litigation campaign, Kriss and his

  rogue lawyers decided to bypass the courts and the press and went straight to the court of

  organized crime. They did the unthinkable: they disclosed the judicially-sealed information to a



                                                   -18-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 167 of 261 PageID #: 3961



  famous criminal lawyer who had represented the very members of the mafia that Lauria had

  cooperated against.

         48.     The result of this disclosure was a violent one for Lauria. In or about July 2012,

  one of the members of the mafia tracked down Lauria in a restaurant in Bay Ridge, Brooklyn,

  where Lauria was having lunch with his current business colleagues. Undaunted by the public

  scene, the mafia member beat Lauria in broad daylight, menacingly telling Lauria, "you're dead

  -I am going to kill you and the fucking Russians. You're a rat. I did two years because of you."

  Lauria knew how serious the threat was. He had heard that the very same family of this mafia

  member has a long history of murder and violence. Consequently, immediately after the

  encounter, Lauria sought the protection ofthe FBI.

         49.     Events such as this - spawned by Kriss's merciless quest for a payday- show that

  the actual merits of Kriss' s claims are beside the point. Kriss' s only goal is to extort money from

  Lauria, whether through litigation or fear of death. Or better yet, his goal is to allow Lauria and

  the other Bayrock employee to be murdered, thereby raising the settlement price the white-shoe

  defendants in the Second Frivolous Action would be willing to pay to put this sensational, legal-

  turned-violent fiasco behind them.

  Kriss files his Third Frivolous Action, this time using deceased Holocaust survivors as
  figureheads

         50.     Months after the assault, on March 18, 2013, with the First Frivolous Action

  dismissed and the Second Frivolous Action still in limbo, Kriss and his attorneys filed a third

  frivolous action in the Southern District of New York, the Estate ofErnest Gottdiener, et al. v.

  Felix Sater and Salvatore Lauria, 13 Civ. 1824 (the "Third Frivolous Action"). In this action,

  they again allege a civil RICO claim against Lauria and another former Bayrock employee.

  Kriss and his lawyers knew that Kriss could not be the plaintiff in every action filed against


                                                  -19-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 168 of 261 PageID #: 3962




  Lauria, Bayrock, or the other former Bayrock employee with a criminal past. So they

  shamelessly trolled and found nominee plaintiffs, the Gottdieners, dead Holocaust survivors, and

  brought a frivolous civil RICO claim on behalf of their estates.

         51.     Again, like the First and Second Frivolous Actions, the Third Frivolous Action

  was designed to fail as a meritorious lawsuit, but succeed as another tool of extortion and a

  vehicle for re-airing alleged crimes committed over 20 years ago, far beyond the 4-year statute of

  limitations for their civil RICO claim. Furthermore, neither Lauria nor the other Bayrock

  employee with a criminal past ever knew the Gottdieners, nor did they sell them securities or

  anything else. The action was just another excuse to publicly attach Lauria' s dated criminal

  record, publicize his cooperation against dangerous organized crime figures, and humiliate him

  into paying Jody Kriss the $1.5 million commission from their Bayrock days. Aside from

  Lauria's previous criminal record, there are no relevant allegations asserted against Lauria

  connecting him to any of the plaintiffs. The lack of meritorious claims did not stop Kriss and his

  attorneys from seeking a whopping $100 million in damages.

  Kriss files his Fourth Frivolous Action

         52.     Two months after filing the Third Frivolous Action, Kriss took another step in his

  ongoing campaign to harass and injure Lauria through public exposure. This time they raised the

  stakes and filed the fourth frivolous action in New York State Supreme Court, captioned Kriss,

  et. al. v. Bayrock Group LLC, et al., 651715/2013 (the "Fourth Frivolous Action"). This time

  they are seeking one billion dollars in damages.

         53.     A review of the four-page, single-spaced summary of the case contained in the

  Summons and Notice shows that the Fourth Frivolous Action is nothing more than a replica of

  the Second Frivolous Action, except this time Jody Kriss filed the action in state court. To quote



                                                 -20-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 169 of 261 PageID #: 3963




  the Summons and Complaint, the "over-arching theme" is that Bayrock fraudulently concealed

  the "substantial degree" to which it was run by convicted felons with ties to organized crime, and

  that the concealment of these individuals' convictions defrauded investors, "many of them senior

  citizens, including Holocaust survivors," of millions of dollars.

         54.     The Fourth Frivolous Action names the same defendants as in the Second

  Frivolous Action, except this time he adds a little sensationalism to his caption by naming the

  Trumps, the Sapirs, and an Assistant United States Attorney. The Defendants include (i) the

  Bayrock entities; (ii) Tevfik Arif; (iii) Julius Schwarz; (iv) Felix Sater; (v) Brian Halberg (a

  lawyer); (vi) Lauria; (vii) Alex Salomon (an accounting firm); (viii) Jerry Weinrich; (ix)

  Salomon & Co. PC (an accounting firm); (x) Akerman Senterfitt LLP (a law firm); (xi) Martin

  Domb (a lawyer); (xii) Craig Brown; (xiii) Duval Stachenfeld LLP (a law firm); (xiv) Bruce

  Stachenfeld (a lawyer); (xv) David Granin; (xvi) Nixon Peabody LLP (a law firm); (xvii) Adam

  Gilbert (a lawyer); (xviii) Robert & Holland LLP (a law firm); (xix) Elliot Pisem; (xx) Michael

  Samuel; (xxi) Mel Dogan (a lawyer); (xxii) Tamir Sapir; (xxiii) Alex Sapir; (xxiv) Walter

  Saurack (a lawyer); Satterlee Stephens Burke & Burke LLP (a law firm; (xxv) Kelly Moore (a

  lawyer); (xxvi) Morgan Lewis & Bockius LLP (a law firm); (xxvii) Nader Mobargha (the

  undersigned counsel in this case); (xxviii) Michael Beys (also the undersigned counsel in this

  case); (xxvix) Beys Stein & Mobargha LLP (the predecessor to the undersigned law firm); (xxx)

  Todd Kaminsky (a federal prosecutor in the Eastern District of New York); (xxxi) CIM Group;

  (xxxii) Istar Financial; (xxxii) Donald Trump; (xxxiii) lvanka Trump; (xxxiv) National Union

  Insurance Company of Pittsburgh.

         55.     Not surprisingly, the four-page Summons and Notice in the Third Frivolous

  Action does not mention Lauria's name and does not even hint at how a former low-level



                                                  -21-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 170 of 261 PageID #: 3964




  Bayrock employee like Lauria could have any possible role in hiding the criminal backgrounds

  ofBayrock employees from Bayrock's investors, especially when Lauria is the former convicted

  criminal himself. The Fourth Frivolous Action is nothing more than yet another dishonest

  attempt by Kriss to extort from Lauria the $1.5 Million that he believes he is owed from the FL

  transaction. If these three frivolous actions destroy Lauria's reputation after the years of

  cooperation in which he rehabilitated himself and repaid his debt to society, so be it. Kriss does

  not care, as long there is a multi-million payout to him.

         56.     Kriss's reckless approach to litigation is never more evident than how he

  frivolously named a federal prosecutor and the Trumps as defendants, then suddenly

  discontinued the actions against them - without so much as a formal settlement or an explanation

  - because it suited him procedurally, and his father economically. First, to keep the Fourth

  Frivolous Action in state court, Kriss dismissed the Assistant United States Attorney when the

  government sought to remove the case to federal court. Kriss also dropped Donald and lvanka

  Trump as defendants in the lawsuit when he discovered that they were his father Ronald Kriss's,

  clients at his new law firm, Stroock, where he is the managing partner of their Florida office.

  Ironically, Ronald Kriss had to leave his previous firm, Akerman, when Kriss named that firm as

  a defendant in the Second Frivolous Action. Kriss feared the same consequences for his father if

  he kept the Trumps as defendants in the Fourth Frivolous Action. Consequently, he casually

  discontinued the Fourth Frivolous Action against the Trumps - without a formal settlement and

  before serving a complaint on them - showing the lack of seriousness in his claims. The claims

  against the Trumps were simply designed as another good old-fashioned shakedown of some

  famous wealthy people who might have something to lose if they were associated with former

  criminals. Kriss was not concerned, however, since he and his father Ronald Kriss would be



                                                  -22-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 171 of 261 PageID #: 3965



  profiting from the Trumps in another way: As clients. Whether a person is a defendant, client,

  former colleague or victim does not matter; all that matters to Kriss is that Kriss is profiting from

  them.

  The Four Frivolous Actions showcase the Kriss 's use and abuse of the iudicial system

          57.     For Kriss, filing lawsuits is just an endless game, like putting quarter after quarter

  in a slot machine in Las Vegas, hoping to hit the jackpot and strike it rich. Kriss has become a

  professional plaintiff abusing the judicial system, while simultaneously endangering the lives of

  former federal cooperators. Kriss's action in funneling sensitive, judicially-sealed documents

  and information to the press and others, combined with filing several public complaints to further

  disseminate sensitive information about Lauria, has resulted in an ongoing campaign targeting

  Lauria and exposing him to grave danger. Kriss' s hope and intent is to cause Lauria mental

  anguish and physical harm, and to coerce Lauria into paying Kriss money to which he is not

  entitled.

  Kriss 's actions take an emotional and mental toll on Lauria and his family

          58.    Kriss's hard-nosed litigation tactics, which include publicly disclosing life-

  endangering information to the press and mob associates, have caused Lauria and his family to

  live in extreme fear and emotional distress. Before his July 2012 violent encounter with the

  mobster he cooperated against, Lauria was already fearful for his life. After the incident,

  however, his fear for his life-and the lives of his wife and two children- grew exponentially.

  He has been unable to sleep and regularly falls into deep depression. His wife and children are

  now afflicted with greater fear and anxiety than anything they had experienced before. In

  addition to fearing for their lives, Lauria's family now has to relive the humiliation of the past.




                                                   -23-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 172 of 261 PageID #: 3966




          59.     The July 2012 encounter has also taken a toll on Lauria's relationship with his

  business colleagues, several of whom witnessed the violent encounter. Not surprisingly, the

  encounter has had a detrimental effect on his work and his future prospects at his company.

          60.     Lauria regrets his past actions and his involvement in securities fraud, which took

  place almost 20 years ago. But he has paid his debt to society and served the federal government

  as part of the repayment of that debt. He was hoping that his criminal past - and his cooperation

  against dangerous criminals - could eventually fade, with his starting a new life, as he has a right

  to do. Kriss has now made that impossible. Worse yet, he has intentionally exposed Lauria to

  grave danger and retaliation by dangerous criminals.

          61.     It is time to hold Jody Kriss, a.k.a., "VOR-TON," accountable.

                                     FIRST CAUSE OF ACTION
                             (Intentional Infliction of Emotional Distress)


          62.     Plaintiff Lauria repeats and realleges the allegations contained in the paragraphs

  above as if fully set forth therein.

          63.     Defendant Kriss and his attorneys purposely disclosed judicially-sealed

  information to the press, and orchestrated the publication of numerous articles about the

  information and Lauria's cooperation against dangerous mob associated.

          64.     Defendants and his attorneys also purposely disclosed judicially-sealed

  information to an attorney who represented the very mob-related criminals that Plaintiff and

  another Bayrock employee cooperated against.

          65.     The judicially-sealed information contained details of Plaintiff's cooperation, or

  connected the dots of Plaintiff's cooperation, against members and associates of organized crime.




                                                  -24-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 173 of 261 PageID #: 3967




          66.     Defendant's public disclosure of this judicially-sealed information, especially to

  the attorney for the mob-related criminals that Plaintiff cooperated against, put Plaintiffs life in

  imminent, grave danger, a fact confirmed by the government.

          67.     As a result of Defendant's disclosures, a mob associate whom Lauria cooperated

  against beat Lauria in broad daylight, menacingly threatening, "You're dead. I am going to kill

  you and the fucking Russians. You're a rat. I did two years because of you."

          68.     The very purpose of Defendant's disclosure of this sensitive information was to

  not only put Plaintiffs life in actual danger, but also to cause Plaintiffs severe emotional distress

  for fear that his life, and his family, were in danger.

          69.     Defendant also compounded the emotional distress it had already caused Plaintiff,

  by consistently suing him and illegally disclosing judicially-sealed information in the lawsuits

  and various legal proceedings.

         70.     Defendant's conduct was solely motivated by his malevolent desire to cause

  Plaintiff harm and to extort money from Plaintiff.

         71.     Defendant's conduct and its intended effect were extreme and outrageous, as it

  was illegal and put Plaintiff and his family in grave danger.

         72.     As a direct and proximate result of Defendant's outrageous conduct, Plaintiff

  suffered emotional distress, mental anguish and fear of bodily harm from the immediate and

  potentially harmful effects of Defendant's public disclosures.

         73.     As a direct and proximate result of Defendant's outrageous conduct, Plaintiffs

  family also suffered emotional distress, mental anguish and fear of bodily harm from immediate

  and potentially harmful effects of Defendant's public disclosures.




                                                   -25-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 174 of 261 PageID #: 3968



          74.     As a direct and proximate result of Defendant's outrageous conduct, Plaintiffs

  relationship with his wife and children suffered and was irreparably damaged. This caused

  Plaintiff even further emotional distress.

          75.     As a direct and proximate result of Defendant's willful, wanton and gross

  conduct, Plaintiff seeks damages in the amount of$ 5 million, plus punitive damages and

  attorney's fees and costs.

                                   SECOND CAUSE OF ACTION
                                       (Prima Facie Tort)

          76.     Plaintiff repeats and realleges the allegations in the paragraphs above as if fully

  set forth therein.

          77.     Defendant and his attorneys intentionally inflicted harm on Plaintiff when they

  devised and pursued a scheme to obtain and publicize judicially-sealed information to the press

  and to the attorney of the mob-related criminals whom Plaintiff cooperated against.

          78.     The disclosure of this judicially-sealed information was solely motivated by

  malice or disinterested malevolence to place Plaintiff, and his family by extension, in imminent

  grave danger.

          79.     There was no excuse or justification for this disclosure to the mob attorney since

  Defendant was already legally represented by two attorneys and did not need a criminal attorney.

          80.     This disclosure resulted in special damages, which were incurred as a direct and

  proximate result of Defendant's disclosures to the attorneys representing the professional

  criminals responsible for attacking, injuring and threatening Plaintiff.

          81.     Additionally, Defendant and his attorneys knowingly filed multiple meritless

  actions against Plaintiff with the sole, malicious motive of causing Plaintiff harm by funneling




                                                   -26-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 175 of 261 PageID #: 3969



  the judicially-sealed information to third parties through s publicly-filed complaints in an attempt

  to extort money from Plaintiff.

            82.   The filing of these actions was solely motivated by malice or disinterested

  malevolence and was done without excuse or justification.

            83.   Defendant had no excuse or justification for filing any of these Frivolous

  Lawsuits, especially given that Plaintiff and his father are legally and practically responsible for.

            84.   Plaintiff suffered special damages in the amount of his attorney's fees expended

  in defending these actions and being forced to prosecute his action to stop Defendant's

  harassment via his frivolous litigation campaign. Plaintiff suffered damages in the amount of

  his and his family's medical expenditures associated with the treatment of traumatic for the fear

  of retaliation by various mob associates. Plaintiff has suffered other special damages as well,

  which can be further quantified during discovery.

            85.   As a direct and proximate result of Defendant's willful, wanton and gross

  conduct, Plaintiff seeks compensatory damages in the amount of$ 5 million, plus punitive

  damages and attorney's fees and costs.

                                        THIRD CAUSE OF ACTION
                                            (Abuse of Process)


            86.   Plaintiff repeats and realleges the allegations in the paragraphs above as if fully

  set forth therein.

            87.   Defendant intentionally or recklessly used the courts on multiple occasions for an

  illegitimate purpose. He knowingly and maliciously filed baseless actions, which minimally

  implicate Plaintiff, and failed to draw any connection between Plaintiff's actions and alleged

  claims.



                                                   -27-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 176 of 261 PageID #: 3970



          88.     The sole purpose for filing the Frivolous Actions was to harass Plaintiff and extort

  an unmerited settlement from him.

          89.     Defendant has abused the court system by filing multiple lawsuits, one of which

  was predicated on the same facts as the two previous ones, one of which involved an attempt at

  filing a lawsuit solely to publicly disseminate records to harm and scare Plaintiff and coerce

  Plaintiff into a settlement.

          90.     Defendant has engaged in this conduct for the specific collateral purpose of

  harassing, threatening and attempting to extort money from Plaintiff, as well as other individuals.

  Defendant has no legitimate purpose or legal end in mind for any of the lawsuits he has filed, and

  which implicated Plaintiff. Defendant's illegitimate purpose in pursuing any of the Frivolous

  Actions is clearly demonstrated by the facts alleged above, as Defendant and his father are both

  guilty of the very acts complained of in Defendant's lawsuit.

          91.     Defendant's abuse of the legal process is further evidenced by his complete and

  utter disregard for the judicial authority as he has repeatedly ignored and violated court orders

  issued in the legal proceedings he initiated, specifically put in place to maintain the sanctity of

  the judicially-sealed documents and information, the disclosure of which could put Lauria and

  his family in grave danger.

         92.      Defendant's abuse of the legal process was so egregious that it prompted the

  Second Circuit Court of Appeals to issue a stem warning to Defendant to stop their frivolous

  litigation and to threaten Defendant with sanctions. Furthermore, the Second Circuit Court of

  Appeals appointed a separate district judge to police Kriss and his lawyers' conduct to ensure

  that they comply with court orders.




                                                  -28-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 177 of 261 PageID #: 3971




          93.     Yet, Defendant continued his illegal conduct, and continued to file frivolous

  lawsuits, often repeating the same allegations with no purpose other than to harass and extort

  Plaintiff and other defendants.

          94.     Defendant committed all of these acts without excuse or justification.

          95.     Defendant has been using and abusing the judicial system in a perverted manner

  to obtain the collateral objective of putting Lauria in grave danger and extorting money from

  him.

          96.     As a direct and proximate result of Defendant's abuse, Plaintiff has been harmed

  and suffered damages through the disclosure of sensitive, confidential information. Plaintiff has

  also suffered economic harm as he has been forced to engage counsel to defend the Frivolous

  Actions.

          97.     As a direct and proximate result of Defendant's willful, wanton, and gross

  conduct, Plaintiff seeks damages in the amount of attorney's fees and costs in defending the

  Frivolous Actions and for bringing the current action, plus punitive damages.

                                  FOURTH CAUSE OF ACTION
                             (Negligent Infliction of Emotional Distress)

          98.     Plaintiff repeats and realleges the allegations in the above paragraph as if fully set

  forth herein.

          99.     Defendant and his attorneys also negligently disclosed judicially-sealed

  information to an attorney who represented the very mob-related criminals that Plaintiff and

  another Bayrock employee cooperated against.

          100.    Defendant illegally obtained and caused public dissemination of the judicially-

  sealed information despite his duty not to do so, both as a former officer ofBayrock pursuant to

  court orders specifically put in place to prohibit these actions.


                                                   -29-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 178 of 261 PageID #: 3972




          101.   The judicially-sealed information contained details, or connected the dots, of

  Plaintiffs cooperation against mob-related criminals. Public disclosure of this judicially-sealed

  information, especially to the attorney for the mob-related criminals that Plaintiff cooperated

  against, put Plaintiffs life in grave danger, a fact confirmed by the government.

          102.   Nevertheless, Defendant and his attorneys negligently disclosed this information,

  putting Lauria's and his family's lives in grave danger. They disclosed the information so that

  Lauria's fear for his life would cause him to settle in response to Defendant's multiple lawsuits

  and pay Defendant an unjustified sum of money.

          103.   Furthermore, Defendant and his attorneys negligently disregarded the substantial

  probability that their disclosure would cause Plaintiff severe emotional distress. Indeed, it was

  this very emotional distress that provided Defendant the leverage against Plaintiff that he was

  seeking.

          104.   This disclosure, in fact, resulted in damage including severe emotional distress

  and physical injury as one of the mob-related criminals attacked Plaintiff in broad daylight and

  threatened to kill him.

          105.   As a direct and proximate result of Defendant's disclosure of judicially-sealed

  information, Plaintiff, as well as his family by extension, has been damaged and suffered severe

  emotional distress, mental anguish, physical injury and financial loss.

         106.    As a direct and proximate result of Defendant's willful, wanton, and gross

  conduct, Plaintiff seeks compensatory damages in the amount of no less than $ 5 million, plus

  punitive damages and attorney's fees and costs.




                                                 -30-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 179 of 261 PageID #: 3973




                                        PRAYER FOR RELIEF

              WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

  against Defendant as follows:

         A.     Punitive damages from Defendant;

         B.     Damages for the severe emotional distress that Lauria and his family have suffered

                after their lives were put in grave danger;

         C.     Attorneys' fees and costs that Lauria has incurred for defending the Three Frivolous

                Actions;

         D.     Attorneys' fees and costs that Lauria has incurred for being forced to bring this

                action;

         E.     An injunction against Kriss preventing him from filing any further actions against

                Lauria without court approval; and

         F.     Any such additional and further relief, including equitable relief, the Court deems

                just and proper.

  Dated: March 16, 2014
         New York, New York
                                               Beys Stein Mobargha & Berland LLP

                                               By:      ~
                                                        ~ysga
                                               The Chrysler Building
                                               405 Lexington Avenue, 7th Floor
                                               New York, New York 10174
                                               Telephone: (646) 755-3603
                                                           (646) 755-3600
                                               Facsimile: (646) 755-5229
                                               Email: nmobargha@beysstein.com
                                                      mbeys@beysstein.com

                                               Attorneys for Plaintiff Salvatore Lauria


                                                     -31-
Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 180 of 261 PageID #: 3974




                                   Index No.


                   SUPREME COURT OF THE STATE OF NEW YORK
                            COUNTY OF NEW YORK

   SALVATORE LAURIA,




                                                  Plaintiff,

                                      -against-


   JODY KRISS



                                                  Defendant.



                           SUMMONS AND COMPLAINT



                          Beys Stein Mobargha & Berland LLP
                                 The Chrysler Building
                           405 Lexington Avenue, 7th Floor
                             New York, New York 10174

                                  T: (646) 755-3600
                                  F: (646) 755-3699




   Service a copy within _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _is hereby admitted.

   Dated,
                                               Attomey(s) for
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                       Document
                          Document
                                244-2
                                    74-1
                                       Filed
                                           Filed
                                              01/01/19
                                                 10/23/12
                                                        Page
                                                          Page
                                                             1811of
                                                                 of261
                                                                    3 PageID
                                                                       PageID#:#:
                                                                               6023975
                                                                 RJN 00 000001 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                       Document
                          Document
                                244-2
                                    74-1
                                       Filed
                                           Filed
                                              01/01/19
                                                 10/23/12
                                                        Page
                                                          Page
                                                             1822of
                                                                 of261
                                                                    3 PageID
                                                                       PageID#:#:
                                                                               6033976
                                                                RJN 00 000002 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                       Document
                          Document
                                244-2
                                    74-1
                                       Filed
                                           Filed
                                              01/01/19
                                                 10/23/12
                                                        Page
                                                          Page
                                                             1833of
                                                                 of261
                                                                    3 PageID
                                                                       PageID#:#:
                                                                               6043977
                                                                 RJN 00 000003 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              184
                                                                1 of 12
                                                                     261PageID
                                                                         PageID#:#:606
                                                                                    3978
                                                                  RJN 00 000005 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              185
                                                                2 of 12
                                                                     261PageID
                                                                         PageID#:#:607
                                                                                    3979
                                                                   RJN 00 000006 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              186
                                                                3 of 12
                                                                     261PageID
                                                                         PageID#:#:608
                                                                                    3980
                                                                  RJN 00 000007 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              187
                                                                4 of 12
                                                                     261PageID
                                                                         PageID#:#:609
                                                                                    3981
                                                                   RJN 00 000008 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              188
                                                                5 of 12
                                                                     261PageID
                                                                         PageID#:#:610
                                                                                    3982
                                                                  RJN 00 000009 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              189
                                                                6 of 12
                                                                     261PageID
                                                                         PageID#:#:611
                                                                                    3983
                                                                   RJN 00 000010 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              190
                                                                7 of 12
                                                                     261PageID
                                                                         PageID#:#:612
                                                                                    3984
                                                                   RJN 00 000011 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              191
                                                                8 of 12
                                                                     261PageID
                                                                         PageID#:#:613
                                                                                    3985
                                                                   RJN 00 000012 102212
Case
  Case
     1:98-cr-01101-ILG
        1:12-mc-00150-ILG
                        Document
                           Document
                                 244-2
                                    74-3Filed
                                           Filed
                                               01/01/19
                                                 10/23/12Page
                                                           Page
                                                              192
                                                                9 of 12
                                                                     261PageID
                                                                         PageID#:#:614
                                                                                    3986
                                                                   RJN 00 000013 102212
Case
 Case1:98-cr-01101-ILG
       1:12-mc-00150-ILG
                       Document
                         Document
                                244-2
                                  74-3Filed
                                        Filed
                                            01/01/19
                                              10/23/12Page
                                                       Page193
                                                            10of
                                                               of261
                                                                 12 PageID
                                                                     PageID#:
                                                                            #:615
                                                                               3987
                                                               RJN 00 000014 102212
Case
 Case1:98-cr-01101-ILG
       1:12-mc-00150-ILG
                       Document
                         Document
                                244-2
                                  74-3Filed
                                        Filed
                                            01/01/19
                                              10/23/12Page
                                                       Page194
                                                            11of
                                                               of261
                                                                 12 PageID
                                                                     PageID#:
                                                                            #:616
                                                                               3988
                                                               RJN 00 000015 102212
Case
 Case1:98-cr-01101-ILG
       1:12-mc-00150-ILG
                       Document
                         Document
                                244-2
                                  74-3Filed
                                        Filed
                                            01/01/19
                                              10/23/12Page
                                                       Page195
                                                            12of
                                                               of261
                                                                 12 PageID
                                                                     PageID#:
                                                                            #:617
                                                                               3989
                                                               RJN 00 000016 102212
                 Case 1:98-cr-01101-ILG Document       244-2 Filed 01/01/19 Page 196 of 261 PageID
                                            CLOSED, APPEAL, MJSELECT                                     #: 3990
                                                                                              250 Park Avenue  
                                                                                                                                                                                            20th Floor  
                                   U.S. District Court                                                                                                                                      New York, NY 10177  
                         Eastern District of New York (Brooklyn)                                                                                                                            (212) 983‐6000  
                                                                                                                                                                                            TERMINATED: 04/25/2002  
              CRIMINAL DOCKET FOR CASE #: 1:00-cr-00196-ILG All Defendants 
                                                                                                                                                                                            LEAD ATTORNEY  
                                                                                                                                                                                            ATTORNEY TO BE NOTICED  
                                                                                                                                                                                            Designation: Retained 
Case title: USA v. Coppa, et al                                      Date Filed: 03/01/2000 
                                                                                                                                                                                             
Other court case numbers:  1:98‐cr‐01069 RELATED CASE                Date Terminated: 06/14/2004 
                                                                                                                          Pending Counts                                                    Disposition 
                             1:98‐cr‐01101 RELATED CASE 
                             1:98‐cr‐01102 RELATED CASE                                                                                                                                     Defendant sentenced to 36 months 
                                                                                                                          18:371 and 3551 et seq. ‐ CABLE SECURITIES                        imprisonment to be followed by 3 years of 
                             1:99‐cr‐00545 RELATED CASE                                                                                                                   
 




                                                                                                                          FRAUD CONSPIRACY.                                                 supervised release. Defendant to pay 
                                                                                                                          (15)                                                              restitution in the amount of million. The Court 
Assigned to: Senior‐Judge I. Leo Glasser                                                                                                                                                    recommends Fort Dix. Defendant assessed . 

                                                                                                                                                                                             
Defendant (1)                                                                                                             Highest Offense Level (Opening) 
                                                                                                                          Felony                                                             
Frank Coppa, Sr.                                      represented by  John B. Hansbury  
TERMINATED: 04/25/2002                                                Law Office of John B. Hansbury                                                                                         
                                                                      925 Westchester Avenue                              Terminated Counts                                                 Disposition 
                                                                       
                                                                                                                          18:1962(c), 1963 and 3551 et seq. ‐ 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                                                                          RACKETEERING. 
                                                                      White Plains, NY 10604                                                                                                motion. 
                                                                                                                          (1) 
                                                                       
                                                                      914‐946‐7432                                        18:1962(d),1963 and 3551 et seq. ‐ 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                      Fax: 914‐946‐3708                                   RACKETEERING CONSPIRACY. 
                                                                                                                                                                                            motion. 
                                                                      Email: bhansburylaw@msn.com                         (2) 
                                                                      TERMINATED: 04/25/2002                              18:371 and 3551 et seq. ‐ COUNTRY WORLD 
                                                                      LEAD ATTORNEY                                                                                                         Open counts dismissed on government's 
                                                                                                                          SECURITIES FRAUD CONSPIRACY. 
                                                                      ATTORNEY TO BE NOTICED                                                                                                motion. 
                                                                                                                          (3) 
                                                                      Designation: Retained 
                                                                                                                          15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                      Larry Bronson                                       COUNTRY WORLD SECURITIES FRAUD. 
                                                                                                                                                                                            motion. 
                                                                      Jay Goldberg, P.C.                                  (4) 
                                                                      250 Park Avenue                                     18:1956(h) and 3551 et seq. ‐ MONEY 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                      New York, NY 10022                                  LAUNDERING CONSPIRACY. 
                                                                                                                                                                                            motion. 
                                                                      (212) 983‐6000                                      (13) 
                                                                      TERMINATED: 04/25/2002  
                                                                                                                          18:1956(a)(1)(A)(i), 2 and 3551 et seq.‐ 
                                                                      LEAD ATTORNEY                                                                                                         Open counts dismissed on government's 
                                                                                                                          MONEY LAUNDERING. 
                                                                      ATTORNEY TO BE NOTICED                                                                                                motion. 
                                                                                                                          (14) 
                                                                       
                                                                      Larry Bronson                                       15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                      Mr. Larry Bronson                                   CABLE SECURITIES FRAUD. 
                                                                                                                                                                                            motion. 
                                                                      80 Pine Street                                      (16) 
                                                                      New York, NY 10070                                  18:1956(h) and 3551 et seq. ‐ CABLE MONEY 
                                                                      TERMINATED: 04/25/2002                                                                                                Open counts dismissed on government's 
                                                                                                                          LAUNDERING CONSPIRACY. 
                                                                      LEAD ATTORNEY                                                                                                         motion. 
                                                                                                                          (17) 
                                                                      ATTORNEY TO BE NOTICED  
                                                                                                                                                                                             
                                                                      Designation: Retained 
                                                                                                                          Highest Offense Level (Terminated) 
                                                                       
                                                                      Nicholas Gregory Kaizer                             Felony                                                             




                                                                                                                                                                                             
Complaints                                                           Disposition                                          Terminated Counts                                                 Disposition 
None                                                                                                                      18:1956(h) and 3551 et seq. ‐ MONEY 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                                                                          LAUNDERING CONSPIRACY. 
                                                                                                                                                                                            motion. 
                                                                                                                          (13) 
Assigned to: Senior‐Judge I. Leo Glasser 
                                                                                                                          18:1956(a)(1)(A)(i), 2 and 3551 et seq.‐ 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                                                                          MONEY LAUNDERING. 
Defendant (2)                                                                                                                                                                               motion. 
                                                                                                                          (14) 
Ernest Montevecchi                                    represented by  John B. Hansbury                                                                                                       
TERMINATED: 03/27/2002                                                (See above for address)                             Highest Offense Level (Terminated) 
also known as                                                         TERMINATED: 03/27/2002                                                                                                 
                                                                                                                          Felony 
Butch                                                                 LEAD ATTORNEY  
                                                                      ATTORNEY TO BE NOTICED                                                                                                 
                                                                      Designation: Retained                               Complaints                                                        Disposition 
                                                                                                                          None                                                               
                                                                      Joseph Aaron Bondy  
                                                                      401 Greenwich Street                                                                                                                                                      
                                                                      Fifth Floor                                         Assigned to: Senior‐Judge I. Leo Glasser 
                                                                      New York, NY 10013  
                                                                                                                           
                                                                      212‐219‐3572  
                                                                                                                          Defendant (3) 
                                                                      Fax: 212‐219‐8456  
                                                                      Email: joseph@bondylaw.com                          Daniel Persico                                     represented by  Joseph Giannini  
                                                                      TERMINATED: 03/27/2002                              TERMINATED: 02/26/2002                                             Joseph Giannini, Esq.  
                                                                      LEAD ATTORNEY                                                                                                          P.O. Box 1958  
                                                                      ATTORNEY TO BE NOTICED                                                                                                 Amagansett, NY 01130  
                                                                      Designation: Retained                                                                                                  631‐267‐6666  
                                                                                                                                                                                             Fax: 631‐329‐6368  
                                                                      Joy Lucielle Vastola                                                                                                   Email: giannini43@yahoo.com  
                                                                      17 Battery Place                                                                                                       TERMINATED: 02/26/2002  
                                                                      Suite 610                                                                                                              LEAD ATTORNEY  
                                                                      New York, NY 10004                                                                                                     ATTORNEY TO BE NOTICED  
                                                                      (212) 248‐2694                                                                                                         Designation: Retained 
                                                                      TERMINATED: 03/27/2002                                                                                                 
                                                                                                                                                                          
                                                                      LEAD ATTORNEY                                       Pending Counts                                                    Disposition 
                                                                      ATTORNEY TO BE NOTICED  
                                                                      Designation: Retained                                                                                                 Defendant sentenced to 21 months 
                                                                                                                          18:1962(d),1963 and 3551 et seq. ‐                                imprisonment to be followed by 3 years of 
                                                                                                                          RACKETEERING CONSPIRACY.                                          supervised release. Defendant assessed . The 
Pending Counts                                                       Disposition                                          (2)                                                               court recommends incarceration at Fort Dix or 
                                                                     Defendant sentenced to 36 months                                                                                       Otisville. Defendant to surrender on 5/1/02. 
                                                                     imprisonment to run concurrently with                                                                                   
                                                                     sentence defendant is currently serving, plus        Highest Offense Level (Opening) 
18:1962(d),1963 and 3551 et seq. ‐                                   three years of supervised release. Defendant 
                                                                                                                          Felony                                                             
RACKETEERING CONSPIRACY.                                             to make restitution in the amount of million 
(2)                                                                  during the period of supervised rel ease. The                                                                           
                                                                     government is given 90 days to provide a list        Terminated Counts                                                 Disposition 
                                                                     of victims and the amounts to be paid. The 
                                                                                                                          18:1957‐3300, 2 and 3551 et seq‐INTERSTATE 
                                                                     Court recommends incarceration at Fort Dix.                                                                            Open counts dismissed on government's 
                                                                                                                          COMMERCE 
                                                                                                                                                                                            motion. 
                                                                                                                          (1s) 
Highest Offense Level (Opening) 
Felony                                                                
                 Case 1:98-cr-01101-ILG
18:1956(h) and 3551 et seq. ‐ MONEY 
                              
                                            Document 244-2 Filed 01/01/19
                                       Open counts dismissed on government's 
                                                                                Page 197   of 261 PageID
                                                                                                         #: 3991
LAUNDERING CONSPIRACY.                                                                                                 Terminated Counts                                                  Disposition 
                                                                  motion. 
(13)                                                                                                                   18:1962(d),1963 and 3551 et seq. ‐ 
                                                                                                                                                                                          Counts 2, 6, 7 and 8 are dismissed by 
18:1956(a)(1)(A)(i), 2 and 3551 et seq.‐                                                                               RACKETEERING CONSPIRACY. 
                                                                  Open counts dismissed on government's                                                                                   Goverment's motion in open court. 
MONEY LAUNDERING.                                                                                                      (2) 
                                                                  motion. 
(14)                                                                                                                   15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                       HOLLY SECURITIES FRAUD. AND DECEPTIVE                              Counts 2, 6, 7 and 8 are dismissed by 
Highest Offense Level (Terminated)                                                                                     DEVICES                                                            Goverment's motion in open court. 
Felony                                                                                                                 (6) 

                                                                                                                       18:1956(h) and 3551 et seq. ‐ HOLLY MONEY 
                                                                                                                                                                                          Counts 2, 6, 7 and 8 are dismissed by 
Complaints                                                        Disposition                                          LAUNDERING CONSPIRACY. 
                                                                                                                                                                                          Goverment's motion in open court. 
                                                                                                                       (7) 
None                                                               
                                                                                                                       18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and 
                                                                                                                                                                                          Counts 2, 6, 7 and 8 are dismissed by 
                                                                                                                       35512 et seq. ‐ HOLLEY MONEY LAUNDERING.   
                                                                                                                                                                                          Goverment's motion in open court. 
Assigned to: Senior‐Judge I. Leo Glasser                                                                               (8) 
                                                                                                                                                                                           
Defendant (4)                                                                                                          Highest Offense Level (Terminated) 
                                                                                                                       Felony                                                              
Jack Basile                                        represented by  Elizabeth E Macedonio  
TERMINATED: 10/26/2001                                             Elizabeth E. Macedonio, P.C.                                                                                            
                                                                   42‐40 Bell Blvd                                     Complaints                                                         Disposition 
                                                                   Suite 302                                                                                                               
                                                                                                                       None 
                                                                   Bayside, NY 11361  
                                                                   718‐279‐3770                                                                                                                                                           
                                                                   Fax: 718‐281‐0850                                   Assigned to: Senior‐Judge I. Leo Glasser 
                                                                   Email: emacedonio@yahoo.com  
                                                                   LEAD ATTORNEY                                        
                                                                   ATTORNEY TO BE NOTICED                              Defendant (5) 
                                                                   Designation: Retained                               Rocco Basile                                       represented by  Michael F. Bachner  
                                                                                                                       TERMINATED: 11/27/2001                                             Bachner & Herskovits, P.C.  
                                                                   John H. Jacobs                                                                                                         26 Broadway  
                                                                   260 Madison Avenue                                                                                                     Suite 2310  
                                                                   22nd. Floor                                                                                                            New York, NY 10004  
                                                                   New York, NY 10016                                                                                                     (212) 344‐7778  
                                                                   (212) 545‐8087                                                                                                         Fax: 212‐344‐7774  
                                                                   TERMINATED: 10/26/2001                                                                                                 Email: mb@bhlawfirm.com  
                                                                   LEAD ATTORNEY                                                                                                          TERMINATED: 11/27/2001  
                                                                   ATTORNEY TO BE NOTICED                                                                                                 LEAD ATTORNEY  
                                                                   Designation: Retained                                                                                                  ATTORNEY TO BE NOTICED  
                                                                                                                                                                                          Designation: Retained 
                                                
Pending Counts                                                    Disposition                                                                                                              
                                                                                                                                                                                          Stephen P. Scaring  
                                                                  AMENDED JUDGMENT: Defendant is                                                                                          Stephen P. Scaring, P.C.  
                                                                  sentenced to Count 5 and receives 37 months                                                                             666 Old Country Road, Suite 501  
18:371 and 3551 et seq. ‐ HOLLY SECURITIES 
                                                                  concurrent on each indictment with 99cr589;                                                                             Garden City, NY 11530  
FRAUD CONSPIRACY. 
                                                                  3 years supervised release concurrent on each                                                                           516/683/8500  
(5) 
                                                                  count with 99cr589; special assessment fee                                                                              Fax: 516‐683‐8410  
                                                                  .00; restitution ,000.00                                                                                                Email: sscaring@scaringlaw.com  
                                                                                                                                                                                          TERMINATED: 11/27/2001  
Highest Offense Level (Opening)                                                                                                                                                           LEAD ATTORNEY  
Felony                                                             




                                                                  ATTORNEY TO BE NOTICED                                                                                                  Designation: Retained 
                                                                  Designation: Retained                                                                                                    
                                                                                                                                                                                          Robert T. Wolf  
                                                                                                                                                                                          Gerstein, Savage & Kaplowitz  
Pending Counts                                                    Disposition 
                                                                                                                                                                                          101 east 52nd Street 9th Floor  
                                                                  Imprisonment of 44 months on each count to                                                                              New York, NY 10022  
                                                                  run concurrently. Supervised release of 3                                                                               (212) 752‐9700  
18:371 and 3551 et seq. ‐ HOLLY SECURITIES                        years on each count to run concurrently.                                                                                LEAD ATTORNEY  
FRAUD CONSPIRACY.                                                 Special assessement of . Restitution of                                                                                 ATTORNEY TO BE NOTICED  
(5)                                                               ,000,000.00. AMENDED To include on page 2                                                                               Designation: Retained 
                                                                  that deft receive treatmen t for substance                                                                               
                                                                  abuse.                                                                                                                  Stephen Robert LaCheen  
                                                                   
                                                                                                                                                                                          15th & Locust Streets  
Highest Offense Level (Opening)                                                                                                                                                           31st Floor, Lewis Tower Building  
                                                                                                                                                                                          Philadelphia, PA 19102  
Felony 
                                                                                                                                                                                          (215) 735‐5900  
                                                                                                                                                                                          LEAD ATTORNEY  
Terminated Counts                                                 Disposition                                                                                                             ATTORNEY TO BE NOTICED  
18:1962(d),1963 and 3551 et seq. ‐                                                                                                                                                        Designation: Retained 
RACKETEERING CONSPIRACY.                                          Dismissed on govt's motion.                                                                                              
                                                                                                                                                                       
(2)                                                                                                                    Pending Counts                                                     Disposition 
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                                                                            18:371 and 3551 et seq. ‐ HOLLY SECURITIES                         Defendant sentenced to 3 years probation. 
HOLLY SECURITIES FRAUD. AND DECEPTIVE                                                                                  FRAUD CONSPIRACY.                                                  Defendant fined and assessed . Defendant to 
                                                                  Dismissed on govt's motion. 
DEVICES                                                                                                                (5)                                                                perform 100 of community service. 
(6) 
                                                                                                                                                                                           
18:1956(h) and 3551 et seq. ‐ HOLLY MONEY                                                                              Highest Offense Level (Opening) 
LAUNDERING CONSPIRACY.                                            Dismissed on govt's motion. 
                                                                                                                       Felony                                                              
(7) 
                                                                                                                                                                                           
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and 
                                                                                                                       Terminated Counts                                                  Disposition 
35512 et seq. ‐ HOLLEY MONEY LAUNDERING.                          Dismissed on govt's motion. 
(8)                                                                                                                    18:1962(c), 1963 and 3551 et seq. ‐ 
                                                                                                                       RACKETEERING.                                                      Dismissed on government's motion. 
                                                                                                                       (1) 
Highest Offense Level (Terminated) 
                                                                                                                       18:1962(d),1963 and 3551 et seq. ‐ 
Felony                                                                                                                                                                 
                                                                                                                       RACKETEERING CONSPIRACY.                                           Dismissed on government's motion. 
                                                                                                                       (2) 
Complaints                                                        Disposition 
                                                                                                                       18:371 and 3551 et seq. ‐ COUNTRY WORLD 
None                                                                                                                   SECURITIES FRAUD CONSPIRACY.                                       Dismissed on government's motion. 
                                                                                                                       (3) 
                                                                                                                    
Assigned to: Senior‐Judge I. Leo Glasser                                                                               15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                       COUNTRY WORLD SECURITIES FRAUD.                                    Dismissed on government's motion. 
                                                                                                                       (4) 
Defendant (6) 
                                                                                                                       15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
Larry Berman                                       represented by  Amy E. Millard                                      HOLLY SECURITIES FRAUD. AND DECEPTIVE                              Dismissed on government's motion. 
TERMINATED: 05/22/2003                                             Clayman & Rosenberg                                 DEVICES 
                                                                   305 Madison Avenue                                  (6) 
                                                                   New York, NY 10165  
                                                                   Fax (212) 949‐8255                                  18:1956(h) and 3551 et seq. ‐ HOLLY MONEY 
                                                                                                                       LAUNDERING CONSPIRACY.                                             Dismissed on government's motion. 
                                                                   LEAD ATTORNEY  
                                                                   ATTORNEY TO BE NOTICED                              (7) 
                 Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 198 of 261 PageID
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and                                                        #: 3992
                                                                                        sentence in 01cr1049. The Court recommends 
35512 et seq. ‐ HOLLEY MONEY LAUNDERING.                          Dismissed on government's motion.                                                                                         Shock Incarceration Program, where 
(8)                                                                                                                                                                                         defendant can receive substance abuse tr 
                                                                                                                                                                                            eatment. Defendant assessed (this includes 
                                                                   
                                                                                                                                                                                            assessment for 01cr1049). Defendant to 
Highest Offense Level (Terminated) 
                                                                                                                                                                                            surrender to institution before 2:00 pm on 
Felony                                                             
                                                                                                                                                                                            5/6/02. Restitution to be paid: the amount of 
                                                                                                                                                                                            victims' losses are not yet ascertainable (final 
Complaints                                                        Disposition                                                                                                               determination w ill be submitted on 6/14/02). 
None                                                                                                                                                                                        Defendant sentenced to 24 months 
                                                                                                                                                                                            imprisonment to be followed by 3 years of 
                                                                                                                                                                                            supervised release‐ to run concurrently with 
Assigned to: Senior‐Judge I. Leo Glasser                                                                                                                                                    sentence in 01cr1049. The Court recommends 
                                                                                                                                                                                            Shock Incarceration Program, where 
                                                                                                                          18:371 and 3551 et seq. ‐ HOLLY SECURITIES 
Defendant (7)                                                                                                                                                                               defendant can receive substance abuse tr 
                                                                                                                          FRAUD CONSPIRACY. 
                                                                                                                                                                                            eatment. Defendant assessed (this includes 
John Cioffoletti                                   represented by  Andrew J. Weinstein                                    (5) 
                                                                                                                                                                                            assessment for 01cr1049). Defendant to 
TERMINATED: 03/18/2002                                             Weinstein & Mazurek PLLC                                                                                                 surrender to institution before 2:00 pm on 
                                                                   521 Fifth Avenue                                                                                                         5/6/02. Restitution to be paid: the amount of 
                                                                   Suite 3300                                                                                                               victims' losses are not yet ascertainable (final 
                                                                   New York, NY 10175‐3399                                                                                                  determination w ill be submitted on 6/14/02). 
                                                                   212‐582‐8900  
                                                                   Fax: 212‐582‐8989                                                                                                        Defendant sentenced to 24 months 
                                                                   Email: ajw@weinsteinmazurek.com                                                                                          imprisonment to be followed by 3 years of 
                                                                   LEAD ATTORNEY                                                                                                            supervised release‐ to run concurrently with 
                                                                   ATTORNEY TO BE NOTICED                                                                                                   sentence in 01cr1049. The Court recommends 
                                                                   Designation: Retained                                  15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                       Shock Incarceration Program, where 
                                                                                                                          HOLLY SECURITIES FRAUD. AND DECEPTIVE                             defendant can receive substance abuse tr 
                                                                   Michael F. Bachner                                     DEVICES                                                           eatment. Defendant assessed (this includes 
                                                                   (See above for address)                                (6)                                                               assessment for 01cr1049). Defendant to 
                                                                   TERMINATED: 03/18/2002                                                                                                   surrender to institution before 2:00 pm on 
                                                                   LEAD ATTORNEY                                                                                                            5/6/02. Restitution to be paid: the amount of 
                                                                   ATTORNEY TO BE NOTICED                                                                                                   victims' losses are not yet ascertainable (final 
                                                                   Designation: Retained                                                                                                    determination w ill be submitted on 6/14/02). 

                                                                                                                                                                                            Defendant sentenced to 24 months 
                                                                                                                                                                                            imprisonment to be followed by 3 years of 
Pending Counts                                                    Disposition 
                                                                                                                                                                                            supervised release‐ to run concurrently with 
                                                                  Defendant sentenced to 24 months                                                                                          sentence in 01cr1049. The Court recommends 
                                                                  imprisonment to be followed by 3 years of                                                                                 Shock Incarceration Program, where 
                                                                  supervised release‐ to run concurrently with            18:371 and 3551 et seq. ‐ USBNY SECURITIES 
                                                                                                                                                                                            defendant can receive substance abuse tr 
                                                                  sentence in 01cr1049. The Court recommends              FRAUD CONSPIRACY. 
                                                                                                                                                                                            eatment. Defendant assessed (this includes 
                                                                  Shock Incarceration Program, where                      (9) 
18:371 and 3551 et seq. ‐ COUNTRY WORLD                                                                                                                                                     assessment for 01cr1049). Defendant to 
                                                                  defendant can receive substance abuse tr                                                                                  surrender to institution before 2:00 pm on 
SECURITIES FRAUD CONSPIRACY. 
                                                                  eatment. Defendant assessed (this includes                                                                                5/6/02. Restitution to be paid: the amount of 
(3) 
                                                                  assessment for 01cr1049). Defendant to                                                                                    victims' losses are not yet ascertainable (final 
                                                                  surrender to institution before 2:00 pm on                                                                                determination w ill be submitted on 6/14/02). 
                                                                  5/6/02. Restitution to be paid: the amount of 
                                                                  victims' losses are not yet ascertainable (final                                                                          Defendant sentenced to 24 months 
                                                                  determination w ill be submitted on 6/14/02).                                                                             imprisonment to be followed by 3 years of 
                                                                                                                          15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                                            supervised release‐ to run concurrently with 
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                       Defendant sentenced to 24 months                        USBNY SECURITIES FRAUD. 
                                                                                                                                                                                            sentence in 01cr1049. The Court recommends 
COUNTRY WORLD SECURITIES FRAUD.                                   imprisonment to be followed by 3 years of               (10) 
                                                                                                                                                                                            Shock Incarceration Program, where 
(4)                                                               supervised release‐ to run concurrently with                                                                              defendant can receive substance abuse tr 




                                                                  eatment. Defendant assessed (this includes              18:1956(h) and 3551 et seq. ‐ USBNY MONEY 
                                                                                                                                                                                            Open counts dismissed on government's 
                                                                  assessment for 01cr1049). Defendant to                  LAUNDERING CONSPIRACY. 
                                                                                                                                                                                            motion. 
                                                                  surrender to institution before 2:00 pm on              (11) 
                                                                  5/6/02. Restitution to be paid: the amount of           18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                                  victims' losses are not yet ascertainable (final                                                                          Open counts dismissed on government's 
                                                                                                                          3551 et seq. ‐ USBNY MONEY LAUNDERING. 
                                                                  determination w ill be submitted on 6/14/02).                                                                             motion. 
                                                                                                                          (12) 
                                                                  Defendant sentenced to 24 months                        18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                                  imprisonment to be followed by 3 years of                                                                                 Open counts dismissed on government's 
                                                                                                                          3551 et seq. ‐ CABLE MONEY LAUNDERING. 
                                                                  supervised release‐ to run concurrently with                                                                              motion. 
                                                                                                                          (18) 
                                                                  sentence in 01cr1049. The Court recommends 
                                                                  Shock Incarceration Program, where                                                                                         
18:371 and 3551 et seq. ‐ CABLE SECURITIES                                                                                Highest Offense Level (Terminated) 
                                                                  defendant can receive substance abuse tr 
FRAUD CONSPIRACY.                                                                                                                                                                            
                                                                  eatment. Defendant assessed (this includes              Felony 
(15) 
                                                                  assessment for 01cr1049). Defendant to 
                                                                                                                                                                                             
                                                                  surrender to institution before 2:00 pm on 
                                                                                                                          Complaints                                                        Disposition 
                                                                  5/6/02. Restitution to be paid: the amount of 
                                                                  victims' losses are not yet ascertainable (final        None                                                               
                                                                  determination w ill be submitted on 6/14/02). 
                                                                                                                                                                                                                                                 
                                                                  Defendant sentenced to 24 months                        Assigned to: Senior‐Judge I. Leo Glasser 
                                                                  imprisonment to be followed by 3 years of 
                                                                  supervised release‐ to run concurrently with             
                                                                  sentence in 01cr1049. The Court recommends              Defendant (8) 
                                                                  Shock Incarceration Program, where                      John Doukas                                         represented by  Edward A. McDonald  
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                  defendant can receive substance abuse tr                TERMINATED: 08/09/2002                                              Dechert, LLP  
CABLE SECURITIES FRAUD. 
                                                                  eatment. Defendant assessed (this includes                                                                                  30 Rockefeller Plaza  
(16) 
                                                                  assessment for 01cr1049). Defendant to                                                                                      New York, NY 10112  
                                                                  surrender to institution before 2:00 pm on                                                                                  212‐698‐3500  
                                                                  5/6/02. Restitution to be paid: the amount of                                                                               Email: edward.mcdonald@dechert.com  
                                                                  victims' losses are not yet ascertainable (final                                                                            TERMINATED: 08/09/2002  
                                                                  determination w ill be submitted on 6/14/02).                                                                               LEAD ATTORNEY  
                                                                                                                                                                                              ATTORNEY TO BE NOTICED  
                                                                   
Highest Offense Level (Opening)                                                                                                                                                               Designation: Retained 
                                                                                                                                                                                               
Felony                                                                                                                                                                                        Martin Russo  
                                                                                                                                                                                              60 East 42nd. Street  
Terminated Counts                                                 Disposition                                                                                                                 8th FLoor  
                                                                                                                                                                                              New York, NY 10165  
18:1962(c), 1963 and 3551 et seq. ‐ 
                                                                  Open counts dismissed on government's                                                                                       Fax (212) 557‐5587  
RACKETEERING. 
                                                                  motion.                                                                                                                     TERMINATED: 10/05/2000  
(1) 
                                                                                                                                                                                              LEAD ATTORNEY  
18:1962(d),1963 and 3551 et seq. ‐                                                                                                                                                            ATTORNEY TO BE NOTICED  
                                                                  Open counts dismissed on government's 
RACKETEERING CONSPIRACY.                                                                                                                                                                      Designation: Retained 
                                                                  motion. 
(2) 
                                                                                                                                                                                             
18:1956(h) and 3551 et seq. ‐ HOLLY MONEY                                                                                 Pending Counts                                                    Disposition 
                                                                  Open counts dismissed on government's 
LAUNDERING CONSPIRACY. 
                                                                  motion.                                                                                                                   Defendant sentenced to 9 months 
(7) 
                                                                                                                                                                                            imprisonment to be followed by 3 years of 
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and                                                                              18:371 and 3551 et seq. ‐ USBNY SECURITIES 
                                                                  Open counts dismissed on government's                                                                                     supervised release. Defendant to perform 200 
35512 et seq. ‐ HOLLEY MONEY LAUNDERING.                                                                                  FRAUD CONSPIRACY. 
                                                                  motion.                                                                                                                   hours of community service. Restitution: 
(8)                                                                                                                       (9) 
                                                                                                                                                                                            million, payable to the Clerk of Court. Court 
                                                                                                                                                                                            recommends camp type facility‐ Allen wood or 
                Case 1:98-cr-01101-ILGOtisville. Defendant to surrender to institution 
                                              Document 244-2 Filed 01/01/19                                    Page 199   of 261 PageID #: 3993
                                                                                        18:1956(h) and 3551 et seq. ‐ CABLE MONEY 
                                                    on 9/30/02. Defendant assessed .                    LAUNDERING CONSPIRACY.                                              Dismissed on government's motion. 
                                                    Defendant sentenced to 9 months                     (17) 
                                                    imprisonment to be followed by 3 years of           18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                    supervised release. Defendant to perform 200        3551 et seq. ‐ CABLE MONEY LAUNDERING.                              Dismissed on government's motion. 
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                    hours of community service. Restitution:            (18) 
CABLE SECURITIES FRAUD. 
                                                    million, payable to the Clerk of Court. Court        
(16)                                                                                                                                                                         
                                                    recommends camp type facility‐ Allen wood or        Highest Offense Level (Terminated) 
                                                    Otisville. Defendant to surrender to institution 
                                                                                                        Felony                                                               
                                                    on 9/30/02. Defendant assessed . 
                                                                                                                                                                             
                                                     
Highest Offense Level (Opening)                                                                         Complaints                                                          Disposition 
                                                                                                        None                                                                 
Felony 
                                                                                                                                                                                                                               
Terminated Counts                                   Disposition                                         Assigned to: Senior‐Judge I. Leo Glasser 
18:1962(c), 1963 and 3551 et seq. ‐                                                                      
RACKETEERING.                                       Dismissed on government's motion.                   Defendant (9) 
(1) 
                                                                                                        Walter Durchalter                                   represented by  Michael F. Bachner  
18:1962(d),1963 and 3551 et seq. ‐                                                                      TERMINATED: 06/14/2004                                              (See above for address)  
RACKETEERING CONSPIRACY.                            Dismissed on government's motion.                   also known as                                                       LEAD ATTORNEY  
(2)                                                                                                     Dutch                                                               ATTORNEY TO BE NOTICED  
18:371 and 3551 et seq. ‐ HOLLY SECURITIES                                                              TERMINATED: 06/14/2004                                              Designation: Retained 
FRAUD CONSPIRACY.                                   Dismissed on government's motion.                                                                                        
(5)                                                                                                                                                                         Robert S. Wolf  
                                                                                                                                                                            Gersten, Savage, Kaplowitz, Wolf & Marcus, 
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                            LLP  
HOLLY SECURITIES FRAUD. AND DECEPTIVE               Dismissed on government's motion.                                                                                       600 Lexington Avenue  
DEVICES 
                                                                                                                                                                            9th Floor  
(6) 
                                                                                                                                                                            New York, NY 10022  
18:1956(h) and 3551 et seq. ‐ HOLLY MONEY                                                                                                                                   212‐752‐9700  
LAUNDERING CONSPIRACY.                              Dismissed on government's motion.                                                                                       Fax: 212‐752‐3868  
(7)                                                                                                                                                                         Email: rwolf@gskny.com  
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and                                                                                                                                TERMINATED: 04/11/2003  
35512 et seq. ‐ HOLLEY MONEY LAUNDERING.            Dismissed on government's motion.                                                                                       LEAD ATTORNEY  
(8)                                                                                                                                                                         ATTORNEY TO BE NOTICED  
                                                                                                                                                                            Designation: Retained 
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
USBNY SECURITIES FRAUD.                             Dismissed on government's motion.                                                                                        
(10)                                                                                                    Pending Counts                                                      Disposition 

18:1956(h) and 3551 et seq. ‐ USBNY MONEY                                                                                                                                   Imprisonment for a total term of 24 months, 
LAUNDERING CONSPIRACY.                              Dismissed on government's motion.                                                                                       The court recommends that the defendant be 
(11)                                                                                                                                                                        designated to a facility in the New York area. 
                                                                                                                                                                            The defendant shall surrender for service of 
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and                                                            15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                            sentence at the institution designated by the 
3551 et seq. ‐ USBNY MONEY LAUNDERING.              Dismissed on government's motion.                   COUNTRY WORLD SECURITIES FRAUD. 
                                                                                                                                                                            Bureau of Prisons before 2p.m. on 08/23/04. 
(12)                                                                                                    (4) 
                                                                                                                                                                            Supervised release for a Three year term. 
18:371 and 3551 et seq. ‐ CABLE SECURITIES                                                                                                                                  Special Assessment of $200.00 and Fine of 
FRAUD CONSPIRACY.                                   Dismissed on government's motion.                                                                                       $50,000.00. The other nine counts are 
(15)                                                                                                                                                                        dismissed on the motion of the United States. 




                                                    Imprisonment for a total term of 24 months,         18:1956(h) and 3551 et seq. ‐ USBNY MONEY 
                                                    The court recommends that the defendant be          LAUNDERING CONSPIRACY.                                              Dismissed on governments motion 
                                                    designated to a facility in the New York area.      (11) 
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐         The defendant shall surrender for service of        18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
HOLLY SECURITIES FRAUD. AND DECEPTIVE               sentence at the institution designated by the       3551 et seq. ‐ USBNY MONEY LAUNDERING.                              Dismissed on governments motion 
DEVICES                                             Bureau of Prisons before 2p.m. on 08/23/04.         (12) 
(6)                                                 Supervised release for a Three year term. 
                                                    Special Assessment of $200.00 and Fine of                                                                                
                                                    $50,000.00. The other nine counts are               Highest Offense Level (Terminated) 
                                                    dismissed on the motion of the United States.       Felony                                                               

                                                    Imprisonment for a total term of 24 months,                                                                              
                                                    The court recommends that the defendant be          Complaints                                                          Disposition 
                                                    designated to a facility in the New York area.                                                                           
                                                                                                        None 
                                                    The defendant shall surrender for service of 
18:1956(h) and 3551 et seq. ‐ HOLLY MONEY 
                                                    sentence at the institution designated by the                                                                                                                              
LAUNDERING CONSPIRACY. 
                                                    Bureau of Prisons before 2p.m. on 08/23/04.         Assigned to: Senior‐Judge I. Leo Glasser 
(7) 
                                                    Supervised release for a Three year term. 
                                                    Special Assessment of $200.00 and Fine of            
                                                    $50,000.00. The other nine counts are               Defendant (10) 
                                                    dismissed on the motion of the United States.       Edward Garafola                                     represented by  Michael Rosen  
                                                                                                        TERMINATED: 02/28/2002                                              Law Office of Michael Rosen  
                                                     
Highest Offense Level (Opening)                                                                                                                                             61 Broadway  
                                                                                                                                                                            Suite 1105  
Felony                                                                                                                                                                      New York, NY 10006  
                                                                                                                                                                            212‐742‐1717  
Terminated Counts                                   Disposition                                                                                                             Fax: 212‐248‐4068  
18:1962(c), 1963 and 3551 et seq. ‐                                                                                                                                         Email: mrosenlaw@aol.com  
RACKETEERING.                                       Dismissed on governments motion                                                                                         TERMINATED: 02/28/2002  
(1)                                                                                                                                                                         LEAD ATTORNEY  
                                                                                                                                                                            ATTORNEY TO BE NOTICED  
18:1962(d),1963 and 3551 et seq. ‐                                                                                                                                          Designation: Retained 
RACKETEERING CONSPIRACY.                            Dismissed on governments motion 
(2)                                                                                                                                                                          
                                                                                                        Pending Counts                                                      Disposition 
18:371 and 3551 et seq. ‐ COUNTRY WORLD 
SECURITIES FRAUD CONSPIRACY.                        Dismissed on governments motion                                                                                         Defendant sentenced to 5 months 
(3)                                                                                                                                                                         imprisonment to be followed by 3 years of 
                                                                                                                                                                            supervised release. As a condition of release, 
18:371 and 3551 et seq. ‐ HOLLY SECURITIES                                                              18:1951 and 3551 et seq. ‐ EXTORTION 
                                                                                                                                                                            defendant is to serve 5 months home 
FRAUD CONSPIRACY.                                   Dismissed on governments motion                     CONSPIRACY. 
                                                                                                                                                                            detention. The Court recommends defendant 
(5)                                                                                                     (19) 
                                                                                                                                                                            be designated to Fort Devin, Mass. Defendant 
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and                                                                                                                                to sur render to instituion by 2:00pm on 
35512 et seq. ‐ HOLLEY MONEY LAUNDERING.            Dismissed on governments motion                                                                                         4/29/02. Defendant fined and assessed . 
(8)                                                                                                                                                                          
18:371 and 3551 et seq. ‐ USBNY SECURITIES                                                              Highest Offense Level (Opening) 
FRAUD CONSPIRACY.                                   Dismissed on governments motion                                                                                          
                                                                                                        Felony 
(9) 
                                                                                                                                                                             
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                                                             Terminated Counts                                                   Disposition 
USBNY SECURITIES FRAUD.                             Dismissed on governments motion 
(10)                                                                                                    18:1951,2 and 3551 et seq. ‐ EXTORTION.                             Open count dismissed on government's 
                                                                                                        (20)                                                                motion. 
                  Case 1:98-cr-01101-ILG
                                          Document 244-2 Filed 01/01/19              Page 200   of 261 PageID
                                                               18:1962(d),1963 and 3551 et seq. ‐                   #: 3994
                                                                                                         Open counts dismissed on government's 
Highest Offense Level (Terminated)                                                                                        RACKETEERING CONSPIRACY. 
                                                                                                                                                                                               motion. 
Felony                                                                                                                    (2) 

                                                                                                                          18:371 and 3551 et seq. ‐ USBNY SECURITIES 
                                                                                                                                                                                               Open counts dismissed on government's 
Complaints                                                          Disposition                                           FRAUD CONSPIRACY. 
                                                                                                                                                                                               motion. 
                                                                                                                          (9) 
None                                                                 
                                                                                                                          15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                                               Open counts dismissed on government's 
                                                                                                                          USBNY SECURITIES FRAUD. 
                                                                                                                                                                                               motion. 
Assigned to: Senior‐Judge I. Leo Glasser                                                                                  (10) 
                                                                                                                          18:1956(h) and 3551 et seq. ‐ USBNY MONEY 
                                                                                                                                                                                               Open counts dismissed on government's 
Defendant (11)                                                                                                            LAUNDERING CONSPIRACY. 
                                                                                                                                                                                               motion. 
                                                                                                                          (11) 
Daniel Lev                                          represented by  Jeffrey H. Lichtman  
TERMINATED: 02/19/2002                                              Law Offices of Jeffrey H. Lichtman                    18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                                                                                                                                                               Open counts dismissed on government's 
                                                                    41 Madison Avenue                                     3551 et seq. ‐ USBNY MONEY LAUNDERING. 
                                                                                                                                                                                               motion. 
                                                                    34th Floor                                            (12) 
                                                                    New York, NY 10010                                                                                                          
                                                                    (212) 689‐8555                                        Highest Offense Level (Terminated) 
                                                                    Email: jl@jeffreylichtman.com                                                                                               
                                                                                                                          Felony 
                                                                    TERMINATED: 02/19/2002  
                                                                    LEAD ATTORNEY                                                                                                               
                                                                    ATTORNEY TO BE NOTICED                                Complaints                                                           Disposition 
                                                                    Designation: Retained                                 None                                                                  
                                                                     
                                                                    Jeffrey H. Lichtman                                                                                                                                                        
                                                                    Law Offices of Jeffrey Lichtman, Esq.                 Assigned to: Senior‐Judge I. Leo Glasser 
                                                                    41 Madison Avenue  
                                                                                                                           
                                                                    34th Floor  
                                                                                                                          Defendant (12) 
                                                                    New York, NY 10010  
                                                                    (212) 689‐8555                                        Eugene Lombardo                                     represented by  Lawrence K. Feitell  
                                                                    TERMINATED: 02/19/2002                                TERMINATED: 03/27/2002                                              225 Broadway  
                                                                    LEAD ATTORNEY                                                                                                             Suite 2020  
                                                                    ATTORNEY TO BE NOTICED                                                                                                    New York, NY 10007  
                                                                    Designation: Retained                                                                                                     (212) 571‐5710  
                                                                                                                                                                                              Fax: 212‐571‐5711  
                                                                     
                                                                                                                                                                                              Email: LKFJuris@earthlink.net  
Pending Counts                                                      Disposition 
                                                                                                                                                                                              TERMINATED: 03/27/2002  
                                                                    Defendant sentenced to 2 years probation                                                                                  LEAD ATTORNEY  
18:1512 and 18:3551 et seq‐HARASSMENT OF 
                                                                    with 4 months home confinement and 150                                                                                    ATTORNEY TO BE NOTICED  
A WITNESS 
                                                                    hours of community service. Defendant fined                                                                               Designation: CJA Appointment 
(1s) 
                                                                    and assessed .                                                                                                             
                                                                                                                                                                                              Richard W. Brewster  
                                                                     
Highest Offense Level (Opening)                                                                                                                                                               645 5th Avenue  
                                                                                                                                                                                              New York, NY 10022  
Misdemeanor                                                                                                                                                                                   (212)751‐0627  
                                                                                                                                                                                              TERMINATED: 03/27/2002  
Terminated Counts                                                   Disposition                                                                                                               LEAD ATTORNEY  
18:1962(c), 1963 and 3551 et seq. ‐                                                                                                                                                           ATTORNEY TO BE NOTICED  
                                                                    Open counts dismissed on government's                                                                                     Designation: CJA Appointment 
RACKETEERING. 
                                                                    motion. 
(1)                                                                                                                                                                                             
                                                                                                                          Pending Counts                                                       Disposition 




                                                                    Defendant sentenced to 60 months                      Edmond Nagel                                        represented by  Jewel N. Klein  
                                                                    imprisonment to run concurrently with                 TERMINATED: 11/30/2001                                              Law Offices of Michael J. Rovell, Esq.  
                                                                    sentence in Southern District case. Supervised                                                                            20 North Clark Street  
18:1962(d),1963 and 3551 et seq. ‐                                  release: 3 years. Defendant to make                                                                                       Suite 2450  
RACKETEERING CONSPIRACY.                                            restitution in the amount of million. During                                                                              Chicago, Il 60602  
(2)                                                                 period of release, the government is given 90                                                                             Fax (312) 578‐9391  
                                                                    days to provide a list of victims and the                                                                                 TERMINATED: 11/30/2001  
                                                                    amounts to be paid. The Court recommends                                                                                  LEAD ATTORNEY  
                                                                    incarceration at MDC. Special assessment: .                                                                               ATTORNEY TO BE NOTICED  
                                                                                                                                                                                              Designation: Retained 
                                                                     
                                                                                                                                                                                               
Highest Offense Level (Opening) 
                                                                                                                                                                                              Michael J. Rovell  
Felony                                                               
                                                                                                                                                                                              Law Offices of Michael J. Rovell, Esq.  
                                                                                                                                                                                              20 North Clark Street  
Terminated Counts                                                   Disposition                                                                                                               Suite 2450  
                                                                                                                                                                                              Chicago, Il 60602  
18:1962(c), 1963 and 3551 et seq. ‐ 
                                                                    Open counts dismissed on government's                                                                                     (312) 578‐9191  
RACKETEERING. 
                                                                    motion.                                                                                                                   TERMINATED: 11/30/2001  
(1) 
                                                                                                                                                                                              LEAD ATTORNEY  
18:371 and 3551 et seq. ‐ COUNTRY WORLD                                                                                                                                                       ATTORNEY TO BE NOTICED  
                                                                    Open counts dismissed on government's 
SECURITIES FRAUD CONSPIRACY.                                                                                                                                                                  Designation: Retained 
                                                                    motion. 
(3) 
                                                                                                                                                                                                
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                                                                               Pending Counts                                                       Disposition 
                                                                    Open counts dismissed on government's 
COUNTRY WORLD SECURITIES FRAUD. 
                                                                    motion.                                                                                                                    JUDGMENT as to Edmond Nagel (1) count(s) 1. 
(4)                                                                                                                       18:1956(h) and 3551 et seq. ‐ USBNY MONEY 
                                                                                                                                                                                               IMPRISONMENT: 37 months; SUPERVISED 
                                                                                                                          LAUNDERING CONSPIRACY. 
18:371 and 3551 et seq. ‐ USBNY SECURITIES                                                                                                                                                     RELEASE: 3 years; SPECIAL ASSESSMENT: .00; 
                                                                    Open counts dismissed on government's                 (11) 
FRAUD CONSPIRACY.                                                                                                                                                                              (.00 in 01‐CR‐705 and .00 in 01‐CR‐196). 
                                                                    motion. 
(9) 
                                                                                                                                                                                                
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                                                                               Highest Offense Level (Opening) 
                                                                    Open counts dismissed on government's 
USBNY SECURITIES FRAUD.                                                                                                                                                                         
                                                                    motion.                                               Felony 
(10) 
                                                                                                                                                                                                
18:1956(h) and 3551 et seq. ‐ USBNY MONEY 
                                                                    Open counts dismissed on government's                 Terminated Counts                                                    Disposition 
LAUNDERING CONSPIRACY. 
                                                                    motion.                                               18:1962(c), 1963 and 3551 et seq. ‐ 
(11) 
                                                                                                                          RACKETEERING.                                                        Dismissed on Motion of the Govt. 
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                                    Open counts dismissed on government's                 (1) 
3551 et seq. ‐ USBNY MONEY LAUNDERING. 
                                                                    motion.                                               18:1962(d),1963 and 3551 et seq. ‐ 
(12) 
                                                                                                                          RACKETEERING CONSPIRACY.                                             Dismissed on Motion of the Govt. 
                                                                                                                          (2) 
Highest Offense Level (Terminated) 
                                                                                                                          18:371 and 3551 et seq. ‐ USBNY SECURITIES 
Felony                                                                                                                                                                     
                                                                                                                          FRAUD CONSPIRACY.                                                    Dismissed on Motion of the Govt. 
                                                                                                                          (9) 
Complaints                                                          Disposition 
                                                                                                                          15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
None                                                                                                                      USBNY SECURITIES FRAUD.                                              Dismissed on Motion of the Govt. 
                                                                                                                          (10) 
                                                                                                                       
Assigned to: Senior‐Judge I. Leo Glasser                                                                                  18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                                                                                          3551 et seq. ‐ USBNY MONEY LAUNDERING.                               Dismissed on Motion of the Govt. 
                                                                                                                          (12) 
Defendant (13) 
                  Case 1:98-cr-01101-ILG
                                          Document 244-2 Filed 01/01/19               Page 201   of 261 PageID
                                                               18:1962(c), 1963 and 3551 et seq. ‐                   #: 3995
                                                                                                          Open counts dismissed on government's 
Highest Offense Level (Terminated)                                                                                         RACKETEERING. 
                                                                                                                                                                                             motion. 
Felony                                                                                                                     (1) 

                                                                                                                           18:1962(d),1963 and 3551 et seq. ‐ 
                                                                                                                                                                                             Open counts dismissed on government's 
Complaints                                                         Disposition                                             RACKETEERING CONSPIRACY. 
                                                                                                                                                                                             motion. 
                                                                                                                           (2) 
None                                                                
                                                                                                                           18:371 and 3551 et seq. ‐ COUNTRY WORLD 
                                                                                                                                                                                             Open counts dismissed on government's 
                                                                                                                           SECURITIES FRAUD CONSPIRACY. 
                                                                                                                                                                                             motion. 
Assigned to: Senior‐Judge I. Leo Glasser                                                                                   (3) 
                                                                                                                           15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                                             Open counts dismissed on government's 
Defendant (14)                                                                                                             COUNTRY WORLD SECURITIES FRAUD. 
                                                                                                                                                                                             motion. 
                                                                                                                           (4) 
Alfred Palagonia                                   represented by  Joseph Vincent DiBlasi  
TERMINATED: 12/04/2002                                             590 Madison Avenue                                      18:371 and 3551 et seq. ‐ HOLLY SECURITIES 
                                                                                                                                                                                             Open counts dismissed on government's 
                                                                   10th Foor                                               FRAUD CONSPIRACY. 
                                                                                                                                                                                             motion. 
                                                                   New York, NY 10022                                      (5) 
                                                                   212‐605‐0470                                            15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                   Fax: 212‐605‐0222                                       HOLLY SECURITIES FRAUD. AND DECEPTIVE                             Open counts dismissed on government's 
                                                                   Email: diblasilaw@verizon.net                           DEVICES                                                           motion. 
                                                                   LEAD ATTORNEY                                           (6) 
                                                                   ATTORNEY TO BE NOTICED  
                                                                                                                           18:1956(h) and 3551 et seq. ‐ HOLLY MONEY 
                                                                   Designation: Retained                                                                                                     Open counts dismissed on government's 
                                                                                                                           LAUNDERING CONSPIRACY. 
                                                                                                                                                                                             motion. 
                                                                                                                           (7) 
                                                                   Mark S. Cohen  
                                                                   Arkin, Kaplan & Cohen LLP                               18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and 
                                                                                                                                                                                             Open counts dismissed on government's 
                                                                   590 Madison Avenue                                      35512 et seq. ‐ HOLLEY MONEY LAUNDERING.   
                                                                                                                                                                                             motion. 
                                                                   New York, NY 10022                                      (8) 
                                                                   (212) 333‐0200                                          15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                   TERMINATED: 05/16/2000                                                                                                    Open counts dismissed on government's 
                                                                                                                           USBNY SECURITIES FRAUD. 
                                                                   LEAD ATTORNEY                                                                                                             motion. 
                                                                                                                           (10) 
                                                                   ATTORNEY TO BE NOTICED 
                                                                                                                           18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                                                                                                                                                             Open counts dismissed on government's 
                                                                                                                           3551 et seq. ‐ USBNY MONEY LAUNDERING. 
Pending Counts                                                     Disposition                                                                                                               motion. 
                                                                                                                           (12) 
                                                                   Defendant sentenced to one year and one                 18:371 and 3551 et seq. ‐ CABLE SECURITIES 
18:371 and 3551 et seq. ‐ USBNY SECURITIES                         day, plus 3 years of supervised release.                                                                                  Open counts dismissed on government's 
                                                                                                                           FRAUD CONSPIRACY. 
FRAUD CONSPIRACY.                                                  Restitution to be paid in the amount of                                                                                   motion. 
                                                                                                                           (15) 
(9)                                                                million. Defendant fined ,000 and assessed . 
                                                                   The Court recommends FCI Allenwood, PA.                 15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                                             Open counts dismissed on government's 
                                                                                                                           CABLE SECURITIES FRAUD. 
                                                                   Defendant sentenced to one year and one                                                                                   motion. 
                                                                                                                           (16) 
18:1956(h) and 3551 et seq. ‐ USBNY MONEY                          day, plus 3 years of supervised release. 
LAUNDERING CONSPIRACY.                                             Restitution to be paid in the amount of                 18:1956(h) and 3551 et seq. ‐ CABLE MONEY 
                                                                                                                                                                                             Open counts dismissed on government's 
(11)                                                               million. Defendant fined ,000 and assessed .            LAUNDERING CONSPIRACY. 
                                                                                                                                                                                             motion. 
                                                                   The Court recommends FCI Allenwood, PA.                 (17) 

                                                                                                                           18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
                                                                                                                                                                                             Open counts dismissed on government's 
Highest Offense Level (Opening)                                                                                            3551 et seq. ‐ CABLE MONEY LAUNDERING. 
                                                                                                                                                                                             motion. 
                                                                    
                                                                                                                           (18) 
Felony 
                                                                                                                                                                                              
                                                                                                                           Highest Offense Level (Terminated) 
Terminated Counts                                                  Disposition 
                                                                                                                           Felony                                                             




                                                                                                                           18:371 and 3551 et seq. ‐ HOLLY SECURITIES 
Complaints                                                         Disposition                                             FRAUD CONSPIRACY.                                                 Counts dismissed on government's motion. 
None                                                                                                                       (5) 
                                                                                                                           15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                           HOLLY SECURITIES FRAUD. AND DECEPTIVE                             Counts dismissed on government's motion. 
Assigned to: Senior‐Judge I. Leo Glasser                                                                                   DEVICES 
                                                                                                                           (6) 
Defendant (15)                                                                                                             18:1956(h) and 3551 et seq. ‐ HOLLY MONEY 
                                                                                                                           LAUNDERING CONSPIRACY.                                            Counts dismissed on government's motion. 
Aleks Paul                                         represented by  Benjamin Brafman  
TERMINATED: 09/24/2001                                             Brafman & Ross, P.C.                                    (7) 
                                                                   767 Third Avenue                                        18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and 
                                                                   26th Floor                                              35512 et seq. ‐ HOLLEY MONEY LAUNDERING.                          Counts dismissed on government's motion. 
                                                                   New York, NY 10017                                      (8) 
                                                                   (212) 750‐7800  
                                                                                                                           18:371 and 3551 et seq. ‐ USBNY SECURITIES 
                                                                   Fax: (212) 750‐3906                                                                                      
                                                                                                                           FRAUD CONSPIRACY.                                                 Counts dismissed on government's motion. 
                                                                   Email: bbrafman@braflaw.com  
                                                                                                                           (9) 
                                                                   TERMINATED: 09/24/2001  
                                                                   LEAD ATTORNEY                                           15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                   ATTORNEY TO BE NOTICED                                  USBNY SECURITIES FRAUD.                                           Counts dismissed on government's motion. 
                                                                   Designation: Retained                                   (10) 
                                                                                                                           18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and 
Pending Counts                                                     Disposition                                             3551 et seq. ‐ USBNY MONEY LAUNDERING.                            Counts dismissed on government's motion. 
                                                                                                                           (12) 
                                                                   Dft pled guilty to count #5 in CR 99‐372, count 
                                                                   #11 in CR 00‐196, and count #2 in CR 00‐445.                                                                               
                                                                   Special assessment . Dft is to be imprisoned            Highest Offense Level (Terminated) 
18:1956(h) and 3551 et seq. ‐ USBNY MONEY 
                                                                   for 63 mos. to run concurrent on all counts.            Felony                                                             
LAUNDERING CONSPIRACY. 
                                                                   Dft shall surrender to Bureau of Prisons be 
(11)                                                                                                                                                                                          
                                                                   fore 2:00 pm on 10/30/01. Upon release from                                                              
                                                                   prison, dft shall be on supervised release for 3        Complaints                                                        Disposition 
                                                                   years.                                                  None                                                               

                                                                                                                                                                                                                                          
Highest Offense Level (Opening) 
                                                                                                                           Assigned to: Senior‐Judge I. Leo Glasser 
Felony                                                              
                                                                                                                            
                                                                                                                           Defendant (16) 
Terminated Counts                                                  Disposition 
                                                                                                                           Joseph Polito, Sr.                                  represented by  Charles Weintraub  
18:1962(c), 1963 and 3551 et seq. ‐                                                                                        TERMINATED: 07/26/2002                                              6132 Riverdale Avenue  
RACKETEERING.                                                      Counts dismissed on government's motion.                                                                                    Bronx, NY 10471  
(1)                                                                                                                                                                                            Fax (718) 601‐3786  
18:1962(d),1963 and 3551 et seq. ‐                                                                                                                                                             TERMINATED: 07/26/2002  
RACKETEERING CONSPIRACY.                                           Counts dismissed on government's motion.                                                                                    LEAD ATTORNEY  
(2)                                                                                                                                                                                            ATTORNEY TO BE NOTICED  
                                                                                                                                                                                               Designation: Retained 
18:371 and 3551 et seq. ‐ COUNTRY WORLD 
SECURITIES FRAUD CONSPIRACY.                                       Counts dismissed on government's motion.                                                                                   
(3)                                                                                                                        Pending Counts                                                    Disposition 
                                                                                                                           None                                                               
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
COUNTRY WORLD SECURITIES FRAUD.                                    Counts dismissed on government's motion.                                                                                   
(4)                                                                                                                        Highest Offense Level (Opening) 
                                                                                                                           None                                                               
                  Case 1:98-cr-01101-ILG
                                          Document 244-2 Filed 01/01/19 Page 202 of 261 PageID        #: 3996
                                                                                          (See above for address)  
Terminated Counts                                                  Disposition                                                                                                            TERMINATED: 04/10/2003  
18:1962(c), 1963 and 3551 et seq. ‐                                                                                                                                                       LEAD ATTORNEY  
RACKETEERING.                                                                                                                                                                             ATTORNEY TO BE NOTICED  
(1)                                                                                                                                                                                       Designation: Retained 
                                                                                                                                                                                           
18:1962(d),1963 and 3551 et seq. ‐                                                                                                                                                        Jack Arseneault  
RACKETEERING CONSPIRACY.                                            
                                                                                                                                                                                          Arseneault, Donohue & Sorrentino  
(2)                                                                                                                                                                                       560 Main Street  
18:371 and 3551 et seq. ‐ USBNY SECURITIES                                                                                                                                                Chatham, NJ 07928‐2119  
FRAUD CONSPIRACY.                                                  Dismissed on motion of AUSA                                                                                            (201) 635‐3366  
(9)                                                                                                                                                                                       TERMINATED: 11/25/2002  
                                                                                                                                                                                          LEAD ATTORNEY  
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
                                                                                                                                                                                          ATTORNEY TO BE NOTICED  
USBNY SECURITIES FRAUD. 
                                                                                                                                                                                          Designation: Retained 
(10) 
                                                                                                                                                                                           
18:1956(h) and 3551 et seq. ‐ USBNY MONEY                                                                                                                                                 Louis M. Freeman  
LAUNDERING CONSPIRACY.                                                                                                                                                                    Freeman, Nooter & Ginsberg  
(11)                                                                                                                                                                                      30 Vesey Street, Suite 100  
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2 and                                                                                                                                              New York, NY 10007  
3551 et seq. ‐ USBNY MONEY LAUNDERING.                                                                                                                                                    (212) 608‐0808  
(12)                                                                                                                                                                                      Fax: 212‐962‐9696  
                                                                                                                                                                                          Email: freemefree@aol.com  
18:1951 and 3551 et seq. ‐ EXTORTION                                                                                                                                                      LEAD ATTORNEY  
CONSPIRACY.                                                        Dismissed on motion of AUSA                                                                                            ATTORNEY TO BE NOTICED  
(19)                                                                                                                                                                                      Designation: CJA Appointment 
18:1951,2 and 3551 et seq. ‐ EXTORTION.                                                                                                                                                    
(20)                                                                                                                                                                                      Michael V. Gilberti  
                                                                                                                                                                                          Bonney, Epstein & Gilberti, LLC  
                                                                                                                                                                                          321 Broad Street  
Highest Offense Level (Terminated) 
                                                                                                                                                                                          Red Bank, NJ 07701  
Felony                                                              
                                                                                                                                                                                          (732) 747‐4700  
                                                                                                                                                                                          LEAD ATTORNEY  
                                                 
Complaints                                                         Disposition                                                                                                            ATTORNEY TO BE NOTICED  
                                                                                                                                                                                          Designation: Retained 
None                                                                                                                                                                                       
                                                                                                                                                                                          Thomas G. Roth  
                                                                                                                                                                                          Law Offices of Thomas G. Roth  
Assigned to: Senior‐Judge I. Leo Glasser 
                                                                                                                                                                                          395 Pleasant Valley Way  
                                                                                                                                                                                          West Orange, NJ 07052  
Defendant (17)                                                                                                                                                                            (973) 736‐9090  
Lawrence Ray                                        represented by  David S. Zapp                                                                                                         Fax: 973‐736‐8005  
TERMINATED: 04/10/2003                                              7 East 94th Street, 1A                                                                                                Email: tgroth395@aol.com  
                                                                    New York, NY 10128                                                                                                    TERMINATED: 11/25/2002  
                                                                    (718) 855‐3895                                                                                                        LEAD ATTORNEY  
                                                                    Email: DavidZapp@aol.com                                                                                              ATTORNEY TO BE NOTICED  
                                                                    TERMINATED: 11/25/2002                                                                                                Designation: Retained 
                                                                    LEAD ATTORNEY                                                                                                          
                                                                    ATTORNEY TO BE NOTICED                                                                                                J. Bruce Maffeo  
                                                                    Designation: CJA Appointment                                                                                          Meyer Suozzi English & Klein P.C.  
                                                                                                                                                                                          1350 Broadway  
                                                                    Edward A. McDonald                                                                                                    POB 822  
                                                                                                                                                                                          New York, NY 10018  




                                                                   212‐404‐7040                                        Abraham Salaman                                    represented by  A. John Pappalardo  
                                                                   Fax: 212‐233‐1385                                   TERMINATED: 05/15/2002                                             Eckerd Seamans  
                                                                   Email: jbmaffeo@msek.com                                                                                               One International Place  
                                                                   ATTORNEY TO BE NOTICED                                                                                                 18th Floor  
                                                                                                                                                                                          Boston, MA 02110  
                                                                   Sidney Baumgarten                                                                                                      Fax (617) 342‐6899  
                                                                   Sidney Baumgarten                                                                                                      TERMINATED: 05/15/2002  
                                                                   355 South End Avenue                                                                                                   LEAD ATTORNEY  
                                                                   #31j                                                                                                                   ATTORNEY TO BE NOTICED  
                                                                   New York, NY 10280                                                                                                     Designation: Retained 
                                                                   212‐775‐0190                                                                                                            
                                                                   Fax: 212‐775‐0191                                                                                                      Peter F. Carr , II  
                                                                   Email: sidbaumgarten@aol.com                                                                                           Eckert, Seamans, Cherin & Mellott, LLC  
                                                                   ATTORNEY TO BE NOTICED                                                                                                 One International Place  
                                                                                                                                                                                          18t Floor  
                                                                                                                                                                                          Boston, MA 02110  
Pending Counts                                                     Disposition 
                                                                                                                                                                                          (617) 342‐6800  
                                                                   Defendant sentenced to 5 years probation, to                                                                           TERMINATED: 05/15/2002  
                                                                   serve 9 months of home confinement. Special                                                                            LEAD ATTORNEY  
                                                                   condition: 300 hours of community service.                                                                             ATTORNEY TO BE NOTICED  
                                                                   Fine: . Special assessment: . REVOCATION OF                                                                            Designation: Retained 
                                                                   PROBATION: Imprisonment of 6 months; 
                                                                   Additional Supervised Release Terms: After                                                                              
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                                                                            Pending Counts                                                     Disposition 
                                                                   completion of the term of imprisonment, Deft 
USBNY SECURITIES FRAUD. 
                                                                   shall be continued on Supervised release for                                                                           Defendant sentenced to 5 years probation, to 
(10) 
                                                                   the same period of time as the unexpired                                                                               serve 12 months of home confinement. 
                                                                   term of probation. REVOCATION OF                    18:371 and 3551 et seq. ‐ COUNTRY WORLD                            Defendant is to have no further involvement 
                                                                   PROBATION: IMPRISONMENT TIME SERVED;                SECURITIES FRAUD CONSPIRACY.                                       in the securities industry in any way. 
                                                                   SUPERVISED RELEASE: THE CURRENT                     (3)                                                                Defendant fined ,000 and assessed per count. 
                                                                   SUPERVISED RELEASE TERMS ARE TO BE                                                                                     Defendant shall make r estitution in the 
                                                                   CONTINUED                                                                                                              amount of .5 million over period of probation. 
                                                                                                                                                                                           
Highest Offense Level (Opening)                                                                                        Highest Offense Level (Opening) 
Felony                                                                                                                 Felony                                                              

                                                                                                                                                                                           
Terminated Counts                                                  Disposition                                         Terminated Counts                                                  Disposition 
18:371 and 3551 et seq. ‐ USBNY SECURITIES                                                                             18:1962(d),1963 and 3551 et seq. ‐ 
                                                                   Open count dismissed on government's                                                                
FRAUD CONSPIRACY.                                                                                                      RACKETEERING CONSPIRACY.                                           Dismissed on government's motion. 
                                                                   motion. 
(9)                                                                                                                    (2) 
                                                                                                                       15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐ 
Highest Offense Level (Terminated)                                                                                     COUNTRY WORLD SECURITIES FRAUD.                                    Dismissed on government's motion. 
Felony                                                                                                                 (4) 

                                                                                                                                                                                           
                                                                                                                       Highest Offense Level (Terminated) 
Complaints                                                         Disposition 
                                                                                                                       Felony                                                              
None 
                                                                                                                                                                                           
                                                                                                                       Complaints                                                         Disposition 
Assigned to: Senior‐Judge I. Leo Glasser                                                                                                                                                   
                                                                                                                       None 
 
Defendant (18)                                                                                                                                                                                                                               
                  Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
Assigned to: Senior‐Judge I. Leo Glasser                               Page 203   of 261 PageID
                                                                                                #: 3997
                                                                                                                                Highest Offense Level (Terminated) 
 
                                                                                                                                Felony                                                                       
Defendant (19) 
Giuseppe Temperino                                      represented by  Frank V. Carone , Jr.                                                                                                                
TERMINATED: 03/14/2002                                                  Mure & Carone, P.C.                                     Complaints                                                                  Disposition 
also known as                                                           32 Court Street                                         None                                                                         
Joseph Temperino                                                        Suite 1800  
                                                                        Brooklyn, NY 11201                                                                                                                                                                        
                                                                        (718) 852‐9100                                           
                                                                        TERMINATED: 03/14/2002                                  Plaintiff 
                                                                        LEAD ATTORNEY  
                                                                                                                                USA                                                       represented by  Eric O. Corngold  
                                                                        ATTORNEY TO BE NOTICED  
                                                                                                                                                                                                          United States Attorneys Office  
                                                                        Designation: Retained 
                                                                                                                                                                                                          Criminal Division  
                                                                         
                                                                                                                                                                                                          225 Cadman Plaza East  
                                                                        Joseph R. Benfante  
                                                                                                                                                                                                          Brooklyn, NY 11201  
                                                                        Joseph R. Benfante, Esq.  
                                                                                                                                                                                                          (718) 254‐7000  
                                                                        225 Broadway  
                                                                                                                                                                                                          LEAD ATTORNEY  
                                                                        New York, NY 10007  
                                                                                                                                                                                                          ATTORNEY TO BE NOTICED 
                                                                        (212) 227‐4700  
                                                                                                                                                                                                           
                                                                        Fax: 212‐406‐6890  
                                                                                                                                                                                                          Jonathan S. Sack  
                                                                        Email: josephbenfante@aol.com  
                                                                                                                                                                                                          U.S. Attorney's Office  
                                                                        TERMINATED: 03/14/2002  
                                                                                                                                                                                                          Criminal Division  
                                                                        LEAD ATTORNEY  
                                                                                                                                                                                                          1 Pierrepont Plaza  
                                                                        ATTORNEY TO BE NOTICED  
                                                                                                                                                                                                          14th Floor  
                                                                        Designation: Retained 
                                                                                                                                                                                                          Brooklyn, NY 11201  
                                                                                                                                                                                                          212‐856‐9600  
Pending Counts                                                           Disposition                                                                                                                      Fax: 212‐856‐9494  
15:78j(b) and 78ff; 18:2 and 3551 et seq. ‐                              Defendant sentenced to 3 years probation, to                                                                                     Email: jsack@magislaw.com  
HOLLY SECURITIES FRAUD. AND DECEPTIVE                                    serve 8 months home confinement.                                                                                                 TERMINATED: 01/15/2004  
                                                 
DEVICES                                                                  Defendant to perform 200 hours of                                                                                                LEAD ATTORNEY  
(6)                                                                      community service. Special assessment: .                                                                                         ATTORNEY TO BE NOTICED 

                                                                          
                                                                                                                             
Highest Offense Level (Opening)                                                                                                 Date Filed       #    Docket Text 
Felony                                                                    
                                                                                                                                03/01/2000        1   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi, Daniel Persico, Jack Basile, Rocco 
                                                                                                                                                      Basile, Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter, Edward Garafola, 
Terminated Counts                                                        Disposition                                                                  Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia, Aleks Paul, Joseph Polito Sr., 
18:1962(d),1963 and 3551 et seq. ‐                                                                                                                    Lawrence Ray, Abraham Salaman and Giuseppe Temperino. Case called before Magistrate 
                                                                         Open counts dismissed on government's                                        Joan M. Azrack on 3/1/00 for Grand Jury Presentment ordered handed up and filed. (Johnson, 
RACKETEERING CONSPIRACY. 
                                                                         motion.                                                                      Tanya) (Entered: 03/06/2000) 
(2) 
18:371 and 3551 et seq. ‐ HOLLY SECURITIES                                                                                      03/01/2000        2   INDICTMENT as to Frank Coppa (1) count(s) 1, 2, 3, 4, 13, 14, 15, 16, 17, Ernest Montevecchi 
                                                                         Open counts dismissed on government's 
FRAUD CONSPIRACY.                                                                                                                                     (2) count(s) 2, 13, 14, Daniel Persico (3) count(s) 2, 13, 14, Jack Basile (4) count(s) 2, 5, 6, 7, 8, 
                                                                         motion. 
(5)                                                                                                                                                   Rocco Basile (5) count(s) 2, 5, 6, 7, 8, Larry Berman (6) count(s) 1, 2, 3, 4, 5, 6, 7, 8, John 
18:1956(h) and 3551 et seq. ‐ HOLLY MONEY                                                                                                             Cioffoletti (7) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 18, John Doukas (8) count(s) 1, 
                                                                         Open counts dismissed on government's                                        2, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18, Walter Durchalter (9) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 
LAUNDERING CONSPIRACY. 
                                                                         motion.                                                                      10, 11, 12, Edward Garafola (10) count(s) 19, 20, Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12, 
(7) 
                                                                                                                                                      Eugene Lombardo (12) count(s) 1, 2, 3, 4, 9, 10, 11, 12, Edmond Nagel (13) count(s) 1, 2, 9, 10, 
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 and                                                                                                          11, 12, Alfred Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18, Aleks 
                                                                         Open counts dismissed on government's 
35512 et seq. ‐ HOLLEY MONEY LAUNDERING.                                                                                                              Paul (15) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, Joseph Polito (16) count(s) 1, 2, 9, 10, 11, 
                                                                         motion. 
(8) 




                       12, 19, 20, Lawrence Ray (17) count(s) 9, 10, Abraham Salaman (18) count(s) 2, 3, 4 and                  03/03/2000       77   CALENDAR ENTRY as to Abraham Salaman ; Case called before Magistrate Joan M. Azrack on 
                       Giuseppe Temperino (19) count(s) 2, 5, 6, 7, 8. (Johnson, Tanya) (Entered: 03/06/2000)                                         date of 3/3/00 for ARRIGNMENT Tape # 00/18 (3617‐3819), Not Guilty: Abraham Salaman (18) 
                                                                                                                                                      count(s) 2, 3, 4 (Henry, Teresa) (Entered: 05/25/2000) 
03/01/2000              Magistrate Chrein has been selected by random selection to handle any matters that may be 
                        referred in this case. (Johnson, Tanya) (Entered: 03/06/2000)                                           03/10/2000        3   ORDER SETTING CONDITIONS OF RELEASE AND BOND as to Frank Coppa Sr., Daniel Persico, 
                                                                                                                                                      Jack Basile, Rocco Basile, John Cioffoletti, John Doukas, Walter Durchalter. Edward Garafola, 
03/02/2000        63   Magistrate Arraignment as to Frank Coppa Sr., Daniel Persico, Jack Basile, John Cioffoletti, John                              Edmond Nagel, Alfred Palagonia, Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham 
                       Doukas, Edward Garafola, Edmond Nagel, Alfred Palagonia, Aleks Paul, Joseph Polito Sr.,                                        Salaman, Giuseppe Temperino (Signed by Magistrate Joan M. Azrack on 3/2/00) c/m (Johnson, 
                       Lawrence Ray held Before Magistrate Judge AZrack, case called, All counsel present, all                                        Tanya) (Entered: 03/10/2000) 
                       defendants released on bond. (Defendant informed of rights.) (Henry, Teresa) (Entered: 
                       05/25/2000)                                                                                              03/10/2000        5   LETTER dated 3/6/00 from Steven G. Sanders, Esq., to AUSA Jonathan Sack enclosing copies of 
                                                                                                                                                      two executed mortgages on behalf of defendant Lawrence Ray's Personal Recognizance Bond. 
03/02/2000        64   PRB BOND entered by Daniel Persico in Amount $ 1,000,000.00 ( Signed by Magistrate Joan M.                                     (Johnson, Tanya) (Entered: 03/15/2000) 
                       Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000) 
                                                                                                                                03/14/2000        4   NOTICE of Appearance for Rocco Basile in 1:00‐cr‐00196 by Attorney Albert J. Brackley 
03/02/2000        65   PRB BOND entered by Jack Basile in Amount $ 750,000.00 ( Signed by Magistrate Joan M.                                          (Johnson, Tanya) (Entered: 03/15/2000) 
                       Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000) 
                                                                                                                                03/14/2000        6   CALENDAR ENTRY as to Frank Coppa Sr. in 1:00‐cr‐00196, Ernest Montevecchi in 1:00‐cr‐
03/02/2000        66   PRB BOND entered by John Cioffoletti in Amount $ 1,500,000.00 ( Signed by Magistrate Joan                                      00196, Daniel Persico in 1:00‐cr‐00196, Jack Basile in 1:00‐cr‐00196, Rocco Basile in 1:00‐cr‐
                       M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                                                00196, Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐00196, John Doukas in 1:00‐
03/02/2000        67   PRB BOND entered by John Doukas in Amount $ 1,500,000.00 ( Signed by Magistrate Joan M.                                        cr‐00196, Walter Durchalter in 1:00‐cr‐00196, Edward Garafola in 1:00‐cr‐00196, Daniel Lev in 
                       Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                                                   1:00‐cr‐00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond Nagel in 1:00‐cr‐00196, Alfred 
                                                                                                                                                      Palagonia in 1:00‐cr‐00196, Aleks Paul in 1:00‐cr‐00196, Joseph Polito Sr. in 1:00‐cr‐00196, 
03/02/2000        68   PRB BOND entered by Edward Garafola in Amount $ 750,000.00 ( Signed by Magistrate Joan                                         Lawrence Ray in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐00196, Giuseppe Temperino in 
                       M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                                                1:00‐cr‐00196; Case called before Senior Judge I. L. Glasser on 3/14/00 for Pleading. Court 
                                                                                                                                                      Reporter: Fred Guerino. Ernest Montevecchi and Eugene Lombardo are not present (in 
03/02/2000        69   PRB BOND entered by Edmond Nagel in Amount $ 750,000.00 ( Signed by Magistrate Joan M.                                         custody). Daniel Lev is a fugitive. Lawrence Ray not present (has not obtained counsel). All 
                       Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                                                   other defendant have been arraigned. Defendant pleads Not Guilty: Larry Berman (6) count(s) 
03/02/2000        70   PRB BOND entered by Alfred Palagonia in Amount $ 2,000,000.00 ( Signed by Magistrate Joan                                      1, 2, 3, 4, 5, 6, 7, 8 . AUSA: Johnathan Sack requests six weeks to provide discovery. Case 
                       M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                                                adjourned until 4/25/00 at 10:00 for another conference. Order of excludable signed under 
                                                                                                                                                      Code "T", excluding time until 4/25/00. The defendants need not be present for the 
03/02/2000        71   PRB BOND entered by Aleks Paul in Amount $ 1,500,000.00 ( Signed by Magistrate Joan M.                                         conference. A John Pappalardo will move to be admitted pro hac vice on behalf of defendant 
                       Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                                                   Salaman. (Johnson, Tanya) (Entered: 03/16/2000) 

03/02/2000        72   PRB BOND entered by Rocco Basile in Amount $ 750,000.00 ( Signed by Magistrate Joan M.                   03/14/2000       29   CALENDAR ENTRY as to John Cioffoletti and Larry Berman. Case called before Magistrate 
                       Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                                                   Robert M. Levy on 3/14/00 for Status Conference. Counsel for both sides present. Tape # 
                                                                                                                                                      00/34 (5603‐6232). Suretor(s) sworn and advised of obligations on bond; signature approved. 
03/02/2000        73   PRB BOND entered by Lawrence Ray, Giuseppe Temperino in Amount $ 750,000.00 ( Signed by                                        Bond issued. Defendant released. (Johnson, Tanya) (Entered: 03/28/2000) 
                       Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000) 
                                                                                                                                03/16/2000        7   ORDER of Excludable Delay by Frank Coppa Sr. in 1:00‐cr‐00196, Ernest Montevecchi in 1:00‐
03/02/2000        74   CALENDAR ENTRY as to Giuseppe Temperino ; Case called before Magistrate Joan M. Azrack on                                      cr‐00196, Daniel Persico in 1:00‐cr‐00196, Jack Basile in 1:00‐cr‐00196, Rocco Basile in 1:00‐cr‐
                       date of 3/2/00 for ARRAIGNMENT Tape # 00/17 (0‐118), Not Guilty: Giuseppe Temperino (19)                                       00196, Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐00196, John Doukas in 1:00‐
                       count(s) 2, 5, 6, 7, 8 (Henry, Teresa) (Entered: 05/25/2000)                                                                   cr‐00196, Walter Durchalter in 1:00‐cr‐00196, Edward Garafola in 1:00‐cr‐00196, Daniel Lev in 
03/03/2000        21   ORDER FOR ACCEPTANCE OF CASH BAIL as to defendant Aleks Paul in the amount of                                                  1:00‐cr‐00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond Nagel in 1:00‐cr‐00196, Alfred 
                       $150,000.00. (Signed by Magistrate Joan M. Azrack on 3/3/00) c/m (Johnson, Tanya) (Entered:                                    Palagonia in 1:00‐cr‐00196, Aleks Paul in 1:00‐cr‐00196, Joseph Polito Sr. in 1:00‐cr‐00196, 
                       03/20/2000)                                                                                                                    Lawrence Ray in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐00196, Giuseppe Temperino in 
                                                                                                                                                      1:00‐cr‐00196 ( Signed by Senior Judge I. L. Glasser , Dated 3/14/00) (Johnson, Tanya) 
03/03/2000        75   CALENDAR ENTRY as to Joseph Polito Sr.; Case called before Magistrate Joan M. Azrack on date                                   (Entered: 03/16/2000) 
                       of 3/3/00 for ARRAIGNMENT Tape # 00/17 (4376‐4653), Not Guilty: , Joseph Polito (16) 
                       count(s) 1, 2, 9, 10, 11, 12, 19, 20 (Henry, Teresa) (Entered: 05/25/2000)                               03/16/2000        8   LETTER dated 3/13/00 from Charles L. Weintraub, Esq., to Judge Glasser requesting to modify 
                                                                                                                                                      the conditions of release for defendant Joseph Polito. (Johnson, Tanya) (Entered: 03/16/2000) 
03/03/2000        76   PRB BOND entered by Joseph Polito Sr. in Amount $ 1,500,000.00 ( Signed by Magistrate Joan 
                       M. Azrack , dated 3/3/00) (Henry, Teresa) (Entered: 05/25/2000)                                          03/16/2000        9   NOTICE of Appearance for Frank Coppa Sr. in 1:00‐cr‐00196 by Attorney Larry Bronson 
                                                                                                                                                      (Johnson, Tanya) (Entered: 03/16/2000) 
03/16/2000    Case       1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
              10   NOTICE of Appearance for Daniel Persico in 1:00‐cr‐00196 by Attorney Joseph Giannini  03/22/2000        Page 204 of 261 PageID #: 3998
                                                                                                                     22   LETTER dated 3/13/00 from AUSA Jonathan S. Sack and AUSA Eric O. Corngold, to Judge 
                    (Johnson, Tanya) (Entered: 03/16/2000)                                                                                    Glasser requesting that this case be related to several John Doe cases. (Johnson, Tanya) 
                                                                                                                                              (Entered: 03/22/2000) 
03/16/2000     11   NOTICE of Appearance for Jack Basile in 1:00‐cr‐00196 by Attorney John H. Jacobs (Johnson, 
                    Tanya) (Entered: 03/16/2000)                                                                           03/22/2000          ENDORSED ORDER on document #8, that the conditions of defendant Joseph Polito Sr's bail be 
                                                                                                                                               modified as follows: bond amount will remain $1,500,000.00 and secured by 3 properties with 
03/16/2000     12   NOTICE of Appearance for Larry Berman in 1:00‐cr‐00196 by Attorney Stephen Robert LaCheen                                  defendant to report to the U.S. Pretrial Services once a week by phone. (Signed by Senior 
                    (Johnson, Tanya) (Entered: 03/16/2000)                                                                                     Judge I. L. Glasser on 3/17/00) c/m (Johnson, Tanya) (Entered: 03/22/2000) 
03/16/2000     13   NOTICE of Appearance for Rocco Basile in 1:00‐cr‐00196 by Attorney Albert Brackley.                    03/22/2000    23   ORDER as to Larry Berman in 1:00‐cr‐00196 Deft's travel privilages are enlarged to include the 
                    (Johnson, Tanya) (Entered: 03/16/2000)                                                                                    District of New Jersey, in addition to Pennsylvania and New York, unless otherwise approved 
03/16/2000     14   NOTICE of Appearance for John Cioffoletti in 1:00‐cr‐00196 by Attorney James M. LaRossa                                   by Pretrial Services Office. Filed with motion attached. ( Signed by Senior Judge I. L. Glasser , 
                    (Johnson, Tanya) (Entered: 03/16/2000)                                                                                    on 3/9/2000) (Jackson, Ramona) Modified on 03/22/2000 (Entered: 03/22/2000) 

03/16/2000     15   NOTICE of Appearance for Walter Durchalter in 1:00‐cr‐00196 by Attorney Michael F. Bachner             03/22/2000    24   ORDER Request GRANTED. On ltr. dtd. 3/13/2000Gov't submits the Coppa case be related to 
                    (Johnson, Tanya) (Entered: 03/16/2000)                                                                                    the John Doe cases pursuant to Rule 50.3(c) ( Signed by Senior Judge I. L. Glasser , on 
                                                                                                                                              3/14/2000) (Jackson, Ramona) (Entered: 03/22/2000) 
03/16/2000     16   NOTICE of Appearance for Edward Garafola in 1:00‐cr‐00196 by Attorney Michael Rosen 
                    (Johnson, Tanya) (Entered: 03/16/2000)                                                                 03/24/2000    25   Rule 40 Documents as to Larry Berman in 1:00‐cr‐00196 received from U.S. District 
                                                                                                                                              Court/Eastern District of Pennsylvania. (Johnson, Tanya) (Entered: 03/24/2000) 
03/16/2000     17   NOTICE of Appearance for Giuseppe Temperino in 1:00‐cr‐00196 by Attorney Frank V. Carone 
                    Jr. (Johnson, Tanya) (Entered: 03/16/2000)                                                             03/28/2000    28   ORDER SETTING CONDITIONS OF RELEASE AND BOND as to defendant Daniel Lev for the 
                                                                                                                                              amount of $1,500,000.00 . (Signed by Magistrate Robert M. Levy on 3/16/00) c/m (Johnson, 
03/16/2000     18   LETTER dated 3/9/00 from Stephen Lacheen, Esq., to Judge Glasser re: defendant Larry                                      Tanya) (Entered: 03/28/2000) 
                    Berman's motion to enlarge his travel privileges to include the District of New Jersey. 
                    (Johnson, Tanya) (Entered: 03/16/2000)                                                                 03/28/2000    30   ORDER MODIFYING THE BOND entered on 3/2/00 as to defendant John Cioffoletti . (Signed by 
                                                                                                                                              Magistrate Robert M. Levy on 3/14/00) (Johnson, Tanya) (Entered: 03/28/2000) 
03/16/2000     19   NOTICE of Appearance for Edmond Nagel in 1:00‐cr‐00196 by Attorney Michael J. Rovell 
                    (Glenn, Marilyn) (Entered: 03/16/2000)                                                                 03/28/2000    32   ORDER MODIFYING BOND previously set on 3/2/00 as to Joseph Polito . (Johnson, Tanya) 
                                                                                                                                              (Entered: 03/28/2000) 
03/16/2000     27   CALENDAR ENTRY as to Daniel Lev Case called before Magistrate Robert M. Levy on 3/16/00 
                    for Arraignment. Tape:: 00/37 (2748‐3206). Defense Counsel: Jeff Lichtman. AuSA: Jonathan              03/28/2000    33   ORDER SETTING CONDITIONS OF RELEASE AND BOND for defendant Larry Berman in the 
                    Sach. Defendant pleads Not Guilty: Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12 . Set the next                            amount of $500,000.00 . (Signed by Magistrate Robert M. Levy on 3/14/00) c/m (Johnson, 
                    status conference for 4/25/00 at 10:00 before Senior Judge I. L. Glasser . Suretors approved,                             Tanya) (Entered: 03/28/2000) 
                    bond issued and defendant released after being advised of warnings/sanctions for non‐                  03/31/2000    34   LETTER dated 3/6/2000 from Steven G Sanders to AUSA Sack copies of executed mortgages 
                    compliance with conditions of release. (Johnson, Tanya) (Entered: 03/28/2000)                                             given by Mr Ray in favor of bond. (Jackson, Ramona) (Entered: 03/31/2000) 
03/16/2000           District Court Arraignment held as to held Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12. (Johnson,    03/31/2000    35   LETTER dated 3/9/2000 from Jonathan Sack to Counsels conf. for March 14,2000 @ 10:00. 
                     Tanya) (Entered: 03/28/2000)                                                                                             (Jackson, Ramona) (Entered: 03/31/2000) 
03/17/2000     31   CALENDAR ENTRY as to Joseph Polito Sr. Case called before Magistrate Robert M. Levy on                 04/03/2000    36   LETTER dated 3/27/00 from Jeffrey Lichtman to Jonathan Sack in lieu of a formal motion for 
                    3/17/00 for Modification of Bond. Counsel for both sides present. Tape #00/40 (4469‐4747).                                discovery. (Jackson, Ramona) (Entered: 04/03/2000) 
                    Suretor(s) sworn and advised of obligations on bond; signature approved. (Johnson, Tanya) 
                    (Entered: 03/28/2000)                                                                                  04/03/2000    37   ORDER as to Frank Coppa Sr. enlargement of Mr Coppa's conditions of pre trial release to 
                                                                                                                                              permit his travel to Florida (as previously detailed to the Gov't between April 18‐28,2000) On 
03/20/2000     20   ORDER OF TEMPORARY DETENTION PENDING HEARING as to Walter Durchalter. (Signed by                                          ltr. dtd. 3/22/2000 from Nicholas G Kaizer ( Signed by Senior Judge I. L. Glasser , on 3/28/2000) 
                    Magistrate Joan M. Azrack on 3/2/00) (Johnson, Tanya) (Entered: 03/20/2000)                                               (Jackson, Ramona) (Entered: 04/03/2000) 
03/21/2000     26   CALENDAR ENTRY as to Aleks Paul in 1:00‐cr‐00196; Case called before Senior Judge I. L.                04/03/2000    38   ORDER as to Daniel Lev Request a slight modification of his bail conditions which would permit 
                    Glasser on date of 3/21/2000 for Status Conf. Court Reporter/ESR Tony Mancuso, For deft.                                  him to use his passport in order to get a driver's license and open bank account. On ltr. dtd. 
                    Benjamine Brafman AUSA Jonothan Mothner Jonathan Sack Deft. pres. with counsel. Court                                     3/227/2000 from Jeffrey Lichtman. ( Signed by Senior Judge I. L. Glasser , on 3/28/2000) 
                    finds factual basis for plea. Deft. has been indicted on CR 99‐261 ‐1 SDNY. The case will be                              (Jackson, Ramona) (Entered: 04/03/2000) 
                    transferred to EDNY and a plea scheduled. Deft. continued on bail. AUSA will move to dismiss 
                    open counts at sentencing. Guilty: Aleks Paul (15) count(s) 11 , set Sentencing for 10:00              04/04/2000    40   CALENDAR ENTRY as to Jack Basile Case called before Magistrate Roanne L. Mann on 4/4/00 
                    6/26/00 for Aleks Paul before Senior Judge I. L. Glasser , terminated past due deadlines                                  for Pleading. Defense Counsel: John Jacobs. AUSA: Jonathan Sack and Patricia Notopoulus. 
                    (Jackson, Ramona) (Entered: 03/27/2000) 




                    Tape # 00/52 (0‐2646). Defendant pleads Guilty: Jack Basile (4) count(s) 5 . Sentencing set for                           conference. Case has been deemed as a complex case at time is excluded as indicated on the 
                    7/14/00 at 12:00 before Judge Gershon. (Johnson, Tanya) (Entered: 04/10/2000)                                             record. (Johnson, Tanya) (Entered: 05/15/2000) 

04/05/2000     39   ORDER that the pleading of defendant Jack Basile is referred to Magistrate Mann. Sentencing            04/28/2000    49   MOTION by Edmond Nagel in 1:00‐cr‐00196 for Michael J Kovell to appear pro hac vice , for 
                    will be held on 7/18/00 at 10:00. (Signed by Senior Judge I. L. Glasser on 4/3/00) c/m (Johnson,                          Jewel N. Klein to appear pro hac vice [49‐1] motion, [49‐2] motion (Jackson, Ramona) 
                    Tanya) (Entered: 04/05/2000)                                                                                              (Entered: 04/28/2000) 

04/07/2000     42   CALENDAR ENTRY as to Eugene Lombardo; Case called before Senior Judge I. L. Glasser on                 04/28/2000    50   ORDER as to Edmond Nagel in 1:00‐cr‐00196 granting [49‐1] motion for Michael J Kovell to 
                    4/7/00 for Arraignment. Defense Counsel: Richard Brewster. AUSA: Jonathan Sack. Court                                     appear pro hac vice as to Edmond Nagel (13)granting [49‐2] motion for Jewel N. Klein to 
                    Reporter: M. Diamond. Defendant pleads Not Guilty: Eugene Lombardo (12) count(s) 1, 2, 3, 4,                              appear pro hac vice as to Edmond Nagel (13) ( Signed by Senior Judge I. L. Glasser , on 
                    9, 10, 11, 12 . Set a status conference for 4/25/00 before Senior Judge I. L. Glasser . Time                              4/24/2000) (Jackson, Ramona) (Entered: 04/28/2000) 
                    excluded until 4/25/00. (Johnson, Tanya) (Entered: 04/12/2000) 
                                                                                                                           05/03/2000    51   ORDER, that defendant Alfred Palagonia, Chase Manhattan Bank and/or Chase Investment 
04/07/2000           District Court Arraignment as to Eugene Lombardo in 1:00‐cr‐00196 held Eugene Lombardo                                   Services Corp and Security Capital Trading Inc shall not (i) permit any transfer, withdrawal or 
                     (12) count(s) 1, 2, 3, 4, 9, 10, 11, 12 (Johnson, Tanya) (Entered: 04/12/2000)                                           disposal of any of the assets out of account numbers 522835200072761 and 69010933; or (ii) 
                                                                                                                                              create or permit to exist any lien, security interest, hypothecation, pledge or other charge or 
04/07/2000     43   CALENDAR ENTRY as to Ernest Montevecchi. Case called before Senior Judge I. L. Glasser on                                 encumbrance upon or with respect to any of the assets in the Accounts(up to the pledged 
                    4/7/00 for Arraignment. Defense Counsel: Joy L. Vastola. AUSA: Jonathan Sack. Court                                       amounts), until further order of the U.S District Court. Counsel for defendant Alfred Palagonia 
                    Reporter: M. Diamond. Defendant pleads Not Guilty: Ernest Montevecchi (2) count(s) 2, 13, 14                              shall serve a copy of this order upon Chase Manhattan Bank and thereafter file proof of such 
                    . Set a status conference for 4/25/00 before Senior Judge I. L. Glasser . Defendant excused for                           service with the Court and the U.S. Attorney. (Signed by Senior Judge I. L. Glasser on 5/1/00) 
                    the next court appearance. Time excluded until 4/25/00. (Johnson, Tanya) (Entered:                                        (Johnson, Tanya) (Entered: 05/03/2000) 
                    04/12/2000) 
                                                                                                                           05/11/2000    52   NOTICE of Appearance for Giuseppe Temperino in 1:00‐cr‐00196 by Attorney Joseph R. 
04/07/2000           District Court Arraignment as to Ernest Montevecchi in 1:00‐cr‐00196 held Ernest Montevecchi                             Benfante (Johnson, Tanya) (Entered: 05/11/2000) 
                     (2) count(s) 2, 13, 14 (Johnson, Tanya) (Entered: 04/12/2000) 
                                                                                                                           05/12/2000    53   ORDER as to Daniel Persico in 1:00‐cr‐00196 approval to a modification of conditions of 
04/11/2000     41   LETTER dated 3/27/00 from Jeffery Lichtman, Esq., to Jonathan Sack, Esq. regarding the                                    release: permit deft., with prior notice and approval from pre trial to visit his father at 
                    discovery in this action. (Johnson, Tanya) (Entered: 04/11/2000)                                                          Allenwood. ( Signed by Senior Judge I. L. Glasser , on 5/8/2000) (Jackson, Ramona) (Entered: 
04/12/2000     44   NOTICE of Appearance for Ernest Montevecchi in 1:00‐cr‐00196 by Attorney Joy Lucielle                                     05/12/2000) 
                    Vastola (Johnson, Tanya) (Entered: 04/12/2000)                                                         05/12/2000    55   NOTICE of Appearance for Lawrence Ray in 1:00‐cr‐00196 by Attorney Thomas G. Roth 
04/14/2000     45   LETTER dated 4/10/00 from Angela A. Turiano, Esq., to Judge Glasser informing the Court that                              (Johnson, Tanya) (Entered: 05/16/2000) 
                    defendant Walter Durcchalter will be traveling to marathon Florida on 4/19/00 and will remain          05/15/2000    57   TRANSCRIPT filed as to defendant Jack Basile in 1:00‐cr‐00196 for pleading held before 
                    there until 4/30/00. (Johnson, Tanya) (Entered: 04/14/2000)                                                               Magistrate Mann on 4/4/00. AUSA: Jonathan Sack and Patricia Notopoulus. Defense Counsel: 
04/18/2000     46   LETTER dated 4/11/00 from Steve G. Sanders, Esq., to AUSA Jonathan Sack enclosing two                                     John Jacobs. Transcriber: Courthouse Transcription Service, Inc. (Johnson, Tanya) (Entered: 
                    original, executed Mortgages by defendant Lawrance Ray. (Johnson, Tanya) (Entered:                                        05/16/2000) 
                    04/18/2000)                                                                                            05/16/2000    56   LETTER dated 5/10/00 from Richard W. Brewster, Esq., to Judge Glasser requesting that the 
04/19/2000     47   LETTER dated 4/5/00 from Richard W Brewster, Esq., to Judge Glasser regarding defendant                                   Court approve a CJA expense voucher. (Johnson, Tanya) (Entered: 05/16/2000) 
                    Eugene Lombardo's request for representation. (Johnson, Tanya) (Entered: 04/19/2000)                   05/16/2000    58   LETTER dated 5/15/00 from Joseph V. Diblasi, Esq., to Judge Glasser requesting permission to 
04/25/2000           Letter dated 4/14/00 from Melinda Sarafa to Judge Glasser to inform the Court that Mr. Aleks                             be substituted as counsel for defendant Alfred Palagonia. (Johnson, Tanya) (Entered: 
                     Paul will be traveling with his family to Bal Harbour, Florida, outside Miami on 4/18/00 and                             05/16/2000) 
                     returning to New York on 4/30/00. *This is document #54 in 99cr372. (Guzzi, Roseann)                  05/16/2000          ENDORSED ORDER on document #58, substituting attorney Joseph V DiBlasi for defendant 
                     (Entered: 04/25/2000)                                                                                                     Alfred Palagonia and terminating attorney Mark S. Cohen . (Signed by Senior Judge I. L. Glasser 
04/25/2000     48   NOTICE of Appearance for Larry Berman in 1:00‐cr‐00196 by Attorney Robert T. Wolf. (Reddy,                                 on 5/15/00) (Johnson, Tanya) (Entered: 05/16/2000) 
                    Lisa) (Entered: 04/26/2000)                                                                            05/22/2000    59   ORDER as to Frank Coppa Sr. in 1:00‐cr‐00196 So ordered. On ltr. dtd. 5/15/2000 from Larry 
04/25/2000     54   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi Rocco Basile, Larry Berman, John                                 Bronson request Mr Coppa's bail conditions be amended to permit him to travel to Californaia 
                    Cioffoletti, John Doukas Walter Durchalter, Edward Garafola, Daniel Lev, Eugene Lombardo,                                 from June 2, 2000 through June 7,2000. ( Signed by Senior Judge I. L. Glasser , on 5/16/2000) 
                    Edmond Nagel, Alfred Palagonia, Joseph Polito Sr, Lawrence Ray, Abraham Salaman, Giuseppe                                 (Jackson, Ramona) (Entered: 05/22/2000) 
                    Temperino; Case called before Senior Judge I. L. Glasser on 4/25/00 for Pleading. Counsel for 
                    all sides present. Court Reporter: H. Shapiro. Case adjourned until 6/20/00 at 10:00 for status 
05/24/2000    Case       1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
              60   LETTER dated 5/19/00 from Joseph R. Benfante, Esq., to Judge Glasser requesting that the  06/16/2000        Page 205 of 261 PageID #: 3999
                                                                                                                         82   LETTER dated 6/13/2000 from Joy L.Vastola to Judge Glasser request to withdraw as counsel 
                    Court extend defendant Joseph Temperino's travel to include the State of New Jersey.                                             due to medical reasons. (Jackson, Ramona) (Entered: 06/16/2000) 
                    (Johnson, Tanya) (Entered: 05/24/2000) 
                                                                                                                                 06/16/2000     83   ORDER as to Larry Berman Granted. Permission to travel to Miami the week end of July 
05/24/2000           ENDORSED ORDER on document #60, granting permission for defendant Giuseppe Temperino                                            28,2000 to attend 50th wedding anniversary. On ltr. dtd. 6/7/2000 from Chad D Seigel. ( 
                     to travel to the State of New Jersey. (Signed by Senior Judge I. L. Glasser on 5/22/00) (Johnson,                               Signed by Senior Judge I. L. Glasser , on 6/12/2000) (Jackson, Ramona) (Entered: 06/16/2000) 
                     Tanya) (Entered: 05/24/2000) 
                                                                                                                                 06/19/2000     84   LETTER dated 5/22/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to modify the 
05/25/2000     61   LETTER dated 5/24/00 from Joseph v. DiBlasi, Esq., to Judge Glasser requesting permission for                                    bail of defendant Daniel Lev to permit him to travel to Russia and the Ukraine for business 
                    defendant Alfred Palagonia to travel to Indianapolis on 5/25/00. (Johnson, Tanya) (Entered:                                      purposes. (Johnson, Tanya) (Entered: 06/19/2000) 
                    05/25/2000) 
                                                                                                                                 06/19/2000           ENDORSED ORDER on document #84, granting the request to modify the bail conditions of 
05/25/2000           ENDORSED ORDER on document #61, granting the request for defendant Alfred Palagonia to                                           defendant Daniel Lev which will allow him to travel to Russia and Ukraine on the condition 
                     travel to Indianapolis, Indiana on 5/25/00 . (Signed by Senior Judge I. L. Glasser on 5/24/00)                                   that defendant Lev provide detailed information as to: the date of departure and flight #, date 
                     c/m (Johnson, Tanya) (Entered: 05/25/2000)                                                                                       of arrival, address where he will be staying and telephone #, name of the person he will be 
                                                                                                                                                      staying with, and time of return and flight #. (Signed by Senior Judge I. L. Glasser on 6/7/00) 
05/25/2000     62   LETTER dated 5/22/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to modify the                                       c/m (Johnson, Tanya) (Entered: 06/19/2000) 
                    bail conditions of defendant Daniel Lev which would permit him to travel to Russia and 
                    Ukraine for business purposes in June. (Johnson, Tanya) (Entered: 05/25/2000)                                06/19/2000     85   LETTER dated 6/9/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting permission for 
                                                                                                                                                     defendant Daniel Lev to receive his passport from pretrial services. (Johnson, Tanya) (Entered: 
05/25/2000           CALENDAR ENTRY as to Frank Coppa Sr. in 1:00‐cr‐00196, Daniel Persico in 1:00‐cr‐00196, Jack                                    06/19/2000) 
                     Basile in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐00196, John Doukas in 1:00‐cr‐00196, 
                     Edward Garafola in 1:00‐cr‐00196, Edmond Nagel in 1:00‐cr‐00196, Alfred Palagonia in 1:00‐cr‐               06/19/2000           ENDORSED ORDER on document #85, granting permission for defendant Daniel Lev to obtain 
                     00196, Aleks Paul in 1:00‐cr‐00196, Joseph Polito Sr. in 1:00‐cr‐00196, Lawrence Ray in 1:00‐cr‐                                 his passport from Pretrial Services. (Signed by Senior Judge I. L. Glasser on 6/12/00) (Johnson, 
                     00196; Case called before Magistrate Joan M. Azrack on date of 3/2/00 for ARRAIGNMENT,                                           Tanya) (Entered: 06/19/2000) 
                     Not Guilty: Frank Coppa (1) count(s) 1, 2, 3, 4, 13, 14, 15, 16, 17, Daniel Persico (3) count(s) 2, 
                     13, 14, Jack Basile (4) count(s) 2, 5, 6, 7, 8, John Cioffoletti (7) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9,    06/20/2000     86   LETTER dated 6/15/00 from Joseph Benfante, Esq., to Judge Glasser requesting permission for 
                     10, 11, 12, 15, 16, 18, John Doukas (8) count(s) 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18,                               defendant Joseph Temperino to travel to Boca Raton, Florida with his immediate family. 
                     Edward Garafola (10) count(s) 19, 20, Edmond Nagel (13) count(s) 1, 2, 9, 10, 11, 12, Alfred                                    (Johnson, Tanya) (Entered: 06/20/2000) 
                     Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18, Aleks Paul (15) count(s)     06/20/2000           ENDORSED ORDER on document #86 granting permission for defendant Giuseppe Temperino 
                     1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, Joseph Polito (16) count(s) 1, 2, 9, 10, 11, 12, 19, 20,                                  to travel to Boca Raton, Florida . (Signed by Senior Judge I. L. Glasser on 6/15/00) (Johnson, 
                     Lawrence Ray (17) count(s) 9, 10 (Henry, Teresa) (Entered: 05/25/2000)                                                           Tanya) (Entered: 06/20/2000) 
05/26/2000     78   LETTER dated 5/24/00 from Joseph Benfante, Esq., to Judge Glasser, requesting that defendant                 06/20/2000     88   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi, Daniel Persico, Rocco Basile, 
                    Joseph Temperino be permitted to travel to New Jersey for family related purposes. (Asreen,                                      Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter, Edward Garafola, Daniel Lev, 
                    Wendy) (Entered: 05/30/2000)                                                                                                     Eugene Lombardo, Edmond Nagel, Alfred Palagonia, Aleks Paul, Joseph Polito Sr., Lawrence 
05/26/2000           ENDORSED ORDER on page 2 of doc. no. 78 as to Giuseppe Temperino Modifying Conditions of                                        Ray, Abraham Salaman and Giuseppe Temperino. Case called before Senior Judge I. L. Glasser 
                     Release permitting the defendant to travel to New Jersey for family related purposes . Signed                                   on 6/20/00 for a conference. Counsel for both sides present. Court Reporter: Paul Lombardi 
                     by Senior Judge I. L. Glasser on 5/25/00. (Asreen, Wendy) (Entered: 05/30/2000)                                                 and Fred Guerino. Robert Wolf is relieved. AUSA Jonahtan Sack informs the Court that the bulk 
                                                                                                                                                     of discovery has been provided. There are 100 boxes of documents. Title III material will be 
05/30/2000     80   LETTER dated 5/24/00 from Scott E. Leemon, Esq., to Eric Corngold, AUSA, regarding discovery.                                    provided within one week. Amy Millard will be new counsel for defendant Berman. Mr. Sack 
                    (Johnson, Tanya) (Entered: 06/06/2000)                                                                                           suggests one more conference. The Court wants to set a motion schedule on 6/20/00. Thomas 
                                                                                                                                                     Roth will be new counsel for defendant Ray. Motions to be filed by 10/16/00. Government to 
06/05/2000     79   ORDER as to Alfred Palagonia in 1:00‐cr‐00196 modifying bail modifications. ( Signed by Senior                                   respond by 11/6/00. Argument on 11/17/00 at 10:00. Order of excludable delay signed under 
                    Judge I. L. Glasser , on 5/30/00)(Endorsed on letter dated 5/30/00 from Joseph DiBlasi to Judge                                  Code"T" excluding time until 11/17/00. (Johnson, Tanya) (Entered: 06/23/2000) 
                    Glasser). (Dobkin, David) (Entered: 06/05/2000) 
                                                                                                                                 06/21/2000     87   LETTER dated 6/16/00 from Josep R. Benfante, Esq., to Judge Glasser enclosing defendant 
06/05/2000     81   CONSENT ORDER as to Joseph Polito Sr. regarding property known as 3304 Mallard Close,                                            Joseph Temperino's travel itinerary. (Johnson, Tanya) (Entered: 06/21/2000) 
                    Pompano Beach, Fl 33064. ( Signed by Senior Judge I. L. Glasser , on 6/6/00). c/m (Greene, 
                    Donna) (Entered: 06/12/2000)                                                                                 06/23/2000     89   ORDER of Excludable Delay as to all defendants in this action waiving time from 6/20/00 to 
                                                                                                                                                     11/17/00. (Signed by Senior Judge I. L. Glasser on 6/20/00) (Johnson, Tanya) (Entered: 
06/15/2000           LETTER dated 6/13/00 from Benjamin Braftman to Judge Glasser, requesting permission for dft                                     06/23/2000) 
                     Aleks Paul to travel to Rome for the limited purpose of visiting his brother before he passes 
                     away. (DOCUMENT FILED ONLY IN 99 CR 372, DOCUMENT #57) (Piper, Francine) (Entered:                          06/23/2000     90   NOTICE of Appearance for Larry Berman in 1:00‐cr‐00196 by Attorney Amy E. Millard (Johnson, 
                     06/15/2000)                                                                                                                     Tanya) (Entered: 06/23/2000) 




06/28/2000     91   NOTICE of Appearance for Frank Coppa Sr. in 1:00‐cr‐00196 by Attorney Brian Hansbury                         08/18/2000    100   LETTER dated 8/10/00 from Joseph Benfante, counsel for defedant Temperino, to Judge 
                    (Johnson, Tanya) (Entered: 07/06/2000)                                                                                           Glasser enclosing defendant's travel itinerary regarding his trip to Las Vegas, and providing the 
                                                                                                                                                     Court with the name, address, and phone number of the hotel where defendant will be 
07/07/2000     92   ORDER as to Daniel Lev in 1:00‐cr‐00196 bail conditions modified solely to permit travel                                         staying. (Rodriguez,Angela) (Entered: 08/18/2000) 
                    pursuant to the following itinerary (see document). ( Signed by Senior Judge I. L. Glasser , on 
                    6/22/2000) (Jackson, Ramona) (Entered: 07/07/2000)                                                           08/21/2000    101   ORDER as to Giuseppe Temperino in 1:00‐cr‐00196 permitting deft to travel to Las Vegas, 
                                                                                                                                                     Nevada Labor Day weekend . See letter dtd 7/27/00 to ILG from Joseph R. Benfante. ( Signed 
07/07/2000     93   LETTER dated 6/21/00 from Jeffrey Lichtman, Esq., to Judge Glasser, Esq. regarding the travel                                    by Senior Judge I. L. Glasser , on 7/27/00) (Glenn, Marilyn) (Entered: 08/21/2000) 
                    itinerary of defendant Daniel Lev. (Johnson, Tanya) (Entered: 07/07/2000) 
                                                                                                                                 08/23/2000           LETTER dated 8/23/00 from Melinda Sarafa to Judge Glasser on behalf of Aleks Paul to confirm 
07/12/2000           LETTER dated 7/6/00 from John Jacobs to Judge Gershon and Judge Glasser, requesting that 99                                      that Mr. Paul's sentencing hearing set for 9/11/00 has been adjourned to 11/2/00 at 10:00. 
                     cr 589 and 00 cr 196 be consolidated for sentencing purposes. (DOCUMENT FILED ONLY IN 99                                         Applies also to 00cr196 and 00cr445. *This is document #66 in 99cr372. (Guzzi, Roseann) 
                     CR 589, DOCUMENT 309) (Piper, Francine) (Entered: 07/12/2000)                                                                    (Entered: 08/24/2000) 
07/14/2000           LETTER dated 7/6/00 from Benjamin Brafman to Judge Glasser on behalf of Aleks Paul                          08/29/2000    102   LETTER dated 5/22/00 from Jeffrey Lichtman, Esq. to Judge Glasser requesting that defendant 
                     requesting that defendant be permitted to travel to Israel for the purpose of the passing of his                                Daniel Lev's bail conditions be modified, allowing him to travel to Russia and the Ukraine for 
                     brother. Also applies to cases 99cr372 and 00cr445. (Guzzi, Roseann) (Entered: 07/14/2000)                                      business purposes. (Lee, Tiffeny) (Entered: 08/29/2000) 
07/14/2000           LETTER date 7/6/00 from Melinda Sarafa to Jonathan Sack, Esq. advising of defendant Aleks                   08/29/2000    103   LETTER dated 8/23/00 from Jeffrey Lichtman, Esq. to Judge Glasser requesting that defendant 
                     Pauls' travel plans. *This is document #61 in 99cr372. (Guzzi, Roseann) (Entered: 07/14/2000)                                   Daniel Lev's bail conditions be modified, allowing him to travel to Russia and the Ukraine for 
07/18/2000     94   LETTER dated 7/13/00 from Michael Rosen, Esq., to Judge Glasser requesting to extend the                                         business purposes for the period of 9/3/00 through 9/24/00. (Lee, Tiffeny) (Entered: 
                    bail restrictions for defendant Edward Garafola to permit him to travel to Niagra Falls and                                      08/29/2000) 
                    Ontario from 7/17/00 to 7/19/00. (Johnson, Tanya) (Entered: 07/18/2000)                                      08/29/2000    104   ORDER as to Daniel Lev in 1:00‐cr‐00196 granting [102‐1] and [103‐1] letter applications that 
07/18/2000           ENDORSED ORDER on document #94, granting the request to extend the bail restrictions for                                        bail conditions be modified soley to permit travel pursuant to itinerary . Signed by Senior 
                     defendant Edward Garafola. (Signed by Senior Judge I. L. Glasser on 7/13/00) (Johnson, Tanya)                                   Judge I. L. Glasser, on 8/25/00. [see Order for itinerary] (Lee, Tiffeny) (Entered: 08/29/2000) 
                     (Entered: 07/18/2000)                                                                                       08/29/2000           ENDORSED ORDER dated 8/25/00 on documet #66 in 99cr372 granting hearing date of 
07/19/2000     95   LETTER dated 7/17/00 from Joseph V. DiBlasi, Esq., to Judge Glasser requesting permission for                                     11/2/00 at 10:00 as to Aleks Paul. ( Signed by Senior Judge I. L. Glasser, on 8/25/00) *This also 
                    defendant Alfred Palagonia to travel to to New Jersey on 7/18/00 and Pennsylvania over the                                        applies to 00cr196 and 00cr445. (Guzzi, Roseann) (Entered: 08/29/2000) 
                    weekend of 7/21/00. (Johnson, Tanya) (Entered: 07/19/2000)                                                   09/26/2000    105   LETTER dated 9/14/00 from Jean Marie Graziano to Judge Glasser, requesting that the bail 
07/19/2000     95   ENDORSED ORDER on doc #95, granting permission for defendant Alfred Palagonia to travel to                                       restrictins currently in place with respect to Edward Garafola be extended to permit travel to 
                    NJ on 7/18/00 and to Pennsylvania over the weekend of 7/21/00. (Signed by Senior Judge I. L.                                     Saylorsburg, Pennsylvania on 9/17/00. (Greene, Donna) (Entered: 09/26/2000) 
                    Glasser on 7/17/00) (Johnson, Tanya) (Entered: 07/19/2000)                                                   09/26/2000           ENDORSED ORDER on doc. #105 as to Edward Garafola in 1:00‐cr‐00196. Application to travel 
07/25/2000     96   LETTER dated 6/29/00 from Joseph DiBlasi, Esq., to Judge Glasser requesting permission for                                        to Saylorsbur, Pennsylvania on 9/17/00 Granted. ( Signed by Senior Judge I. L. Glasser , on 
                    defendant Alfred Palagonia to travel to Las Vegas on vacation from 7/5/00 to 7/11/00.                                             9/14/00). (Greene, Donna) (Entered: 09/26/2000) 
                    (Johnson, Tanya) (Entered: 07/25/2000)                                                                       09/26/2000    106   STIPULATION AND ORDER as to Alfred Palagonia in 1:00‐cr‐00196. It is stipulated that the net 
07/25/2000     97   ORDER as to Jack Basile, the dft will be sentenced on both cases 99 cr 589 and 00 cr 196 before                                  proceeds of the sale of the East Gate Property in the amount of $404,836.20 shall be 
                    the undersigned. ( Signed by Judge Nina Gershon , on 7/20/00) (Piper, Francine) (Entered:                                        deposition into an interest‐bearing account within the custody of the Clerk of the Court for the 
                    07/25/2000)                                                                                                                      EDNY to abide further order of the court. ( Signed by Senior Judge I. L. Glasser , on 9/11/00). 
                                                                                                                                                     (Greene, Donna) (Entered: 09/26/2000) 
07/25/2000     98   ORDER as to Jack Basile, Sentencing Schedule, Defense papers, including any departure 
                    motions due 10/6/00; Govt response 10/13/00; Defense reply papers 10/20/00; Sentencing                       09/29/2000    107   LETTER dated 9/8/00 from Joseph V. DiBlasi, Esq., to Judge Glasser requesting permission for 
                    10/27/00 at 11:00. ( Signed by Judge Nina Gershon , on 7/21/00) (Piper, Francine) (Entered:                                      defendant Alfred Palagonia to travel to and from Connecticut to obtain outpatient treatment 
                    07/25/2000)                                                                                                                      at Silver Hill Hospital. (Johnson, Tanya) (Entered: 10/04/2000) 

07/31/2000     99   LETTER dated 7/21/00 from Charles L. Weintraub, Esq., to Judge Glasser requesting permission                 09/29/2000    107   ENDORSED ORDER on document #107, granting the request for defendant Alfred Palagonia to 
                    to extend the jurisdictional limits of defendant Joseph Polito's bail for travel between the                                     travel to and from Connecticut to obtain outpatient treatment at Silver Hill Hospital. (Signed 
                    dates of 8/1/00 and 8/20/00. (Johnson, Tanya) (Entered: 08/01/2000)                                                              by Senior Judge I. L. Glasser on 9/8/00) (Johnson, Tanya) Modified on 10/04/2000 (Entered: 
                                                                                                                                                     10/04/2000) 
08/01/2000           ENDORSED ORDER on document #99, granting permission to extend the jurisdictional limits of 
                     defendant Joseph Polito's bail for travel between 8/1/00 and 8/20/00. (Signed by Senior Judge 
                     I. L. Glasser on 7/24/00) (Johnson, Tanya) (Entered: 08/01/2000) 
10/05/2000    Case        1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
              110   STPULATION and ORDER as to John Doukas in 1:00‐cr‐00196, substituting attorney. Martin  11/09/2000         Page 206 of 261 PageID #: 4000
                                                                                                                        119   ORDER, that defendant Daniel Lev 's bail conditions be modified to permit him to travel from 
                    Russo terminated; Added Edward A. McDonald . ( Signed by Senior Judge I. L. Glasser on                                    11/7/00 through 12/7/00. It is further ordered that defendant's passport, presently in the 
                    10/6/00) (Rodriguez,Angela) (Entered: 10/16/2000)                                                                         possession of Pretrial Services, be provided to the defendant until he returns from his trip. 
                                                                                                                                              (Signed by Senior Judge I. L. Glasser on 11/2/00) (Johnson, Tanya) Modified on 11/30/2000 
10/10/2000    114   LETTER dated 10/5/00 from James M. LaRossa, Esq., to Judge Glasser requesting a (30 day)                                  (Entered: 11/09/2000) 
                    extension of time for defendant John Cioffoletti to file motions. (Johnson, Tanya) (Entered: 
                    11/01/2000)                                                                                           11/13/2000    120   MOTION by Daniel Persico for an order granting a hearing to determine the admissability of 
                                                                                                                                              statments and for discovery . w/supporting papers attached. (Johnson, Tanya) (Entered: 
10/16/2000    108   ORDER as to John Cioffoletti in 1:00‐cr‐00196 endorsed on letter dated 10/5/00 from James                                 11/16/2000) 
                    LaRossa to Judge Glasser. Request for 30 day extension of time to file motions is granted. ( 
                    Signed by Senior Judge I. L. Glasser on 10/6/00) (Rodriguez,Angela) (Entered: 10/16/2000)             11/16/2000    128   MOTION by Daniel Lev to dismiss count one's RICO conspiracy charge and count two's 
                                                                                                                                              substantive RICO charge ; to dismiss the money laundering charges contained in counts 11 and 
10/16/2000    109   ORDER as to Alfred Palagonia in 1:00‐cr‐00196 endorsed on letter dated 10/6/00 from Joseph                                12 ; to sever him from his co‐defendants ; [128‐1] [128‐2]. (Johnson, Tanya) (Entered: 
                    Diblasi to Judge Glasser. Application for defendant to travel to Key West, Florida from                                   11/30/2000) 
                    10/12/00 to 10/17/00 is granted. ( Signed by Senior Judge I. L. Glasser on 10/6/00) 
                    (Rodriguez,Angela) (Entered: 10/16/2000)                                                              11/16/2000    129   MEMORANDUM by Daniel Lev in support of is pretrial motions. (Johnson, Tanya) (Entered: 
                                                                                                                                              11/30/2000) 
10/16/2000    111   NOTICE OF SUBSTITUTION OF COUNSEL to Lawrence Ray. (Johnson, Tanya) (Entered: 
                    10/17/2000)                                                                                           11/21/2000    121   MOTION by Lawrence Ray severing his case from that of his co‐defendants, compelling the 
                                                                                                                                              production of additional disocvery; dismissing the indictment against Ray; requiring the 
10/20/2000    112   LETTER dated 10/13/00 from Richard W. Brewster, Esq., to Judge Glasser requesting a 30 day                                government to disclose evidence and permitting defendant Ray to join in motions of co‐
                    extension of the current motion schedule. (Johnson, Tanya) (Entered: 10/20/2000)                                          defendants . (Guzzi, Roseann) (Entered: 11/27/2000) 
10/20/2000    113   LETTER dated 10/12/00 from AUSA Eric Corngold, to Judge Glasser informing the Court of the            11/21/2000    122   MEMORANDUM by Lawrence Ray in 1:00‐cr‐00196 in support of [121‐1] motion severing his 
                    status of this action and requesting that speedy trial be excluded to 12/15/00. (Johnson,                                 case from that of his co‐defendants, compelling the production of additional disocvery; 
                    Tanya) (Entered: 10/20/2000)                                                                                              dismissing the indictment against Ray; requiring the government to disclose evidence and 
10/20/2000           ENDORSED ORDER on document #113, granting the request for excludable delay as to Frank                                   permitting defendant Ray to join in motions of co‐defendants. (Guzzi, Roseann) (Entered: 
                     Coppa Sr.. The findings required by 18:3161()(8)(A) are hereby made. (Signed by Senior Judge                             11/27/2000) 
                     I. L. Glasser on 10/12/00) (Johnson, Tanya) (Entered: 10/20/2000)                                    11/21/2000    123   AFFIDAVIT of Lawrence Ray in 1:00‐cr‐00196 as to Lawrence Ray in 1:00‐cr‐00196 Re: in 
10/23/2000    115   MOTION by Edward Garafola for severance and separate trial and to suppress and preclude a                                 support of defendant's [121‐1] motion severing his case from that of his co‐defendants, 
                    tape recording made by the FBI on 3/25/99 . [115‐1] [115‐2] (Johnson, Tanya) (Entered:                                    compelling the production additional disocvery; dismissing the indictment against requiring 
                    11/01/2000)                                                                                                               the government to disclose evidence and defendant Ray to join in motions of co‐defendants. 
                                                                                                                                              (Guzzi, Roseann) Modified on 6/17/2009 to attach a copy of the affidavit, rec'd. by fax from 
10/23/2000    116   MEMORANDUM by Edward Garafola in support of his [115‐1] motion for severance and                                          Mr. Roth. (Vaughn, Terry). (Entered: 11/27/2000) 
                    separate trial, [115‐2] to suppress and preclude a tape recording made by the FBI on 3/25/99. 
                    (Johnson, Tanya) (Entered: 11/01/2000)                                                                11/21/2000    124   AFFIDAVIT of Thomas G. Roth, Esq. on behalf of Lawrence Ray in 1:00‐cr‐00196 Re: in support 
                                                                                                                                              of defendant Ray's [121‐1] motion severing his case from that of his co‐defendants, compelling 
10/25/2000           ENDORSED ORDER dated 10/18/00 on document #76 in 99cr372 granting adjournment of                                         the production of additional discovery; dismissing the indictment against Ray; requiring the 
                     sentencing as to Aleks Paul. Sentencing set for 12/14/00 at 10:00. ( Signed by Senior Judge I. L.                        government to disclose evidence and permitting defendant to join in motions of co‐
                     Glasser, on 10/18/00) *This also applies to 00cr196 and 00cr445. (Guzzi, Roseann) (Entered:                              defendants (Guzzi, Roseann) (Entered: 11/27/2000) 
                     10/25/2000) 
                                                                                                                          11/29/2000    125   LETTER dated 11/9/00 from Amy E. Millard, Esq., to Judge Glasser requesting to modify the 
11/03/2000    117   LETTER dated 10/26/00 from Albert Brackley, Esq., to Judge Glasser requesting permission to                               bail conditions of defendant Larry Berman to permit him to travel to Puerto Rico during te first 
                    join any co‐counsel motion addaressed to the sufficiency or legality of the indictment.                                   week in December. (Johnson, Tanya) (Entered: 11/29/2000) 
                    (Johnson, Tanya) (Entered: 11/03/2000) 
                                                                                                                          11/29/2000           ENDORSED ORDER on document #125, granting the request to modify the bail conditions of 
11/03/2000           ENDORSED ORDER on document #117, granting defense counsel's request to join any co‐                                       defendant Larry Berman to permit him to travel to Puerto Rico during the first week in 
                     counsel motion. (Signed by Senior Judge I. L. Glasser on 10/27/00) (Johnson, Tanya) (Entered:                             December. Itinerary to be made available to the AUSA. (Signed by Senior Judge I. L. Glasser on 
                     11/03/2000)                                                                                                               11/14/00) c/m (Johnson, Tanya) (Entered: 11/29/2000) 

11/03/2000    118   LETTER dated 10/30/00 from Jonathan Sack to U.S. Probation Officer, Linda Fowle, providing            11/29/2000    126   LETTER dated 11/13/00 from Nicholas G. Kaizer, Esq., to Judge Glasser requesting a one‐month 
                    updated information concerning the loss attributable to Jack Basile in connection with the                                adjournment, until 12/15/00. for defendant Frank Coppa to submit pretrial motions. (Johnson, 
                    fraudulent sale of Holly Products Inc. securities at White Rock Partners & Co., Inc. (Piper,                              Tanya) (Entered: 11/29/2000) 
                    Francine) (Entered: 11/03/2000) 




11/29/2000           ENDORSED ORDER on document #126, granting the request for a one‐month adjournment,                   12/05/2000    136   SCHEDULING ORDER: that the Government shall file and serve responsive papers to defendant 
                     until 12/15/00, for defendant Frank Coppa to submit pretrial motions. (Signed by Senior Judge                            Edward Garafola's motions on or before 5pm on 12/11/00. The defendant shall file and serve 
                     I. L. Glasser on 11/13/00) (Johnson, Tanya) (Entered: 11/29/2000)                                                        reply papers, if any, on or before 12/13/00, and oral argument and suppression hearing will be 
                                                                                                                                              heard on 12/15/00 at 2:00. (Signed by Senior Judge I. L. Glasser on 11/28/00) (Johnson, Tanya) 
11/29/2000    127   LETTER dated 11/14/00 from J. Brian Hansbury, Esq., to AUSA Eric Corngold, regarding the plea                             (Entered: 12/05/2000) 
                    negotiations of defendant Ernest Montevecchi. (Johnson, Tanya) (Entered: 11/29/2000) 
                                                                                                                          12/05/2000    137   SCHEDULING ORDER that the government shall file and serve responsive papers to defendant 
11/29/2000    142   MOTION for Peter F. Carr, II to appear pro hac vice on behalf of defendant Abraham Salaman.                               Daniel Lev's pretrial motions on or before 5:00pm on 12/11/00. The defendant shall file and 
                    Fee #: $25.00. Receipt #: 239900 . [142‐1] (Johnson, Tanya) Modified on 12/14/2000 (Entered:                              serve reply papers, if any, on or before 3pm on 12/13/00. Oral argument will be heard at 10am 
                    12/14/2000)                                                                                                               on 12/15/00. (Signed by Senior Judge I. L. Glasser on 11/28/00) (Johnson, Tanya) (Entered: 
11/29/2000           AFFIDAVIT by Peter F. Carr, II in further support of his application to appear pro hac vice on                           12/05/2000) 
                     behalf of defendant Abraham Salaman. (Annexed to doc #142) (Johnson, Tanya) (Entered:                12/07/2000    138   LETTER dated 11/17/00 from Jewel N. Klein, Esq., to Judge Glasser requesting permission for 
                     12/14/2000)                                                                                                              defendant Edmond Nagel to extend his stay in California until 11/27/00. (Johnson, Tanya) 
11/29/2000    144   MOTION for A. John Pappalardo to appear pro hac vice on behalf of Abraham Salaman. Pro                                    (Entered: 12/07/2000) 
                    Hac Vice Filing Fee #: $25.00. Receipt #: 239898 .[144‐1] (Johnson, Tanya) (Entered:                  12/07/2000           ENDORSED ORDER on document #138, granting permission for defendant Edmond Nagel to 
                    12/14/2000)                                                                                                                extend his stay in California until 11/27/00. (Signed by Senior Judge I. L. Glasser on 11/17/00) 
11/29/2000           AFFIDAVIT by A. John Pappalardo, Esq. in further support of his motion to appear pro hac vice                             (Johnson, Tanya) (Entered: 12/07/2000) 
                     on behalf of Abraham Salaman. Pro Hac Vice Filing Fee #: $25.00. Receipt #: 239898. (Annexed         12/07/2000    140   MOTION by Abraham Salaman for an extension of time, until 1/3/01, to file discovey motions . 
                     to doc #144) (Johnson, Tanya) (Entered: 12/14/2000)                                                                      [140‐1] (Johnson, Tanya) (Entered: 12/12/2000) 
11/30/2000    130   MOTION by John Cioffoletti to produce all exculpatory and impeachment materials ; for                 12/11/2000    139   SCHEDULING ORDER all defense motions which have not yet been made shall be filed and 
                    disclosure of pages of documents ; to dismiss Racketerring Act 9 of Counts 1,2,7,8,11,12,17                               seved on or before 1/3/01; The government's response to those motions and to the motions 
                    and 18 . [130‐1] [130‐2] [130‐3] (Johnson, Tanya) (Entered: 11/30/2000)                                                   that have already been filed and served shall be filed and served on or before 1/17/01. 
11/30/2000    131   MEMORANDUM by defendant John Cioffoletti in support of his pretrial motions. [130‐1]                                      Defendant's replies, if any, shall be filed and served on or before 1/29/01. Oral argument will 
                    (Johnson, Tanya) (Entered: 11/30/2000)                                                                                    be heard on 2/2/01 at 10:00. (Signed by I. Leo Glasser on 11/30/00) (Johnson, Tanya) Modified 
                                                                                                                                              on 01/08/2001 (Entered: 12/11/2000) 
12/01/2000    147   LETTER dated 11/30/00 from AUSA Eric Corngold, to Judge Glasser requesting an extension of 
                    time, until 1/18/01, for the government to respond to the pretrial motions of all defendants in       12/13/2000    141   LETTER dated 12/4/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting permission to 
                    this action. (Johnson, Tanya) (Entered: 01/02/2001)                                                                       extend defendant Daniel Lev's recent trip to London and Russia for business purposesi until 
                                                                                                                                              1/3/01. (Johnson, Tanya) (Entered: 12/13/2000) 
12/04/2000    132   LETTER dated 11/30/00 from AUSA Eric Corngold and AUSA Jonathan Sack, to Judge Glasser 
                    requesting an extension of time until 1/18/01 for the government to respond to all of                 12/13/2000    141   ENDORSED ORDER on document #141, that defendant Daniel Lev's request to extend his trip 
                    defendant's pretrial motions. (Johnson, Tanya) (Entered: 12/04/2000)                                                      until 1/3/01 is granted. (Signed by Senior Judge I. L. Glasser on 12/4/00) (Johnson, Tanya) 
                                                                                                                                              (Entered: 12/13/2000) 
12/04/2000    133   SCHEDULING ORDER that the government is directed to file and serve responses to defendant 
                    John Cioffoletti's motion on or before 5pm on 12/18/00. The defendant shall file and serve            12/14/2000    143   ORDER, granting [142‐1] the motion of Peter F. Carr, II to appear pro hac vice on behalf of 
                    reply papers, if any, on or before 5pm on 11/20/00 and oral argument will be heard at 10:00                               defendant Abraham Salaman. (Signed by Senior Judge I. L. Glasser on 12/6/00) c/m $25.00 
                    on 12/22/00. (Signed by Senior Judge I. L. Glasser on 11/29/00) c/m (Johnson, Tanya) (Entered:                            filing fee paid. (Johnson, Tanya) (Entered: 12/14/2000) 
                    12/04/2000)                                                                                           12/14/2000    145   ORDER, granting the [144‐1] motion for A. John Pappalardo to appear pro hac vice on behalf of 
12/04/2000    134   LETTER dated 11/29/00 from Nicholas G. Kaizer, Esq., to JUdge Glasser requesting to modify                                Abraham Salaman. Pro Hac Vice Filing Fee #: $25.00. Receipt #: 239898. (Signed by Senior 
                    the conditions of defendant Frank Coppa's pretrial release to allow him to travel to California                           Judge I. L. Glasser on 12/6/00) c/m (Johnson, Tanya) (Entered: 12/14/2000) 
                    between 11/26/00 to 1/2/01. (Johnson, Tanya) (Entered: 12/04/2000)                                    12/27/2000           LETTER dated 12/12/00 from Melinda Sarafa to Judge Glasser to confirm the adjournment of 
12/04/2000    134   ENDORSED ORDER on document #134, granting permission for defendant Frank Coppa to                                          the sentencing to 12/20/00 as to Aleks Paul. *This is document #85 in 99cr372. (Guzzi, 
                    travel to California from 12/26/00 to 1/2/01 . (Signed by Senior Judge I. L. Glasser on                                    Roseann) (Entered: 12/27/2000) 
                    11/29/00) c/m (Johnson, Tanya) (Entered: 12/04/2000)                                                  12/29/2000    146   LETTER dated 11/29/00 from Joseph Dilasi, Esq., to Judge Glasser requesting permission for 
12/05/2000    135   SCHEDULING ORDER: that the government is directed to file and serve responses to defendant                                defendant Alfred Palagonia to travel to the Poconos for the weekend of 12/2/00. (Johnson, 
                    Lawrence Ray's motion on or before 5pm on 12/18/00. The defendant shall file and serve reply                              Tanya) (Entered: 01/02/2001) 
                    papers, if any, on or before 5pm on 12/20/00 and oral argument will be heard at 10:00 on 
                    12/22/00. (Signed by Senior Judge I. L. Glasser on 11/28/00) (Johnson, Tanya) (Entered: 
                    12/05/2000) 
12/29/2000    Case      1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
                   ENDORSED ORDER on document #146, granting permission for defendant Alfred Palagonia to  01/11/2001       Page 207 of 261 PageID #: 4001
                                                                                                                           LETTER dateded 12/18/00 from Melinda Sarafa to Judge Glasser to confirm defendant Aleks 
                    travel to the Poconos for the weekend of 12/2/00. (Signed by Senior Judge I. L. Glasser on                               Paul's sentencing has been adjourned to 2/28/01 at 10:00. And also the Government has 
                    11/3/000) (Johnson, Tanya) (Entered: 01/02/2001)                                                                         consented to Mr. Paul's request to travel. *This is document #86 in 99cr372. (Guzzi, Roseann) 
                                                                                                                                             (Entered: 01/11/2001) 
12/29/2000    148   STIPULATION AND ORDER, by and between plaintiff and defendant John Cioffoletti that the 
                    sale of the Seagull Lane Property may proceed and that the net proceeds of the sale in the           01/11/2001    156   LETTER dated 1/3/01 from Richard W. Brewster, Esq., to Judge Glasser informing the court that 
                    amount of $194,909.92 shall be deposited into any interest‐bearing account within the                                    defendant Eugene Lomardo wishes to join in that part of Ernest Montevecchi's motion seeing 
                    custody of the Clerk of Court for the Eastern District of NY pending further order of the Court.                         to dismiss the allegations in the instant indicment. (Johnson, Tanya) (Entered: 01/11/2001) 
                    It is further ordered that withdrawals from this account must be sought on (10) days written 
                    notice to the Government's counsel in this action. It is further ordered that the Clerk of Court     01/17/2001    157   LETTER dated 1/10/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to modify the 
                    is directed to deduct from the income of the investment a fee equal to (10) percent of the                               bail conditions of defendant Daniel Lev to allow the defendant to travel to Russia for business 
                    income earned, but not exceeding the fee authorized by the Judicial Conference of the U.S. It                            purposes. (Johnson, Tanya) (Entered: 01/17/2001) 
                    is further ordered that each side shall bear its own costs and attorney's fees in connection with    01/17/2001    157   ENDORSED ORDER on pg 2 of doc #157, granting the request to modify defendant Daniel Lev's 
                    this stipulation and order. (Signed by Senior Judge I. L. Glasser on 12/19/00) (Johnson, Tanya)                          bail conditions allowing him to travel to Russia from 1/15/01 to 1/28/01 for business purposes. 
                    (Entered: 01/08/2001)                                                                                                    (Signed by Senior Judge I. L. Glasser on 1/10/01) (Johnson, Tanya) (Entered: 01/17/2001) 
12/29/2000           ENDORSED ORDER on document #140, granting the [140‐1] motion for an extension of time,              01/17/2001    158   MEMORANDUM by USA in opposition to the defendants' pretrial motions. (Johnson, Tanya) 
                     until 1/3/01, to file discovey motions as to Abraham Salaman (18). (Signed by Magistrate A. S.                          (Entered: 01/19/2001) 
                     Chrein on 12/18/00) (Johnson, Tanya) (Entered: 01/08/2001) 
                                                                                                                         01/29/2001    159   REPLY by Abraham Salaman in further support of his pretrial motions. [154‐1] [154‐2] [154‐3] 
01/03/2001    151   MOTION by Edmond Nagel to dismiss counts 1 and 2 and to sever this action . [151‐1] [151‐2]                              [154‐4] [154‐5] (Johnson, Tanya) (Entered: 01/31/2001) 
                    (Johnson, Tanya) (Entered: 01/11/2001) 
                                                                                                                         01/29/2001    160   REPLY AFFIDAVIT by J. Brian Hansbury, Esq., on behalf of defendant Ernest Montevecchi in 
01/03/2001           MEMORANDUM by Edmond Nagel in support of the [151‐1] motion to dismiss counts 1 and 2                                   response to the government's memorandum in opposition to the defendant's pretrial motions. 
                     and to [151‐2] sever this action. (Annexed to document #151) (Johnson, Tanya) (Entered:                                 (Johnson, Tanya) (Entered: 01/31/2001) 
                     01/11/2001) 
                                                                                                                         02/02/2001    182   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi in aniel Persico, Jack Basile, 
01/03/2001    152   MOTION by Ernest Montevecchi to dismiss counts 13 and 14 and to dismiss count 2 . [152‐1]                                Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter, Edward Garafola, 
                    [152‐2] (w/exhibits A‐F attached) (Johnson, Tanya) (Entered: 01/11/2001)                                                 Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia, Aleks Paul, Joseph Polito Sr., 
01/03/2001    153   MEMORANDUM by Ernest Montevecchi in further support of his [152‐1] motion to dismiss                                     Lawrence Ray, Abraham Salaman, Giuseppe Temperino. Case called before Senior I. L. Glasser 
                    counts 13 and 14 and [152‐2] count 2. (Johnson, Tanya) (Entered: 01/11/2001)                                             on 2/2/01 for Status Conference. Court Reporter: Holly Driscoll. Counsel for all sides present. 
                                                                                                                                             Mr. Rosen argues severance motion on behalf of Garabola. Decision reserved. Mr. Rosen's 
01/03/2001    154   MOTION by Abraham Salaman for Bill of Particulars ; to turn over all impeachment materials to                            motion to suppress is denied. Mr. Roth argues severance mtoon on behalf of Ray. Decision 
                    the defendants ; provide the names of all unindicted co‐conspirators referred to in the                                  reserved. Mr. Lichtman argues severance motion on behalf of defendant Lev. Decision 
                    indictment ; provide all statements made during the course and in furtherance of the                                     reserved. Mr. Rovell's motion is also reserved. Andrew Weinstein argues money laundering 
                    conspiracy by defendants the government does not intend to call as witnesses at the trial ;                              motion on behalf of defendant Cioffoletti. Motion is denied. Ms Miranda Fritz argues money 
                    provide all evidence the goverment intends, expects or seeks to introduce at trial . [154‐1]                             laundering motion on behalf of defendant Lev. Motion is denied. Brian Hansbury argues 
                    [154‐2] [154‐3] [154‐4] [154‐5] (Johnson, Tanya) (Entered: 01/11/2001)                                                   money laundering motion on behalf of defendant Monturecchi. Motion is denied. Mr. Giannini 
                                                                                                                                             argues money laundering motion. Motion is denied. The court denies Mr Giannini's motion to 
01/03/2001    155   MEMORANDUM by Abraham Salaman in further support of [154‐1] of his pretrial motions.                                     suppress. Ms. Miranda Fritz argues motion to dismiss Ricco counts as to defendant Lev. 
                    (Johnson, Tanya) (Entered: 01/11/2001)                                                                                   Motion is denied. Mr. Hansbury argues motion to dismiss. Motion is denied. Brady material to 
01/04/2001    149   LETTER dated 1/3/01 from Richard Brewster to Judge Glasser informing that Eugene Lombardo                                be turned over upon request. Giglio material to be disclosed in sufficient time as needed by 
                    joins in that part of Ernest Montevecchi's motion seeking to dismiss the allegations in the                              defense. Rocco Basile will be pleading gulity on 2/7/01, before Magistrate/Judge Pollak. Mr. 
                    instant indictment which are duplicative to that in Southern District case # 97cr1215.                                   Corngold expect six mor guiltu plea. Set the next conference fore 3/15/01 at 10:00. Trial date 
                    (Rodriguez,Angela) (Entered: 01/08/2001)                                                                                 will be set then. (Johnson, Tanya) (Entered: 03/23/2001) 

01/10/2001    150   LETTER dated 1/4/01 from Jean Marie Graziano, Esq., to Judge Glasser requesting permission           02/07/2001    163   CALENDAR ENTRY as to Rocco Basile in 1:00‐cr‐00196. Case called before Magistrate Cheryl L. 
                    for defendant Edward Garafola to travel to Alabama from Friday 1/12/01 to 1/26/01.                                       Pollak on 2/7/01 for Pleading. Defense Counsel: Stephen Scaring. AUSA: Eric Corngold. Tape # 
                    (Johnson, Tanya) (Entered: 01/10/2001)                                                                                   01/03C (480‐3027). Defendant pleads Guilty: Rocco Basile (5) count(s) 5 . Set sentencing for 
                                                                                                                                             5/23/01 at 10:00 before Senior Judge I. L. Glasser . (Johnson, Tanya) (Entered: 02/22/2001) 
01/10/2001    150   ENDORSED ORDER on document #150, granting permission for defendant Edward Garafola to 
                    Travelf rom 1/12/1 to 1/26/01 . (Signed by Senior Judge I. L. Glasser on 1/4/01) (Johnson,           02/14/2001           CASE reassigned to Judge Raymond J. Dearie from Judge I. Leo Glasser. Parties notified. (Chin, 
                    Tanya) (Entered: 01/10/2001)                                                                                              Felix) (Entered: 02/24/2001) 




02/15/2001    161   ORDER, that the plea of defendant Rooco Basile is referred to Magistrate Pollak. (Signed by          03/08/2001    172   LETTER dated 2/27/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting permission for 
                    Senior Judge I. L. Glasser on 2/1/01) (Johnson, Tanya) (Entered: 02/15/2001)                                             defendant Daniel Lev to miss the conference scheduled for 3/15/01. (Approved by Judge 
                                                                                                                                             Glasser on 2/27/01, see pg 2 of this doc) (Johnson, Tanya) (Entered: 03/08/2001) 
02/16/2001    162   LETTER dated 2/12/01 from Paul Schoeman to Judge Glasser and Judge Dearie, the govt has 
                    agreed to request the consolidation of sentencing for dft Basile in 98 cr 1129 and 00 cr 196.        03/09/2001    173   LETTER dated 2/27/01 from Amy E. Millard, Esq., to Judge Glasser requesting permission for 
                    (Piper, Francine) (Entered: 02/16/2001)                                                                                  defendant Larry Berman to travel to St. Thomas from 3/18/01 to 3/23/01. (Johnson, Tanya) 
                                                                                                                                             (Entered: 03/09/2001) 
02/22/2001    164   NOTICE of Appearance for Rocco Basile in 1:00‐cr‐00196 by attorney Stephen P. Scaring. 
                    (Johnson, Tanya) (Entered: 02/22/2001)                                                               03/09/2001    173   ENDORSED ORDER on document #173, granting permission for defendant Larry Berman to 
                                                                                                                                             travel on 3/18/01 to 3/23/01 . (Signed by Senior Judge I. L. Glasser on 3/2/01) (Johnson, Tanya) 
02/22/2001    165   LETTER dated 1.26.01 from Jean Marie Graziano to Judge Glasser enclosing a courtesy copy of                              (Entered: 03/09/2001) 
                    Deft Edward Garafola's Reply Memorandum. W/o attachment. (Barrett, Charryse) (Entered: 
                    02/22/2001)                                                                                          03/09/2001    174   TRANSCRIPT before Magistrate Pollak of the Pleading filed in case as to Rocco Basile in 1:00‐cr‐
                                                                                                                                             00196 for dates of 2/7/01. Transcript produced by Elizabeth Barron. (Gonzalez, Mary) 
02/27/2001           CASE reassigned to Senior Judge I. L. Glasser from Judge Raymond J. Dearie. This is a correction                        (Entered: 03/09/2001) 
                     from the last reassignment. Parties notified. (Chin, Felix) (Entered: 02/27/2001) 
                                                                                                                         03/14/2001    175   LETTER dated 3/13/01 from James M. LaRossa, Esq., to Judge Glasser informing the Court of 
02/27/2001    166   LETTER dated 2/21/01 from Joseph DiBlasi, Esq., to Judge Glasser requesting permission for                               defendant John Cioffoletti's changed itinerary for 3/15‐3/19/01. (Johnson, Tanya) (Entered: 
                    defendant Alfred Palagonia sto travel from 2/21/01 to 2/25/01. (Johnson, Tanya) (Entered:                                03/15/2001) 
                    02/27/2001) 
                                                                                                                         03/15/2001    176   LETTER dated 3/9/01 from James M. LaRossa, Esq., to Judge Glasser requesting that defendant 
02/27/2001           ENDORSED ORDER on document #166, granting the application for defendant Alfred Palagonia                                Cioffoletti's bail conditions be extended to permit him to take a business trip. (Johnson, Tanya) 
                     to travel from 2/21/01 to 2/25/01 on the condition that full travel itinerary be forwarded to                           (Entered: 03/15/2001) 
                     pretrial services. (Signed by Senior Judge I. L. Glasser on 2/21/01) (Johnson, Tanya) (Entered: 
                     02/27/2001)                                                                                         03/15/2001           ENDORSED ORDER on document #176, granting the request to extend the bail conditions of 
                                                                                                                                              defendant John Cioffoletti to permit him to take a business trip/personal vacation to Florida 
02/28/2001    167   ORDER as to Aleks Paul, granting dft.'s request to adjourn sentencing from 2/28/01 to 3/28/01                             from 3/15/01 to 3/19/01. (Signed by Senior Judge I. L. Glasser on 3/12/01) (Johnson, Tanya) 
                    at 10:00. (Signed by Senior Judge I. L. Glasser on 2/23/01). Endorsed on letter dated 2/21/01                             (Entered: 03/15/2001) 
                    from Melinda Sarafa to Judge Glasser. (Reddy, Lisa) (Entered: 02/28/2001) 
                                                                                                                         03/15/2001    177   NOTICE of Appearance for Ernest Montevecchi in 1:00‐cr‐00196 by Attorney Joseph A. Bondy 
02/28/2001    168   ORDER, that defendant Daniel Lev's bail conditions be modified to permit him to travel from                              (Johnson, Tanya) (Entered: 03/16/2001) 
                    3/1/01 to 4/6/01. It is further ordered that defendant's passport, presently in the possession 
                    of Pretrial Services, be provided to the defendant until he return from this trip. (Signed by        03/15/2001    178   CALENDAR ENTRY as to Ernest Montevecchi in 1:00‐cr‐00196, Daniel Persico in 1:00‐cr‐00196, 
                    Senior Judge I. L. Glasser on 2/27/01) (Johnson, Tanya) (Entered: 03/01/2001)                                            Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐00196, John Doukas in 1:00‐cr‐
                                                                                                                                             00196, Walter Durchalter in 1:00‐cr‐00196, Edward Garafola in 1:00‐cr‐00196, Daniel Lev in 
03/08/2001    169   LETTER dated 2/5/01 from Nicholas G. Kaizer, Esq., to Judge Glasser requesting permission for                            1:00‐cr‐00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond Nagel in 1:00‐cr‐00196, Alfred 
                    defendant Frank Coppa to travel from 2/25/01 to 3/13/01 and 4/5/01 to 4/12/01. (Johnson,                                 Palagonia in 1:00‐cr‐00196, Lawrence Ray in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐
                    Tanya) (Entered: 03/08/2001)                                                                                             00196, Giuseppe Temperino in 1:00‐cr‐00196; Case called before Senior Judge I. L. Glasser on 
03/08/2001           ENDORSED ORDER on document #169, granting permission for defendant Frank Coppa Sr to                                    date of 3/15/01 for Pleading Court Reporter/ESR Paul Lombardi Deft's pres. with counsels. 
                     travel from 2/25/01 to 3/13/01 and 4/5/01 to 4/12/01 . (Signed by Senior Judge I. L. Glasser on                         Joseph Bondi has been retained by Montevecchi. Jonathan Sack says six more deft's will plead. 
                     2/6/01) (Johnson, Tanya) (Entered: 03/08/2001)                                                                          Four have already plead. Nine may go to trial. A mandamus petition to be submitted to the 
                                                                                                                                             Appellate Court. Severance motions remain undecided, and a decision will be put off, in 
03/08/2001    170   LETTER dated 2/6/01 from Michael Rosen, Esq., to Judge Glasser requesting permission for                                 anticipation of more pleas. Jury selection and trial set for 10/22/01. Criminal Pre Trial Order 
                    defendant Edward Garafola to travel through 2/14/01. (Johnson, Tanya) (Entered:                                          signed. Order of excludabel delay signed under code "T" (Jackson, Ramona) (Entered: 
                    03/08/2001)                                                                                                              03/21/2001) 

03/08/2001           ENDORSED ORDER on document #170 granting permission for defendant Edward Garafola to                03/21/2001    179   NOTICE of Appearance for Ernest Montevecchi in 1:00‐cr‐00196 by Attorney Joseph A. Bondy 
                     travel through 2/14/01. (Signed by Senior Judge I. L. Glasser on 2/6/01) (Johnson, Tanya)                               (Jackson, Ramona) (Entered: 03/21/2001) 
                     (Entered: 03/08/2001) 
                                                                                                                         03/21/2001    181   Certificate of Engagement and Criminal Pre Trial ORDER as to Ernest Montevecchi et al in 1:00‐
03/08/2001    171   LETTER dated 2/8/01 from AUSA Eric Corngold, to Judge Glasser informing the Court of the                                 cr‐00196 ( Signed by Senior Judge I. L. Glasser , on 3/15/01) (Jackson, Ramona) (Entered: 
                    status of the request for permission from the Solicitor General to file a petition for writ of                           03/21/2001) 
                    mandamus. (Johnson, Tanya) (Entered: 03/08/2001) 
                                                                                                                         03/26/2001    183   ORDER as to Alfred Palagonia in 1:00‐cr‐00196 On condition that itinerary furnished to pre trial 
                                                                                                                                             services including address & phone of place where def. will be staying this request is Granted. 
              Case      1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
                On ltr. dtd. 3/21/01 from Joseph V DiBlasi. ( Signed by Senior Judge I. L. Glasser , on 3/21/01)  06/01/2001         Page 208 of 261 PageID #: 4002
                                                                                                                              194   LETTER dated 5/29/01 from Jeffrey Lichtman to Judge Glasser, enclosing additional subpoenas 
                    (Jackson, Ramona) (Entered: 03/26/2001)                                                                                   to be so ordered. (No attachments). (DiLorenzo, Krista) (Entered: 06/01/2001) 

03/26/2001    184   TRANSCRIPT filed in case as to Jack Basile in 1:00‐cr‐00196 for Arraignemnt before Mag Go             06/01/2001           LETTER dated 5/29/01 from Melinda Sarafa to Judge Glasser on behalf of Aleks Paulto inform 
                    dates of 3/15/01 ; Court Reporter/ESR: Courthouse Transcription Service (Jackson, Ramona)                                  the Court that defendant will be traveling to Las Vegas, Nevada from 5/31/01 to 6/5/01. This 
                    (Entered: 03/26/2001)                                                                                                      letter also applies to case # 00cr196 and 00cr445. *This is document #90 in99cr372 (Guzzi, 
                                                                                                                                               Roseann) (Entered: 06/01/2001) 
03/26/2001    185   LETTER dated 3/21/01 from Thomas G. Roth, Esq., to Judge Glasser regarding trial presently 
                    scheduled for 10/22/01. (Johnson, Tanya) (Entered: 03/27/2001)                                        06/04/2001    195   ORDER Directing Forfeiture of Property as to Alfred Palagonia in 1:00‐cr‐00196. Certified 
                                                                                                                                              copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on 6/4/01) (Rodriguez,Angela) 
03/28/2001    186   LETTER dated 3/27/01 from Jean Marie Graziano, Esq., to Judge Glasser requesting permission                               (Entered: 06/05/2001) 
                    for defendant Edward Garafola to travel on 4/1/01 and return on 4/4/01. (Johnson, Tanya) 
                    (Entered: 03/28/2001)                                                                                 06/04/2001    196   STIPULATION AND ORDER as to Alfred Palagonia in 1:00‐cr‐196 designating certain funds into 
                                                                                                                                              escrow accounts as provided herein. (Signed by Senior Judge I. L. Glasser on 6/4/01) 
03/28/2001           ENDORSED ORDER on document #186, granting permission for defendant Edward Garafola to                                    (Rodriguez,Angela) (Entered: 06/05/2001) 
                     travel on 4/1/01 and return on 4/4/01 . (Signed by Senior Judge I. L. Glasser, on 3/27/01) 
                     (Johnson, Tanya) (Entered: 03/28/2001)                                                               06/04/2001    198   CALENDAR ENTRY as to Alfred Palagonia. Case called before Senior Judge I. L. Glasser on 
                                                                                                                                              6/4/01 for Pleading. Defense Counsel: Joseph DiBlasi. AUSA: Eric Corngold and David Goldberg. 
03/30/2001           LETTER dated 3/22/01 from Melinda Sarafa to Judge Glasser on behalf of Aleks Paul to confirm                             Court Reporter:: Holly Driscoll. Defendnat pleads Guilty: Alfred Palagonia (14) count(s) 9 and 
                     the sentencing has been adjourned until 5/22/01 at 10:00. *Also applies to 00cr196 and                                   11 . Sentencing for defendant Alfred Palagonia is set for 9/13/01 at 10:00 before Senior Judge 
                     00cr445. *This is document #89 in 99cr372. (Guzzi, Roseann) (Entered: 03/30/2001)                                        I. L. Glasser . AUSA will move to dismiss open counts at the time of sentencing. Stipulation 
04/11/2001    188   CALENDAR ENTRY as to Eugene Lombardo. Case called before Senior Judge I. L. Glasser on                                    presented in open count, providing that $404,000.00 be hled in escrow account. (Johnson, 
                    4/11/01 for Motion Hearing. Court Reporter: Fred Guerino. Application of Richard Brewster to                              Tanya) (Entered: 06/11/2001) 
                    be relieved as counsel for defendant Eugene Lombardo is granted and Lawrence K. Feitell, Esq          06/04/2001           LETTER dated 6/4/01 from Melinda Sarafa to Judge Glasser requesting the Court endorse Mr. 
                    is appointed . (Johnson, Tanya) (Entered: 04/24/2001)                                                                      Paul's request for release of the $100,000 cash bail on deposit in the Southern District. *This is 
04/11/2001    189   CJA 20 as to Eugene Lombardo: Appointment of Attorney Lawrence Feitell. (Signed by Senior                                  document #91 in 99cr372 (Guzzi, Roseann) (Entered: 06/12/2001) 
                    Judge I. L. Glasser on 4/11/01) (Johnson, Tanya) (Entered: 04/24/2001)                                06/05/2001    197   LETTER dated 5/31/01 from Amy E. Millard, Esq., to Judge Glasser requesting permission for 
04/20/2001    187   LETTER dated 4/3/01 from Richard Brewster, Esq., to Judge Glasser requesting to be relieved                               defendant Larry Berman to travel to Las Vegas from 7/2/01 ‐ 7/6/01. (Johnson, Tanya) 
                    as counsel for defendant Eugene Lombardo. (Johnson, Tanya) (Entered: 04/24/2001)                                          (Entered: 06/08/2001) 

05/17/2001    190   USCA Order certified on 5/8/01 it is Ordered that the stay is Granted until further order of this     06/05/2001           ENDORSED ORDER on document #197, granting permission for defendant Larry Berman to 
                    Court. It is further ordered the respondents shall file a brief on or before May 17,2001. Judge                            travel to Las Vegas from 7/2/01 to 7/6/01 . (Signed by Senior Judge I. L. Glasser on 6/4/01) 
                    notified. Ackn mailed. USCA # 01‐3031. (Gonzalez, Mary) (Entered: 05/17/2001)                                              (Johnson, Tanya) (Entered: 06/08/2001) 

05/22/2001    191   LETTER dated 5/18/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to modify               06/06/2001    199   ORDER, endorsed on the 6/6/01 letter from Mr. DiBlasi, so ordering Mr. DiBlasi's request for 
                    defendant Daniel Lev's bail conditions to permit him to travel for business from 5/27/01 to                               permission for his client Alfred Palagonia to travel to Puerto Rico beginning 6/11/01 through 
                    6/24/01. (Johnson, Tanya) (Entered: 05/25/2001)                                                                           6/16/01. ( Signed by Senior Judge I. L. Glasser , on 6/6/01.) (Vaughn, Terry) (Entered: 
                                                                                                                                              06/11/2001) 
05/22/2001    191   ENDORSED ORDER on pg #2, document #191, granting the request to modify defedant Daniel 
                    Lev's bail conditions to allow him to travel from 5/27/01 until 6/24/01. (Signed by Senior Judge      06/07/2001    201   ORDER that the restraining order on Security Capital account #69010933 in the name of 
                    I. L. Glasser , on 5/21/01) (Johnson, Tanya) (Entered: 05/25/2001)                                                        defendant Alfred Palagonia shall be removed and the assets in said account released to Mr. 
                                                                                                                                              Palagonia immediately upon the execution of this order. (Signed by Senior Judge I. L. Glasser 
05/22/2001    192   LETTER dated 5/22/01 from Michael F. Bachner, Esq., to Judge Glasser requesting permission                                on 6/5/01) (Johnson, Tanya) (Entered: 06/13/2001) 
                    for defendant Walter Durchalter to travel to Philadelphia, PA on 5/23/01 and return on 
                    5/24/01. (Johnson, Tanya) (Entered: 05/25/2001)                                                       06/07/2001    202   LETTER dated 6/1/01 from Joseph Diannini, Esq., to Judge Glasser requesting to modify the 
                                                                                                                                              conditions of supervised release as to defendant Daniel Persico to allow the defendant to 
05/22/2001    192   ENDORSED ORDER on doc #192, granting the request for permission for defendant Walter                                      travel to Ft. Lauderdale, Florida on 6/15/01 to 6/25/01. (Johnson, Tanya) (Entered: 
                    Durchalter to travel to Philadelphia, PA on 5/23/01 and return on 5/24/01. (Signed by Senior                              06/14/2001) 
                    Judge I. L. Glasser, undated) (Johnson, Tanya) (Entered: 05/25/2001) 
                                                                                                                          06/07/2001           ENDORSED ORDER on document #202, granting the request to modify the conditions of 
05/29/2001    193   LETTER dated 5/24/01 from Jeffrey Lichtman to Judge Glasser, enclosing subpoenas to review.                                supervised release as to defendant Daniel Persico to allow the defendant to travel to Ft. 
                    (DiLorenzo, Krista) (Entered: 05/29/2001)                                                                                  Lauderdale, Florida on 6/15/01 to 6/25/01. (Signed by Senior Judge I. L. Glasser on 6/6/01) 
                                                                                                                                               (Johnson, Tanya) (Entered: 06/14/2001) 




06/08/2001    200   CALENDAR ENTRY as to John Doukas. Case called before Senior Judge I. L. Glasser on 6/8/01             07/11/2001    213   ENDORSED ORDER on pg #2 of document #213, granting permission for defendant Giuseppe 
                    for Pleading. Defense Counsel: Edward McDonald. AUSA: Eric Corngold. Court Reporter: Holly                                Temperino to travel from 7/16/01 to 7/23/01. (Signed by Senior Judge I. L. Glasser , on 
                    Driscoll. Defendant pleads Guilty: John Doukas (8) count(s) 9, 16 . Set sentencing for 11/20/01                           7/10/01) (Johnson, Tanya) Modified on 07/19/2001 (Entered: 07/19/2001) 
                    at 10:00 before Senior Judge I. L. Glasser . Transcript of proceedings is sealed. (Johnson, Tanya) 
                    (Entered: 06/13/2001)                                                                                 07/16/2001    211   LETTER sent to docketing dated 7/12/01 from Melinda Sarafa, Esq. to Judge Glasser confirming 
                                                                                                                                              that sentencing of Deft. is adjourned to 7/25/01 at 11:00. (Permaul, Jenny) (Entered: 
06/20/2001    203   LETTER dated 6.20.01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting permission                                  07/17/2001) 
                    o/b/o Daniel Lev to extend his recent trip to Moscow, until 7.10.01, for business 
                    purposes.(Barrett, Charryse) Modified on 06/29/2001 (Entered: 06/26/2001)                             07/19/2001    212   LETTER dated 7/11/01 from Jeffrey Lichtman to Judge Glasser additional subpoenas. (Jackson, 
                                                                                                                                              Ramona) (Entered: 07/19/2001) 
06/21/2001    205   LETTER dated 06/21/01 from Eric Corngold, AUSA, to Hon. I. Leo Glasser, with information 
                    attached. (Chee, Alvin) (Entered: 06/27/2001)                                                         07/23/2001           ORDER as to Aleks Paul, adjourning dft's sentencing to 7/31/01 at 10:30. ( Signed by Senior 
                                                                                                                                               Judge I. L. Glasser , on 7/23/01). Endorsed on letter dated 7/20/01 from Melinda Sarafa to 
06/22/2001    207   CALENDAR ENTRY as to Edmond Nagel in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                  Judge Glasser. See doc #95 in case 99‐cr‐372. (Sica, Michele) (Entered: 07/24/2001) 
                    Glasser on date of 06/22/01 for pleading. Defendant, on bail, present with counsel Michael 
                    Rovell. AUSA Eric Corngold present as well. Court Reporter: Marsha Diamond. Defendant's first         07/25/2001    214   ORDER as to Alfred Palagonia in 1:00‐cr‐00196 that all restraints previously imposed by this 
                    appearance. Informed of rights. Waiver of indictment executed for defendant Nagel.                                        Court upon the Vista Account are hereby lifted solely to the extent necessary to effectuate 
                    Defendant withdraws not guilty plea and enters guilty plea to ct. #11 of the indictment and a                             payment of $400,000.00 into an escrow account to be maintained by Joseph DiBlasi, Esq., as 
                    superseding information in CR 01‐705. Bail continued for defendant. Case adjourned to 11‐14‐                              set forth herein. (Signed by Senior Judge I. L. Glasser , on 7/20/01). (Sica, Michele) (Entered: 
                    01 for sentencing at 10 am. Guilty: Edmond Nagel (13) count(s) 11 . (Chee, Alvin) (Entered:                               07/25/2001) 
                    07/03/2001)                                                                                           07/27/2001    215   TRANSCRIPT of Plea before Judge Glasser filed in case as to Edmond Nagel in 1:00‐cr‐00196 for 
06/25/2001    204   LETTER dated 6/22/01 from Melinda Sarafa to Judge Glasse confirming the adjournment of the                                dates of 6/22/01 ; Court Reporter: M. Diamond (Jean (Entered: 07/27/2001) 
                    sentencing from 6/29/0 to 7/12/01 at 10:30. (DiLorenzo, Krista) (Entered: 06/27/2001)                 07/31/2001    216   LETTER dated 7/20/01 from Counsel Melinda Sarafa to Judge Glasser confirming conversation 
06/25/2001    206   ORDER as to Aleks Paul granting dft's request to adjourn sentencing from 6/29/01 to 7/12/01                               with Louise Schillat that Mr. Paul's sentencing has been adjourned to 7/31/01 at 10:30 a.m. 
                    at 10:30. (Signed by Senior Judge I. L. Glasser on 6/25/01). See letter dated 6/22/01 from                                (Drayton, Lorraine) (Entered: 07/31/2001) 
                    Melinda Sarafa to Judge Glasser. (DiLorenzo, Krista) (Entered: 06/27/2001)                            08/02/2001    219   CALENDAR ENTRY as to Walter Durchalter in 1:00‐cr‐00196; Case called before Magistrate A. S. 
06/26/2001           ENDORSED ORDER, on document # 203, as to Daniel Lev in 1:00‐cr‐00196, GRANTING the                                       Chrein on 8/2/01 for pleading. AUSA Jonathan Sack and dft present with counsel Michael 
                     request to extend his recent trip to Moscow until 7.10.01. (So Ordered: Senior Judge I. L.                               Bachner. Tape # 01/52(469‐3027). Dft consented to plead before Mag. Judge. Bail Modification 
                     Glasser, on 6.21.01). C/F (Barrett, Charryse) (Entered: 06/26/2001)                                                      granted to extend dft's travel to Pennsylvania . Dft pleads Guilty: Walter Durchalter (9) 
                                                                                                                                              count(s) 4, 6, 7 . Transcript of plea proceedings ordered sealed except 1 copy to be given to 
06/28/2001    208   ORDER as to Frank Coppa Sr. in 1:00‐cr‐00196: Request for enlargement of defendants'                                      Judge Glasser and 1 copy each to be given to counsel. Sentencing set for 12/11/01 at 10:00. 
                    conditions of pretrial release to permit travel to Florida in August for family wedding granted.                          (Sica, Michele) (Entered: 08/03/2001) 
                    See letter dated June 26, 2001 from Nicholas Kaizer to Hon. I. Leo Glasser. ( Signed by Senior 
                    Judge I. L. Glasser , on 06/26/01). (Chee, Alvin) (Entered: 07/03/2001)                               08/02/2001           Attorney update in case as to Walter Durchalter. Attorney Michael F. Bachner for Walter 
                                                                                                                                               Durchalter added. (Sica, Michele) (Entered: 06/29/2004) 
07/05/2001    209   CERTIFICATE OF SERVICE as to Alfred Palagonia notice service of a consent order of forfeiture. 
                    [195‐1] (Johnson, Tanya) (Entered: 07/11/2001)                                                        08/03/2001    217   NOTICE of Appearance for Walter Durchalter in 1:00‐cr‐00196 by Attorney Michael F. Bachner 
                                                                                                                                              (Sica, Michele) (Entered: 08/03/2001) 
07/10/2001    210   CALENDAR ENTRY as to Abraham Salaman. Case called before Senior Judge I. L. Glasser on 
                    7/10/01 for Status Conference. Defense Counsel: A. John Pappalardo. AUSA: Jonathan Sack for           08/03/2001    218   ORDER as to Walter Durchalter in 1:00‐cr‐00196 referring the guilty plea to Mag. Chrein. ( 
                    Eric Corngold. Court Reporter: Diana Periera. Defendant Salaman has been charged in two                                   Signed by Senior Judge I. L. Glasser , on 8/1/01). (Sica, Michele) (Entered: 08/03/2001) 
                    cases: 00cr930 and 01cr196. The Berkun case is set for trial on 10/1/01. The Coppa case is set        08/23/2001    220   LETTER dated 8/17/01 from AUSA Jonathan Sack to Judge Glasser confirming that the 
                    for trial on 10/22/01. Counsel discuss evidence in both cases. There are six boxes of                                     sentencing for dft Aleks Paul has been adjourned to 9/17/01 at 10:30. (Sica, Michele) (Entered: 
                    documents in the Berkun case. Mr Pappalardo states that this will be very difficult to be on                              08/24/2001) 
                    trial on the Berkun case and prepare for the Coppa trial. AUSA Jonathan Sack states that the 
                    Government will turn over Giglio, Brady and Argus material before the Coppa Case. Mr. Sack            09/05/2001    221   ORDER as to Aleks Paul in 1:00‐cr‐00196 that the sentencing for dft has been adjourned to 
                    suggests empaneling a jury on 00cr196 and starting one week later, to give Mr. Pappalardo                                 9/17/01 at 10:30. ( Signed by Senior Judge I. L. Glasser , on 8/31/01). Endorsed on letter dated 
                    time to go over 3500 material. Counsel will inform the Court. (Johnson, Tanya) (Entered:                                  8/17/01 from AUSA Jonathan Sack to Judge Glasser. (Sica, Michele) (Entered: 09/07/2001) 
                    07/16/2001) 
                                                                                                                          09/10/2001    222   CALENDAR ENTRY as to Lawrence Ray in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
07/11/2001    213   LETTER dated 7/10/01 from Joseph R. Benfante, Esq., to Judge Glasser requesting permission                                Glasser on 9/10/01 for status conf. AUSA Eric Corngold and dft present with counsel Thomas 
                    for defendant Joseph Temperino to travel from 7/16/01 to 7/23/01. (Johnson, Tanya) Modified                               Roth. Dft Ray wants another lawyer. Mr. Roth is relieved. Dft Ray to get another lawyer 
                    on 07/19/2001 (Entered: 07/19/2001)                                                                                       ASAP.Court Reporter/ESR Holly Driscoll. (Sica, Michele) (Entered: 09/14/2001) 
09/17/2001    Case        1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
              223   LETTER dated 9/4/01 from Thomas Roth, Esq. to Judge Glasser requesting a status conf. (Sica,  09/25/2001         Page 209 of 261 PageID #: 4003
                                                                                                                              232   MEMORANDUM of law by USA in 1:00‐cr‐00196 as to Frank Coppa Sr. in 1:00‐cr‐00196, Ernest 
                    Michele) (Entered: 09/17/2001)                                                                                                Montevecchi in 1:00‐cr‐00196, Daniel Persico in 1:00‐cr‐00196, Jack Basile in 1:00‐cr‐00196, 
                                                                                                                                                  Rocco Basile in 1:00‐cr‐00196, Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐
09/17/2001    224   CALENDAR ENTRY as to Aleks Paul ; Case called before Senior Judge I. L. Glasser on 9/17/01 for                                00196, John Doukas in 1:00‐cr‐00196, Walter Durchalter in Edward Garafola in 1:00‐cr‐00196, 
                    sentencing. AUSA Jonathan Sack and dft present with counsel Benjamin Brafman. Court                                           Daniel Lev in 1:00‐cr‐00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond Nagel in 1:00‐cr‐
                    Reporter/ESR Fred Guerino. Dft sentenced to imprisonment for 63 mos. to run concurrent on                                     00196, Alfred Palagonia in 1:00‐cr‐00196, Aleks Paul in 1:00‐cr‐00196, Joseph Polito Sr. in 1:00‐
                    all counts, plus 3 years of supervised release. Open counts dismissed on government's motion.                                 cr‐00196, Lawrence Ray in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐00196, Giuseppe 
                    Special assessment $250. (Sica, Michele) (Entered: 09/24/2001)                                                                Temperino in 1:00‐cr‐00196 in support of [231‐1] motion for an adjournment in the case and 
09/21/2001    226   SUPERSEDING INFORMATION as to Daniel Lev (11) count(s) 1s (Sica, Michele) (Entered:                                           an exclusion of time under the speedy trial act. (Sica, Michele) (Entered: 09/26/2001) 
                    09/25/2001)                                                                                               09/25/2001    233   AFFIDAVIT of David Pitofsky as to Frank Coppa Sr. in 1:00‐cr‐00196, Ernest Montevecchi in 
09/21/2001    227   CALENDAR ENTRY as to Daniel Lev in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                       1:00‐cr‐00196, Daniel Persico in 1:00‐cr‐00196, Jack Basile in 1:00‐cr‐00196, Rocco Basile 1:00‐
                    Glasser on 9/21/01 for pleading. AUSA Eric Corngol/Jonathan Sack and dft present with                                         cr‐00196, Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐00196, John Doukas in 
                    counsel Jeffrey Lichtman. Court Reporter/ESR Mike Picozzi. Dft withdraws not guilty plea and                                  1:00‐cr‐00196, Walter Durchalter in 1:00‐cr‐00196, Edward Garafola in 1:00‐cr‐00196, Daniel 
                    pleads Guilty: Daniel Lev (11) count(s) 1s . Case adjourned to 1/10/02 at 10:00 for sentencing.                               Lev in 1:00‐cr‐00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond Nagel in 1:00‐cr‐00196, 
                    AUSA will move to dismiss underlying indictment at sentencing. (Sica, Michele) (Entered:                                      Alfred Palagonia in 1:00‐cr‐00196, Aleks Paul in 1:00‐cr‐00196, Joseph Polito Sr. in 1:00‐cr‐
                    09/25/2001)                                                                                                                   00196, Lawrence Ray in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐00196, Giuseppe 
                                                                                                                                                  Temperino in 1:00‐cr‐00196 in support Re: [231‐1] motion for an adjournment in the case and 
09/21/2001    228   CALENDAR ENTRY as to Larry Berman in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                     an exclusion of time under the speedy trial act. (Sica, Michele) (Entered: 09/26/2001) 
                    Glasser on 9/21/01 for pleading. AUSA Eric Corngold/Jonathan Sack and dft present with 
                    counsel Amy Millard. Court Reporter/ESR Mike Picozzi. Dft withdraws not guilty plea and                   09/25/2001    234   ORDER of Excludable Delay from 10/29/01 to 12/3/01 as to Frank Coppa Sr. in 1:00‐cr‐00196, 
                    pleads Guilty: Larry Berman (6) count(s) 5 . Case adjourned to 1/17/02 at 10:00 for sentencing.                               Ernest Montevecchi in 1:00‐cr‐00196, Daniel Persico in 1:00‐cr‐00196, Jack Basile in 1:00‐cr‐
                    AUSA will move to dismiss open counts. Consent order of forfeiture signed. (Sica, Michele)                                    00196, Rocco Basile in 1:00‐cr‐00196, Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐
                    (Entered: 09/25/2001)                                                                                                         cr‐00196, John Doukas in 1:00‐cr‐00196, Walter Durchalter in 1:00‐cr‐00196, Edward Garafola 
                                                                                                                                                  in 1:00‐cr‐00196, Daniel Lev in 1:00‐cr‐00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond 
09/21/2001    229   ORDER Directing Forfeiture of Property as to Larry Berman in 1:00‐cr‐00196. ( Signed by Senior                                Nagel in 1:00‐cr‐00196, Alfred Palagonia in 1:00‐cr‐00196, Aleks Paul in 1:00‐cr‐00196, Joseph 
                    Judge I. L. Glasser , dated: 9/21/01) (Sica, Michele) (Entered: 09/25/2001)                                                   Polito Sr. in 1:00‐cr‐00196, Lawrence Ray in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐
                                                                                                                                                  00196, Giuseppe Temperino in 1:00‐cr‐00196 ( Signed by Senior Judge I. L. Glasser , Dated 
09/24/2001           Sentencing held Aleks Paul (15) count(s) 11 (Sica, Michele) (Entered: 09/24/2001)                                            9/25/01) (Sica, Michele) (Entered: 09/26/2001) 
09/24/2001    225   JUDGMENT Aleks Paul (15) count(s) 11. Dft pled guilty to count #5 in CR 99‐372, count #11 in              09/28/2001    238   CALENDAR ENTRY as to Eugene Lombardo in 1:00‐cr‐00196; Case called before Senior Judge I. 
                    CR 00‐196, and count #2 in CR 00‐445. Special assessment $250. Dft is to be imprisoned for 63                                 L. Glasser on 9/28/01 for pleading. AUSA Eric Corngold/David Pitofsky and dft present with 
                    mos. to run concurrent on all counts. Dft shall surrender to Bureau of Prisons before 2:00 pm                                 counsel Lawrence Feitell. Court Reporter/ESR Pual Lombardi. Dft withdraws not guilty plea and 
                    on 10/30/01. Upon release from prison, dft shall be on supervised release for 3 years. ( Signed                               pleads Guilty: Eugene Lombardo (12) count(s) 2 . Sentencing set for 01/23/02 at 10:00. AUSA 
                    by Senior Judge I. L. Glasser , on 9/17/01) (Sica, Michele) (Entered: 09/24/2001)                                             will move to dismiss all open counts. (Sica, Michele) (Entered: 10/02/2001) 
09/24/2001           DISMISSAL of Count(s) on Government Motion as to Aleks Paul in 1:00‐cr‐00196 party Aleks                 10/01/2001           LETTER dated 10/1/01 from David Smith, Esq. to Hon. Raymond Dearie requesting a 
                     Paul in 1:00‐cr‐00196 Counts Dismissed: Aleks Paul (15) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12                            modification of defendant's bail conditions to allow Mr. Basile to travel to Boston on 10/6/01 
                     (Sica, Michele) (Entered: 09/24/2001)                                                                                         to 10/8/01. (This is document #1224 in case 98‐cr‐1129). (Chee, Alvin) Modified on 
09/24/2001    230   CALENDAR ENTRY as to Frank Coppa Sr. in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                   10/01/2001 (Entered: 10/01/2001) 
                    Glasser on 9/24/01 for pleading. AUSA Eric Corngold/Jonathan Sack and dft present with                    10/01/2001           ENDORSED ORDER as to Rocco Basile in 1:00‐cr‐00196: So ordered. Defendant's bail modified 
                    counsel Larry Bronson. Court Reporter/ESR Paul Lombardi. Dft withdraws not guilty plea and                                     to allow defendant to travel to Boston on 10/6/01 to 10/8/01. Endorsed on doc. #1224 in 98‐
                    pleads Guilty: Frank Coppa (1) count(s) 15 . Sentencing set for 1/16/02 at 10:00. AUSA will                                    cr‐1129. C/M by chambers. ( Signed by Judge Raymond J. Dearie , on 10/1/01) (Chee, Alvin) 
                    move to dismiss open counts. (Sica, Michele) (Entered: 09/25/2001)                                                             (Entered: 10/01/2001) 
09/25/2001    231   MOTION by USA in 1:00‐cr‐00196 as to Frank Coppa Sr. in 1:00‐cr‐00196, Ernest Montevecchi                 10/01/2001    240   CALENDAR ENTRY as to Giuseppe Temperino in 1:00‐cr‐00196; Case called before Senior Judge 
                    in 1:00‐cr‐00196, Daniel Persico in 1:00‐cr‐00196, Jack Basile in 1:00‐cr‐00196, Rocco Basile in                              I. L. Glasser on 10/01/01 for pleading. AUSA Eric Corngold and dft present with counsel Joseph 
                    1:00‐cr‐00196, Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐00196, John Doukas                                  Benfante. Court Reporter/ESR Mike Picozzi. Dft withdraws not guilty plea and pleads Guilty: 
                    in 1:00‐cr‐00196, Walter Durchalter in Edward Garafola in 1:00‐cr‐00196, Daniel Lev in 1:00‐cr‐                               Giuseppe Temperino (19) count(s) 6 . Sentencing set for 12/12/01 at 10:00. Government 
                    00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond Nagel in 1:00‐cr‐00196, Alfred Palagonia                                      makes application to dismiss pending counts at time of sentencing; granted. (Sica, Michele) 
                    in 1:00‐cr‐00196, Aleks Paul in 1:00‐cr‐00196, Joseph Polito Sr. in 1:00‐cr‐00196, Lawrence Ray                               (Entered: 10/03/2001) 
                    in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐00196, Giuseppe Temperino in 1:00‐cr‐00196 
                    for an adjournment in the case and an exclusion of time under the speedy trial act . (Sica, 
                    Michele) (Entered: 09/26/2001) 




10/02/2001    235   LETTER dated 8/14/01 from AUSA David Goldberg to Amy Millard, Esq. confirming the                                             Guilty: Abraham Salaman (18) count(s) 3 . Sentencing set for 12/17/01 at 10:30. (Sica, Michele) 
                    agreement that the Government will file a Release of Notice of Pendency. (Sica, Michele)                                      (Entered: 10/11/2001) 
                    (Entered: 10/02/2001) 
                                                                                                                              10/10/2001    247   ORDER Directing Forfeiture of Property as to Abraham Salaman in 1:00‐cr‐00196 that dft shall 
10/02/2001    236   MOTION by John Cioffoletti in 1:00‐cr‐00196 for orders as specified . (Sica, Michele) (Entered:                               forfeit $50,000.00 to the US as property involved in the alleged securities fraud in count 3 of 
                    10/02/2001)                                                                                                                   the indictment. (Signed by Senior Judge I. L. Glasser , dated: 10/04/01). 4 certified copies sent 
                                                                                                                                                  to AUSA David Goldberg. (Sica, Michele) (Entered: 10/10/2001) 
10/02/2001    237   MEMORANDUM by John Cioffoletti in 1:00‐cr‐00196 in support of [236‐1] motion for orders as 
                    specified (Sica, Michele) (Entered: 10/02/2001)                                                           10/10/2001    248   ORDER as to Daniel Lev in 1:00‐cr‐00196, Modifying Conditions of Release to allow dft to travel 
                                                                                                                                                  to Russia from 10/14/01 to 10/28/01 . ( Signed by Senior Judge I. L. Glasser , on 10/9/01). 
10/02/2001    239   LETTER dated 9/25/01 from Joseph Bondy, Esq. to David Pitofsky that pursuant to their                                         Endorsed on letter dated 10/9/01 from Jeffrey Lichtman, Esq. to Judge Glasser. (Sica, Michele) 
                    conversation the dft will not be entering a guilty plea on 9/28/01, and requesting that all                                   (Entered: 10/10/2001) 
                    outstanding and still withheld Brady and Giglio materials be produced. (Sica, Michele) 
                    (Entered: 10/02/2001)                                                                                     10/12/2001    250   TRANSCRIPT of status conf. filed in case as to Aleks Paul in 1:00‐cr‐00196 for dates of 10/2/01; 
                                                                                                                                                  AUSA Jonathan Sack and dft present with counsel Melinda Serafa. Court Reporter/ESR: Gene 
10/02/2001    245   CALENDAR ENTRY as to Aleks Paul ; Case called before Senior Judge I. L. Glasser on 10/02/01                                   Rudolph. (Sica, Michele) (Entered: 10/12/2001) 
                    for bail hearing. AUSA Jonathan Sack and dft present with counsel. Court Reporter/ESR Gene 
                    Rudolph. Bail hearing continued to 10/09/01 at 11:00. Government makes application to                     10/15/2001    251   LETTER dated 10/10/01 from Linda Fowle, USPO to Judge Glasser advising that the 
                    revoke bail, surety Rima Shargel wants to be released from bond. Government is directed to                                    presentence investigation will be delayed. (Sica, Michele) (Entered: 10/15/2001) 
                    provide an order to exonerate surety Rima Shargel and release her property that was 
                    previously posted to secure Mr. Paul's release on bail. Dft remanded. Defense counsel has                 10/15/2001    253   MANDATE OF USCA (certified copy) as to Frank Coppa Sr. in 1:00‐cr‐00196, Ernest 
                    substitute surety. Court directs defense counsel to give the government a list of the sureties so                             Montevecchi in 1:00‐cr‐00196, Daniel Persico in 1:00‐cr‐00196, Jack Basile in 1:00‐cr‐00196, 
                    the government can check them out. (Sica, Michele) (Entered: 10/05/2001)                                                      Rocco Basile in 1:00‐cr‐00196, Larry Berman in 1:00‐cr‐00196, John Cioffoletti in 1:00‐cr‐
                                                                                                                                                  00196, John Doukas in 1:00‐cr‐00196, Walter Durchalter in 1:00‐cr‐00196, Edward Garafola in 
10/02/2001    246   CALENDAR ENTRY as to John Cioffoletti in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                 1:00‐cr‐00196, Daniel Lev in 1:00‐cr‐00196, Eugene Lombardo in 1:00‐cr‐00196, Edmond Nagel 
                    Glasser on 10/02/01 for pleading. AUSA David Pitofsky/Jonathan Sack and dft present with                                      in 1:00‐cr‐00196, Alfred Palagonia in 1:00‐cr‐00196, Aleks Paul in 1:00‐cr‐00196, Joseph Polito 
                    counsel. Court Reporter/ESR Gene Rudolph. Dft withdraws not guilty plea and pleads Guilty:                                    Sr. in 1:00‐cr‐00196, Lawrence Ray in 1:00‐cr‐00196, Abraham Salaman in 1:00‐cr‐00196, 
                    John Cioffoletti (7) count(s) 3, 4, 5, 6, 9, 10, 15, 16 . Sentencing set for 12/14/01 at 11:00. (Sica,                        Giuseppe Temperino in 1:00‐cr‐00196 Re: granting writ & remanded . The Government's 
                    Michele) (Entered: 10/09/2001)                                                                                                petition for a writ of mandamus is granted, and the cause is Remanded for further proceedings 
                                                                                                                                                  in accordance with the opinion of this Court.(See opinion for further details). . Issued as 
10/04/2001    241   ORDER Directing Forfeiture of Property as to John Cioffoletti; dft shall forfeit a total of                                   mandate on 10/10/01. Judge notified. Ackn mailed. USCA # 01‐3031. (Gonzalez, Mary) 
                    $110,000.00 to the US as property involved in the alleged securities fraud conspiracy. (Signed                                (Entered: 10/18/2001) 
                    by Senior Judge I. L. Glasser, 10/02/01). 4 certified copies sent to AUSA David Goldberg. (Sica, 
                    Michele) (Entered: 10/04/2001)                                                                            10/15/2001    254   CALENDAR ENTRY as to Ernest Montevecchi in 1:00‐cr‐00196; Case called before Senior Judge 
                                                                                                                                                  I. L. Glasser on 10/15/01 for pleading. AUSA Jonathan Sack and dft present with counsel 
10/04/2001    242   ORDER as to Aleks Paul in 1:00‐cr‐00196 granting request to release the $150,000.00 bond to                                   Joseph Bondy. Court Reporter/ESR Diana Pereira. Dft withdraws not guilty plea and pleads 
                    Rima Shargel. (Signed by Senior Judge I. L. Glasser , on 10/01/01). Endorsed on letter dated                                  Guilty: Ernest Montevecchi (2) count(s) 2 . Sentencing set for 1/9/02 at 10:00. AUSA will move 
                    9/28/01 from Melinda Sarafa to Judge Glasser. (Sica, Michele) Modified on 10/04/2001                                          to dismiss open counts. (Sica, Michele) (Entered: 10/22/2001) 
                    (Entered: 10/04/2001) 
                                                                                                                              10/18/2001    252   LETTER dated 10/15/01 from USPO Carol Pizarro to Judge Glasser advising that the 
10/04/2001    243   ORDER as to Aleks Paul that pursuant to Rule 46(f), Rima Shargel, a surety on bail bonds                                      presentence investigation as to dft Lombardo has been delayed. (Sica, Michele) (Entered: 
                    previously securing the release of dft Paul, be exonerated with respect to such bonds and that                                10/18/2001) 
                    all property posted as security by Rima Shargel in connection with such bonds be released. ( 
                    Signed by Senior Judge I. L. Glasser , on 10/03/01) (Sica, Michele) (Entered: 10/04/2001)                 10/18/2001    256   CALENDAR ENTRY as to Jack Basile in 1:00‐cr‐00196 and in 1:99‐cr‐589; Case called before 
                                                                                                                                                  Judge Nina Gershon on date of 10/18/01 for sentencing. AUSA Jonathan Sack. John Jacobs for 
10/04/2001    244   ORDER as to dft John Cioffoletti in 1:00‐cr‐00196 and Mary Cioffoletti, that the Clerk of the                                 the defendant. Court Reporter/Ronald Tolkin. USPO Mark Gjelaj. Defendant is sentenced to 37 
                    Court for the EDNY shall, within 10 business days, issue a check in the amount of $110,000.00                                 months on each indictment to run concurrent Count 2s in 99cr589 and Count 5 in 00cr196; 3 
                    from the funds on deposit in the EDNY Escrow Account, payable to the "United States                                           years supervised release on each Count to run concurrent. $150.00 special assessment fee. 
                    Marshals Service", in full and complete payment of the Consent Order of Forfeiture, pursuant                                  Restitution in the amount of 1.2 Million in 99cr589 and Restitution in the amount of $990,000 
                    to the details of this order, and that each side shall bear its own costs and attorny's fees.                                 Restitution in 00cr196. Elizabeth Macedonia files notice of appearance and substitutes out 
                    (Signed by Senior Judge I. L. Glasser , on 10/02/01) (Sica, Michele) (Entered: 10/04/2001)                                    John Jacobs as counsel. Voluntary surrender dated 1/2/02. Remaining Counts dismissed. 
10/04/2001    249   CALENDAR ENTRY as to Abraham Salaman in 1:00‐cr‐00196; Case called before Senior Judge I.                                     (Guzzi, Roseann) (Entered: 10/26/2001) 
                    L. Glasser on 10/4/01 for pleading. Court Reporter/ESR Mickey Brymer. AUSA Eric                           10/18/2001           Sentencing held as to Jack Basile (4) count(s) 5. (Guzzi, Roseann) (Entered: 10/26/2001) 
                    Corngold/David Pitofsky and dft present with counsel. Dft withdraws not guilty plea and pleads 
10/18/2001    Case       1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 with counsel George Taite. Court Reporter/ESR Gene Rudolph. Mr Taite has not yet been 
                   DISMISSAL of Count(s) on Government Motion as to Jack Basile in 1:00‐cr‐00196 Counts  Page 210 of 261 PageID #: 4004
                    Dismissed: Jack Basile (4) count(s) 2, 6, 7, 8. (Guzzi, Roseann) (Entered: 10/26/2001)                                   retained. If he takes the case, he will need another trial date. Next conf 11/16/01 at 10:00. 
                                                                                                                                             Trial currently set for 12/3/01. (Sica, Michele) (Entered: 11/09/2001) 
10/25/2001    255   LETTER dated 10/17/01 from USPO Linda Fowle to Judge Glasser advising that the there has 
                    been a delay in the presentence investigation. (Sica, Michele) (Entered: 10/25/2001)                 11/08/2001    264   AMENDED JUDGMENT: Jack Basile (4) count(s) 5. Defendant is sentenced to Count 5 and 
                                                                                                                                             receives 37 months concurrent on each indictment with 99cr589; 3 years supervised release 
10/26/2001    257   JUDGMENT dated 10/18/01 as to Jack Basile (4) count(s) 5. Defendant is sentenced to Count 5                              concurrent on each count with 99cr589; special assessment fee $150.00; restitution 
                    and receives 37 months imprisonment followed by 3 years supervised release and $150.00                                   $990,000.00. Defendant to receive alcohol treatment. Defendant shall surrender to the U.S. 
                    special assessment Restitution in the amount $990,000.00. this sentence is to run concurrent                             Marshal at 12:00pm on or before 1/2/02. Special condition: compliance with the restitution 
                    with sentence imposed in 99cr589. Remaining Counts dismissed. Defendant to receive alcohol                               order and the defendant is ordered to make payments of restitution at $500 per month on 
                    treatment. Defendant shall surrender at 12:00 on 1/2/02 if there has been no institution                                 each indictment beginning 90 days after release from custody. The defendant is to provide full 
                    designated by the bureau of prisons at such times. Special Conditions: compliance with the                               financial disclosure to the probation department. The defendant is directed not to obtain 
                    restitution order and the defendant is ordered to make payments of retitution at $500 per                                employment in the securities industries. The defendant is to recive alcohol abuse treatment 
                    month on each indictment beginning 90 days after release from custody. The defendant is to                               and mental health treatment. ( Signed by Judge Nina Gershon, on 10/18/01) (Guzzi, Roseann) 
                    provide full financial disclosure to the Probation Department. Defendant is directed not to                              (Entered: 11/08/2001) 
                    obtain employment in the securitiies industries. Defendant is to receive alcohol abuse 
                    treatment and mental health treatment. ( Signed Judge Nina Gershon, on 10/18/01) party Jack          11/09/2001    266   LETTER dated 11/1/01 from AUSA Eric Corngold to Lawrence Ray advising that Judge Glasser 
                    Basile in 1:00‐cr‐00196 terminated. c/m (Guzzi, Roseann) (Entered: 10/26/2001)                                           has set a status conf for 11/7/01 at 10:00. (Sica, Michele) (Entered: 11/09/2001) 

10/26/2001    258   LETTER dated 10/23/01 from USPO Carol Pizarro to Judge Glasser advising that there has been          11/14/2001           LETTER dated 11/12/01 from Stephen Scaring, Esq. to Hon. Raymond Dearie informing the 
                    a delay in the presentence investigation as to dft Frank Coppa Sr. (Sica, Michele) (Entered:                              court that he may need an adjournment because of prior matter with the NYS Supreme Court. 
                    10/26/2001)                                                                                                               (This is document #1234 in case 98‐cr‐1129 RJD). (Chee, Alvin) Modified on 11/26/2001 
                                                                                                                                              (Entered: 11/15/2001) 
11/02/2001    263   CALENDAR ENTRY as to Edward Garafola in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
                    Glasser on date of 11/2/01 for pleading. AUSA David Pitofsky and dft present with counsel            11/15/2001    267   LETTER dated 11/13/01 from AUSA Jonathan Sack to Judge Glasser regarding the sentencing 
                    Michael Rosen. Court Reporter/ESR Tony Mancuso. Dft withdraws not guilty plea and pleads                                 submission of dft Edmond Nagel styled "Nagel's Objections to Presentence Report" dated 
                    Guilty: Edward Garafola (10) count(s) 19 . Sentencing set for 2/4/02 at 10:00. (Sica, Michele)                           11/2/01. (Sica, Michele) (Entered: 11/15/2001) 
                    (Entered: 11/06/2001) 
                                                                                                                         11/16/2001    268   CALENDAR ENTRY as to Lawrence Ray in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
11/06/2001    259   MOTION by Edward Garafola in 1:00‐cr‐00196 for severance and a separate trial on counts 19                               Glasser on date of 11/16/01 for status conf. AUSA Eric Corngold/David Pitofsky and dft present 
                    and 20, and granting a hearing and thereafter suppressing and precluding a tape recording of                             without counsel. Court Reporter/ESR Ronald Tolkin. Court advises dft of right to proceed pro 
                    dft made by the FBI on 3/25/99 (Sica, Michele) (Entered: 11/06/2001)                                                     se and advises against it. Trial scheduled for 12/3/01. A lawyer from the CJA panel will be 
                                                                                                                                             appointed to assist during trial. (Sica, Michele) (Entered: 11/19/2001) 
11/06/2001    260   MEMORANDUM by Edward Garafola in 1:00‐cr‐00196 in support of [259‐1] motion for 
                    severance and a separate trial on counts 19 and 20, and granting a hearing and thereafter            11/20/2001    270   WAIVER OF INDICTMENT by Daniel Persico in 1:00‐cr‐00196 (Sica, Michele) (Entered: 
                    suppressing and precluding a tape recording of dft made by the FBI on 3/25/99 (Sica, Michele)                            11/26/2001) 
                    (Entered: 11/06/2001) 
                                                                                                                         11/20/2001    271   SUPERSEDING INFORMATION as to Daniel Persico (3) count(s) 1s (Sica, Michele) (Entered: 
11/06/2001    261   MEMORANDUM by USA in 1:00‐cr‐00196 as to Edward Garafola in 1:00‐cr‐00196 in opposition                                  11/26/2001) 
                    to [259‐1] motion for severance and a separate trial on counts 19 and 20, and granting a 
                    hearing and thereafter suppressing and precluding a tape recording of dft made by the FBI on         11/20/2001    272   CALENDAR ENTRY as to Daniel Persico in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
                    3/25/99 (Sica, Michele) (Entered: 11/06/2001)                                                                            Glasser on date of 11/20/01 for pleading. AUSA David Pitofsky/Eric Corngold and dft present 
                                                                                                                                             with counsel Joseph Giannini. Court Reporter/ESR Ronald Tolkin. Waiver of indictment signed. 
11/06/2001    262   Reply MEMORANDUM by Edward Garafola in 1:00‐cr‐00196 in further support of [259‐1]                                       Dft withdraws not guilty plea and pleads Guilty: Daniel Persico (3) count(s) 1s . AUSA will move 
                    motion for severance and a separate trial on counts 19 and 20, and granting a hearing and                                to dismiss open counts. Senetencing set for 2/21/02 at 10:00. (Sica, Michele) (Entered: 
                    thereafter and precluding a tape recording of dft made by the FBI on 3/25/99 (Sica, Michele)                             11/26/2001) 
                    (Entered: 11/06/2001) 
                                                                                                                         11/20/2001    273   Waiver of statute of limitations by Daniel Persico in 1:00‐cr‐00196 re: violations of 18:1957 
11/06/2001           ENDORSED ORDER as to Edward Garafola in 1:00‐cr‐00196 [259‐1] motion for severance and a                                (Sica, Michele) (Entered: 11/27/2001) 
                     separate trial on counts 19 and 20, and granting a hearing and thereafter and precluding a 
                     tape recording of dft made by the FBI on 3/25/99 as to Edward Garafola (10). Dft pleaded.           11/20/2001           Sentencing held Rocco Basile (5) count(s) 5. (Chee, Alvin) (Entered: 12/03/2001) 
                     Motion is withdrawn. ( Signed by Senior Judge I. L. Glasser , on 11/2/01). Endorsed on motion,      11/20/2001           CALENDAR ENTRY as to Rocco Basile in 1:00‐cr‐00196; Case called before Judge Raymond J. 
                     document #259. (Sica, Michele) (Entered: 11/06/2001)                                                                     Dearie on date of 11/20/01 for sentence. AUSA Paul Schoeman, Stephen Scaring for 
11/07/2001    265   CALENDAR ENTRY as to Lawrence Ray in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                 defendant. Court finds that the plea of guilty taken before the MJ was done knowingly and 
                    Glasser on date of 11/7/01 for status conf. AUSA Eric Corngold/David Pitofsky and dft present                             voluntarily and formally accepts plea of guilty to count 3 of cr‐98‐1129, and count 5 of cr‐00‐




                    196. Imprisonment of 44 months on each count to run concurrently. Court recommends an                11/27/2001    284   DISMISSAL of Count(s) on Government Motion as to Rocco Basile in 1:00‐cr‐00196 party Rocco 
                    institution in the Northeast region and invites consideration that defendant be placed in the                            Basile in 1:00‐cr‐00196 terminating [231‐1] motion for an adjournment in the case and an 
                    same institution as his brother, Jack Basile. The court has been advised that Camp Allenwood                             exclusion of time under the speedy trial act as to Rocco Basile (5) Counts Dismissed: Rocco 
                    has been recommended in Jack Basile's case. Surrender date: 2/4/02 by 12 PM to the                                       Basile (5) count(s) 2, 6, 7, 8. (Chee, Alvin) (Entered: 12/03/2001) 
                    designated institution. Supervised release for 3 years on each count to run concurrently. 
                    Special condition of SR: 1) Community service during the first 2 years of SR as follows: 20 hours    11/28/2001    279   ORDER as to Abraham Salaman in 1:00‐cr‐00196 adjourning sentencing from 12/17/01 to 
                    per week under the direction of the court through the supervision of the probation                                       1/16/02 at 10:00. (Signed by Senior Judge I. L. Glasser , on 11/26/01). Endorsed on letter from 
                    department. As part of community service, the defendant will be permitted to work on the                                 Joel Cohen to Judge Glasser. (Sica, Michele) (Entered: 11/29/2001) 
                    YMCA Building project in his community. 2) Defendant to make full financial disclosure as and        11/28/2001    280   CALENDAR ENTRY as to Lawrence Ray in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
                    when required by and to this court. 3) Restitution payments at a rate to be determined by the                            Glasser on date of 11/28/01 for status conf. AUSA Eric Corngold/David Pitofsky and dft present 
                    court and not less than 10% of gross earnings. The rate to be adjusted from time to time by                              with counsel David Zapp. Court Reporter/ESR Burt Sulzer. Larry Ray wrote to the Court, 
                    the court in consultation with the probation department. Defendant to comply with the                                    requesting a two month adjournment of the trial, which is scheduled for this monday. The 
                    restitution order. Defendant to receive treatment for substance abuse. Restitution in the                                government opposes any adjournment. Motion to adjourn the trial is denied. Trial will go 
                    amount of $5,000,000.00 as to case CR‐98‐1129. The $100 SA is imposed on each count for a                                forward on 12/3/01. (Sica, Michele) (Entered: 11/30/2001) 
                    total assessment of $200.00. Upon the motion of the AUSA, all open counts are dismissed. 
                    Defendant is advised of his right to appeal. Court Reporter: Paul Schoeman. This is document         11/29/2001    278   Government's request to charge filed as to Lawrence Ray in 1:00‐cr‐00196 (Sica, Michele) 
                    #1238 in case 98‐CR‐1129. (Chee, Alvin) (Entered: 12/03/2001)                                                            (Entered: 11/29/2001) 

11/26/2001    269   CJA 20 as to Lawrence Ray in 1:00‐cr‐00196: Appointment of Attorney David S. Zapp ( Signed           11/29/2001    285   CALENDAR ENTRY as to Edmond Nagel ; Case called before Senior Judge I. L. Glasser on 
                    by Senior Judge I. L. Glasser , Dated 11/19/01) (Sica, Michele) (Entered: 11/26/2001)                                    11/29/01 for Sentencing. AUSA: David Goldberg and Jonathan Sack; Michael Rovell, Esq. for 
                                                                                                                                             the Dft.; Court Reporter: B.Sulzer. Sentencing held on Count # 11 on CR‐00‐196 and Count #1 
11/26/2001    274   ORDER as to Daniel Lev in 1:00‐cr‐00196, Modifying Conditions of Release to allow dft to travel                          on CR‐01‐705.IMPRISONMENT: 37 months; SUPERVISED RELEASE: 3 years; SPECIAL 
                    to Russia from 11/25/01 to 12/20/01 . ( Signed by Senior Judge I. L. Glasser , on 11/21/01).                             ASSESSMENT: $100.00 on each case for a total of $200.00. Court recommends that the deft. 
                    Endorsed on letter dated 11/21/01 from Jeffrey Lichtman to Judge Glasser. (Sica, Michele)                                be designated to Morgantown, West Virginia. Deft. to voluntarily surrender to the institution 
                    (Entered: 11/27/2001)                                                                                                    on 1/30/01. (Permaul, Jenny) (Entered: 12/04/2001) 
11/27/2001    275   LETTER dated 11/20/01 from AUSA David Pitofsky to Lawrence Ray enclosing copies of                   11/29/2001           Sentencing as to Edmond Nagel (13) held on count(s) 11. (Permaul, Jenny) (Entered: 
                    documents and audiocassette tapes pursuant to the Jencks Act, and advising him of his                                     12/04/2001) 
                    reciprocal obligations to provide materials. (Sica, Michele) (Entered: 11/27/2001) 
                                                                                                                         11/30/2001    281   LETTER dated 11/26/01 from AUSA's Eric Corngold and David Pitofsky to Judge Glasser in 
11/27/2001    276   LETTER dated 11/20/01 from AUSA David Pitofsky to Lawrence Ray providing discovery. (Sica,                               opposition to dft Lawrence Ray's request for a 60 dayadjournment of his trial. (Sica, Michele) 
                    Michele) (Entered: 11/27/2001)                                                                                           (Entered: 11/30/2001) 
11/27/2001    277   MOTION by USA in 1:00‐cr‐00196 as to Lawrence Ray in 1:00‐cr‐00196 for admission, at trial,          11/30/2001    282   LETTER dated 11/26/01 from Lawrence Ray to Judge Glasser requesting a 60 day adjournment 
                    of a "glossary of securities‐related terms" as an aid to the jury, and to preclude the dft from                          of trial to allow dft to get a new attorney. (Sica, Michele) (Entered: 11/30/2001) 
                    offering certain evidence at trial . Memo in support and exhibits A‐C attached. (Sica, Michele) 
                    (Entered: 11/28/2001)                                                                                11/30/2001    283   ORDER as to John Cioffoletti in 1:00‐cr‐00196, Walter Durchalter in 1:00‐cr‐00196, Abraham 
                                                                                                                                             Salaman in 1:00‐cr‐00196, Giuseppe Temperino in 1:00‐cr‐00196, granting USPO Carol 
11/27/2001    284   JUDGMENT Rocco Basile (5) count(s) 5. Imprisonment of 44 months on each count to run                                     Pizarro's request and adjourning sentencing to 1/25/02 at 10:00. ( Signed by Senior Judge I. L. 
                    concurrently. Supervised release of 3 years on each count to run concurrently. Special                                   Glasser , on 11/27/01) (Sica, Michele) (Entered: 11/30/2001) 
                    assessement of $200. Restitution of $5,000,000.00. Court recommends that defendant be 
                    designated to an institution in the Northeast Region and further invites consideration that          11/30/2001           DISMISSAL of Count(s) on Government Motion as to Edmond Nagel in 1:00‐cr‐00196 party 
                    defendant be designated to the same institution as his brother Jack Basile. Defendant shall                               Edmond Nagel in 1:00‐cr‐00196 Counts Dismissed: Edmond Nagel (13) count(s) 1, 2, 9, 10, 12. 
                    surrender before 2 PM on 2/4/02. Special condition of SR: 1) Community service during the                                 (Permaul, Jenny) (Entered: 12/04/2001) 
                    first 2 years of SR as follows: 20 hours per week under the direction of the court through the 
                    supervision of the probation department. As part of community service, the defendant will be         11/30/2001    286   JUDGMENT Edmond Nagel (13) count(s) 11. IMPRISONMENT: 37 months; SUPERVISED 
                    permitted to work on the YMCA Building project in his community. 2) Defendant to make full                               RELEASE: 3 years; SPECIAL ASSESSMENT: $200.00; ($100.00 in 01‐CR‐705 and $100.00 in 01‐
                    financial disclosure as and when required by and to this court. 3) Restitution payments at a                             CR‐196). The court recommends that the deft. be designated to Morgantown, West Virginina; 
                    rate to be determined by the court and not less than 10% of gross earnings. The rate to be                               Deft. to surrender for serviceof sentence on 1/30/02 befor 2:00. Signed by Senior Judge I. L. 
                    adjusted from time to time by the court in consultation with the probation department.                                   Glasser , on 11/30/01. Signed Senior Judge I. L. Glasser , on 11/30/01. terminated party 
                    Defendant to comply with the restitution order. Defendant to receive treatment for substance                             Edmond Nagel in 1:00‐cr‐00196 (Permaul, Jenny) (Entered: 12/04/2001) 
                    abuse. See attached restitution order. Open counts dismissed on govt's motion. Copies                12/03/2001    288   CALENDAR ENTRY as to Lawrence Ray in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
                    distributed. Signed by Judge Raymond J. Dearie , on 11/27/01) party Rocco Basile in 1:00‐cr‐                             Glasser on date of 12/3/01 for jury selection and trial. Defense Counsel: David Zapp. AUSA: Eric 
                    00196. (Chee, Alvin) (Entered: 12/03/2001)                                                                               Corngold and David Pitofsky. Court Reporter: Henry Shapiro. Mark Macron was contacted by 
              Case     1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
                the defendant yesterday. He cannot file a notice of appearance and start the trial today. Mr.  01/04/2002         Page 211 of 261 PageID #: 4005
                                                                                                                           299   ORDER as to Frank Coppa Sr. in 1:00‐cr‐00196, Ernest Montevecchi in 1:00‐cr‐00196, John 
                    Ray begs the Court for more time. The Court is ready to proceed to trial. Defendant withdraws                            Doukas in 1:00‐cr‐00196, Daniel Lev in 1:00‐cr‐00196 endorsed on memorandum from 
                    not guilty plea and enters plea of Guilty: Lawrence Ray (17) count(s) 10 . Court accepts the                             Probation Dept. dated 12/19/01. Request for adjournment of sentencing is granted. Defendant 
                    plea. Sentencing is set for 3/7/01 at 10:00. AUSA will move to dismiss open counts.                                      Montevecchi adjourned to 1/23/02 at 10:00; defendant Dukas adjourned to 3/27/02 at 10:00; 
                    (Rodriguez,Angela) (Entered: 12/06/2001)                                                                                 defendant Lev adjourned to 1/24/02 at 10:00; defendant Coppa adjourned to 2/12/02 at 
                                                                                                                                             10:00. (Signed by Senior Judge I. L. Glasser on 12/20/01) (Rodriguez,Angela) (Entered: 
12/05/2001    287   Proposed Voir Dire Questions by USA in 1:00‐cr‐00196 as to Lawrence Ray in 1:00‐cr‐00196                                 01/08/2002) 
                    {Request to Charge) (Permaul, Jenny) (Entered: 12/05/2001) 
                                                                                                                         01/07/2002    298   ORDER dated 12/19/01 on letter dated 12/16/01 from Elizabeth E. Macedonio to Judge 
12/05/2001    289   LETTER dated 11/30/01 from Samuel Noel to Lawrence Ray regarding additional 3500 material                                Gershon requesting a two week adjournment of Mr. Jack Basile's surrender date. APPLICATION 
                    on witnesses Felix Sater 3500‐FS‐41 and Agent Leo Taddeo 3500‐FBI 18, 19, & 20. (Sica,                                   DENIED as to Jack Basile in 1:00‐cr‐00196. ( ( Signed by Judge Nina Gershon, on 12/19/01 ) 
                    Michele) (Entered: 12/12/2001)                                                                                           (Guzzi, Roseann) (Entered: 01/07/2002) 
12/12/2001    290   ORDER as to John Cioffoletti in 1:00‐cr‐00196 adjourning sentencing until 1/12/02 at 10:00. (        01/07/2002    302   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that sentencing of 
                    Signed by Senior Judge I. L. Glasser , on 12/11/01). Endorsed on letter dated 12/5/01 from                               defendant Lombardo has been rescheduled to 1/22/02. (endorsed by Judge Glasser on 1/7/02) 
                    James LaRossa to Judge Glasser. (Sica, Michele) (Entered: 12/12/2001)                                                    (Rodriguez,Angela) (Entered: 01/11/2002) 
12/12/2001    291   Amended Consent ORDER Directing Forfeiture of Property as to Edmond Nagel in 1:00‐cr‐                01/07/2002    303   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that sentencing of 
                    00196 that dft shall forfeit $600,000.00 and all right, interest, stock, or warrants in Condor                           defendant Coppa has been rescheduled to 2/12/02 at 10:00. (endorsed by Judge Glasser on 
                    Capital Inc. to the US as propert involved in money laundering. This order shall be final against                        1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002) 
                    dft, and shall be included in the judgment. The US Marshal's Service is authorized to deposit 
                    property in US Department of Justice's Asset Forfeiture. 4 certified copies sent to AUSA David       01/07/2002    304   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that sentencing of 
                    Goldberg. ( Signed by Senior Judge I. L. Glasser , dated: 11/29/01) (Sica, Michele) (Entered:                            defendant Polito has been rescheduled to 3/21/02 at 10:00. (endorsed by Judge Glasser on 
                    12/12/2001)                                                                                                              1/7/02) (Rodriguez,Angela) Modified on 01/11/2002 (Entered: 01/11/2002) 

12/13/2001    292   ORDER as to Frank Coppa Sr. in 1:00‐cr‐00196, Modifying Conditions of Release to allow dft to        01/07/2002    305   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that sentencing of 
                    travel to Florida from 12/28/01 to 1/13/02 . (Signed by Senior Judge I. L. Glasser , on                                  defendant Lev has been rescheduled to 1/24/02 at 10:00. (endorsed by Judge Glasser on 
                    12/12/01). Endorsed on letter dated 12/12/01 from Larry Bronson to Judge Glasser. (Sica,                                 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002) 
                    Michele) (Entered: 12/17/2001) 
                                                                                                                         01/07/2002    306   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that sentencing of 
12/18/2001    293   LETTER dated 12/12/01 from Larry Bronson to Judge Glasser requesting that dft Coppa's bail                               defendant Montevecchi has been rescheduled to 1/23/02 at 10:00. (endorsed by Judge 
                    conditions be modified to allow him to travel to Florida. (Sica, Michele) (Entered: 12/18/2001)                          Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002) 

12/21/2001    296   ORDER as to Edward Garafola in 1:00‐cr‐00196 endorsed on letter dated 12/19/01 from Jean             01/07/2002    307   ORDER as to Abraham Salaman in 1:00‐cr‐00196 endorsed on letter dated 1/3/02 from Joel 
                    Marie Graziano to Judge Glasser. Defendant Edward Garafola's request for modification of bail                            Cohen to Judge Glasser. Sentencing of defendant Salaman has been rescheduled to 3/8/02 at 
                    restrictions is granted. Defendant is permitted to travel as specified herein. (Signed by Senior                         10:00. (Signed by Senior Judge I. L. Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 
                    Judge I. L. Glasser on 12/20/01) (Rodriguez,Angela) (Entered: 01/07/2002)                                                01/11/2002) 

12/21/2001    297   LETTER dated 12/18/01 from Jeffrey Lichtman to Judge Glasser confirming that sentencing of           01/07/2002    308   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that sentencing of 
                    defendant Daniel Lev be adjourned from 1/10/02 to 1/24/02 at 10:00. (Endorsed by Judge                                   defendant Doukas has been rescheduled to 3/27/02 at 10:00. (endorsed by Judge Glasser on 
                    Glasser on 12/19/01) (Rodriguez,Angela) (Entered: 01/07/2002)                                                            1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002) 

12/27/2001    295   TRANSCRIPT of proceedings before Judge Glasser filed in case as to Lawrence Ray in 1:00‐cr‐          01/09/2002    300   TRANSCRIPT of pleading before Judge Glasser filed in case as to John Cioffoletti in 1:00‐cr‐
                    00196 for dates of 11/28/01; Court Reporter: Brton Sulzer. (Rodriguez,Angela) (Entered:                                  00196 for dates of 10/2/01; Court Reporter: Gene Rudolph. (Rodriguez,Angela) (Entered: 
                    01/07/2002)                                                                                                              01/09/2002) 

12/27/2001    309   LETTER dated 8/17/01 from Jonathan Sack to Michael Bachner advising that Mr. Bachner's               01/09/2002    301   TRANSCRIPT of status conference before Judge Glasser filed in case as to Lawrence Ray in 
                    client is scheduled for sentencing before Judge Glasser on 12/11/01 at 2:00.                                             1:00‐cr‐00196 for dates of 11/7/01; Court Reporter: Gene Rudolph. (Rodriguez,Angela) 
                    (Rodriguez,Angela) (Entered: 01/14/2002)                                                                                 (Entered: 01/09/2002) 

01/03/2002    294   ORDER as to Daniel Lev. Order endorsed on the letter dated Dec. 19, 2001, from Jeffrey               01/14/2002    310   LETTER dated 12/18/01 from Jeffrey Lichtman to Judge Glasser confirming that sentencing of 
                    Lichtman, counsel for deft. Daniel Lev, granting Mr. Lichtman's request for permission to                                defendant Lev has been adjourned to 1/24/01 at 10:00. (Rodriguez,Angela) (Entered: 
                    extend his recent trip to Russia for business purposes. He can now return from his trip on Jan.                          01/14/2002) 
                    3, 2002. Govt. consented to this request. (Signed by Senior Judge I. L. Glasser) (Vaughn, Terry) 
                    (Entered: 01/03/2002) 




01/14/2002    311   MOTION by Eugene Lombardo in 1:00‐cr‐00196 for an order directing that defendant                                         Jack ( Signed by Judge Nina Gershon , on 1/17/02) *This is documetn #717 in 99cr589 (Guzzi, 
                    Lombardo be sentenced to a term of imprisonment hich shall run concurrently with the                                     Roseann) (Entered: 02/05/2002) 
                    sentence imposed in SDNY (case no. 97cr1215) . (Rodriguez,Angela) (Entered: 01/15/2002) 
                                                                                                                         02/05/2002    323   CERTIFICATE OF SERVICE: Amended Consent Order of Forfeiture was executed on 12/14/02. 
01/17/2002    312   LETTER dated 1/11/02 from Lawrence Feitell to Judge Glasser enclosing a copy of motion for                               The sum of $350,000 was transferred to asset forfeiture fund. (Rodriguez,Angela) (Entered: 
                    concurrent sentence. Counsel requests that, if a hearing is to be set, that the motion hearing                           02/11/2002) 
                    be set at the same date and time as the hearing on defendant Montevecchi's motion for 
                    concurrent sentence. (Rodriguez,Angela) (Entered: 01/18/2002)                                        02/06/2002    320   SENTENCING MEMORANDUM filed in 1:00‐cr‐00196 as to John Cioffoletti. (Rodriguez,Angela) 
                                                                                                                                             Modified on 02/07/2002 (Entered: 02/07/2002) 
01/17/2002    313   LETTER dated 1/15/02 from Judge Glasser to Lawrence Feitell advising that the Court is 
                    regarding his motion for concurrent sentence as a sentencing memorandum which will be                02/19/2002    325   JUDGMENT Daniel Lev (11) count(s) 1s. Defendant sentenced to 2 years probation with 4 
                    considered on 1/23/02. The Court suggests that a copy of the request be made available to the                            months home confinement and 150 hours of community service. Defendant fined $5000 and 
                    Probation Officer who prepared defendant Lombardo's report. (Rodriguez,Angela) (Entered:                                 assessed $50. Open counts dismissed on government's motion. (Signed by Senior Judge I. L. 
                    01/18/2002)                                                                                                              Glasser on 2/4/02) (Rodriguez,Angela) (Entered: 02/19/2002) 

01/18/2002    317   LETTER dated 1/16/02 from Jeffrey Lichtman to Mary Ann Betts objecting to portions of the            02/19/2002           DISMISSAL of Count(s) on Government Motion as to Daniel Lev in 1:00‐cr‐00196. Counts 
                    PSR relating to defendant Daniel Lev. (Rodriguez,Angela) (Entered: 01/31/2002)                                            Dismissed: Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12. (Rodriguez,Angela) (Entered: 
                                                                                                                                              02/19/2002) 
01/24/2002    318   CALENDAR ENTRY as to Daniel Lev in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
                    Glasser on date of 1/24/02 for sentencing. Sentencing adjourned to 2/4/02 at 10:00. Defense          02/20/2002    326   ORDER as to Daniel Lev in 1:00‐cr‐00196 endorsed on letter dated 1/31/02 from Jeffrey 
                    counsel makes application for downward departure. (Rodriguez,Angela) (Entered: 02/01/2002)                               Lichtman to Judge Glasser. The file and record from the last court appearance re: Daniel Lev is 
                                                                                                                                             ordered sealed. (Signed by Senior Judge I. L. Glasser on 1/31/02) (Rodriguez,Angela) (Entered: 
01/25/2002    314   ORDER as to Walter Durchalter in 1:00‐cr‐00196 endorsd on letter dated 1/23/02 from Robert                               02/21/2002) 
                    Herskovits to Judge Glasser. Sentencing is adjourned to 3/25/02 at 10:00. (Signed by Senior 
                    Judge I. L. Glasser‐ on not dated) (Rodriguez,Angela) (Entered: 01/25/2002)                          02/21/2002    327   CALENDAR ENTRY as to Daniel Persico in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
                                                                                                                                             Glasser on date of 2/21/02 for sentencing. Defense Counsel: Joseph Giannini. AUSA: David 
01/25/2002    315   ORDER as to Frank Coppa Sr. in 1:00‐cr‐00196 endorsed on letter dated 1/22/02 from Jay                                   Pitofsky and Eric Corngold. Court Reporter: Mickey Brymer. Defendant sentenced on count 2 
                    Goldberg to Judge Glasser. Sentencing is adjourned to 3/18/02 at 10:00. (Signed by Senior                                of superseding information to 21 months imprisonment to be followed by 3 years of 
                    Judge I. L. Glasser‐ not dated) (Rodriguez,Angela) (Entered: 01/25/2002)                                                 supervised release. The Court recommends Fort Dix or Otisville facility. Defendant to surrender 
                                                                                                                                             5/1/02. (Rodriguez,Angela) (Entered: 02/26/2002) 
01/25/2002    321   ORDER as to Edmond Nagel in 1:00‐cr‐00196 endorsed on letter dated 1/24/02 from Michael 
                    Rovell to Judge Glasser. Defendant is granted a four to six week extension of surrender date.        02/25/2002    330   ORDER as to Ernest Montevecchi in 1:00‐cr‐00196 endorsed on letter dated 2/20/02 from 
                    (Signed by Senior Judge I. L. Glasser on 1/24/02) (Rodriguez,Angela) (Entered: 02/08/2002)                               David Pitofsky to Judge Glasser. Request for two week adjournment of sentencing is granted. 
                                                                                                                                             Sentencing adjourned to 3/19/02 at 10:00. Extension of time for briefs also granted. (signed by 
01/31/2002    316   ORDER as to Edward Garafola in 1:00‐cr‐00196 endorsed on letter dated 1/29/02 from Michael                               Senior Judge I. L. Glasser on 2/21/02) (Rodriguez,Angela) (Entered: 02/28/2002) 
                    Rosen to Judge Glasser. Request granted. Sentencing is adjourned from 2/4/02 to 2/26/02. 
                    (Signed by Senior Judge I. L. Glasser on 1/30/02) (Rodriguez,Angela) (Entered: 01/31/2002)           02/26/2002           Sentencing held Daniel Persico (3) count(s) 2. (Rodriguez,Angela) (Entered: 02/26/2002) 

01/31/2002    322   LETTER dated 1/28/02 from James LaRossa to USPO Rachel Swasey advising of objections to              02/26/2002    328   JUDGMENT Daniel Persico (3) count(s) 2. Defendant sentenced to 21 months imprisonment to 
                    the PSR. (Rodriguez,Angela) (Entered: 02/08/2002)                                                                        be followed by 3 years of supervised release. Defendant assessed $100. The court 
                                                                                                                                             recommends incarceration at Fort Dix or Otisville. Defendant to surrender on 5/1/02. Open 
02/04/2002    324   CALENDAR ENTRY as to Daniel Lev in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                  counts dismissed on government's motion. (Signed by Senior Judge I. L. Glasser on 2/21/02) 
                    Glasser on date of 2/4/02 for sentencing. Defense Counsel: Jeffrey Lichtman. AUSA: Eric                                  (Rodriguez,Angela) (Entered: 02/26/2002) 
                    Corngold and Janathan Sack. Defendant sentenced on count 1 of the information to 2 years 
                    probation with 4 months home confinement. Defendant fined $5000 and assessed $50.                    02/26/2002           DISMISSAL of Count(s) on Government Motion as to Daniel Persico in 1:00‐cr‐00196. Counts 
                    Defendant to perform 150 hours of community service. (Rodriguez,Angela) (Entered:                                         Dismissed: Daniel Persico (3) 1s, 13, 14. (Rodriguez,Angela) (Entered: 02/26/2002) 
                    02/19/2002) 
                                                                                                                         02/26/2002    329   SENTENCING MEMORANDUM as to Giuseppe Temperino in 1:00‐cr‐00196. Cover letter dated 
02/04/2002           Sentencing held Daniel Lev (11) count(s) 1s. (Rodriguez,Angela) (Entered: 02/19/2002)                                   2/26/02 from Joseph Benfante is attached. (Rodriguez,Angela) (Entered: 02/26/2002) 

02/05/2002    319   AMENDED JUDGMENT: Rocco Basile (5) count(s) 5. AMENDED To include on page 2 that deft                02/26/2002    332   CALENDAR ENTRY as to Edward Garafola in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
                    receive treatment for substance abuse. ( Signed by Judge Raymond J. Dearie , on 1/31/02).                                Glasser on date of 2/26/02 for sentencing. Defendant sentenced on count 19 to 5 months 
                    Copies distributed. (Chee, Alvin) (Entered: 02/05/2002)                                                                  imprisonment to be followed by 3 years of supervised released‐ home confinement for 5 
                                                                                                                                             months. Special assessment: $50. Fine: $2000. The court recommends incarceration at Fort 
02/05/2002           Order dated 1/17/02 on letter dated 1/16/02 from Elizabeth E. Macedonio to Judge Gershon                                Devon. Defendant to surrender to institution on 4/29/02. (Rodriguez,Angela) (Entered: 
                     as to the designation of defendant Jack Basile. APPLICATION DENIED. The Court has made its                              03/01/2002) 
                     recommendation but will not intervene in the designation made by the Bureau of prisons as to 
02/26/2002    Case       1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 defendant can receive substance abuse treatment. Defendant to surrender to institution on 
                   Sentencing held Edward Garafola (10) count(s) 19. (Rodriguez,Angela) (Entered: 03/01/2002)  Page 212 of 261 PageID #: 4006
                                                                                                                                           5/6/02. Status conference is set for 6/14/02 at 10:00. The government needs 90 days to 
02/27/2002    331   TRANSCRIPT filed in case as to Edmond Nagel in 1:00‐cr‐00196 for dates of 11/29/01. Court                              submit final order of forfeiture. (Rodriguez,Angela) (Entered: 03/18/2002) 
                    Reporter: Burton Sulzer. (Rodriguez,Angela) (Entered: 02/28/2002) 
                                                                                                                       03/14/2002           Sentencing held John Cioffoletti (7) count(s) 3, 4, 5, 6, 9, 10, 15, 16. (Rodriguez,Angela) 
02/28/2002    333   JUDGMENT Edward Garafola (10) count(s) 19. Defendant sentenced to 5 months                                              (Entered: 03/18/2002) 
                    imprisonment to be followed by 3 of supervised release. As a condition of release, defendant 
                    is to serve 5 months home detention. The Court recommends defendant be designated to Fort          03/18/2002    340   JUDGMENT John Cioffoletti (7) count(s) 3, 4 , 5 , 6 , 9 , 10, 15 , 16 . Defendant sentenced to 24 
                    Devin, Mass. Defendant to surrender to instituion by 2:00pm on 4/29/02. Defendant fined                                months imprisonment to be followed by 3 years of supervised release‐ to run concurrently 
                    $5000 and assessed $50. Open count dismissed on government's motion. (Signed by Senior                                 with sentence in 01cr1049. The Court recommends "Shock Incarceration Program," where 
                    Judge I. Glasser on 2/26/02) (Rodriguez,Angela) (Entered: 03/01/2002)                                                  defendant can receive substance abuse treatment. Defendant assessed $900 (this includes 
                                                                                                                                           assessment for 01cr1049). Defendant to surrender to institution before 2:00 pm on 5/6/02. 
02/28/2002           DISMISSAL of Count(s) on Government Motion as to Edward Garafola in 1:00‐cr‐00196. Counts                             Restitution to be paid: the amount of victims' losses are not yet ascertainable (final 
                     Dismissed: Edward Garafola (10) count(s) 20. (Rodriguez,Angela) (Entered: 03/01/2002)                                 determination will be submitted on 6/14/02). (Signed by Senior Judge I. L. Glasser on 3/14/02) 
03/05/2002    334   TRANSCRIPT filed in case as to Edward Garafola in 1:00‐cr‐00196 for date of 2/26/02 ; Court                            (Rodriguez,Angela) (Entered: 03/18/2002) 
                    Reporter: Ronald Tolkin. (Rodriguez,Angela) (Entered: 03/06/2002)                                  03/18/2002           DISMISSAL of Count(s) on Government Motion as to John Cioffoletti in 1:00‐cr‐00196. Counts 
03/05/2002    335   ORDER as to Abraham Salaman in 1:00‐cr‐00196 endorsed on letter dated 3/5/02 from                                       Dismissed: John Cioffoletti (7) count(s) 1, 2, 7, 8, 11, 12, 18. (Rodriguez,Angela) (Entered: 
                    Jonathan Sack to Judge Glasser. Sentencing of defendant Salaman has been adjourned to                                   03/18/2002) 
                    4/4/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 3/5/02) (Rodriguez,Angela) (Entered:     03/18/2002    352   LETTER dated 3/15/02 from Larry Bronson to Judge Glasser confirming that sentencing as to 
                    03/07/2002)                                                                                                            defendant Frank Coppa was adjourned to 4/17/02. (Rodriguez,Angela) (Entered: 04/03/2002) 
03/11/2002    336   ORDER as to Giuseppe Temperino in 1:00‐cr‐00196 endorsed on letter dated 3/11/02 from              03/19/2002    341   LETTER dated 3/18/02 from Judge Glasser to Larry Bronson advising that the Court will await 
                    Jonathan Sack to Judge Glasser. Sentencing has been adjourned to 3/13/02 at 2:30. (Signed by                           granting request for adjournment of sentencing of defendant Coppa until counsel furnishes 
                    Senior Judge I. L. Glasser on 3/11/02) (Rodriguez,Angela) (Entered: 03/12/2002)                                        reasons for the request and the government comments on the request. (Rodriguez,Angela) 
03/11/2002    342   CERTIFICATE OF SERVICE as to Edmond Nagel in 1:00‐cr‐00196: Legal Notice was published on                              (Entered: 03/20/2002) 
                    dates of 12/18/1, 12/24/01, 12/31/01. (Rodriguez,Angela) (Entered: 03/25/2002)                     03/19/2002    346   CALENDAR ENTRY as to Eugene Lombardo in 1:00‐cr‐00196; Case called before Senior Judge I. 
03/11/2002    343   LETTER dated 3/11/02 from Jonathan Sack to Judge Glasser in opposition to defendant's                                  L. Glasser for sentencing. Defense Counsel: Lawrence Feiteill. AUSA: Eric Corngold. Court 
                    motion for downward departure. (Rodriguez,Angela) (Entered: 03/25/2002)                                                Reporter: Marsha Diamond. Defendant sentenced on count 2 to 60 months imprisonment to 
                                                                                                                                           run concurrently with sentence in Southern District case. Supervised release: 3 years. 
03/12/2002    344   SEALED DOCUMENT as to Joseph Polito Sr. (Rodriguez,Angela) (Entered: 03/25/2002)                                       Defendant to make restitution in the amount of $5 million. During period of release, the 
                                                                                                                                           government is given 90 days to provide a list of victims and the amounts to be paid. The Court 
03/13/2002    337   CALENDAR ENTRY as to Giuseppe Temperino in 1:00‐cr‐00196; Case called before Senior Judge                              recommends incarceration at MDC. Special assessment: $100. (Rodriguez,Angela) (Entered: 
                    I. L. Glasser on date of 3/13/02 for sentencing. Defense Counsel: Joseph Benfante. AUSA: Eric                          03/27/2002) 
                    Corngold and Jonathan Sack. Defendant sentenced to 3 years probation to serve 8 months on 
                    home confinement. Defendant to perform 200 hours of community serrvice. Defendant                  03/19/2002           Sentencing held Eugene Lombardo (12) count(s) 2. (Rodriguez,Angela) (Entered: 03/27/2002) 
                    assessed $100. (Rodriguez,Angela) (Entered: 03/15/2002) 
                                                                                                                       03/19/2002    348   CALENDAR ENTRY as to Ernest Montevecchi in 1:00‐cr‐00196; Case called before Senior Judge 
03/13/2002           Sentencing held Giuseppe Temperino (19) count(s) 6. (Rodriguez,Angela) (Entered:                                      I. L. Glasser on date of 3/19/02 for sentencing. Defense Counsel: Joseph Bondy. AUSA: 
                     03/15/2002)                                                                                                           Jonathan Sack and David Pitofsky. Court Reporter: Marsha Diamond. Defendant sentenced to 
                                                                                                                                           36 months imprisonment to run concurrently with sentence defendant is currently serving, 
03/14/2002    338   JUDGMENT Giuseppe Temperino (19) count(s) 6. Defendant sentenced to 3 years probation, to                              plus three years of supervised release. Defendant to make restitution in the amount of $5 
                    serve 8 months home confinement. Defendant to perform 200 hours of community service.                                  million during the period of supervised release. The government is given 90 days to provide a 
                    Special assessment: $100. Open counts dismissed. (Signed by Senior Judge I. L. Glasser on                              list of victims and the amounts to be paid. The Court recommends incarceration at Fort Dix. 
                    3/13/02) (Rodriguez,Angela) (Entered: 03/15/2002)                                                                      (Rodriguez,Angela) (Entered: 03/27/2002) 
03/14/2002           DISMISSAL of Count(s) on Government Motion as to Giuseppe Temperino in 1:00‐cr‐00196.             03/19/2002           Sentencing held Ernest Montevecchi (2) count(s) 2. (Rodriguez,Angela) (Entered: 03/27/2002) 
                     Counts Dismissed: Giuseppe Temperino (19) count(s) 2, 5, 7, 8. (Rodriguez,Angela) (Entered: 
                     03/15/2002)                                                                                       03/19/2002    354   LETTER dated 3/18/02 from Larry Bronson to Judge Glasser explaining how this matter came to 
                                                                                                                                           be adjourned to 4/17/02. (Rodriguez,Angela) (Entered: 04/05/2002) 
03/14/2002    339   CALENDAR ENTRY as to John Cioffoletti; Case called before Senior Judge I. L. Glasser on date of 
                    3/14/02 for sentencing. Defense Counsel: James LaRossa and Andrew Weinstein. Court                 03/19/2002    355   LETTER dated 3/18/02 from Jonathan Sack to Judge Glasser submitted to supplement the 
                    Reporter: Henry Shapiro. Defendant sentenced to 24 months imprisonment to be followed by                               government's 3/11/02 letter with respect to sentencing of defendants Ernst Montevecchi and 
                    3 years of supervised release. Court recommends Shock Incarceration Program where                                      Eugene Lombardo. (Rodriguez,Angela) (Entered: 04/05/2002) 




03/25/2002    345   LETTER dated 3/11/02 from Jonathan Sack to Judge Glasser re: sentencing guidlines as to            04/12/2002    361   Exhibit list re: sentencing memorandum filed by Abraham Salaman. (Rodriguez,Angela) 
                    defendants Montevecchi and Lombardo. (Rodriguez,Angela) (Entered: 03/26/2002)                                          (Entered: 04/15/2002) 

03/27/2002    347   JUDGMENT Eugene Lombardo (12) count(s) 2. Defendant sentenced to 60 months                         04/16/2002    363   ORDER endorsed on letter dated 4/16/02 from Jay Goldberg to Judge Glasser. The next 
                    imprisonment to run concurrently sentence in Southern District case. Supervised release: 3                             confernce is adjourned to 4/23/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 4/17/02) 
                    years. Defendant to make restitution in the amount of $5 million. During period of release, the                        (Rodriguez,Angela) (Entered: 04/18/2002) 
                    government is given 90 days to provide a list of victims and the amounts to be paid. The Court 
                    recommends incarceration at MDC. Special assessment: $100. Opne counts dismissed on                04/17/2002    362   LETTER dated 4/10/02 from Jay Goldberg to Judge Glasser requesting that sentencing as to 
                    government's motion. (Signed by Senior Judge I. L. Glasser on 3/19/02) (Rodriguez,Angela)                              defendant Coppa be scheduled for some later than 10:00 on 4/17/02. Counsel is scheduled to 
                    (Entered: 03/27/2002)                                                                                                  appear before Judge Garaufis at 10:00. (there is an unsigned note highlighted on this 
                                                                                                                                           document stating that sentencing is now set for 11:30) (Rodriguez,Angela) (Entered: 
03/27/2002           DISMISSAL of Count(s) on Government Motion as to Eugene Lombardo. Counts Dismissed:                                   04/17/2002) 
                     Eugene Lombardo (12) count(s) 1, 3, 4, 9, 10, 11, 12. (Rodriguez,Angela) (Entered: 03/27/2002) 
                                                                                                                       04/23/2002    364   CALENDAR ENTRY as to Frank Coppa Sr. in 1:00‐cr‐00196; Case called before Senior Judge I. L. 
03/27/2002    349   JUDGMENT Ernest Montevecchi (2) count(s) 2. Defendant sentenced to 36 months                                           Glasser on date of 4/23/02 for sentencing. Defense Counsel: Larry Bronson and Jay Goldberg. 
                    imprisonment to run concurrently sentence defendant is currently serving, plus three years                             Court Reporter: Shelly Silverman. Defendant sentenced on count 15 to 36 months 
                    supervised release. Defendant to make restitution in the amount of $5 million during the                               imprisonment to be followed by 3 years of supervised release. Defendant to pay restitution in 
                    period of supervised release. The government is given 90 days to provide a list of victims and                         the amount of $5 million. The Court recommends Fort Dix. Defendant assessed $100 per 
                    the amounts to be paid. The Court recommends incarceration at Fort Dix. Open counts                                    count. (Rodriguez,Angela) (Entered: 04/25/2002) 
                    dismissed on government's motion. (Signed by Senior Judge I. L. Glasser on 3/19/02) 
                    (Rodriguez,Angela) (Entered: 03/27/2002)                                                           04/23/2002           Sentencing held Frank Coppa (1) count(s) 15. (Rodriguez,Angela) (Entered: 04/25/2002) 

03/27/2002           DISMISSAL of Count(s) on Government Motion as to Ernest Montevecchi in 1:00‐cr‐00196.             04/25/2002    365   JUDGMENT Frank Coppa (1) count(s) 15. Defendant sentenced to 36 months imprisonment to 
                     Counts Dismissed: Ernest Montevecchi (2) count(s) 13, 14. (Rodriguez,Angela) (Entered:                                be followed by 3 years of supervised release. Defendant to pay restitution in the amount of $5 
                     03/27/2002)                                                                                                           million. The Court recommends Fort Dix. Defendant assessed $100. Open counts dismissed on 
                                                                                                                                           government's motion. (Signed by Senior Judge I. L. Glasser on 4/23/02) (Rodriguez,Angela) 
03/27/2002    350   ORDER as to Walter Durchalter endorsed on letter dated 3/20/02 from Robert Herskovits to                               (Entered: 04/25/2002) 
                    Judge Glasser. Sentencint is adjourned to 9/18/02 at 10:00. (Signed by Senior Judge I. L. 
                    Glasser‐ not dated) (Rodriguez,Angela) (Entered: 03/29/2002)                                       04/25/2002           DISMISSAL of Count(s) on Government Motion as to Frank Coppa Sr. in 1:00‐cr‐00196. Counts 
                                                                                                                                            Dismissed: Frank Coppa (1) count(s) 1, 2, 3, 4, 13, 14, 16, 17. (Rodriguez,Angela) (Entered: 
03/27/2002    358   LETTER dated 3/26/02 from Joseph Bondy to Judge Glasser requesting reconsideration and                                  04/25/2002) 
                    correction of defendant Montevecchi's sentence. (Rodriguez,Angela) (Entered: 04/09/2002) 
                                                                                                                       05/02/2002    366   ORDER as to Daniel Persico in 1:00‐cr‐00196 endorsed on letter dated 5/1/02 from Joseph 
03/29/2002    351   ORDER as to Alfred Palagonia endorsed on letter dated 3/20/02 from Joseph Diblasi to Judge                             Giannini to Judge Glasser. Defendant is permitted to surender directly to Fort Dix on 5/8/02. 
                    Glasser. Defendant is permitted to travel as specified herein. (Signed by Senior Judge I. L.                           (Signed by Senior Judge I. L. Glasser on 5/1/02) (Rodriguez,Angela) (Entered: 05/02/2002) 
                    Glasser on 3/20/02) (Rodriguez,Angela) (Entered: 03/29/2002) 
                                                                                                                       05/03/2002    368   NOTICE OF APPEAL by Frank Coppa (1) count(s) 15. Fee Paid $ 105.00 Receipt # 261385. The 
04/01/2002    353   LETTER dated 4/1/02 from Janathan Sack to Judge Glasser confirming that sentencing has been                            Defendant appeals the judgment that was entered on 4/25/02. Forms distributed. Judge 
                    adjourned to 5/9/02 at 10:00. (endorsed by Judge Glasser on 4/3/02) (Rodriguez,Angela)                                 notified. USCA notified. PLEASE NOTE: COUNSEL ADVISED THAT HE DID NOT SIGN THIS NOA & 
                    (Entered: 04/04/2002)                                                                                                  THAT THERE ARE TWO CRIMINAL NUMBERS EACH NUMBER SHOULD HAVE A NOA AND A FEE 
                                                                                                                                           PAID FOR EACH. COUNSEL ADVISED TO FILE 2 AMENDED NOA'S ONE FOR EACH NUMBER . 
04/02/2002    356   LETTER dated 4/1/02 from Jonathan Sack to Judge Glasser confirming that sentencing as to                               (Gonzalez, Mary) (Entered: 05/06/2002) 
                    defendant Doukas has been adjourned to 5/9/02 at 10:00. (endorsed by Judge Glasser on 
                    4/1/02) (Rodriguez,Angela) (Entered: 04/05/2002)                                                   05/06/2002    367   TRANSCRIPT of sentencing before Judge Glasser filed in case as to Frank Coppa Sr. for dates of 
                                                                                                                                           4/23/02; Court Reporter: Sheldon Silverman. (Rodriguez,Angela) (Entered: 05/06/2002) 
04/02/2002    357   ORDER as to Abraham Salaman endorsed on letter dated 4/1/02 from Joel Cohen to Judge 
                    Glasser. Request granted. Sentencing as to defendant Salaman is adjourned to 5/9/02 at             05/06/2002    375   LETTER dated 5/2/02 from Andrew Weinstein to Judge Glasser requesting the Court's 
                    10:00. (Signed by Senior Judge I. L. Glasser on 4/1/02) (Rodriguez,Angela) (Entered:                                   assistance in having defendant Chioffoletti designated to a facility that offers a "Shock 
                    04/05/2002)                                                                                                            Incarceration Program." (Rodriguez,Angela) (Entered: 05/28/2002) 

04/10/2002    359   ORDER as to Ernest Montevecchi in 1:00‐cr‐00196. For the reasons stated herein, defendant's        05/06/2002    377   NOTICE of change of address by counsel for John Cioffoletti in 1:00‐cr‐00196. 
                    motion to reduce his sentence is denied. (Signed by Senior Judge I. L. Glasser on 4/10/02)                             (Rodriguez,Angela) (Entered: 05/29/2002) 
                    (Rodriguez,Angela) (Entered: 04/12/2002) 
                                                                                                                       05/09/2002    370   CALENDAR ENTRY as to Abraham Salaman; Case called before Senior Judge I. L. Glasser on date 
04/12/2002    360   SENTENCING MEMORANDUM as to Abraham Salaman in 1:00‐cr‐00196. (Rodriguez,Angela)                                       of 5/9/02 for sentencing. Defense Counsel: A. John Pappalardo. AUSA: Nikki Kowalski. Court 
                    (Entered: 04/15/2002)                                                                                                  Reporter: Tony Mancuso. Defendant sentenced to 5 years probation, to serve 12 months of 
              Case    1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 at 10:00. (Signed by Senior Judge I. L. Glasser on 6/12/02) (Rodriguez,Angela) (Entered: 
                home confinement. Defendant fined $25,000 and assessed $100 per count. Defendant to  Page 213 of 261 PageID #: 4007
                    make restitution in the amount of $2.5 million. Defendant to have no further involvment in the                           06/13/2002) 
                    securities industry in any way. (Rodriguez,Angela) (Entered: 05/16/2002) 
                                                                                                                         06/12/2002    385   LETTER dated 6/12/02 from David Pitofsky to Clerk of the Court enclosing documents which 
05/09/2002           Sentencing held Abraham Salaman (18) count(s) 3. (Rodriguez,Angela) (Entered: 05/16/2002)                               set forth victim losses relating to the deft's illegal activities. (fe) (Entered: 06/18/2002) 

05/13/2002    369   AMENDED NOTICE OF APPEAL by Frank Coppa (1) count(s) 15. NO FEE PAID for this is an                  06/14/2002    383   LETTER dated 6/12/02 from Jonathan Sack, AUSA to Clerk of the Court concerning restitution 
                    AMENDED NOA. THE ORIGINAL WAS ENTERED ON 5/6/02. HOWEVER IT WAS UNSIGNED.                                                payments as to deft Giuseppe Temperino. (fe) (Entered: 06/17/2002) 
                    Forms distributed. Judge notified. USCA notified. (Gonzalez, Mary) (Entered: 05/13/2002) 
                                                                                                                         06/17/2002    382   LETTER dated 6/12/02 from Jonathan Sack to R.Heinemann this letter concerns restitution 
05/13/2002           Certified copy of docket sheet sent to USCA. [369‐1] appeal (Gonzalez, Mary) (Entered:                                  payments to victims of the deft. (Jackson, Ramona) (Entered: 06/17/2002) 
                     05/13/2002) 
                                                                                                                         06/20/2002    386   ORDER as to Lawrence Ray in 1:00‐cr‐00196, adjn. to Sentencing for 10:00 6/26/00 before 
05/15/2002    371   JUDGMENT Abraham Salaman (18) count(s) 3. Defendant sentenced to 5 years probation, to                                   Senior Judge I. L. Glasser , On ltr. dtd. 6/17/02 from Eric Corngold terminated past due 
                    serve 12 months of home confinement. Defendant is to have no further involvement in the                                  deadlines ( Signed by Senior Judge I. L. Glasser , on 6/17/02) (Jackson, Ramona) (Entered: 
                    securities industry in any way. Defendant fined $25,000 and assessed $100 per count.                                     06/20/2002) 
                    Defendant shall make restitution in the amount of $2.5 million over period of probation. Open 
                    counts dismissed on government's motion. (Signed by Senior Judge I. L. Glasser on 5/9/02)            06/21/2002    387   ORDER as to Abraham Salaman in 1:00‐cr‐00196 Clerk of the Court ender to me a check in the 
                    (Rodriguez,Angela) (Entered: 05/16/2002)                                                                                 amount $100,000. payable to Abraham SAlaman. On ltr. dtd. 6/18/02 from Joel M.Cohen ( 
                                                                                                                                             Signed by Senior Judge I. L. Glasser , on 6/19/02) (Jackson, Ramona) (Entered: 06/21/2002) 
05/15/2002           DISMISSAL of Count(s) on Government Motion as to Abraham Salaman in 1:00‐cr‐00196. 
                     Counts Dismissed: Abraham Salaman (18) count(s) 2, 4. (Rodriguez,Angela) (Entered:                  06/21/2002    388   LETTER dated June 20, 2002 from AUSA David B. Pitofsky to Clerk of the Court: Enclosed are 
                     05/16/2002)                                                                                                             documents relating to Mr. Weisenfeld's claim, which are asked to be included with prior 
                                                                                                                                             submission. (Lee, Stephen) (Entered: 06/24/2002) 
05/20/2002    372   ORDER as to Lawrence Ray in 1:00‐cr‐00196 endorsed on letter dated 5/8/02 from Robert 
                    Rosenberg to Judge Glasser. Sentencing is adjourned to 6/19/02 at 10:00. (Signed by Senior           07/03/2002    389   LETTER dated July 3, 2002 from AUSA David B. Pitofsky to Clerk of the Court: Attached are 
                    Judge I. L. Glasser on 5/14/02) (Rodriguez,Angela) (Entered: 05/22/2002)                                                 copies of account opening documents which show the identities of some of the investors who 
                                                                                                                                             lost money. Additional documents are still being obtained. (Lee, Stephen) (Entered: 
05/20/2002    373   ORDER as to Joseph Polito Sr. in 1:00‐cr‐00196 endorsed on letter dated 5/14/02 from Charles                             07/08/2002) 
                    Weintraub to Judge Glasser. Sentencing is adjourned to 10/8/02 at 10:00. Time excluded. 
                    (Signed by Senior Judge I. L. Glasser on 5/15/02) (Rodriguez,Angela) (Entered: 05/23/2002)           07/10/2002    390   LETTER dated 7/9/02 from Jonathan S.Sack to Judge Glasser confirm sentence adjourned to 
                                                                                                                                             7/31/02 @ 11:30. (Jackson, Ramona) (Entered: 07/10/2002) 
05/23/2002    374   TRANSCRIPT of sentencing before Judge Glasser filed in case as to Ernest Montevecchi in 1:00‐
                    cr‐00196 for dates of 3/19/02; Court Reporter: Marsha Diamond. (Rodriguez,Angela) (Entered:          07/12/2002    391   ORDER as to John Doukas in 1:00‐cr‐00196, Granting an extension to July 31, 2002 at 11:30. 
                    05/28/2002)                                                                                                              See letter dated 07/09/02 to Hon. I. Leo Glasser from AUSA Jonathan S. Sack. (Signed by Senior 
                                                                                                                                             Judge I. L. Glasser, on 07/10/02). (Lee, Stephen) (Entered: 07/17/2002) 
05/24/2002    376   LETTER dated 5/15/02 from Joseph DiBlasi to Judge Glasser advising that defendant Palagonia 
                    will be traveling out of state on 5/16/02 through 5/17/02. (Rodriguez,Angela) (Entered:              07/18/2002    392   ORDER as to Alfred Palagonia in 1:00‐cr‐00196 endorsed on letter dated 7/17/02 from Joseph 
                    05/28/2002)                                                                                                              Diblasi to Judge Glasser. Defendant is granted a modification of supervision as specified 
                                                                                                                                             herein. (Signed by Senior Judge I. L. Glasser on 7/18/02) (Rodriguez,Angela) (Entered: 
05/24/2002    378   AMENDED NOTICE of change of address by John Cioffoletti in 1:00‐cr‐00196.                                                07/22/2002) 
                    (Rodriguez,Angela) (Entered: 05/29/2002) 
                                                                                                                         07/25/2002    393   ORDER as to Daniel Lev in 1:00‐cr‐00196 endorsed on memorandum from Probation. 
06/06/2002    379   USCA Scheduling Order: as to Frank Coppa Sr. in 1:00‐cr‐00196 [369‐1] appeal Appeal Record                               Defendant is permitted to travel as specified herein. (Signed by Senior Judge I. L. Glasser on 
                    due by 6/24/02 for Frank Coppa Sr. USCA Number: 02‐1274, [368‐1] appeal USCA Number:                                     7/23/02) (Rodriguez,Angela) (Entered: 07/25/2002) 
                    Appellant's brief due 7/24/02. Appellee's brief due 8/7/02. Argument set for 10/07/02. 
                    (Gonzalez, Mary) (Entered: 06/06/2002)                                                               07/26/2002    394   ORDER as to Joseph Polito Sr. in 1:00‐cr‐00196, dismissing counts 9 and 19 of Indictment ( 
                                                                                                                                             Signed by Senior Judge I. L. Glasser , on 7/8/02) (Jean (Entered: 07/26/2002) 
06/11/2002    384   LETTER dated 6/11/02 from David Pitofsky, AUSA to Judge Glasser requesting an adjournment 
                    of the sentencing which is scheduled for 6/24/02 due to deft's death. (fe) (Entered:                 07/26/2002    394   DISMISSAL of Count(s) on Government Motion as to Joseph Polito Sr. in 1:00‐cr‐00196 party 
                    06/18/2002)                                                                                                              Joseph Polito in 1:00‐cr‐00196 Counts Dismissed: Joseph Polito (16) count(s) 9, 19 (Jean 
                                                                                                                                             (Entered: 07/26/2002) 
06/12/2002    380   LETTER dated 6/12/02 from David Pitofsky to Clerk of Court enclosing documents showing 
                    victims' losses (attached). (Rodriguez,Angela) (Entered: 06/13/2002)                                 07/30/2002    395   LETTER dated 7/30/02 from Edward McDonald to Judge Glasser requesting a sentence of 
                                                                                                                                             home confinement with a requirement of substantial community service. (Rodriguez,Angela) 
06/12/2002    381   ORDER as to Joseph Polito Sr. in 1:00‐cr‐00196 endorsed on letter dated 6/11/02 from David                               (Entered: 08/06/2002) 
                    Pitofsky to Judge Glasser. Sentencing is adjourned. Status report is to be provided on 7/11/02 




08/02/2002    396   CALENDAR ENTRY as to John Doukas in 1:00‐cr‐00196; Case called before Senior Judge I. L.             12/02/2002           Sentencing held Alfred Palagonia (14) count(s) 9, 11. (Rodriguez,Angela) (Entered: 12/05/2002) 
                    Glasser on date of 8/2/02 for sentencing. Defense Counsel: Edward McDonald. AUSA: 
                    Jonathan Sack. Court Reporter: Diana Pereira. Defendant sentenced on counts 9 and 16 to 9            12/04/2002    405   JUDGMENT Alfred Palagonia (14) count(s) 9, 11 . Defendant sentenced to one year and one 
                    months imprisonment to be followed by 3 years of supervised release. Defendant to perform                                day, plus 3 years of supervised release. Restitution to be paid in the amount $20 million. 
                    200 hours of community service. Restitution: $4 million, payable to the Clerk of Court. Court                            Defendant fined $50,000 and assessed $200. Court recommends FCI Allenwood, PA. (Signed by 
                    recommends camp type facility‐ Allenwood or Otisville. Defendant to surrender to institution                             Senior I. L. Glasser on 12/2/02) (Rodriguez,Angela) (Entered: 12/05/2002) 
                    on 9/30/02. (Rodriguez,Angela) (Entered: 08/09/2002)                                                 12/04/2002           DISMISSAL of Count(s) on Government Motion as to Alfred Palagonia in 1:00‐cr‐00196. Counts 
08/02/2002           Sentencing held John Doukas (8) count(s) 9, 16. (Rodriguez,Angela) (Entered: 08/09/2002)                                 Dismissed: Alfred Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 12, 15, 16, 17, 18. 
                                                                                                                                              (Rodriguez,Angela) (Entered: 12/05/2002) 
08/09/2002    397   JUDGMENT John Doukas (8) count(s) 9, 16. Defendant sentenced to 9 months imprisonment to 
                    be followed by 3 of supervised release. Defendant to perform 200 hours of community service.         12/18/2002    408   CERTIFICATE OF SERVICE: The sum of $50,000 was deposited in the seized asset forfeiture fund 
                    Restitution: $4 million, payable to the Clerk of Court. Court recommends camp type facility‐                             on 9/23/02. (Rodriguez,Angela) (Entered: 12/27/2002) 
                    Allenwood or Otisville. Defendant to surrender to institution on 9/30/02. Defendant assessed         01/08/2003    409   ORDER as to Daniel Lev in 1:00‐cr‐00196 endorsed on letter dated 1/8/03 from Jeffrey 
                    $200. (Signed Senior Judge I. L. Glasser on 8/2/02) (Rodriguez,Angela) (Entered: 08/09/2002)                             Lichtman. Defendant is permitted to travel as specified herein. (Signed by Senior Judge I. L. 
08/09/2002           DISMISSAL of Count(s) on Government Motion as to John Doukas in 1:00‐cr‐00196. Counts                                   Glasser on 1/8/03) (Rodriguez,Angela) (Entered: 01/09/2003) 
                     Dismissed: John Doukas (8) count(s) 1, 2, 5, 6, 7, 8, 10, 11, 12, 15, 17, 18. (Rodriguez,Angela)    01/13/2003    410   SEALED DOCUMENT filed. (Rodriguez,Angela) (Entered: 01/13/2003) 
                     (Entered: 08/09/2002) 
                                                                                                                         01/29/2003    411   ORDER as to Alfred Palagonia endorsed on letter dated 1/27/03 from Joseph Diblasi to Judge 
09/11/2002    398   ORDER as to Larry Berman in 1:00‐cr‐00196 endorsed on letter dated 9/6/02 from Amy Millard                               Glasser. Defendant's surrender date is extended to 3/4/03. (Signed by Senior Judge I. L. Glasser 
                    to Judge Glasser. Defendant is permitted to travel as specified herein on condition that                                 on 1/28/03) (Rodriguez,Angela) (Entered: 01/29/2003) 
                    defendant advise AUSA of itinerary. (Signed by Senior Judge I. L. Glasser on 9/9/02) 
                    (Rodriguez,Angela) (Entered: 09/17/2002)                                                             02/24/2003    412   ORDER as to Walter Durchalter in 1:00‐cr‐00196 endorsed on letter dated 2/20/03 from 
                                                                                                                                             Michael Bachner to Judge Glasser. Defendant's bail conditions are modified to permit weekly 
10/04/2002    399   CERTIFICATE OF SERVICE as to Edmond Nagel: Consent order of forfeiture was executed on                                   telephonic reporting. (Signed by Senior Judge I. L. Glasser on 2/20/03) (Rodriguez,Angela) 
                    6/11/02. (Rodriguez,Angela) (Entered: 10/08/2002)                                                                        (Entered: 02/24/2003) 
10/17/2002    400   SEALED DOCUMENT: correspondence. (AUSA Jonathan Sack,F#1998R00464) (Glenn, Marilyn)                  02/24/2003    413   SEALED DOCUMENT as to Walter Durchalter in 1:00‐cr‐00196. (Rodriguez,Angela) (Entered: 
                    (Entered: 10/22/2002)                                                                                                    02/25/2003) 
11/08/2002    401   ORDER as to Alfred Palagonia in 1:00‐cr‐00196 endorsed on letter dated 11/5/02 from Joseph           02/28/2003    414   ORDER as to Lawrence Ray in 1:00‐cr‐00196 endorsed on letter dated 2/27/03 from Edward 
                    Diblasi to Judge Glasser. Sentencing is set for 12/2/02 at 10:00. (Signed by Senior Judge I. L.                          McDonald to Judge Glasser. Sentencing is adjourned to 4/9/03 at 10:00. (Signed by Senior 
                    Glasser on 11/5/02) (Rodriguez,Angela) (Entered: 11/12/2002)                                                             Judge I. L. Glasser on 2/27/03) (Rodriguez,Angela) (Entered: 03/03/2003) 
11/13/2002    402   SEALED DOCUMENT filed. (Rodriguez,Angela) (Entered: 11/25/2002)                                      03/25/2003    415   MOTION by Abraham Salaman in 1:00‐cr‐00196 to declare the restitution provision in the 
11/25/2002    407   STIPULATION AND ORDER as to Lawrence Ray in 1:00‐cr‐00196 consenting to substitution of                                  5/9/02 J & C void and unenforceable . (Rodriguez,Angela) Modified on 03/26/2003 (Entered: 
                    counsel. Edward McDonald is substituted in place and stead of Robert Rosenberg. (Signed by                               03/26/2003) 
                    Senior Judge I. L. Glasser on 11/27/02) (Rodriguez,Angela) (Entered: 12/17/2002)                     03/25/2003    416   MEMORANDUM by Abraham Salaman in 1:00‐cr‐00196 in support of [415‐1] motion to declare 
11/26/2002    406   ORDER as to Larry Berman in 1:00‐cr‐00196 endorsed on letter dated 11/22/02 from Amy                                     the restitution provision in the 5/9/02 J & C void and unenforceable. (Rodriguez,Angela) 
                    Millard to Judge Glasser. Defendant is granted a modification of supervised release as                                   (Entered: 03/26/2003) 
                    specified herein. (Signed by Senior Judge I. L. Glasser on 11/26/02) (Rodriguez,Angela)              03/25/2003    417   Exhibit list by Abraham Salaman in 1:00‐cr‐00196 in support of motion to declare restitution 
                    (Entered: 12/12/2002)                                                                                                    unenforceable. (Rodriguez,Angela) (Entered: 03/26/2003) 
12/02/2002    403   ORDER as to Lawrence Ray in 1:00‐cr‐00196 endorsed on letter dated 12/2/02 from Edward               03/28/2003    418   SCHEDULING ORDER as to Abraham Salaman: The government shall file a response to 
                    McDonald to Judge Glasser. Sentencing is adjourned from 12/3/02 to 1/23/03 at 10:00.                                     defendant's motion to declare restitution unenforceable by 4/16/03; reply by 4/22/03. A 
                    (Signed by Senior Judge I. L. Glasser on 12/2/02) (Rodriguez,Angela) (Entered: 12/05/2002)                               hearing is set for 4/25/03 at 10:00. (Signed by Senior Judge I. L. Glasser on 3/26/03) 
12/02/2002    404   CALENDAR ENTRY as to Alfred Palagonia in 1:00‐cr‐00196; Case called before Senior Judge I. L.                            (Rodriguez,Angela) (Entered: 03/28/2003) 
                    Glasser on date of 12/2/02 for sentencing. Defense Counsel: Joseph DiBlasi. AUSA: Eric               04/01/2003    419   CERTIFICATE OF SERVICE: Legal notice as to Larry Berman published on 2/3/03, 2/10/03, and 
                    Corngold. Court Reporter: Fred Guerino. Defendant sentenced on counts 9 and 11 to one year                               2/17/03. (Rodriguez,Angela) Modified on 04/01/2003 (Entered: 04/01/2003) 
                    and one day, plus 3 years of supervised release. Restitution to be paid in the amount of $20 
                    million. Defendant fined $50,000 and assessed $100. The court recommends FCI Allenwood,              04/01/2003    420   CERTIFICATE OF SERVICE as to John Cioffoletti: Legal notice published on 2/3/03, 2/10/03, and 
                    PA. Defendant to surrender on 2/3/03. (Rodriguez,Angela) (Entered: 12/05/2002)                                           2/17/03. (Rodriguez,Angela) (Entered: 04/01/2003) 
04/01/2003    Case         1:98-cr-01101-ILG Document 244-2 Filed 01/01/19
              421   CERTIFICATE OF SERVICE as to Alfred Palagonia: Legal notice published on 1/31/03, 2/3/03 and  04/25/2003         Page 214 of 261 PageID #: 4008
                                                                                                                              434   FINAL ORDER Directing Forfeiture of Property as to Abraham Salaman in 1:00‐cr‐00196. 
                    2/10/03. (Rodriguez,Angela) (Entered: 04/01/2003)                                                                       Certified copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on 4/22/03) 
                                                                                                                                            (Rodriguez,Angela) (Entered: 04/25/2003) 
04/01/2003    422   CERTIFICATE OF SERVICE as to Abraham Salaman: Legal notice published on 1/31/03, 2/3/03, 
                    and 2/10/03. (Rodriguez,Angela) (Entered: 04/01/2003)                                               04/29/2003           Certified and transmitted the Record on Appeal to U.S. Court of Appeals as to Frank Coppa Sr., 
                                                                                                                                             re: [369‐1] appeal and [368‐1] appeal. The following documents were sent: A certified Clerk's 
04/09/2003    423   CALENDAR ENTRY as to Lawrence Ray in 1:00‐cr‐00196; Case called before Senior Judge I. L.                                certificate with a certified docket sheet, four copies of the index, and documents # 1‐2, 9, 22, 
                    Glasser on date of 4/9/03 for setencing. Defendant placed on probation for 5 years, to serve 9                           35‐37, 54, 59, 80, 88‐89, 91, 112‐113, 126, 132, 134, 139, 149, 182, 193, 208, 230‐233, 299, 
                    months of home confinement. Defendant to perform 300 hours of community service.                                         315, 341, 352, 354, 362‐365, 367‐369, 379, 402, 410. Documents # 402 and 410 were 
                    Defendant fined $5000 and assessed $100. (Rodriguez,Angela) (Entered: 04/11/2003)                                        transmitted to the USCA as sealed documents. The Record on Appeal, as to Frank Coppa, Sr., 
04/09/2003           Sentencing held Lawrence Ray (17) count(s) 10. (Rodriguez,Angela) (Entered: 04/11/2003)                                 was transmitted to the USCA as per the direction of the USDC, EDNY Clerk of Court. 
                                                                                                                                             Acknowledgment requested. (Jackson, Joshua) (Entered: 04/29/2003) 
04/10/2003    424   JUDGMENT Lawrence Ray (17) count(s) 10. Defendant sentenced to 5 years probation, to 
                    serve 9 months of home confinement. Special condition: 300 hours of community service.              04/29/2003    435   REPLY MEMORANDUM by Abraham Salaman in 1:00‐cr‐00196 in support of [415‐1] motion to 
                    Fine: $5000. Special assessment: $100. (Signed by Senior Judge I. L. Glasser on 4/9/03)                                 declare the restitution provision in the 5/9/02 J & C void and unenforceable. 
                    (Rodriguez,Angela) (Entered: 04/11/2003)                                                                                (Rodriguez,Angela) (Entered: 04/30/2003) 

04/10/2003           DISMISSAL of Count(s) on Government Motion as to Lawrence Ray in 1:00‐cr‐00196 Counts              05/01/2003    439   Minute Entry for proceedings held before I. Leo Glasser:Motion Hearing as to Abraham 
                     Dismissed: Lawrence Ray (17) count(s) 9. (Rodriguez,Angela) (Entered: 04/11/2003)                                      Salaman held on 5/1/2003 re 415 Motion to declare restitution unenforceable. Order of 
                                                                                                                                            restitution to be vacated. Eric Corngold to submit an order. Decision reserved on remaining 
04/14/2003    425   LETTER dated 4/7/03 from Edward McDonald to Judge Glasser requesting that sentencing be                                 issues. (Rodriguez, Angela) (Entered: 05/13/2003) 
                    adjourned for approximately 4 weeks. (Rodriguez,Angela) (Entered: 04/15/2003) 
                                                                                                                        05/08/2003    436   LETTER dated 05/06/03 from Eric Corngold to Judge Glasser, informing the court that The 
04/16/2003    426   ORDER as to Abraham Salaman in 1:00‐cr‐00196 endorsed on letter dated 4/14/03 from Eric                                 Government agrees with the defendant that this Court's restitution order should be vacated 
                    Corngold to Judge Glasser. The scheduling order is amended as follows: government's                                     and that a new restitution order should not be entered. (Sica, Michele) (Entered: 05/08/2003) 
                    response due 4/23/03; reply by 4/29/03. A hearing is scheduled for 5/2/03 at 10:00. (Signed by 
                    Senior Judge I. L. Glasser on 4/15/03) (Rodriguez,Angela) (Entered: 04/16/2003)                     05/08/2003    437   LETTER dated 5/6/03 from Eric Corngold to Judge Glasser advising that the government agrees 
                                                                                                                                            that the court's restitution order should be vacated and that a new order should not be 
04/18/2003    427   LETTER dated 4/14/03 from Eric Corngold to Judge Glasser requesting that the scheduling                                 entered. (Rodriguez,Angela) (Entered: 05/09/2003) 
                    order for defendant Salaman's motion be adjourned for one week. (Rodriguez,Angela) 
                    (Entered: 04/21/2003)                                                                               05/08/2003    438   ORDER as to Abraham Salaman in 1:00‐cr‐00196 granting [415‐1] motion to declare the 
                                                                                                                                            restitution provision in the 5/9/02 J & C void and unenforceable as to Abraham Salaman (18). 
04/21/2003    429   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a proposed consent Final                                 The existing order of restitution is hereby vacated. (Signed by Senior Judge I. L. Glasser on 
                    Order of Forfeiture as to defendant Cioffoletti. (Rodriguez,Angela) (Entered: 04/25/2003)                               5/6/03) (Rodriguez,Angela) (Entered: 05/09/2003) 

04/21/2003    431   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a Final Order of Forfeiture as       05/15/2003    440   Minute Entry for proceedings held before I. Leo Glasser: Sentencing held on 5/15/2003 for 
                    to defendant Palagonia. (Rodriguez,Angela) (Entered: 04/25/2003)                                                        Larry Berman (6), Count(s) 1, 2, 3, 4, 6, 7, 8, Dismissed on government's motion.; Count(s) 5, 
                                                                                                                                            Defendant sentenced to 3 years probation. Defendant fined $5000 and assessed $100. 
04/21/2003    433   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a Final Consent Order of                                 Defendant to perform 100 of community service. (Rodriguez, Angela) (Entered: 05/22/2003) 
                    Forfeiture as to defendant Salaman. (Rodriguez,Angela) (Entered: 04/25/2003) 
                                                                                                                        05/19/2003    443   Certificate of Service by USA as to Alfred Palagonia. Final Decree of Forfeiture executed. 
04/22/2003    463   ORDER as to Daniel Lev endorsed on letter dated 4/22/03 from Jeffrey Lichtman to Judge                                  $400,00.00 was transferred into the asset forfeiture fund on 5/8/03. (Rodriguez, Angela) 
                    Glasser. Defendant is granted a modification of supervision as requested. Signed by Judge I.                            (Entered: 05/22/2003) 
                    Leo Glasser on 4/22/03. (Rodriguez, Angela) (Entered: 10/22/2003) 
                                                                                                                        05/19/2003    444   Certificate of Service by USA as to John Cioffoletti: Decree of forfeiture executed. $110,00.00 
04/23/2003    428   Government's memorandum in response to defendant's motion for an order declaring this                                   was transferred into the asset forfeiture fund on 5/8/03. (Rodriguez, Angela) (Entered: 
                    court's restitution order void. (Rodriguez,Angela) (Entered: 04/24/2003)                                                05/22/2003) 
04/24/2003    430   FINAL ORDER Directing Forfeiture of Property as to John Cioffoletti in 1:00‐cr‐00196. Certified     05/19/2003    445   Certificate of Service by USA as to John Cioffoletti: Decree of forfeiture executed. $110,00.00 
                    copies forwarded to parties. (Signed by Senior Judge I. L. Glasser on 4/22/03)                                          was transferred into the asset forfeiture fund on 5/8/03. (Rodriguez, Angela) (Entered: 
                    (Rodriguez,Angela) (Entered: 04/25/2003)                                                                                05/22/2003) 
04/25/2003    432   FINAL ORDER Directing Forfeiture of Property as to Alfred Palagonia in 1:00‐cr‐00196. Certfied      05/19/2003    446   Certificate of Service by USA as to Abraham Salaman. Final Order of Forfeiture executed. 
                    copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on 4/22/03) (Rodriguez,Angela)                               $50,000.00 was transferred into the asset forfeiture fund on 5/8/03. (Rodriguez, Angela) 
                    (Entered: 04/25/2003)                                                                                                   (Entered: 05/22/2003) 




05/20/2003    442   FINAL ORDER DIRECTING FORFEITURE OF PROPERTY as to Edmond Nagel. Signed by Judge I.                 08/04/2003    460   Certificate of Service by USA as to Frank Coppa Sr., Ernest Montevecchi, Daniel Persico, Jack 
                    Leo Glasser on 5/20/03. (Rodriguez, Angela) (Entered: 05/22/2003)                                                       Basile, Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter, Edward 
                                                                                                                                            Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia, Aleks Paul, Joseph 
05/22/2003    441   JUDGMENT as to Larry Berman (6), Count(s) 1, 2, 3, 4, 6, 7, 8, Dismissed on government's                                Polito Sr., Lawrence Ray, Abraham Salaman, Giuseppe Temperino, For a final order of 
                    motion. Count(s) 5, Defendant sentenced to 3 years probation. Defendant fined $5000 and                                 forfeiture. service upon Condor Capital, Inc. stock certificate numbers 0663 and 0664 c/o 
                    assessed $100. Defendant to perform 100 of community service. Signed by Judge I. Leo Glasser                            United States Marshals Service. date 7/8/03.; Condor Capital Inc stock certificate #0663 and 
                    on 5/15/03. (Rodriguez, Angela) (Entered: 05/22/2003)                                                                   #0664 were destroyed by shredding at 225 Cadman Plaza E. room G‐80, Brooklyn, NY on 
05/22/2003    447   Letter dated 5/14/03 from Eric Corngold to Judge Glasser advising that the government is                                07/08/03. (Sica, Michele) (Entered: 08/08/2003) 
                    unable to provide victim losses. The government submits that the defendant should not be            08/14/2003    461   Appeal reord returned as to Frank Coppa Sr. containing documents numbered 1, 2, 9, 22, 35‐
                    ordered to pay restitution. (Rodriguez, Angela) (Entered: 05/22/2003)                                                   37, 54, 5, 63, 80, 88, 89, 91, 112, 113, 126, 132, 134, 139, 139, 149, 182, 193, 208, 230‐232, 
05/28/2003    448   SEALED PRE‐SENTENCE REPORT (McGee, Mary Ann) (Entered: 05/29/2003)                                                      299, 315, 341, 352, 354, 362‐379, (402, 410 SEALED) USCA#02/1274. (Drayton, Lorraine) 
                                                                                                                                            (Entered: 08/14/2003) 
05/29/2003    449   Transmitted Supplemental Record on Appeal as to Frank Coppa Sr. re 368 Notice of Appeal ‐ 
                    Final Judgment, Appeal ‐ Miscellaneous, 379 Appeal ‐ Miscellaneous,, 369 Notice of Appeal ‐         08/27/2003    462   ORDER as to Giuseppe Temperino endorsed on memorandum from Probation Dept. Defendant 
                    Final Judgment, Appeal ‐ Miscellaneous.This supplemental record consists of document #448.                              is granted a modification of supervision as requested. Signed by Judge Frederic Block on 
                    It was requested by V. Singleton ‐ Intake Section, U.S.C.A. It is being sent to her attention.                          8/25/03. (Rodriguez, Angela) (Entered: 08/27/2003) 
                    Acknowledgment requested. (McGee, Mary Ann) (Entered: 05/29/2003)                                   12/18/2003    464   ORDER as to Daniel Lev endorsed on letter dated 12/2/03 from Jeffrey Lichtman to Judge 
06/04/2003    452   Letter dated 6/4/03 from Sarah Lum to Judge Glasser enclosing a proposed final order of                                 Glasser. Defendant is granted a modification of supervision as requested. Signed by Judge I. 
                    forfeiture as to Larry Berman. (Rodriguez, Angela) (Entered: 06/10/2003)                                                Leo Glasser on 12/2/03. (Rodriguez, Angela) (Entered: 12/19/2003) 

06/04/2003    455   Acknowledgment from USCA received re: Acknowledgment sigend by PSK on                               12/22/2003    465   ORDER as to Walter Durchalter endorsed on letter dated 12/18/03 from Eric Corngold to Judge 
                    5/30/03.USCA#02/1274.(Drayton, Lorraine) (Entered: 06/13/2003)                                                          Glasser. Se3ntencing is adjourned to 2/12/04 at 10:00. Signed by Judge I. Leo Glasser on 
                                                                                                                                            12/18/03. (Rodriguez, Angela) (Entered: 12/22/2003) 
06/05/2003    450   TRANSCRIPT of Proceedings as to Abraham Salaman held on 5/1/03 before Judge Glasser 
                    (hearing). Court Reporter: Gene Rudolph. (Rodriguez, Angela) (Entered: 06/05/2003)                  01/15/2004    467   MOTION for Leave to Appear pro hac vice Attorney: Michael V. Gilberti. by Lawrence Ray. 
                                                                                                                                            (Rodriguez, Angela) (Entered: 01/26/2004) 
06/06/2003    451   FINAL ORDER DIRECTING FORFEITURE OF PROPERTY as to Larry Berman. Signed by Judge I. Leo 
                    Glasser on 6/4/03. (Rodriguez, Angela) (Entered: 06/10/2003)                                        01/15/2004    468   ORDER as to Lawrence Ray re 467 MOTION for Leave to Appear pro hac vice filed by Lawrence 
                                                                                                                                            Ray. Attorney Michael V. Gilberti admitted as counsel. Signed by Judge I. Leo Glasser on 
06/09/2003    453   Letter dated 5/22/03 from Magdelyn Baez, USPO, to Judge Glasser requesting clarification of                             1/16/04. (Rodriguez, Angela) (Entered: 01/26/2004) 
                    the Court's order to vacate restitution as to defendant Salaman. (Rodriguez, Angela) (Entered: 
                    06/12/2003)                                                                                         01/15/2004           Attorney update in case as to Lawrence Ray. Attorney Michael V. Gilberti for Lawrence Ray 
                                                                                                                                             added. Attorney Jonathan S. Sack terminated. (Rodriguez, Angela) (Entered: 01/26/2004) 
06/09/2003    454   Letter dated 6/3/03 from Judge Glasser to Magdelyn Baez, USPO. The government is in the 
                    process of drafting an order addressing the clarification sought re: order vacating defendant       01/23/2004    466   AFFIDAVIT of Thomas Roth submitted in response to Lawrence Ray's claim of constitutional 
                    Salaman's restitution order. (Rodriguez, Angela) (Entered: 06/12/2003)                                                  ineffective assistance of counsel. (Rodriguez, Angela) (Entered: 01/23/2004) 

06/26/2003    456   MANDATE of USCA (certified copy), re: 368 Notice of Appeal and 369 Notice of Appeal. It is          02/23/2004    469   SEALED DOCUMENT filed. (Rodriguez, Angela) (Entered: 03/02/2004) 
                    ORDERED that the case is REMANDED so that the District Court may revise the restitution             03/12/2004    470   ORDER as to Walter Durchalter endorsed on letter dated 3/11/04 from Michael Bachner to 
                    payment schedule to clarify what schedule payment was intended. It is FURTHER ORDERED                                   Judge Glasser. Sentencing is adjourned to 5/4/04 at 10:00. Signed by Judge I. Leo Glasser on 
                    that the government's motion to dismiss the appeal is GRANTED. Issued as mandate: 6/24/03.                              3/12/04. (Rodriguez, Angela) (Entered: 03/16/2004) 
                    USCA # 02‐1274. Judge notified. Acknowledgment sent to USCA. (Jackson, Joshua) (Entered: 
                    06/30/2003)                                                                                         04/06/2004    471   Letter from Michael V.Gilberti to Judge Glasser dtd. 3/26/04 reply to Gov't opposition to Mr 
                                                                                                                                            Ray's motion for reconsideration. (Jackson, Ramona) (Entered: 04/06/2004) 
07/17/2003    457   ORDER CLARIFYING CONDITIONS OF PROBATION as to Abraham Salaman. (Signed by Judge I. 
                    Leo Glasser on 7/14/03). (Piper, Francine) (Entered: 07/17/2003)                                    04/30/2004    472   ORDER as to Walter Durchalter endorsed on letter dated 4/29/04 from Michael Bachner Judge 
                                                                                                                                            Glasser. Sentencing is adjourned to 5/28/04 at 10:00. Signed by Judge I. Leo Glasser on 
07/25/2003    458   Certificate of Service by USA as to Larry Berman: $300,00 was transferred into the asset                                4/29/04. (Rodriguez, Angela) (Entered: 05/07/2004) 
                    forfeiture fund on 6/16/03. A check in the amount of $300,000 was deposited into the fund on 
                    6/16/03. (Rodriguez, Angela) (Entered: 07/29/2003)                                                  05/27/2004    473   ORDER as to Walter Durchalter, Requesting the adjournment of Mr. Durchhalter's May 298th 
                                                                                                                                            2004 sentencing until 06/14/04 (see letter dtd 05/25/04 . Signed by Judge I. Leo Glasser on 
07/25/2003    459   Certificate of Service by USA as to Edmond Nagel: $100,000 and $350,000 transferred into the                            05/25/04. (Sica, Michele) (Entered: 05/27/2004) 
                    asset forfeiture fund on 6/16/03. (Rodriguez, Angela) (Entered: 07/29/2003) 
06/08/2004    Case         1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 the unexpired term of probation. The court recommends that the defendant be designated to 
              474   Notice of MOTION for Certificate of Appealability by Lawrence Ray. (Sica, Michele) (Entered:  Page 215 of 261 PageID #: 4009
                    06/08/2004)                                                                                                             a facility in the Hudson County, NJ area. The court further recommends that defendant be 
                                                                                                                                            given his prescribed medications. (Johnson, Tanya) (Entered: 01/30/2006) 
06/08/2004           ORDER as to Lawrence Ray, This Motion for a certificate of appealability is DENIED for the 
                     reason that the applicant has not made a substantial showing of a denial of a constitutional       02/06/2006    484   Violation Probation/Supervised Release Order as to Lawrence Ray . Ordered by Judge I. Leo 
                     right. (Endorsed on motion Doc #474) . Signed by Judge I. Leo Glasser on 6/4/04. (Sica,                                Glasser on 1/30/06. (Sica, Michele) (Entered: 02/06/2006) 
                     Michele) (Entered: 06/08/2004) 
                                                                                                                        03/15/2006    485   ORDER as to Daniel Persico; The Court orders the modification of conditions as noted above . 
06/08/2004    475   AFFIDAVIT of Michael V. Gilberti attorney for Lawrence Ray, in support of motion for a                                  Ordered by Judge I. Leo Glasser on 3/13/06. (Request for Modification of Release Conditions 
                    certificate of appealability (Sica, Michele) (Entered: 06/08/2004)                                                      and Waiver of Hearing to Modify Conditions attached) (Fernandez, Erica) (Entered: 
                                                                                                                                            03/15/2006) 
06/14/2004    476   Minute Entry for proceedings held before I. Leo Glasser :Sentencing held on 6/14/2004 for 
                    Walter Durchalter (9), Count(s) 1, 10, 11, 12, 2, 3, 5, 8, 9, Dismissed on governments motion;      09/25/2006    486   ORDER Granted as to Aleks Paul for the request to travel on business . Ordered by Judge I. Leo 
                    Count(s) 4, 6, 7, Imprisonment for a total term of 24 months, The court recommends that the                             Glasser on 9/5/06. (Sica, Michele) (Entered: 09/25/2006) 
                    defendant be designated to a facility in the New York area. The defendant shall surrender for 
                    service of sentence at the institution designated by the Bureau of Prisons before 2p.m. on          12/27/2006    487   ORDER FOR THE REQUEST FOR MODIFYING THE CONDITIONS OR TERMS OF SUPERVISION as to 
                    08/23/04. Supervised release for a Three year term. Special Assessment of $200.00 and Fine of                           Walter Durchalter. The Court Orders the modification of conditions: the defendant shall make 
                    $50,000.00. The other nine counts are dismissed on the motion of the United States. Defense                             payments in the amount of $200 per month towards his fine . Ordered by Judge I. Leo Glasser 
                    Counsel: Michael Bachner, AUSA: Eric Corngold. (Court Reporter Henry Shapiro.) (Sica,                                   on 12/22/06. (Sica, Michele) (Entered: 12/27/2006) 
                    Michele) (Entered: 06/29/2004)                                                                      02/06/2007    489   ORDER FOR ISSUANCE of ARREST WARRANT as to Lawrence Ray. Ordered by Judge I. Leo 
06/14/2004    477   JUDGMENT as to Walter Durchalter (9), Count(s) 1, 10, 11, 12, 2, 3, 5, 8, 9, Dismissed on                               Glasser on 2/6/2007. (Abdallah, Fida) (Entered: 06/18/2007) 
                    governments motion; Count(s) 4, 6, 7, Imprisonment for a total term of 24 months, The court         05/29/2007    488   ENDORSED ORDER on letter dated May 29, 2007, from Rosiani L. Schuricht, U.S. Probation 
                    recommends that the defendant be designated to a facility in the New York area. The                                     Officer, to Judge Glasser: Request for provisions to be installed as to Aleks Paul's travel request 
                    defendant shall surrender for service of sentence at the institution designated by the Bureau                           is GRANTED. See attached for details. Ordered by Judge I. Leo Glasser on 5/29/2007. (Abdallah, 
                    of Prisons before 2p.m. on 08/23/04. Supervised release for a Three year term. Special                                  Fida) (Entered: 05/29/2007) 
                    Assessment of $200.00 and Fine of $50,000.00. The other nine counts are dismissed on the 
                    motion of the United States. . Signed by Judge I. Leo Glasser on 6/14/04. (Sica, Michele)           06/14/2007    490   Arrest Warrant Returned Executed on 6/13/2007 in case as to Lawrence Ray. (Abdallah, Fida) 
                    (Entered: 06/29/2004)                                                                                                   (Entered: 06/18/2007) 

08/27/2004    478   ORDER as to Walter Durchalter, GRANTING that the defendants surrender date be adjourned             06/15/2007    491   Minute Entry for proceedings held before Hon. Viktor V. Pohorelsky: Initial Appearance re 
                    until 09/19/04. (see ltr dtd 8/19/04) . Signed by Judge I. Leo Glasser on 8/20/04. (Sica,                               Revocation of Probation as to Lawrence Ray held on 6/15/2007. Appearances: AUSA Jonathan 
                    Michele) (Entered: 08/27/2004)                                                                                          Green and Def counsel Louis Freeman. Bail hearing set for 6/21 @ 2:30 before Judge Glasser. 
                                                                                                                                            Dft arraigned on the violation of probation. Status conference set for 6/21/07 @ 2:30 p.m. 
09/10/2004    479   Appeal 1st SUPPLEMENTAL record returned from the Court of Appeals containing document                                   before Judge Glasser. Temporary Order of detention entered. (Log # 4:18 ‐ 4:27) (Abdallah, 
                    number #448. (Copy of this form returned for Fred Nunnery c/o Court of Appeals.)                                        Fida) (Entered: 06/18/2007) 
                    USCA#02/1274.(Drayton, Lorraine) (Entered: 09/10/2004) 
                                                                                                                        06/15/2007    492   CJA 20: Appointment of Attorney Louis M. Freeman for Dft Lawrence Ray. Ordered by Judge 
09/27/2004    480   Sealed Document placed in vault (Sica, Michele) (Entered: 09/27/2004)                                                   Viktor V. Pohorelsky on 6/15/2007. (Abdallah, Fida) (Entered: 06/18/2007) 
10/20/2004    481   Notice of MOTION for Early Termination of Probation for Larry Berman (6) Count 5 by Larry           06/15/2007    493   ORDER OF TEMPORARY DETENTION Pending Hearing Pursuant to Bail Reform Act as to 
                    Berman. (Sica, Michele) (Entered: 10/20/2004)                                                                           Lawrence Ray: It is Ordered that a detention hearing is set for 6/21/2007 at 2:30 before Judge 
10/20/2004    482   ORDER as to Larry Berman, That, the term of Probation imposed by this Court on May 15, 2003                             Glasser. Ordered by Judge Viktor V. Pohorelsky on 6/15/2007. (Abdallah, Fida) (Entered: 
                    in this matter be and is hereby terminated . Signed by Judge I. Leo Glasser on 10/15/04. (Sica,                         06/18/2007) 
                    Michele) (Entered: 10/20/2004)                                                                      07/11/2007           Minute Entry for proceedings held before I. Leo Glasser:Probation Revocation Hearing as to 
01/25/2006    483   NOTICE OF ATTORNEY APPEARANCE: J. Bruce Maffeo appearing for Lawrence Ray J. Bruce                                       Lawrence Ray held on 7/11/2007. AUSA Jonathan Green for the Government. Louis Freeman 
                    Maffeo is Substituting in for Michael V. Gilberti for the purpose of a violation of probation by                         for Defendant. Probation Officer Robert Anton. Defendant was arraigned and pled NOT GUILTY 
                    Lawrence Ray, defendant. (Maffeo, J.) (Entered: 01/25/2006)                                                              to charges ONE (1) to SIX(6). Defense Counsel made a bail application. Application was DENIED 
                                                                                                                                             pending more information. An Evidentiary Hearing is scheduled for July 19, 2007 at 11:30 am. 
01/30/2006           Minute Entry: Case called before Judge I. Leo Glasser on 1/30/06 for Violation of Probation                             Defendant remains in custody. (Court Reporter Diane Molas.) (Francis, Ogoro) (Entered: 
                     Hearing as to defendant Lawrence Ray. AUSA: Eric Corngold. Defense Counsel: Bruce Maffeo.                               07/11/2007) 
                     Court Reporter: Anthony Frisolone. Defendant enters a plea of Guilty to Violations 2A, 2B and 
                     3. Defendant is sentenced to 6 months of imprisonment. After the term of imprisonment is 
                     completed, defendant's supervised release shall be reinstated for the same period of time as 




07/18/2007    494   ORDER That DYFS is to produce Talia Ray for the within referenced hearing as to Lawrence Ray        11/02/2007    503   TRANSCRIPT of Arraignment as to Lawrence Ray held on June 15, 2007 before Judge 
                    on July 19, 2007 at 10:30 am before the Honorable I Leo glasser. Ordered by Judge I. Leo                                Pohorelsky. Transcript produced by Transcription Plus II. (Rocco, Christine) (Entered: 
                    Glasser on 7/17/07. (Sica, Michele) (Entered: 07/18/2007)                                                               11/02/2007) 

07/18/2007    495   Letter Concerning the Defendant's Violation Hearing as to Lawrence Ray (Green, Jonathan)            11/05/2007    504   TRANSCRIPT of violation of supervised release Proceedings as to Lawrence Ray held on 
                    (Entered: 07/18/2007)                                                                                                   7/11/07 before Judge Glasser. AUSA: Jonathan Green, Defense Attny: Louis Freeman. Court 
                                                                                                                                            Reporter: Alan Sherman. (Sica, Michele) (Entered: 11/05/2007) 
07/19/2007    496   CJA 23 Financial Affidavit by Lawrence Ray. (Lee, Tiffeny) (Entered: 07/19/2007) 
                                                                                                                        11/07/2007    505   Letter Requesting a Brief Adjournment as to Lawrence Ray (Freeman, Louis) (Entered: 
07/23/2007           Minute Entry for proceedings held before I. Leo Glasser: Probation Revocation Hearing as to                            11/07/2007) 
                     Lawrence Ray held on 7/19/2007. AUSA Jonathan Green on behalf of the Government. 
                     Defense Counsel Louis Freeman on behalf of Defendant. Probation Officer Robert Anton. A            11/07/2007    506   ORDER as to Lawrence Ray re 505 Letter DENIED. So Ordered by Judge I. Leo Glasser on 
                     hearing was held, Testimony was heard from witnesses. Charge # One(1) was dismissed by the                             11/7/2007. (Toribio, Winnethka) (Entered: 11/07/2007) 
                     Court. The Court found the Defendant GUILTY On Charges Three (3), Four(4), Five (5) and 
                     Six(6). As to Charge Two(2). The Court is giving Defense Counsel time to provide sufficient        11/07/2007           NOTICE OF HEARING as to Lawrence Ray: Final Probation Revocation Hearing RESCHEDULED 
                     evidence in regards to pending Charge. Hearing will be continued on July 31, 2007 at 10am,                              for 12/14/2007 at 10:00 AM in 8B South before Senior‐Judge I. Leo Glasser. (Francis, Ogoro) 
                     where a Final determination of Charges will be made. Defendant remains in Custody. (Court                               (Entered: 11/07/2007) 
                     Reporter Fred Guerino 718‐613‐2503.) (Francis, Ogoro) (Entered: 07/23/2007)                        12/11/2007    507   MOTION to Continue Violation hearing by Lawrence Ray. (Freeman, Louis) (Entered: 
07/30/2007    497   Letter (Adjournment Request) as to Lawrence Ray (Freeman, Louis) (Entered: 07/30/2007)                                  12/11/2007) 

07/31/2007           A Preliminary Revocation Hearing as to Lawrence Ray was held on 7/31/2007 before Senior            12/11/2007    508   NOTICE OF ATTORNEY APPEARANCE: Sidney Baumgarten appearing for Lawrence Ray 
                     District Judge, I. Leo Glasser. AUSA Jonathan Green appeared on behalf of the Government.                              (Baumgarten, Sidney) (Entered: 12/11/2007) 
                     Louis Freeman appeared on behalf of the Defendant Ray, who was not present for the                 12/12/2007    509   ORDER as to Lawrence Ray GRANTING the request for the adjournment of the violation of 
                     proceedings. As per Mr. Freeman's letter regarding adjourning the proceedings until                                    supervised release hearing scheduled for 12/14/07 until 01/25/08 @ 10:30 a.m.. Ordered by 
                     September 2007, request was GRANTED by the Court. The case has been adjourned to                                       Senior Judge I. Leo Glasser on 12/11/07. (Sica, Michele) (Entered: 12/12/2007) 
                     September 11, 2007 at 11am. Defendant remains in custody. (Court Reporter Gene Rudolph.) 
                     (Francis, Ogoro) (Entered: 07/31/2007)                                                             12/18/2007           Incorrect Case‐Document Information filed as to Lawrence Ray. Docket entry #510, previously 
                                                                                                                                             filed as an Order Modifying Conditions or Term of Supervision as to Hannah Kakish, on 
09/10/2007    498   Letter Requesting an adjournment as to Lawrence Ray (Freeman, Louis) (Entered: 09/10/2007)                               12/12/07 has been deleted. (Brucella, Michelle) (Entered: 12/18/2007) 
09/12/2007    499   ORDER as to Lawrence Ray GRANTED for the adjournment of sentencing from 09‐11‐07 until              12/20/2007    510   TRANSCRIPT of Conference as to Lawrence Ray held on 7/31/2007 before Judge Glasser. Court 
                    10‐19‐07 at 11:00 am. Ordered by Judge I. Leo Glasser on 9/10/07. (Sica, Michele) (Entered:                             Reporter:Gene Rudolph. (Toribio, Winnethka) (Entered: 12/20/2007) 
                    09/12/2007) 
                                                                                                                        12/27/2007           Motions terminated as to Lawrence Ray: 507 MOTION to Continue Violation hearing filed by 
10/16/2007           A Status Conference as to Lawrence Ray was held on 10/16/2007 before the Honorable I. Leo                               Lawrence Ray.Order Endorsed on Doc #509. Ordered by Senior Judge I. Leo Glasser on 
                     Glasser. AUSA Jonathan Green appeared on behalf of the Government. Defense Counsel Louis                                12/27/2007. (Francis, Ogoro) (Entered: 12/27/2007) 
                     Freeman appeared on behalf of the defendant. The Court was informed by the U.S. Marshall's, 
                     that the defendant was not feeling well this morning, therefore he was not produced. Defense       01/25/2008    511   Minute Entry for proceedings held before Senior Judge I. Leo Glasser: For a Final Hearing re 
                     Counsel relayed to the Court that he and his client had some issues. The Court advised                                 Revocation of Supervised Release as to Lawrence Ray held on 1/25/2008. Case called. Defts 
                     Defense Counsel that he would not hear anything on the matter. The Court advised Defense                               appear with counsel. Final revocation hearing held. Deft reinstated to supervision. Sentencing 
                     Counsel that if he had any applications, he should make it by writing to the Court. (Court                             held. Defendant was sentenced to time served. The current terms of supervision are to be 
                     Reporter Shelly Silverman.) (Francis, Ogoro) (Entered: 10/16/2007)                                                     continued (Court Reporter Marie Foley.) (Sica, Michele) (Entered: 01/28/2008) 

10/18/2007    500   Letter request for adjournment of court appearance as to Lawrence Ray (Freeman, Louis)              01/25/2008    512   Violation Probation/Supervised Release Order as to Lawrence Ray IMPRISONMENT: TIME 
                    (Entered: 10/18/2007)                                                                                                   SERVED; SUPERVISED RELEASE: THE CURRENT SUPERVISED RELEASE TERMS ARE TO BE 
                                                                                                                                            CONTINUED. Ordered by Senior Judge I. Leo Glasser on 1/25/08. (Sica, Michele) (Additional 
10/18/2007    501   ORDER as to Lawrence Ray GRANTED for the adjournment of Court matter from 10‐19‐07 until                                attachment(s) added on 2/11/2008: #1 page 4 of doc #512) (Sica, Michele). (Entered: 
                    11‐08‐07 at 10:00 am. Ordered by Judge I. Leo Glasser on 10/18/07. (Sica, Michele) (Entered:                            01/29/2008) 
                    10/18/2007) 
                                                                                                                        03/01/2010    513   ORDERfor Petition for Warrant or Summons for Offender Under Supervision as to Alfred 
10/30/2007    502   TRANSCRIPT of Status Conference/VOP as to Lawrence Ray held on 10/16/2007 before Judge I.                               Palagonia; The Courts Orders: The issuance of a Summons. U.S. Probation Officcer 
                    Leo Glasser. Court Reporter: Sheldon Silverman. (Brucella, Michelle) (Entered: 10/30/2007)                              Recommends that the Terms of Supervision should be Revoked. Ordered by Senior Judge I. Leo 
                                                                                                                                            Glasser on 3/1/2010. (Sica, Michele) (Entered: 03/01/2010) 
    03/11/2010    Case       1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 216 of 261 PageID #: 4010
                  514   ORDER as to Alfred Palagonia, THE COURT ORDERS: The Modification of Conditions as Noted 
                        Above. Ordered by Senior Judge I. Leo Glasser on 09/21/07. (Sica, Michele) (Entered: 
                        03/11/2010) 

    03/15/2010    515   Summons Returned Executed on 03/01/10 as to Alfred Palagonia (Sica, Michele) (Entered: 
                        03/17/2010) 

    10/21/2010    516   ENDORSED ORDER on (faxed) letter dtd. 10/21/10 filed by counsel J. DiBlasi as to Alfred 
                        Palagonia, granting his request that the Violation of Probation Hearing be adjrn'd. from 10/28 
                        to 12/10/10. (Revocation Probation Hearing set for 12/10/2010 at 11:00 AM in Courtroom 8B 
                        South before Senior Judge I. Leo Glasser). So Ordered by Senior Judge I. Leo Glasser on 
                        10/21/2010. (Layne, Monique) (Entered: 10/21/2010) 

    12/08/2010    517   ENDORSED ORDER re: letter (faxed) dated 12/7/10 from Joseph v. DiBlasi, Esq., requesting an 
                        adjournment of the conference as to Alfred Palagonia scheduled for 12/10/10. The application 
                        is granted, and the conference will take place on 1/7/11 at 10:30 a.m. in Courtroom 8B South 
                        before Senior Judge I. Leo Glasser. So Ordered by Senior Judge I. Leo Glasser on 12/8/2010. 
                        (Manuel, Germaine) (Entered: 12/09/2010) 
 

                                                  PACER Service Center 
                                                     Transaction Receipt 

                                                     12/14/2010 06:59:59 
                           PACER Login:    fo0569            Client Code:     
                           Description:    Docket Report  Search Criteria:  1:00‐cr‐00196‐ILG 
                           Billable Pages:  30               Cost:           2.40 



 
                Case 1:98-cr-01101-ILG Document      244-2 Filed 01/01/19
                                         CLOSED,APPEAL,MJSELECT
                                                                 Frank Coppa, Sr. Page 217 of 261      PageID
                                                                                              represented              #: 4011
                                                                                                          by John B. Hansbury
                                                                                                   TERMINATED: 04/25/2002                            Law Office of John B. Hansbury
                                                                                                                                                     925 Westchester Avenue
                               U.S. District Court
                     Eastern District of New York (Brooklyn)
          CRIMINAL DOCKET FOR CASE #: 1:00-cr-00196-ILG All Defendants                                                                               White Plains, NY 10604

                                                                                                                                                     914-946-7432
                                                                                                                                                     Fax: 914-946-3708
Case title: USA v. Coppa et al                             Date Filed: 03/01/2000
                                                                                                                                                     Email: bhansburylaw@msn.com
Other court case numbers: 1:98-cr-01069 RELATED CASE       Date Terminated: 06/14/2004
                                                                                                                                                     TERMINATED: 04/25/2002
                          1:98-cr-01101 RELATED CASE                                                                                                 LEAD ATTORNEY
                          1:98-cr-01102 RELATED CASE                                                                                                 ATTORNEY TO BE NOTICED
                          1:99-cr-00545 RELATED CASE                                                                                                 Designation: Retained

                                                                                                                                                     Larry Bronson
Movant                                                                                                                                               Jay Goldberg, P.C.
                                                                                                                                                     250 Park Avenue
Estate of Emest Gottdiener                    represented by John F. Harwick                                                                         New York, NY 10022
                                                             Hacker Murphy LLP                                                                       (212) 983-6000
                                                             7 Airport Park Blvd.                                                                    TERMINATED: 04/25/2002
                                                             Latham, NY 12110                                                                        LEAD ATTORNEY
                                                             518-783-3843                                                                            ATTORNEY TO BE NOTICED
                                                             Fax: 518-783-8101
                                                             Email: jharwick@hackermurphy.com                                                        Larry Bronson
                                                             ATTORNEY TO BE NOTICED                                                                  Mr. Larry Bronson
                                                                                                                                                     80 Pine Street
                                                                                                                                                     New York, NY 10070
Movant                                                                                                                                               TERMINATED: 04/25/2002
                                                                                                                                                     LEAD ATTORNEY
Judith Gottdiener                             represented by John F. Harwick                                                                         ATTORNEY TO BE NOTICED
                                                             (See above for address)                                                                 Designation: Retained
                                                             ATTORNEY TO BE NOTICED
                                                                                                                                                     Nicholas Gregory Kaizer
                                                                                                                                                     Levitt & Kaizer
Movant                                                                                                                                               40 Fulton Street, 23rd Floor
                                                                                                                                                     New York, NY 10038-5077
Ervin Tausky                                  represented by John F. Harwick
                                                                                                                                                     212 480-4000
                                                             (See above for address)
                                                                                                                                                     Fax: 212 480-4444
                                                             ATTORNEY TO BE NOTICED
                                                                                                                                                     Email: nkaizer@richardlevitt.com
                                                                                                                                                     TERMINATED: 04/25/2002
                                                                                                                                                     LEAD ATTORNEY
Movant                                                                                                                                               ATTORNEY TO BE NOTICED
Suan Investments, Inc.                        represented by John F. Harwick                                                                         Designation: Retained
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED                Pending Counts                                    Disposition
                                                                                                                                                     Defendant sentenced to 36 months
                                                                                                   18:371 and 3551 et seq. - CABLE
Assigned to: Judge I. Leo Glasser                                                                                                                    imprisonment to be followed by 3 years of
                                                                                                   SECURITIES FRAUD CONSPIRACY.
                                                                                                                                                     supervised release. Defendant to pay
                                                                                                   (15)
Defendant (1)                                                                                                                                        restitution in the amount of million. The




                                                           Court recommends Fort Dix. Defendant    Ernest Montevecchi                    represented by John B. Hansbury
                                                           assessed .                              TERMINATED: 03/27/2002                               (See above for address)
                                                                                                   also known as                                        TERMINATED: 03/27/2002
Highest Offense Level (Opening)                                                                    Butch                                                LEAD ATTORNEY
                                                                                                                                                        ATTORNEY TO BE NOTICED
Felony                                                                                                                                                  Designation: Retained

Terminated Counts                                          Disposition                                                                               Joseph Aaron Bondy
                                                                                                                                                     20 Vesey Street
18:1962(c), 1963 and 3551 et seq. -
                                                           Open counts dismissed on government's                                                     Suite 1200
RACKETEERING.
                                                           motion.                                                                                   New York, NY 10007
(1)
                                                                                                                                                     212-219-3572
18:1962(d),1963 and 3551 et seq. -                                                                                                                   Fax: 212-219-8456
                                                           Open counts dismissed on government's
RACKETEERING CONSPIRACY.                                                                                                                             Email: josephbondy@mac.com
                                                           motion.
(2)                                                                                                                                                  TERMINATED: 03/27/2002
18:371 and 3551 et seq. - COUNTRY                                                                                                                    LEAD ATTORNEY
WORLD SECURITIES FRAUD                                     Open counts dismissed on government's                                                     ATTORNEY TO BE NOTICED
CONSPIRACY.                                                motion.                                                                                   Designation: Retained
(3)
                                                                                                                                                     Joy Lucielle Vastola
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                          17 Battery Place
COUNTRY WORLD SECURITIES                                   Open counts dismissed on government's                                                     Suite 610
FRAUD.                                                     motion.                                                                                   New York, NY 10004
(4)                                                                                                                                                  (212) 248-2694
18:1956(h) and 3551 et seq. - MONEY                                                                                                                  TERMINATED: 03/27/2002
                                                           Open counts dismissed on government's
LAUNDERING CONSPIRACY.                                                                                                                               LEAD ATTORNEY
                                                           motion.
(13)                                                                                                                                                 ATTORNEY TO BE NOTICED
18:1956(a)(1)(A)(i), 2 and 3551 et seq.-                                                                                                             Designation: Retained
                                                           Open counts dismissed on government's
MONEY LAUNDERING.
                                                           motion.
(14)                                                                                               Pending Counts                                    Disposition
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                          Defendant sentenced to 36 months
                                                           Open counts dismissed on government's
CABLE SECURITIES FRAUD.                                                                                                                              imprisonment to run concurrently with
                                                           motion.
(16)                                                                                                                                                 sentence defendant is currently serving,
18:1956(h) and 3551 et seq. - CABLE                                                                                                                  plus three years of supervised release.
                                                           Open counts dismissed on government's   18:1962(d),1963 and 3551 et seq. -
MONEY LAUNDERING CONSPIRACY.                                                                                                                         Defendant to make restitution in the
                                                           motion.                                 RACKETEERING CONSPIRACY.
(17)                                                                                                                                                 amount of million during the period of
                                                                                                   (2)
                                                                                                                                                     supervised rel ease. The government is
                                                                                                                                                     given 90 days to provide a list of victims
Highest Offense Level (Terminated)                                                                                                                   and the amounts to be paid. The Court
Felony                                                                                                                                               recommends incarceration at Fort Dix.

Complaints                                                 Disposition                             Highest Offense Level (Opening)
None                                                                                               Felony


Assigned to: Judge I. Leo Glasser                                                                  Terminated Counts                                 Disposition
                                                                                                   18:1956(h) and 3551 et seq. - MONEY
                                                                                                                                                     Open counts dismissed on government's
Defendant (2)                                                                                      LAUNDERING CONSPIRACY.
                                                                                                                                                     motion.
                                                                                                   (13)
                Case 1:98-cr-01101-ILGOpen counts
18:1956(a)(1)(A)(i), 2 and 3551 et seq.-   Document               244-2 Filed 01/01/19 Page 218 of 261 PageID #: 4012
                                                  dismissed on government's
MONEY LAUNDERING.                                                                                       Highest Offense Level (Terminated)
                                                            motion.
(14)                                                                                                    Felony

Highest Offense Level (Terminated)                                                                      Complaints                                                 Disposition
Felony                                                                                                  None

Complaints                                                  Disposition
                                                                                                        Assigned to: Judge I. Leo Glasser
None
                                                                                                        Defendant (4)
Assigned to: Judge I. Leo Glasser                                                                       Jack Basile                                   represented by Elizabeth E Macedonio
                                                                                                        TERMINATED: 10/26/2001                                       Elizabeth E. Macedonio, P.C.
Defendant (3)                                                                                                                                                        42-40 Bell Blvd
Daniel Persico                                represented by Joseph Giannini                                                                                         Suite 302
TERMINATED: 02/26/2002                                       Joseph Giannini, Esq.                                                                                   Bayside, NY 11361
                                                             P.O. Box 1958                                                                                           718-279-3770
                                                             Amagansett, NY 01130                                                                                    Fax: 718-281-0850
                                                             631-267-6666                                                                                            Email: emacedonio@yahoo.com
                                                             Fax: 631-329-6368                                                                                       LEAD ATTORNEY
                                                             Email: giannini43@yahoo.com                                                                             ATTORNEY TO BE NOTICED
                                                             TERMINATED: 02/26/2002                                                                                  Designation: Retained
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED                                                                                John H. Jacobs
                                                             Designation: Retained                                                                                 260 Madison Avenue
                                                                                                                                                                   22nd. Floor
                                                                                                                                                                   New York, NY 10016
Pending Counts                                              Disposition                                                                                            (212) 545-8087
                                                            Defendant sentenced to 21 months                                                                       TERMINATED: 10/26/2001
                                                            imprisonment to be followed by 3 years of                                                              LEAD ATTORNEY
18:1962(d),1963 and 3551 et seq. -
                                                            supervised release. Defendant assessed .                                                               ATTORNEY TO BE NOTICED
RACKETEERING CONSPIRACY.
                                                            The court recommends incarceration at                                                                  Designation: Retained
(2)
                                                            Fort Dix or Otisville. Defendant to
                                                            surrender on 5/1/02.                        Pending Counts                                             Disposition
                                                                                                                                                                   AMENDED JUDGMENT: Defendant is
Highest Offense Level (Opening)                                                                                                                                    sentenced to Count 5 and receives 37
Felony                                                                                                  18:371 and 3551 et seq. - HOLLY                            months concurrent on each indictment with
                                                                                                        SECURITIES FRAUD CONSPIRACY.                               99cr589; 3 years supervised release
                                                                                                        (5)                                                        concurrent on each count with 99cr589;
Terminated Counts                                           Disposition
                                                                                                                                                                   special assessment fee .00; restitution
18:1957-3300, 2 and 3551 et seq-                                                                                                                                   ,000.00
                                                            Open counts dismissed on government's
INTERSTATE COMMERCE
                                                            motion.
(1s)
                                                                                                        Highest Offense Level (Opening)
18:1956(h) and 3551 et seq. - MONEY
                                                            Open counts dismissed on government's       Felony
LAUNDERING CONSPIRACY.
                                                            motion.
(13)
                                                                                                        Terminated Counts                                          Disposition
18:1956(a)(1)(A)(i), 2 and 3551 et seq.-
                                                            Open counts dismissed on government's
MONEY LAUNDERING.
                                                            motion.
(14)




18:1962(d),1963 and 3551 et seq. -                                                                                                                                 ATTORNEY TO BE NOTICED
                                                            Counts 2, 6, 7 and 8 are dismissed by
RACKETEERING CONSPIRACY.                                                                                                                                           Designation: Retained
                                                            Goverment's motion in open court.
(2)
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                             Pending Counts                                             Disposition
HOLLY SECURITIES FRAUD. AND                                 Counts 2, 6, 7 and 8 are dismissed by                                                                  Imprisonment of 44 months on each count
DECEPTIVE DEVICES                                           Goverment's motion in open court.                                                                      to run concurrently. Supervised release of
(6)                                                                                                     18:371 and 3551 et seq. - HOLLY                            3 years on each count to run concurrently.
18:1956(h) and 3551 et seq. - HOLLY                                                                     SECURITIES FRAUD CONSPIRACY.                               Special assessement of . Restitution of
                                                            Counts 2, 6, 7 and 8 are dismissed by
MONEY LAUNDERING CONSPIRACY.                                                                            (5)                                                        ,000,000.00. AMENDED To include on
                                                            Goverment's motion in open court.
(7)                                                                                                                                                                page 2 that deft receive treatmen t for
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2                                                                                                                           substance abuse.
and 35512 et seq. - HOLLEY MONEY                            Counts 2, 6, 7 and 8 are dismissed by
LAUNDERING.                                                 Goverment's motion in open court.           Highest Offense Level (Opening)
(8)                                                                                                     Felony

Highest Offense Level (Terminated)                                                                      Terminated Counts                                          Disposition
Felony                                                                                                  18:1962(d),1963 and 3551 et seq. -
                                                                                                        RACKETEERING CONSPIRACY.                                   Dismissed on govt's motion.
Complaints                                                  Disposition                                 (2)
None                                                                                                    15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                        HOLLY SECURITIES FRAUD. AND
                                                                                                                                                                   Dismissed on govt's motion.
                                                                                                        DECEPTIVE DEVICES
Assigned to: Judge I. Leo Glasser
                                                                                                        (6)
                                                                                                        18:1956(h) and 3551 et seq. - HOLLY
Defendant (5)
                                                                                                        MONEY LAUNDERING CONSPIRACY.                               Dismissed on govt's motion.
Rocco Basile                                  represented by Michael F. Bachner                         (7)
TERMINATED: 11/27/2001                                       Bachner & Herskovits, P.C.
                                                                                                        18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
                                                             26 Broadway
                                                                                                        and 35512 et seq. - HOLLEY MONEY
                                                             Suite 2310                                                                                            Dismissed on govt's motion.
                                                                                                        LAUNDERING.
                                                             New York, NY 10004
                                                                                                        (8)
                                                             (212) 344-7778
                                                             Fax: 212-344-7774
                                                             Email: mb@bhlawfirm.com                    Highest Offense Level (Terminated)
                                                             TERMINATED: 11/27/2001                     Felony
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained                      Complaints                                                 Disposition
                                                                                                        None
                                                            Stephen P. Scaring
                                                            Stephen P. Scaring, P.C.
                                                                                                        Assigned to: Judge I. Leo Glasser
                                                            666 Old Country Road, Suite 501
                                                            Garden City, NY 11530
                                                            516/683/8500                                Defendant (6)
                                                            Fax: 516-683-8410                           Larry Berman                                  represented by Amy E. Millard
                                                            Email: sscaring@scaringlaw.com              TERMINATED: 05/22/2003                                       Clayman & Rosenberg
                                                            TERMINATED: 11/27/2001                                                                                   305 Madison Avenue
                                                            LEAD ATTORNEY                                                                                            New York, NY 10165
                                                                                                                                                                     Fax (212) 949-8255
               Case 1:98-cr-01101-ILGLEADDocument
                                         ATTORNEY 244-2 Filed 01/01/19        Page 219 of 261 PageID #: 4013
                                                              DECEPTIVE DEVICES
                                              ATTORNEY TO BE NOTICED                         (6)
                                              Designation: Retained                          18:1956(h) and 3551 et seq. - HOLLY
                                                                                             MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.
                                              Robert T. Wolf                                 (7)
                                              Gerstein, Savage & Kaplowitz
                                              101 east 52nd Street 9th Floor                 18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
                                              New York, NY 10022                             and 35512 et seq. - HOLLEY MONEY
                                                                                                                                                        Dismissed on government's motion.
                                              (212) 752-9700                                 LAUNDERING.
                                              LEAD ATTORNEY                                  (8)
                                              ATTORNEY TO BE NOTICED
                                              Designation: Retained                          Highest Offense Level (Terminated)
                                                                                             Felony
                                              Stephen Robert LaCheen
                                              15th & Locust Streets
                                              31st Floor, Lewis Tower Building               Complaints                                                 Disposition
                                              Philadelphia, PA 19102                         None
                                              (215) 735-5900
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED                         Assigned to: Judge I. Leo Glasser
                                              Designation: Retained
                                                                                             Defendant (7)
Pending Counts                                Disposition                                    John Cioffoletti                              represented by Andrew J. Weinstein
18:371 and 3551 et seq. - HOLLY               Defendant sentenced to 3 years probation.      TERMINATED: 03/18/2002                                       Weinstein & Mazurek PLLC
SECURITIES FRAUD CONSPIRACY.                  Defendant fined and assessed . Defendant                                                                    521 Fifth Avenue
(5)                                           to perform 100 of community service.                                                                        Suite 3300
                                                                                                                                                          New York, NY 10175-3399
                                                                                                                                                          212-582-8900
Highest Offense Level (Opening)                                                                                                                           Fax: 212-582-8989
Felony                                                                                                                                                    Email: ajw@weinsteinmazurek.com
                                                                                                                                                          LEAD ATTORNEY
Terminated Counts                             Disposition                                                                                                 ATTORNEY TO BE NOTICED
                                                                                                                                                          Designation: Retained
18:1962(c), 1963 and 3551 et seq. -
RACKETEERING.                                 Dismissed on government's motion.                                                                         Michael F. Bachner
(1)                                                                                                                                                     (See above for address)
18:1962(d),1963 and 3551 et seq. -                                                                                                                      TERMINATED: 03/18/2002
RACKETEERING CONSPIRACY.                      Dismissed on government's motion.                                                                         LEAD ATTORNEY
(2)                                                                                                                                                     ATTORNEY TO BE NOTICED
                                                                                                                                                        Designation: Retained
18:371 and 3551 et seq. - COUNTRY
WORLD SECURITIES FRAUD
                                              Dismissed on government's motion.              Pending Counts                                             Disposition
CONSPIRACY.
(3)                                                                                                                                                     Defendant sentenced to 24 months
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                             imprisonment to be followed by 3 years of
COUNTRY WORLD SECURITIES                                                                     18:371 and 3551 et seq. - COUNTRY                          supervised release- to run concurrently
                                              Dismissed on government's motion.              WORLD SECURITIES FRAUD                                     with sentence in 01cr1049. The Court
FRAUD.
(4)                                                                                          CONSPIRACY.                                                recommends Shock Incarceration Program,
                                                                                             (3)                                                        where defendant can receive substance
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                              Dismissed on government's motion.                                                                         abuse tr eatment. Defendant assessed (this
HOLLY SECURITIES FRAUD. AND
                                                                                                                                                        includes assessment for 01cr1049).




                                              Defendant to surrender to institution before                                                              abuse tr eatment. Defendant assessed (this
                                              2:00 pm on 5/6/02. Restitution to be paid:                                                                includes assessment for 01cr1049).
                                              the amount of victims' losses are not yet                                                                 Defendant to surrender to institution before
                                              ascertainable (final determination w ill be                                                               2:00 pm on 5/6/02. Restitution to be paid:
                                              submitted on 6/14/02).                                                                                    the amount of victims' losses are not yet
                                              Defendant sentenced to 24 months                                                                          ascertainable (final determination w ill be
                                              imprisonment to be followed by 3 years of                                                                 submitted on 6/14/02).
                                              supervised release- to run concurrently                                                                   Defendant sentenced to 24 months
                                              with sentence in 01cr1049. The Court                                                                      imprisonment to be followed by 3 years of
                                              recommends Shock Incarceration Program,                                                                   supervised release- to run concurrently
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                              where defendant can receive substance                                                                     with sentence in 01cr1049. The Court
COUNTRY WORLD SECURITIES
                                              abuse tr eatment. Defendant assessed (this                                                                recommends Shock Incarceration Program,
FRAUD.
                                              includes assessment for 01cr1049).             15:78j(b) and 78ff; 18:2 and 3551 et seq. -                where defendant can receive substance
(4)
                                              Defendant to surrender to institution before   USBNY SECURITIES FRAUD.                                    abuse tr eatment. Defendant assessed (this
                                              2:00 pm on 5/6/02. Restitution to be paid:     (10)                                                       includes assessment for 01cr1049).
                                              the amount of victims' losses are not yet                                                                 Defendant to surrender to institution before
                                              ascertainable (final determination w ill be                                                               2:00 pm on 5/6/02. Restitution to be paid:
                                              submitted on 6/14/02).                                                                                    the amount of victims' losses are not yet
                                              Defendant sentenced to 24 months                                                                          ascertainable (final determination w ill be
                                              imprisonment to be followed by 3 years of                                                                 submitted on 6/14/02).
                                              supervised release- to run concurrently                                                                   Defendant sentenced to 24 months
                                              with sentence in 01cr1049. The Court                                                                      imprisonment to be followed by 3 years of
                                              recommends Shock Incarceration Program,                                                                   supervised release- to run concurrently
18:371 and 3551 et seq. - HOLLY               where defendant can receive substance                                                                     with sentence in 01cr1049. The Court
SECURITIES FRAUD CONSPIRACY.                  abuse tr eatment. Defendant assessed (this                                                                recommends Shock Incarceration Program,
(5)                                           includes assessment for 01cr1049).             18:371 and 3551 et seq. - CABLE                            where defendant can receive substance
                                              Defendant to surrender to institution before   SECURITIES FRAUD CONSPIRACY.                               abuse tr eatment. Defendant assessed (this
                                              2:00 pm on 5/6/02. Restitution to be paid:     (15)                                                       includes assessment for 01cr1049).
                                              the amount of victims' losses are not yet                                                                 Defendant to surrender to institution before
                                              ascertainable (final determination w ill be                                                               2:00 pm on 5/6/02. Restitution to be paid:
                                              submitted on 6/14/02).                                                                                    the amount of victims' losses are not yet
                                              Defendant sentenced to 24 months                                                                          ascertainable (final determination w ill be
                                              imprisonment to be followed by 3 years of                                                                 submitted on 6/14/02).
                                              supervised release- to run concurrently                                                                   Defendant sentenced to 24 months
                                              with sentence in 01cr1049. The Court                                                                      imprisonment to be followed by 3 years of
                                              recommends Shock Incarceration Program,                                                                   supervised release- to run concurrently
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                              where defendant can receive substance                                                                     with sentence in 01cr1049. The Court
HOLLY SECURITIES FRAUD. AND
                                              abuse tr eatment. Defendant assessed (this                                                                recommends Shock Incarceration Program,
DECEPTIVE DEVICES
                                              includes assessment for 01cr1049).             15:78j(b) and 78ff; 18:2 and 3551 et seq. -                where defendant can receive substance
(6)
                                              Defendant to surrender to institution before   CABLE SECURITIES FRAUD.                                    abuse tr eatment. Defendant assessed (this
                                              2:00 pm on 5/6/02. Restitution to be paid:     (16)                                                       includes assessment for 01cr1049).
                                              the amount of victims' losses are not yet                                                                 Defendant to surrender to institution before
                                              ascertainable (final determination w ill be                                                               2:00 pm on 5/6/02. Restitution to be paid:
                                              submitted on 6/14/02).                                                                                    the amount of victims' losses are not yet
                                              Defendant sentenced to 24 months                                                                          ascertainable (final determination w ill be
                                              imprisonment to be followed by 3 years of                                                                 submitted on 6/14/02).
18:371 and 3551 et seq. - USBNY
                                              supervised release- to run concurrently
SECURITIES FRAUD CONSPIRACY.
                                              with sentence in 01cr1049. The Court           Highest Offense Level (Opening)
(9)
                                              recommends Shock Incarceration Program,        Felony
                                              where defendant can receive substance
                Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 220 of 261 PageID #: 4014
Terminated Counts                                          Disposition                                                                           Martin Russo
18:1962(c), 1963 and 3551 et seq. -                                                                                                              60 East 42nd. Street
                                                           Open counts dismissed on government's                                                 8th FLoor
RACKETEERING.
                                                           motion.                                                                               New York, NY 10165
(1)
                                                                                                                                                 Fax (212) 557-5587
18:1962(d),1963 and 3551 et seq. -                                                                                                               TERMINATED: 10/05/2000
                                                           Open counts dismissed on government's
RACKETEERING CONSPIRACY.                                                                                                                         LEAD ATTORNEY
                                                           motion.
(2)                                                                                                                                              ATTORNEY TO BE NOTICED
18:1956(h) and 3551 et seq. - HOLLY                                                                                                              Designation: Retained
                                                           Open counts dismissed on government's
MONEY LAUNDERING CONSPIRACY.
                                                           motion.
(7)                                                                                                Pending Counts                                Disposition
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2                                                                                                         Defendant sentenced to 9 months
and 35512 et seq. - HOLLEY MONEY                           Open counts dismissed on government's                                                 imprisonment to be followed by 3 years of
LAUNDERING.                                                motion.                                                                               supervised release. Defendant to perform
(8)                                                                                                18:371 and 3551 et seq. - USBNY               200 hours of community service.
18:1956(h) and 3551 et seq. - USBNY                                                                SECURITIES FRAUD CONSPIRACY.                  Restitution: million, payable to the Clerk
                                                           Open counts dismissed on government's   (9)                                           of Court. Court recommends camp type
MONEY LAUNDERING CONSPIRACY.
                                                           motion.                                                                               facility- Allen wood or Otisville.
(11)
                                                                                                                                                 Defendant to surrender to institution on
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                                                                                                                 9/30/02. Defendant assessed .
and 3551 et seq. - USBNY MONEY                             Open counts dismissed on government's
LAUNDERING.                                                motion.                                                                               Defendant sentenced to 9 months
(12)                                                                                                                                             imprisonment to be followed by 3 years of
                                                                                                                                                 supervised release. Defendant to perform
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                                                                   15:78j(b) and 78ff; 18:2 and 3551 et seq. -   200 hours of community service.
and 3551 et seq. - CABLE MONEY                             Open counts dismissed on government's
                                                                                                   CABLE SECURITIES FRAUD.                       Restitution: million, payable to the Clerk
LAUNDERING.                                                motion.
                                                                                                   (16)                                          of Court. Court recommends camp type
(18)
                                                                                                                                                 facility- Allen wood or Otisville.
                                                                                                                                                 Defendant to surrender to institution on
Highest Offense Level (Terminated)                                                                                                               9/30/02. Defendant assessed .
Felony
                                                                                                   Highest Offense Level (Opening)
Complaints                                                 Disposition                             Felony
None
                                                                                                   Terminated Counts                             Disposition
Assigned to: Judge I. Leo Glasser                                                                  18:1962(c), 1963 and 3551 et seq. -
                                                                                                   RACKETEERING.                                 Dismissed on government's motion.
Defendant (8)                                                                                      (1)
John Doukas                                   represented by Edward A. Mc Donald                   18:1962(d),1963 and 3551 et seq. -
TERMINATED: 08/09/2002                                       Dechert, LLP                          RACKETEERING CONSPIRACY.                      Dismissed on government's motion.
                                                             30 Rockefeller Plaza                  (2)
                                                             New York, NY 10112                    18:371 and 3551 et seq. - HOLLY
                                                             212-698-3500                          SECURITIES FRAUD CONSPIRACY.                  Dismissed on government's motion.
                                                             Email: edward.mcdonald@dechert.com    (5)
                                                             TERMINATED: 08/09/2002                15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                             LEAD ATTORNEY                         HOLLY SECURITIES FRAUD. AND
                                                             ATTORNEY TO BE NOTICED                                                              Dismissed on government's motion.
                                                                                                   DECEPTIVE DEVICES
                                                             Designation: Retained                 (6)




18:1956(h) and 3551 et seq. - HOLLY                                                                                                              600 Lexington Avenue
MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.                                                     9th Floor
(7)                                                                                                                                              New York, NY 10022
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2                                                                                                         212-752-9700
and 35512 et seq. - HOLLEY MONEY                                                                                                                 Fax: 212-752-3868
                                                           Dismissed on government's motion.                                                     TERMINATED: 04/11/2003
LAUNDERING.
(8)                                                                                                                                              LEAD ATTORNEY
                                                                                                                                                 ATTORNEY TO BE NOTICED
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                      Designation: Retained
USBNY SECURITIES FRAUD.                                    Dismissed on government's motion.
(10)
                                                                                                   Pending Counts                                Disposition
18:1956(h) and 3551 et seq. - USBNY
MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.                                                     Imprisonment for a total term of 24
(11)                                                                                                                                             months, The court recommends that the
                                                                                                                                                 defendant be designated to a facility in the
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                                                                                                         New York area. The defendant shall
and 3551 et seq. - USBNY MONEY                                                                     15:78j(b) and 78ff; 18:2 and 3551 et seq. -   surrender for service of sentence at the
                                                           Dismissed on government's motion.
LAUNDERING.                                                                                        COUNTRY WORLD SECURITIES                      institution designated by the Bureau of
(12)                                                                                               FRAUD.                                        Prisons before 2p.m. on 08/23/04.
18:371 and 3551 et seq. - CABLE                                                                    (4)                                           Supervised release for a Three year term.
SECURITIES FRAUD CONSPIRACY.                               Dismissed on government's motion.                                                     Special Assessment of $200.00 and Fine of
(15)                                                                                                                                             $50,000.00. The other nine counts are
                                                                                                                                                 dismissed on the motion of the United
18:1956(h) and 3551 et seq. - CABLE
                                                                                                                                                 States.
MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.
(17)                                                                                                                                             Imprisonment for a total term of 24
                                                                                                                                                 months, The court recommends that the
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                                                                                                                 defendant be designated to a facility in the
and 3551 et seq. - CABLE MONEY
                                                           Dismissed on government's motion.                                                     New York area. The defendant shall
LAUNDERING.
                                                                                                   15:78j(b) and 78ff; 18:2 and 3551 et seq. -   surrender for service of sentence at the
(18)
                                                                                                   HOLLY SECURITIES FRAUD. AND                   institution designated by the Bureau of
                                                                                                   DECEPTIVE DEVICES                             Prisons before 2p.m. on 08/23/04.
Highest Offense Level (Terminated)                                                                 (6)                                           Supervised release for a Three year term.
Felony                                                                                                                                           Special Assessment of $200.00 and Fine of
                                                                                                                                                 $50,000.00. The other nine counts are
                                                                                                                                                 dismissed on the motion of the United
Complaints                                                 Disposition                                                                           States.
None                                                                                                                                             Imprisonment for a total term of 24
                                                                                                                                                 months, The court recommends that the
Assigned to: Judge I. Leo Glasser                                                                                                                defendant be designated to a facility in the
                                                                                                                                                 New York area. The defendant shall
                                                                                                                                                 surrender for service of sentence at the
Defendant (9)                                                                                      18:1956(h) and 3551 et seq. - HOLLY
                                                                                                                                                 institution designated by the Bureau of
Walter Durchalter                             represented by Michael F. Bachner                    MONEY LAUNDERING CONSPIRACY.
                                                                                                                                                 Prisons before 2p.m. on 08/23/04.
                                                             (See above for address)               (7)
TERMINATED: 06/14/2004                                                                                                                           Supervised release for a Three year term.
also known as                                                LEAD ATTORNEY                                                                       Special Assessment of $200.00 and Fine of
Dutch                                                        ATTORNEY TO BE NOTICED                                                              $50,000.00. The other nine counts are
TERMINATED: 06/14/2004                                       Designation: Retained                                                               dismissed on the motion of the United
                                                                                                                                                 States.
                                                           Robert S. Wolf
                                                           Gersten, Savage, Kaplowitz, Wolf &
                                                                                                   Highest Offense Level (Opening)
                                                           Marcus, LLP
Felony         Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 221 of 261 PageID     #: 4015
                                                                                      61 Broadway
                                                                                                                                                                   Suite 1105
Terminated Counts                                           Disposition                                                                                            New York, NY 10006
                                                                                                                                                                   212-742-1717
18:1962(c), 1963 and 3551 et seq. -                                                                                                                                Fax: 212-248-4068
RACKETEERING.                                               Dismissed on governments motion                                                                        Email: mrosenlaw@aol.com
(1)                                                                                                                                                                TERMINATED: 02/28/2002
18:1962(d),1963 and 3551 et seq. -                                                                                                                                 LEAD ATTORNEY
RACKETEERING CONSPIRACY.                                    Dismissed on governments motion                                                                        ATTORNEY TO BE NOTICED
(2)                                                                                                                                                                Designation: Retained
18:371 and 3551 et seq. - COUNTRY
WORLD SECURITIES FRAUD                                                                                 Pending Counts                                              Disposition
                                                            Dismissed on governments motion
CONSPIRACY.                                                                                                                                                        Defendant sentenced to 5 months
(3)                                                                                                                                                                imprisonment to be followed by 3 years of
18:371 and 3551 et seq. - HOLLY                                                                                                                                    supervised release. As a condition of
SECURITIES FRAUD CONSPIRACY.                                Dismissed on governments motion            18:1951 and 3551 et seq. - EXTORTION                        release, defendant is to serve 5 months
(5)                                                                                                    CONSPIRACY.                                                 home detention. The Court recommends
                                                                                                       (19)                                                        defendant be designated to Fort Devin,
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
                                                                                                                                                                   Mass. Defendant to sur render to instituion
and 35512 et seq. - HOLLEY MONEY
                                                            Dismissed on governments motion                                                                        by 2:00pm on 4/29/02. Defendant fined
LAUNDERING.
                                                                                                                                                                   and assessed .
(8)
18:371 and 3551 et seq. - USBNY
                                                                                                       Highest Offense Level (Opening)
SECURITIES FRAUD CONSPIRACY.                                Dismissed on governments motion
(9)                                                                                                    Felony
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
USBNY SECURITIES FRAUD.                                     Dismissed on governments motion            Terminated Counts                                           Disposition
(10)                                                                                                   18:1951,2 and 3551 et seq. -
                                                                                                                                                                   Open count dismissed on government's
18:1956(h) and 3551 et seq. - USBNY                                                                    EXTORTION.
                                                                                                                                                                   motion.
MONEY LAUNDERING CONSPIRACY.                                Dismissed on governments motion            (20)
(11)
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                                                               Highest Offense Level (Terminated)
and 3551 et seq. - USBNY MONEY                                                                         Felony
                                                            Dismissed on governments motion
LAUNDERING.
(12)
                                                                                                       Complaints                                                  Disposition

Highest Offense Level (Terminated)                                                                     None

Felony
                                                                                                       Assigned to: Judge I. Leo Glasser
Complaints                                                  Disposition
                                                                                                       Defendant (11)
None
                                                                                                       Daniel Lev                                    represented by Jeffrey H. Lichtman
                                                                                                       TERMINATED: 02/19/2002                                       Law Offices of Jeffrey H. Lichtman
Assigned to: Judge I. Leo Glasser                                                                                                                                   41 Madison Avenue
                                                                                                                                                                    34th Floor
Defendant (10)                                                                                                                                                      New York, NY 10010
                                                                                                                                                                    (212) 689-8555
Edward Garafola                               represented by Michael Rosen
                                                                                                                                                                    Email: jl@jeffreylichtman.com
TERMINATED: 02/28/2002                                       Law Office of Michael Rosen




                                                            TERMINATED: 02/19/2002                     Eugene Lombardo                               represented by Lawrence K. Feitell
                                                            LEAD ATTORNEY                              TERMINATED: 03/27/2002                                       225 Broadway
                                                            ATTORNEY TO BE NOTICED                                                                                  Suite 2020
                                                            Designation: Retained                                                                                   New York, NY 10007
                                                                                                                                                                    (212) 571-5710
Pending Counts                                              Disposition                                                                                             Fax: 212-571-5711
                                                                                                                                                                    Email: LKFJuris@earthlink.net
                                                            Defendant sentenced to 2 years probation                                                                TERMINATED: 03/27/2002
18:1512 and 18:3551 et seq-
                                                            with 4 months home confinement and 150                                                                  LEAD ATTORNEY
HARASSMENT OF A WITNESS
                                                            hours of community service. Defendant                                                                   ATTORNEY TO BE NOTICED
(1s)
                                                            fined and assessed .                                                                                    Designation: CJA Appointment

Highest Offense Level (Opening)                                                                                                                                    Richard W. Brewster
                                                                                                                                                                   645 5th Avenue
Misdemeanor
                                                                                                                                                                   New York, NY 10022
                                                                                                                                                                   (212)751-0627
Terminated Counts                                           Disposition                                                                                            TERMINATED: 03/27/2002
18:1962(c), 1963 and 3551 et seq. -                                                                                                                                LEAD ATTORNEY
                                                            Open counts dismissed on government's                                                                  ATTORNEY TO BE NOTICED
RACKETEERING.
                                                            motion.                                                                                                Designation: CJA Appointment
(1)
18:1962(d),1963 and 3551 et seq. -
                                                            Open counts dismissed on government's      Pending Counts                                              Disposition
RACKETEERING CONSPIRACY.
                                                            motion.
(2)                                                                                                                                                                Defendant sentenced to 60 months
18:371 and 3551 et seq. - USBNY                                                                                                                                    imprisonment to run concurrently with
                                                            Open counts dismissed on government's                                                                  sentence in Southern District case.
SECURITIES FRAUD CONSPIRACY.
                                                            motion.                                                                                                Supervised release: 3 years. Defendant to
(9)                                                                                                    18:1962(d),1963 and 3551 et seq. -
                                                                                                                                                                   make restitution in the amount of million.
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                            RACKETEERING CONSPIRACY.
                                                            Open counts dismissed on government's                                                                  During period of release, the government
USBNY SECURITIES FRAUD.                                                                                (2)
                                                            motion.                                                                                                is given 90 days to provide a list of victims
(10)                                                                                                                                                               and the amounts to be paid. The Court
18:1956(h) and 3551 et seq. - USBNY                                                                                                                                recommends incarceration at MDC.
                                                            Open counts dismissed on government's
MONEY LAUNDERING CONSPIRACY.                                                                                                                                       Special assessment: .
                                                            motion.
(11)
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                                                               Highest Offense Level (Opening)
and 3551 et seq. - USBNY MONEY                              Open counts dismissed on government's      Felony
LAUNDERING.                                                 motion.
(12)
                                                                                                       Terminated Counts                                           Disposition
Highest Offense Level (Terminated)                                                                     18:1962(c), 1963 and 3551 et seq. -
                                                                                                                                                                   Open counts dismissed on government's
                                                                                                       RACKETEERING.
Felony                                                                                                                                                             motion.
                                                                                                       (1)
                                                                                                       18:371 and 3551 et seq. - COUNTRY
Complaints                                                  Disposition                                WORLD SECURITIES FRAUD                                      Open counts dismissed on government's
None                                                                                                   CONSPIRACY.                                                 motion.
                                                                                                       (3)
Assigned to: Judge I. Leo Glasser                                                                      15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                       COUNTRY WORLD SECURITIES                                    Open counts dismissed on government's
                                                                                                       FRAUD.                                                      motion.
Defendant (12)
                                                                                                       (4)
               Case 1:98-cr-01101-ILGOpen counts
18:371 and 3551 et seq. - USBNY           Document               244-2 Filed 01/01/19 Page 222 of 261 PageID
                                                 dismissed on government's
                                                                                                               #:as to4016
                                                                                                        JUDGMENT       Edmond Nagel (1)
SECURITIES FRAUD CONSPIRACY.                                                                              18:1956(h) and 3551 et seq. - USBNY                         count(s) 1. IMPRISONMENT: 37 months;
                                                             motion.
(9)                                                                                                       MONEY LAUNDERING CONSPIRACY.                                SUPERVISED RELEASE: 3 years;
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                               (11)                                                        SPECIAL ASSESSMENT: .00; (.00 in 01-
                                                             Open counts dismissed on government's                                                                    CR-705 and .00 in 01-CR-196).
USBNY SECURITIES FRAUD.
                                                             motion.
(10)
18:1956(h) and 3551 et seq. - USBNY                                                                       Highest Offense Level (Opening)
                                                             Open counts dismissed on government's
MONEY LAUNDERING CONSPIRACY.                                                                              Felony
                                                             motion.
(11)
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                                                                  Terminated Counts                                           Disposition
and 3551 et seq. - USBNY MONEY                               Open counts dismissed on government's        18:1962(c), 1963 and 3551 et seq. -
LAUNDERING.                                                  motion.                                      RACKETEERING.                                               Dismissed on Motion of the Govt.
(12)                                                                                                      (1)
                                                                                                          18:1962(d),1963 and 3551 et seq. -
Highest Offense Level (Terminated)                                                                        RACKETEERING CONSPIRACY.                                    Dismissed on Motion of the Govt.
Felony                                                                                                    (2)
                                                                                                          18:371 and 3551 et seq. - USBNY
Complaints                                                   Disposition                                  SECURITIES FRAUD CONSPIRACY.                                Dismissed on Motion of the Govt.
None                                                                                                      (9)
                                                                                                          15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                          USBNY SECURITIES FRAUD.                                     Dismissed on Motion of the Govt.
Assigned to: Judge I. Leo Glasser
                                                                                                          (10)
                                                                                                          18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
Defendant (13)
                                                                                                          and 3551 et seq. - USBNY MONEY
Edmond Nagel                                  represented by Jewel N. Klein                                                                                           Dismissed on Motion of the Govt.
                                                                                                          LAUNDERING.
TERMINATED: 11/30/2001                                       Law Offices of Michael J. Rovell, Esq.       (12)
                                                             20 North Clark Street
                                                             Suite 2450
                                                                                                          Highest Offense Level (Terminated)
                                                             Chicago, Il 60602
                                                             Fax (312) 578-9391                           Felony
                                                             TERMINATED: 11/30/2001
                                                             LEAD ATTORNEY                                Complaints                                                  Disposition
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained                        None

                                                             Michael J. Rovell                            Assigned to: Judge I. Leo Glasser
                                                             Law Offices of Michael J. Rovell, Esq.
                                                             20 North Clark Street
                                                                                                          Defendant (14)
                                                             Suite 2450
                                                             Chicago, Il 60602                            Alfred Palagonia                              represented by Joseph Vincent DiBlasi
                                                             (312) 578-9191                               TERMINATED: 12/04/2002                                       590 Madison Avenue
                                                             TERMINATED: 11/30/2001                                                                                    10th Foor
                                                             LEAD ATTORNEY                                                                                             New York, NY 10022
                                                             ATTORNEY TO BE NOTICED                                                                                    212-605-0470
                                                             Designation: Retained                                                                                     Fax: 212-605-0222
                                                                                                                                                                       Email: diblasilaw@verizon.net
                                                                                                                                                                       LEAD ATTORNEY
Pending Counts                                               Disposition
                                                                                                                                                                       ATTORNEY TO BE NOTICED
                                                                                                                                                                       Designation: Retained




                                                                                                          DECEPTIVE DEVICES
                                                             Mark S. Cohen                                (6)
                                                             Arkin, Kaplan & Cohen LLP                    18:1956(h) and 3551 et seq. - HOLLY
                                                             590 Madison Avenue                                                                                       Open counts dismissed on government's
                                                                                                          MONEY LAUNDERING CONSPIRACY.
                                                             New York, NY 10022                                                                                       motion.
                                                                                                          (7)
                                                             (212) 333-0200
                                                             TERMINATED: 05/16/2000                       18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
                                                             LEAD ATTORNEY                                and 35512 et seq. - HOLLEY MONEY                            Open counts dismissed on government's
                                                             ATTORNEY TO BE NOTICED                       LAUNDERING.                                                 motion.
                                                                                                          (8)
Pending Counts                                               Disposition                                  15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                                                                                      Open counts dismissed on government's
                                                                                                          USBNY SECURITIES FRAUD.
                                                             Defendant sentenced to one year and one                                                                  motion.
                                                                                                          (10)
                                                             day, plus 3 years of supervised release.
18:371 and 3551 et seq. - USBNY                                                                           18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                             Restitution to be paid in the amount of
SECURITIES FRAUD CONSPIRACY.                                                                              and 3551 et seq. - USBNY MONEY                              Open counts dismissed on government's
                                                             million. Defendant fined ,000 and assessed
(9)                                                                                                       LAUNDERING.                                                 motion.
                                                             . The Court recommends FCI Allenwood,
                                                             PA.                                          (12)
                                                             Defendant sentenced to one year and one      18:371 and 3551 et seq. - CABLE
                                                                                                                                                                      Open counts dismissed on government's
                                                             day, plus 3 years of supervised release.     SECURITIES FRAUD CONSPIRACY.
18:1956(h) and 3551 et seq. - USBNY                                                                                                                                   motion.
                                                             Restitution to be paid in the amount of      (15)
MONEY LAUNDERING CONSPIRACY.
                                                             million. Defendant fined ,000 and assessed   15:78j(b) and 78ff; 18:2 and 3551 et seq. -
(11)                                                                                                                                                                  Open counts dismissed on government's
                                                             . The Court recommends FCI Allenwood,        CABLE SECURITIES FRAUD.
                                                             PA.                                                                                                      motion.
                                                                                                          (16)
                                                                                                          18:1956(h) and 3551 et seq. - CABLE
Highest Offense Level (Opening)                                                                                                                                       Open counts dismissed on government's
                                                                                                          MONEY LAUNDERING CONSPIRACY.
                                                                                                                                                                      motion.
Felony                                                                                                    (17)
                                                                                                          18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
Terminated Counts                                            Disposition                                  and 3551 et seq. - CABLE MONEY                              Open counts dismissed on government's
                                                                                                          LAUNDERING.                                                 motion.
18:1962(c), 1963 and 3551 et seq. -                                                                       (18)
                                                             Open counts dismissed on government's
RACKETEERING.
                                                             motion.
(1)
                                                                                                          Highest Offense Level (Terminated)
18:1962(d),1963 and 3551 et seq. -
                                                             Open counts dismissed on government's        Felony
RACKETEERING CONSPIRACY.
                                                             motion.
(2)
18:371 and 3551 et seq. - COUNTRY                                                                         Complaints                                                  Disposition
WORLD SECURITIES FRAUD                                       Open counts dismissed on government's        None
CONSPIRACY.                                                  motion.
(3)
                                                                                                          Assigned to: Judge I. Leo Glasser
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
COUNTRY WORLD SECURITIES                                     Open counts dismissed on government's
FRAUD.                                                       motion.                                      Defendant (15)
(4)                                                                                                       Aleks Paul                                    represented by Benjamin Brafman
18:371 and 3551 et seq. - HOLLY                                                                           TERMINATED: 09/24/2001                                       Brafman & Ross, P.C.
                                                             Open counts dismissed on government's                                                                     767 Third Avenue
SECURITIES FRAUD CONSPIRACY.
                                                             motion.                                                                                                   26th Floor
(5)
                                                                                                                                                                       New York, NY 10017
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                  Open counts dismissed on government's                                                                     (212) 750-7800
HOLLY SECURITIES FRAUD. AND                                  motion.                                                                                                   Fax: (212) 750-3906
               Case 1:98-cr-01101-ILGEmail:Document           244-2 Filed 01/01/19
                                           bbrafman@braflaw.com                                 Page 223
                                                                          18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2 of 261 PageID #: 4017
                                                            TERMINATED: 09/24/2001                        and 35512 et seq. - HOLLEY MONEY
                                                                                                                                                                    Counts dismissed on government's motion.
                                                            LEAD ATTORNEY                                 LAUNDERING.
                                                            ATTORNEY TO BE NOTICED                        (8)
                                                            Designation: Retained                         18:371 and 3551 et seq. - USBNY
                                                                                                          SECURITIES FRAUD CONSPIRACY.                              Counts dismissed on government's motion.
Pending Counts                                              Disposition                                   (9)
                                                            Dft pled guilty to count #5 in CR 99-372,     15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                            count #11 in CR 00-196, and count #2 in       USBNY SECURITIES FRAUD.                                   Counts dismissed on government's motion.
                                                            CR 00-445. Special assessment . Dft is to     (10)
18:1956(h) and 3551 et seq. - USBNY                         be imprisoned for 63 mos. to run              18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
MONEY LAUNDERING CONSPIRACY.                                concurrent on all counts. Dft shall           and 3551 et seq. - USBNY MONEY
(11)                                                        surrender to Bureau of Prisons be fore 2:00                                                             Counts dismissed on government's motion.
                                                                                                          LAUNDERING.
                                                            pm on 10/30/01. Upon release from prison,     (12)
                                                            dft shall be on supervised release for 3
                                                            years.
                                                                                                          Highest Offense Level (Terminated)
Highest Offense Level (Opening)                                                                           Felony
Felony
                                                                                                          Complaints                                                Disposition
Terminated Counts                                           Disposition                                   None
18:1962(c), 1963 and 3551 et seq. -
RACKETEERING.                                               Counts dismissed on government's motion.      Assigned to: Judge I. Leo Glasser
(1)
18:1962(d),1963 and 3551 et seq. -                                                                        Defendant (16)
RACKETEERING CONSPIRACY.                                    Counts dismissed on government's motion.      Joseph Polito, Sr.                            represented by Charles Weintraub
(2)                                                                                                       TERMINATED: 07/26/2002                                       6132 Riverdale Avenue
18:371 and 3551 et seq. - COUNTRY                                                                                                                                      Bronx, NY 10471
WORLD SECURITIES FRAUD                                                                                                                                                 Fax (718) 601-3786
                                                            Counts dismissed on government's motion.
CONSPIRACY.                                                                                                                                                            TERMINATED: 07/26/2002
(3)                                                                                                                                                                    LEAD ATTORNEY
                                                                                                                                                                       ATTORNEY TO BE NOTICED
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                                                                                       Designation: Retained
COUNTRY WORLD SECURITIES
                                                            Counts dismissed on government's motion.
FRAUD.
(4)                                                                                                       Pending Counts                                            Disposition
18:371 and 3551 et seq. - HOLLY                                                                           None
SECURITIES FRAUD CONSPIRACY.                                Counts dismissed on government's motion.
(5)                                                                                                       Highest Offense Level (Opening)
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                               None
HOLLY SECURITIES FRAUD. AND
                                                            Counts dismissed on government's motion.
DECEPTIVE DEVICES
(6)                                                                                                       Terminated Counts                                         Disposition

18:1956(h) and 3551 et seq. - HOLLY                                                                       18:1962(c), 1963 and 3551 et seq. -
MONEY LAUNDERING CONSPIRACY.                                Counts dismissed on government's motion.      RACKETEERING.
(7)                                                                                                       (1)




18:1962(d),1963 and 3551 et seq. -                                                                                                                                  ATTORNEY TO BE NOTICED
RACKETEERING CONSPIRACY.                                                                                                                                            Designation: Retained
(2)
18:371 and 3551 et seq. - USBNY                                                                                                                                     Jack Arseneault
SECURITIES FRAUD CONSPIRACY.                                Dismissed on motion of AUSA                                                                             Arseneault, Donohue & Sorrentino
(9)                                                                                                                                                                 560 Main Street
                                                                                                                                                                    Chatham, NJ 07928-2119
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                                         (201) 635-3366
USBNY SECURITIES FRAUD.                                                                                                                                             TERMINATED: 11/25/2002
(10)                                                                                                                                                                LEAD ATTORNEY
18:1956(h) and 3551 et seq. - USBNY                                                                                                                                 ATTORNEY TO BE NOTICED
MONEY LAUNDERING CONSPIRACY.                                                                                                                                        Designation: Retained
(11)
                                                                                                                                                                    Louis M. Freeman
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                                                                                                                                    Freeman, Nooter & Ginsberg
and 3551 et seq. - USBNY MONEY
                                                                                                                                                                    30 Vesey Street, Suite 100
LAUNDERING.
                                                                                                                                                                    New York, NY 10007
(12)
                                                                                                                                                                    (212) 608-0808
18:1951 and 3551 et seq. - EXTORTION                                                                                                                                Fax: 212-962-9696
CONSPIRACY.                                                 Dismissed on motion of AUSA                                                                             Email: freemefree@aol.com
(19)                                                                                                                                                                LEAD ATTORNEY
18:1951,2 and 3551 et seq. -                                                                                                                                        ATTORNEY TO BE NOTICED
EXTORTION.                                                                                                                                                          Designation: CJA Appointment
(20)
                                                                                                                                                                    Michael V. Gilberti
                                                                                                                                                                    Bonney, Epstein & Gilberti, LLC
Highest Offense Level (Terminated)                                                                                                                                  321 Broad Street
Felony                                                                                                                                                              Red Bank, NJ 07701
                                                                                                                                                                    (732) 747-4700
Complaints                                                  Disposition                                                                                             LEAD ATTORNEY
                                                                                                                                                                    ATTORNEY TO BE NOTICED
None                                                                                                                                                                Designation: Retained

Assigned to: Judge I. Leo Glasser                                                                                                                                   Thomas G. Roth
                                                                                                                                                                    Law Offices of Thomas G. Roth
                                                                                                                                                                    395 Pleasant Valley Way
Defendant (17)                                                                                                                                                      West Orange, NJ 07052
Lawrence Ray                                  represented by David S. Zapp                                                                                          (973) 736-9090
TERMINATED: 04/10/2003                                       7 East 94th Street, 1A                                                                                 Fax: 973-736-8005
                                                             New York, NY 10128                                                                                     Email: tgroth395@aol.com
                                                             (718) 855-3895                                                                                         TERMINATED: 11/25/2002
                                                             Email: DavidZapp@aol.com                                                                               LEAD ATTORNEY
                                                             TERMINATED: 11/25/2002                                                                                 ATTORNEY TO BE NOTICED
                                                             LEAD ATTORNEY                                                                                          Designation: Retained
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: CJA Appointment                                                                           J. Bruce Maffeo
                                                                                                                                                                    Cozen O'Connor
                                                            Edward A. Mc Donald                                                                                     277 Park Avenue
                                                            (See above for address)                                                                                 20th Floor
                                                            TERMINATED: 04/10/2003                                                                                  New York, NY 10172
                                                            LEAD ATTORNEY                                                                                           212-883-4951
               Case 1:98-cr-01101-ILGFax: 212-937-5202
                                           Document 244-2 Filed 01/01/19 Page 224 of 261 PageID #: 4018
                                                          Email: jbmaffeo@cozen.com                    Defendant (18)
                                                          ATTORNEY TO BE NOTICED                       Abraham Salaman                               represented by A. John Pappalardo
                                                                                                       TERMINATED: 05/15/2002                                       Eckerd Seamans
                                                          Sidney Baumgarten                                                                                         One International Place
                                                          Sidney Baumgarten                                                                                         18th Floor
                                                          355 South End Avenue                                                                                      Boston, MA 02110
                                                          #31j                                                                                                      Fax (617) 342-6899
                                                          New York, NY 10280                                                                                        TERMINATED: 05/15/2002
                                                          212-775-0190                                                                                              LEAD ATTORNEY
                                                          Fax: 212-775-0191                                                                                         ATTORNEY TO BE NOTICED
                                                          Email: sidbaumgarten@aol.com                                                                              Designation: Retained
                                                          ATTORNEY TO BE NOTICED
                                                                                                                                                                    Peter F. Carr , II
Pending Counts                                            Disposition                                                                                               Eckert, Seamans, Cherin & Mellott, LLC
                                                          Defendant sentenced to 5 years probation,                                                                 One International Place
                                                          to serve 9 months of home confinement.                                                                    18t Floor
                                                          Special condition: 300 hours of community                                                                 Boston, MA 02110
                                                          service. Fine: . Special assessment: .                                                                    (617) 342-6800
                                                          REVOCATION OF PROBATION:                                                                                  TERMINATED: 05/15/2002
                                                          Imprisonment of 6 months; Additional                                                                      LEAD ATTORNEY
                                                          Supervised Release Terms: After                                                                           ATTORNEY TO BE NOTICED
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                                         Designation: Retained
                                                          completion of the term of imprisonment,
USBNY SECURITIES FRAUD.
                                                          Deft shall be continued on Supervised
(10)
                                                          release for the same period of time as the   Pending Counts                                               Disposition
                                                          unexpired term of probation.                                                                              Defendant sentenced to 5 years probation,
                                                          REVOCATION OF PROBATION:                                                                                  to serve 12 months of home confinement.
                                                          IMPRISONMENT TIME SERVED;                    18:371 and 3551 et seq. - COUNTRY                            Defendant is to have no further
                                                          SUPERVISED RELEASE: THE                      WORLD SECURITIES FRAUD                                       involvement in the securities industry in
                                                          CURRENT SUPERVISED RELEASE                   CONSPIRACY.                                                  any way. Defendant fined ,000 and
                                                          TERMS ARE TO BE CONTINUED                    (3)                                                          assessed per count. Defendant shall make r
                                                                                                                                                                    estitution in the amount of .5 million over
Highest Offense Level (Opening)                                                                                                                                     period of probation.
Felony
                                                                                                       Highest Offense Level (Opening)
Terminated Counts                                         Disposition                                  Felony
18:371 and 3551 et seq. - USBNY
                                                          Open count dismissed on government's
SECURITIES FRAUD CONSPIRACY.                                                                           Terminated Counts                                            Disposition
                                                          motion.
(9)                                                                                                    18:1962(d),1963 and 3551 et seq. -
                                                                                                       RACKETEERING CONSPIRACY.                                     Dismissed on government's motion.
Highest Offense Level (Terminated)                                                                     (2)
Felony                                                                                                 15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                       COUNTRY WORLD SECURITIES
                                                                                                                                                                    Dismissed on government's motion.
Complaints                                                Disposition                                  FRAUD.
                                                                                                       (4)
None
                                                                                                       Highest Offense Level (Terminated)
Assigned to: Judge I. Leo Glasser
                                                                                                       Felony




                                                                                                       18:1956(h) and 3551 et seq. - HOLLY
                                                                                                                                                                    Open counts dismissed on government's
Complaints                                                Disposition                                  MONEY LAUNDERING CONSPIRACY.
                                                                                                                                                                    motion.
None                                                                                                   (7)
                                                                                                       18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
                                                                                                       and 35512 et seq. - HOLLEY MONEY                             Open counts dismissed on government's
Assigned to: Judge I. Leo Glasser
                                                                                                       LAUNDERING.                                                  motion.
                                                                                                       (8)
Defendant (19)
Giuseppe Temperino                            represented by Frank V. Carone , Jr.                     Highest Offense Level (Terminated)
TERMINATED: 03/14/2002                                       Mure & Carone, P.C.
                                                                                                       Felony
also known as                                                32 Court Street
Joseph Temperino                                             Suite 1800
                                                             Brooklyn, NY 11201                        Complaints                                                   Disposition
                                                             (718) 852-9100                            None
                                                             TERMINATED: 03/14/2002
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained                     Plaintiff
                                                                                                       USA                                           represented by Eric O. Corngold
                                                          Joseph R. Benfante                                                                                        United States Attorneys Office
                                                          Joseph R. Benfante, Esq.                                                                                  Criminal Division
                                                          225 Broadway                                                                                              225 Cadman Plaza East
                                                          New York, NY 10007                                                                                        Brooklyn, NY 11201
                                                          (212) 227-4700                                                                                            (718) 254-7000
                                                          Fax: 212-406-6890                                                                                         TERMINATED: 01/06/2011
                                                          Email: josephbenfante@aol.com                                                                             LEAD ATTORNEY
                                                          TERMINATED: 03/14/2002                                                                                    ATTORNEY TO BE NOTICED
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED                                                                                    Jonathan S. Sack
                                                          Designation: Retained                                                                                     U.S. Attorney's Office
                                                                                                                                                                    Criminal Division
Pending Counts                                            Disposition                                                                                               1 Pierrepont Plaza
                                                                                                                                                                    14th Floor
15:78j(b) and 78ff; 18:2 and 3551 et seq. -               Defendant sentenced to 3 years probation,                                                                 Brooklyn, NY 11201
HOLLY SECURITIES FRAUD. AND                               to serve 8 months home confinement.                                                                       212-856-9600
DECEPTIVE DEVICES                                         Defendant to perform 200 hours of                                                                         Fax: 212-856-9494
(6)                                                       community service. Special assessment: .                                                                  Email: jsack@magislaw.com
                                                                                                                                                                    TERMINATED: 01/15/2004
Highest Offense Level (Opening)                                                                                                                                     LEAD ATTORNEY
Felony                                                                                                                                                              ATTORNEY TO BE NOTICED

                                                                                                                                                                    John F. Harwick
Terminated Counts                                         Disposition                                                                                               (See above for address)
18:1962(d),1963 and 3551 et seq. -                                                                                                                                  ATTORNEY TO BE NOTICED
                                                          Open counts dismissed on government's
RACKETEERING CONSPIRACY.
                                                          motion.                                                                                                   Mary M. Dickman
(2)
                                                                                                                                                                    United States Attorneys Office
18:371 and 3551 et seq. - HOLLY
                                                          Open counts dismissed on government's                                                                     Eastern District of New York
SECURITIES FRAUD CONSPIRACY.
                                                          motion.                                                                                                   Eastern District of New York
(5)
                                                                                                                                                                    271 Cadman Plaza East
             Case 1:98-cr-01101-ILGBrooklyn,
                                        Document
                                             NY 11201-1820 244-2 Filed 01/01/19
                                                                        03/02/2000    PageArraignment
                                                                                   63 Magistrate 225 of
                                                                                                      as to261     PageID
                                                                                                           Frank Coppa               #: 4019
                                                                                                                       Sr., Daniel Persico, Jack Basile, John
                                                                     718-254-6022                                                        Cioffoletti, John Doukas, Edward Garafola, Edmond Nagel, Alfred Palagonia, Aleks
                                                                     Fax: 718-254-6081                                                   Paul, Joseph Polito Sr., Lawrence Ray held Before Magistrate Judge AZrack, case
                                                                     Email: Mary.Dickman@usdoj.gov                                       called, All counsel present, all defendants released on bond. (Defendant informed of
                                                                     ATTORNEY TO BE NOTICED                                              rights.) (Henry, Teresa) (Entered: 05/25/2000)

                                                                     Michael Lloyd Yaeger                              03/02/2000   64   PRB BOND entered by Daniel Persico in Amount $ 1,000,000.00 ( Signed by
                                                                     United States Attorneys Office                                      Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                                                                     271 Cadman Plaza East
                                                                                                                       03/02/2000   65   PRB BOND entered by Jack Basile in Amount $ 750,000.00 ( Signed by Magistrate
                                                                     Brooklyn, NY 11201
                                                                                                                                         Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                                                                     718-254-7000
                                                                     Fax: 718-254-7499                                 03/02/2000   66   PRB BOND entered by John Cioffoletti in Amount $ 1,500,000.00 ( Signed by
                                                                     Email: michael.yaeger@usdoj.gov                                     Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                                                                     ATTORNEY TO BE NOTICED
                                                                                                                       03/02/2000   67   PRB BOND entered by John Doukas in Amount $ 1,500,000.00 ( Signed by Magistrate
                                                                     Sarah Mary Coyne                                                    Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                                                                     United States Attorneys Office
                                                                                                                       03/02/2000   68 PRB BOND entered by Edward Garafola in Amount $ 750,000.00 ( Signed by
                                                                     Eastern District of New York
                                                                                                                                       Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                                                                     271 Cadman Plaza East
                                                                     Brooklyn, NY 11201-1820                           03/02/2000   69   PRB BOND entered by Edmond Nagel in Amount $ 750,000.00 ( Signed by Magistrate
                                                                     718-254-6299                                                        Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                                                                     Fax: 718-254-6325
                                                                     Email: sarah.coyne@usdoj.gov                      03/02/2000   70   PRB BOND entered by Alfred Palagonia in Amount $ 2,000,000.00 ( Signed by
                                                                     TERMINATED: 02/15/2012                                              Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                                                                     ATTORNEY TO BE NOTICED                            03/02/2000   71   PRB BOND entered by Aleks Paul in Amount $ 1,500,000.00 ( Signed by Magistrate
                                                                                                                                         Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
Date Filed    #    Docket Text
                                                                                                                       03/02/2000   72   PRB BOND entered by Rocco Basile in Amount $ 750,000.00 ( Signed by Magistrate
03/01/2000    1    CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi, Daniel Persico, Jack                                        Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)
                   Basile, Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter,
                                                                                                                       03/02/2000   73 PRB BOND entered by Lawrence Ray, Giuseppe Temperino in Amount $ 750,000.00 (
                   Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia,
                                                                                                                                       Signed by Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered:
                   Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham Salaman and Giuseppe
                                                                                                                                       05/25/2000)
                   Temperino. Case called before Magistrate Joan M. Azrack on 3/1/00 for Grand Jury
                   Presentment ordered handed up and filed. (Johnson, Tanya) (Entered: 03/06/2000)                     03/02/2000   74   CALENDAR ENTRY as to Giuseppe Temperino ; Case called before Magistrate Joan
                                                                                                                                         M. Azrack on date of 3/2/00 for ARRAIGNMENT Tape # 00/17 (0-118), Not Guilty:
03/01/2000    2    INDICTMENT as to Frank Coppa (1) count(s) 1, 2, 3, 4, 13, 14, 15, 16, 17, Ernest
                                                                                                                                         Giuseppe Temperino (19) count(s) 2, 5, 6, 7, 8 (Henry, Teresa) (Entered: 05/25/2000)
                   Montevecchi (2) count(s) 2, 13, 14, Daniel Persico (3) count(s) 2, 13, 14, Jack Basile
                   (4) count(s) 2, 5, 6, 7, 8, Rocco Basile (5) count(s) 2, 5, 6, 7, 8, Larry Berman (6)               03/03/2000   21   ORDER FOR ACCEPTANCE OF CASH BAIL as to defendant Aleks Paul in the
                   count(s) 1, 2, 3, 4, 5, 6, 7, 8, John Cioffoletti (7) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,                     amount of $150,000.00. (Signed by Magistrate Joan M. Azrack on 3/3/00) c/m
                   12, 15, 16, 18, John Doukas (8) count(s) 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18,                             (Johnson, Tanya) (Entered: 03/20/2000)
                   Walter Durchalter (9) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, Edward Garafola (10)
                   count(s) 19, 20, Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12, Eugene Lombardo (12)                 03/03/2000   75   CALENDAR ENTRY as to Joseph Polito Sr.; Case called before Magistrate Joan M.
                   count(s) 1, 2, 3, 4, 9, 10, 11, 12, Edmond Nagel (13) count(s) 1, 2, 9, 10, 11, 12, Alfred                            Azrack on date of 3/3/00 for ARRAIGNMENT Tape # 00/17 (4376-4653), Not Guilty:
                   Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18, Aleks Paul                             , Joseph Polito (16) count(s) 1, 2, 9, 10, 11, 12, 19, 20 (Henry, Teresa) (Entered:
                   (15) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, Joseph Polito (16) count(s) 1, 2, 9, 10,                         05/25/2000)
                   11, 12, 19, 20, Lawrence Ray (17) count(s) 9, 10, Abraham Salaman (18) count(s) 2, 3,
                                                                                                                       03/03/2000   76   PRB BOND entered by Joseph Polito Sr. in Amount $ 1,500,000.00 ( Signed by
                   4 and Giuseppe Temperino (19) count(s) 2, 5, 6, 7, 8. (Johnson, Tanya) (Entered:
                                                                                                                                         Magistrate Joan M. Azrack , dated 3/3/00) (Henry, Teresa) (Entered: 05/25/2000)
                   03/06/2000)
                                                                                                                       03/03/2000   77   CALENDAR ENTRY as to Abraham Salaman ; Case called before Magistrate Joan M.
03/01/2000         Magistrate Chrein has been selected by random selection to handle any matters that
                                                                                                                                         Azrack on date of 3/3/00 for ARRIGNMENT Tape # 00/18 (3617-3819), Not Guilty:
                   may be referred in this case. (Johnson, Tanya) (Entered: 03/06/2000)
                                                                                                                                         Abraham Salaman (18) count(s) 2, 3, 4 (Henry, Teresa) (Entered: 05/25/2000)




03/10/2000    3 ORDER SETTING CONDITIONS OF RELEASE AND BOND as to Frank Coppa Sr.,                                    03/16/2000    9 NOTICE of Appearance for Frank Coppa Sr. in 1:00-cr-00196 by Attorney Larry
                Daniel Persico, Jack Basile, Rocco Basile, John Cioffoletti, John Doukas, Walter                                       Bronson (Johnson, Tanya) (Entered: 03/16/2000)
                Durchalter. Edward Garafola, Edmond Nagel, Alfred Palagonia, Aleks Paul, Joseph
                Polito Sr., Lawrence Ray, Abraham Salaman, Giuseppe Temperino (Signed by                               03/16/2000   10 NOTICE of Appearance for Daniel Persico in 1:00-cr-00196 by Attorney Joseph
                Magistrate Joan M. Azrack on 3/2/00) c/m (Johnson, Tanya) (Entered: 03/10/2000)                                        Giannini (Johnson, Tanya) (Entered: 03/16/2000)

03/10/2000    5 LETTER dated 3/6/00 from Steven G. Sanders, Esq., to AUSA Jonathan Sack                                03/16/2000   11 NOTICE of Appearance for Jack Basile in 1:00-cr-00196 by Attorney John H. Jacobs
                enclosing copies of two executed mortgages on behalf of defendant Lawrence Ray's                                       (Johnson, Tanya) (Entered: 03/16/2000)
                Personal Recognizance Bond. (Johnson, Tanya) (Entered: 03/15/2000)                                     03/16/2000   12 NOTICE of Appearance for Larry Berman in 1:00-cr-00196 by Attorney Stephen
03/14/2000    4 NOTICE of Appearance for Rocco Basile in 1:00-cr-00196 by Attorney Albert J.                                           Robert LaCheen (Johnson, Tanya) (Entered: 03/16/2000)
                Brackley (Johnson, Tanya) (Entered: 03/15/2000)                                                        03/16/2000   13 NOTICE of Appearance for Rocco Basile in 1:00-cr-00196 by Attorney Albert
03/14/2000     6   CALENDAR ENTRY as to Frank Coppa Sr. in 1:00-cr-00196, Ernest Montevecchi in                                        Brackley. (Johnson, Tanya) (Entered: 03/16/2000)
                   1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in 1:00-cr-00196, Rocco                 03/16/2000   14 NOTICE of Appearance for John Cioffoletti in 1:00-cr-00196 by Attorney James M.
                   Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-00196, John Cioffoletti in 1:00-cr-                                LaRossa (Johnson, Tanya) (Entered: 03/16/2000)
                   00196, John Doukas in 1:00-cr-00196, Walter Durchalter in 1:00-cr-00196, Edward
                   Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene Lombardo in 1:00-cr-                 03/16/2000   15 NOTICE of Appearance for Walter Durchalter in 1:00-cr-00196 by Attorney Michael
                   00196, Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in 1:00-cr-00196, Aleks Paul                                 F. Bachner (Johnson, Tanya) (Entered: 03/16/2000)
                   in 1:00-cr-00196, Joseph Polito Sr. in 1:00-cr-00196, Lawrence Ray in 1:00-cr-00196,
                   Abraham Salaman in 1:00-cr-00196, Giuseppe Temperino in 1:00-cr-00196; Case                         03/16/2000   16 NOTICE of Appearance for Edward Garafola in 1:00-cr-00196 by Attorney Michael
                   called before Senior Judge I. L. Glasser on 3/14/00 for Pleading. Court Reporter: Fred                              Rosen (Johnson, Tanya) (Entered: 03/16/2000)
                   Guerino. Ernest Montevecchi and Eugene Lombardo are not present (in custody).                       03/16/2000   17 NOTICE of Appearance for Giuseppe Temperino in 1:00-cr-00196 by Attorney Frank
                   Daniel Lev is a fugitive. Lawrence Ray not present (has not obtained counsel). All                                  V. Carone Jr. (Johnson, Tanya) (Entered: 03/16/2000)
                   other defendant have been arraigned. Defendant pleads Not Guilty: Larry Berman (6)
                   count(s) 1, 2, 3, 4, 5, 6, 7, 8 . AUSA: Johnathan Sack requests six weeks to provide                03/16/2000   18 LETTER dated 3/9/00 from Stephen Lacheen, Esq., to Judge Glasser re: defendant
                   discovery. Case adjourned until 4/25/00 at 10:00 for another conference. Order of                                   Larry Berman's motion to enlarge his travel privileges to include the District of New
                   excludable signed under Code "T", excluding time until 4/25/00. The defendants need                                 Jersey. (Johnson, Tanya) (Entered: 03/16/2000)
                   not be present for the conference. A John Pappalardo will move to be admitted pro hac
                                                                                                                       03/16/2000   19 NOTICE of Appearance for Edmond Nagel in 1:00-cr-00196 by Attorney Michael J.
                   vice on behalf of defendant Salaman. (Johnson, Tanya) (Entered: 03/16/2000)
                                                                                                                                       Rovell (Glenn, Marilyn) (Entered: 03/16/2000)
03/14/2000    29   CALENDAR ENTRY as to John Cioffoletti and Larry Berman. Case called before
                                                                                                                       03/16/2000   27   CALENDAR ENTRY as to Daniel Lev Case called before Magistrate Robert M. Levy
                   Magistrate Robert M. Levy on 3/14/00 for Status Conference. Counsel for both sides
                                                                                                                                         on 3/16/00 for Arraignment. Tape:: 00/37 (2748-3206). Defense Counsel: Jeff
                   present. Tape # 00/34 (5603-6232). Suretor(s) sworn and advised of obligations on
                                                                                                                                         Lichtman. AuSA: Jonathan Sach. Defendant pleads Not Guilty: Daniel Lev (11)
                   bond; signature approved. Bond issued. Defendant released. (Johnson, Tanya) (Entered:
                                                                                                                                         count(s) 1, 2, 9, 10, 11, 12 . Set the next status conference for 4/25/00 at 10:00 before
                   03/28/2000)
                                                                                                                                         Senior Judge I. L. Glasser . Suretors approved, bond issued and defendant released after
03/16/2000    7    ORDER of Excludable Delay by Frank Coppa Sr. in 1:00-cr-00196, Ernest                                                 being advised of warnings/sanctions for non-compliance with conditions of release.
                   Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in 1:00-cr-                                (Johnson, Tanya) (Entered: 03/28/2000)
                   00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-00196, John
                                                                                                                       03/16/2000        District Court Arraignment held as to held Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12.
                   Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter Durchalter in 1:00-
                                                                                                                                         (Johnson, Tanya) (Entered: 03/28/2000)
                   cr-00196, Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene
                   Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in                       03/17/2000   31   CALENDAR ENTRY as to Joseph Polito Sr. Case called before Magistrate Robert M.
                   1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in 1:00-cr-00196,                                       Levy on 3/17/00 for Modification of Bond. Counsel for both sides present. Tape #00/40
                   Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-00196, Giuseppe                                             (4469-4747). Suretor(s) sworn and advised of obligations on bond; signature approved.
                   Temperino in 1:00-cr-00196 ( Signed by Senior Judge I. L. Glasser , Dated 3/14/00)                                    (Johnson, Tanya) (Entered: 03/28/2000)
                   (Johnson, Tanya) (Entered: 03/16/2000)
                                                                                                                       03/20/2000   20 ORDER OF TEMPORARY DETENTION PENDING HEARING as to Walter
03/16/2000    8 LETTER dated 3/13/00 from Charles L. Weintraub, Esq., to Judge Glasser requesting                                      Durchalter. (Signed by Magistrate Joan M. Azrack on 3/2/00) (Johnson, Tanya)
                to modify the conditions of release for defendant Joseph Polito. (Johnson, Tanya)                                      (Entered: 03/20/2000)
                (Entered: 03/16/2000)
                                                                                                                       03/21/2000   26   CALENDAR ENTRY as to Aleks Paul in 1:00-cr-00196; Case called before Senior
                                                                                                                                         Judge I. L. Glasser on date of 3/21/2000 for Status Conf. Court Reporter/ESR Tony
             Case   1:98-cr-01101-ILG
               Mancuso,                                     Document
                        For deft. Benjamine Brafman AUSA Jonothan Mothner Jonathan244-2
                                                                                  Sack Deft. Filed 01/01/19
                                                                                                    04/03/2000    Page
                                                                                                               37 ORDER as to 226     of Sr.261
                                                                                                                              Frank Coppa           PageID
                                                                                                                                             enlargement            #:conditions
                                                                                                                                                         of Mr Coppa's   4020    of pre trial
                   pres. with counsel. Court finds factual basis for plea. Deft. has been indicted on CR 99-                          release to permit his travel to Florida (as previously detailed to the Gov't between April
                   261 -1 SDNY. The case will be transferred to EDNY and a plea scheduled. Deft.                                      18-28,2000) On ltr. dtd. 3/22/2000 from Nicholas G Kaizer ( Signed by Senior Judge I.
                   continued on bail. AUSA will move to dismiss open counts at sentencing. Guilty: Aleks                              L. Glasser , on 3/28/2000) (Jackson, Ramona) (Entered: 04/03/2000)
                   Paul (15) count(s) 11 , set Sentencing for 10:00 6/26/00 for Aleks Paul before Senior
                   Judge I. L. Glasser , terminated past due deadlines (Jackson, Ramona) (Entered:                  04/03/2000   38   ORDER as to Daniel Lev Request a slight modification of his bail conditions which
                   03/27/2000)                                                                                                        would permit him to use his passport in order to get a driver's license and open bank
                                                                                                                                      account. On ltr. dtd. 3/227/2000 from Jeffrey Lichtman. ( Signed by Senior Judge I. L.
03/22/2000    22   LETTER dated 3/13/00 from AUSA Jonathan S. Sack and AUSA Eric O. Corngold, to                                      Glasser , on 3/28/2000) (Jackson, Ramona) (Entered: 04/03/2000)
                   Judge Glasser requesting that this case be related to several John Doe cases. (Johnson,
                   Tanya) (Entered: 03/22/2000)                                                                     04/04/2000   40 CALENDAR ENTRY as to Jack Basile Case called before Magistrate Roanne L. Mann
                                                                                                                                    on 4/4/00 for Pleading. Defense Counsel: John Jacobs. AUSA: Jonathan Sack and
03/22/2000         ENDORSED ORDER on document #8, that the conditions of defendant Joseph Polito                                    Patricia Notopoulus. Tape # 00/52 (0-2646). Defendant pleads Guilty: Jack Basile (4)
                   Sr's bail be modified as follows: bond amount will remain $1,500,000.00 and secured                              count(s) 5 . Sentencing set for 7/14/00 at 12:00 before Judge Gershon. (Johnson,
                   by 3 properties with defendant to report to the U.S. Pretrial Services once a week by                            Tanya) (Entered: 04/10/2000)
                   phone. (Signed by Senior Judge I. L. Glasser on 3/17/00) c/m (Johnson, Tanya)
                   (Entered: 03/22/2000)                                                                            04/05/2000   39   ORDER that the pleading of defendant Jack Basile is referred to Magistrate Mann.
                                                                                                                                      Sentencing will be held on 7/18/00 at 10:00. (Signed by Senior Judge I. L. Glasser on
03/22/2000    23 ORDER as to Larry Berman in 1:00-cr-00196 Deft's travel privilages are enlarged to                                   4/3/00) c/m (Johnson, Tanya) (Entered: 04/05/2000)
                 include the District of New Jersey, in addition to Pennsylvania and New York, unless
                 otherwise approved by Pretrial Services Office. Filed with motion attached. ( Signed by            04/07/2000   42 CALENDAR ENTRY as to Eugene Lombardo; Case called before Senior Judge I. L.
                 Senior Judge I. L. Glasser , on 3/9/2000) (Jackson, Ramona) Modified on 03/22/2000                                 Glasser on 4/7/00 for Arraignment. Defense Counsel: Richard Brewster. AUSA:
                 (Entered: 03/22/2000)                                                                                              Jonathan Sack. Court Reporter: M. Diamond. Defendant pleads Not Guilty: Eugene
                                                                                                                                    Lombardo (12) count(s) 1, 2, 3, 4, 9, 10, 11, 12 . Set a status conference for 4/25/00
03/22/2000    24   ORDER Request GRANTED. On ltr. dtd. 3/13/2000Gov't submits the Coppa case be                                     before Senior Judge I. L. Glasser . Time excluded until 4/25/00. (Johnson, Tanya)
                   related to the John Doe cases pursuant to Rule 50.3(c) ( Signed by Senior Judge I. L.                            (Entered: 04/12/2000)
                   Glasser , on 3/14/2000) (Jackson, Ramona) (Entered: 03/22/2000)
                                                                                                                    04/07/2000        District Court Arraignment as to Eugene Lombardo in 1:00-cr-00196 held Eugene
03/24/2000    25   Rule 40 Documents as to Larry Berman in 1:00-cr-00196 received from U.S. District                                  Lombardo (12) count(s) 1, 2, 3, 4, 9, 10, 11, 12 (Johnson, Tanya) (Entered: 04/12/2000)
                   Court/Eastern District of Pennsylvania. (Johnson, Tanya) (Entered: 03/24/2000)
                                                                                                                    04/07/2000   43   CALENDAR ENTRY as to Ernest Montevecchi. Case called before Senior Judge I. L.
03/28/2000    28 ORDER SETTING CONDITIONS OF RELEASE AND BOND as to defendant Daniel                                                  Glasser on 4/7/00 for Arraignment. Defense Counsel: Joy L. Vastola. AUSA: Jonathan
                 Lev for the amount of $1,500,000.00 . (Signed by Magistrate Robert M. Levy on                                        Sack. Court Reporter: M. Diamond. Defendant pleads Not Guilty: Ernest Montevecchi
                 3/16/00) c/m (Johnson, Tanya) (Entered: 03/28/2000)                                                                  (2) count(s) 2, 13, 14 . Set a status conference for 4/25/00 before Senior Judge I. L.
                                                                                                                                      Glasser . Defendant excused for the next court appearance. Time excluded until
03/28/2000    30 ORDER MODIFYING THE BOND entered on 3/2/00 as to defendant John Cioffoletti                                          4/25/00. (Johnson, Tanya) (Entered: 04/12/2000)
                 . (Signed by Magistrate Robert M. Levy on 3/14/00) (Johnson, Tanya) (Entered:
                 03/28/2000)                                                                                        04/07/2000        District Court Arraignment as to Ernest Montevecchi in 1:00-cr-00196 held Ernest
                                                                                                                                      Montevecchi (2) count(s) 2, 13, 14 (Johnson, Tanya) (Entered: 04/12/2000)
03/28/2000    32   ORDER MODIFYING BOND previously set on 3/2/00 as to Joseph Polito . (Johnson,
                   Tanya) (Entered: 03/28/2000)                                                                     04/11/2000   41 LETTER dated 3/27/00 from Jeffery Lichtman, Esq., to Jonathan Sack, Esq. regarding
                                                                                                                                    the discovery in this action. (Johnson, Tanya) (Entered: 04/11/2000)
03/28/2000    33 ORDER SETTING CONDITIONS OF RELEASE AND BOND for defendant Larry
                 Berman in the amount of $500,000.00 . (Signed by Magistrate Robert M. Levy on                      04/12/2000   44 NOTICE of Appearance for Ernest Montevecchi in 1:00-cr-00196 by Attorney Joy
                 3/14/00) c/m (Johnson, Tanya) (Entered: 03/28/2000)                                                                Lucielle Vastola (Johnson, Tanya) (Entered: 04/12/2000)
03/31/2000    34   LETTER dated 3/6/2000 from Steven G Sanders to AUSA Sack copies of executed                      04/14/2000   45 LETTER dated 4/10/00 from Angela A. Turiano, Esq., to Judge Glasser informing the
                   mortgages given by Mr Ray in favor of bond. (Jackson, Ramona) (Entered: 03/31/2000)                              Court that defendant Walter Durcchalter will be traveling to marathon Florida on
                                                                                                                                    4/19/00 and will remain there until 4/30/00. (Johnson, Tanya) (Entered: 04/14/2000)
03/31/2000    35   LETTER dated 3/9/2000 from Jonathan Sack to Counsels conf. for March 14,2000 @
                   10:00. (Jackson, Ramona) (Entered: 03/31/2000)                                                   04/18/2000   46 LETTER dated 4/11/00 from Steve G. Sanders, Esq., to AUSA Jonathan Sack
                                                                                                                                    enclosing two original, executed Mortgages by defendant Lawrance Ray. (Johnson,
04/03/2000    36 LETTER dated 3/27/00 from Jeffrey Lichtman to Jonathan Sack in lieu of a formal                                    Tanya) (Entered: 04/18/2000)
                 motion for discovery. (Jackson, Ramona) (Entered: 04/03/2000)




04/19/2000    47 LETTER dated 4/5/00 from Richard W Brewster, Esq., to Judge Glasser regarding                                        Defense Counsel: John Jacobs. Transcriber: Courthouse Transcription Service, Inc.
                 defendant Eugene Lombardo's request for representation. (Johnson, Tanya) (Entered:                                   (Johnson, Tanya) (Entered: 05/16/2000)
                 04/19/2000)
                                                                                                                    05/16/2000   56 LETTER dated 5/10/00 from Richard W. Brewster, Esq., to Judge Glasser requesting
04/25/2000         Letter dated 4/14/00 from Melinda Sarafa to Judge Glasser to inform the Court that Mr.                           that the Court approve a CJA expense voucher. (Johnson, Tanya) (Entered: 05/16/2000)
                   Aleks Paul will be traveling with his family to Bal Harbour, Florida, outside Miami on
                   4/18/00 and returning to New York on 4/30/00. *This is document #54 in 99cr372.                  05/16/2000   58   LETTER dated 5/15/00 from Joseph V. Diblasi, Esq., to Judge Glasser requesting
                   (Guzzi, Roseann) (Entered: 04/25/2000)                                                                             permission to be substituted as counsel for defendant Alfred Palagonia. (Johnson,
                                                                                                                                      Tanya) (Entered: 05/16/2000)
04/25/2000    48 NOTICE of Appearance for Larry Berman in 1:00-cr-00196 by Attorney Robert T.
                 Wolf. (Reddy, Lisa) (Entered: 04/26/2000)                                                          05/16/2000        ENDORSED ORDER on document #58, substituting attorney Joseph V DiBlasi for
                                                                                                                                      defendant Alfred Palagonia and terminating attorney Mark S. Cohen . (Signed by
04/25/2000    54   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi Rocco Basile, Larry                                       Senior Judge I. L. Glasser on 5/15/00) (Johnson, Tanya) (Entered: 05/16/2000)
                   Berman, John Cioffoletti, John Doukas Walter Durchalter, Edward Garafola, Daniel
                   Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia, Joseph Polito Sr, Lawrence                 05/22/2000   59   ORDER as to Frank Coppa Sr. in 1:00-cr-00196 So ordered. On ltr. dtd. 5/15/2000
                   Ray, Abraham Salaman, Giuseppe Temperino; Case called before Senior Judge I. L.                                    from Larry Bronson request Mr Coppa's bail conditions be amended to permit him to
                   Glasser on 4/25/00 for Pleading. Counsel for all sides present. Court Reporter: H.                                 travel to Californaia from June 2, 2000 through June 7,2000. ( Signed by Senior Judge
                   Shapiro. Case adjourned until 6/20/00 at 10:00 for status conference. Case has been                                I. L. Glasser , on 5/16/2000) (Jackson, Ramona) (Entered: 05/22/2000)
                   deemed as a complex case at time is excluded as indicated on the record. (Johnson,               05/24/2000   60 LETTER dated 5/19/00 from Joseph R. Benfante, Esq., to Judge Glasser requesting that
                   Tanya) (Entered: 05/15/2000)                                                                                     the Court extend defendant Joseph Temperino's travel to include the State of New
04/28/2000    49 MOTION by Edmond Nagel in 1:00-cr-00196 for Michael J Kovell to appear pro hac                                     Jersey. (Johnson, Tanya) (Entered: 05/24/2000)
                 vice , for Jewel N. Klein to appear pro hac vice [49-1] motion, [49-2] motion (Jackson,            05/24/2000        ENDORSED ORDER on document #60, granting permission for defendant Giuseppe
                 Ramona) (Entered: 04/28/2000)                                                                                        Temperino to travel to the State of New Jersey. (Signed by Senior Judge I. L. Glasser
04/28/2000    50   ORDER as to Edmond Nagel in 1:00-cr-00196 granting [49-1] motion for Michael J                                     on 5/22/00) (Johnson, Tanya) (Entered: 05/24/2000)
                   Kovell to appear pro hac vice as to Edmond Nagel (13)granting [49-2] motion for Jewel            05/25/2000   61   LETTER dated 5/24/00 from Joseph v. DiBlasi, Esq., to Judge Glasser requesting
                   N. Klein to appear pro hac vice as to Edmond Nagel (13) ( Signed by Senior Judge I. L.                             permission for defendant Alfred Palagonia to travel to Indianapolis on 5/25/00.
                   Glasser , on 4/24/2000) (Jackson, Ramona) (Entered: 04/28/2000)                                                    (Johnson, Tanya) (Entered: 05/25/2000)
05/03/2000    51 ORDER, that defendant Alfred Palagonia, Chase Manhattan Bank and/or Chase                          05/25/2000        ENDORSED ORDER on document #61, granting the request for defendant Alfred
                 Investment Services Corp and Security Capital Trading Inc shall not (i) permit any                                   Palagonia to travel to Indianapolis, Indiana on 5/25/00 . (Signed by Senior Judge I. L.
                 transfer, withdrawal or disposal of any of the assets out of account numbers                                         Glasser on 5/24/00) c/m (Johnson, Tanya) (Entered: 05/25/2000)
                 522835200072761 and 69010933; or (ii) create or permit to exist any lien, security
                 interest, hypothecation, pledge or other charge or encumbrance upon or with respect to             05/25/2000   62 LETTER dated 5/22/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to
                 any of the assets in the Accounts(up to the pledged amounts), until further order of the                           modify the bail conditions of defendant Daniel Lev which would permit him to travel to
                 U.S District Court. Counsel for defendant Alfred Palagonia shall serve a copy of this                              Russia and Ukraine for business purposes in June. (Johnson, Tanya) (Entered:
                 order upon Chase Manhattan Bank and thereafter file proof of such service with the                                 05/25/2000)
                 Court and the U.S. Attorney. (Signed by Senior Judge I. L. Glasser on 5/1/00)
                 (Johnson, Tanya) (Entered: 05/03/2000)                                                             05/25/2000        CALENDAR ENTRY as to Frank Coppa Sr. in 1:00-cr-00196, Daniel Persico in 1:00-
                                                                                                                                      cr-00196, Jack Basile in 1:00-cr-00196, John Cioffoletti in 1:00-cr-00196, John Doukas
05/11/2000    52 NOTICE of Appearance for Giuseppe Temperino in 1:00-cr-00196 by Attorney Joseph                                      in 1:00-cr-00196, Edward Garafola in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196,
                 R. Benfante (Johnson, Tanya) (Entered: 05/11/2000)                                                                   Alfred Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in
                                                                                                                                      1:00-cr-00196, Lawrence Ray in 1:00-cr-00196; Case called before Magistrate Joan M.
05/12/2000    53   ORDER as to Daniel Persico in 1:00-cr-00196 approval to a modification of conditions                               Azrack on date of 3/2/00 for ARRAIGNMENT, Not Guilty: Frank Coppa (1) count(s)
                   of release: permit deft., with prior notice and approval from pre trial to visit his father at                     1, 2, 3, 4, 13, 14, 15, 16, 17, Daniel Persico (3) count(s) 2, 13, 14, Jack Basile (4)
                   Allenwood. ( Signed by Senior Judge I. L. Glasser , on 5/8/2000) (Jackson, Ramona)                                 count(s) 2, 5, 6, 7, 8, John Cioffoletti (7) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15,
                   (Entered: 05/12/2000)                                                                                              16, 18, John Doukas (8) count(s) 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18, Edward
05/12/2000    55 NOTICE of Appearance for Lawrence Ray in 1:00-cr-00196 by Attorney Thomas G.                                         Garafola (10) count(s) 19, 20, Edmond Nagel (13) count(s) 1, 2, 9, 10, 11, 12, Alfred
                 Roth (Johnson, Tanya) (Entered: 05/16/2000)                                                                          Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18, Aleks Paul
                                                                                                                                      (15) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, Joseph Polito (16) count(s) 1, 2, 9, 10,
05/15/2000    57   TRANSCRIPT filed as to defendant Jack Basile in 1:00-cr-00196 for pleading held                                    11, 12, 19, 20, Lawrence Ray (17) count(s) 9, 10 (Henry, Teresa) (Entered: 05/25/2000)
                   before Magistrate Mann on 4/4/00. AUSA: Jonathan Sack and Patricia Notopoulus.
05/26/2000   Case   1:98-cr-01101-ILG
             78 LETTER dated 5/24/00 from Joseph Benfante, Esq.,Document              244-2
                                                                to Judge Glasser, requesting that Filed 01/01/19
                                                                                                         06/20/2000  Page 227
                                                                                                                    ENDORSED       ofdocument
                                                                                                                             ORDER on  261#86PageID          #: for4021
                                                                                                                                              granting permission   defendant Giuseppe
                   defendant Joseph Temperino be permitted to travel to New Jersey for family related                              Temperino to travel to Boca Raton, Florida . (Signed by Senior Judge I. L. Glasser on
                   purposes. (Asreen, Wendy) (Entered: 05/30/2000)                                                                 6/15/00) (Johnson, Tanya) (Entered: 06/20/2000)
05/26/2000         ENDORSED ORDER on page 2 of doc. no. 78 as to Giuseppe Temperino Modifying                   06/20/2000    88   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi, Daniel Persico,
                   Conditions of Release permitting the defendant to travel to New Jersey for family                               Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter,
                   related purposes . Signed by Senior Judge I. L. Glasser on 5/25/00. (Asreen, Wendy)                             Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia,
                   (Entered: 05/30/2000)                                                                                           Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham Salaman and Giuseppe
                                                                                                                                   Temperino. Case called before Senior Judge I. L. Glasser on 6/20/00 for a conference.
05/30/2000    80   LETTER dated 5/24/00 from Scott E. Leemon, Esq., to Eric Corngold, AUSA,                                        Counsel for both sides present. Court Reporter: Paul Lombardi and Fred Guerino.
                   regarding discovery. (Johnson, Tanya) (Entered: 06/06/2000)                                                     Robert Wolf is relieved. AUSA Jonahtan Sack informs the Court that the bulk of
06/05/2000    79 ORDER as to Alfred Palagonia in 1:00-cr-00196 modifying bail modifications. (                                     discovery has been provided. There are 100 boxes of documents. Title III material will
                 Signed by Senior Judge I. L. Glasser , on 5/30/00)(Endorsed on letter dated 5/30/00                               be provided within one week. Amy Millard will be new counsel for defendant Berman.
                 from Joseph DiBlasi to Judge Glasser). (Dobkin, David) (Entered: 06/05/2000)                                      Mr. Sack suggests one more conference. The Court wants to set a motion schedule on
                                                                                                                                   6/20/00. Thomas Roth will be new counsel for defendant Ray. Motions to be filed by
06/05/2000    81   CONSENT ORDER as to Joseph Polito Sr. regarding property known as 3304 Mallard                                  10/16/00. Government to respond by 11/6/00. Argument on 11/17/00 at 10:00. Order of
                   Close, Pompano Beach, Fl 33064. ( Signed by Senior Judge I. L. Glasser , on 6/6/00).                            excludable delay signed under Code"T" excluding time until 11/17/00. (Johnson,
                   c/m (Greene, Donna) (Entered: 06/12/2000)                                                                       Tanya) (Entered: 06/23/2000)
06/15/2000         LETTER dated 6/13/00 from Benjamin Braftman to Judge Glasser, requesting                     06/21/2000    87 LETTER dated 6/16/00 from Josep R. Benfante, Esq., to Judge Glasser enclosing
                   permission for dft Aleks Paul to travel to Rome for the limited purpose of visiting his                       defendant Joseph Temperino's travel itinerary. (Johnson, Tanya) (Entered: 06/21/2000)
                   brother before he passes away. (DOCUMENT FILED ONLY IN 99 CR 372,
                   DOCUMENT #57) (Piper, Francine) (Entered: 06/15/2000)                                        06/23/2000    89 ORDER of Excludable Delay as to all defendants in this action waiving time from
                                                                                                                                 6/20/00 to 11/17/00. (Signed by Senior Judge I. L. Glasser on 6/20/00) (Johnson,
06/16/2000    82   LETTER dated 6/13/2000 from Joy L.Vastola to Judge Glasser request to withdraw as                             Tanya) (Entered: 06/23/2000)
                   counsel due to medical reasons. (Jackson, Ramona) (Entered: 06/16/2000)
                                                                                                                06/23/2000    90 NOTICE of Appearance for Larry Berman in 1:00-cr-00196 by Attorney Amy E.
06/16/2000    83 ORDER as to Larry Berman Granted. Permission to travel to Miami the week end of                                 Millard (Johnson, Tanya) (Entered: 06/23/2000)
                 July 28,2000 to attend 50th wedding anniversary. On ltr. dtd. 6/7/2000 from Chad D
                 Seigel. ( Signed by Senior Judge I. L. Glasser , on 6/12/2000) (Jackson, Ramona)               06/28/2000    91 NOTICE of Appearance for Frank Coppa Sr. in 1:00-cr-00196 by Attorney Brian
                 (Entered: 06/16/2000)                                                                                           Hansbury (Johnson, Tanya) (Entered: 07/06/2000)

06/19/2000    84 LETTER dated 5/22/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to               07/07/2000    92 ORDER as to Daniel Lev in 1:00-cr-00196 bail conditions modified solely to permit
                 modify the bail of defendant Daniel Lev to permit him to travel to Russia and the                               travel pursuant to the following itinerary (see document). ( Signed by Senior Judge I. L.
                 Ukraine for business purposes. (Johnson, Tanya) (Entered: 06/19/2000)                                           Glasser , on 6/22/2000) (Jackson, Ramona) (Entered: 07/07/2000)

06/19/2000         ENDORSED ORDER on document #84, granting the request to modify the bail                      07/07/2000    93 LETTER dated 6/21/00 from Jeffrey Lichtman, Esq., to Judge Glasser, Esq. regarding
                   conditions of defendant Daniel Lev which will allow him to travel to Russia and                               the travel itinerary of defendant Daniel Lev. (Johnson, Tanya) (Entered: 07/07/2000)
                   Ukraine on the condition that defendant Lev provide detailed information as to: the date     07/12/2000         LETTER dated 7/6/00 from John Jacobs to Judge Gershon and Judge Glasser,
                   of departure and flight #, date of arrival, address where he will be staying and telephone                      requesting that 99 cr 589 and 00 cr 196 be consolidated for sentencing purposes.
                   #, name of the person he will be staying with, and time of return and flight #. (Signed                         (DOCUMENT FILED ONLY IN 99 CR 589, DOCUMENT 309) (Piper, Francine)
                   by Senior Judge I. L. Glasser on 6/7/00) c/m (Johnson, Tanya) (Entered: 06/19/2000)                             (Entered: 07/12/2000)
06/19/2000    85   LETTER dated 6/9/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting                 07/14/2000         LETTER dated 7/6/00 from Benjamin Brafman to Judge Glasser on behalf of Aleks
                   permission for defendant Daniel Lev to receive his passport from pretrial services.                             Paul requesting that defendant be permitted to travel to Israel for the purpose of the
                   (Johnson, Tanya) (Entered: 06/19/2000)                                                                          passing of his brother. Also applies to cases 99cr372 and 00cr445. (Guzzi, Roseann)
06/19/2000         ENDORSED ORDER on document #85, granting permission for defendant Daniel Lev                                    (Entered: 07/14/2000)
                   to obtain his passport from Pretrial Services. (Signed by Senior Judge I. L. Glasser on      07/14/2000         LETTER date 7/6/00 from Melinda Sarafa to Jonathan Sack, Esq. advising of defendant
                   6/12/00) (Johnson, Tanya) (Entered: 06/19/2000)                                                                 Aleks Pauls' travel plans. *This is document #61 in 99cr372. (Guzzi, Roseann)
06/20/2000    86 LETTER dated 6/15/00 from Joseph Benfante, Esq., to Judge Glasser requesting                                      (Entered: 07/14/2000)
                 permission for defendant Joseph Temperino to travel to Boca Raton, Florida with his            07/18/2000    94   LETTER dated 7/13/00 from Michael Rosen, Esq., to Judge Glasser requesting to
                 immediate family. (Johnson, Tanya) (Entered: 06/20/2000)                                                          extend the bail restrictions for defendant Edward Garafola to permit him to travel to




                   Niagra Falls and Ontario from 7/17/00 to 7/19/00. (Johnson, Tanya) (Entered:                 08/29/2000   103 LETTER dated 8/23/00 from Jeffrey Lichtman, Esq. to Judge Glasser requesting that
                   07/18/2000)                                                                                                   defendant Daniel Lev's bail conditions be modified, allowing him to travel to Russia
                                                                                                                                 and the Ukraine for business purposes for the period of 9/3/00 through 9/24/00. (Lee,
07/18/2000         ENDORSED ORDER on document #94, granting the request to extend the bail                                       Tiffeny) (Entered: 08/29/2000)
                   restrictions for defendant Edward Garafola. (Signed by Senior Judge I. L. Glasser on
                   7/13/00) (Johnson, Tanya) (Entered: 07/18/2000)                                              08/29/2000   104 ORDER as to Daniel Lev in 1:00-cr-00196 granting [102-1] and [103-1] letter
                                                                                                                                 applications that bail conditions be modified soley to permit travel pursuant to itinerary
07/19/2000    95   LETTER dated 7/17/00 from Joseph V. DiBlasi, Esq., to Judge Glasser requesting                                . Signed by Senior Judge I. L. Glasser, on 8/25/00. [see Order for itinerary] (Lee,
                   permission for defendant Alfred Palagonia to travel to to New Jersey on 7/18/00 and                           Tiffeny) (Entered: 08/29/2000)
                   Pennsylvania over the weekend of 7/21/00. (Johnson, Tanya) (Entered: 07/19/2000)
                                                                                                                08/29/2000         ENDORSED ORDER dated 8/25/00 on documet #66 in 99cr372 granting hearing date
07/19/2000    95   ENDORSED ORDER on doc #95, granting permission for defendant Alfred Palagonia                                   of 11/2/00 at 10:00 as to Aleks Paul. ( Signed by Senior Judge I. L. Glasser, on
                   to travel to NJ on 7/18/00 and to Pennsylvania over the weekend of 7/21/00. (Signed by                          8/25/00) *This also applies to 00cr196 and 00cr445. (Guzzi, Roseann) (Entered:
                   Senior Judge I. L. Glasser on 7/17/00) (Johnson, Tanya) (Entered: 07/19/2000)                                   08/29/2000)
07/25/2000    96   LETTER dated 6/29/00 from Joseph DiBlasi, Esq., to Judge Glasser requesting                  09/26/2000   105   LETTER dated 9/14/00 from Jean Marie Graziano to Judge Glasser, requesting that the
                   permission for defendant Alfred Palagonia to travel to Las Vegas on vacation from                               bail restrictins currently in place with respect to Edward Garafola be extended to permit
                   7/5/00 to 7/11/00. (Johnson, Tanya) (Entered: 07/25/2000)                                                       travel to Saylorsburg, Pennsylvania on 9/17/00. (Greene, Donna) (Entered: 09/26/2000)
07/25/2000    97 ORDER as to Jack Basile, the dft will be sentenced on both cases 99 cr 589 and 00 cr           09/26/2000         ENDORSED ORDER on doc. #105 as to Edward Garafola in 1:00-cr-00196.
                 196 before the undersigned. ( Signed by Judge Nina Gershon , on 7/20/00) (Piper,                                  Application to travel to Saylorsbur, Pennsylvania on 9/17/00 Granted. ( Signed by
                 Francine) (Entered: 07/25/2000)                                                                                   Senior Judge I. L. Glasser , on 9/14/00). (Greene, Donna) (Entered: 09/26/2000)
07/25/2000    98 ORDER as to Jack Basile, Sentencing Schedule, Defense papers, including any                    09/26/2000   106 STIPULATION AND ORDER as to Alfred Palagonia in 1:00-cr-00196. It is stipulated
                 departure motions due 10/6/00; Govt response 10/13/00; Defense reply papers                                     that the net proceeds of the sale of the East Gate Property in the amount of $404,836.20
                 10/20/00; Sentencing 10/27/00 at 11:00. ( Signed by Judge Nina Gershon , on 7/21/00)                            shall be deposition into an interest-bearing account within the custody of the Clerk of
                 (Piper, Francine) (Entered: 07/25/2000)                                                                         the Court for the EDNY to abide further order of the court. ( Signed by Senior Judge I.
07/31/2000    99 LETTER dated 7/21/00 from Charles L. Weintraub, Esq., to Judge Glasser requesting                               L. Glasser , on 9/11/00). (Greene, Donna) (Entered: 09/26/2000)
                 permission to extend the jurisdictional limits of defendant Joseph Polito's bail for travel    09/29/2000   107   LETTER dated 9/8/00 from Joseph V. DiBlasi, Esq., to Judge Glasser requesting
                 between the dates of 8/1/00 and 8/20/00. (Johnson, Tanya) (Entered: 08/01/2000)                                   permission for defendant Alfred Palagonia to travel to and from Connecticut to obtain
08/01/2000         ENDORSED ORDER on document #99, granting permission to extend the                                               outpatient treatment at Silver Hill Hospital. (Johnson, Tanya) (Entered: 10/04/2000)
                   jurisdictional limits of defendant Joseph Polito's bail for travel between 8/1/00 and        09/29/2000   107   ENDORSED ORDER on document #107, granting the request for defendant Alfred
                   8/20/00. (Signed by Senior Judge I. L. Glasser on 7/24/00) (Johnson, Tanya) (Entered:                           Palagonia to travel to and from Connecticut to obtain outpatient treatment at Silver Hill
                   08/01/2000)                                                                                                     Hospital. (Signed by Senior Judge I. L. Glasser on 9/8/00) (Johnson, Tanya) Modified
08/18/2000   100 LETTER dated 8/10/00 from Joseph Benfante, counsel for defedant Temperino, to                                     on 10/04/2000 (Entered: 10/04/2000)
                 Judge Glasser enclosing defendant's travel itinerary regarding his trip to Las Vegas, and      10/05/2000   110   STPULATION and ORDER as to John Doukas in 1:00-cr-00196, substituting attorney.
                 providing the Court with the name, address, and phone number of the hotel where                                   Martin Russo terminated; Added Edward A. McDonald . ( Signed by Senior Judge I. L.
                 defendant will be staying. (Rodriguez,Angela) (Entered: 08/18/2000)                                               Glasser on 10/6/00) (Rodriguez,Angela) (Entered: 10/16/2000)
08/21/2000   101   ORDER as to Giuseppe Temperino in 1:00-cr-00196 permitting deft to travel to Las             10/10/2000   114   LETTER dated 10/5/00 from James M. LaRossa, Esq., to Judge Glasser requesting a
                   Vegas, Nevada Labor Day weekend . See letter dtd 7/27/00 to ILG from Joseph R.                                  (30 day) extension of time for defendant John Cioffoletti to file motions. (Johnson,
                   Benfante. ( Signed by Senior Judge I. L. Glasser , on 7/27/00) (Glenn, Marilyn)                                 Tanya) (Entered: 11/01/2000)
                   (Entered: 08/21/2000)
                                                                                                                10/16/2000   108   ORDER as to John Cioffoletti in 1:00-cr-00196 endorsed on letter dated 10/5/00 from
08/23/2000         LETTER dated 8/23/00 from Melinda Sarafa to Judge Glasser on behalf of Aleks Paul                               James LaRossa to Judge Glasser. Request for 30 day extension of time to file motions
                   to confirm that Mr. Paul's sentencing hearing set for 9/11/00 has been adjourned to                             is granted. ( Signed by Senior Judge I. L. Glasser on 10/6/00) (Rodriguez,Angela)
                   11/2/00 at 10:00. Applies also to 00cr196 and 00cr445. *This is document #66 in                                 (Entered: 10/16/2000)
                   99cr372. (Guzzi, Roseann) (Entered: 08/24/2000)
                                                                                                                10/16/2000   109   ORDER as to Alfred Palagonia in 1:00-cr-00196 endorsed on letter dated 10/6/00 from
08/29/2000   102 LETTER dated 5/22/00 from Jeffrey Lichtman, Esq. to Judge Glasser requesting that                                 Joseph Diblasi to Judge Glasser. Application for defendant to travel to Key West,
                 defendant Daniel Lev's bail conditions be modified, allowing him to travel to Russia                              Florida from 10/12/00 to 10/17/00 is granted. ( Signed by Senior Judge I. L. Glasser on
                 and the Ukraine for business purposes. (Lee, Tiffeny) (Entered: 08/29/2000)                                       10/6/00) (Rodriguez,Angela) (Entered: 10/16/2000)
10/16/2000   Case    1:98-cr-01101-ILG
             111 NOTICE                               Document
                        OF SUBSTITUTION OF COUNSEL to Lawrence Ray. (Johnson,244-2
                                                                             Tanya) Filed 01/01/19 counts
                                                                                                    Page  11 and228       ofhim261
                                                                                                                12 ; to sever         PageID
                                                                                                                                from his                 #: 4022
                                                                                                                                         co-defendants ; [128-1] [128-2]. (Johnson,
                   (Entered: 10/17/2000)                                                                                         Tanya) (Entered: 11/30/2000)
10/20/2000   112 LETTER dated 10/13/00 from Richard W. Brewster, Esq., to Judge Glasser requesting            11/16/2000   129 MEMORANDUM by Daniel Lev in support of is pretrial motions. (Johnson, Tanya)
                 a 30 day extension of the current motion schedule. (Johnson, Tanya) (Entered:                                 (Entered: 11/30/2000)
                 10/20/2000)
                                                                                                              11/21/2000   121 MOTION by Lawrence Ray severing his case from that of his co-defendants,
10/20/2000   113   LETTER dated 10/12/00 from AUSA Eric Corngold, to Judge Glasser informing the                               compelling the production of additional disocvery; dismissing the indictment against
                   Court of the status of this action and requesting that speedy trial be excluded to                          Ray; requiring the government to disclose evidence and permitting defendant Ray to
                   12/15/00. (Johnson, Tanya) (Entered: 10/20/2000)                                                            join in motions of co-defendants . (Guzzi, Roseann) (Entered: 11/27/2000)
10/20/2000         ENDORSED ORDER on document #113, granting the request for excludable delay as              11/21/2000   122 MEMORANDUM by Lawrence Ray in 1:00-cr-00196 in support of [121-1] motion
                   to Frank Coppa Sr.. The findings required by 18:3161()(8)(A) are hereby made.                               severing his case from that of his co-defendants, compelling the production of
                   (Signed by Senior Judge I. L. Glasser on 10/12/00) (Johnson, Tanya) (Entered:                               additional disocvery; dismissing the indictment against Ray; requiring the government
                   10/20/2000)                                                                                                 to disclose evidence and permitting defendant Ray to join in motions of co-defendants.
                                                                                                                               (Guzzi, Roseann) (Entered: 11/27/2000)
10/23/2000   115 MOTION by Edward Garafola for severance and separate trial and to suppress and
                 preclude a tape recording made by the FBI on 3/25/99 . [115-1] [115-2] (Johnson,             11/21/2000   123   AFFIDAVIT of Lawrence Ray in 1:00-cr-00196 as to Lawrence Ray in 1:00-cr-00196
                 Tanya) (Entered: 11/01/2000)                                                                                    Re: in support of defendant's [121-1] motion severing his case from that of his co-
                                                                                                                                 defendants, compelling the production additional disocvery; dismissing the indictment
10/23/2000   116 MEMORANDUM by Edward Garafola in support of his [115-1] motion for severance                                    against requiring the government to disclose evidence and defendant Ray to join in
                 and separate trial, [115-2] to suppress and preclude a tape recording made by the FBI                           motions of co-defendants. (Guzzi, Roseann) Modified on 6/17/2009 to attach a copy of
                 on 3/25/99. (Johnson, Tanya) (Entered: 11/01/2000)                                                              the affidavit, rec'd. by fax from Mr. Roth. (Vaughn, Terry). (Entered: 11/27/2000)
10/25/2000         ENDORSED ORDER dated 10/18/00 on document #76 in 99cr372 granting                          11/21/2000   124   AFFIDAVIT of Thomas G. Roth, Esq. on behalf of Lawrence Ray in 1:00-cr-00196
                   adjournment of sentencing as to Aleks Paul. Sentencing set for 12/14/00 at 10:00. (                           Re: in support of defendant Ray's [121-1] motion severing his case from that of his co-
                   Signed by Senior Judge I. L. Glasser, on 10/18/00) *This also applies to 00cr196 and                          defendants, compelling the production of additional discovery; dismissing the
                   00cr445. (Guzzi, Roseann) (Entered: 10/25/2000)                                                               indictment against Ray; requiring the government to disclose evidence and permitting
11/03/2000   117 LETTER dated 10/26/00 from Albert Brackley, Esq., to Judge Glasser requesting                                   defendant to join in motions of co-defendants (Guzzi, Roseann) (Entered: 11/27/2000)
                 permission to join any co-counsel motion addaressed to the sufficiency or legality of        11/29/2000   125 LETTER dated 11/9/00 from Amy E. Millard, Esq., to Judge Glasser requesting to
                 the indictment. (Johnson, Tanya) (Entered: 11/03/2000)                                                        modify the bail conditions of defendant Larry Berman to permit him to travel to Puerto
11/03/2000         ENDORSED ORDER on document #117, granting defense counsel's request to join                                 Rico during te first week in December. (Johnson, Tanya) (Entered: 11/29/2000)
                   any co-counsel motion. (Signed by Senior Judge I. L. Glasser on 10/27/00) (Johnson,        11/29/2000         ENDORSED ORDER on document #125, granting the request to modify the bail
                   Tanya) (Entered: 11/03/2000)                                                                                  conditions of defendant Larry Berman to permit him to travel to Puerto Rico during the
11/03/2000   118   LETTER dated 10/30/00 from Jonathan Sack to U.S. Probation Officer, Linda Fowle,                              first week in December. Itinerary to be made available to the AUSA. (Signed by Senior
                   providing updated information concerning the loss attributable to Jack Basile in                              Judge I. L. Glasser on 11/14/00) c/m (Johnson, Tanya) (Entered: 11/29/2000)
                   connection with the fraudulent sale of Holly Products Inc. securities at White Rock        11/29/2000   126   LETTER dated 11/13/00 from Nicholas G. Kaizer, Esq., to Judge Glasser requesting a
                   Partners & Co., Inc. (Piper, Francine) (Entered: 11/03/2000)                                                  one-month adjournment, until 12/15/00. for defendant Frank Coppa to submit pretrial
11/09/2000   119 ORDER, that defendant Daniel Lev 's bail conditions be modified to permit him to                                motions. (Johnson, Tanya) (Entered: 11/29/2000)
                 travel from 11/7/00 through 12/7/00. It is further ordered that defendant's passport,        11/29/2000         ENDORSED ORDER on document #126, granting the request for a one-month
                 presently in the possession of Pretrial Services, be provided to the defendant until he                         adjournment, until 12/15/00, for defendant Frank Coppa to submit pretrial motions.
                 returns from his trip. (Signed by Senior Judge I. L. Glasser on 11/2/00) (Johnson,                              (Signed by Senior Judge I. L. Glasser on 11/13/00) (Johnson, Tanya) (Entered:
                 Tanya) Modified on 11/30/2000 (Entered: 11/09/2000)                                                             11/29/2000)
11/13/2000   120 MOTION by Daniel Persico for an order granting a hearing to determine the                    11/29/2000   127 LETTER dated 11/14/00 from J. Brian Hansbury, Esq., to AUSA Eric Corngold,
                 admissability of statments and for discovery . w/supporting papers attached. (Johnson,                        regarding the plea negotiations of defendant Ernest Montevecchi. (Johnson, Tanya)
                 Tanya) (Entered: 11/16/2000)                                                                                  (Entered: 11/29/2000)
11/16/2000   128   MOTION by Daniel Lev to dismiss count one's RICO conspiracy charge and count               11/29/2000   142 MOTION for Peter F. Carr, II to appear pro hac vice on behalf of defendant Abraham
                   two's substantive RICO charge ; to dismiss the money laundering charges contained in                        Salaman. Fee #: $25.00. Receipt #: 239900 . [142-1] (Johnson, Tanya) Modified on
                                                                                                                               12/14/2000 (Entered: 12/14/2000)




11/29/2000         AFFIDAVIT by Peter F. Carr, II in further support of his application to appear pro hac     12/05/2000   137   SCHEDULING ORDER that the government shall file and serve responsive papers to
                   vice on behalf of defendant Abraham Salaman. (Annexed to doc #142) (Johnson,                                  defendant Daniel Lev's pretrial motions on or before 5:00pm on 12/11/00. The
                   Tanya) (Entered: 12/14/2000)                                                                                  defendant shall file and serve reply papers, if any, on or before 3pm on 12/13/00. Oral
                                                                                                                                 argument will be heard at 10am on 12/15/00. (Signed by Senior Judge I. L. Glasser on
11/29/2000   144 MOTION for A. John Pappalardo to appear pro hac vice on behalf of Abraham                                       11/28/00) (Johnson, Tanya) (Entered: 12/05/2000)
                 Salaman. Pro Hac Vice Filing Fee #: $25.00. Receipt #: 239898 .[144-1] (Johnson,
                 Tanya) (Entered: 12/14/2000)                                                                 12/07/2000   138   LETTER dated 11/17/00 from Jewel N. Klein, Esq., to Judge Glasser requesting
                                                                                                                                 permission for defendant Edmond Nagel to extend his stay in California until 11/27/00.
11/29/2000         AFFIDAVIT by A. John Pappalardo, Esq. in further support of his motion to appear                              (Johnson, Tanya) (Entered: 12/07/2000)
                   pro hac vice on behalf of Abraham Salaman. Pro Hac Vice Filing Fee #: $25.00.
                   Receipt #: 239898. (Annexed to doc #144) (Johnson, Tanya) (Entered: 12/14/2000)            12/07/2000         ENDORSED ORDER on document #138, granting permission for defendant Edmond
                                                                                                                                 Nagel to extend his stay in California until 11/27/00. (Signed by Senior Judge I. L.
11/30/2000   130 MOTION by John Cioffoletti to produce all exculpatory and impeachment materials ;                               Glasser on 11/17/00) (Johnson, Tanya) (Entered: 12/07/2000)
                 for disclosure of pages of documents ; to dismiss Racketerring Act 9 of Counts
                 1,2,7,8,11,12,17 and 18 . [130-1] [130-2] [130-3] (Johnson, Tanya) (Entered:                 12/07/2000   140 MOTION by Abraham Salaman for an extension of time, until 1/3/01, to file discovey
                 11/30/2000)                                                                                                   motions . [140-1] (Johnson, Tanya) (Entered: 12/12/2000)
11/30/2000   131   MEMORANDUM by defendant John Cioffoletti in support of his pretrial motions.               12/11/2000   139 SCHEDULING ORDER all defense motions which have not yet been made shall be
                   [130-1] (Johnson, Tanya) (Entered: 11/30/2000)                                                              filed and seved on or before 1/3/01; The government's response to those motions and to
                                                                                                                               the motions that have already been filed and served shall be filed and served on or
12/01/2000   147   LETTER dated 11/30/00 from AUSA Eric Corngold, to Judge Glasser requesting an                               before 1/17/01. Defendant's replies, if any, shall be filed and served on or before
                   extension of time, until 1/18/01, for the government to respond to the pretrial motions                     1/29/01. Oral argument will be heard on 2/2/01 at 10:00. (Signed by I. Leo Glasser on
                   of all defendants in this action. (Johnson, Tanya) (Entered: 01/02/2001)                                    11/30/00) (Johnson, Tanya) Modified on 01/08/2001 (Entered: 12/11/2000)
12/04/2000   132   LETTER dated 11/30/00 from AUSA Eric Corngold and AUSA Jonathan Sack, to                   12/13/2000   141 LETTER dated 12/4/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
                   Judge Glasser requesting an extension of time until 1/18/01 for the government to                           permission to extend defendant Daniel Lev's recent trip to London and Russia for
                   respond to all of defendant's pretrial motions. (Johnson, Tanya) (Entered: 12/04/2000)                      business purposesi until 1/3/01. (Johnson, Tanya) (Entered: 12/13/2000)
12/04/2000   133   SCHEDULING ORDER that the government is directed to file and serve responses to            12/13/2000   141   ENDORSED ORDER on document #141, that defendant Daniel Lev's request to extend
                   defendant John Cioffoletti's motion on or before 5pm on 12/18/00. The defendant shall                         his trip until 1/3/01 is granted. (Signed by Senior Judge I. L. Glasser on 12/4/00)
                   file and serve reply papers, if any, on or before 5pm on 11/20/00 and oral argument will                      (Johnson, Tanya) (Entered: 12/13/2000)
                   be heard at 10:00 on 12/22/00. (Signed by Senior Judge I. L. Glasser on 11/29/00) c/m
                   (Johnson, Tanya) (Entered: 12/04/2000)                                                     12/14/2000   143   ORDER, granting [142-1] the motion of Peter F. Carr, II to appear pro hac vice on
                                                                                                                                 behalf of defendant Abraham Salaman. (Signed by Senior Judge I. L. Glasser on
12/04/2000   134   LETTER dated 11/29/00 from Nicholas G. Kaizer, Esq., to JUdge Glasser requesting to                           12/6/00) c/m $25.00 filing fee paid. (Johnson, Tanya) (Entered: 12/14/2000)
                   modify the conditions of defendant Frank Coppa's pretrial release to allow him to travel
                   to California between 11/26/00 to 1/2/01. (Johnson, Tanya) (Entered: 12/04/2000)           12/14/2000   145   ORDER, granting the [144-1] motion for A. John Pappalardo to appear pro hac vice on
                                                                                                                                 behalf of Abraham Salaman. Pro Hac Vice Filing Fee #: $25.00. Receipt #: 239898.
12/04/2000   134   ENDORSED ORDER on document #134, granting permission for defendant Frank                                      (Signed by Senior Judge I. L. Glasser on 12/6/00) c/m (Johnson, Tanya) (Entered:
                   Coppa to travel to California from 12/26/00 to 1/2/01 . (Signed by Senior Judge I. L.                         12/14/2000)
                   Glasser on 11/29/00) c/m (Johnson, Tanya) (Entered: 12/04/2000)
                                                                                                              12/27/2000         LETTER dated 12/12/00 from Melinda Sarafa to Judge Glasser to confirm the
12/05/2000   135 SCHEDULING ORDER: that the government is directed to file and serve responses to                                adjournment of the sentencing to 12/20/00 as to Aleks Paul. *This is document #85 in
                 defendant Lawrence Ray's motion on or before 5pm on 12/18/00. The defendant shall                               99cr372. (Guzzi, Roseann) (Entered: 12/27/2000)
                 file and serve reply papers, if any, on or before 5pm on 12/20/00 and oral argument will
                 be heard at 10:00 on 12/22/00. (Signed by Senior Judge I. L. Glasser on 11/28/00)            12/29/2000   146   LETTER dated 11/29/00 from Joseph Dilasi, Esq., to Judge Glasser requesting
                 (Johnson, Tanya) (Entered: 12/05/2000)                                                                          permission for defendant Alfred Palagonia to travel to the Poconos for the weekend of
                                                                                                                                 12/2/00. (Johnson, Tanya) (Entered: 01/02/2001)
12/05/2000   136 SCHEDULING ORDER: that the Government shall file and serve responsive papers to
                 defendant Edward Garafola's motions on or before 5pm on 12/11/00. The defendant              12/29/2000         ENDORSED ORDER on document #146, granting permission for defendant Alfred
                 shall file and serve reply papers, if any, on or before 12/13/00, and oral argument and                         Palagonia to travel to the Poconos for the weekend of 12/2/00. (Signed by Senior Judge
                 suppression hearing will be heard on 12/15/00 at 2:00. (Signed by Senior Judge I. L.                            I. L. Glasser on 11/3/000) (Johnson, Tanya) (Entered: 01/02/2001)
                 Glasser on 11/28/00) (Johnson, Tanya) (Entered: 12/05/2000)
                                                                                                              12/29/2000   148 STIPULATION AND ORDER, by and between plaintiff and defendant John
                                                                                                                               Cioffoletti that the sale of the Seagull Lane Property may proceed and that the net
             Case    1:98-cr-01101-ILG
               proceeds                                           Document
                        of the sale in the amount of $194,909.92 shall                     244-2
                                                                       be deposited into any interest- Filed 01/01/19 Government
                                                                                                                      Page has   229    ofto261
                                                                                                                                  consented         PageID
                                                                                                                                            Mr. Paul's request to travel.#:  4023
                                                                                                                                                                          *This is document #86 in
                   bearing account within the custody of the Clerk of Court for the Eastern District of NY                         99cr372. (Guzzi, Roseann) (Entered: 01/11/2001)
                   pending further order of the Court. It is further ordered that withdrawals from this
                   account must be sought on (10) days written notice to the Government's counsel in this       01/11/2001   156 LETTER dated 1/3/01 from Richard W. Brewster, Esq., to Judge Glasser informing the
                   action. It is further ordered that the Clerk of Court is directed to deduct from the                          court that defendant Eugene Lomardo wishes to join in that part of Ernest
                   income of the investment a fee equal to (10) percent of the income earned, but not                            Montevecchi's motion seeing to dismiss the allegations in the instant indicment.
                   exceeding the fee authorized by the Judicial Conference of the U.S. It is further ordered                     (Johnson, Tanya) (Entered: 01/11/2001)
                   that each side shall bear its own costs and attorney's fees in connection with this          01/17/2001   157 LETTER dated 1/10/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to
                   stipulation and order. (Signed by Senior Judge I. L. Glasser on 12/19/00) (Johnson,                           modify the bail conditions of defendant Daniel Lev to allow the defendant to travel to
                   Tanya) (Entered: 01/08/2001)                                                                                  Russia for business purposes. (Johnson, Tanya) (Entered: 01/17/2001)
12/29/2000         ENDORSED ORDER on document #140, granting the [140-1] motion for an extension                01/17/2001   157   ENDORSED ORDER on pg 2 of doc #157, granting the request to modify defendant
                   of time, until 1/3/01, to file discovey motions as to Abraham Salaman (18). (Signed by                          Daniel Lev's bail conditions allowing him to travel to Russia from 1/15/01 to 1/28/01
                   Magistrate A. S. Chrein on 12/18/00) (Johnson, Tanya) (Entered: 01/08/2001)                                     for business purposes. (Signed by Senior Judge I. L. Glasser on 1/10/01) (Johnson,
01/03/2001   151   MOTION by Edmond Nagel to dismiss counts 1 and 2 and to sever this action . [151-1]                             Tanya) (Entered: 01/17/2001)
                   [151-2] (Johnson, Tanya) (Entered: 01/11/2001)                                               01/17/2001   158 MEMORANDUM by USA in opposition to the defendants' pretrial motions. (Johnson,
01/03/2001         MEMORANDUM by Edmond Nagel in support of the [151-1] motion to dismiss                                        Tanya) (Entered: 01/19/2001)
                   counts 1 and 2 and to [151-2] sever this action. (Annexed to document #151) (Johnson,        01/29/2001   159   REPLY by Abraham Salaman in further support of his pretrial motions. [154-1] [154-2]
                   Tanya) (Entered: 01/11/2001)                                                                                    [154-3] [154-4] [154-5] (Johnson, Tanya) (Entered: 01/31/2001)
01/03/2001   152   MOTION by Ernest Montevecchi to dismiss counts 13 and 14 and to dismiss count 2 .            01/29/2001   160   REPLY AFFIDAVIT by J. Brian Hansbury, Esq., on behalf of defendant Ernest
                   [152-1] [152-2] (w/exhibits A-F attached) (Johnson, Tanya) (Entered: 01/11/2001)                                Montevecchi in response to the government's memorandum in opposition to the
01/03/2001   153 MEMORANDUM by Ernest Montevecchi in further support of his [152-1] motion to                                      defendant's pretrial motions. (Johnson, Tanya) (Entered: 01/31/2001)
                 dismiss counts 13 and 14 and [152-2] count 2. (Johnson, Tanya) (Entered: 01/11/2001)           02/02/2001   182   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi in aniel Persico, Jack
01/03/2001   154 MOTION by Abraham Salaman for Bill of Particulars ; to turn over all impeachment                                  Basile, Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter,
                 materials to the defendants ; provide the names of all unindicted co-conspirators                                 Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia,
                 referred to in the indictment ; provide all statements made during the course and in                              Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham Salaman, Giuseppe Temperino.
                 furtherance of the conspiracy by defendants the government does not intend to call as                             Case called before Senior I. L. Glasser on 2/2/01 for Status Conference. Court
                 witnesses at the trial ; provide all evidence the goverment intends, expects or seeks to                          Reporter: Holly Driscoll. Counsel for all sides present. Mr. Rosen argues severance
                 introduce at trial . [154-1] [154-2] [154-3] [154-4] [154-5] (Johnson, Tanya) (Entered:                           motion on behalf of Garabola. Decision reserved. Mr. Rosen's motion to suppress is
                 01/11/2001)                                                                                                       denied. Mr. Roth argues severance mtoon on behalf of Ray. Decision reserved. Mr.
                                                                                                                                   Lichtman argues severance motion on behalf of defendant Lev. Decision reserved. Mr.
01/03/2001   155 MEMORANDUM by Abraham Salaman in further support of [154-1] of his pretrial                                       Rovell's motion is also reserved. Andrew Weinstein argues money laundering motion
                 motions. (Johnson, Tanya) (Entered: 01/11/2001)                                                                   on behalf of defendant Cioffoletti. Motion is denied. Ms Miranda Fritz argues money
                                                                                                                                   laundering motion on behalf of defendant Lev. Motion is denied. Brian Hansbury
01/04/2001   149   LETTER dated 1/3/01 from Richard Brewster to Judge Glasser informing that Eugene                                argues money laundering motion on behalf of defendant Monturecchi. Motion is
                   Lombardo joins in that part of Ernest Montevecchi's motion seeking to dismiss the                               denied. Mr. Giannini argues money laundering motion. Motion is denied. The court
                   allegations in the instant indictment which are duplicative to that in Southern District                        denies Mr Giannini's motion to suppress. Ms. Miranda Fritz argues motion to dismiss
                   case # 97cr1215. (Rodriguez,Angela) (Entered: 01/08/2001)                                                       Ricco counts as to defendant Lev. Motion is denied. Mr. Hansbury argues motion to
01/10/2001   150   LETTER dated 1/4/01 from Jean Marie Graziano, Esq., to Judge Glasser requesting                                 dismiss. Motion is denied. Brady material to be turned over upon request. Giglio
                   permission for defendant Edward Garafola to travel to Alabama from Friday 1/12/01 to                            material to be disclosed in sufficient time as needed by defense. Rocco Basile will be
                   1/26/01. (Johnson, Tanya) (Entered: 01/10/2001)                                                                 pleading gulity on 2/7/01, before Magistrate/Judge Pollak. Mr. Corngold expect six mor
                                                                                                                                   guiltu plea. Set the next conference fore 3/15/01 at 10:00. Trial date will be set then.
01/10/2001   150   ENDORSED ORDER on document #150, granting permission for defendant Edward                                       (Johnson, Tanya) (Entered: 03/23/2001)
                   Garafola to Travelf rom 1/12/1 to 1/26/01 . (Signed by Senior Judge I. L. Glasser on
                   1/4/01) (Johnson, Tanya) (Entered: 01/10/2001)                                               02/07/2001   163 CALENDAR ENTRY as to Rocco Basile in 1:00-cr-00196. Case called before
                                                                                                                                 Magistrate Cheryl L. Pollak on 2/7/01 for Pleading. Defense Counsel: Stephen Scaring.
01/11/2001         LETTER dateded 12/18/00 from Melinda Sarafa to Judge Glasser to confirm defendant                             AUSA: Eric Corngold. Tape # 01/03C (480-3027). Defendant pleads Guilty: Rocco
                   Aleks Paul's sentencing has been adjourned to 2/28/01 at 10:00. And also the                                  Basile (5) count(s) 5 . Set sentencing for 5/23/01 at 10:00 before Senior Judge I. L.
                                                                                                                                 Glasser . (Johnson, Tanya) (Entered: 02/22/2001)




02/14/2001         CASE reassigned to Judge Raymond J. Dearie from Judge I. Leo Glasser. Parties                03/08/2001         ENDORSED ORDER on document #170 granting permission for defendant Edward
                   notified. (Chin, Felix) (Entered: 02/24/2001)                                                                   Garafola to travel through 2/14/01. (Signed by Senior Judge I. L. Glasser on 2/6/01)
                                                                                                                                   (Johnson, Tanya) (Entered: 03/08/2001)
02/15/2001   161   ORDER, that the plea of defendant Rooco Basile is referred to Magistrate Pollak.
                   (Signed by Senior Judge I. L. Glasser on 2/1/01) (Johnson, Tanya) (Entered:                  03/08/2001   171   LETTER dated 2/8/01 from AUSA Eric Corngold, to Judge Glasser informing the
                   02/15/2001)                                                                                                     Court of the status of the request for permission from the Solicitor General to file a
                                                                                                                                   petition for writ of mandamus. (Johnson, Tanya) (Entered: 03/08/2001)
02/16/2001   162   LETTER dated 2/12/01 from Paul Schoeman to Judge Glasser and Judge Dearie, the
                   govt has agreed to request the consolidation of sentencing for dft Basile in 98 cr 1129      03/08/2001   172 LETTER dated 2/27/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
                   and 00 cr 196. (Piper, Francine) (Entered: 02/16/2001)                                                        permission for defendant Daniel Lev to miss the conference scheduled for 3/15/01.
                                                                                                                                 (Approved by Judge Glasser on 2/27/01, see pg 2 of this doc) (Johnson, Tanya)
02/22/2001   164 NOTICE of Appearance for Rocco Basile in 1:00-cr-00196 by attorney Stephen P.                                   (Entered: 03/08/2001)
                 Scaring. (Johnson, Tanya) (Entered: 02/22/2001)
                                                                                                                03/09/2001   173 LETTER dated 2/27/01 from Amy E. Millard, Esq., to Judge Glasser requesting
02/22/2001   165 LETTER dated 1.26.01 from Jean Marie Graziano to Judge Glasser enclosing a                                      permission for defendant Larry Berman to travel to St. Thomas from 3/18/01 to
                 courtesy copy of Deft Edward Garafola's Reply Memorandum. W/o attachment.                                       3/23/01. (Johnson, Tanya) (Entered: 03/09/2001)
                 (Barrett, Charryse) (Entered: 02/22/2001)
                                                                                                                03/09/2001   173   ENDORSED ORDER on document #173, granting permission for defendant Larry
02/27/2001         CASE reassigned to Senior Judge I. L. Glasser from Judge Raymond J. Dearie. This is                             Berman to travel on 3/18/01 to 3/23/01 . (Signed by Senior Judge I. L. Glasser on
                   a correction from the last reassignment. Parties notified. (Chin, Felix) (Entered:                              3/2/01) (Johnson, Tanya) (Entered: 03/09/2001)
                   02/27/2001)
                                                                                                                03/09/2001   174 TRANSCRIPT before Magistrate Pollak of the Pleading filed in case as to Rocco
02/27/2001   166   LETTER dated 2/21/01 from Joseph DiBlasi, Esq., to Judge Glasser requesting                                   Basile in 1:00-cr-00196 for dates of 2/7/01. Transcript produced by Elizabeth Barron.
                   permission for defendant Alfred Palagonia sto travel from 2/21/01 to 2/25/01. (Johnson,                       (Gonzalez, Mary) (Entered: 03/09/2001)
                   Tanya) (Entered: 02/27/2001)
                                                                                                                03/14/2001   175   LETTER dated 3/13/01 from James M. LaRossa, Esq., to Judge Glasser informing the
02/27/2001         ENDORSED ORDER on document #166, granting the application for defendant Alfred                                  Court of defendant John Cioffoletti's changed itinerary for 3/15-3/19/01. (Johnson,
                   Palagonia to travel from 2/21/01 to 2/25/01 on the condition that full travel itinerary be                      Tanya) (Entered: 03/15/2001)
                   forwarded to pretrial services. (Signed by Senior Judge I. L. Glasser on 2/21/01)
                   (Johnson, Tanya) (Entered: 02/27/2001)                                                       03/15/2001   176   LETTER dated 3/9/01 from James M. LaRossa, Esq., to Judge Glasser requesting that
                                                                                                                                   defendant Cioffoletti's bail conditions be extended to permit him to take a business trip.
02/28/2001   167   ORDER as to Aleks Paul, granting dft.'s request to adjourn sentencing from 2/28/01 to                           (Johnson, Tanya) (Entered: 03/15/2001)
                   3/28/01 at 10:00. (Signed by Senior Judge I. L. Glasser on 2/23/01). Endorsed on letter
                   dated 2/21/01 from Melinda Sarafa to Judge Glasser. (Reddy, Lisa) (Entered:                  03/15/2001         ENDORSED ORDER on document #176, granting the request to extend the bail
                   02/28/2001)                                                                                                     conditions of defendant John Cioffoletti to permit him to take a business trip/personal
                                                                                                                                   vacation to Florida from 3/15/01 to 3/19/01. (Signed by Senior Judge I. L. Glasser on
02/28/2001   168 ORDER, that defendant Daniel Lev's bail conditions be modified to permit him to                                   3/12/01) (Johnson, Tanya) (Entered: 03/15/2001)
                 travel from 3/1/01 to 4/6/01. It is further ordered that defendant's passport, presently in
                 the possession of Pretrial Services, be provided to the defendant until he return from         03/15/2001   177 NOTICE of Appearance for Ernest Montevecchi in 1:00-cr-00196 by Attorney Joseph
                 this trip. (Signed by Senior Judge I. L. Glasser on 2/27/01) (Johnson, Tanya) (Entered:                         A. Bondy (Johnson, Tanya) (Entered: 03/16/2001)
                 03/01/2001)
                                                                                                                03/15/2001   178 CALENDAR ENTRY as to Ernest Montevecchi in 1:00-cr-00196, Daniel Persico in
03/08/2001   169   LETTER dated 2/5/01 from Nicholas G. Kaizer, Esq., to Judge Glasser requesting                                1:00-cr-00196, Larry Berman in 1:00-cr-00196, John Cioffoletti in 1:00-cr-00196, John
                   permission for defendant Frank Coppa to travel from 2/25/01 to 3/13/01 and 4/5/01 to                          Doukas in 1:00-cr-00196, Walter Durchalter in 1:00-cr-00196, Edward Garafola in
                   4/12/01. (Johnson, Tanya) (Entered: 03/08/2001)                                                               1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene Lombardo in 1:00-cr-00196,
                                                                                                                                 Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in 1:00-cr-00196, Lawrence Ray in
03/08/2001         ENDORSED ORDER on document #169, granting permission for defendant Frank                                      1:00-cr-00196, Abraham Salaman in 1:00-cr-00196, Giuseppe Temperino in 1:00-cr-
                   Coppa Sr to travel from 2/25/01 to 3/13/01 and 4/5/01 to 4/12/01 . (Signed by Senior                          00196; Case called before Senior Judge I. L. Glasser on date of 3/15/01 for Pleading
                   Judge I. L. Glasser on 2/6/01) (Johnson, Tanya) (Entered: 03/08/2001)                                         Court Reporter/ESR Paul Lombardi Deft's pres. with counsels. Joseph Bondi has been
03/08/2001   170   LETTER dated 2/6/01 from Michael Rosen, Esq., to Judge Glasser requesting                                     retained by Montevecchi. Jonathan Sack says six more deft's will plead. Four have
                   permission for defendant Edward Garafola to travel through 2/14/01. (Johnson, Tanya)                          already plead. Nine may go to trial. A mandamus petition to be submitted to the
                   (Entered: 03/08/2001)                                                                                         Appellate Court. Severance motions remain undecided, and a decision will be put off,
                                                                                                                                 in anticipation of more pleas. Jury selection and trial set for 10/22/01. Criminal Pre
             Case     1:98-cr-01101-ILG
               Trial Order                                        Document
                           signed. Order of excludabel delay signed                      244-2 Filed 01/01/19
                                                                    under code "T" (Jackson,                          Page 230
                                                                                                      05/22/2001 191 ENDORSED       ofpg 261
                                                                                                                              ORDER on            PageID
                                                                                                                                         #2, document #191, granting#:   4024
                                                                                                                                                                     the request to modify
                   Ramona) (Entered: 03/21/2001)                                                                                 defedant Daniel Lev's bail conditions to allow him to travel from 5/27/01 until 6/24/01.
                                                                                                                                 (Signed by Senior Judge I. L. Glasser , on 5/21/01) (Johnson, Tanya) (Entered:
03/21/2001   179 NOTICE of Appearance for Ernest Montevecchi in 1:00-cr-00196 by Attorney Joseph                                 05/25/2001)
                 A. Bondy (Jackson, Ramona) (Entered: 03/21/2001)
                                                                                                              05/22/2001   192   LETTER dated 5/22/01 from Michael F. Bachner, Esq., to Judge Glasser requesting
03/21/2001   181 Certificate of Engagement and Criminal Pre Trial ORDER as to Ernest Montevecchi et                              permission for defendant Walter Durchalter to travel to Philadelphia, PA on 5/23/01
                 al in 1:00-cr-00196 ( Signed by Senior Judge I. L. Glasser , on 3/15/01) (Jackson,                              and return on 5/24/01. (Johnson, Tanya) (Entered: 05/25/2001)
                 Ramona) (Entered: 03/21/2001)
                                                                                                              05/22/2001   192 ENDORSED ORDER on doc #192, granting the request for permission for defendant
03/26/2001   183   ORDER as to Alfred Palagonia in 1:00-cr-00196 On condition that itinerary furnished                         Walter Durchalter to travel to Philadelphia, PA on 5/23/01 and return on 5/24/01.
                   to pre trial services including address & phone of place where def. will be staying this                    (Signed by Senior Judge I. L. Glasser, undated) (Johnson, Tanya) (Entered:
                   request is Granted. On ltr. dtd. 3/21/01 from Joseph V DiBlasi. ( Signed by Senior                          05/25/2001)
                   Judge I. L. Glasser , on 3/21/01) (Jackson, Ramona) (Entered: 03/26/2001)
                                                                                                              05/29/2001   193 LETTER dated 5/24/01 from Jeffrey Lichtman to Judge Glasser, enclosing subpoenas
03/26/2001   184   TRANSCRIPT filed in case as to Jack Basile in 1:00-cr-00196 for Arraignemnt before                          to review. (DiLorenzo, Krista) (Entered: 05/29/2001)
                   Mag Go dates of 3/15/01 ; Court Reporter/ESR: Courthouse Transcription Service
                   (Jackson, Ramona) (Entered: 03/26/2001)                                                    06/01/2001   194 LETTER dated 5/29/01 from Jeffrey Lichtman to Judge Glasser, enclosing additional
                                                                                                                               subpoenas to be so ordered. (No attachments). (DiLorenzo, Krista) (Entered:
03/26/2001   185   LETTER dated 3/21/01 from Thomas G. Roth, Esq., to Judge Glasser regarding trial                            06/01/2001)
                   presently scheduled for 10/22/01. (Johnson, Tanya) (Entered: 03/27/2001)
                                                                                                              06/01/2001         LETTER dated 5/29/01 from Melinda Sarafa to Judge Glasser on behalf of Aleks
03/28/2001   186   LETTER dated 3/27/01 from Jean Marie Graziano, Esq., to Judge Glasser requesting                              Paulto inform the Court that defendant will be traveling to Las Vegas, Nevada from
                   permission for defendant Edward Garafola to travel on 4/1/01 and return on 4/4/01.                            5/31/01 to 6/5/01. This letter also applies to case # 00cr196 and 00cr445. *This is
                   (Johnson, Tanya) (Entered: 03/28/2001)                                                                        document #90 in99cr372 (Guzzi, Roseann) (Entered: 06/01/2001)
03/28/2001         ENDORSED ORDER on document #186, granting permission for defendant Edward                  06/04/2001   195   ORDER Directing Forfeiture of Property as to Alfred Palagonia in 1:00-cr-00196.
                   Garafola to travel on 4/1/01 and return on 4/4/01 . (Signed by Senior Judge I. L.                             Certified copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on 6/4/01)
                   Glasser, on 3/27/01) (Johnson, Tanya) (Entered: 03/28/2001)                                                   (Rodriguez,Angela) (Entered: 06/05/2001)
03/30/2001         LETTER dated 3/22/01 from Melinda Sarafa to Judge Glasser on behalf of Aleks Paul          06/04/2001   196 STIPULATION AND ORDER as to Alfred Palagonia in 1:00-cr-196 designating
                   to confirm the sentencing has been adjourned until 5/22/01 at 10:00. *Also applies to                       certain funds into escrow accounts as provided herein. (Signed by Senior Judge I. L.
                   00cr196 and 00cr445. *This is document #89 in 99cr372. (Guzzi, Roseann) (Entered:                           Glasser on 6/4/01) (Rodriguez,Angela) (Entered: 06/05/2001)
                   03/30/2001)
                                                                                                              06/04/2001   198   CALENDAR ENTRY as to Alfred Palagonia. Case called before Senior Judge I. L.
04/11/2001   188 CALENDAR ENTRY as to Eugene Lombardo. Case called before Senior Judge I. L.                                     Glasser on 6/4/01 for Pleading. Defense Counsel: Joseph DiBlasi. AUSA: Eric
                 Glasser on 4/11/01 for Motion Hearing. Court Reporter: Fred Guerino. Application of                             Corngold and David Goldberg. Court Reporter:: Holly Driscoll. Defendnat pleads
                 Richard Brewster to be relieved as counsel for defendant Eugene Lombardo is granted                             Guilty: Alfred Palagonia (14) count(s) 9 and 11 . Sentencing for defendant Alfred
                 and Lawrence K. Feitell, Esq is appointed . (Johnson, Tanya) (Entered: 04/24/2001)                              Palagonia is set for 9/13/01 at 10:00 before Senior Judge I. L. Glasser . AUSA will
04/11/2001   189 CJA 20 as to Eugene Lombardo: Appointment of Attorney Lawrence Feitell. (Signed                                 move to dismiss open counts at the time of sentencing. Stipulation presented in open
                 by Senior Judge I. L. Glasser on 4/11/01) (Johnson, Tanya) (Entered: 04/24/2001)                                count, providing that $404,000.00 be hled in escrow account. (Johnson, Tanya)
                                                                                                                                 (Entered: 06/11/2001)
04/20/2001   187   LETTER dated 4/3/01 from Richard Brewster, Esq., to Judge Glasser requesting to be
                   relieved as counsel for defendant Eugene Lombardo. (Johnson, Tanya) (Entered:              06/04/2001         LETTER dated 6/4/01 from Melinda Sarafa to Judge Glasser requesting the Court
                   04/24/2001)                                                                                                   endorse Mr. Paul's request for release of the $100,000 cash bail on deposit in the
                                                                                                                                 Southern District. *This is document #91 in 99cr372 (Guzzi, Roseann) (Entered:
05/17/2001   190 USCA Order certified on 5/8/01 it is Ordered that the stay is Granted until further order                       06/12/2001)
                 of this Court. It is further ordered the respondents shall file a brief on or before May
                 17,2001. Judge notified. Ackn mailed. USCA # 01-3031. (Gonzalez, Mary) (Entered:             06/05/2001   197 LETTER dated 5/31/01 from Amy E. Millard, Esq., to Judge Glasser requesting
                 05/17/2001)                                                                                                   permission for defendant Larry Berman to travel to Las Vegas from 7/2/01 - 7/6/01.
                                                                                                                               (Johnson, Tanya) (Entered: 06/08/2001)
05/22/2001   191 LETTER dated 5/18/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting to
                 modify defendant Daniel Lev's bail conditions to permit him to travel for business from      06/05/2001         ENDORSED ORDER on document #197, granting permission for defendant Larry
                 5/27/01 to 6/24/01. (Johnson, Tanya) (Entered: 05/25/2001)                                                      Berman to travel to Las Vegas from 7/2/01 to 7/6/01 . (Signed by Senior Judge I. L.
                                                                                                                                 Glasser on 6/4/01) (Johnson, Tanya) (Entered: 06/08/2001)




06/06/2001   199 ORDER, endorsed on the 6/6/01 letter from Mr. DiBlasi, so ordering Mr. DiBlasi's                                Ordered: Senior Judge I. L. Glasser, on 6.21.01). C/F (Barrett, Charryse) (Entered:
                 request for permission for his client Alfred Palagonia to travel to Puerto Rico beginning                       06/26/2001)
                 6/11/01 through 6/16/01. ( Signed by Senior Judge I. L. Glasser , on 6/6/01.) (Vaughn,
                 Terry) (Entered: 06/11/2001)                                                                 06/28/2001   208   ORDER as to Frank Coppa Sr. in 1:00-cr-00196: Request for enlargement of
                                                                                                                                 defendants' conditions of pretrial release to permit travel to Florida in August for family
06/07/2001   201 ORDER that the restraining order on Security Capital account #69010933 in the name                              wedding granted. See letter dated June 26, 2001 from Nicholas Kaizer to Hon. I. Leo
                 of defendant Alfred Palagonia shall be removed and the assets in said account released                          Glasser. ( Signed by Senior Judge I. L. Glasser , on 06/26/01). (Chee, Alvin) (Entered:
                 to Mr. Palagonia immediately upon the execution of this order. (Signed by Senior                                07/03/2001)
                 Judge I. L. Glasser on 6/5/01) (Johnson, Tanya) (Entered: 06/13/2001)
                                                                                                              07/05/2001   209   CERTIFICATE OF SERVICE as to Alfred Palagonia notice service of a consent order
06/07/2001   202   LETTER dated 6/1/01 from Joseph Diannini, Esq., to Judge Glasser requesting to                                of forfeiture. [195-1] (Johnson, Tanya) (Entered: 07/11/2001)
                   modify the conditions of supervised release as to defendant Daniel Persico to allow the
                   defendant to travel to Ft. Lauderdale, Florida on 6/15/01 to 6/25/01. (Johnson, Tanya)     07/10/2001   210   CALENDAR ENTRY as to Abraham Salaman. Case called before Senior Judge I. L.
                   (Entered: 06/14/2001)                                                                                         Glasser on 7/10/01 for Status Conference. Defense Counsel: A. John Pappalardo.
                                                                                                                                 AUSA: Jonathan Sack for Eric Corngold. Court Reporter: Diana Periera. Defendant
06/07/2001         ENDORSED ORDER on document #202, granting the request to modify the conditions                                Salaman has been charged in two cases: 00cr930 and 01cr196. The Berkun case is set
                   of supervised release as to defendant Daniel Persico to allow the defendant to travel to                      for trial on 10/1/01. The Coppa case is set for trial on 10/22/01. Counsel discuss
                   Ft. Lauderdale, Florida on 6/15/01 to 6/25/01. (Signed by Senior Judge I. L. Glasser on                       evidence in both cases. There are six boxes of documents in the Berkun case. Mr
                   6/6/01) (Johnson, Tanya) (Entered: 06/14/2001)                                                                Pappalardo states that this will be very difficult to be on trial on the Berkun case and
                                                                                                                                 prepare for the Coppa trial. AUSA Jonathan Sack states that the Government will turn
06/08/2001   200   CALENDAR ENTRY as to John Doukas. Case called before Senior Judge I. L. Glasser                               over Giglio, Brady and Argus material before the Coppa Case. Mr. Sack suggests
                   on 6/8/01 for Pleading. Defense Counsel: Edward McDonald. AUSA: Eric Corngold.                                empaneling a jury on 00cr196 and starting one week later, to give Mr. Pappalardo time
                   Court Reporter: Holly Driscoll. Defendant pleads Guilty: John Doukas (8) count(s) 9,                          to go over 3500 material. Counsel will inform the Court. (Johnson, Tanya) (Entered:
                   16 . Set sentencing for 11/20/01 at 10:00 before Senior Judge I. L. Glasser . Transcript                      07/16/2001)
                   of proceedings is sealed. (Johnson, Tanya) (Entered: 06/13/2001)
                                                                                                              07/11/2001   213 LETTER dated 7/10/01 from Joseph R. Benfante, Esq., to Judge Glasser requesting
06/20/2001   203 LETTER dated 6.20.01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting                                 permission for defendant Joseph Temperino to travel from 7/16/01 to 7/23/01.
                 permission o/b/o Daniel Lev to extend his recent trip to Moscow, until 7.10.01, for                           (Johnson, Tanya) Modified on 07/19/2001 (Entered: 07/19/2001)
                 business purposes.(Barrett, Charryse) Modified on 06/29/2001 (Entered: 06/26/2001)
                                                                                                              07/11/2001   213 ENDORSED ORDER on pg #2 of document #213, granting permission for defendant
06/21/2001   205 LETTER dated 06/21/01 from Eric Corngold, AUSA, to Hon. I. Leo Glasser, with                                  Giuseppe Temperino to travel from 7/16/01 to 7/23/01. (Signed by Senior Judge I. L.
                 information attached. (Chee, Alvin) (Entered: 06/27/2001)                                                     Glasser , on 7/10/01) (Johnson, Tanya) Modified on 07/19/2001 (Entered: 07/19/2001)
06/22/2001   207 CALENDAR ENTRY as to Edmond Nagel in 1:00-cr-00196; Case called before Senior                07/16/2001   211   LETTER sent to docketing dated 7/12/01 from Melinda Sarafa, Esq. to Judge Glasser
                 Judge I. L. Glasser on date of 06/22/01 for pleading. Defendant, on bail, present with                          confirming that sentencing of Deft. is adjourned to 7/25/01 at 11:00. (Permaul, Jenny)
                 counsel Michael Rovell. AUSA Eric Corngold present as well. Court Reporter: Marsha                              (Entered: 07/17/2001)
                 Diamond. Defendant's first appearance. Informed of rights. Waiver of indictment
                 executed for defendant Nagel. Defendant withdraws not guilty plea and enters guilty          07/19/2001   212 LETTER dated 7/11/01 from Jeffrey Lichtman to Judge Glasser additional subpoenas.
                 plea to ct. #11 of the indictment and a superseding information in CR 01-705. Bail                            (Jackson, Ramona) (Entered: 07/19/2001)
                 continued for defendant. Case adjourned to 11-14-01 for sentencing at 10 am. Guilty:
                 Edmond Nagel (13) count(s) 11 . (Chee, Alvin) (Entered: 07/03/2001)                          07/23/2001         ORDER as to Aleks Paul, adjourning dft's sentencing to 7/31/01 at 10:30. ( Signed by
                                                                                                                                 Senior Judge I. L. Glasser , on 7/23/01). Endorsed on letter dated 7/20/01 from Melinda
06/25/2001   204   LETTER dated 6/22/01 from Melinda Sarafa to Judge Glasse confirming the                                       Sarafa to Judge Glasser. See doc #95 in case 99-cr-372. (Sica, Michele) (Entered:
                   adjournment of the sentencing from 6/29/0 to 7/12/01 at 10:30. (DiLorenzo, Krista)                            07/24/2001)
                   (Entered: 06/27/2001)
                                                                                                              07/25/2001   214   ORDER as to Alfred Palagonia in 1:00-cr-00196 that all restraints previously imposed
06/25/2001   206 ORDER as to Aleks Paul granting dft's request to adjourn sentencing from 6/29/01 to                             by this Court upon the Vista Account are hereby lifted solely to the extent necessary to
                 7/12/01 at 10:30. (Signed by Senior Judge I. L. Glasser on 6/25/01). See letter dated                           effectuate payment of $400,000.00 into an escrow account to be maintained by Joseph
                 6/22/01 from Melinda Sarafa to Judge Glasser. (DiLorenzo, Krista) (Entered:                                     DiBlasi, Esq., as set forth herein. (Signed by Senior Judge I. L. Glasser , on 7/20/01).
                 06/27/2001)                                                                                                     (Sica, Michele) (Entered: 07/25/2001)
06/26/2001         ENDORSED ORDER, on document # 203, as to Daniel Lev in 1:00-cr-00196,                      07/27/2001   215   TRANSCRIPT of Plea before Judge Glasser filed in case as to Edmond Nagel in 1:00-
                   GRANTING the request to extend his recent trip to Moscow until 7.10.01. (So                                   cr-00196 for dates of 6/22/01 ; Court Reporter: M. Diamond (Jean (Entered:
                                                                                                                                 07/27/2001)
07/31/2001   Case    1:98-cr-01101-ILG
             216 LETTER                                        Document
                        dated 7/20/01 from Counsel Melinda Sarafa                     244-2 Filed 01/01/19 adjourned
                                                                  to Judge Glasser confirming               Pageto 1/10/02
                                                                                                                     231at of
                                                                                                                           10:00261      PageID
                                                                                                                                for sentencing. AUSA will#:
                                                                                                                                                         move4025
                                                                                                                                                             to dismiss underlying
                   conversation with Louise Schillat that Mr. Paul's sentencing has been adjourned to                           indictment at sentencing. (Sica, Michele) (Entered: 09/25/2001)
                   7/31/01 at 10:30 a.m. (Drayton, Lorraine) (Entered: 07/31/2001)
                                                                                                             09/21/2001   228 CALENDAR ENTRY as to Larry Berman in 1:00-cr-00196; Case called before Senior
08/02/2001   219 CALENDAR ENTRY as to Walter Durchalter in 1:00-cr-00196; Case called before                                  Judge I. L. Glasser on 9/21/01 for pleading. AUSA Eric Corngold/Jonathan Sack and
                 Magistrate A. S. Chrein on 8/2/01 for pleading. AUSA Jonathan Sack and dft present                           dft present with counsel Amy Millard. Court Reporter/ESR Mike Picozzi. Dft
                 with counsel Michael Bachner. Tape # 01/52(469-3027). Dft consented to plead before                          withdraws not guilty plea and pleads Guilty: Larry Berman (6) count(s) 5 . Case
                 Mag. Judge. Bail Modification granted to extend dft's travel to Pennsylvania . Dft                           adjourned to 1/17/02 at 10:00 for sentencing. AUSA will move to dismiss open counts.
                 pleads Guilty: Walter Durchalter (9) count(s) 4, 6, 7 . Transcript of plea proceedings                       Consent order of forfeiture signed. (Sica, Michele) (Entered: 09/25/2001)
                 ordered sealed except 1 copy to be given to Judge Glasser and 1 copy each to be given
                 to counsel. Sentencing set for 12/11/01 at 10:00. (Sica, Michele) (Entered: 08/03/2001)     09/21/2001   229   ORDER Directing Forfeiture of Property as to Larry Berman in 1:00-cr-00196. (
                                                                                                                                Signed by Senior Judge I. L. Glasser , dated: 9/21/01) (Sica, Michele) (Entered:
08/02/2001         Attorney update in case as to Walter Durchalter. Attorney Michael F. Bachner for                             09/25/2001)
                   Walter Durchalter added. (Sica, Michele) (Entered: 06/29/2004)
                                                                                                             09/24/2001         Sentencing held Aleks Paul (15) count(s) 11 (Sica, Michele) (Entered: 09/24/2001)
08/03/2001   217 NOTICE of Appearance for Walter Durchalter in 1:00-cr-00196 by Attorney Michael
                 F. Bachner (Sica, Michele) (Entered: 08/03/2001)                                            09/24/2001   225 JUDGMENT Aleks Paul (15) count(s) 11. Dft pled guilty to count #5 in CR 99-372,
                                                                                                                              count #11 in CR 00-196, and count #2 in CR 00-445. Special assessment $250. Dft is to
08/03/2001   218 ORDER as to Walter Durchalter in 1:00-cr-00196 referring the guilty plea to Mag.                             be imprisoned for 63 mos. to run concurrent on all counts. Dft shall surrender to Bureau
                 Chrein. ( Signed by Senior Judge I. L. Glasser , on 8/1/01). (Sica, Michele) (Entered:                       of Prisons before 2:00 pm on 10/30/01. Upon release from prison, dft shall be on
                 08/03/2001)                                                                                                  supervised release for 3 years. ( Signed by Senior Judge I. L. Glasser , on 9/17/01)
                                                                                                                              (Sica, Michele) (Entered: 09/24/2001)
08/23/2001   220   LETTER dated 8/17/01 from AUSA Jonathan Sack to Judge Glasser confirming that
                   the sentencing for dft Aleks Paul has been adjourned to 9/17/01 at 10:30. (Sica,          09/24/2001         DISMISSAL of Count(s) on Government Motion as to Aleks Paul in 1:00-cr-00196
                   Michele) (Entered: 08/24/2001)                                                                               party Aleks Paul in 1:00-cr-00196 Counts Dismissed: Aleks Paul (15) count(s) 1, 2, 3,
                                                                                                                                4, 5, 6, 7, 8, 9, 10, 12 (Sica, Michele) (Entered: 09/24/2001)
09/05/2001   221   ORDER as to Aleks Paul in 1:00-cr-00196 that the sentencing for dft has been
                   adjourned to 9/17/01 at 10:30. ( Signed by Senior Judge I. L. Glasser , on 8/31/01).      09/24/2001   230   CALENDAR ENTRY as to Frank Coppa Sr. in 1:00-cr-00196; Case called before
                   Endorsed on letter dated 8/17/01 from AUSA Jonathan Sack to Judge Glasser. (Sica,                            Senior Judge I. L. Glasser on 9/24/01 for pleading. AUSA Eric Corngold/Jonathan
                   Michele) (Entered: 09/07/2001)                                                                               Sack and dft present with counsel Larry Bronson. Court Reporter/ESR Paul Lombardi.
                                                                                                                                Dft withdraws not guilty plea and pleads Guilty: Frank Coppa (1) count(s) 15 .
09/10/2001   222 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before Senior                                  Sentencing set for 1/16/02 at 10:00. AUSA will move to dismiss open counts. (Sica,
                 Judge I. L. Glasser on 9/10/01 for status conf. AUSA Eric Corngold and dft present                             Michele) (Entered: 09/25/2001)
                 with counsel Thomas Roth. Dft Ray wants another lawyer. Mr. Roth is relieved. Dft
                 Ray to get another lawyer ASAP.Court Reporter/ESR Holly Driscoll. (Sica, Michele)           09/25/2001   231   MOTION by USA in 1:00-cr-00196 as to Frank Coppa Sr. in 1:00-cr-00196, Ernest
                 (Entered: 09/14/2001)                                                                                          Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in 1:00-cr-
                                                                                                                                00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-00196, John
09/17/2001   223   LETTER dated 9/4/01 from Thomas Roth, Esq. to Judge Glasser requesting a status                              Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter Durchalter in
                   conf. (Sica, Michele) (Entered: 09/17/2001)                                                                  Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene Lombardo in
09/17/2001   224   CALENDAR ENTRY as to Aleks Paul ; Case called before Senior Judge I. L. Glasser                              1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in 1:00-cr-00196,
                   on 9/17/01 for sentencing. AUSA Jonathan Sack and dft present with counsel Benjamin                          Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in 1:00-cr-00196, Lawrence Ray in
                   Brafman. Court Reporter/ESR Fred Guerino. Dft sentenced to imprisonment for 63                               1:00-cr-00196, Abraham Salaman in 1:00-cr-00196, Giuseppe Temperino in 1:00-cr-
                   mos. to run concurrent on all counts, plus 3 years of supervised release. Open counts                        00196 for an adjournment in the case and an exclusion of time under the speedy trial
                   dismissed on government's motion. Special assessment $250. (Sica, Michele) (Entered:                         act . (Sica, Michele) (Entered: 09/26/2001)
                   09/24/2001)                                                                               09/25/2001   232 MEMORANDUM of law by USA in 1:00-cr-00196 as to Frank Coppa Sr. in 1:00-cr-
09/21/2001   226   SUPERSEDING INFORMATION as to Daniel Lev (11) count(s) 1s (Sica, Michele)                                  00196, Ernest Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack
                   (Entered: 09/25/2001)                                                                                      Basile in 1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-
                                                                                                                              00196, John Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter
09/21/2001   227 CALENDAR ENTRY as to Daniel Lev in 1:00-cr-00196; Case called before Senior                                  Durchalter in Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene
                 Judge I. L. Glasser on 9/21/01 for pleading. AUSA Eric Corngol/Jonathan Sack and dft                         Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in
                 present with counsel Jeffrey Lichtman. Court Reporter/ESR Mike Picozzi. Dft                                  1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in 1:00-cr-00196,
                 withdraws not guilty plea and pleads Guilty: Daniel Lev (11) count(s) 1s . Case                              Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-00196, Giuseppe
                                                                                                                              Temperino in 1:00-cr-00196 in support of [231-1] motion for an adjournment in the




                   case and an exclusion of time under the speedy trial act. (Sica, Michele) (Entered:       10/02/2001   236 MOTION by John Cioffoletti in 1:00-cr-00196 for orders as specified . (Sica, Michele)
                   09/26/2001)                                                                                                (Entered: 10/02/2001)
09/25/2001   233   AFFIDAVIT of David Pitofsky as to Frank Coppa Sr. in 1:00-cr-00196, Ernest                10/02/2001   237 MEMORANDUM by John Cioffoletti in 1:00-cr-00196 in support of [236-1] motion
                   Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in 1:00-cr-                     for orders as specified (Sica, Michele) (Entered: 10/02/2001)
                   00196, Rocco Basile 1:00-cr-00196, Larry Berman in 1:00-cr-00196, John Cioffoletti
                   in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter Durchalter in 1:00-cr-00196,       10/02/2001   239   LETTER dated 9/25/01 from Joseph Bondy, Esq. to David Pitofsky that pursuant to
                   Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene Lombardo in                            their conversation the dft will not be entering a guilty plea on 9/28/01, and requesting
                   1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in 1:00-cr-00196,                             that all outstanding and still withheld Brady and Giglio materials be produced. (Sica,
                   Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in 1:00-cr-00196, Lawrence Ray in                             Michele) (Entered: 10/02/2001)
                   1:00-cr-00196, Abraham Salaman in 1:00-cr-00196, Giuseppe Temperino in 1:00-cr-           10/02/2001   245   CALENDAR ENTRY as to Aleks Paul ; Case called before Senior Judge I. L. Glasser
                   00196 in support Re: [231-1] motion for an adjournment in the case and an exclusion of                       on 10/02/01 for bail hearing. AUSA Jonathan Sack and dft present with counsel. Court
                   time under the speedy trial act. (Sica, Michele) (Entered: 09/26/2001)                                       Reporter/ESR Gene Rudolph. Bail hearing continued to 10/09/01 at 11:00. Government
09/25/2001   234   ORDER of Excludable Delay from 10/29/01 to 12/3/01 as to Frank Coppa Sr. in 1:00-                            makes application to revoke bail, surety Rima Shargel wants to be released from bond.
                   cr-00196, Ernest Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack                         Government is directed to provide an order to exonerate surety Rima Shargel and
                   Basile in 1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-                             release her property that was previously posted to secure Mr. Paul's release on bail. Dft
                   00196, John Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter                               remanded. Defense counsel has substitute surety. Court directs defense counsel to give
                   Durchalter in 1:00-cr-00196, Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-                        the government a list of the sureties so the government can check them out. (Sica,
                   00196, Eugene Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred                               Michele) (Entered: 10/05/2001)
                   Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in 1:00-cr-    10/02/2001   246   CALENDAR ENTRY as to John Cioffoletti in 1:00-cr-00196; Case called before
                   00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-00196, Giuseppe                             Senior Judge I. L. Glasser on 10/02/01 for pleading. AUSA David Pitofsky/Jonathan
                   Temperino in 1:00-cr-00196 ( Signed by Senior Judge I. L. Glasser , Dated 9/25/01)                           Sack and dft present with counsel. Court Reporter/ESR Gene Rudolph. Dft withdraws
                   (Sica, Michele) (Entered: 09/26/2001)                                                                        not guilty plea and pleads Guilty: John Cioffoletti (7) count(s) 3, 4, 5, 6, 9, 10, 15, 16 .
09/28/2001   238 CALENDAR ENTRY as to Eugene Lombardo in 1:00-cr-00196; Case called before                                      Sentencing set for 12/14/01 at 11:00. (Sica, Michele) (Entered: 10/09/2001)
                 Senior Judge I. L. Glasser on 9/28/01 for pleading. AUSA Eric Corngold/David                10/04/2001   241   ORDER Directing Forfeiture of Property as to John Cioffoletti; dft shall forfeit a total
                 Pitofsky and dft present with counsel Lawrence Feitell. Court Reporter/ESR Pual                                of $110,000.00 to the US as property involved in the alleged securities fraud
                 Lombardi. Dft withdraws not guilty plea and pleads Guilty: Eugene Lombardo (12)                                conspiracy. (Signed by Senior Judge I. L. Glasser, 10/02/01). 4 certified copies sent to
                 count(s) 2 . Sentencing set for 01/23/02 at 10:00. AUSA will move to dismiss all open                          AUSA David Goldberg. (Sica, Michele) (Entered: 10/04/2001)
                 counts. (Sica, Michele) (Entered: 10/02/2001)
                                                                                                             10/04/2001   242   ORDER as to Aleks Paul in 1:00-cr-00196 granting request to release the $150,000.00
10/01/2001         LETTER dated 10/1/01 from David Smith, Esq. to Hon. Raymond Dearie requesting a                              bond to Rima Shargel. (Signed by Senior Judge I. L. Glasser , on 10/01/01). Endorsed
                   modification of defendant's bail conditions to allow Mr. Basile to travel to Boston on                       on letter dated 9/28/01 from Melinda Sarafa to Judge Glasser. (Sica, Michele) Modified
                   10/6/01 to 10/8/01. (This is document #1224 in case 98-cr-1129). (Chee, Alvin)                               on 10/04/2001 (Entered: 10/04/2001)
                   Modified on 10/01/2001 (Entered: 10/01/2001)
                                                                                                             10/04/2001   243   ORDER as to Aleks Paul that pursuant to Rule 46(f), Rima Shargel, a surety on bail
10/01/2001         ENDORSED ORDER as to Rocco Basile in 1:00-cr-00196: So ordered. Defendant's                                  bonds previously securing the release of dft Paul, be exonerated with respect to such
                   bail modified to allow defendant to travel to Boston on 10/6/01 to 10/8/01. Endorsed on                      bonds and that all property posted as security by Rima Shargel in connection with such
                   doc. #1224 in 98-cr-1129. C/M by chambers. ( Signed by Judge Raymond J. Dearie , on                          bonds be released. ( Signed by Senior Judge I. L. Glasser , on 10/03/01) (Sica, Michele)
                   10/1/01) (Chee, Alvin) (Entered: 10/01/2001)                                                                 (Entered: 10/04/2001)
10/01/2001   240   CALENDAR ENTRY as to Giuseppe Temperino in 1:00-cr-00196; Case called before              10/04/2001   244   ORDER as to dft John Cioffoletti in 1:00-cr-00196 and Mary Cioffoletti, that the Clerk
                   Senior Judge I. L. Glasser on 10/01/01 for pleading. AUSA Eric Corngold and dft                              of the Court for the EDNY shall, within 10 business days, issue a check in the amount
                   present with counsel Joseph Benfante. Court Reporter/ESR Mike Picozzi. Dft                                   of $110,000.00 from the funds on deposit in the EDNY Escrow Account, payable to the
                   withdraws not guilty plea and pleads Guilty: Giuseppe Temperino (19) count(s) 6 .                            "United States Marshals Service", in full and complete payment of the Consent Order
                   Sentencing set for 12/12/01 at 10:00. Government makes application to dismiss                                of Forfeiture, pursuant to the details of this order, and that each side shall bear its own
                   pending counts at time of sentencing; granted. (Sica, Michele) (Entered: 10/03/2001)                         costs and attorny's fees. (Signed by Senior Judge I. L. Glasser , on 10/02/01) (Sica,
10/02/2001   235   LETTER dated 8/14/01 from AUSA David Goldberg to Amy Millard, Esq. confirming                                Michele) (Entered: 10/04/2001)
                   the agreement that the Government will file a Release of Notice of Pendency. (Sica,       10/04/2001   249   CALENDAR ENTRY as to Abraham Salaman in 1:00-cr-00196; Case called before
                   Michele) (Entered: 10/02/2001)                                                                               Senior Judge I. L. Glasser on 10/4/01 for pleading. Court Reporter/ESR Mickey
                                                                                                                                Brymer. AUSA Eric Corngold/David Pitofsky and dft present with counsel. Dft
             Case    1:98-cr-01101-ILG
               withdraws                                         Document
                         not guilty plea and pleads Guilty: Abraham                    244-2
                                                                    Salaman (18) count(s) 3. Filed 01/01/19 counsel.
                                                                                                             Page        232
                                                                                                                     Voluntary     of 261
                                                                                                                               surrender          PageID
                                                                                                                                         dated 1/2/02.            #: 4026
                                                                                                                                                       Remaining Counts dismissed. (Guzzi,
                   Sentencing set for 12/17/01 at 10:30. (Sica, Michele) (Entered: 10/11/2001)                                    Roseann) (Entered: 10/26/2001)
10/10/2001   247   ORDER Directing Forfeiture of Property as to Abraham Salaman in 1:00-cr-00196 that          10/18/2001         Sentencing held as to Jack Basile (4) count(s) 5. (Guzzi, Roseann) (Entered:
                   dft shall forfeit $50,000.00 to the US as property involved in the alleged securities                          10/26/2001)
                   fraud in count 3 of the indictment. (Signed by Senior Judge I. L. Glasser , dated:
                   10/04/01). 4 certified copies sent to AUSA David Goldberg. (Sica, Michele) (Entered:        10/18/2001         DISMISSAL of Count(s) on Government Motion as to Jack Basile in 1:00-cr-00196
                   10/10/2001)                                                                                                    Counts Dismissed: Jack Basile (4) count(s) 2, 6, 7, 8. (Guzzi, Roseann) (Entered:
                                                                                                                                  10/26/2001)
10/10/2001   248   ORDER as to Daniel Lev in 1:00-cr-00196, Modifying Conditions of Release to allow
                   dft to travel to Russia from 10/14/01 to 10/28/01 . ( Signed by Senior Judge I. L.          10/25/2001   255   LETTER dated 10/17/01 from USPO Linda Fowle to Judge Glasser advising that the
                   Glasser , on 10/9/01). Endorsed on letter dated 10/9/01 from Jeffrey Lichtman, Esq. to                         there has been a delay in the presentence investigation. (Sica, Michele) (Entered:
                   Judge Glasser. (Sica, Michele) (Entered: 10/10/2001)                                                           10/25/2001)

10/12/2001   250   TRANSCRIPT of status conf. filed in case as to Aleks Paul in 1:00-cr-00196 for dates        10/26/2001   257 JUDGMENT dated 10/18/01 as to Jack Basile (4) count(s) 5. Defendant is sentenced to
                   of 10/2/01; AUSA Jonathan Sack and dft present with counsel Melinda Serafa. Court                            Count 5 and receives 37 months imprisonment followed by 3 years supervised release
                   Reporter/ESR: Gene Rudolph. (Sica, Michele) (Entered: 10/12/2001)                                            and $150.00 special assessment Restitution in the amount $990,000.00. this sentence is
                                                                                                                                to run concurrent with sentence imposed in 99cr589. Remaining Counts dismissed.
10/15/2001   251   LETTER dated 10/10/01 from Linda Fowle, USPO to Judge Glasser advising that the                              Defendant to receive alcohol treatment. Defendant shall surrender at 12:00 on 1/2/02 if
                   presentence investigation will be delayed. (Sica, Michele) (Entered: 10/15/2001)                             there has been no institution designated by the bureau of prisons at such times. Special
                                                                                                                                Conditions: compliance with the restitution order and the defendant is ordered to make
10/15/2001   253 MANDATE OF USCA (certified copy) as to Frank Coppa Sr. in 1:00-cr-00196, Ernest                                payments of retitution at $500 per month on each indictment beginning 90 days after
                 Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in 1:00-cr-                         release from custody. The defendant is to provide full financial disclosure to the
                 00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-00196, John                                      Probation Department. Defendant is directed not to obtain employment in the
                 Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter Durchalter in 1:00-                         securitiies industries. Defendant is to receive alcohol abuse treatment and mental health
                 cr-00196, Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene                                treatment. ( Signed Judge Nina Gershon, on 10/18/01) party Jack Basile in 1:00-cr-
                 Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in                                  00196 terminated. c/m (Guzzi, Roseann) (Entered: 10/26/2001)
                 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in 1:00-cr-00196,
                 Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-00196, Giuseppe                     10/26/2001   258   LETTER dated 10/23/01 from USPO Carol Pizarro to Judge Glasser advising that there
                 Temperino in 1:00-cr-00196 Re: granting writ & remanded . The Government's petition                              has been a delay in the presentence investigation as to dft Frank Coppa Sr. (Sica,
                 for a writ of mandamus is granted, and the cause is Remanded for further proceedings                             Michele) (Entered: 10/26/2001)
                 in accordance with the opinion of this Court.(See opinion for further details). . Issued as
                 mandate on 10/10/01. Judge notified. Ackn mailed. USCA # 01-3031. (Gonzalez,                  11/02/2001   263 CALENDAR ENTRY as to Edward Garafola in 1:00-cr-00196; Case called before
                 Mary) (Entered: 10/18/2001)                                                                                    Senior Judge I. L. Glasser on date of 11/2/01 for pleading. AUSA David Pitofsky and
                                                                                                                                dft present with counsel Michael Rosen. Court Reporter/ESR Tony Mancuso. Dft
10/15/2001   254 CALENDAR ENTRY as to Ernest Montevecchi in 1:00-cr-00196; Case called before                                   withdraws not guilty plea and pleads Guilty: Edward Garafola (10) count(s) 19 .
                 Senior Judge I. L. Glasser on 10/15/01 for pleading. AUSA Jonathan Sack and dft                                Sentencing set for 2/4/02 at 10:00. (Sica, Michele) (Entered: 11/06/2001)
                 present with counsel Joseph Bondy. Court Reporter/ESR Diana Pereira. Dft withdraws
                 not guilty plea and pleads Guilty: Ernest Montevecchi (2) count(s) 2 . Sentencing set         11/06/2001   259 MOTION by Edward Garafola in 1:00-cr-00196 for severance and a separate trial on
                 for 1/9/02 at 10:00. AUSA will move to dismiss open counts. (Sica, Michele) (Entered:                          counts 19 and 20, and granting a hearing and thereafter suppressing and precluding a
                 10/22/2001)                                                                                                    tape recording of dft made by the FBI on 3/25/99 (Sica, Michele) (Entered: 11/06/2001)

10/18/2001   252   LETTER dated 10/15/01 from USPO Carol Pizarro to Judge Glasser advising that the            11/06/2001   260 MEMORANDUM by Edward Garafola in 1:00-cr-00196 in support of [259-1] motion
                   presentence investigation as to dft Lombardo has been delayed. (Sica, Michele)                               for severance and a separate trial on counts 19 and 20, and granting a hearing and
                   (Entered: 10/18/2001)                                                                                        thereafter suppressing and precluding a tape recording of dft made by the FBI on
                                                                                                                                3/25/99 (Sica, Michele) (Entered: 11/06/2001)
10/18/2001   256 CALENDAR ENTRY as to Jack Basile in 1:00-cr-00196 and in 1:99-cr-589; Case
                 called before Judge Nina Gershon on date of 10/18/01 for sentencing. AUSA Jonathan            11/06/2001   261 MEMORANDUM by USA in 1:00-cr-00196 as to Edward Garafola in 1:00-cr-00196
                 Sack. John Jacobs for the defendant. Court Reporter/Ronald Tolkin. USPO Mark                                   in opposition to [259-1] motion for severance and a separate trial on counts 19 and 20,
                 Gjelaj. Defendant is sentenced to 37 months on each indictment to run concurrent                               and granting a hearing and thereafter suppressing and precluding a tape recording of dft
                 Count 2s in 99cr589 and Count 5 in 00cr196; 3 years supervised release on each Count                           made by the FBI on 3/25/99 (Sica, Michele) (Entered: 11/06/2001)
                 to run concurrent. $150.00 special assessment fee. Restitution in the amount of 1.2           11/06/2001   262 Reply MEMORANDUM by Edward Garafola in 1:00-cr-00196 in further support of
                 Million in 99cr589 and Restitution in the amount of $990,000 Restitution in 00cr196.                           [259-1] motion for severance and a separate trial on counts 19 and 20, and granting a
                 Elizabeth Macedonia files notice of appearance and substitutes out John Jacobs as




                   hearing and thereafter and precluding a tape recording of dft made by the FBI on            11/20/2001   271   SUPERSEDING INFORMATION as to Daniel Persico (3) count(s) 1s (Sica, Michele)
                   3/25/99 (Sica, Michele) (Entered: 11/06/2001)                                                                  (Entered: 11/26/2001)
11/06/2001         ENDORSED ORDER as to Edward Garafola in 1:00-cr-00196 [259-1] motion for                    11/20/2001   272 CALENDAR ENTRY as to Daniel Persico in 1:00-cr-00196; Case called before Senior
                   severance and a separate trial on counts 19 and 20, and granting a hearing and                               Judge I. L. Glasser on date of 11/20/01 for pleading. AUSA David Pitofsky/Eric
                   thereafter and precluding a tape recording of dft made by the FBI on 3/25/99 as to                           Corngold and dft present with counsel Joseph Giannini. Court Reporter/ESR Ronald
                   Edward Garafola (10). Dft pleaded. Motion is withdrawn. ( Signed by Senior Judge I.                          Tolkin. Waiver of indictment signed. Dft withdraws not guilty plea and pleads Guilty:
                   L. Glasser , on 11/2/01). Endorsed on motion, document #259. (Sica, Michele)                                 Daniel Persico (3) count(s) 1s . AUSA will move to dismiss open counts. Senetencing
                   (Entered: 11/06/2001)                                                                                        set for 2/21/02 at 10:00. (Sica, Michele) (Entered: 11/26/2001)
11/07/2001   265 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before Senior                 11/20/2001   273   Waiver of statute of limitations by Daniel Persico in 1:00-cr-00196 re: violations of
                 Judge I. L. Glasser on date of 11/7/01 for status conf. AUSA Eric Corngold/David                                 18:1957 (Sica, Michele) (Entered: 11/27/2001)
                 Pitofsky and dft present with counsel George Taite. Court Reporter/ESR Gene
                 Rudolph. Mr Taite has not yet been retained. If he takes the case, he will need another       11/20/2001         Sentencing held Rocco Basile (5) count(s) 5. (Chee, Alvin) (Entered: 12/03/2001)
                 trial date. Next conf 11/16/01 at 10:00. Trial currently set for 12/3/01. (Sica, Michele)     11/20/2001         CALENDAR ENTRY as to Rocco Basile in 1:00-cr-00196; Case called before Judge
                 (Entered: 11/09/2001)                                                                                            Raymond J. Dearie on date of 11/20/01 for sentence. AUSA Paul Schoeman, Stephen
11/08/2001   264 AMENDED JUDGMENT: Jack Basile (4) count(s) 5. Defendant is sentenced to Count                                    Scaring for defendant. Court finds that the plea of guilty taken before the MJ was done
                 5 and receives 37 months concurrent on each indictment with 99cr589; 3 years                                     knowingly and voluntarily and formally accepts plea of guilty to count 3 of cr-98-1129,
                 supervised release concurrent on each count with 99cr589; special assessment fee                                 and count 5 of cr-00-196. Imprisonment of 44 months on each count to run
                 $150.00; restitution $990,000.00. Defendant to receive alcohol treatment. Defendant                              concurrently. Court recommends an institution in the Northeast region and invites
                 shall surrender to the U.S. Marshal at 12:00pm on or before 1/2/02. Special condition:                           consideration that defendant be placed in the same institution as his brother, Jack
                 compliance with the restitution order and the defendant is ordered to make payments of                           Basile. The court has been advised that Camp Allenwood has been recommended in
                 restitution at $500 per month on each indictment beginning 90 days after release from                            Jack Basile's case. Surrender date: 2/4/02 by 12 PM to the designated institution.
                 custody. The defendant is to provide full financial disclosure to the probation                                  Supervised release for 3 years on each count to run concurrently. Special condition of
                 department. The defendant is directed not to obtain employment in the securities                                 SR: 1) Community service during the first 2 years of SR as follows: 20 hours per week
                 industries. The defendant is to recive alcohol abuse treatment and mental health                                 under the direction of the court through the supervision of the probation department. As
                 treatment. ( Signed by Judge Nina Gershon, on 10/18/01) (Guzzi, Roseann) (Entered:                               part of community service, the defendant will be permitted to work on the YMCA
                 11/08/2001)                                                                                                      Building project in his community. 2) Defendant to make full financial disclosure as
                                                                                                                                  and when required by and to this court. 3) Restitution payments at a rate to be
11/09/2001   266   LETTER dated 11/1/01 from AUSA Eric Corngold to Lawrence Ray advising that                                     determined by the court and not less than 10% of gross earnings. The rate to be
                   Judge Glasser has set a status conf for 11/7/01 at 10:00. (Sica, Michele) (Entered:                            adjusted from time to time by the court in consultation with the probation department.
                   11/09/2001)                                                                                                    Defendant to comply with the restitution order. Defendant to receive treatment for
                                                                                                                                  substance abuse. Restitution in the amount of $5,000,000.00 as to case CR-98-1129.
11/14/2001         LETTER dated 11/12/01 from Stephen Scaring, Esq. to Hon. Raymond Dearie                                        The $100 SA is imposed on each count for a total assessment of $200.00. Upon the
                   informing the court that he may need an adjournment because of prior matter with the                           motion of the AUSA, all open counts are dismissed. Defendant is advised of his right to
                   NYS Supreme Court. (This is document #1234 in case 98-cr-1129 RJD). (Chee, Alvin)                              appeal. Court Reporter: Paul Schoeman. This is document #1238 in case 98-CR-1129.
                   Modified on 11/26/2001 (Entered: 11/15/2001)                                                                   (Chee, Alvin) (Entered: 12/03/2001)
11/15/2001   267   LETTER dated 11/13/01 from AUSA Jonathan Sack to Judge Glasser regarding the                11/26/2001   269 CJA 20 as to Lawrence Ray in 1:00-cr-00196: Appointment of Attorney David S. Zapp
                   sentencing submission of dft Edmond Nagel styled "Nagel's Objections to Presentence                          ( Signed by Senior Judge I. L. Glasser , Dated 11/19/01) (Sica, Michele) (Entered:
                   Report" dated 11/2/01. (Sica, Michele) (Entered: 11/15/2001)                                                 11/26/2001)
11/16/2001   268 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before Senior                 11/26/2001   274   ORDER as to Daniel Lev in 1:00-cr-00196, Modifying Conditions of Release to allow
                 Judge I. L. Glasser on date of 11/16/01 for status conf. AUSA Eric Corngold/David                                dft to travel to Russia from 11/25/01 to 12/20/01 . ( Signed by Senior Judge I. L.
                 Pitofsky and dft present without counsel. Court Reporter/ESR Ronald Tolkin. Court                                Glasser , on 11/21/01). Endorsed on letter dated 11/21/01 from Jeffrey Lichtman to
                 advises dft of right to proceed pro se and advises against it. Trial scheduled for 12/3/01.                      Judge Glasser. (Sica, Michele) (Entered: 11/27/2001)
                 A lawyer from the CJA panel will be appointed to assist during trial. (Sica, Michele)
                 (Entered: 11/19/2001)                                                                         11/27/2001   275   LETTER dated 11/20/01 from AUSA David Pitofsky to Lawrence Ray enclosing
                                                                                                                                  copies of documents and audiocassette tapes pursuant to the Jencks Act, and advising
11/20/2001   270   WAIVER OF INDICTMENT by Daniel Persico in 1:00-cr-00196 (Sica, Michele)                                        him of his reciprocal obligations to provide materials. (Sica, Michele) (Entered:
                   (Entered: 11/26/2001)                                                                                          11/27/2001)
11/27/2001   Case    1:98-cr-01101-ILG
             276 LETTER                                      Document
                        dated 11/20/01 from AUSA David Pitofsky                    244-2 Filed 01/01/19 forPage
                                                                to Lawrence Ray providing                               233 Court
                                                                                                            a total of $200.00. of recommends
                                                                                                                                    261 PageIDthat the deft. be#:  4027
                                                                                                                                                               designated to Morgantown,
                   discovery. (Sica, Michele) (Entered: 11/27/2001)                                                               West Virginia. Deft. to voluntarily surrender to the institution on 1/30/01. (Permaul,
                                                                                                                                  Jenny) (Entered: 12/04/2001)
11/27/2001   277 MOTION by USA in 1:00-cr-00196 as to Lawrence Ray in 1:00-cr-00196 for
                 admission, at trial, of a "glossary of securities-related terms" as an aid to the jury, and   11/29/2001         Sentencing as to Edmond Nagel (13) held on count(s) 11. (Permaul, Jenny) (Entered:
                 to preclude the dft from offering certain evidence at trial . Memo in support and                                12/04/2001)
                 exhibits A-C attached. (Sica, Michele) (Entered: 11/28/2001)
                                                                                                               11/30/2001   281   LETTER dated 11/26/01 from AUSA's Eric Corngold and David Pitofsky to Judge
11/27/2001   284 JUDGMENT Rocco Basile (5) count(s) 5. Imprisonment of 44 months on each count to                                 Glasser in opposition to dft Lawrence Ray's request for a 60 dayadjournment of his
                 run concurrently. Supervised release of 3 years on each count to run concurrently.                               trial. (Sica, Michele) (Entered: 11/30/2001)
                 Special assessement of $200. Restitution of $5,000,000.00. Court recommends that
                 defendant be designated to an institution in the Northeast Region and further invites         11/30/2001   282   LETTER dated 11/26/01 from Lawrence Ray to Judge Glasser requesting a 60 day
                 consideration that defendant be designated to the same institution as his brother Jack                           adjournment of trial to allow dft to get a new attorney. (Sica, Michele) (Entered:
                 Basile. Defendant shall surrender before 2 PM on 2/4/02. Special condition of SR: 1)                             11/30/2001)
                 Community service during the first 2 years of SR as follows: 20 hours per week under          11/30/2001   283   ORDER as to John Cioffoletti in 1:00-cr-00196, Walter Durchalter in 1:00-cr-00196,
                 the direction of the court through the supervision of the probation department. As part                          Abraham Salaman in 1:00-cr-00196, Giuseppe Temperino in 1:00-cr-00196, granting
                 of community service, the defendant will be permitted to work on the YMCA Building                               USPO Carol Pizarro's request and adjourning sentencing to 1/25/02 at 10:00. ( Signed
                 project in his community. 2) Defendant to make full financial disclosure as and when                             by Senior Judge I. L. Glasser , on 11/27/01) (Sica, Michele) (Entered: 11/30/2001)
                 required by and to this court. 3) Restitution payments at a rate to be determined by the
                 court and not less than 10% of gross earnings. The rate to be adjusted from time to time      11/30/2001         DISMISSAL of Count(s) on Government Motion as to Edmond Nagel in 1:00-cr-00196
                 by the court in consultation with the probation department. Defendant to comply with                             party Edmond Nagel in 1:00-cr-00196 Counts Dismissed: Edmond Nagel (13) count(s)
                 the restitution order. Defendant to receive treatment for substance abuse. See attached                          1, 2, 9, 10, 12. (Permaul, Jenny) (Entered: 12/04/2001)
                 restitution order. Open counts dismissed on govt's motion. Copies distributed. Signed
                 by Judge Raymond J. Dearie , on 11/27/01) party Rocco Basile in 1:00-cr-00196.                11/30/2001   286 JUDGMENT Edmond Nagel (13) count(s) 11. IMPRISONMENT: 37 months;
                 (Chee, Alvin) (Entered: 12/03/2001)                                                                            SUPERVISED RELEASE: 3 years; SPECIAL ASSESSMENT: $200.00; ($100.00 in
                                                                                                                                01-CR-705 and $100.00 in 01-CR-196). The court recommends that the deft. be
11/27/2001   284   DISMISSAL of Count(s) on Government Motion as to Rocco Basile in 1:00-cr-00196                               designated to Morgantown, West Virginina; Deft. to surrender for serviceof sentence
                   party Rocco Basile in 1:00-cr-00196 terminating [231-1] motion for an adjournment in                         on 1/30/02 befor 2:00. Signed by Senior Judge I. L. Glasser , on 11/30/01. Signed
                   the case and an exclusion of time under the speedy trial act as to Rocco Basile (5)                          Senior Judge I. L. Glasser , on 11/30/01. terminated party Edmond Nagel in 1:00-cr-
                   Counts Dismissed: Rocco Basile (5) count(s) 2, 6, 7, 8. (Chee, Alvin) (Entered:                              00196 (Permaul, Jenny) (Entered: 12/04/2001)
                   12/03/2001)
                                                                                                               12/03/2001   288 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before Senior
11/28/2001   279 ORDER as to Abraham Salaman in 1:00-cr-00196 adjourning sentencing from                                        Judge I. L. Glasser on date of 12/3/01 for jury selection and trial. Defense Counsel:
                 12/17/01 to 1/16/02 at 10:00. (Signed by Senior Judge I. L. Glasser , on 11/26/01).                            David Zapp. AUSA: Eric Corngold and David Pitofsky. Court Reporter: Henry
                 Endorsed on letter from Joel Cohen to Judge Glasser. (Sica, Michele) (Entered:                                 Shapiro. Mark Macron was contacted by the defendant yesterday. He cannot file a
                 11/29/2001)                                                                                                    notice of appearance and start the trial today. Mr. Ray begs the Court for more time.
                                                                                                                                The Court is ready to proceed to trial. Defendant withdraws not guilty plea and enters
11/28/2001   280 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before Senior                                  plea of Guilty: Lawrence Ray (17) count(s) 10 . Court accepts the plea. Sentencing is
                 Judge I. L. Glasser on date of 11/28/01 for status conf. AUSA Eric Corngold/David                              set for 3/7/01 at 10:00. AUSA will move to dismiss open counts. (Rodriguez,Angela)
                 Pitofsky and dft present with counsel David Zapp. Court Reporter/ESR Burt Sulzer.                              (Entered: 12/06/2001)
                 Larry Ray wrote to the Court, requesting a two month adjournment of the trial, which is
                 scheduled for this monday. The government opposes any adjournment. Motion to                  12/05/2001   287   Proposed Voir Dire Questions by USA in 1:00-cr-00196 as to Lawrence Ray in 1:00-
                 adjourn the trial is denied. Trial will go forward on 12/3/01. (Sica, Michele) (Entered:                         cr-00196 {Request to Charge) (Permaul, Jenny) (Entered: 12/05/2001)
                 11/30/2001)
                                                                                                               12/05/2001   289 LETTER dated 11/30/01 from Samuel Noel to Lawrence Ray regarding additional
11/29/2001   278 Government's request to charge filed as to Lawrence Ray in 1:00-cr-00196 (Sica,                                3500 material on witnesses Felix Sater 3500-FS-41 and Agent Leo Taddeo 3500-FBI
                 Michele) (Entered: 11/29/2001)                                                                                 18, 19, & 20. (Sica, Michele) (Entered: 12/12/2001)
11/29/2001   285   CALENDAR ENTRY as to Edmond Nagel ; Case called before Senior Judge I. L.                   12/12/2001   290   ORDER as to John Cioffoletti in 1:00-cr-00196 adjourning sentencing until 1/12/02 at
                   Glasser on 11/29/01 for Sentencing. AUSA: David Goldberg and Jonathan Sack;                                    10:00. ( Signed by Senior Judge I. L. Glasser , on 12/11/01). Endorsed on letter dated
                   Michael Rovell, Esq. for the Dft.; Court Reporter: B.Sulzer. Sentencing held on Count                          12/5/01 from James LaRossa to Judge Glasser. (Sica, Michele) (Entered: 12/12/2001)
                   # 11 on CR-00-196 and Count #1 on CR-01-705.IMPRISONMENT: 37 months;
                   SUPERVISED RELEASE: 3 years; SPECIAL ASSESSMENT: $100.00 on each case                       12/12/2001   291 Amended Consent ORDER Directing Forfeiture of Property as to Edmond Nagel in
                                                                                                                                1:00-cr-00196 that dft shall forfeit $600,000.00 and all right, interest, stock, or warrants




                   in Condor Capital Inc. to the US as propert involved in money laundering. This order        01/07/2002   302   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                   shall be final against dft, and shall be included in the judgment. The US Marshal's                            sentencing of defendant Lombardo has been rescheduled to 1/22/02. (endorsed by
                   Service is authorized to deposit property in US Department of Justice's Asset                                  Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
                   Forfeiture. 4 certified copies sent to AUSA David Goldberg. ( Signed by Senior Judge
                   I. L. Glasser , dated: 11/29/01) (Sica, Michele) (Entered: 12/12/2001)                      01/07/2002   303   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                                                                                                                                  sentencing of defendant Coppa has been rescheduled to 2/12/02 at 10:00. (endorsed by
12/13/2001   292   ORDER as to Frank Coppa Sr. in 1:00-cr-00196, Modifying Conditions of Release to                               Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
                   allow dft to travel to Florida from 12/28/01 to 1/13/02 . (Signed by Senior Judge I. L.
                   Glasser , on 12/12/01). Endorsed on letter dated 12/12/01 from Larry Bronson to Judge       01/07/2002   304   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                   Glasser. (Sica, Michele) (Entered: 12/17/2001)                                                                 sentencing of defendant Polito has been rescheduled to 3/21/02 at 10:00. (endorsed by
                                                                                                                                  Judge Glasser on 1/7/02) (Rodriguez,Angela) Modified on 01/11/2002 (Entered:
12/18/2001   293   LETTER dated 12/12/01 from Larry Bronson to Judge Glasser requesting that dft                                  01/11/2002)
                   Coppa's bail conditions be modified to allow him to travel to Florida. (Sica, Michele)
                   (Entered: 12/18/2001)                                                                       01/07/2002   305   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                                                                                                                                  sentencing of defendant Lev has been rescheduled to 1/24/02 at 10:00. (endorsed by
12/21/2001   296 ORDER as to Edward Garafola in 1:00-cr-00196 endorsed on letter dated 12/19/01                                   Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
                 from Jean Marie Graziano to Judge Glasser. Defendant Edward Garafola's request for
                 modification of bail restrictions is granted. Defendant is permitted to travel as specified   01/07/2002   306   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                 herein. (Signed by Senior Judge I. L. Glasser on 12/20/01) (Rodriguez,Angela)                                    sentencing of defendant Montevecchi has been rescheduled to 1/23/02 at 10:00.
                 (Entered: 01/07/2002)                                                                                            (endorsed by Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)

12/21/2001   297 LETTER dated 12/18/01 from Jeffrey Lichtman to Judge Glasser confirming that                  01/07/2002   307 ORDER as to Abraham Salaman in 1:00-cr-00196 endorsed on letter dated 1/3/02 from
                 sentencing of defendant Daniel Lev be adjourned from 1/10/02 to 1/24/02 at 10:00.                              Joel Cohen to Judge Glasser. Sentencing of defendant Salaman has been rescheduled to
                 (Endorsed by Judge Glasser on 12/19/01) (Rodriguez,Angela) (Entered: 01/07/2002)                               3/8/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 1/7/02) (Rodriguez,Angela)
                                                                                                                                (Entered: 01/11/2002)
12/27/2001   295 TRANSCRIPT of proceedings before Judge Glasser filed in case as to Lawrence Ray in
                 1:00-cr-00196 for dates of 11/28/01; Court Reporter: Brton Sulzer. (Rodriguez,Angela)         01/07/2002   308   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                 (Entered: 01/07/2002)                                                                                            sentencing of defendant Doukas has been rescheduled to 3/27/02 at 10:00. (endorsed by
                                                                                                                                  Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
12/27/2001   309   LETTER dated 8/17/01 from Jonathan Sack to Michael Bachner advising that Mr.
                   Bachner's client is scheduled for sentencing before Judge Glasser on 12/11/01 at 2:00.      01/09/2002   300 TRANSCRIPT of pleading before Judge Glasser filed in case as to John Cioffoletti in
                   (Rodriguez,Angela) (Entered: 01/14/2002)                                                                     1:00-cr-00196 for dates of 10/2/01; Court Reporter: Gene Rudolph. (Rodriguez,Angela)
                                                                                                                                (Entered: 01/09/2002)
01/03/2002   294 ORDER as to Daniel Lev. Order endorsed on the letter dated Dec. 19, 2001, from
                 Jeffrey Lichtman, counsel for deft. Daniel Lev, granting Mr. Lichtman's request for           01/09/2002   301 TRANSCRIPT of status conference before Judge Glasser filed in case as to Lawrence
                 permission to extend his recent trip to Russia for business purposes. He can now return                        Ray in 1:00-cr-00196 for dates of 11/7/01; Court Reporter: Gene Rudolph.
                 from his trip on Jan. 3, 2002. Govt. consented to this request. (Signed by Senior Judge                        (Rodriguez,Angela) (Entered: 01/09/2002)
                 I. L. Glasser) (Vaughn, Terry) (Entered: 01/03/2002)                                          01/14/2002   310 LETTER dated 12/18/01 from Jeffrey Lichtman to Judge Glasser confirming that
01/04/2002   299   ORDER as to Frank Coppa Sr. in 1:00-cr-00196, Ernest Montevecchi in 1:00-cr-00196,                           sentencing of defendant Lev has been adjourned to 1/24/01 at 10:00.
                   John Doukas in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196 endorsed on memorandum                             (Rodriguez,Angela) (Entered: 01/14/2002)
                   from Probation Dept. dated 12/19/01. Request for adjournment of sentencing is granted.      01/14/2002   311   MOTION by Eugene Lombardo in 1:00-cr-00196 for an order directing that defendant
                   Defendant Montevecchi adjourned to 1/23/02 at 10:00; defendant Dukas adjourned to                              Lombardo be sentenced to a term of imprisonment hich shall run concurrently with the
                   3/27/02 at 10:00; defendant Lev adjourned to 1/24/02 at 10:00; defendant Coppa                                 sentence imposed in SDNY (case no. 97cr1215) . (Rodriguez,Angela) (Entered:
                   adjourned to 2/12/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 12/20/01)                              01/15/2002)
                   (Rodriguez,Angela) (Entered: 01/08/2002)
                                                                                                               01/17/2002   312 LETTER dated 1/11/02 from Lawrence Feitell to Judge Glasser enclosing a copy of
01/07/2002   298   ORDER dated 12/19/01 on letter dated 12/16/01 from Elizabeth E. Macedonio to Judge                           motion for concurrent sentence. Counsel requests that, if a hearing is to be set, that the
                   Gershon requesting a two week adjournment of Mr. Jack Basile's surrender date.                               motion hearing be set at the same date and time as the hearing on defendant
                   APPLICATION DENIED as to Jack Basile in 1:00-cr-00196. ( ( Signed by Judge Nina                              Montevecchi's motion for concurrent sentence. (Rodriguez,Angela) (Entered:
                   Gershon, on 12/19/01 ) (Guzzi, Roseann) (Entered: 01/07/2002)                                                01/18/2002)
                                                                                                               01/17/2002   313 LETTER dated 1/15/02 from Judge Glasser to Lawrence Feitell advising that the Court
                                                                                                                                is regarding his motion for concurrent sentence as a sentencing memorandum which
             Case
               will be1:98-cr-01101-ILG                          Document
                      considered on 1/23/02. The Court suggests that a copy of the request244-2
                                                                                          be made Filed 01/01/19        Page 234
                                                                                                         02/05/2002 323 CERTIFICATE      of 261
                                                                                                                                    OF SERVICE:      PageID
                                                                                                                                                Amended Consent Order#:  4028was executed on
                                                                                                                                                                     of Forfeiture
                   available to the Probation Officer who prepared defendant Lombardo's report.                                12/14/02. The sum of $350,000 was transferred to asset forfeiture fund.
                   (Rodriguez,Angela) (Entered: 01/18/2002)                                                                    (Rodriguez,Angela) (Entered: 02/11/2002)
01/18/2002   317 LETTER dated 1/16/02 from Jeffrey Lichtman to Mary Ann Betts objecting to portions         02/06/2002   320 SENTENCING MEMORANDUM filed in 1:00-cr-00196 as to John Cioffoletti.
                 of the PSR relating to defendant Daniel Lev. (Rodriguez,Angela) (Entered: 01/31/2002)                       (Rodriguez,Angela) Modified on 02/07/2002 (Entered: 02/07/2002)
01/24/2002   318 CALENDAR ENTRY as to Daniel Lev in 1:00-cr-00196; Case called before Senior                02/19/2002   325 JUDGMENT Daniel Lev (11) count(s) 1s. Defendant sentenced to 2 years probation
                 Judge I. L. Glasser on date of 1/24/02 for sentencing. Sentencing adjourned to 2/4/02 at                    with 4 months home confinement and 150 hours of community service. Defendant
                 10:00. Defense counsel makes application for downward departure.                                            fined $5000 and assessed $50. Open counts dismissed on government's motion. (Signed
                 (Rodriguez,Angela) (Entered: 02/01/2002)                                                                    by Senior Judge I. L. Glasser on 2/4/02) (Rodriguez,Angela) (Entered: 02/19/2002)
01/25/2002   314 ORDER as to Walter Durchalter in 1:00-cr-00196 endorsd on letter dated 1/23/02 from        02/19/2002         DISMISSAL of Count(s) on Government Motion as to Daniel Lev in 1:00-cr-00196.
                 Robert Herskovits to Judge Glasser. Sentencing is adjourned to 3/25/02 at 10:00.                              Counts Dismissed: Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12. (Rodriguez,Angela)
                 (Signed by Senior Judge I. L. Glasser- on not dated) (Rodriguez,Angela) (Entered:                             (Entered: 02/19/2002)
                 01/25/2002)
                                                                                                            02/20/2002   326 ORDER as to Daniel Lev in 1:00-cr-00196 endorsed on letter dated 1/31/02 from
01/25/2002   315   ORDER as to Frank Coppa Sr. in 1:00-cr-00196 endorsed on letter dated 1/22/02 from                        Jeffrey Lichtman to Judge Glasser. The file and record from the last court appearance
                   Jay Goldberg to Judge Glasser. Sentencing is adjourned to 3/18/02 at 10:00. (Signed by                    re: Daniel Lev is ordered sealed. (Signed by Senior Judge I. L. Glasser on 1/31/02)
                   Senior Judge I. L. Glasser- not dated) (Rodriguez,Angela) (Entered: 01/25/2002)                           (Rodriguez,Angela) (Entered: 02/21/2002)
01/25/2002   321   ORDER as to Edmond Nagel in 1:00-cr-00196 endorsed on letter dated 1/24/02 from          02/21/2002   327 CALENDAR ENTRY as to Daniel Persico in 1:00-cr-00196; Case called before Senior
                   Michael Rovell to Judge Glasser. Defendant is granted a four to six week extension of                     Judge I. L. Glasser on date of 2/21/02 for sentencing. Defense Counsel: Joseph
                   surrender date. (Signed by Senior Judge I. L. Glasser on 1/24/02) (Rodriguez,Angela)                      Giannini. AUSA: David Pitofsky and Eric Corngold. Court Reporter: Mickey Brymer.
                   (Entered: 02/08/2002)                                                                                     Defendant sentenced on count 2 of superseding information to 21 months imprisonment
                                                                                                                             to be followed by 3 years of supervised release. The Court recommends Fort Dix or
01/31/2002   316 ORDER as to Edward Garafola in 1:00-cr-00196 endorsed on letter dated 1/29/02 from                          Otisville facility. Defendant to surrender 5/1/02. (Rodriguez,Angela) (Entered:
                 Michael Rosen to Judge Glasser. Request granted. Sentencing is adjourned from 2/4/02                        02/26/2002)
                 to 2/26/02. (Signed by Senior Judge I. L. Glasser on 1/30/02) (Rodriguez,Angela)
                 (Entered: 01/31/2002)                                                                      02/25/2002   330 ORDER as to Ernest Montevecchi in 1:00-cr-00196 endorsed on letter dated 2/20/02
                                                                                                                             from David Pitofsky to Judge Glasser. Request for two week adjournment of
01/31/2002   322   LETTER dated 1/28/02 from James LaRossa to USPO Rachel Swasey advising of                                 sentencing is granted. Sentencing adjourned to 3/19/02 at 10:00. Extension of time for
                   objections to the PSR. (Rodriguez,Angela) (Entered: 02/08/2002)                                           briefs also granted. (signed by Senior Judge I. L. Glasser on 2/21/02)
02/04/2002   324 CALENDAR ENTRY as to Daniel Lev in 1:00-cr-00196; Case called before Senior                                 (Rodriguez,Angela) (Entered: 02/28/2002)
                 Judge I. L. Glasser on date of 2/4/02 for sentencing. Defense Counsel: Jeffrey             02/26/2002         Sentencing held Daniel Persico (3) count(s) 2. (Rodriguez,Angela) (Entered:
                 Lichtman. AUSA: Eric Corngold and Janathan Sack. Defendant sentenced on count 1                               02/26/2002)
                 of the information to 2 years probation with 4 months home confinement. Defendant
                 fined $5000 and assessed $50. Defendant to perform 150 hours of community service.         02/26/2002   328 JUDGMENT Daniel Persico (3) count(s) 2. Defendant sentenced to 21 months
                 (Rodriguez,Angela) (Entered: 02/19/2002)                                                                    imprisonment to be followed by 3 years of supervised release. Defendant assessed
                                                                                                                             $100. The court recommends incarceration at Fort Dix or Otisville. Defendant to
02/04/2002         Sentencing held Daniel Lev (11) count(s) 1s. (Rodriguez,Angela) (Entered:                                 surrender on 5/1/02. Open counts dismissed on government's motion. (Signed by Senior
                   02/19/2002)                                                                                               Judge I. L. Glasser on 2/21/02) (Rodriguez,Angela) (Entered: 02/26/2002)
02/05/2002   319 AMENDED JUDGMENT: Rocco Basile (5) count(s) 5. AMENDED To include on                       02/26/2002         DISMISSAL of Count(s) on Government Motion as to Daniel Persico in 1:00-cr-
                 page 2 that deft receive treatment for substance abuse. ( Signed by Judge Raymond J.                          00196. Counts Dismissed: Daniel Persico (3) 1s, 13, 14. (Rodriguez,Angela) (Entered:
                 Dearie , on 1/31/02). Copies distributed. (Chee, Alvin) (Entered: 02/05/2002)                                 02/26/2002)
02/05/2002         Order dated 1/17/02 on letter dated 1/16/02 from Elizabeth E. Macedonio to Judge         02/26/2002   329 SENTENCING MEMORANDUM as to Giuseppe Temperino in 1:00-cr-00196. Cover
                   Gershon as to the designation of defendant Jack Basile. APPLICATION DENIED. The                           letter dated 2/26/02 from Joseph Benfante is attached. (Rodriguez,Angela) (Entered:
                   Court has made its recommendation but will not intervene in the designation made by                       02/26/2002)
                   the Bureau of prisons as to Jack ( Signed by Judge Nina Gershon , on 1/17/02) *This is
                   documetn #717 in 99cr589 (Guzzi, Roseann) (Entered: 02/05/2002)                          02/26/2002   332 CALENDAR ENTRY as to Edward Garafola in 1:00-cr-00196; Case called before
                                                                                                                             Senior Judge I. L. Glasser on date of 2/26/02 for sentencing. Defendant sentenced on
                                                                                                                             count 19 to 5 months imprisonment to be followed by 3 years of supervised released-




                   home confinement for 5 months. Special assessment: $50. Fine: $2000. The court           03/14/2002   338 JUDGMENT Giuseppe Temperino (19) count(s) 6. Defendant sentenced to 3 years
                   recommends incarceration at Fort Devon. Defendant to surrender to institution on                          probation, to serve 8 months home confinement. Defendant to perform 200 hours of
                   4/29/02. (Rodriguez,Angela) (Entered: 03/01/2002)                                                         community service. Special assessment: $100. Open counts dismissed. (Signed by
                                                                                                                             Senior Judge I. L. Glasser on 3/13/02) (Rodriguez,Angela) (Entered: 03/15/2002)
02/26/2002         Sentencing held Edward Garafola (10) count(s) 19. (Rodriguez,Angela) (Entered:
                   03/01/2002)                                                                              03/14/2002         DISMISSAL of Count(s) on Government Motion as to Giuseppe Temperino in 1:00-cr-
                                                                                                                               00196. Counts Dismissed: Giuseppe Temperino (19) count(s) 2, 5, 7, 8.
02/27/2002   331   TRANSCRIPT filed in case as to Edmond Nagel in 1:00-cr-00196 for dates of                                   (Rodriguez,Angela) (Entered: 03/15/2002)
                   11/29/01. Court Reporter: Burton Sulzer. (Rodriguez,Angela) (Entered: 02/28/2002)
                                                                                                            03/14/2002   339 CALENDAR ENTRY as to John Cioffoletti; Case called before Senior Judge I. L.
02/28/2002   333 JUDGMENT Edward Garafola (10) count(s) 19. Defendant sentenced to 5 months                                  Glasser on date of 3/14/02 for sentencing. Defense Counsel: James LaRossa and
                 imprisonment to be followed by 3 of supervised release. As a condition of release,                          Andrew Weinstein. Court Reporter: Henry Shapiro. Defendant sentenced to 24 months
                 defendant is to serve 5 months home detention. The Court recommends defendant be                            imprisonment to be followed by 3 years of supervised release. Court recommends
                 designated to Fort Devin, Mass. Defendant to surrender to instituion by 2:00pm on                           Shock Incarceration Program where defendant can receive substance abuse treatment.
                 4/29/02. Defendant fined $5000 and assessed $50. Open count dismissed on                                    Defendant to surrender to institution on 5/6/02. Status conference is set for 6/14/02 at
                 government's motion. (Signed by Senior Judge I. Glasser on 2/26/02)                                         10:00. The government needs 90 days to submit final order of forfeiture.
                 (Rodriguez,Angela) (Entered: 03/01/2002)                                                                    (Rodriguez,Angela) (Entered: 03/18/2002)
02/28/2002         DISMISSAL of Count(s) on Government Motion as to Edward Garafola in 1:00-cr-             03/14/2002         Sentencing held John Cioffoletti (7) count(s) 3, 4, 5, 6, 9, 10, 15, 16.
                   00196. Counts Dismissed: Edward Garafola (10) count(s) 20. (Rodriguez,Angela)                               (Rodriguez,Angela) (Entered: 03/18/2002)
                   (Entered: 03/01/2002)
                                                                                                            03/18/2002   340 JUDGMENT John Cioffoletti (7) count(s) 3, 4 , 5 , 6 , 9 , 10, 15 , 16 . Defendant
03/05/2002   334   TRANSCRIPT filed in case as to Edward Garafola in 1:00-cr-00196 for date of 2/26/02                       sentenced to 24 months imprisonment to be followed by 3 years of supervised release-
                   ; Court Reporter: Ronald Tolkin. (Rodriguez,Angela) (Entered: 03/06/2002)                                 to run concurrently with sentence in 01cr1049. The Court recommends "Shock
03/05/2002   335 ORDER as to Abraham Salaman in 1:00-cr-00196 endorsed on letter dated 3/5/02 from                           Incarceration Program," where defendant can receive substance abuse treatment.
                 Jonathan Sack to Judge Glasser. Sentencing of defendant Salaman has been adjourned                          Defendant assessed $900 (this includes assessment for 01cr1049). Defendant to
                 to 4/4/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 3/5/02) (Rodriguez,Angela)                     surrender to institution before 2:00 pm on 5/6/02. Restitution to be paid: the amount of
                 (Entered: 03/07/2002)                                                                                       victims' losses are not yet ascertainable (final determination will be submitted on
                                                                                                                             6/14/02). (Signed by Senior Judge I. L. Glasser on 3/14/02) (Rodriguez,Angela)
03/11/2002   336   ORDER as to Giuseppe Temperino in 1:00-cr-00196 endorsed on letter dated 3/11/02                          (Entered: 03/18/2002)
                   from Jonathan Sack to Judge Glasser. Sentencing has been adjourned to 3/13/02 at
                   2:30. (Signed by Senior Judge I. L. Glasser on 3/11/02) (Rodriguez,Angela) (Entered:     03/18/2002         DISMISSAL of Count(s) on Government Motion as to John Cioffoletti in 1:00-cr-
                   03/12/2002)                                                                                                 00196. Counts Dismissed: John Cioffoletti (7) count(s) 1, 2, 7, 8, 11, 12, 18.
                                                                                                                               (Rodriguez,Angela) (Entered: 03/18/2002)
03/11/2002   342   CERTIFICATE OF SERVICE as to Edmond Nagel in 1:00-cr-00196: Legal Notice
                   was published on dates of 12/18/1, 12/24/01, 12/31/01. (Rodriguez,Angela) (Entered:      03/18/2002   352   LETTER dated 3/15/02 from Larry Bronson to Judge Glasser confirming that
                   03/25/2002)                                                                                                 sentencing as to defendant Frank Coppa was adjourned to 4/17/02. (Rodriguez,Angela)
                                                                                                                               (Entered: 04/03/2002)
03/11/2002   343 LETTER dated 3/11/02 from Jonathan Sack to Judge Glasser in opposition to
                 defendant's motion for downward departure. (Rodriguez,Angela) (Entered: 03/25/2002)        03/19/2002   341 LETTER dated 3/18/02 from Judge Glasser to Larry Bronson advising that the Court
                                                                                                                             will await granting request for adjournment of sentencing of defendant Coppa until
03/12/2002   344   SEALED DOCUMENT as to Joseph Polito Sr. (Rodriguez,Angela) (Entered:                                      counsel furnishes reasons for the request and the government comments on the request.
                   03/25/2002)                                                                                               (Rodriguez,Angela) (Entered: 03/20/2002)
03/13/2002   337   CALENDAR ENTRY as to Giuseppe Temperino in 1:00-cr-00196; Case called before             03/19/2002   346 CALENDAR ENTRY as to Eugene Lombardo in 1:00-cr-00196; Case called before
                   Senior Judge I. L. Glasser on date of 3/13/02 for sentencing. Defense Counsel: Joseph                     Senior Judge I. L. Glasser for sentencing. Defense Counsel: Lawrence Feiteill. AUSA:
                   Benfante. AUSA: Eric Corngold and Jonathan Sack. Defendant sentenced to 3 years                           Eric Corngold. Court Reporter: Marsha Diamond. Defendant sentenced on count 2 to
                   probation to serve 8 months on home confinement. Defendant to perform 200 hours of                        60 months imprisonment to run concurrently with sentence in Southern District case.
                   community serrvice. Defendant assessed $100. (Rodriguez,Angela) (Entered:                                 Supervised release: 3 years. Defendant to make restitution in the amount of $5 million.
                   03/15/2002)                                                                                               During period of release, the government is given 90 days to provide a list of victims
                                                                                                                             and the amounts to be paid. The Court recommends incarceration at MDC. Special
03/13/2002         Sentencing held Giuseppe Temperino (19) count(s) 6. (Rodriguez,Angela) (Entered:                          assessment: $100. (Rodriguez,Angela) (Entered: 03/27/2002)
                   03/15/2002)
03/19/2002   Case    1:98-cr-01101-ILG
               Sentencing held Eugene Lombardo (12) count(s) 2. Document              244-2 Filed 01/01/19
                                                                (Rodriguez,Angela) (Entered:                       Page
                                                                                                   03/27/2002 358 LETTER     235
                                                                                                                         dated 3/26/02of
                                                                                                                                      from 261     PageID
                                                                                                                                           Joseph Bondy             #: requesting
                                                                                                                                                        to Judge Glasser 4029reconsideration
                   03/27/2002)                                                                                                    and correction of defendant Montevecchi's sentence. (Rodriguez,Angela) (Entered:
                                                                                                                                  04/09/2002)
03/19/2002   348 CALENDAR ENTRY as to Ernest Montevecchi in 1:00-cr-00196; Case called before
                 Senior Judge I. L. Glasser on date of 3/19/02 for sentencing. Defense Counsel: Joseph         03/29/2002   351 ORDER as to Alfred Palagonia endorsed on letter dated 3/20/02 from Joseph Diblasi to
                 Bondy. AUSA: Jonathan Sack and David Pitofsky. Court Reporter: Marsha Diamond.                                 Judge Glasser. Defendant is permitted to travel as specified herein. (Signed by Senior
                 Defendant sentenced to 36 months imprisonment to run concurrently with sentence                                Judge I. L. Glasser on 3/20/02) (Rodriguez,Angela) (Entered: 03/29/2002)
                 defendant is currently serving, plus three years of supervised release. Defendant to
                 make restitution in the amount of $5 million during the period of supervised release.         04/01/2002   353   LETTER dated 4/1/02 from Janathan Sack to Judge Glasser confirming that sentencing
                 The government is given 90 days to provide a list of victims and the amounts to be                               has been adjourned to 5/9/02 at 10:00. (endorsed by Judge Glasser on 4/3/02)
                 paid. The Court recommends incarceration at Fort Dix. (Rodriguez,Angela) (Entered:                               (Rodriguez,Angela) (Entered: 04/04/2002)
                 03/27/2002)                                                                                   04/02/2002   356   LETTER dated 4/1/02 from Jonathan Sack to Judge Glasser confirming that sentencing
03/19/2002         Sentencing held Ernest Montevecchi (2) count(s) 2. (Rodriguez,Angela) (Entered:                                as to defendant Doukas has been adjourned to 5/9/02 at 10:00. (endorsed by Judge
                   03/27/2002)                                                                                                    Glasser on 4/1/02) (Rodriguez,Angela) (Entered: 04/05/2002)

03/19/2002   354   LETTER dated 3/18/02 from Larry Bronson to Judge Glasser explaining how this                04/02/2002   357 ORDER as to Abraham Salaman endorsed on letter dated 4/1/02 from Joel Cohen to
                   matter came to be adjourned to 4/17/02. (Rodriguez,Angela) (Entered: 04/05/2002)                             Judge Glasser. Request granted. Sentencing as to defendant Salaman is adjourned to
                                                                                                                                5/9/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 4/1/02) (Rodriguez,Angela)
03/19/2002   355 LETTER dated 3/18/02 from Jonathan Sack to Judge Glasser submitted to supplement                               (Entered: 04/05/2002)
                 the government's 3/11/02 letter with respect to sentencing of defendants Ernst
                 Montevecchi and Eugene Lombardo. (Rodriguez,Angela) (Entered: 04/05/2002)                     04/10/2002   359 ORDER as to Ernest Montevecchi in 1:00-cr-00196. For the reasons stated herein,
                                                                                                                                defendant's motion to reduce his sentence is denied. (Signed by Senior Judge I. L.
03/25/2002   345 LETTER dated 3/11/02 from Jonathan Sack to Judge Glasser re: sentencing guidlines                              Glasser on 4/10/02) (Rodriguez,Angela) (Entered: 04/12/2002)
                 as to defendants Montevecchi and Lombardo. (Rodriguez,Angela) (Entered:
                 03/26/2002)                                                                                   04/12/2002   360 SENTENCING MEMORANDUM as to Abraham Salaman in 1:00-cr-00196.
                                                                                                                                (Rodriguez,Angela) (Entered: 04/15/2002)
03/27/2002   347 JUDGMENT Eugene Lombardo (12) count(s) 2. Defendant sentenced to 60 months
                 imprisonment to run concurrently sentence in Southern District case. Supervised               04/12/2002   361   Exhibit list re: sentencing memorandum filed by Abraham Salaman.
                 release: 3 years. Defendant to make restitution in the amount of $5 million. During                              (Rodriguez,Angela) (Entered: 04/15/2002)
                 period of release, the government is given 90 days to provide a list of victims and the       04/16/2002   363 ORDER endorsed on letter dated 4/16/02 from Jay Goldberg to Judge Glasser. The next
                 amounts to be paid. The Court recommends incarceration at MDC. Special assessment:                             confernce is adjourned to 4/23/02 at 10:00. (Signed by Senior Judge I. L. Glasser on
                 $100. Opne counts dismissed on government's motion. (Signed by Senior Judge I. L.                              4/17/02) (Rodriguez,Angela) (Entered: 04/18/2002)
                 Glasser on 3/19/02) (Rodriguez,Angela) (Entered: 03/27/2002)
                                                                                                               04/17/2002   362 LETTER dated 4/10/02 from Jay Goldberg to Judge Glasser requesting that sentencing
03/27/2002         DISMISSAL of Count(s) on Government Motion as to Eugene Lombardo. Counts                                     as to defendant Coppa be scheduled for some later than 10:00 on 4/17/02. Counsel is
                   Dismissed: Eugene Lombardo (12) count(s) 1, 3, 4, 9, 10, 11, 12. (Rodriguez,Angela)                          scheduled to appear before Judge Garaufis at 10:00. (there is an unsigned note
                   (Entered: 03/27/2002)                                                                                        highlighted on this document stating that sentencing is now set for 11:30)
03/27/2002   349 JUDGMENT Ernest Montevecchi (2) count(s) 2. Defendant sentenced to 36 months                                   (Rodriguez,Angela) (Entered: 04/17/2002)
                 imprisonment to run concurrently sentence defendant is currently serving, plus three          04/23/2002   364   CALENDAR ENTRY as to Frank Coppa Sr. in 1:00-cr-00196; Case called before
                 years supervised release. Defendant to make restitution in the amount of $5 million                              Senior Judge I. L. Glasser on date of 4/23/02 for sentencing. Defense Counsel: Larry
                 during the period of supervised release. The government is given 90 days to provide a                            Bronson and Jay Goldberg. Court Reporter: Shelly Silverman. Defendant sentenced on
                 list of victims and the amounts to be paid. The Court recommends incarceration at Fort                           count 15 to 36 months imprisonment to be followed by 3 years of supervised release.
                 Dix. Open counts dismissed on government's motion. (Signed by Senior Judge I. L.                                 Defendant to pay restitution in the amount of $5 million. The Court recommends Fort
                 Glasser on 3/19/02) (Rodriguez,Angela) (Entered: 03/27/2002)                                                     Dix. Defendant assessed $100 per count. (Rodriguez,Angela) (Entered: 04/25/2002)
03/27/2002         DISMISSAL of Count(s) on Government Motion as to Ernest Montevecchi in 1:00-cr-             04/23/2002         Sentencing held Frank Coppa (1) count(s) 15. (Rodriguez,Angela) (Entered:
                   00196. Counts Dismissed: Ernest Montevecchi (2) count(s) 13, 14. (Rodriguez,Angela)                            04/25/2002)
                   (Entered: 03/27/2002)
                                                                                                               04/25/2002   365 JUDGMENT Frank Coppa (1) count(s) 15. Defendant sentenced to 36 months
03/27/2002   350   ORDER as to Walter Durchalter endorsed on letter dated 3/20/02 from Robert                                   imprisonment to be followed by 3 years of supervised release. Defendant to pay
                   Herskovits to Judge Glasser. Sentencint is adjourned to 9/18/02 at 10:00. (Signed by                         restitution in the amount of $5 million. The Court recommends Fort Dix. Defendant
                   Senior Judge I. L. Glasser- not dated) (Rodriguez,Angela) (Entered: 03/29/2002)




                   assessed $100. Open counts dismissed on government's motion. (Signed by Senior                                 over period of probation. Open counts dismissed on government's motion. (Signed by
                   Judge I. L. Glasser on 4/23/02) (Rodriguez,Angela) (Entered: 04/25/2002)                                       Senior Judge I. L. Glasser on 5/9/02) (Rodriguez,Angela) (Entered: 05/16/2002)
04/25/2002         DISMISSAL of Count(s) on Government Motion as to Frank Coppa Sr. in 1:00-cr-                05/15/2002         DISMISSAL of Count(s) on Government Motion as to Abraham Salaman in 1:00-cr-
                   00196. Counts Dismissed: Frank Coppa (1) count(s) 1, 2, 3, 4, 13, 14, 16, 17.                                  00196. Counts Dismissed: Abraham Salaman (18) count(s) 2, 4. (Rodriguez,Angela)
                   (Rodriguez,Angela) (Entered: 04/25/2002)                                                                       (Entered: 05/16/2002)
05/02/2002   366   ORDER as to Daniel Persico in 1:00-cr-00196 endorsed on letter dated 5/1/02 from            05/20/2002   372 ORDER as to Lawrence Ray in 1:00-cr-00196 endorsed on letter dated 5/8/02 from
                   Joseph Giannini to Judge Glasser. Defendant is permitted to surender directly to Fort                        Robert Rosenberg to Judge Glasser. Sentencing is adjourned to 6/19/02 at 10:00.
                   Dix on 5/8/02. (Signed by Senior Judge I. L. Glasser on 5/1/02) (Rodriguez,Angela)                           (Signed by Senior Judge I. L. Glasser on 5/14/02) (Rodriguez,Angela) (Entered:
                   (Entered: 05/02/2002)                                                                                        05/22/2002)
05/03/2002   368   NOTICE OF APPEAL by Frank Coppa (1) count(s) 15. Fee Paid $ 105.00 Receipt #                05/20/2002   373   ORDER as to Joseph Polito Sr. in 1:00-cr-00196 endorsed on letter dated 5/14/02 from
                   261385. The Defendant appeals the judgment that was entered on 4/25/02. Forms                                  Charles Weintraub to Judge Glasser. Sentencing is adjourned to 10/8/02 at 10:00. Time
                   distributed. Judge notified. USCA notified. PLEASE NOTE: COUNSEL ADVISED                                       excluded. (Signed by Senior Judge I. L. Glasser on 5/15/02) (Rodriguez,Angela)
                   THAT HE DID NOT SIGN THIS NOA & THAT THERE ARE TWO CRIMINAL                                                    (Entered: 05/23/2002)
                   NUMBERS EACH NUMBER SHOULD HAVE A NOA AND A FEE PAID FOR
                   EACH. COUNSEL ADVISED TO FILE 2 AMENDED NOA'S ONE FOR EACH                                  05/23/2002   374 TRANSCRIPT of sentencing before Judge Glasser filed in case as to Ernest
                   NUMBER . (Gonzalez, Mary) (Entered: 05/06/2002)                                                              Montevecchi in 1:00-cr-00196 for dates of 3/19/02; Court Reporter: Marsha Diamond.
                                                                                                                                (Rodriguez,Angela) (Entered: 05/28/2002)
05/06/2002   367 TRANSCRIPT of sentencing before Judge Glasser filed in case as to Frank Coppa Sr.
                 for dates of 4/23/02; Court Reporter: Sheldon Silverman. (Rodriguez,Angela) (Entered:         05/24/2002   376   LETTER dated 5/15/02 from Joseph DiBlasi to Judge Glasser advising that defendant
                 05/06/2002)                                                                                                      Palagonia will be traveling out of state on 5/16/02 through 5/17/02. (Rodriguez,Angela)
                                                                                                                                  (Entered: 05/28/2002)
05/06/2002   375   LETTER dated 5/2/02 from Andrew Weinstein to Judge Glasser requesting the Court's
                   assistance in having defendant Chioffoletti designated to a facility that offers a "Shock   05/24/2002   378 AMENDED NOTICE of change of address by John Cioffoletti in 1:00-cr-00196.
                   Incarceration Program." (Rodriguez,Angela) (Entered: 05/28/2002)                                             (Rodriguez,Angela) (Entered: 05/29/2002)

05/06/2002   377 NOTICE of change of address by counsel for John Cioffoletti in 1:00-cr-00196.                 06/06/2002   379   USCA Scheduling Order: as to Frank Coppa Sr. in 1:00-cr-00196 [369-1] appeal
                 (Rodriguez,Angela) (Entered: 05/29/2002)                                                                         Appeal Record due by 6/24/02 for Frank Coppa Sr. USCA Number: 02-1274, [368-1]
                                                                                                                                  appeal USCA Number: Appellant's brief due 7/24/02. Appellee's brief due 8/7/02.
05/09/2002   370   CALENDAR ENTRY as to Abraham Salaman; Case called before Senior Judge I. L.                                    Argument set for 10/07/02. (Gonzalez, Mary) (Entered: 06/06/2002)
                   Glasser on date of 5/9/02 for sentencing. Defense Counsel: A. John Pappalardo. AUSA:
                   Nikki Kowalski. Court Reporter: Tony Mancuso. Defendant sentenced to 5 years                06/11/2002   384   LETTER dated 6/11/02 from David Pitofsky, AUSA to Judge Glasser requesting an
                   probation, to serve 12 months of home confinement. Defendant fined $25,000 and                                 adjournment of the sentencing which is scheduled for 6/24/02 due to deft's death. (fe)
                   assessed $100 per count. Defendant to make restitution in the amount of $2.5 million.                          (Entered: 06/18/2002)
                   Defendant to have no further involvment in the securities industry in any way.              06/12/2002   380   LETTER dated 6/12/02 from David Pitofsky to Clerk of Court enclosing documents
                   (Rodriguez,Angela) (Entered: 05/16/2002)                                                                       showing victims' losses (attached). (Rodriguez,Angela) (Entered: 06/13/2002)
05/09/2002         Sentencing held Abraham Salaman (18) count(s) 3. (Rodriguez,Angela) (Entered:               06/12/2002   381   ORDER as to Joseph Polito Sr. in 1:00-cr-00196 endorsed on letter dated 6/11/02 from
                   05/16/2002)                                                                                                    David Pitofsky to Judge Glasser. Sentencing is adjourned. Status report is to be
05/13/2002   369 AMENDED NOTICE OF APPEAL by Frank Coppa (1) count(s) 15. NO FEE PAID                                             provided on 7/11/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 6/12/02)
                 for this is an AMENDED NOA. THE ORIGINAL WAS ENTERED ON 5/6/02.                                                  (Rodriguez,Angela) (Entered: 06/13/2002)
                 HOWEVER IT WAS UNSIGNED. Forms distributed. Judge notified. USCA notified.                    06/12/2002   385   LETTER dated 6/12/02 from David Pitofsky to Clerk of the Court enclosing documents
                 (Gonzalez, Mary) (Entered: 05/13/2002)                                                                           which set forth victim losses relating to the deft's illegal activities. (fe) (Entered:
05/13/2002         Certified copy of docket sheet sent to USCA. [369-1] appeal (Gonzalez, Mary)                                   06/18/2002)
                   (Entered: 05/13/2002)                                                                       06/14/2002   383   LETTER dated 6/12/02 from Jonathan Sack, AUSA to Clerk of the Court concerning
05/15/2002   371 JUDGMENT Abraham Salaman (18) count(s) 3. Defendant sentenced to 5 years                                         restitution payments as to deft Giuseppe Temperino. (fe) (Entered: 06/17/2002)
                 probation, to serve 12 months of home confinement. Defendant is to have no further            06/17/2002   382   LETTER dated 6/12/02 from Jonathan Sack to R.Heinemann this letter concerns
                 involvement in the securities industry in any way. Defendant fined $25,000 and                                   restitution payments to victims of the deft. (Jackson, Ramona) (Entered: 06/17/2002)
                 assessed $100 per count. Defendant shall make restitution in the amount of $2.5 million
06/20/2002   Case    1:98-cr-01101-ILG
             386 ORDER as to Lawrence Ray in 1:00-cr-00196, adjn.Document
                                                                 to Sentencing for 10:00244-2
                                                                                         6/26/00 Filed 01/01/19 Otisville.
                                                                                                                Page          236to surrender
                                                                                                                           Defendant of 261         PageID
                                                                                                                                              to institution          #:(Rodriguez,Angela)
                                                                                                                                                             on 9/30/02.   4030
                   before Senior Judge I. L. Glasser , On ltr. dtd. 6/17/02 from Eric Corngold terminated                       (Entered: 08/09/2002)
                   past due deadlines ( Signed by Senior Judge I. L. Glasser , on 6/17/02) (Jackson,
                   Ramona) (Entered: 06/20/2002)                                                             08/02/2002         Sentencing held John Doukas (8) count(s) 9, 16. (Rodriguez,Angela) (Entered:
                                                                                                                                08/09/2002)
06/21/2002   387 ORDER as to Abraham Salaman in 1:00-cr-00196 Clerk of the Court ender to me a
                 check in the amount $100,000. payable to Abraham SAlaman. On ltr. dtd. 6/18/02 from         08/09/2002   397 JUDGMENT John Doukas (8) count(s) 9, 16. Defendant sentenced to 9 months
                 Joel M.Cohen ( Signed by Senior Judge I. L. Glasser , on 6/19/02) (Jackson, Ramona)                          imprisonment to be followed by 3 of supervised release. Defendant to perform 200
                 (Entered: 06/21/2002)                                                                                        hours of community service. Restitution: $4 million, payable to the Clerk of Court.
                                                                                                                              Court recommends camp type facility- Allenwood or Otisville. Defendant to surrender
06/21/2002   388 LETTER dated June 20, 2002 from AUSA David B. Pitofsky to Clerk of the Court:                                to institution on 9/30/02. Defendant assessed $200. (Signed Senior Judge I. L. Glasser
                 Enclosed are documents relating to Mr. Weisenfeld's claim, which are asked to be                             on 8/2/02) (Rodriguez,Angela) (Entered: 08/09/2002)
                 included with prior submission. (Lee, Stephen) (Entered: 06/24/2002)
                                                                                                             08/09/2002         DISMISSAL of Count(s) on Government Motion as to John Doukas in 1:00-cr-00196.
07/03/2002   389   LETTER dated July 3, 2002 from AUSA David B. Pitofsky to Clerk of the Court:                                 Counts Dismissed: John Doukas (8) count(s) 1, 2, 5, 6, 7, 8, 10, 11, 12, 15, 17, 18.
                   Attached are copies of account opening documents which show the identities of some                           (Rodriguez,Angela) (Entered: 08/09/2002)
                   of the investors who lost money. Additional documents are still being obtained. (Lee,
                   Stephen) (Entered: 07/08/2002)                                                            09/11/2002   398 ORDER as to Larry Berman in 1:00-cr-00196 endorsed on letter dated 9/6/02 from
                                                                                                                              Amy Millard to Judge Glasser. Defendant is permitted to travel as specified herein on
07/10/2002   390   LETTER dated 7/9/02 from Jonathan S.Sack to Judge Glasser confirm sentence                                 condition that defendant advise AUSA of itinerary. (Signed by Senior Judge I. L.
                   adjourned to 7/31/02 @ 11:30. (Jackson, Ramona) (Entered: 07/10/2002)                                      Glasser on 9/9/02) (Rodriguez,Angela) (Entered: 09/17/2002)
07/12/2002   391 ORDER as to John Doukas in 1:00-cr-00196, Granting an extension to July 31, 2002 at         10/04/2002   399   CERTIFICATE OF SERVICE as to Edmond Nagel: Consent order of forfeiture was
                 11:30. See letter dated 07/09/02 to Hon. I. Leo Glasser from AUSA Jonathan S. Sack.                            executed on 6/11/02. (Rodriguez,Angela) (Entered: 10/08/2002)
                 (Signed by Senior Judge I. L. Glasser, on 07/10/02). (Lee, Stephen) (Entered:
                 07/17/2002)                                                                                 10/17/2002   400   SEALED DOCUMENT: correspondence. (AUSA Jonathan Sack,F#1998R00464)
                                                                                                                                (Glenn, Marilyn) (Entered: 10/22/2002)
07/18/2002   392   ORDER as to Alfred Palagonia in 1:00-cr-00196 endorsed on letter dated 7/17/02 from
                   Joseph Diblasi to Judge Glasser. Defendant is granted a modification of supervision as    11/08/2002   401   ORDER as to Alfred Palagonia in 1:00-cr-00196 endorsed on letter dated 11/5/02 from
                   specified herein. (Signed by Senior Judge I. L. Glasser on 7/18/02) (Rodriguez,Angela)                       Joseph Diblasi to Judge Glasser. Sentencing is set for 12/2/02 at 10:00. (Signed by
                   (Entered: 07/22/2002)                                                                                        Senior Judge I. L. Glasser on 11/5/02) (Rodriguez,Angela) (Entered: 11/12/2002)

07/25/2002   393 ORDER as to Daniel Lev in 1:00-cr-00196 endorsed on memorandum from Probation.              11/13/2002   402 SEALED DOCUMENT filed. (Rodriguez,Angela) (Entered: 11/25/2002)
                 Defendant is permitted to travel as specified herein. (Signed by Senior Judge I. L.         11/25/2002   407 STIPULATION AND ORDER as to Lawrence Ray in 1:00-cr-00196 consenting to
                 Glasser on 7/23/02) (Rodriguez,Angela) (Entered: 07/25/2002)                                                 substitution of counsel. Edward McDonald is substituted in place and stead of Robert
07/26/2002   394   ORDER as to Joseph Polito Sr. in 1:00-cr-00196, dismissing counts 9 and 19 of                              Rosenberg. (Signed by Senior Judge I. L. Glasser on 11/27/02) (Rodriguez,Angela)
                   Indictment ( Signed by Senior Judge I. L. Glasser , on 7/8/02) (Jean (Entered:                             (Entered: 12/17/2002)
                   07/26/2002)                                                                               11/26/2002   406 ORDER as to Larry Berman in 1:00-cr-00196 endorsed on letter dated 11/22/02 from
07/26/2002   394   DISMISSAL of Count(s) on Government Motion as to Joseph Polito Sr. in 1:00-cr-                             Amy Millard to Judge Glasser. Defendant is granted a modification of supervised
                   00196 party Joseph Polito in 1:00-cr-00196 Counts Dismissed: Joseph Polito (16)                            release as specified herein. (Signed by Senior Judge I. L. Glasser on 11/26/02)
                   count(s) 9, 19 (Jean (Entered: 07/26/2002)                                                                 (Rodriguez,Angela) (Entered: 12/12/2002)

07/30/2002   395 LETTER dated 7/30/02 from Edward McDonald to Judge Glasser requesting a sentence            12/02/2002   403 ORDER as to Lawrence Ray in 1:00-cr-00196 endorsed on letter dated 12/2/02 from
                 of home confinement with a requirement of substantial community service.                                     Edward McDonald to Judge Glasser. Sentencing is adjourned from 12/3/02 to 1/23/03
                 (Rodriguez,Angela) (Entered: 08/06/2002)                                                                     at 10:00. (Signed by Senior Judge I. L. Glasser on 12/2/02) (Rodriguez,Angela)
                                                                                                                              (Entered: 12/05/2002)
08/02/2002   396 CALENDAR ENTRY as to John Doukas in 1:00-cr-00196; Case called before Senior
                 Judge I. L. Glasser on date of 8/2/02 for sentencing. Defense Counsel: Edward               12/02/2002   404   CALENDAR ENTRY as to Alfred Palagonia in 1:00-cr-00196; Case called before
                 McDonald. AUSA: Jonathan Sack. Court Reporter: Diana Pereira. Defendant sentenced                              Senior Judge I. L. Glasser on date of 12/2/02 for sentencing. Defense Counsel: Joseph
                 on counts 9 and 16 to 9 months imprisonment to be followed by 3 years of supervised                            DiBlasi. AUSA: Eric Corngold. Court Reporter: Fred Guerino. Defendant sentenced on
                 release. Defendant to perform 200 hours of community service. Restitution: $4 million,                         counts 9 and 11 to one year and one day, plus 3 years of supervised release. Restitution
                 payable to the Clerk of Court. Court recommends camp type facility- Allenwood or                               to be paid in the amount of $20 million. Defendant fined $50,000 and assessed $100.




                   The court recommends FCI Allenwood, PA. Defendant to surrender on 2/3/03.                                    A hearing is set for 4/25/03 at 10:00. (Signed by Senior Judge I. L. Glasser on 3/26/03)
                   (Rodriguez,Angela) (Entered: 12/05/2002)                                                                     (Rodriguez,Angela) (Entered: 03/28/2003)
12/02/2002         Sentencing held Alfred Palagonia (14) count(s) 9, 11. (Rodriguez,Angela) (Entered:        04/01/2003   419   CERTIFICATE OF SERVICE: Legal notice as to Larry Berman published on 2/3/03,
                   12/05/2002)                                                                                                  2/10/03, and 2/17/03. (Rodriguez,Angela) Modified on 04/01/2003 (Entered:
                                                                                                                                04/01/2003)
12/04/2002   405 JUDGMENT Alfred Palagonia (14) count(s) 9, 11 . Defendant sentenced to one year
                 and one day, plus 3 years of supervised release. Restitution to be paid in the amount       04/01/2003   420   CERTIFICATE OF SERVICE as to John Cioffoletti: Legal notice published on 2/3/03,
                 $20 million. Defendant fined $50,000 and assessed $200. Court recommends FCI                                   2/10/03, and 2/17/03. (Rodriguez,Angela) (Entered: 04/01/2003)
                 Allenwood, PA. (Signed by Senior I. L. Glasser on 12/2/02) (Rodriguez,Angela)
                 (Entered: 12/05/2002)                                                                       04/01/2003   421   CERTIFICATE OF SERVICE as to Alfred Palagonia: Legal notice published on
                                                                                                                                1/31/03, 2/3/03 and 2/10/03. (Rodriguez,Angela) (Entered: 04/01/2003)
12/04/2002         DISMISSAL of Count(s) on Government Motion as to Alfred Palagonia in 1:00-cr-
                   00196. Counts Dismissed: Alfred Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 12,   04/01/2003   422   CERTIFICATE OF SERVICE as to Abraham Salaman: Legal notice published on
                   15, 16, 17, 18. (Rodriguez,Angela) (Entered: 12/05/2002)                                                     1/31/03, 2/3/03, and 2/10/03. (Rodriguez,Angela) (Entered: 04/01/2003)

12/18/2002   408   CERTIFICATE OF SERVICE: The sum of $50,000 was deposited in the seized asset              04/09/2003   423 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before Senior
                   forfeiture fund on 9/23/02. (Rodriguez,Angela) (Entered: 12/27/2002)                                       Judge I. L. Glasser on date of 4/9/03 for setencing. Defendant placed on probation for 5
                                                                                                                              years, to serve 9 months of home confinement. Defendant to perform 300 hours of
01/08/2003   409 ORDER as to Daniel Lev in 1:00-cr-00196 endorsed on letter dated 1/8/03 from Jeffrey                         community service. Defendant fined $5000 and assessed $100. (Rodriguez,Angela)
                 Lichtman. Defendant is permitted to travel as specified herein. (Signed by Senior Judge                      (Entered: 04/11/2003)
                 I. L. Glasser on 1/8/03) (Rodriguez,Angela) (Entered: 01/09/2003)
                                                                                                             04/09/2003         Sentencing held Lawrence Ray (17) count(s) 10. (Rodriguez,Angela) (Entered:
01/13/2003   410 SEALED DOCUMENT filed. (Rodriguez,Angela) (Entered: 01/13/2003)                                                04/11/2003)
01/29/2003   411 ORDER as to Alfred Palagonia endorsed on letter dated 1/27/03 from Joseph Diblasi to        04/10/2003   424 JUDGMENT Lawrence Ray (17) count(s) 10. Defendant sentenced to 5 years
                 Judge Glasser. Defendant's surrender date is extended to 3/4/03. (Signed by Senior                           probation, to serve 9 months of home confinement. Special condition: 300 hours of
                 Judge I. L. Glasser on 1/28/03) (Rodriguez,Angela) (Entered: 01/29/2003)                                     community service. Fine: $5000. Special assessment: $100. (Signed by Senior Judge I.
                                                                                                                              L. Glasser on 4/9/03) (Rodriguez,Angela) (Entered: 04/11/2003)
02/24/2003   412 ORDER as to Walter Durchalter in 1:00-cr-00196 endorsed on letter dated 2/20/03
                 from Michael Bachner to Judge Glasser. Defendant's bail conditions are modified to          04/10/2003         DISMISSAL of Count(s) on Government Motion as to Lawrence Ray in 1:00-cr-00196
                 permit weekly telephonic reporting. (Signed by Senior Judge I. L. Glasser on 2/20/03)                          Counts Dismissed: Lawrence Ray (17) count(s) 9. (Rodriguez,Angela) (Entered:
                 (Rodriguez,Angela) (Entered: 02/24/2003)                                                                       04/11/2003)
02/24/2003   413 SEALED DOCUMENT as to Walter Durchalter in 1:00-cr-00196. (Rodriguez,Angela)                04/14/2003   425 LETTER dated 4/7/03 from Edward McDonald to Judge Glasser requesting that
                 (Entered: 02/25/2003)                                                                                        sentencing be adjourned for approximately 4 weeks. (Rodriguez,Angela) (Entered:
                                                                                                                              04/15/2003)
02/28/2003   414 ORDER as to Lawrence Ray in 1:00-cr-00196 endorsed on letter dated 2/27/03 from
                 Edward McDonald to Judge Glasser. Sentencing is adjourned to 4/9/03 at 10:00.               04/16/2003   426 ORDER as to Abraham Salaman in 1:00-cr-00196 endorsed on letter dated 4/14/03
                 (Signed by Senior Judge I. L. Glasser on 2/27/03) (Rodriguez,Angela) (Entered:                               from Eric Corngold to Judge Glasser. The scheduling order is amended as follows:
                 03/03/2003)                                                                                                  government's response due 4/23/03; reply by 4/29/03. A hearing is scheduled for 5/2/03
                                                                                                                              at 10:00. (Signed by Senior Judge I. L. Glasser on 4/15/03) (Rodriguez,Angela)
03/25/2003   415 MOTION by Abraham Salaman in 1:00-cr-00196 to declare the restitution provision in                           (Entered: 04/16/2003)
                 the 5/9/02 J & C void and unenforceable . (Rodriguez,Angela) Modified on 03/26/2003
                 (Entered: 03/26/2003)                                                                       04/18/2003   427   LETTER dated 4/14/03 from Eric Corngold to Judge Glasser requesting that the
                                                                                                                                scheduling order for defendant Salaman's motion be adjourned for one week.
03/25/2003   416 MEMORANDUM by Abraham Salaman in 1:00-cr-00196 in support of [415-1] motion                                    (Rodriguez,Angela) (Entered: 04/21/2003)
                 to declare the restitution provision in the 5/9/02 J & C void and unenforceable.
                 (Rodriguez,Angela) (Entered: 03/26/2003)                                                    04/21/2003   429   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a proposed consent
                                                                                                                                Final Order of Forfeiture as to defendant Cioffoletti. (Rodriguez,Angela) (Entered:
03/25/2003   417   Exhibit list by Abraham Salaman in 1:00-cr-00196 in support of motion to declare                             04/25/2003)
                   restitution unenforceable. (Rodriguez,Angela) (Entered: 03/26/2003)
                                                                                                             04/21/2003   431   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a Final Order of
03/28/2003   418 SCHEDULING ORDER as to Abraham Salaman: The government shall file a response                                   Forfeiture as to defendant Palagonia. (Rodriguez,Angela) (Entered: 04/25/2003)
                 to defendant's motion to declare restitution unenforceable by 4/16/03; reply by 4/22/03.
04/21/2003   Case    1:98-cr-01101-ILG
             433 LETTER                                        Document
                        dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a Final244-2
                                                                                       Consent Filed 01/01/19        Page
                                                                                                      05/15/2003 440 Minute Entry 237      of 261
                                                                                                                                  for proceedings         PageID
                                                                                                                                                  held before I. Leo Glasser:#:  4031
                                                                                                                                                                             Sentencing held on 5/15/2003
                   Order of Forfeiture as to defendant Salaman. (Rodriguez,Angela) (Entered:                                         for Larry Berman (6), Count(s) 1, 2, 3, 4, 6, 7, 8, Dismissed on government's motion.;
                   04/25/2003)                                                                                                       Count(s) 5, Defendant sentenced to 3 years probation. Defendant fined $5000 and
                                                                                                                                     assessed $100. Defendant to perform 100 of community service. (Rodriguez, Angela)
04/22/2003   463   ORDER as to Daniel Lev endorsed on letter dated 4/22/03 from Jeffrey Lichtman to                                  (Entered: 05/22/2003)
                   Judge Glasser. Defendant is granted a modification of supervision as requested. Signed
                   by Judge I. Leo Glasser on 4/22/03. (Rodriguez, Angela) (Entered: 10/22/2003)                  05/19/2003   443 Certificate of Service by USA as to Alfred Palagonia. Final Decree of Forfeiture
                                                                                                                                   executed. $400,00.00 was transferred into the asset forfeiture fund on 5/8/03.
04/23/2003   428 Government's memorandum in response to defendant's motion for an order declaring                                  (Rodriguez, Angela) (Entered: 05/22/2003)
                 this court's restitution order void. (Rodriguez,Angela) (Entered: 04/24/2003)
                                                                                                                  05/19/2003   444 Certificate of Service by USA as to John Cioffoletti: Decree of forfeiture executed.
04/24/2003   430 FINAL ORDER Directing Forfeiture of Property as to John Cioffoletti in 1:00-cr-                                   $110,00.00 was transferred into the asset forfeiture fund on 5/8/03. (Rodriguez,
                 00196. Certified copies forwarded to parties. (Signed by Senior Judge I. L. Glasser on                            Angela) (Entered: 05/22/2003)
                 4/22/03) (Rodriguez,Angela) (Entered: 04/25/2003)
                                                                                                                  05/19/2003   445 Certificate of Service by USA as to John Cioffoletti: Decree of forfeiture executed.
04/25/2003   432 FINAL ORDER Directing Forfeiture of Property as to Alfred Palagonia in 1:00-cr-                                   $110,00.00 was transferred into the asset forfeiture fund on 5/8/03. (Rodriguez,
                 00196. Certfied copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on                                     Angela) (Entered: 05/22/2003)
                 4/22/03) (Rodriguez,Angela) (Entered: 04/25/2003)
                                                                                                                  05/19/2003   446 Certificate of Service by USA as to Abraham Salaman. Final Order of Forfeiture
04/25/2003   434 FINAL ORDER Directing Forfeiture of Property as to Abraham Salaman in 1:00-cr-                                    executed. $50,000.00 was transferred into the asset forfeiture fund on 5/8/03.
                 00196. Certified copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on                                    (Rodriguez, Angela) (Entered: 05/22/2003)
                 4/22/03) (Rodriguez,Angela) (Entered: 04/25/2003)
                                                                                                                  05/20/2003   442   FINAL ORDER DIRECTING FORFEITURE OF PROPERTY as to Edmond Nagel.
04/29/2003         Certified and transmitted the Record on Appeal to U.S. Court of Appeals as to Frank                               Signed by Judge I. Leo Glasser on 5/20/03. (Rodriguez, Angela) (Entered: 05/22/2003)
                   Coppa Sr., re: [369-1] appeal and [368-1] appeal. The following documents were sent:
                   A certified Clerk's certificate with a certified docket sheet, four copies of the index, and   05/22/2003   441   JUDGMENT as to Larry Berman (6), Count(s) 1, 2, 3, 4, 6, 7, 8, Dismissed on
                   documents # 1-2, 9, 22, 35-37, 54, 59, 80, 88-89, 91, 112-113, 126, 132, 134, 139, 149,                           government's motion. Count(s) 5, Defendant sentenced to 3 years probation. Defendant
                   182, 193, 208, 230-233, 299, 315, 341, 352, 354, 362-365, 367-369, 379, 402, 410.                                 fined $5000 and assessed $100. Defendant to perform 100 of community service.
                   Documents # 402 and 410 were transmitted to the USCA as sealed documents. The                                     Signed by Judge I. Leo Glasser on 5/15/03. (Rodriguez, Angela) (Entered: 05/22/2003)
                   Record on Appeal, as to Frank Coppa, Sr., was transmitted to the USCA as per the
                   direction of the USDC, EDNY Clerk of Court. Acknowledgment requested. (Jackson,                05/22/2003   447   Letter dated 5/14/03 from Eric Corngold to Judge Glasser advising that the government
                   Joshua) (Entered: 04/29/2003)                                                                                     is unable to provide victim losses. The government submits that the defendant should
                                                                                                                                     not be ordered to pay restitution. (Rodriguez, Angela) (Entered: 05/22/2003)
04/29/2003   435   REPLY MEMORANDUM by Abraham Salaman in 1:00-cr-00196 in support of [415-
                   1] motion to declare the restitution provision in the 5/9/02 J & C void and                    05/28/2003   448   SEALED PRE-SENTENCE REPORT (McGee, Mary Ann) (Entered: 05/29/2003)
                   unenforceable. (Rodriguez,Angela) (Entered: 04/30/2003)                                        05/29/2003   449   Transmitted Supplemental Record on Appeal as to Frank Coppa Sr. re 368 Notice of
05/01/2003   439 Minute Entry for proceedings held before I. Leo Glasser:Motion Hearing as to                                        Appeal - Final Judgment, Appeal - Miscellaneous, 379 Appeal - Miscellaneous,, 369
                 Abraham Salaman held on 5/1/2003 re 415 Motion to declare restitution unenforceable.                                Notice of Appeal - Final Judgment, Appeal - Miscellaneous.This supplemental record
                 Order of restitution to be vacated. Eric Corngold to submit an order. Decision reserved                             consists of document #448. It was requested by V. Singleton - Intake Section, U.S.C.A.
                 on remaining issues. (Rodriguez, Angela) (Entered: 05/13/2003)                                                      It is being sent to her attention. Acknowledgment requested. (McGee, Mary Ann)
                                                                                                                                     (Entered: 05/29/2003)
05/08/2003   436   LETTER dated 05/06/03 from Eric Corngold to Judge Glasser, informing the court that
                   The Government agrees with the defendant that this Court's restitution order should be         06/04/2003   452   Letter dated 6/4/03 from Sarah Lum to Judge Glasser enclosing a proposed final order
                   vacated and that a new restitution order should not be entered. (Sica, Michele)                                   of forfeiture as to Larry Berman. (Rodriguez, Angela) (Entered: 06/10/2003)
                   (Marziliano, August). (Entered: 05/08/2003)                                                    06/04/2003   455 Acknowledgment from USCA received re: Acknowledgment sigend by PSK on
05/08/2003   437   LETTER dated 5/6/03 from Eric Corngold to Judge Glasser advising that the                                       5/30/03.USCA#02/1274.(Drayton, Lorraine) (Entered: 06/13/2003)
                   government agrees that the court's restitution order should be vacated and that a new          06/05/2003   450 TRANSCRIPT of Proceedings as to Abraham Salaman held on 5/1/03 before Judge
                   order should not be entered. (Rodriguez,Angela) (Entered: 05/09/2003)                                           Glasser (hearing). Court Reporter: Gene Rudolph. (Rodriguez, Angela) (Entered:
05/08/2003   438 ORDER as to Abraham Salaman in 1:00-cr-00196 granting [415-1] motion to declare                                   06/05/2003)
                 the restitution provision in the 5/9/02 J & C void and unenforceable as to Abraham               06/06/2003   451   FINAL ORDER DIRECTING FORFEITURE OF PROPERTY as to Larry Berman.
                 Salaman (18). The existing order of restitution is hereby vacated. (Signed by Senior                                Signed by Judge I. Leo Glasser on 6/4/03. (Rodriguez, Angela) (Entered: 06/10/2003)
                 Judge I. L. Glasser on 5/6/03) (Rodriguez,Angela) (Entered: 05/09/2003)




06/09/2003   453 Letter dated 5/22/03 from Magdelyn Baez, USPO, to Judge Glasser requesting                       01/15/2004   468 ORDER as to Lawrence Ray re 467 MOTION for Leave to Appear pro hac vice filed
                 clarification of the Court's order to vacate restitution as to defendant Salaman.                                 by Lawrence Ray. Attorney Michael V. Gilberti admitted as counsel. Signed by Judge
                 (Rodriguez, Angela) (Entered: 06/12/2003)                                                                         I. Leo Glasser on 1/16/04. (Rodriguez, Angela) (Entered: 01/26/2004)
06/09/2003   454 Letter dated 6/3/03 from Judge Glasser to Magdelyn Baez, USPO. The government is                 01/15/2004         Attorney update in case as to Lawrence Ray. Attorney Michael V. Gilberti for
                 in the process of drafting an order addressing the clarification sought re: order vacating                          Lawrence Ray added. Attorney Jonathan S. Sack terminated. (Rodriguez, Angela)
                 defendant Salaman's restitution order. (Rodriguez, Angela) (Entered: 06/12/2003)                                    (Entered: 01/26/2004)
06/26/2003   456   MANDATE of USCA (certified copy), re: 368 Notice of Appeal and 369 Notice of                   01/23/2004   466   AFFIDAVIT of Thomas Roth submitted in response to Lawrence Ray's claim of
                   Appeal. It is ORDERED that the case is REMANDED so that the District Court may                                    constitutional ineffective assistance of counsel. (Rodriguez, Angela) (Entered:
                   revise the restitution payment schedule to clarify what schedule payment was intended.                            01/23/2004)
                   It is FURTHER ORDERED that the government's motion to dismiss the appeal is
                   GRANTED. Issued as mandate: 6/24/03. USCA # 02-1274. Judge notified.                           02/23/2004   469 SEALED DOCUMENT filed. (Rodriguez, Angela) (Entered: 03/02/2004)
                   Acknowledgment sent to USCA. (Jackson, Joshua) (Entered: 06/30/2003)                           03/12/2004   470   ORDER as to Walter Durchalter endorsed on letter dated 3/11/04 from Michael
07/17/2003   457   ORDER CLARIFYING CONDITIONS OF PROBATION as to Abraham Salaman.                                                   Bachner to Judge Glasser. Sentencing is adjourned to 5/4/04 at 10:00. Signed by Judge
                   (Signed by Judge I. Leo Glasser on 7/14/03). (Piper, Francine) (Entered: 07/17/2003)                              I. Leo Glasser on 3/12/04. (Rodriguez, Angela) (Entered: 03/16/2004)

07/25/2003   458 Certificate of Service by USA as to Larry Berman: $300,00 was transferred into the               04/06/2004   471 Letter from Michael V.Gilberti to Judge Glasser dtd. 3/26/04 reply to Gov't opposition
                 asset forfeiture fund on 6/16/03. A check in the amount of $300,000 was deposited into                            to Mr Ray's motion for reconsideration. (Jackson, Ramona) (Entered: 04/06/2004)
                 the fund on 6/16/03. (Rodriguez, Angela) (Entered: 07/29/2003)                                   04/30/2004   472   ORDER as to Walter Durchalter endorsed on letter dated 4/29/04 from Michael
07/25/2003   459 Certificate of Service by USA as to Edmond Nagel: $100,000 and $350,000 transferred                                 Bachner Judge Glasser. Sentencing is adjourned to 5/28/04 at 10:00. Signed by Judge I.
                 into the asset forfeiture fund on 6/16/03. (Rodriguez, Angela) (Entered: 07/29/2003)                                Leo Glasser on 4/29/04. (Rodriguez, Angela) (Entered: 05/07/2004)

08/04/2003   460 Certificate of Service by USA as to Frank Coppa Sr., Ernest Montevecchi, Daniel                  05/27/2004   473 ORDER as to Walter Durchalter, Requesting the adjournment of Mr. Durchhalter's
                 Persico, Jack Basile, Rocco Basile, Larry Berman, John Cioffoletti, John Doukas,                                  May 298th 2004 sentencing until 06/14/04 (see letter dtd 05/25/04 . Signed by Judge I.
                 Walter Durchalter, Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel,                                    Leo Glasser on 05/25/04. (Sica, Michele) (Entered: 05/27/2004)
                 Alfred Palagonia, Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham Salaman,                  06/08/2004   474 Notice of MOTION for Certificate of Appealability by Lawrence Ray. (Sica, Michele)
                 Giuseppe Temperino, For a final order of forfeiture. service upon Condor Capital, Inc.                            (Entered: 06/08/2004)
                 stock certificate numbers 0663 and 0664 c/o United States Marshals Service. date
                 7/8/03.; Condor Capital Inc stock certificate #0663 and #0664 were destroyed by                  06/08/2004         ORDER as to Lawrence Ray, This Motion for a certificate of appealability is DENIED
                 shredding at 225 Cadman Plaza E. room G-80, Brooklyn, NY on 07/08/03. (Sica,                                        for the reason that the applicant has not made a substantial showing of a denial of a
                 Michele) (Entered: 08/08/2003)                                                                                      constitutional right. (Endorsed on motion Doc #474) . Signed by Judge I. Leo Glasser
                                                                                                                                     on 6/4/04. (Sica, Michele) (Entered: 06/08/2004)
08/14/2003   461 Appeal reord returned as to Frank Coppa Sr. containing documents numbered 1, 2, 9,
                 22, 35-37, 54, 5, 63, 80, 88, 89, 91, 112, 113, 126, 132, 134, 139, 139, 149, 182, 193,          06/08/2004   475   AFFIDAVIT of Michael V. Gilberti attorney for Lawrence Ray, in support of motion
                 208, 230-232, 299, 315, 341, 352, 354, 362-379, (402, 410 SEALED) USCA#02/1274.                                     for a certificate of appealability (Sica, Michele) (Entered: 06/08/2004)
                 (Drayton, Lorraine) (Entered: 08/14/2003)
                                                                                                                  06/14/2004   476 Minute Entry for proceedings held before I. Leo Glasser :Sentencing held on 6/14/2004
08/27/2003   462   ORDER as to Giuseppe Temperino endorsed on memorandum from Probation Dept.                                      for Walter Durchalter (9), Count(s) 1, 10, 11, 12, 2, 3, 5, 8, 9, Dismissed on
                   Defendant is granted a modification of supervision as requested. Signed by Judge                                governments motion; Count(s) 4, 6, 7, Imprisonment for a total term of 24 months, The
                   Frederic Block on 8/25/03. (Rodriguez, Angela) (Entered: 08/27/2003)                                            court recommends that the defendant be designated to a facility in the New York area.
                                                                                                                                   The defendant shall surrender for service of sentence at the institution designated by the
12/18/2003   464   ORDER as to Daniel Lev endorsed on letter dated 12/2/03 from Jeffrey Lichtman to                                Bureau of Prisons before 2p.m. on 08/23/04. Supervised release for a Three year term.
                   Judge Glasser. Defendant is granted a modification of supervision as requested. Signed                          Special Assessment of $200.00 and Fine of $50,000.00. The other nine counts are
                   by Judge I. Leo Glasser on 12/2/03. (Rodriguez, Angela) (Entered: 12/19/2003)                                   dismissed on the motion of the United States. Defense Counsel: Michael Bachner,
12/22/2003   465   ORDER as to Walter Durchalter endorsed on letter dated 12/18/03 from Eric Corngold                              AUSA: Eric Corngold. (Court Reporter Henry Shapiro.) (Sica, Michele) (Entered:
                   to Judge Glasser. Se3ntencing is adjourned to 2/12/04 at 10:00. Signed by Judge I. Leo                          06/29/2004)
                   Glasser on 12/18/03. (Rodriguez, Angela) (Entered: 12/22/2003)                                 06/14/2004   477   JUDGMENT as to Walter Durchalter (9), Count(s) 1, 10, 11, 12, 2, 3, 5, 8, 9,
01/15/2004   467 MOTION for Leave to Appear pro hac vice Attorney: Michael V. Gilberti. by                                           Dismissed on governments motion; Count(s) 4, 6, 7, Imprisonment for a total term of
                 Lawrence Ray. (Rodriguez, Angela) (Entered: 01/26/2004)                                                             24 months, The court recommends that the defendant be designated to a facility in the
                                                                                                                                     New York area. The defendant shall surrender for service of sentence at the institution
             Case    1:98-cr-01101-ILG
               designated by the Bureau of Prisons before 2p.m. onDocument              244-2
                                                                  08/23/04. Supervised release for a Filed 01/01/19         Page 238
                                                                                                            05/29/2007 488 ENDORSED       ofletter261
                                                                                                                                    ORDER on             PageID
                                                                                                                                                   dated May 29, 2007, from#:  4032
                                                                                                                                                                            Rosiani L. Schuricht, U.S.
                   Three year term. Special Assessment of $200.00 and Fine of $50,000.00. The other                             Probation Officer, to Judge Glasser: Request for provisions to be installed as to Aleks
                   nine counts are dismissed on the motion of the United States. . Signed by Judge I. Leo                       Paul's travel request is GRANTED. See attached for details. Ordered by Judge I. Leo
                   Glasser on 6/14/04. (Sica, Michele) (Entered: 06/29/2004)                                                    Glasser on 5/29/2007. (Abdallah, Fida) (Entered: 05/29/2007)
08/27/2004   478   ORDER as to Walter Durchalter, GRANTING that the defendants surrender date be             06/14/2007   490   Arrest Warrant Returned Executed on 6/13/2007 in case as to Lawrence Ray.
                   adjourned until 09/19/04. (see ltr dtd 8/19/04) . Signed by Judge I. Leo Glasser on                          (Abdallah, Fida) (Entered: 06/18/2007)
                   8/20/04. (Sica, Michele) (Entered: 08/27/2004)
                                                                                                             06/15/2007   491   Minute Entry for proceedings held before Hon. Viktor V. Pohorelsky: Initial
09/10/2004   479 Appeal 1st SUPPLEMENTAL record returned from the Court of Appeals containing                                   Appearance re Revocation of Probation as to Lawrence Ray held on 6/15/2007.
                 document number #448. (Copy of this form returned for Fred Nunnery c/o Court of                                Appearances: AUSA Jonathan Green and Def counsel Louis Freeman. Bail hearing set
                 Appeals.) USCA#02/1274.(Drayton, Lorraine) (Entered: 09/10/2004)                                               for 6/21 @ 2:30 before Judge Glasser. Dft arraigned on the violation of probation.
                                                                                                                                Status conference set for 6/21/07 @ 2:30 p.m. before Judge Glasser. Temporary Order
09/27/2004   480 Sealed Document placed in vault (Sica, Michele) (Entered: 09/27/2004)                                          of detention entered. (Log # 4:18 - 4:27) (Abdallah, Fida) (Entered: 06/18/2007)
10/20/2004   481 Notice of MOTION for Early Termination of Probation for Larry Berman (6) Count 5            06/15/2007   492   CJA 20: Appointment of Attorney Louis M. Freeman for Dft Lawrence Ray. Ordered
                 by Larry Berman. (Sica, Michele) (Entered: 10/20/2004)                                                         by Judge Viktor V. Pohorelsky on 6/15/2007. (Abdallah, Fida) (Entered: 06/18/2007)
10/20/2004   482   ORDER as to Larry Berman, That, the term of Probation imposed by this Court on May        06/15/2007   493   ORDER OF TEMPORARY DETENTION Pending Hearing Pursuant to Bail Reform
                   15, 2003 in this matter be and is hereby terminated . Signed by Judge I. Leo Glasser on                      Act as to Lawrence Ray: It is Ordered that a detention hearing is set for 6/21/2007 at
                   10/15/04. (Sica, Michele) (Entered: 10/20/2004)                                                              2:30 before Judge Glasser. Ordered by Judge Viktor V. Pohorelsky on 6/15/2007.
01/25/2006   483   NOTICE OF ATTORNEY APPEARANCE: J. Bruce Maffeo appearing for Lawrence                                        (Abdallah, Fida) (Entered: 06/18/2007)
                   Ray J. Bruce Maffeo is Substituting in for Michael V. Gilberti for the purpose of a       07/11/2007         Minute Entry for proceedings held before I. Leo Glasser:Probation Revocation Hearing
                   violation of probation by Lawrence Ray, defendant. (Maffeo, J.) (Entered: 01/25/2006)                        as to Lawrence Ray held on 7/11/2007. AUSA Jonathan Green for the Government.
01/30/2006         Minute Entry: Case called before Judge I. Leo Glasser on 1/30/06 for Violation of                            Louis Freeman for Defendant. Probation Officer Robert Anton. Defendant was
                   Probation Hearing as to defendant Lawrence Ray. AUSA: Eric Corngold. Defense                                 arraigned and pled NOT GUILTY to charges ONE (1) to SIX(6). Defense Counsel
                   Counsel: Bruce Maffeo. Court Reporter: Anthony Frisolone. Defendant enters a plea of                         made a bail application. Application was DENIED pending more information. An
                   Guilty to Violations 2A, 2B and 3. Defendant is sentenced to 6 months of                                     Evidentiary Hearing is scheduled for July 19, 2007 at 11:30 am. Defendant remains in
                   imprisonment. After the term of imprisonment is completed, defendant's supervised                            custody. (Court Reporter Diane Molas.) (Francis, Ogoro) (Entered: 07/11/2007)
                   release shall be reinstated for the same period of time as the unexpired term of          07/18/2007   494   ORDER That DYFS is to produce Talia Ray for the within referenced hearing as to
                   probation. The court recommends that the defendant be designated to a facility in the                        Lawrence Ray on July 19, 2007 at 10:30 am before the Honorable I Leo glasser.
                   Hudson County, NJ area. The court further recommends that defendant be given his                             Ordered by Judge I. Leo Glasser on 7/17/07. (Sica, Michele) (Entered: 07/18/2007)
                   prescribed medications. (Johnson, Tanya) (Entered: 01/30/2006)
                                                                                                             07/18/2007   495   Letter Concerning the Defendant's Violation Hearing as to Lawrence Ray (Green,
02/06/2006   484   Violation Probation/Supervised Release Order as to Lawrence Ray . Ordered by Judge                           Jonathan) (Entered: 07/18/2007)
                   I. Leo Glasser on 1/30/06. (Sica, Michele) (Entered: 02/06/2006)
                                                                                                             07/19/2007   496   CJA 23 Financial Affidavit by Lawrence Ray. (Lee, Tiffeny) (Entered: 07/19/2007)
03/15/2006   485   ORDER as to Daniel Persico; The Court orders the modification of conditions as noted
                   above . Ordered by Judge I. Leo Glasser on 3/13/06. (Request for Modification of          07/23/2007         Minute Entry for proceedings held before I. Leo Glasser: Probation Revocation Hearing
                   Release Conditions and Waiver of Hearing to Modify Conditions attached) (Fernandez,                          as to Lawrence Ray held on 7/19/2007. AUSA Jonathan Green on behalf of the
                   Erica) (Entered: 03/15/2006)                                                                                 Government. Defense Counsel Louis Freeman on behalf of Defendant. Probation
                                                                                                                                Officer Robert Anton. A hearing was held, Testimony was heard from witnesses.
09/25/2006   486   ORDER Granted as to Aleks Paul for the request to travel on business . Ordered by                            Charge # One(1) was dismissed by the Court. The Court found the Defendant GUILTY
                   Judge I. Leo Glasser on 9/5/06. (Sica, Michele) (Entered: 09/25/2006)                                        On Charges Three (3), Four(4), Five (5) and Six(6). As to Charge Two(2). The Court is
12/27/2006   487   ORDER FOR THE REQUEST FOR MODIFYING THE CONDITIONS OR TERMS                                                  giving Defense Counsel time to provide sufficient evidence in regards to pending
                   OF SUPERVISION as to Walter Durchalter. The Court Orders the modification of                                 Charge. Hearing will be continued on July 31, 2007 at 10am, where a Final
                   conditions: the defendant shall make payments in the amount of $200 per month                                determination of Charges will be made. Defendant remains in Custody. (Court Reporter
                   towards his fine . Ordered by Judge I. Leo Glasser on 12/22/06. (Sica, Michele)                              Fred Guerino 718-613-2503.) (Francis, Ogoro) (Entered: 07/23/2007)
                   (Entered: 12/27/2006)                                                                     07/30/2007   497   Letter (Adjournment Request) as to Lawrence Ray (Freeman, Louis) (Entered:
02/06/2007   489   ORDER FOR ISSUANCE of ARREST WARRANT as to Lawrence Ray. Ordered by                                          07/30/2007)
                   Judge I. Leo Glasser on 2/6/2007. (Abdallah, Fida) (Entered: 06/18/2007)




07/31/2007         A Preliminary Revocation Hearing as to Lawrence Ray was held on 7/31/2007 before          12/11/2007   507   MOTION to Continue Violation hearing by Lawrence Ray. (Freeman, Louis) (Entered:
                   Senior District Judge, I. Leo Glasser. AUSA Jonathan Green appeared on behalf of the                         12/11/2007)
                   Government. Louis Freeman appeared on behalf of the Defendant Ray, who was not
                   present for the proceedings. As per Mr. Freeman's letter regarding adjourning the         12/11/2007   508   NOTICE OF ATTORNEY APPEARANCE: Sidney Baumgarten appearing for
                   proceedings until September 2007, request was GRANTED by the Court. The case has                             Lawrence Ray (Baumgarten, Sidney) (Entered: 12/11/2007)
                   been adjourned to September 11, 2007 at 11am. Defendant remains in custody. (Court        12/12/2007   509   ORDER as to Lawrence Ray GRANTING the request for the adjournment of the
                   Reporter Gene Rudolph.) (Francis, Ogoro) (Entered: 07/31/2007)                                               violation of supervised release hearing scheduled for 12/14/07 until 01/25/08 @ 10:30
09/10/2007   498   Letter Requesting an adjournment as to Lawrence Ray (Freeman, Louis) (Entered:                               a.m.. Ordered by Senior Judge I. Leo Glasser on 12/11/07. (Sica, Michele) (Entered:
                   09/10/2007)                                                                                                  12/12/2007)

09/12/2007   499   ORDER as to Lawrence Ray GRANTED for the adjournment of sentencing from 09-               12/18/2007         Incorrect Case-Document Information filed as to Lawrence Ray. Docket entry #510,
                   11-07 until 10-19-07 at 11:00 am. Ordered by Judge I. Leo Glasser on 9/10/07. (Sica,                         previously filed as an Order Modifying Conditions or Term of Supervision as to
                   Michele) (Entered: 09/12/2007)                                                                               Hannah Kakish, on 12/12/07 has been deleted. (Brucella, Michelle) (Entered:
                                                                                                                                12/18/2007)
10/16/2007         A Status Conference as to Lawrence Ray was held on 10/16/2007 before the Honorable
                   I. Leo Glasser. AUSA Jonathan Green appeared on behalf of the Government. Defense         12/20/2007   510   TRANSCRIPT of Conference as to Lawrence Ray held on 7/31/2007 before Judge
                   Counsel Louis Freeman appeared on behalf of the defendant. The Court was informed                            Glasser. Court Reporter:Gene Rudolph. (Toribio, Winnethka) (Entered: 12/20/2007)
                   by the U.S. Marshall's, that the defendant was not feeling well this morning, therefore   12/27/2007         Motions terminated as to Lawrence Ray: 507 MOTION to Continue Violation hearing
                   he was not produced. Defense Counsel relayed to the Court that he and his client had                         filed by Lawrence Ray.Order Endorsed on Doc #509. Ordered by Senior Judge I. Leo
                   some issues. The Court advised Defense Counsel that he would not hear anything on                            Glasser on 12/27/2007. (Francis, Ogoro) (Entered: 12/27/2007)
                   the matter. The Court advised Defense Counsel that if he had any applications, he
                   should make it by writing to the Court. (Court Reporter Shelly Silverman.) (Francis,      01/25/2008   511   Minute Entry for proceedings held before Senior Judge I. Leo Glasser: For a Final
                   Ogoro) (Entered: 10/16/2007)                                                                                 Hearing re Revocation of Supervised Release as to Lawrence Ray held on 1/25/2008.
                                                                                                                                Case called. Defts appear with counsel. Final revocation hearing held. Deft reinstated to
10/18/2007   500   Letter request for adjournment of court appearance as to Lawrence Ray (Freeman,                              supervision. Sentencing held. Defendant was sentenced to time served. The current
                   Louis) (Entered: 10/18/2007)                                                                                 terms of supervision are to be continued (Court Reporter Marie Foley.) (Sica, Michele)
10/18/2007   501   ORDER as to Lawrence Ray GRANTED for the adjournment of Court matter from 10-                                (Entered: 01/28/2008)
                   19-07 until 11-08-07 at 10:00 am. Ordered by Judge I. Leo Glasser on 10/18/07. (Sica,     01/25/2008   512   Violation Probation/Supervised Release Order as to Lawrence Ray IMPRISONMENT:
                   Michele) (Entered: 10/18/2007)                                                                               TIME SERVED; SUPERVISED RELEASE: THE CURRENT SUPERVISED
10/30/2007   502   TRANSCRIPT of Status Conference/VOP as to Lawrence Ray held on 10/16/2007                                    RELEASE TERMS ARE TO BE CONTINUED. Ordered by Senior Judge I. Leo
                   before Judge I. Leo Glasser. Court Reporter: Sheldon Silverman. (Brucella, Michelle)                         Glasser on 1/25/08. (Sica, Michele) (Additional attachment(s) added on 2/11/2008:
                   (Entered: 10/30/2007)                                                                                        # 1 page 4 of doc #512) (Sica, Michele). (Entered: 01/29/2008)

11/02/2007   503   TRANSCRIPT of Arraignment as to Lawrence Ray held on June 15, 2007 before Judge           03/01/2010   513   ORDERfor Petition for Warrant or Summons for Offender Under Supervision as to
                   Pohorelsky. Transcript produced by Transcription Plus II. (Rocco, Christine) (Entered:                       Alfred Palagonia; The Courts Orders: The issuance of a Summons. U.S. Probation
                   11/02/2007)                                                                                                  Officcer Recommends that the Terms of Supervision should be Revoked. Ordered by
                                                                                                                                Senior Judge I. Leo Glasser on 3/1/2010. (Sica, Michele) (Entered: 03/01/2010)
11/05/2007   504   TRANSCRIPT of violation of supervised release Proceedings as to Lawrence Ray held
                   on 7/11/07 before Judge Glasser. AUSA: Jonathan Green, Defense Attny: Louis               03/11/2010   514   ORDER as to Alfred Palagonia, THE COURT ORDERS: The Modification of
                   Freeman. Court Reporter: Alan Sherman. (Sica, Michele) (Entered: 11/05/2007)                                 Conditions as Noted Above. Ordered by Senior Judge I. Leo Glasser on 09/21/07.
                                                                                                                                (Sica, Michele) (Entered: 03/11/2010)
11/07/2007   505   Letter Requesting a Brief Adjournment as to Lawrence Ray (Freeman, Louis) (Entered:
                   11/07/2007)                                                                               03/15/2010   515   Summons Returned Executed on 03/01/10 as to Alfred Palagonia (Sica, Michele)
                                                                                                                                (Entered: 03/17/2010)
11/07/2007   506   ORDER as to Lawrence Ray re 505 Letter DENIED. So Ordered by Judge I. Leo
                   Glasser on 11/7/2007. (Toribio, Winnethka) (Entered: 11/07/2007)                          10/21/2010   516   ENDORSED ORDER on (faxed) letter dtd. 10/21/10 filed by counsel J. DiBlasi as to
                                                                                                                                Alfred Palagonia, granting his request that the Violation of Probation Hearing be
11/07/2007         NOTICE OF HEARING as to Lawrence Ray: Final Probation Revocation Hearing                                     adjrn'd. from 10/28 to 12/10/10. (Revocation Probation Hearing set for 12/10/2010 at
                   RESCHEDULED for 12/14/2007 at 10:00 AM in 8B South before Senior-Judge I. Leo                                11:00 AM in Courtroom 8B South before Senior Judge I. Leo Glasser). So Ordered by
                   Glasser. (Francis, Ogoro) (Entered: 11/07/2007)                                                              Senior Judge I. Leo Glasser on 10/21/2010. (Layne, Monique) (Entered: 10/21/2010)
12/08/2010   Case    1:98-cr-01101-ILG
             517 ENDORSED                                     Document
                          ORDER re: letter (faxed) dated 12/7/10                     244-2
                                                                 from Joseph v. DiBlasi, Esq., Filed 01/01/19 $Page       239
                                                                                                               20,000,000.00       of 261
                                                                                                                             (Re-Imposed).       PageID
                                                                                                                                           Ordered by Senior Judge#:
                                                                                                                                                                  I. Leo4033
                                                                                                                                                                         Glasser on 4/13/2011.
                   requesting an adjournment of the conference as to Alfred Palagonia scheduled for                              C-E/M. (Layne, Monique) (Entered: 04/13/2011)
                   12/10/10. The application is granted, and the conference will take place on 1/7/11 at
                   10:30 a.m. in Courtroom 8B South before Senior Judge I. Leo Glasser. So Ordered by         12/14/2011   528   MOTION for Victim Rights on behalf of Ernest Gottdiener, Judith Gottdiener, Ervin
                   Senior Judge I. Leo Glasser on 12/8/2010. (Manuel, Germaine) (Entered: 12/09/2010)                            Tausky and Suan Investments by USA as to Alfred Palagonia. (Attachments:
                                                                                                                                 # 1Declaration in Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D,
01/06/2011   518   NOTICE OF ATTORNEY APPEARANCE Sarah Mary Coyne appearing for USA.                                             # 6 Certificate of Service) (Harwick, John) (Entered: 12/14/2011)
                   (Coyne, Sarah) (Entered: 01/06/2011)
                                                                                                              12/29/2011   529   MOTION for Extension of Time to File Response/Reply as to 528 MOTION for
01/10/2011   519   Minute Entry for proceedings held before Senior Judge I. Leo Glasser:Initial                                  Victim Rights on behalf of Ernest Gottdiener, Judith Gottdiener, Ervin Tausky and
                   Appearance re Revocation of Supervised Release as to Alfred Palagonia held on                                 Suan Investments by USA as to Alfred Palagonia. (Dickman, Mary) (Entered:
                   1/10/2011. AUSA S. Coyne. Deft advised of rights and ENTERS Plea of NOT                                       12/29/2011)
                   GUILTY to Charges One, Two and Three of the Violation. Parties request add'l time to
                   resolve monetary issues. Case adjrn'd. until 3/4/11. (Court Reporter V. Butler). (Layne,   01/04/2012   530   ENDORSED ORDER as to Alfred Palagonia, granting AUSA M. Dickman's
                   Monique) (Entered: 01/11/2011)                                                                                application re 529 MOTION for Extension of Time until 2/15/12, to File Response
                                                                                                                                 to 528 MOTION for Victim Rights on behalf of Ernest Gottdiener, Judith Gottdiener,
03/01/2011   520   Letter MOTION for Hearing Extension of Probation Violation by Alfred Palagonia.                               Ervin Tausky and Suan Investments. Ordered by Senior Judge I. Leo Glasser on
                   (DiBlasi, Joseph) (Entered: 03/01/2011)                                                                       1/3/2012. (Layne, Monique) (Entered: 01/04/2012)
03/02/2011   521   ENDORSED ORDER granting 520 Motion for a three-week continuance re: violation              02/15/2012   531   NOTICE OF ATTORNEY APPEARANCE Michael Lloyd Yaeger appearing for
                   hearing as to Alfred Palagonia (14). So Ordered by Senior Judge I. Leo Glasser on                             USA. (Yaeger, Michael) (Entered: 02/15/2012)
                   3/1/2011. (Manuel, Germaine) (Entered: 03/02/2011)
                                                                                                              02/15/2012   532   RESPONSE to Motion re 528 MOTION for Victim Rights on behalf of Ernest
03/25/2011   522   Minute Entry for proceedings held before Senior Judge I. Leo Glasser:Final Hearing re                         Gottdiener, Judith Gottdiener, Ervin Tausky and Suan Investments (Yaeger, Michael)
                   Revocation of Supervised Release as to Alfred Palagonia held on 3/25/2011. AUSA S.                            (Entered: 02/15/2012)
                   Coyne. J. DiBlasi, Esq. ret. for Deft. Deft. advised of rights and Enters Plea of
                   GUILTY to Charges 3 of the Violation. Current term of Supervision revoked.                 02/17/2012   533   Letter to AUSA Michael Yaeger as to Alfred Palagonia (Chiodo, Marie) (Entered:
                   Sentencing held. Sentence: One day. New term of Supervised Release: 2 yrs. w/Special                          02/17/2012)
                   Conditions of Supervision. Special Assessment of $50,000.00 re-imposed. Fine of            03/16/2012   534   Letter in response to the Court's letter of February 17, 2012 as to Alfred Palagonia
                   $20,000,000.00 re-imposed. Deft. shall self surrender on 4/27/11 at 9:00 a.m. to U.S.                         (Yaeger, Michael) (Entered: 03/16/2012)
                   Marshal, EDNY. (Court Reporter G. Rudolph) (Layne, Monique) (Entered:
                   04/12/2011)                                                                                04/24/2012   535   MOTION for Extension of Time to File by victims with respect to Alfred Palagonia's
                                                                                                                                 stock fraud scheme by USA as to Alfred Palagonia. (Harwick, John) (Entered:
03/25/2011   525   Minute Entry for proceedings held before Senior Judge I. Leo Glasser:AMENDED                                  04/24/2012)
                   Final Hearing re Revocation of Supervised Release as to Alfred Palagonia held on
                   3/25/2011. AUSA S. Coyne. J. DiBlasi, Esq. ret. for Deft. Deft. advised of rights and      04/25/2012   536   ENDORSED ORDER, granting 535 Motion for Extension of Time until 5/24/12, to
                   Enters Plea of GUILTY to Charges 3 of the Violation. Sentence: One day. Current                               submit add'l proof re victims as to Alfred Palagonia's stock fraud scheme. Ordered by
                   Supervised Release revoked. New term of Supervised Release: 2 yrs. w/Special                                  Senior Judge I. Leo Glasser on 4/25/2012. (Layne, Monique) (Entered: 04/25/2012)
                   Conditions of Supervision. Fine of $50,000.00 re-imposed. RESTITUTION:
                   $20,000,000.00 re-imposed. Deft. shall self surrender on 4/27/11 to U.S. Marshal.          05/17/2012   537   REPLY TO RESPONSE to Motion re 535 MOTION for Extension of Time to File by
                   (Court Reporter G. Rudolph) (Layne, Monique) (Entered: 04/13/2011)                                            victims with respect to Alfred Palagonia's stock fraud scheme additional extension
                                                                                                                                 requested (Harwick, John) (Entered: 05/17/2012)
04/12/2011   523   Violation Probation/Supervised Release Order as to Alfred Palagonia. Deft. admitted
                   guilt to Violation of Conditions 3 of the term of supervision. IMPRISONMENT: 1 day.        05/18/2012   538   ENDORSED ORDER, on doc. 537 from counsel J. Harwick to Judge Glasser, as to
                   SUPERVISED RELEASE: 2 years. w/SPECIAL CONDITIONS OF SUPERVISION.                                             Alfred Palagonia, granting an extra 2 weeks extension until 6/7/12, to submit legal and
                   SPECIAL ASSESSMENT: $50,000.00 (Re-Imposed). FINE: 20,000,000.00 (Re-                                         factual arguments supporting the victims' claims for compensation. Ordered by Senior
                   Imposed). RESTITUTION: $50,000.00 (Re-Imposed). So Ordered by Senior Judge I.                                 Judge I. Leo Glasser on 5/18/2012. (Layne, Monique) (Entered: 05/18/2012)
                   Leo Glasser on 4/5/2011. C-E/M as to defse. counsel. (Layne, Monique) (Entered:            06/07/2012   539   MOTION to Continue by John F. Harwick, Esq., attorney for the Estate of Ernest
                   04/12/2011)                                                                                                   Gottdiener and Judith Gottdiener, Ervin Tausky and Suan Investiments, Inc. by USA as
04/13/2011   526   AMENDED Violation Supervised Release Order as to Alfred Palagonia.                                            to Alfred Palagonia. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit,
                   IMPRISONMENT: 1 day. SUPERVISED RELEASE: 2 years. w/SPECIAL                                                   # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit,
                   CONDITIONS OF SUPERVISION. FINE: 50,000.00 (Re-Imposed). RESTITUTION:                                         # 11 Exhibit, # 12 Exhibit, #13 Exhibit, # 14 Exhibit, # 15 Exhibit) (Harwick, John)
                                                                                                                                 (Entered: 06/07/2012)




06/07/2012   540   MOTION to Continue Memorandum of Law by John F. Harwick, Esq. on behalf of the
                   Estate of Ernest Gottiener and Judith Gottdiener, Ervin Tausky and Suan Investments,
                   Inc. by USA as to Alfred Palagonia. (Harwick, John) (Entered: 06/07/2012)
06/07/2012   541   MOTION to Continue Certificate of Service by USA as to Alfred Palagonia. (Harwick,
                   John) (Entered: 06/07/2012)
06/07/2012   542   MOTION to Continue Exhibits not contained within first filing by USA as to Alfred
                   Palagonia. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit) (Harwick, John)
                   (Entered: 06/07/2012)
06/21/2012   543   MOTION to Continue Status Report by USA as to Alfred Palagonia. (Harwick, John)
                   (Entered: 06/21/2012)
06/21/2012         Motions terminated, docketed incorrectly. as to Alfred Palagonia: 543 MOTION to
                   Continue Status Report filed by USA. This is not a motion; it is a letter containing a
                   status report. (Kessler, Stanley) (Entered: 06/27/2012)
07/02/2012         NOTICE OF HEARING ON MOTION in case as to Alfred Palagonia 528 . The motion
                   for victims' rights on behalf of Ernest Gottdiener, Judith Gottdiener, Ervin Tausky and
                   Suan Investments is scheduled for oral argument on 7/30/2012 at 11:00 AM in
                   Courtroom 8B South before Judge I. Leo Glasser. (Kessler, Stanley) (Entered:
                   07/02/2012)
07/30/2012   544   Minute Entry for proceedings held before Judge I. Leo Glasser on 7/30/2012: Case
                   called. John F. Harwick, Esq. present for the applicants Ernest Gottdiener, Judith
                   Gottdiener, Ervin Tausky and Suan Investments (The Victims). AUSA Michael L.
                   Yaeger present for the Government. The motion of Ernest Gottdiener, Judith
                   Gottdiener, Ervin Tausky and Suan Investments (The Victims) for an award of
                   restitution from the defendant Alfred Pagonia is argued. Both parties are to file
                   additional papers not later than 8/6/2012. Decision reserved. (Court Reporter Mary
                   Agnes Drury.) (Kessler, Stanley) (Entered: 07/30/2012)
08/06/2012   545   Letter Joint Submission (John Harwick and Miachel Yaeger) as to Alfred Palagonia
                   (Harwick, John) (Entered: 08/06/2012)


                                      PACER Service Center
                                          Transaction Receipt

                                            08/28/2012 14:31:15
                     PACER Login: fo0569           Client Code:
                     Description:    Docket Report Search Criteria: 1:00-cr-00196-ILG
                     Billable Pages: 30            Cost:            3.00
                Case 1:98-cr-01101-ILG Document      244-2 Filed 01/01/19
                                         CLOSED,APPEAL,MJSELECT  also known as Page 240 of 261 PageID #: 4034
                                                                                                     Butch
                                U.S. District Court                                                                                                             White Plains, NY 10604
                      Eastern District of New York (Brooklyn)
           CRIMINAL DOCKET FOR CASE #: 1:00-cr-00196-ILG All Defendants                                                                                         914-946-7432
                                                                                                                                                                Fax: 914-946-3708
                                                                                                                                                                Email: bhansburylaw@msn.com
                                                                                                                                                                TERMINATED: 03/27/2002
Case title: USA v. Coppa et al                           Date Filed: 03/01/2000                                                                                 LEAD ATTORNEY
                                                         Date Terminated: 06/14/2004                                                                            ATTORNEY TO BE NOTICED
                                                                                                                                                                Designation: Retained

Movant                                                                                                                                                          Joseph Aaron Bondy
                                                                                                                                                                20 Vesey Street
Estate of Emest Gottdiener                 represented by John F. Harwick                                                                                       Suite 1200
                                                          Hacker Murphy LLP                                                                                     New York, NY 10007
                                                          7 Airport Park Blvd.                                                                                  212-219-3572
                                                          Latham, NY 12110                                                                                      Fax: 212-219-8456
                                                          518-783-3843                                                                                          Email: josephbondy@mac.com
                                                          Fax: 518-783-8101                                                                                     TERMINATED: 03/27/2002
                                                          Email: jharwick@hackermurphy.com                                                                      LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED                                                                                ATTORNEY TO BE NOTICED
                                                                                                                                                                Designation: Retained

Movant                                                                                                                                                          Joy Lucielle Vastola
                                                                                                                                                                17 Battery Place
Judith Gottdiener                          represented by John F. Harwick                                                                                       Suite 610
                                                          (See above for address)                                                                               New York, NY 10004
                                                          ATTORNEY TO BE NOTICED                                                                                (212) 248-2694
                                                                                                                                                                TERMINATED: 03/27/2002
                                                                                                                                                                LEAD ATTORNEY
Movant                                                                                                                                                          ATTORNEY TO BE NOTICED
                                                                                                                                                                Designation: Retained
Ervin Tausky                               represented by John F. Harwick
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED                     Pending Counts                                             Disposition
                                                                                                                                                                Defendant sentenced to 36 months
                                                                                                                                                                imprisonment to run concurrently with
                                                                                                                                                                sentence defendant is currently serving,
Movant                                                                                                                                                          plus three years of supervised release.
                                                                                                     18:1962(d),1963 and 3551 et seq. -
Suan Investments, Inc.                     represented by John F. Harwick                                                                                       Defendant to make restitution in the
                                                                                                     RACKETEERING CONSPIRACY.
                                                          (See above for address)                                                                               amount of million during the period of
                                                                                                     (2)
                                                          ATTORNEY TO BE NOTICED                                                                                supervised rel ease. The government is
                                                                                                                                                                given 90 days to provide a list of victims
                                                                                                                                                                and the amounts to be paid. The Court
Assigned to: Judge I. Leo Glasser                                                                                                                               recommends incarceration at Fort Dix.

Defendant (2)                                                                                        Highest Offense Level (Opening)
Ernest Montevecchi                         represented by John B. Hansbury                           Felony
TERMINATED: 03/27/2002                                    Law Office of John B. Hansbury
                                                          925 Westchester Avenue




                                                                                                                                                                special assessment fee .00; restitution
Terminated Counts                                        Disposition                                                                                            ,000.00
18:1956(h) and 3551 et seq. - MONEY
                                                         Open counts dismissed on government's
LAUNDERING CONSPIRACY.                                                                               Highest Offense Level (Opening)
                                                         motion.
(13)                                                                                                 Felony
18:1956(a)(1)(A)(i), 2 and 3551 et seq.-
                                                         Open counts dismissed on government's
MONEY LAUNDERING.                                                                                    Terminated Counts                                          Disposition
                                                         motion.
(14)
                                                                                                     18:1962(d),1963 and 3551 et seq. -
                                                                                                                                                                Counts 2, 6, 7 and 8 are dismissed by
                                                                                                     RACKETEERING CONSPIRACY.
Highest Offense Level (Terminated)                                                                                                                              Goverment's motion in open court.
                                                                                                     (2)
Felony                                                                                               15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                     HOLLY SECURITIES FRAUD. AND                                Counts 2, 6, 7 and 8 are dismissed by
Complaints                                               Disposition                                 DECEPTIVE DEVICES                                          Goverment's motion in open court.
None                                                                                                 (6)
                                                                                                     18:1956(h) and 3551 et seq. - HOLLY
                                                                                                                                                                Counts 2, 6, 7 and 8 are dismissed by
                                                                                                     MONEY LAUNDERING CONSPIRACY.
Assigned to: Judge I. Leo Glasser                                                                                                                               Goverment's motion in open court.
                                                                                                     (7)
                                                                                                     18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
Defendant (4)                                                                                        and 35512 et seq. - HOLLEY MONEY                           Counts 2, 6, 7 and 8 are dismissed by
Jack Basile                                represented by Elizabeth E Macedonio                      LAUNDERING.                                                Goverment's motion in open court.
TERMINATED: 10/26/2001                                    Elizabeth E. Macedonio, P.C.               (8)
                                                          42-40 Bell Blvd
                                                          Suite 302                                  Highest Offense Level (Terminated)
                                                          Bayside, NY 11361
                                                          718-279-3770                               Felony
                                                          Fax: 718-281-0850
                                                          Email: emacedonio@yahoo.com                Complaints                                                 Disposition
                                                          LEAD ATTORNEY
                                                                                                     None
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Retained
                                                                                                     Assigned to: Judge I. Leo Glasser
                                                         John H. Jacobs
                                                         260 Madison Avenue
                                                                                                     Defendant (5)
                                                         22nd. Floor
                                                         New York, NY 10016                          Rocco Basile                                  represented by Michael F. Bachner
                                                         (212) 545-8087                              TERMINATED: 11/27/2001                                       Bachner & Herskovits, P.C.
                                                         TERMINATED: 10/26/2001                                                                                   26 Broadway
                                                         LEAD ATTORNEY                                                                                            Suite 2310
                                                         ATTORNEY TO BE NOTICED                                                                                   New York, NY 10004
                                                         Designation: Retained                                                                                    (212) 344-7778
                                                                                                                                                                  Fax: 212-344-7774
                                                                                                                                                                  Email: mb@bhlawfirm.com
Pending Counts                                           Disposition
                                                                                                                                                                  TERMINATED: 11/27/2001
                                                         AMENDED JUDGMENT: Defendant is                                                                           LEAD ATTORNEY
18:371 and 3551 et seq. - HOLLY                          sentenced to Count 5 and receives 37                                                                     ATTORNEY TO BE NOTICED
SECURITIES FRAUD CONSPIRACY.                             months concurrent on each indictment with                                                                Designation: Retained
(5)                                                      99cr589; 3 years supervised release
                                                         concurrent on each count with 99cr589;                                                                 Stephen P. Scaring
                                                                                                                                                                Stephen P. Scaring, P.C.
                Case 1:98-cr-01101-ILG666 OldDocument             244-2 Filed 01/01/19 Page 241 of 261 PageID #: 4035
                                              Country Road, Suite 501
                                                           Garden City, NY 11530                        Defendant (6)
                                                           516/683/8500                                 Larry Berman                                  represented by Amy E. Millard
                                                           Fax: 516-683-8410                            TERMINATED: 05/22/2003                                       Clayman & Rosenberg
                                                           Email: sscaring@scaringlaw.com                                                                            305 Madison Avenue
                                                           TERMINATED: 11/27/2001                                                                                    New York, NY 10165
                                                           LEAD ATTORNEY                                                                                             Fax (212) 949-8255
                                                           ATTORNEY TO BE NOTICED                                                                                    LEAD ATTORNEY
                                                           Designation: Retained                                                                                     ATTORNEY TO BE NOTICED
                                                                                                                                                                     Designation: Retained
Pending Counts                                             Disposition
                                                           Imprisonment of 44 months on each count                                                                Robert T. Wolf
                                                           to run concurrently. Supervised release of                                                             Gerstein, Savage & Kaplowitz
18:371 and 3551 et seq. - HOLLY                            3 years on each count to run concurrently.                                                             101 east 52nd Street 9th Floor
SECURITIES FRAUD CONSPIRACY.                               Special assessement of . Restitution of                                                                New York, NY 10022
(5)                                                        ,000,000.00. AMENDED To include on                                                                     (212) 752-9700
                                                           page 2 that deft receive treatmen t for                                                                LEAD ATTORNEY
                                                           substance abuse.                                                                                       ATTORNEY TO BE NOTICED
                                                                                                                                                                  Designation: Retained

Highest Offense Level (Opening)                                                                                                                                   Stephen Robert LaCheen
Felony                                                                                                                                                            15th & Locust Streets
                                                                                                                                                                  31st Floor, Lewis Tower Building
                                                                                                                                                                  Philadelphia, PA 19102
Terminated Counts                                          Disposition
                                                                                                                                                                  (215) 735-5900
18:1962(d),1963 and 3551 et seq. -                                                                                                                                LEAD ATTORNEY
RACKETEERING CONSPIRACY.                                   Dismissed on govt's motion.                                                                            ATTORNEY TO BE NOTICED
(2)                                                                                                                                                               Designation: Retained
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
HOLLY SECURITIES FRAUD. AND                                                                             Pending Counts                                            Disposition
                                                           Dismissed on govt's motion.
DECEPTIVE DEVICES
                                                                                                        18:371 and 3551 et seq. - HOLLY                           Defendant sentenced to 3 years probation.
(6)
                                                                                                        SECURITIES FRAUD CONSPIRACY.                              Defendant fined and assessed . Defendant
18:1956(h) and 3551 et seq. - HOLLY                                                                     (5)                                                       to perform 100 of community service.
MONEY LAUNDERING CONSPIRACY.                               Dismissed on govt's motion.
(7)
                                                                                                        Highest Offense Level (Opening)
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
                                                                                                        Felony
and 35512 et seq. - HOLLEY MONEY
                                                           Dismissed on govt's motion.
LAUNDERING.
(8)                                                                                                     Terminated Counts                                         Disposition
                                                                                                        18:1962(c), 1963 and 3551 et seq. -
Highest Offense Level (Terminated)                                                                      RACKETEERING.                                             Dismissed on government's motion.
                                                                                                        (1)
Felony
                                                                                                        18:1962(d),1963 and 3551 et seq. -
                                                                                                        RACKETEERING CONSPIRACY.                                  Dismissed on government's motion.
Complaints                                                 Disposition
                                                                                                        (2)
None
                                                                                                        18:371 and 3551 et seq. - COUNTRY
                                                                                                        WORLD SECURITIES FRAUD
                                                                                                                                                                  Dismissed on government's motion.
Assigned to: Judge I. Leo Glasser                                                                       CONSPIRACY.
                                                                                                        (3)




15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                             CONSPIRACY.                                               supervised release- to run concurrently
COUNTRY WORLD SECURITIES                                                                                (3)                                                       with sentence in 01cr1049. The Court
                                                           Dismissed on government's motion.
FRAUD.                                                                                                                                                            recommends Shock Incarceration Program,
(4)                                                                                                                                                               where defendant can receive substance
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                                       abuse tr eatment. Defendant assessed (this
HOLLY SECURITIES FRAUD. AND                                                                                                                                       includes assessment for 01cr1049).
                                                           Dismissed on government's motion.                                                                      Defendant to surrender to institution before
DECEPTIVE DEVICES
(6)                                                                                                                                                               2:00 pm on 5/6/02. Restitution to be paid:
                                                                                                                                                                  the amount of victims' losses are not yet
18:1956(h) and 3551 et seq. - HOLLY                                                                                                                               ascertainable (final determination w ill be
MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.                                                                      submitted on 6/14/02).
(7)
                                                                                                                                                                  Defendant sentenced to 24 months
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2                                                                                                                          imprisonment to be followed by 3 years of
and 35512 et seq. - HOLLEY MONEY                                                                                                                                  supervised release- to run concurrently
                                                           Dismissed on government's motion.
LAUNDERING.                                                                                                                                                       with sentence in 01cr1049. The Court
(8)                                                                                                                                                               recommends Shock Incarceration Program,
                                                                                                        15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                                                                                  where defendant can receive substance
                                                                                                        COUNTRY WORLD SECURITIES
Highest Offense Level (Terminated)                                                                                                                                abuse tr eatment. Defendant assessed (this
                                                                                                        FRAUD.
                                                                                                                                                                  includes assessment for 01cr1049).
Felony                                                                                                  (4)
                                                                                                                                                                  Defendant to surrender to institution before
                                                                                                                                                                  2:00 pm on 5/6/02. Restitution to be paid:
Complaints                                                 Disposition                                                                                            the amount of victims' losses are not yet
None                                                                                                                                                              ascertainable (final determination w ill be
                                                                                                                                                                  submitted on 6/14/02).
                                                                                                                                                                  Defendant sentenced to 24 months
Assigned to: Judge I. Leo Glasser
                                                                                                                                                                  imprisonment to be followed by 3 years of
                                                                                                                                                                  supervised release- to run concurrently
Defendant (7)                                                                                                                                                     with sentence in 01cr1049. The Court
John Cioffoletti                              represented by Andrew J. Weinstein                                                                                  recommends Shock Incarceration Program,
TERMINATED: 03/18/2002                                       The Weinstein Law Firm PLLC                18:371 and 3551 et seq. - HOLLY                           where defendant can receive substance
                                                             800 Third Avenue                           SECURITIES FRAUD CONSPIRACY.                              abuse tr eatment. Defendant assessed (this
                                                             18th floor                                 (5)                                                       includes assessment for 01cr1049).
                                                             New York, NY 10022                                                                                   Defendant to surrender to institution before
                                                             212-582-8900                                                                                         2:00 pm on 5/6/02. Restitution to be paid:
                                                             Fax: 212-582-8989                                                                                    the amount of victims' losses are not yet
                                                             Email: aweinstein@twlf.com                                                                           ascertainable (final determination w ill be
                                                             LEAD ATTORNEY                                                                                        submitted on 6/14/02).
                                                             ATTORNEY TO BE NOTICED                                                                               Defendant sentenced to 24 months
                                                             Designation: Retained                                                                                imprisonment to be followed by 3 years of
                                                                                                                                                                  supervised release- to run concurrently
                                                           Michael F. Bachner                                                                                     with sentence in 01cr1049. The Court
                                                           (See above for address)                                                                                recommends Shock Incarceration Program,
                                                                                                        15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                           TERMINATED: 03/18/2002                                                                                 where defendant can receive substance
                                                                                                        HOLLY SECURITIES FRAUD. AND
                                                           LEAD ATTORNEY                                                                                          abuse tr eatment. Defendant assessed (this
                                                                                                        DECEPTIVE DEVICES
                                                           ATTORNEY TO BE NOTICED                                                                                 includes assessment for 01cr1049).
                                                                                                        (6)
                                                           Designation: Retained                                                                                  Defendant to surrender to institution before
                                                                                                                                                                  2:00 pm on 5/6/02. Restitution to be paid:
Pending Counts                                             Disposition                                                                                            the amount of victims' losses are not yet
                                                                                                                                                                  ascertainable (final determination w ill be
18:371 and 3551 et seq. - COUNTRY                          Defendant sentenced to 24 months                                                                       submitted on 6/14/02).
WORLD SECURITIES FRAUD                                     imprisonment to be followed by 3 years of
               Case 1:98-cr-01101-ILGDefendant
                                          Document               244-2 Filed 01/01/19 Page 242 of 261 PageID
                                               sentenced to 24 months                                              #:(final4036
                                                                                                        ascertainable       determination w ill be
                                              imprisonment to be followed by 3 years of                                                                 submitted on 6/14/02).
                                              supervised release- to run concurrently
                                              with sentence in 01cr1049. The Court           Highest Offense Level (Opening)
                                              recommends Shock Incarceration Program,
18:371 and 3551 et seq. - USBNY               where defendant can receive substance          Felony
SECURITIES FRAUD CONSPIRACY.                  abuse tr eatment. Defendant assessed (this
(9)                                           includes assessment for 01cr1049).             Terminated Counts                                          Disposition
                                              Defendant to surrender to institution before
                                                                                             18:1962(c), 1963 and 3551 et seq. -
                                              2:00 pm on 5/6/02. Restitution to be paid:                                                                Open counts dismissed on government's
                                                                                             RACKETEERING.
                                              the amount of victims' losses are not yet                                                                 motion.
                                                                                             (1)
                                              ascertainable (final determination w ill be
                                              submitted on 6/14/02).                         18:1962(d),1963 and 3551 et seq. -
                                                                                                                                                        Open counts dismissed on government's
                                                                                             RACKETEERING CONSPIRACY.
                                              Defendant sentenced to 24 months                                                                          motion.
                                                                                             (2)
                                              imprisonment to be followed by 3 years of
                                              supervised release- to run concurrently        18:1956(h) and 3551 et seq. - HOLLY
                                                                                                                                                        Open counts dismissed on government's
                                              with sentence in 01cr1049. The Court           MONEY LAUNDERING CONSPIRACY.
                                                                                                                                                        motion.
                                              recommends Shock Incarceration Program,        (7)
15:78j(b) and 78ff; 18:2 and 3551 et seq. -   where defendant can receive substance          18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
USBNY SECURITIES FRAUD.                       abuse tr eatment. Defendant assessed (this     and 35512 et seq. - HOLLEY MONEY                           Open counts dismissed on government's
(10)                                          includes assessment for 01cr1049).             LAUNDERING.                                                motion.
                                              Defendant to surrender to institution before   (8)
                                              2:00 pm on 5/6/02. Restitution to be paid:
                                              the amount of victims' losses are not yet      18:1956(h) and 3551 et seq. - USBNY
                                                                                                                                                        Open counts dismissed on government's
                                              ascertainable (final determination w ill be    MONEY LAUNDERING CONSPIRACY.
                                                                                                                                                        motion.
                                              submitted on 6/14/02).                         (11)

                                              Defendant sentenced to 24 months               18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                              imprisonment to be followed by 3 years of      and 3551 et seq. - USBNY MONEY                             Open counts dismissed on government's
                                              supervised release- to run concurrently        LAUNDERING.                                                motion.
                                              with sentence in 01cr1049. The Court           (12)
                                              recommends Shock Incarceration Program,        18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
18:371 and 3551 et seq. - CABLE               where defendant can receive substance          and 3551 et seq. - CABLE MONEY                             Open counts dismissed on government's
SECURITIES FRAUD CONSPIRACY.                  abuse tr eatment. Defendant assessed (this     LAUNDERING.                                                motion.
(15)                                          includes assessment for 01cr1049).             (18)
                                              Defendant to surrender to institution before
                                              2:00 pm on 5/6/02. Restitution to be paid:     Highest Offense Level (Terminated)
                                              the amount of victims' losses are not yet
                                              ascertainable (final determination w ill be    Felony
                                              submitted on 6/14/02).
                                              Defendant sentenced to 24 months               Complaints                                                 Disposition
                                              imprisonment to be followed by 3 years of      None
                                              supervised release- to run concurrently
                                              with sentence in 01cr1049. The Court
15:78j(b) and 78ff; 18:2 and 3551 et seq. -   recommends Shock Incarceration Program,        Assigned to: Judge I. Leo Glasser
CABLE SECURITIES FRAUD.                       where defendant can receive substance
(16)                                          abuse tr eatment. Defendant assessed (this     Defendant (8)
                                              includes assessment for 01cr1049).
                                                                                             John Doukas                                   represented by Edward A. Mc Donald
                                              Defendant to surrender to institution before
                                                                                             TERMINATED: 08/09/2002                                       Dechert, LLP
                                              2:00 pm on 5/6/02. Restitution to be paid:
                                                                                                                                                          30 Rockefeller Plaza
                                              the amount of victims' losses are not yet
                                                                                                                                                          New York, NY 10112




                                              212-698-3500                                   18:371 and 3551 et seq. - HOLLY
                                              Email: edward.mcdonald@dechert.com             SECURITIES FRAUD CONSPIRACY.                               Dismissed on government's motion.
                                              TERMINATED: 08/09/2002                         (5)
                                              LEAD ATTORNEY                                  15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                              ATTORNEY TO BE NOTICED                         HOLLY SECURITIES FRAUD. AND
                                              Designation: Retained                                                                                     Dismissed on government's motion.
                                                                                             DECEPTIVE DEVICES
                                                                                             (6)
                                              Martin Russo
                                              60 East 42nd. Street                           18:1956(h) and 3551 et seq. - HOLLY
                                              8th FLoor                                      MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.
                                              New York, NY 10165                             (7)
                                              Fax (212) 557-5587                             18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
                                              TERMINATED: 10/05/2000                         and 35512 et seq. - HOLLEY MONEY
                                                                                                                                                        Dismissed on government's motion.
                                              LEAD ATTORNEY                                  LAUNDERING.
                                              ATTORNEY TO BE NOTICED                         (8)
                                              Designation: Retained
                                                                                             15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                             USBNY SECURITIES FRAUD.                                    Dismissed on government's motion.
Pending Counts                                Disposition                                    (10)
                                              Defendant sentenced to 9 months                18:1956(h) and 3551 et seq. - USBNY
                                              imprisonment to be followed by 3 years of      MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.
                                              supervised release. Defendant to perform       (11)
18:371 and 3551 et seq. - USBNY               200 hours of community service.
                                                                                             18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
SECURITIES FRAUD CONSPIRACY.                  Restitution: million, payable to the Clerk
                                                                                             and 3551 et seq. - USBNY MONEY
(9)                                           of Court. Court recommends camp type                                                                      Dismissed on government's motion.
                                                                                             LAUNDERING.
                                              facility- Allen wood or Otisville.
                                                                                             (12)
                                              Defendant to surrender to institution on
                                              9/30/02. Defendant assessed .                  18:371 and 3551 et seq. - CABLE
                                                                                             SECURITIES FRAUD CONSPIRACY.                               Dismissed on government's motion.
                                              Defendant sentenced to 9 months
                                                                                             (15)
                                              imprisonment to be followed by 3 years of
                                              supervised release. Defendant to perform       18:1956(h) and 3551 et seq. - CABLE
15:78j(b) and 78ff; 18:2 and 3551 et seq. -   200 hours of community service.                MONEY LAUNDERING CONSPIRACY.                               Dismissed on government's motion.
CABLE SECURITIES FRAUD.                       Restitution: million, payable to the Clerk     (17)
(16)                                          of Court. Court recommends camp type           18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                              facility- Allen wood or Otisville.             and 3551 et seq. - CABLE MONEY
                                              Defendant to surrender to institution on                                                                  Dismissed on government's motion.
                                                                                             LAUNDERING.
                                              9/30/02. Defendant assessed .                  (18)

Highest Offense Level (Opening)                                                              Highest Offense Level (Terminated)
Felony                                                                                       Felony

Terminated Counts                             Disposition                                    Complaints                                                 Disposition
18:1962(c), 1963 and 3551 et seq. -                                                          None
RACKETEERING.                                 Dismissed on government's motion.
(1)
                                                                                             Assigned to: Judge I. Leo Glasser
18:1962(d),1963 and 3551 et seq. -
RACKETEERING CONSPIRACY.                      Dismissed on government's motion.
(2)                                                                                          Defendant (9)
               Case 1:98-cr-01101-ILG
Walter Durchalter                                Document
                              represented by Michael F. Bachner 244-2 Filed 01/01/19 Page 243 of 261 PageID       #:2p.m.
                                                                                                       Prisons before 4037on 08/23/04.
TERMINATED: 06/14/2004                                      (See above for address)                                                                                    Supervised release for a Three year term.
also known as                                               LEAD ATTORNEY                                                                                              Special Assessment of $200.00 and Fine of
Dutch                                                       ATTORNEY TO BE NOTICED                                                                                     $50,000.00. The other nine counts are
TERMINATED: 06/14/2004                                      Designation: Retained                                                                                      dismissed on the motion of the United
                                                                                                                                                                       States.
                                                            Robert S. Wolf
                                                            Gersten, Savage, Kaplowitz, Wolf &             Highest Offense Level (Opening)
                                                            Marcus, LLP
                                                            600 Lexington Avenue                           Felony
                                                            9th Floor
                                                            New York, NY 10022                             Terminated Counts                                           Disposition
                                                            212-752-9700
                                                                                                           18:1962(c), 1963 and 3551 et seq. -
                                                            Fax: 212-752-3868
                                                                                                           RACKETEERING.                                               Dismissed on governments motion
                                                            TERMINATED: 04/11/2003
                                                                                                           (1)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED                         18:1962(d),1963 and 3551 et seq. -
                                                            Designation: Retained                          RACKETEERING CONSPIRACY.                                    Dismissed on governments motion
                                                                                                           (2)
Pending Counts                                              Disposition                                    18:371 and 3551 et seq. - COUNTRY
                                                                                                           WORLD SECURITIES FRAUD
                                                            Imprisonment for a total term of 24                                                                        Dismissed on governments motion
                                                                                                           CONSPIRACY.
                                                            months, The court recommends that the
                                                                                                           (3)
                                                            defendant be designated to a facility in the
                                                            New York area. The defendant shall             18:371 and 3551 et seq. - HOLLY
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                 surrender for service of sentence at the       SECURITIES FRAUD CONSPIRACY.                                Dismissed on governments motion
COUNTRY WORLD SECURITIES                                    institution designated by the Bureau of        (5)
FRAUD.                                                      Prisons before 2p.m. on 08/23/04.              18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
(4)                                                         Supervised release for a Three year term.      and 35512 et seq. - HOLLEY MONEY
                                                            Special Assessment of $200.00 and Fine of                                                                  Dismissed on governments motion
                                                                                                           LAUNDERING.
                                                            $50,000.00. The other nine counts are          (8)
                                                            dismissed on the motion of the United
                                                            States.                                        18:371 and 3551 et seq. - USBNY
                                                                                                           SECURITIES FRAUD CONSPIRACY.                                Dismissed on governments motion
                                                            Imprisonment for a total term of 24            (9)
                                                            months, The court recommends that the
                                                            defendant be designated to a facility in the   15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                            New York area. The defendant shall             USBNY SECURITIES FRAUD.                                     Dismissed on governments motion
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                 surrender for service of sentence at the       (10)
HOLLY SECURITIES FRAUD. AND                                 institution designated by the Bureau of        18:1956(h) and 3551 et seq. - USBNY
DECEPTIVE DEVICES                                           Prisons before 2p.m. on 08/23/04.              MONEY LAUNDERING CONSPIRACY.                                Dismissed on governments motion
(6)                                                         Supervised release for a Three year term.      (11)
                                                            Special Assessment of $200.00 and Fine of      18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                            $50,000.00. The other nine counts are          and 3551 et seq. - USBNY MONEY
                                                            dismissed on the motion of the United                                                                      Dismissed on governments motion
                                                                                                           LAUNDERING.
                                                            States.                                        (12)
                                                            Imprisonment for a total term of 24
                                                            months, The court recommends that the          Highest Offense Level (Terminated)
18:1956(h) and 3551 et seq. - HOLLY
                                                            defendant be designated to a facility in the
MONEY LAUNDERING CONSPIRACY.                                                                               Felony
                                                            New York area. The defendant shall
(7)
                                                            surrender for service of sentence at the
                                                            institution designated by the Bureau of        Complaints                                                  Disposition




None
                                                                                                           Defendant (11)
Assigned to: Judge I. Leo Glasser                                                                          Daniel Lev                                    represented by Jeffrey H. Lichtman
                                                                                                           TERMINATED: 02/19/2002                                       Law Offices of Jeffrey H. Lichtman
                                                                                                                                                                        41 Madison Avenue
Defendant (10)                                                                                                                                                          34th Floor
Edward Garafola                               represented by Michael Rosen                                                                                              New York, NY 10010
TERMINATED: 02/28/2002                                       Law Office of Michael Rosen                                                                                (212) 689-8555
                                                             61 Broadway                                                                                                Email: jl@jeffreylichtman.com
                                                             Suite 1105                                                                                                 TERMINATED: 02/19/2002
                                                             New York, NY 10006                                                                                         LEAD ATTORNEY
                                                             212-742-1717                                                                                               ATTORNEY TO BE NOTICED
                                                             Fax: 212-248-4068                                                                                          Designation: Retained
                                                             Email: mrosenlaw@aol.com
                                                             TERMINATED: 02/28/2002                                                                                    Jeffrey H. Lichtman
                                                             LEAD ATTORNEY                                                                                             Law Offices of Jeffrey Lichtman, Esq.
                                                             ATTORNEY TO BE NOTICED                                                                                    41 Madison Avenue
                                                             Designation: Retained                                                                                     34th Floor
                                                                                                                                                                       New York, NY 10010
Pending Counts                                              Disposition                                                                                                (212) 689-8555
                                                                                                                                                                       TERMINATED: 02/19/2002
                                                            Defendant sentenced to 5 months                                                                            LEAD ATTORNEY
                                                            imprisonment to be followed by 3 years of                                                                  ATTORNEY TO BE NOTICED
                                                            supervised release. As a condition of                                                                      Designation: Retained
18:1951 and 3551 et seq. - EXTORTION                        release, defendant is to serve 5 months
CONSPIRACY.                                                 home detention. The Court recommends
(19)                                                        defendant be designated to Fort Devin,         Pending Counts                                              Disposition
                                                            Mass. Defendant to sur render to instituion                                                                Defendant sentenced to 2 years probation
                                                                                                           18:1512 and 18:3551 et seq-
                                                            by 2:00pm on 4/29/02. Defendant fined                                                                      with 4 months home confinement and 150
                                                                                                           HARASSMENT OF A WITNESS
                                                            and assessed .                                                                                             hours of community service. Defendant
                                                                                                           (1s)
                                                                                                                                                                       fined and assessed .
Highest Offense Level (Opening)
Felony                                                                                                     Highest Offense Level (Opening)
                                                                                                           Misdemeanor
Terminated Counts                                           Disposition
18:1951,2 and 3551 et seq. -                                                                               Terminated Counts                                           Disposition
                                                            Open count dismissed on government's
EXTORTION.                                                                                                 18:1962(c), 1963 and 3551 et seq. -
                                                            motion.                                                                                                    Open counts dismissed on government's
(20)                                                                                                       RACKETEERING.
                                                                                                                                                                       motion.
                                                                                                           (1)
Highest Offense Level (Terminated)                                                                         18:1962(d),1963 and 3551 et seq. -
                                                                                                                                                                       Open counts dismissed on government's
Felony                                                                                                     RACKETEERING CONSPIRACY.
                                                                                                                                                                       motion.
                                                                                                           (2)

Complaints                                                  Disposition                                    18:371 and 3551 et seq. - USBNY
                                                                                                                                                                       Open counts dismissed on government's
                                                                                                           SECURITIES FRAUD CONSPIRACY.
None                                                                                                                                                                   motion.
                                                                                                           (9)
                                                                                                           15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                                                                                       Open counts dismissed on government's
Assigned to: Judge I. Leo Glasser                                                                          USBNY SECURITIES FRAUD.
                                                                                                                                                                       motion.
                                                                                                           (10)
               Case 1:98-cr-01101-ILGOpen counts
18:1956(h) and 3551 et seq. - USBNY       Document               244-2 Filed 01/01/19 Page 244 of 261 PageID
                                                 dismissed on government's
                                                                                                        recommends#:   4038at MDC.
                                                                                                                   incarceration
MONEY LAUNDERING CONSPIRACY.                                                                                                                                             Special assessment: .
                                                            motion.
(11)
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                                                                    Highest Offense Level (Opening)
and 3551 et seq. - USBNY MONEY                              Open counts dismissed on government's           Felony
LAUNDERING.                                                 motion.
(12)
                                                                                                            Terminated Counts                                            Disposition
Highest Offense Level (Terminated)                                                                          18:1962(c), 1963 and 3551 et seq. -
                                                                                                                                                                         Open counts dismissed on government's
                                                                                                            RACKETEERING.
Felony                                                                                                                                                                   motion.
                                                                                                            (1)
                                                                                                            18:371 and 3551 et seq. - COUNTRY
Complaints                                                  Disposition                                     WORLD SECURITIES FRAUD                                       Open counts dismissed on government's
None                                                                                                        CONSPIRACY.                                                  motion.
                                                                                                            (3)
Assigned to: Judge I. Leo Glasser                                                                           15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                            COUNTRY WORLD SECURITIES                                     Open counts dismissed on government's
                                                                                                            FRAUD.                                                       motion.
Defendant (12)                                                                                              (4)
Eugene Lombardo                               represented by Lawrence K. Feitell                            18:371 and 3551 et seq. - USBNY
TERMINATED: 03/27/2002                                       225 Broadway                                                                                                Open counts dismissed on government's
                                                                                                            SECURITIES FRAUD CONSPIRACY.
                                                             Suite 2020                                                                                                  motion.
                                                                                                            (9)
                                                             New York, NY 10007
                                                             (212) 571-5710                                 15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                                                                                                                                         Open counts dismissed on government's
                                                             Fax: 212-571-5711                              USBNY SECURITIES FRAUD.
                                                                                                                                                                         motion.
                                                             Email: LKFJuris@earthlink.net                  (10)
                                                             TERMINATED: 03/27/2002                         18:1956(h) and 3551 et seq. - USBNY
                                                                                                                                                                         Open counts dismissed on government's
                                                             LEAD ATTORNEY                                  MONEY LAUNDERING CONSPIRACY.
                                                                                                                                                                         motion.
                                                             ATTORNEY TO BE NOTICED                         (11)
                                                             Designation: CJA Appointment
                                                                                                            18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                                                                            and 3551 et seq. - USBNY MONEY                               Open counts dismissed on government's
                                                            Richard W. Brewster
                                                                                                            LAUNDERING.                                                  motion.
                                                            645 5th Avenue
                                                                                                            (12)
                                                            New York, NY 10022
                                                            (212)751-0627
                                                            TERMINATED: 03/27/2002                          Highest Offense Level (Terminated)
                                                            LEAD ATTORNEY                                   Felony
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: CJA Appointment
                                                                                                            Complaints                                                   Disposition

Pending Counts                                              Disposition                                     None

                                                            Defendant sentenced to 60 months
                                                            imprisonment to run concurrently with           Assigned to: Judge I. Leo Glasser
                                                            sentence in Southern District case.
18:1962(d),1963 and 3551 et seq. -
                                                            Supervised release: 3 years. Defendant to       Defendant (13)
RACKETEERING CONSPIRACY.
                                                            make restitution in the amount of million.
(2)                                                                                                         Edmond Nagel                                  represented by Jewel N. Klein
                                                            During period of release, the government
                                                            is given 90 days to provide a list of victims   TERMINATED: 11/30/2001                                       Law Offices of Michael J. Rovell, Esq.
                                                            and the amounts to be paid. The Court                                                                        20 North Clark Street
                                                                                                                                                                         Suite 2450




                                                            Chicago, Il 60602                               Felony
                                                            Fax (312) 578-9391
                                                            TERMINATED: 11/30/2001                          Complaints                                                   Disposition
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED                          None
                                                            Designation: Retained
                                                                                                            Assigned to: Judge I. Leo Glasser
                                                            Michael J. Rovell
                                                            Law Offices of Michael J. Rovell, Esq.
                                                            20 North Clark Street                           Defendant (14)
                                                            Suite 2450                                      Alfred Palagonia                              represented by Joseph Vincent DiBlasi
                                                            Chicago, Il 60602                               TERMINATED: 12/04/2002                                       590 Madison Avenue
                                                            (312) 578-9191                                                                                               10th Foor
                                                            TERMINATED: 11/30/2001                                                                                       New York, NY 10022
                                                            LEAD ATTORNEY                                                                                                212-605-0470
                                                            ATTORNEY TO BE NOTICED                                                                                       Fax: 212-605-0222
                                                            Designation: Retained                                                                                        Email: diblasilaw@verizon.net
                                                                                                                                                                         LEAD ATTORNEY
Pending Counts                                              Disposition                                                                                                  ATTORNEY TO BE NOTICED
                                                                                                                                                                         Designation: Retained
                                                            JUDGMENT as to Edmond Nagel (1)
18:1956(h) and 3551 et seq. - USBNY                         count(s) 1. IMPRISONMENT: 37 months;                                                                         Mark S. Cohen
MONEY LAUNDERING CONSPIRACY.                                SUPERVISED RELEASE: 3 years;                                                                                 Arkin, Kaplan & Cohen LLP
(11)                                                        SPECIAL ASSESSMENT: .00; (.00 in 01-                                                                         590 Madison Avenue
                                                            CR-705 and .00 in 01-CR-196).                                                                                New York, NY 10022
                                                                                                                                                                         (212) 333-0200
Highest Offense Level (Opening)                                                                                                                                          TERMINATED: 05/16/2000
Felony                                                                                                                                                                   LEAD ATTORNEY
                                                                                                                                                                         ATTORNEY TO BE NOTICED
Terminated Counts                                           Disposition
                                                                                                            Pending Counts                                               Disposition
18:1962(c), 1963 and 3551 et seq. -
RACKETEERING.                                               Dismissed on Motion of the Govt.                                                                             Defendant sentenced to one year and one
(1)                                                                                                                                                                      day, plus 3 years of supervised release.
                                                                                                            18:371 and 3551 et seq. - USBNY
                                                                                                                                                                         Restitution to be paid in the amount of
18:1962(d),1963 and 3551 et seq. -                                                                          SECURITIES FRAUD CONSPIRACY.
                                                                                                                                                                         million. Defendant fined ,000 and assessed
RACKETEERING CONSPIRACY.                                    Dismissed on Motion of the Govt.                (9)
                                                                                                                                                                         . The Court recommends FCI Allenwood,
(2)                                                                                                                                                                      PA.
18:371 and 3551 et seq. - USBNY                                                                                                                                          Defendant sentenced to one year and one
SECURITIES FRAUD CONSPIRACY.                                Dismissed on Motion of the Govt.                                                                             day, plus 3 years of supervised release.
(9)                                                                                                         18:1956(h) and 3551 et seq. - USBNY
                                                                                                                                                                         Restitution to be paid in the amount of
                                                                                                            MONEY LAUNDERING CONSPIRACY.
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                                              million. Defendant fined ,000 and assessed
                                                                                                            (11)
USBNY SECURITIES FRAUD.                                     Dismissed on Motion of the Govt.                                                                             . The Court recommends FCI Allenwood,
(10)                                                                                                                                                                     PA.
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
and 3551 et seq. - USBNY MONEY                                                                              Highest Offense Level (Opening)
                                                            Dismissed on Motion of the Govt.
LAUNDERING.                                                                                                 Felony
(12)
                                                                                                            Terminated Counts                                            Disposition
Highest Offense Level (Terminated)
               Case 1:98-cr-01101-ILGOpen counts
18:1962(c), 1963 and 3551 et seq. -       Document               244-2 Filed 01/01/19
                                                 dismissed on government's
                                                                             LAUNDERING. Page 245 of 261 PageID #: 4039
RACKETEERING.                                                                                          (18)
                                                            motion.
(1)
18:1962(d),1963 and 3551 et seq. -                                                                     Highest Offense Level (Terminated)
                                                            Open counts dismissed on government's
RACKETEERING CONSPIRACY.                                                                               Felony
                                                            motion.
(2)
18:371 and 3551 et seq. - COUNTRY                                                                      Complaints                                                 Disposition
WORLD SECURITIES FRAUD                                      Open counts dismissed on government's
CONSPIRACY.                                                 motion.                                    None
(3)
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                            Assigned to: Judge I. Leo Glasser
COUNTRY WORLD SECURITIES                                    Open counts dismissed on government's
FRAUD.                                                      motion.                                    Defendant (15)
(4)
                                                                                                       Aleks Paul                                    represented by Benjamin Brafman
18:371 and 3551 et seq. - HOLLY                                                                                                                                     Brafman & Ross, P.C.
                                                            Open counts dismissed on government's      TERMINATED: 09/24/2001
SECURITIES FRAUD CONSPIRACY.                                                                                                                                        767 Third Avenue
                                                            motion.
(5)                                                                                                                                                                 26th Floor
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                                         New York, NY 10017
HOLLY SECURITIES FRAUD. AND                                 Open counts dismissed on government's                                                                   (212) 750-7800
DECEPTIVE DEVICES                                           motion.                                                                                                 Fax: (212) 750-3906
(6)                                                                                                                                                                 Email: bbrafman@braflaw.com
18:1956(h) and 3551 et seq. - HOLLY                                                                                                                                 TERMINATED: 09/24/2001
                                                            Open counts dismissed on government's                                                                   LEAD ATTORNEY
MONEY LAUNDERING CONSPIRACY.
                                                            motion.                                                                                                 ATTORNEY TO BE NOTICED
(7)
                                                                                                                                                                    Designation: Retained
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2
and 35512 et seq. - HOLLEY MONEY                            Open counts dismissed on government's
LAUNDERING.                                                 motion.                                    Pending Counts                                             Disposition
(8)                                                                                                                                                               Dft pled guilty to count #5 in CR 99-372,
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                                       count #11 in CR 00-196, and count #2 in
                                                            Open counts dismissed on government's                                                                 CR 00-445. Special assessment . Dft is to
USBNY SECURITIES FRAUD.
                                                            motion.                                    18:1956(h) and 3551 et seq. - USBNY                        be imprisoned for 63 mos. to run
(10)
                                                                                                       MONEY LAUNDERING CONSPIRACY.                               concurrent on all counts. Dft shall
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                                                               (11)                                                       surrender to Bureau of Prisons be fore 2:00
and 3551 et seq. - USBNY MONEY                              Open counts dismissed on government's                                                                 pm on 10/30/01. Upon release from prison,
LAUNDERING.                                                 motion.                                                                                               dft shall be on supervised release for 3
(12)                                                                                                                                                              years.
18:371 and 3551 et seq. - CABLE
                                                            Open counts dismissed on government's
SECURITIES FRAUD CONSPIRACY.                                                                           Highest Offense Level (Opening)
                                                            motion.
(15)
                                                                                                       Felony
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                            Open counts dismissed on government's
CABLE SECURITIES FRAUD.
                                                            motion.                                    Terminated Counts                                          Disposition
(16)
18:1956(h) and 3551 et seq. - CABLE                                                                    18:1962(c), 1963 and 3551 et seq. -
                                                            Open counts dismissed on government's      RACKETEERING.                                              Counts dismissed on government's motion.
MONEY LAUNDERING CONSPIRACY.
                                                            motion.                                    (1)
(17)
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                    Open counts dismissed on government's      18:1962(d),1963 and 3551 et seq. -
and 3551 et seq. - CABLE MONEY                              motion.                                    RACKETEERING CONSPIRACY.                                   Counts dismissed on government's motion.
                                                                                                       (2)




18:371 and 3551 et seq. - COUNTRY                                                                                                                                 Fax (718) 601-3786
WORLD SECURITIES FRAUD                                                                                                                                            TERMINATED: 07/26/2002
                                                            Counts dismissed on government's motion.
CONSPIRACY.                                                                                                                                                       LEAD ATTORNEY
(3)                                                                                                                                                               ATTORNEY TO BE NOTICED
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                                                                                       Designation: Retained
COUNTRY WORLD SECURITIES
                                                            Counts dismissed on government's motion.
FRAUD.                                                                                                 Pending Counts                                             Disposition
(4)                                                                                                    None
18:371 and 3551 et seq. - HOLLY
SECURITIES FRAUD CONSPIRACY.                                Counts dismissed on government's motion.   Highest Offense Level (Opening)
(5)
                                                                                                       None
15:78j(b) and 78ff; 18:2 and 3551 et seq. -
HOLLY SECURITIES FRAUD. AND
                                                            Counts dismissed on government's motion.   Terminated Counts                                          Disposition
DECEPTIVE DEVICES
(6)                                                                                                    18:1962(c), 1963 and 3551 et seq. -
18:1956(h) and 3551 et seq. - HOLLY                                                                    RACKETEERING.
MONEY LAUNDERING CONSPIRACY.                                Counts dismissed on government's motion.   (1)
(7)                                                                                                    18:1962(d),1963 and 3551 et seq. -
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2                                                               RACKETEERING CONSPIRACY.
and 35512 et seq. - HOLLEY MONEY                                                                       (2)
                                                            Counts dismissed on government's motion.
LAUNDERING.                                                                                            18:371 and 3551 et seq. - USBNY
(8)                                                                                                    SECURITIES FRAUD CONSPIRACY.                               Dismissed on motion of AUSA
18:371 and 3551 et seq. - USBNY                                                                        (9)
SECURITIES FRAUD CONSPIRACY.                                Counts dismissed on government's motion.   15:78j(b) and 78ff; 18:2 and 3551 et seq. -
(9)                                                                                                    USBNY SECURITIES FRAUD.
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                                                            (10)
USBNY SECURITIES FRAUD.                                     Counts dismissed on government's motion.   18:1956(h) and 3551 et seq. - USBNY
(10)                                                                                                   MONEY LAUNDERING CONSPIRACY.
18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2                                                               (11)
and 3551 et seq. - USBNY MONEY                                                                         18:1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 2
                                                            Counts dismissed on government's motion.
LAUNDERING.                                                                                            and 3551 et seq. - USBNY MONEY
(12)                                                                                                   LAUNDERING.
                                                                                                       (12)
Highest Offense Level (Terminated)                                                                     18:1951 and 3551 et seq. - EXTORTION
Felony                                                                                                 CONSPIRACY.                                                Dismissed on motion of AUSA
                                                                                                       (19)
Complaints                                                  Disposition                                18:1951,2 and 3551 et seq. -
                                                                                                       EXTORTION.
None                                                                                                   (20)

Assigned to: Judge I. Leo Glasser                                                                      Highest Offense Level (Terminated)
                                                                                                       Felony
Defendant (16)
Joseph Polito, Sr.                            represented by Charles Weintraub                         Complaints                                                 Disposition
TERMINATED: 07/26/2002                                       6132 Riverdale Avenue
                                                                                                       None
                                                             Bronx, NY 10471
              Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 246 of 261 PageID #: 4040
Assigned to: Judge I. Leo Glasser
                                                                                                                                                          Thomas G. Roth
                                                                                                                                                          Law Offices of Thomas G. Roth
Defendant (17)
                                                                                                                                                          395 Pleasant Valley Way
Lawrence Ray                         represented by David S. Zapp                                                                                         West Orange, NJ 07052
TERMINATED: 04/10/2003                              7 East 94th Street                                                                                    (973) 736-9090
                                                    Suite 1                                                                                               Fax: 973-736-8005
                                                    New York, NY 10128                                                                                    Email: tgroth395@aol.com
                                                    (718) 855-3895                                                                                        TERMINATED: 11/25/2002
                                                    Email: DavidZapp@aol.com                                                                              LEAD ATTORNEY
                                                    TERMINATED: 11/25/2002                                                                                ATTORNEY TO BE NOTICED
                                                    LEAD ATTORNEY                                                                                         Designation: Retained
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: CJA Appointment                                                                          J. Bruce Maffeo
                                                                                                                                                          Cozen O'Connor
                                                   Edward A. Mc Donald                                                                                    277 Park Avenue
                                                   (See above for address)                                                                                20th Floor
                                                   TERMINATED: 04/10/2003                                                                                 New York, NY 10172
                                                   LEAD ATTORNEY                                                                                          212-883-4951
                                                   ATTORNEY TO BE NOTICED                                                                                 Fax: 212-937-5202
                                                   Designation: Retained                                                                                  Email: jbmaffeo@cozen.com
                                                                                                                                                          ATTORNEY TO BE NOTICED
                                                   Jack Arseneault
                                                   Arseneault, Donohue & Sorrentino                                                                       Sidney Baumgarten
                                                   560 Main Street                                                                                        Sidney Baumgarten
                                                   Chatham, NJ 07928-2119                                                                                 14 Wall Street
                                                   (201) 635-3366                                                                                         Suite 6b
                                                   TERMINATED: 11/25/2002                                                                                 New York, NY 10005
                                                   LEAD ATTORNEY                                                                                          (646) 863-8977
                                                   ATTORNEY TO BE NOTICED                                                                                 ATTORNEY TO BE NOTICED
                                                   Designation: Retained
                                                                                                Pending Counts                                            Disposition
                                                   Louis M. Freeman
                                                   Freeman, Nooter & Ginsberg                                                                             Defendant sentenced to 5 years probation,
                                                   30 Vesey Street, Suite 100                                                                             to serve 9 months of home confinement.
                                                   New York, NY 10007                                                                                     Special condition: 300 hours of community
                                                   (212) 608-0808                                                                                         service. Fine: . Special assessment: .
                                                   Fax: 212-962-9696                                                                                      REVOCATION OF PROBATION:
                                                   Email: freemefree@aol.com                                                                              Imprisonment of 6 months; Additional
                                                   LEAD ATTORNEY                                                                                          Supervised Release Terms: After
                                                                                                15:78j(b) and 78ff; 18:2 and 3551 et seq. -
                                                   ATTORNEY TO BE NOTICED                                                                                 completion of the term of imprisonment,
                                                                                                USBNY SECURITIES FRAUD.
                                                   Designation: CJA Appointment                                                                           Deft shall be continued on Supervised
                                                                                                (10)
                                                                                                                                                          release for the same period of time as the
                                                   Michael V. Gilberti                                                                                    unexpired term of probation.
                                                   Bonney, Epstein & Gilberti, LLC                                                                        REVOCATION OF PROBATION:
                                                   321 Broad Street                                                                                       IMPRISONMENT TIME SERVED;
                                                   Red Bank, NJ 07701                                                                                     SUPERVISED RELEASE: THE
                                                   (732) 747-4700                                                                                         CURRENT SUPERVISED RELEASE
                                                   LEAD ATTORNEY                                                                                          TERMS ARE TO BE CONTINUED
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Retained                        Highest Offense Level (Opening)




Felony                                                                                                                                                    estitution in the amount of .5 million over
                                                                                                                                                          period of probation.
Terminated Counts                                  Disposition
18:371 and 3551 et seq. - USBNY                                                                 Highest Offense Level (Opening)
                                                   Open count dismissed on government's
SECURITIES FRAUD CONSPIRACY.                                                                    Felony
                                                   motion.
(9)
                                                                                                Terminated Counts                                         Disposition
Highest Offense Level (Terminated)                                                              18:1962(d),1963 and 3551 et seq. -
Felony                                                                                          RACKETEERING CONSPIRACY.                                  Dismissed on government's motion.
                                                                                                (2)
Complaints                                         Disposition                                  15:78j(b) and 78ff; 18:2 and 3551 et seq. -
None                                                                                            COUNTRY WORLD SECURITIES
                                                                                                                                                          Dismissed on government's motion.
                                                                                                FRAUD.
                                                                                                (4)
Assigned to: Judge I. Leo Glasser
                                                                                                Highest Offense Level (Terminated)
Defendant (18)                                                                                  Felony
Abraham Salaman                      represented by A. John Pappalardo
TERMINATED: 05/15/2002                              Greenberg Traurig, LLP                      Complaints                                                Disposition
                                                    One International Place
                                                    Boston, MA 02110                            None
                                                    617-310-6000
                                                    Fax: 617-279-8472                           Assigned to: Judge I. Leo Glasser
                                                    Email: pappalardoj@gtlaw.com
                                                    TERMINATED: 05/15/2002
                                                    LEAD ATTORNEY                               Defendant (19)
                                                    ATTORNEY TO BE NOTICED                      Giuseppe Temperino                            represented by Frank V. Carone , Jr.
                                                    Designation: Retained                       TERMINATED: 03/14/2002                                       Mure & Carone, P.C.
                                                                                                also known as                                                32 Court Street
                                                   Peter F. Carr , II                           Joseph Temperino                                             Suite 1800
                                                   Eckert, Seamans, Cherin & Mellott, LLC                                                                    Brooklyn, NY 11201
                                                   One International Place                                                                                   (718) 852-9100
                                                   18t Floor                                                                                                 TERMINATED: 03/14/2002
                                                   Boston, MA 02110                                                                                          LEAD ATTORNEY
                                                   (617) 342-6800                                                                                            ATTORNEY TO BE NOTICED
                                                   TERMINATED: 05/15/2002                                                                                    Designation: Retained
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED                                                                                 Joseph R. Benfante
                                                   Designation: Retained                                                                                  Joseph R. Benfante, Esq.
                                                                                                                                                          225 Broadway
Pending Counts                                     Disposition                                                                                            New York, NY 10007
                                                                                                                                                          (212) 227-4700
                                                   Defendant sentenced to 5 years probation,                                                              Fax: 212-406-6890
18:371 and 3551 et seq. - COUNTRY                  to serve 12 months of home confinement.                                                                Email: josephbenfante@aol.com
WORLD SECURITIES FRAUD                             Defendant is to have no further                                                                        TERMINATED: 03/14/2002
CONSPIRACY.                                        involvement in the securities industry in                                                              LEAD ATTORNEY
(3)                                                any way. Defendant fined ,000 and                                                                      ATTORNEY TO BE NOTICED
                                                   assessed per count. Defendant shall make r                                                             Designation: Retained
               Case 1:98-cr-01101-ILG Document 244-2 Filed 01/01/19 Page 247 of 261 PageID       #: 4041
                                                                                      565 Fifth Avenue
Pending Counts                                                        Disposition                                                                                                   New York, NY 10017
15:78j(b) and 78ff; 18:2 and 3551 et seq. -                           Defendant sentenced to 3 years probation,                                                                     212-856-9600
HOLLY SECURITIES FRAUD. AND                                           to serve 8 months home confinement.                                                                           Fax: 212-856-9494
DECEPTIVE DEVICES                                                     Defendant to perform 200 hours of                                                                             Email: jsack@maglaw.com
(6)                                                                   community service. Special assessment: .                                                                      TERMINATED: 01/15/2004
                                                                                                                                                                                    LEAD ATTORNEY
                                                                                                                                                                                    ATTORNEY TO BE NOTICED
Highest Offense Level (Opening)
Felony                                                                                                                                                                              John F. Harwick
                                                                                                                                                                                    (See above for address)
                                                                                                                                                                                    ATTORNEY TO BE NOTICED
Terminated Counts                                                     Disposition
18:1962(d),1963 and 3551 et seq. -                                                                                                                                                  Mary M. Dickman
                                                                      Open counts dismissed on government's
RACKETEERING CONSPIRACY.                                                                                                                                                            United States Attorneys Office
                                                                      motion.
(2)                                                                                                                                                                                 Eastern District of New York
18:371 and 3551 et seq. - HOLLY                                                                                                                                                     271 Cadman Plaza East
                                                                      Open counts dismissed on government's                                                                         Brooklyn, NY 11201-1820
SECURITIES FRAUD CONSPIRACY.
                                                                      motion.                                                                                                       718-254-6022
(5)
                                                                                                                                                                                    Fax: 718-254-6081
18:1956(h) and 3551 et seq. - HOLLY                                                                                                                                                 Email: Mary.Dickman@usdoj.gov
                                                                      Open counts dismissed on government's
MONEY LAUNDERING CONSPIRACY.
                                                                      motion.                                                                                                       ATTORNEY TO BE NOTICED
(7)
18:1956(a)(1)(A)(i); 1956(a)(1)(B)(i), 2                                                                                                                                            Michael Lloyd Yaeger
and 35512 et seq. - HOLLEY MONEY                                      Open counts dismissed on government's                                                                         United States Attorneys Office
LAUNDERING.                                                           motion.                                                                                                       271 Cadman Plaza East
(8)                                                                                                                                                                                 Brooklyn, NY 11201
                                                                                                                                                                                    718-254-7000
Highest Offense Level (Terminated)                                                                                                                                                  Fax: 718-254-7499
                                                                                                                                                                                    Email: michael.yaeger@usdoj.gov
Felony                                                                                                                                                                              ATTORNEY TO BE NOTICED

Complaints                                                            Disposition                                                                                                   Sarah Mary Coyne
                                                                                                                                                                                    United States Attorneys Office
None
                                                                                                                                                                                    Eastern District of New York
                                                                                                                                                                                    271 Cadman Plaza East
                                                                                                                                                                                    Brooklyn, NY 11201-1820
Plaintiff                                                                                                                                                                           718-254-6299
                                                                                                                                                                                    Fax: 718-254-6325
USA                                                  represented by Eric O. Corngold
                                                                                                                                                                                    Email: sarah.coyne@usdoj.gov
                                                                    United States Attorneys Office
                                                                                                                                                                                    TERMINATED: 02/15/2012
                                                                    Criminal Division
                                                                                                                                                                                    ATTORNEY TO BE NOTICED
                                                                    225 Cadman Plaza East
                                                                    Brooklyn, NY 11201
                                                                    (718) 254-7000                                     Date Filed   #        Docket Text
                                                                    TERMINATED: 01/06/2011
                                                                    LEAD ATTORNEY                                      03/01/2000        1   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi, Daniel Persico,
                                                                    ATTORNEY TO BE NOTICED                                                   Jack Basile, Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter
                                                                                                                                             Durchalter, Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel,
                                                                      Jonathan S. Sack                                                       Alfred Palagonia, Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham Salaman
                                                                      Morvillo, Abramowitz, Grand Iason &                                    and Giuseppe Temperino. Case called before Magistrate Joan M. Azrack on 3/1/00
                                                                      Anello P.C.




                           for Grand Jury Presentment ordered handed up and filed. (Johnson, Tanya)                    03/02/2000       74   CALENDAR ENTRY as to Giuseppe Temperino ; Case called before Magistrate
                           (Entered: 03/06/2000)                                                                                             Joan M. Azrack on date of 3/2/00 for ARRAIGNMENT Tape # 00/17 (0-118),
                                                                                                                                             Not Guilty: Giuseppe Temperino (19) count(s) 2, 5, 6, 7, 8 (Henry, Teresa)
03/01/2000             2   INDICTMENT as to Frank Coppa (1) count(s) 1, 2, 3, 4, 13, 14, 15, 16, 17, Ernest                                  (Entered: 05/25/2000)
                           Montevecchi (2) count(s) 2, 13, 14, Daniel Persico (3) count(s) 2, 13, 14, Jack
                           Basile (4) count(s) 2, 5, 6, 7, 8, Rocco Basile (5) count(s) 2, 5, 6, 7, 8, Larry           03/03/2000       21   ORDER FOR ACCEPTANCE OF CASH BAIL as to defendant Aleks Paul in the
                           Berman (6) count(s) 1, 2, 3, 4, 5, 6, 7, 8, John Cioffoletti (7) count(s) 1, 2, 3, 4, 5,                          amount of $150,000.00. (Signed by Magistrate Joan M. Azrack on 3/3/00) c/m
                           6, 7, 8, 9, 10, 11, 12, 15, 16, 18, John Doukas (8) count(s) 1, 2, 5, 6, 7, 8, 9, 10, 11,                         (Johnson, Tanya) (Entered: 03/20/2000)
                           12, 15, 16, 17, 18, Walter Durchalter (9) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,
                           Edward Garafola (10) count(s) 19, 20, Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12,         03/03/2000       75   CALENDAR ENTRY as to Joseph Polito Sr.; Case called before Magistrate Joan
                           Eugene Lombardo (12) count(s) 1, 2, 3, 4, 9, 10, 11, 12, Edmond Nagel (13)                                        M. Azrack on date of 3/3/00 for ARRAIGNMENT Tape # 00/17 (4376-4653), Not
                           count(s) 1, 2, 9, 10, 11, 12, Alfred Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9,                           Guilty: , Joseph Polito (16) count(s) 1, 2, 9, 10, 11, 12, 19, 20 (Henry, Teresa)
                           10, 11, 12, 15, 16, 17, 18, Aleks Paul (15) count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,                           (Entered: 05/25/2000)
                           12, Joseph Polito (16) count(s) 1, 2, 9, 10, 11, 12, 19, 20, Lawrence Ray (17)              03/03/2000       76   PRB BOND entered by Joseph Polito Sr. in Amount $ 1,500,000.00 ( Signed by
                           count(s) 9, 10, Abraham Salaman (18) count(s) 2, 3, 4 and Giuseppe Temperino                                      Magistrate Joan M. Azrack , dated 3/3/00) (Henry, Teresa) (Entered: 05/25/2000)
                           (19) count(s) 2, 5, 6, 7, 8. (Johnson, Tanya) (Entered: 03/06/2000)
                                                                                                                       03/03/2000       77   CALENDAR ENTRY as to Abraham Salaman ; Case called before Magistrate
03/01/2000                 Magistrate Chrein has been selected by random selection to handle any matters                                     Joan M. Azrack on date of 3/3/00 for ARRIGNMENT Tape # 00/18 (3617-3819),
                           that may be referred in this case. (Johnson, Tanya) (Entered: 03/06/2000)                                         Not Guilty: Abraham Salaman (18) count(s) 2, 3, 4 (Henry, Teresa) (Entered:
03/02/2000            63   Magistrate Arraignment as to Frank Coppa Sr., Daniel Persico, Jack Basile, John                                   05/25/2000)
                           Cioffoletti, John Doukas, Edward Garafola, Edmond Nagel, Alfred Palagonia,                  03/10/2000        3   ORDER SETTING CONDITIONS OF RELEASE AND BOND as to Frank
                           Aleks Paul, Joseph Polito Sr., Lawrence Ray held Before Magistrate Judge                                          Coppa Sr., Daniel Persico, Jack Basile, Rocco Basile, John Cioffoletti, John
                           AZrack, case called, All counsel present, all defendants released on bond.                                        Doukas, Walter Durchalter. Edward Garafola, Edmond Nagel, Alfred Palagonia,
                           (Defendant informed of rights.) (Henry, Teresa) (Entered: 05/25/2000)                                             Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham Salaman, Giuseppe
03/02/2000            65   PRB BOND entered by Jack Basile in Amount $ 750,000.00 ( Signed by                                                Temperino (Signed by Magistrate Joan M. Azrack on 3/2/00) c/m (Johnson,
                           Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                   Tanya) (Entered: 03/10/2000)

03/02/2000            66   PRB BOND entered by John Cioffoletti in Amount $ 1,500,000.00 ( Signed by                   03/10/2000       5 LETTER dated 3/6/00 from Steven G. Sanders, Esq., to AUSA Jonathan Sack
                           Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                enclosing copies of two executed mortgages on behalf of defendant Lawrence
                                                                                                                                          Ray's Personal Recognizance Bond. (Johnson, Tanya) (Entered: 03/15/2000)
03/02/2000            67   PRB BOND entered by John Doukas in Amount $ 1,500,000.00 ( Signed by
                           Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)             03/14/2000       4 NOTICE of Appearance for Rocco Basile in 1:00-cr-00196 by Attorney Albert J.
                                                                                                                                          Brackley (Johnson, Tanya) (Entered: 03/15/2000)
03/02/2000            68 PRB BOND entered by Edward Garafola in Amount $ 750,000.00 ( Signed by
                         Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)               03/14/2000        6   CALENDAR ENTRY as to Frank Coppa Sr. in 1:00-cr-00196, Ernest
                                                                                                                                             Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in
03/02/2000            69   PRB BOND entered by Edmond Nagel in Amount $ 750,000.00 ( Signed by                                               1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-00196,
                           Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                   John Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter
                                                                                                                                             Durchalter in 1:00-cr-00196, Edward Garafola in 1:00-cr-00196, Daniel Lev in
03/02/2000            70   PRB BOND entered by Alfred Palagonia in Amount $ 2,000,000.00 ( Signed by                                         1:00-cr-00196, Eugene Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-
                           Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                   00196, Alfred Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph
03/02/2000            71   PRB BOND entered by Aleks Paul in Amount $ 1,500,000.00 ( Signed by                                               Polito Sr. in 1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in
                           Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                   1:00-cr-00196, Giuseppe Temperino in 1:00-cr-00196; Case called before Senior
                                                                                                                                             Judge I. L. Glasser on 3/14/00 for Pleading. Court Reporter: Fred Guerino. Ernest
03/02/2000            72   PRB BOND entered by Rocco Basile in Amount $ 750,000.00 ( Signed by                                               Montevecchi and Eugene Lombardo are not present (in custody). Daniel Lev is a
                           Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa) (Entered: 05/25/2000)                                   fugitive. Lawrence Ray not present (has not obtained counsel). All other defendant
                                                                                                                                             have been arraigned. Defendant pleads Not Guilty: Larry Berman (6) count(s) 1, 2,
03/02/2000            73 PRB BOND entered by Lawrence Ray, Giuseppe Temperino in Amount $                                                    3, 4, 5, 6, 7, 8 . AUSA: Johnathan Sack requests six weeks to provide discovery.
                         750,000.00 ( Signed by Magistrate Joan M. Azrack , dated 3/2/00) (Henry, Teresa)                                    Case adjourned until 4/25/00 at 10:00 for another conference. Order of excludable
                         (Entered: 05/25/2000)                                                                                               signed under Code "T", excluding time until 4/25/00. The defendants need not be
                                                                                                                                             present for the conference. A John Pappalardo will move to be admitted pro hac
                                                                                                                                             vice on behalf of defendant Salaman. (Johnson, Tanya) (Entered: 03/16/2000)
03/14/2000   Case  1:98-cr-01101-ILG
               29 CALENDAR                               Document
                           ENTRY as to John Cioffoletti and                     244-2
                                                            Larry Berman. Case called before Filed 01/01/19 Page
                                                                                                             defendant248
                                                                                                                       releasedof
                                                                                                                               after 261      PageID
                                                                                                                                     being advised             #: 4042
                                                                                                                                                   of warnings/sanctions for non-compliance
                       Magistrate Robert M. Levy on 3/14/00 for Status Conference. Counsel for both                           with conditions of release. (Johnson, Tanya) (Entered: 03/28/2000)
                       sides present. Tape # 00/34 (5603-6232). Suretor(s) sworn and advised of
                       obligations on bond; signature approved. Bond issued. Defendant released.            03/16/2000        District Court Arraignment held as to held Daniel Lev (11) count(s) 1, 2, 9, 10, 11,
                       (Johnson, Tanya) (Entered: 03/28/2000)                                                                 12. (Johnson, Tanya) (Entered: 03/28/2000)

03/16/2000         7   ORDER of Excludable Delay by Frank Coppa Sr. in 1:00-cr-00196, Ernest                03/17/2000   31   CALENDAR ENTRY as to Joseph Polito Sr. Case called before Magistrate
                       Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in                          Robert M. Levy on 3/17/00 for Modification of Bond. Counsel for both sides
                       1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-00196,                           present. Tape #00/40 (4469-4747). Suretor(s) sworn and advised of obligations on
                       John Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter                                bond; signature approved. (Johnson, Tanya) (Entered: 03/28/2000)
                       Durchalter in 1:00-cr-00196, Edward Garafola in 1:00-cr-00196, Daniel Lev in         03/20/2000   20 ORDER OF TEMPORARY DETENTION PENDING HEARING as to Walter
                       1:00-cr-00196, Eugene Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-                            Durchalter. (Signed by Magistrate Joan M. Azrack on 3/2/00) (Johnson, Tanya)
                       00196, Alfred Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph                        (Entered: 03/20/2000)
                       Polito Sr. in 1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in
                       1:00-cr-00196, Giuseppe Temperino in 1:00-cr-00196 ( Signed by Senior Judge I.       03/21/2000   26   CALENDAR ENTRY as to Aleks Paul in 1:00-cr-00196; Case called before
                       L. Glasser , Dated 3/14/00) (Johnson, Tanya) (Entered: 03/16/2000)                                     Senior Judge I. L. Glasser on date of 3/21/2000 for Status Conf. Court
                                                                                                                              Reporter/ESR Tony Mancuso, For deft. Benjamine Brafman AUSA Jonothan
03/16/2000         8 LETTER dated 3/13/00 from Charles L. Weintraub, Esq., to Judge Glasser                                   Mothner Jonathan Sack Deft. pres. with counsel. Court finds factual basis for plea.
                     requesting to modify the conditions of release for defendant Joseph Polito.                              Deft. has been indicted on CR 99-261 -1 SDNY. The case will be transferred to
                     (Johnson, Tanya) (Entered: 03/16/2000)                                                                   EDNY and a plea scheduled. Deft. continued on bail. AUSA will move to dismiss
03/16/2000        11 NOTICE of Appearance for Jack Basile in 1:00-cr-00196 by Attorney John H.                                open counts at sentencing. Guilty: Aleks Paul (15) count(s) 11 , set Sentencing for
                     Jacobs (Johnson, Tanya) (Entered: 03/16/2000)                                                            10:00 6/26/00 for Aleks Paul before Senior Judge I. L. Glasser , terminated past
                                                                                                                              due deadlines (Jackson, Ramona) (Entered: 03/27/2000)
03/16/2000        12 NOTICE of Appearance for Larry Berman in 1:00-cr-00196 by Attorney Stephen
                     Robert LaCheen (Johnson, Tanya) (Entered: 03/16/2000)                                  03/22/2000   22   LETTER dated 3/13/00 from AUSA Jonathan S. Sack and AUSA Eric O.
                                                                                                                              Corngold, to Judge Glasser requesting that this case be related to several John Doe
03/16/2000        13 NOTICE of Appearance for Rocco Basile in 1:00-cr-00196 by Attorney Albert                                cases. (Johnson, Tanya) (Entered: 03/22/2000)
                     Brackley. (Johnson, Tanya) (Entered: 03/16/2000)
                                                                                                            03/22/2000        ENDORSED ORDER on document #8, that the conditions of defendant Joseph
03/16/2000        14 NOTICE of Appearance for John Cioffoletti in 1:00-cr-00196 by Attorney James                             Polito Sr's bail be modified as follows: bond amount will remain $1,500,000.00
                     M. LaRossa (Johnson, Tanya) (Entered: 03/16/2000)                                                        and secured by 3 properties with defendant to report to the U.S. Pretrial Services
                                                                                                                              once a week by phone. (Signed by Senior Judge I. L. Glasser on 3/17/00) c/m
03/16/2000        15 NOTICE of Appearance for Walter Durchalter in 1:00-cr-00196 by Attorney                                  (Johnson, Tanya) (Entered: 03/22/2000)
                     Michael F. Bachner (Johnson, Tanya) (Entered: 03/16/2000)
                                                                                                            03/22/2000   23 ORDER as to Larry Berman in 1:00-cr-00196 Deft's travel privilages are enlarged
03/16/2000        16 NOTICE of Appearance for Edward Garafola in 1:00-cr-00196 by Attorney                                  to include the District of New Jersey, in addition to Pennsylvania and New York,
                     Michael Rosen (Johnson, Tanya) (Entered: 03/16/2000)                                                   unless otherwise approved by Pretrial Services Office. Filed with motion attached.
03/16/2000        17 NOTICE of Appearance for Giuseppe Temperino in 1:00-cr-00196 by Attorney                               ( Signed by Senior Judge I. L. Glasser , on 3/9/2000) (Jackson, Ramona) Modified
                     Frank V. Carone Jr. (Johnson, Tanya) (Entered: 03/16/2000)                                             on 03/22/2000 (Entered: 03/22/2000)

03/16/2000        18 LETTER dated 3/9/00 from Stephen Lacheen, Esq., to Judge Glasser re: defendant         03/22/2000   24   ORDER Request GRANTED. On ltr. dtd. 3/13/2000Gov't submits the Coppa case
                     Larry Berman's motion to enlarge his travel privileges to include the District of                        be related to the John Doe cases pursuant to Rule 50.3(c) ( Signed by Senior Judge
                     New Jersey. (Johnson, Tanya) (Entered: 03/16/2000)                                                       I. L. Glasser , on 3/14/2000) (Jackson, Ramona) (Entered: 03/22/2000)

03/16/2000        19 NOTICE of Appearance for Edmond Nagel in 1:00-cr-00196 by Attorney Michael             03/24/2000   25   Rule 40 Documents as to Larry Berman in 1:00-cr-00196 received from U.S.
                     J. Rovell (Glenn, Marilyn) (Entered: 03/16/2000)                                                         District Court/Eastern District of Pennsylvania. (Johnson, Tanya) (Entered:
                                                                                                                              03/24/2000)
03/16/2000        27   CALENDAR ENTRY as to Daniel Lev Case called before Magistrate Robert M.
                       Levy on 3/16/00 for Arraignment. Tape:: 00/37 (2748-3206). Defense Counsel:          03/28/2000   28   ORDER SETTING CONDITIONS OF RELEASE AND BOND as to defendant
                       Jeff Lichtman. AuSA: Jonathan Sach. Defendant pleads Not Guilty: Daniel Lev                            Daniel Lev for the amount of $1,500,000.00 . (Signed by Magistrate Robert M.
                       (11) count(s) 1, 2, 9, 10, 11, 12 . Set the next status conference for 4/25/00 at                      Levy on 3/16/00) c/m (Johnson, Tanya) (Entered: 03/28/2000)
                       10:00 before Senior Judge I. L. Glasser . Suretors approved, bond issued and




03/28/2000        30 ORDER MODIFYING THE BOND entered on 3/2/00 as to defendant John                        04/12/2000   44 NOTICE of Appearance for Ernest Montevecchi in 1:00-cr-00196 by Attorney Joy
                     Cioffoletti . (Signed by Magistrate Robert M. Levy on 3/14/00) (Johnson, Tanya)                        Lucielle Vastola (Johnson, Tanya) (Entered: 04/12/2000)
                     (Entered: 03/28/2000)
                                                                                                            04/14/2000   45 LETTER dated 4/10/00 from Angela A. Turiano, Esq., to Judge Glasser informing
03/28/2000        32   ORDER MODIFYING BOND previously set on 3/2/00 as to Joseph Polito .                                  the Court that defendant Walter Durcchalter will be traveling to marathon Florida
                       (Johnson, Tanya) (Entered: 03/28/2000)                                                               on 4/19/00 and will remain there until 4/30/00. (Johnson, Tanya) (Entered:
                                                                                                                            04/14/2000)
03/28/2000        33 ORDER SETTING CONDITIONS OF RELEASE AND BOND for defendant
                     Larry Berman in the amount of $500,000.00 . (Signed by Magistrate Robert M.            04/18/2000   46 LETTER dated 4/11/00 from Steve G. Sanders, Esq., to AUSA Jonathan Sack
                     Levy on 3/14/00) c/m (Johnson, Tanya) (Entered: 03/28/2000)                                            enclosing two original, executed Mortgages by defendant Lawrance Ray.
                                                                                                                            (Johnson, Tanya) (Entered: 04/18/2000)
03/31/2000        34   LETTER dated 3/6/2000 from Steven G Sanders to AUSA Sack copies of
                       executed mortgages given by Mr Ray in favor of bond. (Jackson, Ramona)               04/19/2000   47 LETTER dated 4/5/00 from Richard W Brewster, Esq., to Judge Glasser regarding
                       (Entered: 03/31/2000)                                                                                defendant Eugene Lombardo's request for representation. (Johnson, Tanya)
                                                                                                                            (Entered: 04/19/2000)
04/03/2000        38   ORDER as to Daniel Lev Request a slight modification of his bail conditions
                       which would permit him to use his passport in order to get a driver's license and    04/25/2000        Letter dated 4/14/00 from Melinda Sarafa to Judge Glasser to inform the Court
                       open bank account. On ltr. dtd. 3/227/2000 from Jeffrey Lichtman. ( Signed by                          that Mr. Aleks Paul will be traveling with his family to Bal Harbour, Florida,
                       Senior Judge I. L. Glasser , on 3/28/2000) (Jackson, Ramona) (Entered:                                 outside Miami on 4/18/00 and returning to New York on 4/30/00. *This is
                       04/03/2000)                                                                                            document #54 in 99cr372. (Guzzi, Roseann) (Entered: 04/25/2000)
04/04/2000        40 CALENDAR ENTRY as to Jack Basile Case called before Magistrate Roanne L.               04/25/2000   48 NOTICE of Appearance for Larry Berman in 1:00-cr-00196 by Attorney Robert T.
                     Mann on 4/4/00 for Pleading. Defense Counsel: John Jacobs. AUSA: Jonathan                              Wolf. (Reddy, Lisa) (Entered: 04/26/2000)
                     Sack and Patricia Notopoulus. Tape # 00/52 (0-2646). Defendant pleads Guilty:
                     Jack Basile (4) count(s) 5 . Sentencing set for 7/14/00 at 12:00 before Judge          04/25/2000   54   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi Rocco Basile,
                     Gershon. (Johnson, Tanya) (Entered: 04/10/2000)                                                          Larry Berman, John Cioffoletti, John Doukas Walter Durchalter, Edward
                                                                                                                              Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred Palagonia,
04/05/2000        39   ORDER that the pleading of defendant Jack Basile is referred to Magistrate Mann.                       Joseph Polito Sr, Lawrence Ray, Abraham Salaman, Giuseppe Temperino; Case
                       Sentencing will be held on 7/18/00 at 10:00. (Signed by Senior Judge I. L. Glasser                     called before Senior Judge I. L. Glasser on 4/25/00 for Pleading. Counsel for all
                       on 4/3/00) c/m (Johnson, Tanya) (Entered: 04/05/2000)                                                  sides present. Court Reporter: H. Shapiro. Case adjourned until 6/20/00 at 10:00
                                                                                                                              for status conference. Case has been deemed as a complex case at time is excluded
04/07/2000        42 CALENDAR ENTRY as to Eugene Lombardo; Case called before Senior Judge I.                                 as indicated on the record. (Johnson, Tanya) (Entered: 05/15/2000)
                     L. Glasser on 4/7/00 for Arraignment. Defense Counsel: Richard Brewster.
                     AUSA: Jonathan Sack. Court Reporter: M. Diamond. Defendant pleads Not                  04/28/2000   49 MOTION by Edmond Nagel in 1:00-cr-00196 for Michael J Kovell to appear pro
                     Guilty: Eugene Lombardo (12) count(s) 1, 2, 3, 4, 9, 10, 11, 12 . Set a status                         hac vice , for Jewel N. Klein to appear pro hac vice [49-1] motion, [49-2] motion
                     conference for 4/25/00 before Senior Judge I. L. Glasser . Time excluded until                         (Jackson, Ramona) (Entered: 04/28/2000)
                     4/25/00. (Johnson, Tanya) (Entered: 04/12/2000)
                                                                                                            04/28/2000   50   ORDER as to Edmond Nagel in 1:00-cr-00196 granting [49-1] motion for Michael
04/07/2000             District Court Arraignment as to Eugene Lombardo in 1:00-cr-00196 held Eugene                          J Kovell to appear pro hac vice as to Edmond Nagel (13)granting [49-2] motion
                       Lombardo (12) count(s) 1, 2, 3, 4, 9, 10, 11, 12 (Johnson, Tanya) (Entered:                            for Jewel N. Klein to appear pro hac vice as to Edmond Nagel (13) ( Signed by
                       04/12/2000)                                                                                            Senior Judge I. L. Glasser , on 4/24/2000) (Jackson, Ramona) (Entered:
                                                                                                                              04/28/2000)
04/07/2000        43   CALENDAR ENTRY as to Ernest Montevecchi. Case called before Senior Judge
                       I. L. Glasser on 4/7/00 for Arraignment. Defense Counsel: Joy L. Vastola. AUSA:      05/03/2000   51 ORDER, that defendant Alfred Palagonia, Chase Manhattan Bank and/or Chase
                       Jonathan Sack. Court Reporter: M. Diamond. Defendant pleads Not Guilty: Ernest                       Investment Services Corp and Security Capital Trading Inc shall not (i) permit any
                       Montevecchi (2) count(s) 2, 13, 14 . Set a status conference for 4/25/00 before                      transfer, withdrawal or disposal of any of the assets out of account numbers
                       Senior Judge I. L. Glasser . Defendant excused for the next court appearance.                        522835200072761 and 69010933; or (ii) create or permit to exist any lien, security
                       Time excluded until 4/25/00. (Johnson, Tanya) (Entered: 04/12/2000)                                  interest, hypothecation, pledge or other charge or encumbrance upon or with
                                                                                                                            respect to any of the assets in the Accounts(up to the pledged amounts), until
04/07/2000             District Court Arraignment as to Ernest Montevecchi in 1:00-cr-00196 held Ernest                     further order of the U.S District Court. Counsel for defendant Alfred Palagonia
                       Montevecchi (2) count(s) 2, 13, 14 (Johnson, Tanya) (Entered: 04/12/2000)                            shall serve a copy of this order upon Chase Manhattan Bank and thereafter file
04/11/2000        41 LETTER dated 3/27/00 from Jeffery Lichtman, Esq., to Jonathan Sack, Esq.                               proof of such service with the Court and the U.S. Attorney. (Signed by Senior
                     regarding the discovery in this action. (Johnson, Tanya) (Entered: 04/11/2000)                         Judge I. L. Glasser on 5/1/00) (Johnson, Tanya) (Entered: 05/03/2000)
05/11/2000   Case  1:98-cr-01101-ILG
               52 NOTICE                                  Document
                         of Appearance for Giuseppe Temperino in 1:00-cr-00196 by 244-2
                                                                                  Attorney Filed 01/01/19 Page
                                                                                                           2, 3, 4, 5,249
                                                                                                                      6, 7, 8, 9,of   261
                                                                                                                                  10, 11, 12, 15,PageID
                                                                                                                                                 16, 17, 18, Aleks#:
                                                                                                                                                                  Paul 4043
                                                                                                                                                                       (15) count(s) 1, 2, 3, 4,
                       Joseph R. Benfante (Johnson, Tanya) (Entered: 05/11/2000)                                                    5, 6, 7, 8, 9, 10, 11, 12, Joseph Polito (16) count(s) 1, 2, 9, 10, 11, 12, 19, 20,
                                                                                                                                    Lawrence Ray (17) count(s) 9, 10 (Henry, Teresa) (Entered: 05/25/2000)
05/12/2000        55 NOTICE of Appearance for Lawrence Ray in 1:00-cr-00196 by Attorney Thomas
                     G. Roth (Johnson, Tanya) (Entered: 05/16/2000)                                              05/26/2000    78 LETTER dated 5/24/00 from Joseph Benfante, Esq., to Judge Glasser, requesting
                                                                                                                                  that defendant Joseph Temperino be permitted to travel to New Jersey for family
05/15/2000        57   TRANSCRIPT filed as to defendant Jack Basile in 1:00-cr-00196 for pleading                                 related purposes. (Asreen, Wendy) (Entered: 05/30/2000)
                       held before Magistrate Mann on 4/4/00. AUSA: Jonathan Sack and Patricia
                       Notopoulus. Defense Counsel: John Jacobs. Transcriber: Courthouse Transcription           05/26/2000         ENDORSED ORDER on page 2 of doc. no. 78 as to Giuseppe Temperino
                       Service, Inc. (Johnson, Tanya) (Entered: 05/16/2000)                                                         Modifying Conditions of Release permitting the defendant to travel to New Jersey
                                                                                                                                    for family related purposes . Signed by Senior Judge I. L. Glasser on 5/25/00.
05/16/2000        56 LETTER dated 5/10/00 from Richard W. Brewster, Esq., to Judge Glasser                                          (Asreen, Wendy) (Entered: 05/30/2000)
                     requesting that the Court approve a CJA expense voucher. (Johnson, Tanya)
                     (Entered: 05/16/2000)                                                                       06/05/2000    79 ORDER as to Alfred Palagonia in 1:00-cr-00196 modifying bail modifications. (
                                                                                                                                  Signed by Senior Judge I. L. Glasser , on 5/30/00)(Endorsed on letter dated
05/16/2000        58   LETTER dated 5/15/00 from Joseph V. Diblasi, Esq., to Judge Glasser requesting                             5/30/00 from Joseph DiBlasi to Judge Glasser). (Dobkin, David) (Entered:
                       permission to be substituted as counsel for defendant Alfred Palagonia. (Johnson,                          06/05/2000)
                       Tanya) (Entered: 05/16/2000)
                                                                                                                 06/05/2000    81   CONSENT ORDER as to Joseph Polito Sr. regarding property known as 3304
05/16/2000             ENDORSED ORDER on document #58, substituting attorney Joseph V DiBlasi                                       Mallard Close, Pompano Beach, Fl 33064. ( Signed by Senior Judge I. L. Glasser ,
                       for defendant Alfred Palagonia and terminating attorney Mark S. Cohen . (Signed                              on 6/6/00). c/m (Greene, Donna) (Entered: 06/12/2000)
                       by Senior Judge I. L. Glasser on 5/15/00) (Johnson, Tanya) (Entered: 05/16/2000)
                                                                                                                 06/15/2000         LETTER dated 6/13/00 from Benjamin Braftman to Judge Glasser, requesting
05/24/2000        60 LETTER dated 5/19/00 from Joseph R. Benfante, Esq., to Judge Glasser                                           permission for dft Aleks Paul to travel to Rome for the limited purpose of visiting
                     requesting that the Court extend defendant Joseph Temperino's travel to include                                his brother before he passes away. (DOCUMENT FILED ONLY IN 99 CR 372,
                     the State of New Jersey. (Johnson, Tanya) (Entered: 05/24/2000)                                                DOCUMENT #57) (Piper, Francine) (Entered: 06/15/2000)
05/24/2000             ENDORSED ORDER on document #60, granting permission for defendant                         06/16/2000    82   LETTER dated 6/13/2000 from Joy L.Vastola to Judge Glasser request to
                       Giuseppe Temperino to travel to the State of New Jersey. (Signed by Senior Judge                             withdraw as counsel due to medical reasons. (Jackson, Ramona) (Entered:
                       I. L. Glasser on 5/22/00) (Johnson, Tanya) (Entered: 05/24/2000)                                             06/16/2000)
05/25/2000        61   LETTER dated 5/24/00 from Joseph v. DiBlasi, Esq., to Judge Glasser requesting            06/16/2000    83 ORDER as to Larry Berman Granted. Permission to travel to Miami the week end
                       permission for defendant Alfred Palagonia to travel to Indianapolis on 5/25/00.                            of July 28,2000 to attend 50th wedding anniversary. On ltr. dtd. 6/7/2000 from
                       (Johnson, Tanya) (Entered: 05/25/2000)                                                                     Chad D Seigel. ( Signed by Senior Judge I. L. Glasser , on 6/12/2000) (Jackson,
05/25/2000             ENDORSED ORDER on document #61, granting the request for defendant Alfred                                  Ramona) (Entered: 06/16/2000)
                       Palagonia to travel to Indianapolis, Indiana on 5/25/00 . (Signed by Senior Judge I.      06/19/2000    84 LETTER dated 5/22/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
                       L. Glasser on 5/24/00) c/m (Johnson, Tanya) (Entered: 05/25/2000)                                          to modify the bail of defendant Daniel Lev to permit him to travel to Russia and
05/25/2000        62 LETTER dated 5/22/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting                                the Ukraine for business purposes. (Johnson, Tanya) (Entered: 06/19/2000)
                     to modify the bail conditions of defendant Daniel Lev which would permit him to             06/19/2000         ENDORSED ORDER on document #84, granting the request to modify the bail
                     travel to Russia and Ukraine for business purposes in June. (Johnson, Tanya)                                   conditions of defendant Daniel Lev which will allow him to travel to Russia and
                     (Entered: 05/25/2000)                                                                                          Ukraine on the condition that defendant Lev provide detailed information as to:
05/25/2000             CALENDAR ENTRY as to Frank Coppa Sr. in 1:00-cr-00196, Daniel Persico in                                     the date of departure and flight #, date of arrival, address where he will be staying
                       1:00-cr-00196, Jack Basile in 1:00-cr-00196, John Cioffoletti in 1:00-cr-00196,                              and telephone #, name of the person he will be staying with, and time of return and
                       John Doukas in 1:00-cr-00196, Edward Garafola in 1:00-cr-00196, Edmond Nagel                                 flight #. (Signed by Senior Judge I. L. Glasser on 6/7/00) c/m (Johnson, Tanya)
                       in 1:00-cr-00196, Alfred Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196,                            (Entered: 06/19/2000)
                       Joseph Polito Sr. in 1:00-cr-00196, Lawrence Ray in 1:00-cr-00196; Case called            06/19/2000    85   LETTER dated 6/9/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
                       before Magistrate Joan M. Azrack on date of 3/2/00 for ARRAIGNMENT, Not                                      permission for defendant Daniel Lev to receive his passport from pretrial services.
                       Guilty: Frank Coppa (1) count(s) 1, 2, 3, 4, 13, 14, 15, 16, 17, Daniel Persico (3)                          (Johnson, Tanya) (Entered: 06/19/2000)
                       count(s) 2, 13, 14, Jack Basile (4) count(s) 2, 5, 6, 7, 8, John Cioffoletti (7)
                       count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 18, John Doukas (8) count(s) 1,   06/19/2000         ENDORSED ORDER on document #85, granting permission for defendant Daniel
                       2, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 18, Edward Garafola (10) count(s) 19, 20,                          Lev to obtain his passport from Pretrial Services. (Signed by Senior Judge I. L.
                       Edmond Nagel (13) count(s) 1, 2, 9, 10, 11, 12, Alfred Palagonia (14) count(s) 1,                            Glasser on 6/12/00) (Johnson, Tanya) (Entered: 06/19/2000)




06/20/2000        86 LETTER dated 6/15/00 from Joseph Benfante, Esq., to Judge Glasser requesting                07/14/2000         LETTER date 7/6/00 from Melinda Sarafa to Jonathan Sack, Esq. advising of
                     permission for defendant Joseph Temperino to travel to Boca Raton, Florida with                                defendant Aleks Pauls' travel plans. *This is document #61 in 99cr372. (Guzzi,
                     his immediate family. (Johnson, Tanya) (Entered: 06/20/2000)                                                   Roseann) (Entered: 07/14/2000)
06/20/2000             ENDORSED ORDER on document #86 granting permission for defendant                          07/18/2000    94   LETTER dated 7/13/00 from Michael Rosen, Esq., to Judge Glasser requesting to
                       Giuseppe Temperino to travel to Boca Raton, Florida . (Signed by Senior Judge I.                             extend the bail restrictions for defendant Edward Garafola to permit him to travel
                       L. Glasser on 6/15/00) (Johnson, Tanya) (Entered: 06/20/2000)                                                to Niagra Falls and Ontario from 7/17/00 to 7/19/00. (Johnson, Tanya) (Entered:
                                                                                                                                    07/18/2000)
06/20/2000        88   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi, Daniel Persico,
                       Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter Durchalter,             07/18/2000         ENDORSED ORDER on document #94, granting the request to extend the bail
                       Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel, Alfred                                           restrictions for defendant Edward Garafola. (Signed by Senior Judge I. L. Glasser
                       Palagonia, Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham Salaman and                                  on 7/13/00) (Johnson, Tanya) (Entered: 07/18/2000)
                       Giuseppe Temperino. Case called before Senior Judge I. L. Glasser on 6/20/00 for
                       a conference. Counsel for both sides present. Court Reporter: Paul Lombardi and           07/19/2000    95   LETTER dated 7/17/00 from Joseph V. DiBlasi, Esq., to Judge Glasser requesting
                       Fred Guerino. Robert Wolf is relieved. AUSA Jonahtan Sack informs the Court                                  permission for defendant Alfred Palagonia to travel to to New Jersey on 7/18/00
                       that the bulk of discovery has been provided. There are 100 boxes of documents.                              and Pennsylvania over the weekend of 7/21/00. (Johnson, Tanya) (Entered:
                       Title III material will be provided within one week. Amy Millard will be new                                 07/19/2000)
                       counsel for defendant Berman. Mr. Sack suggests one more conference. The Court            07/19/2000    95   ENDORSED ORDER on doc #95, granting permission for defendant Alfred
                       wants to set a motion schedule on 6/20/00. Thomas Roth will be new counsel for                               Palagonia to travel to NJ on 7/18/00 and to Pennsylvania over the weekend of
                       defendant Ray. Motions to be filed by 10/16/00. Government to respond by                                     7/21/00. (Signed by Senior Judge I. L. Glasser on 7/17/00) (Johnson, Tanya)
                       11/6/00. Argument on 11/17/00 at 10:00. Order of excludable delay signed under                               (Entered: 07/19/2000)
                       Code"T" excluding time until 11/17/00. (Johnson, Tanya) (Entered: 06/23/2000)
                                                                                                                 07/25/2000    96   LETTER dated 6/29/00 from Joseph DiBlasi, Esq., to Judge Glasser requesting
06/21/2000        87 LETTER dated 6/16/00 from Josep R. Benfante, Esq., to Judge Glasser enclosing                                  permission for defendant Alfred Palagonia to travel to Las Vegas on vacation from
                     defendant Joseph Temperino's travel itinerary. (Johnson, Tanya) (Entered:                                      7/5/00 to 7/11/00. (Johnson, Tanya) (Entered: 07/25/2000)
                     06/21/2000)
                                                                                                                 07/25/2000    97 ORDER as to Jack Basile, the dft will be sentenced on both cases 99 cr 589 and 00
06/23/2000        89 ORDER of Excludable Delay as to all defendants in this action waiving time from                              cr 196 before the undersigned. ( Signed by Judge Nina Gershon , on 7/20/00)
                     6/20/00 to 11/17/00. (Signed by Senior Judge I. L. Glasser on 6/20/00) (Johnson,                             (Piper, Francine) (Entered: 07/25/2000)
                     Tanya) (Entered: 06/23/2000)
                                                                                                                 07/25/2000    98   ORDER as to Jack Basile, Sentencing Schedule, Defense papers, including any
06/23/2000        90 NOTICE of Appearance for Larry Berman in 1:00-cr-00196 by Attorney Amy E.                                      departure motions due 10/6/00; Govt response 10/13/00; Defense reply papers
                     Millard (Johnson, Tanya) (Entered: 06/23/2000)                                                                 10/20/00; Sentencing 10/27/00 at 11:00. ( Signed by Judge Nina Gershon , on
07/07/2000        92 ORDER as to Daniel Lev in 1:00-cr-00196 bail conditions modified solely to                                     7/21/00) (Piper, Francine) (Entered: 07/25/2000)
                     permit travel pursuant to the following itinerary (see document). ( Signed by               07/31/2000    99 LETTER dated 7/21/00 from Charles L. Weintraub, Esq., to Judge Glasser
                     Senior Judge I. L. Glasser , on 6/22/2000) (Jackson, Ramona) (Entered:                                       requesting permission to extend the jurisdictional limits of defendant Joseph
                     07/07/2000)                                                                                                  Polito's bail for travel between the dates of 8/1/00 and 8/20/00. (Johnson, Tanya)
07/07/2000        93 LETTER dated 6/21/00 from Jeffrey Lichtman, Esq., to Judge Glasser, Esq.                                     (Entered: 08/01/2000)
                     regarding the travel itinerary of defendant Daniel Lev. (Johnson, Tanya) (Entered:          08/01/2000         ENDORSED ORDER on document #99, granting permission to extend the
                     07/07/2000)                                                                                                    jurisdictional limits of defendant Joseph Polito's bail for travel between 8/1/00 and
07/12/2000             LETTER dated 7/6/00 from John Jacobs to Judge Gershon and Judge Glasser,                                     8/20/00. (Signed by Senior Judge I. L. Glasser on 7/24/00) (Johnson, Tanya)
                       requesting that 99 cr 589 and 00 cr 196 be consolidated for sentencing purposes.                             (Entered: 08/01/2000)
                       (DOCUMENT FILED ONLY IN 99 CR 589, DOCUMENT 309) (Piper,                                  08/18/2000   100 LETTER dated 8/10/00 from Joseph Benfante, counsel for defedant Temperino, to
                       Francine) (Entered: 07/12/2000)                                                                            Judge Glasser enclosing defendant's travel itinerary regarding his trip to Las
07/14/2000             LETTER dated 7/6/00 from Benjamin Brafman to Judge Glasser on behalf of                                    Vegas, and providing the Court with the name, address, and phone number of the
                       Aleks Paul requesting that defendant be permitted to travel to Israel for the                              hotel where defendant will be staying. (Rodriguez,Angela) (Entered: 08/18/2000)
                       purpose of the passing of his brother. Also applies to cases 99cr372 and 00cr445.         08/21/2000   101   ORDER as to Giuseppe Temperino in 1:00-cr-00196 permitting deft to travel to
                       (Guzzi, Roseann) (Entered: 07/14/2000)                                                                       Las Vegas, Nevada Labor Day weekend . See letter dtd 7/27/00 to ILG from
                                                                                                                                    Joseph R. Benfante. ( Signed by Senior Judge I. L. Glasser , on 7/27/00) (Glenn,
                                                                                                                                    Marilyn) (Entered: 08/21/2000)
08/23/2000   CaseLETTER
                  1:98-cr-01101-ILG
                        dated 8/23/00 from Melinda Sarafa toDocument              244-2
                                                             Judge Glasser on behalf of Aleks Filed 01/01/19
                                                                                                     10/10/2000   Page
                                                                                                                114 LETTER250     of 261
                                                                                                                          dated 10/5/00         PageID
                                                                                                                                        from James               #:to4044
                                                                                                                                                   M. LaRossa, Esq., Judge Glasser requesting
                       Paul to confirm that Mr. Paul's sentencing hearing set for 9/11/00 has been                              a (30 day) extension of time for defendant John Cioffoletti to file motions.
                       adjourned to 11/2/00 at 10:00. Applies also to 00cr196 and 00cr445. *This is                             (Johnson, Tanya) (Entered: 11/01/2000)
                       document #66 in 99cr372. (Guzzi, Roseann) (Entered: 08/24/2000)
                                                                                                             10/16/2000   108   ORDER as to John Cioffoletti in 1:00-cr-00196 endorsed on letter dated 10/5/00
08/29/2000       102 LETTER dated 5/22/00 from Jeffrey Lichtman, Esq. to Judge Glasser requesting                               from James LaRossa to Judge Glasser. Request for 30 day extension of time to file
                     that defendant Daniel Lev's bail conditions be modified, allowing him to travel to                         motions is granted. ( Signed by Senior Judge I. L. Glasser on 10/6/00)
                     Russia and the Ukraine for business purposes. (Lee, Tiffeny) (Entered:                                     (Rodriguez,Angela) (Entered: 10/16/2000)
                     08/29/2000)
                                                                                                             10/16/2000   109   ORDER as to Alfred Palagonia in 1:00-cr-00196 endorsed on letter dated 10/6/00
08/29/2000       103 LETTER dated 8/23/00 from Jeffrey Lichtman, Esq. to Judge Glasser requesting                               from Joseph Diblasi to Judge Glasser. Application for defendant to travel to Key
                     that defendant Daniel Lev's bail conditions be modified, allowing him to travel to                         West, Florida from 10/12/00 to 10/17/00 is granted. ( Signed by Senior Judge I. L.
                     Russia and the Ukraine for business purposes for the period of 9/3/00 through                              Glasser on 10/6/00) (Rodriguez,Angela) (Entered: 10/16/2000)
                     9/24/00. (Lee, Tiffeny) (Entered: 08/29/2000)
                                                                                                             10/16/2000   111 NOTICE OF SUBSTITUTION OF COUNSEL to Lawrence Ray. (Johnson,
08/29/2000       104 ORDER as to Daniel Lev in 1:00-cr-00196 granting [102-1] and [103-1] letter                              Tanya) (Entered: 10/17/2000)
                     applications that bail conditions be modified soley to permit travel pursuant to
                     itinerary . Signed by Senior Judge I. L. Glasser, on 8/25/00. [see Order for            10/23/2000   115 MOTION by Edward Garafola for severance and separate trial and to suppress and
                     itinerary] (Lee, Tiffeny) (Entered: 08/29/2000)                                                          preclude a tape recording made by the FBI on 3/25/99 . [115-1] [115-2] (Johnson,
                                                                                                                              Tanya) (Entered: 11/01/2000)
08/29/2000             ENDORSED ORDER dated 8/25/00 on documet #66 in 99cr372 granting hearing
                       date of 11/2/00 at 10:00 as to Aleks Paul. ( Signed by Senior Judge I. L. Glasser,    10/23/2000   116 MEMORANDUM by Edward Garafola in support of his [115-1] motion for
                       on 8/25/00) *This also applies to 00cr196 and 00cr445. (Guzzi, Roseann)                                severance and separate trial, [115-2] to suppress and preclude a tape recording
                       (Entered: 08/29/2000)                                                                                  made by the FBI on 3/25/99. (Johnson, Tanya) (Entered: 11/01/2000)

09/26/2000       105   LETTER dated 9/14/00 from Jean Marie Graziano to Judge Glasser, requesting            10/25/2000         ENDORSED ORDER dated 10/18/00 on document #76 in 99cr372 granting
                       that the bail restrictins currently in place with respect to Edward Garafola be                          adjournment of sentencing as to Aleks Paul. Sentencing set for 12/14/00 at 10:00.
                       extended to permit travel to Saylorsburg, Pennsylvania on 9/17/00. (Greene,                              ( Signed by Senior Judge I. L. Glasser, on 10/18/00) *This also applies to 00cr196
                       Donna) (Entered: 09/26/2000)                                                                             and 00cr445. (Guzzi, Roseann) (Entered: 10/25/2000)

09/26/2000             ENDORSED ORDER on doc. #105 as to Edward Garafola in 1:00-cr-00196.                   11/03/2000   117 LETTER dated 10/26/00 from Albert Brackley, Esq., to Judge Glasser requesting
                       Application to travel to Saylorsbur, Pennsylvania on 9/17/00 Granted. ( Signed by                      permission to join any co-counsel motion addaressed to the sufficiency or legality
                       Senior Judge I. L. Glasser , on 9/14/00). (Greene, Donna) (Entered: 09/26/2000)                        of the indictment. (Johnson, Tanya) (Entered: 11/03/2000)

09/26/2000       106 STIPULATION AND ORDER as to Alfred Palagonia in 1:00-cr-00196. It is                    11/03/2000         ENDORSED ORDER on document #117, granting defense counsel's request to
                     stipulated that the net proceeds of the sale of the East Gate Property in the amount                       join any co-counsel motion. (Signed by Senior Judge I. L. Glasser on 10/27/00)
                     of $404,836.20 shall be deposition into an interest-bearing account within the                             (Johnson, Tanya) (Entered: 11/03/2000)
                     custody of the Clerk of the Court for the EDNY to abide further order of the court.     11/03/2000   118   LETTER dated 10/30/00 from Jonathan Sack to U.S. Probation Officer, Linda
                     ( Signed by Senior Judge I. L. Glasser , on 9/11/00). (Greene, Donna) (Entered:                            Fowle, providing updated information concerning the loss attributable to Jack
                     09/26/2000)                                                                                                Basile in connection with the fraudulent sale of Holly Products Inc. securities at
09/29/2000       107   LETTER dated 9/8/00 from Joseph V. DiBlasi, Esq., to Judge Glasser requesting                            White Rock Partners & Co., Inc. (Piper, Francine) (Entered: 11/03/2000)
                       permission for defendant Alfred Palagonia to travel to and from Connecticut to        11/09/2000   119 ORDER, that defendant Daniel Lev 's bail conditions be modified to permit him to
                       obtain outpatient treatment at Silver Hill Hospital. (Johnson, Tanya) (Entered:                        travel from 11/7/00 through 12/7/00. It is further ordered that defendant's passport,
                       10/04/2000)                                                                                            presently in the possession of Pretrial Services, be provided to the defendant until
09/29/2000       107   ENDORSED ORDER on document #107, granting the request for defendant                                    he returns from his trip. (Signed by Senior Judge I. L. Glasser on 11/2/00)
                       Alfred Palagonia to travel to and from Connecticut to obtain outpatient treatment                      (Johnson, Tanya) Modified on 11/30/2000 (Entered: 11/09/2000)
                       at Silver Hill Hospital. (Signed by Senior Judge I. L. Glasser on 9/8/00) (Johnson,   11/16/2000   128   MOTION by Daniel Lev to dismiss count one's RICO conspiracy charge and
                       Tanya) Modified on 10/04/2000 (Entered: 10/04/2000)                                                      count two's substantive RICO charge ; to dismiss the money laundering charges
10/05/2000       110   STPULATION and ORDER as to John Doukas in 1:00-cr-00196, substituting                                    contained in counts 11 and 12 ; to sever him from his co-defendants ; [128-1]
                       attorney. Martin Russo terminated; Added Edward A. McDonald . ( Signed by                                [128-2]. (Johnson, Tanya) (Entered: 11/30/2000)
                       Senior Judge I. L. Glasser on 10/6/00) (Rodriguez,Angela) (Entered: 10/16/2000)




11/16/2000       129 MEMORANDUM by Daniel Lev in support of is pretrial motions. (Johnson,                   11/29/2000   144 MOTION for A. John Pappalardo to appear pro hac vice on behalf of Abraham
                     Tanya) (Entered: 11/30/2000)                                                                             Salaman. Pro Hac Vice Filing Fee #: $25.00. Receipt #: 239898 .[144-1] (Johnson,
                                                                                                                              Tanya) (Entered: 12/14/2000)
11/21/2000       121 MOTION by Lawrence Ray severing his case from that of his co-defendants,
                     compelling the production of additional disocvery; dismissing the indictment            11/29/2000         AFFIDAVIT by A. John Pappalardo, Esq. in further support of his motion to
                     against Ray; requiring the government to disclose evidence and permitting                                  appear pro hac vice on behalf of Abraham Salaman. Pro Hac Vice Filing Fee #:
                     defendant Ray to join in motions of co-defendants . (Guzzi, Roseann) (Entered:                             $25.00. Receipt #: 239898. (Annexed to doc #144) (Johnson, Tanya) (Entered:
                     11/27/2000)                                                                                                12/14/2000)
11/21/2000       122 MEMORANDUM by Lawrence Ray in 1:00-cr-00196 in support of [121-1]                       11/30/2000   130   MOTION by John Cioffoletti to produce all exculpatory and impeachment
                     motion severing his case from that of his co-defendants, compelling the production                         materials ; for disclosure of pages of documents ; to dismiss Racketerring Act 9 of
                     of additional disocvery; dismissing the indictment against Ray; requiring the                              Counts 1,2,7,8,11,12,17 and 18 . [130-1] [130-2] [130-3] (Johnson, Tanya)
                     government to disclose evidence and permitting defendant Ray to join in motions                            (Entered: 11/30/2000)
                     of co-defendants. (Guzzi, Roseann) (Entered: 11/27/2000)
                                                                                                             11/30/2000   131   MEMORANDUM by defendant John Cioffoletti in support of his pretrial motions.
11/21/2000       123   AFFIDAVIT of Lawrence Ray in 1:00-cr-00196 as to Lawrence Ray in 1:00-cr-                                [130-1] (Johnson, Tanya) (Entered: 11/30/2000)
                       00196 Re: in support of defendant's [121-1] motion severing his case from that of
                       his co-defendants, compelling the production additional disocvery; dismissing the     12/01/2000   147   LETTER dated 11/30/00 from AUSA Eric Corngold, to Judge Glasser requesting
                       indictment against requiring the government to disclose evidence and defendant                           an extension of time, until 1/18/01, for the government to respond to the pretrial
                       Ray to join in motions of co-defendants. (Guzzi, Roseann) Modified on 6/17/2009                          motions of all defendants in this action. (Johnson, Tanya) (Entered: 01/02/2001)
                       to attach a copy of the affidavit, rec'd. by fax from Mr. Roth. (Vaughn, Terry).      12/04/2000   132   LETTER dated 11/30/00 from AUSA Eric Corngold and AUSA Jonathan Sack, to
                       (Entered: 11/27/2000)                                                                                    Judge Glasser requesting an extension of time until 1/18/01 for the government to
11/21/2000       124   AFFIDAVIT of Thomas G. Roth, Esq. on behalf of Lawrence Ray in 1:00-cr-                                  respond to all of defendant's pretrial motions. (Johnson, Tanya) (Entered:
                       00196 Re: in support of defendant Ray's [121-1] motion severing his case from                            12/04/2000)
                       that of his co-defendants, compelling the production of additional discovery;         12/04/2000   133   SCHEDULING ORDER that the government is directed to file and serve
                       dismissing the indictment against Ray; requiring the government to disclose                              responses to defendant John Cioffoletti's motion on or before 5pm on 12/18/00.
                       evidence and permitting defendant to join in motions of co-defendants (Guzzi,                            The defendant shall file and serve reply papers, if any, on or before 5pm on
                       Roseann) (Entered: 11/27/2000)                                                                           11/20/00 and oral argument will be heard at 10:00 on 12/22/00. (Signed by Senior
11/29/2000       125 LETTER dated 11/9/00 from Amy E. Millard, Esq., to Judge Glasser requesting to                             Judge I. L. Glasser on 11/29/00) c/m (Johnson, Tanya) (Entered: 12/04/2000)
                     modify the bail conditions of defendant Larry Berman to permit him to travel to         12/05/2000   135 SCHEDULING ORDER: that the government is directed to file and serve
                     Puerto Rico during te first week in December. (Johnson, Tanya) (Entered:                                 responses to defendant Lawrence Ray's motion on or before 5pm on 12/18/00. The
                     11/29/2000)                                                                                              defendant shall file and serve reply papers, if any, on or before 5pm on 12/20/00
11/29/2000             ENDORSED ORDER on document #125, granting the request to modify the bail                               and oral argument will be heard at 10:00 on 12/22/00. (Signed by Senior Judge I.
                       conditions of defendant Larry Berman to permit him to travel to Puerto Rico                            L. Glasser on 11/28/00) (Johnson, Tanya) (Entered: 12/05/2000)
                       during the first week in December. Itinerary to be made available to the AUSA.        12/05/2000   136 SCHEDULING ORDER: that the Government shall file and serve responsive
                       (Signed by Senior Judge I. L. Glasser on 11/14/00) c/m (Johnson, Tanya)                                papers to defendant Edward Garafola's motions on or before 5pm on 12/11/00.
                       (Entered: 11/29/2000)                                                                                  The defendant shall file and serve reply papers, if any, on or before 12/13/00, and
11/29/2000       127 LETTER dated 11/14/00 from J. Brian Hansbury, Esq., to AUSA Eric Corngold,                               oral argument and suppression hearing will be heard on 12/15/00 at 2:00. (Signed
                     regarding the plea negotiations of defendant Ernest Montevecchi. (Johnson,                               by Senior Judge I. L. Glasser on 11/28/00) (Johnson, Tanya) (Entered:
                     Tanya) (Entered: 11/29/2000)                                                                             12/05/2000)

11/29/2000       142 MOTION for Peter F. Carr, II to appear pro hac vice on behalf of defendant              12/05/2000   137   SCHEDULING ORDER that the government shall file and serve responsive
                     Abraham Salaman. Fee #: $25.00. Receipt #: 239900 . [142-1] (Johnson, Tanya)                               papers to defendant Daniel Lev's pretrial motions on or before 5:00pm on
                     Modified on 12/14/2000 (Entered: 12/14/2000)                                                               12/11/00. The defendant shall file and serve reply papers, if any, on or before 3pm
                                                                                                                                on 12/13/00. Oral argument will be heard at 10am on 12/15/00. (Signed by Senior
11/29/2000             AFFIDAVIT by Peter F. Carr, II in further support of his application to appear pro                       Judge I. L. Glasser on 11/28/00) (Johnson, Tanya) (Entered: 12/05/2000)
                       hac vice on behalf of defendant Abraham Salaman. (Annexed to doc #142)
                       (Johnson, Tanya) (Entered: 12/14/2000)                                                12/07/2000   138   LETTER dated 11/17/00 from Jewel N. Klein, Esq., to Judge Glasser requesting
                                                                                                                                permission for defendant Edmond Nagel to extend his stay in California until
                                                                                                                                11/27/00. (Johnson, Tanya) (Entered: 12/07/2000)
12/07/2000   CaseENDORSED
                  1:98-cr-01101-ILG                  Document
                          ORDER on document #138, granting                   244-2 Filed 01/01/19 Page
                                                           permission for defendant                         251
                                                                                                   and attorney's fees of   261 with
                                                                                                                       in connection PageID
                                                                                                                                      this stipulation#:
                                                                                                                                                       and 4045
                                                                                                                                                           order. (Signed by Senior
                       Edmond Nagel to extend his stay in California until 11/27/00. (Signed by Senior                          Judge I. L. Glasser on 12/19/00) (Johnson, Tanya) (Entered: 01/08/2001)
                       Judge I. L. Glasser on 11/17/00) (Johnson, Tanya) (Entered: 12/07/2000)
                                                                                                             12/29/2000         ENDORSED ORDER on document #140, granting the [140-1] motion for an
12/07/2000       140 MOTION by Abraham Salaman for an extension of time, until 1/3/01, to file                                  extension of time, until 1/3/01, to file discovey motions as to Abraham Salaman
                     discovey motions . [140-1] (Johnson, Tanya) (Entered: 12/12/2000)                                          (18). (Signed by Magistrate A. S. Chrein on 12/18/00) (Johnson, Tanya) (Entered:
                                                                                                                                01/08/2001)
12/11/2000       139 SCHEDULING ORDER all defense motions which have not yet been made shall
                     be filed and seved on or before 1/3/01; The government's response to those              01/03/2001   151   MOTION by Edmond Nagel to dismiss counts 1 and 2 and to sever this action .
                     motions and to the motions that have already been filed and served shall be filed                          [151-1] [151-2] (Johnson, Tanya) (Entered: 01/11/2001)
                     and served on or before 1/17/01. Defendant's replies, if any, shall be filed and
                     served on or before 1/29/01. Oral argument will be heard on 2/2/01 at 10:00.            01/03/2001         MEMORANDUM by Edmond Nagel in support of the [151-1] motion to dismiss
                     (Signed by I. Leo Glasser on 11/30/00) (Johnson, Tanya) Modified on 01/08/2001                             counts 1 and 2 and to [151-2] sever this action. (Annexed to document #151)
                     (Entered: 12/11/2000)                                                                                      (Johnson, Tanya) (Entered: 01/11/2001)

12/13/2000       141 LETTER dated 12/4/00 from Jeffrey Lichtman, Esq., to Judge Glasser requesting           01/03/2001   152   MOTION by Ernest Montevecchi to dismiss counts 13 and 14 and to dismiss
                     permission to extend defendant Daniel Lev's recent trip to London and Russia for                           count 2 . [152-1] [152-2] (w/exhibits A-F attached) (Johnson, Tanya) (Entered:
                     business purposesi until 1/3/01. (Johnson, Tanya) (Entered: 12/13/2000)                                    01/11/2001)

12/13/2000       141   ENDORSED ORDER on document #141, that defendant Daniel Lev's request to               01/03/2001   153 MEMORANDUM by Ernest Montevecchi in further support of his [152-1] motion
                       extend his trip until 1/3/01 is granted. (Signed by Senior Judge I. L. Glasser on                      to dismiss counts 13 and 14 and [152-2] count 2. (Johnson, Tanya) (Entered:
                       12/4/00) (Johnson, Tanya) (Entered: 12/13/2000)                                                        01/11/2001)

12/14/2000       143   ORDER, granting [142-1] the motion of Peter F. Carr, II to appear pro hac vice on     01/03/2001   154 MOTION by Abraham Salaman for Bill of Particulars ; to turn over all
                       behalf of defendant Abraham Salaman. (Signed by Senior Judge I. L. Glasser on                          impeachment materials to the defendants ; provide the names of all unindicted co-
                       12/6/00) c/m $25.00 filing fee paid. (Johnson, Tanya) (Entered: 12/14/2000)                            conspirators referred to in the indictment ; provide all statements made during the
                                                                                                                              course and in furtherance of the conspiracy by defendants the government does not
12/14/2000       145   ORDER, granting the [144-1] motion for A. John Pappalardo to appear pro hac                            intend to call as witnesses at the trial ; provide all evidence the goverment intends,
                       vice on behalf of Abraham Salaman. Pro Hac Vice Filing Fee #: $25.00. Receipt                          expects or seeks to introduce at trial . [154-1] [154-2] [154-3] [154-4] [154-5]
                       #: 239898. (Signed by Senior Judge I. L. Glasser on 12/6/00) c/m (Johnson,                             (Johnson, Tanya) (Entered: 01/11/2001)
                       Tanya) (Entered: 12/14/2000)
                                                                                                             01/03/2001   155 MEMORANDUM by Abraham Salaman in further support of [154-1] of his
12/27/2000             LETTER dated 12/12/00 from Melinda Sarafa to Judge Glasser to confirm the                              pretrial motions. (Johnson, Tanya) (Entered: 01/11/2001)
                       adjournment of the sentencing to 12/20/00 as to Aleks Paul. *This is document
                       #85 in 99cr372. (Guzzi, Roseann) (Entered: 12/27/2000)                                01/04/2001   149   LETTER dated 1/3/01 from Richard Brewster to Judge Glasser informing that
                                                                                                                                Eugene Lombardo joins in that part of Ernest Montevecchi's motion seeking to
12/29/2000       146   LETTER dated 11/29/00 from Joseph Dilasi, Esq., to Judge Glasser requesting                              dismiss the allegations in the instant indictment which are duplicative to that in
                       permission for defendant Alfred Palagonia to travel to the Poconos for the                               Southern District case # 97cr1215. (Rodriguez,Angela) (Entered: 01/08/2001)
                       weekend of 12/2/00. (Johnson, Tanya) (Entered: 01/02/2001)
                                                                                                             01/10/2001   150   LETTER dated 1/4/01 from Jean Marie Graziano, Esq., to Judge Glasser
12/29/2000             ENDORSED ORDER on document #146, granting permission for defendant                                       requesting permission for defendant Edward Garafola to travel to Alabama from
                       Alfred Palagonia to travel to the Poconos for the weekend of 12/2/00. (Signed by                         Friday 1/12/01 to 1/26/01. (Johnson, Tanya) (Entered: 01/10/2001)
                       Senior Judge I. L. Glasser on 11/3/000) (Johnson, Tanya) (Entered: 01/02/2001)
                                                                                                             01/10/2001   150   ENDORSED ORDER on document #150, granting permission for defendant
12/29/2000       148 STIPULATION AND ORDER, by and between plaintiff and defendant John                                         Edward Garafola to Travelf rom 1/12/1 to 1/26/01 . (Signed by Senior Judge I. L.
                     Cioffoletti that the sale of the Seagull Lane Property may proceed and that the net                        Glasser on 1/4/01) (Johnson, Tanya) (Entered: 01/10/2001)
                     proceeds of the sale in the amount of $194,909.92 shall be deposited into any
                     interest-bearing account within the custody of the Clerk of Court for the Eastern       01/11/2001         LETTER dateded 12/18/00 from Melinda Sarafa to Judge Glasser to confirm
                     District of NY pending further order of the Court. It is further ordered that                              defendant Aleks Paul's sentencing has been adjourned to 2/28/01 at 10:00. And
                     withdrawals from this account must be sought on (10) days written notice to the                            also the Government has consented to Mr. Paul's request to travel. *This is
                     Government's counsel in this action. It is further ordered that the Clerk of Court is                      document #86 in 99cr372. (Guzzi, Roseann) (Entered: 01/11/2001)
                     directed to deduct from the income of the investment a fee equal to (10) percent of     01/11/2001   156 LETTER dated 1/3/01 from Richard W. Brewster, Esq., to Judge Glasser
                     the income earned, but not exceeding the fee authorized by the Judicial                                  informing the court that defendant Eugene Lomardo wishes to join in that part of
                     Conference of the U.S. It is further ordered that each side shall bear its own costs




                       Ernest Montevecchi's motion seeing to dismiss the allegations in the instant          02/15/2001   161   ORDER, that the plea of defendant Rooco Basile is referred to Magistrate Pollak.
                       indicment. (Johnson, Tanya) (Entered: 01/11/2001)                                                        (Signed by Senior Judge I. L. Glasser on 2/1/01) (Johnson, Tanya) (Entered:
                                                                                                                                02/15/2001)
01/17/2001       157 LETTER dated 1/10/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
                     to modify the bail conditions of defendant Daniel Lev to allow the defendant to         02/16/2001   162   LETTER dated 2/12/01 from Paul Schoeman to Judge Glasser and Judge Dearie,
                     travel to Russia for business purposes. (Johnson, Tanya) (Entered: 01/17/2001)                             the govt has agreed to request the consolidation of sentencing for dft Basile in 98
                                                                                                                                cr 1129 and 00 cr 196. (Piper, Francine) (Entered: 02/16/2001)
01/17/2001       157   ENDORSED ORDER on pg 2 of doc #157, granting the request to modify
                       defendant Daniel Lev's bail conditions allowing him to travel to Russia from          02/22/2001   164 NOTICE of Appearance for Rocco Basile in 1:00-cr-00196 by attorney Stephen P.
                       1/15/01 to 1/28/01 for business purposes. (Signed by Senior Judge I. L. Glasser on                     Scaring. (Johnson, Tanya) (Entered: 02/22/2001)
                       1/10/01) (Johnson, Tanya) (Entered: 01/17/2001)
                                                                                                             02/22/2001   165 LETTER dated 1.26.01 from Jean Marie Graziano to Judge Glasser enclosing a
01/17/2001       158 MEMORANDUM by USA in opposition to the defendants' pretrial motions.                                     courtesy copy of Deft Edward Garafola's Reply Memorandum. W/o attachment.
                     (Johnson, Tanya) (Entered: 01/19/2001)                                                                   (Barrett, Charryse) (Entered: 02/22/2001)
01/29/2001       159   REPLY by Abraham Salaman in further support of his pretrial motions. [154-1]          02/27/2001         CASE reassigned to Senior Judge I. L. Glasser from Judge Raymond J. Dearie.
                       [154-2] [154-3] [154-4] [154-5] (Johnson, Tanya) (Entered: 01/31/2001)                                   This is a correction from the last reassignment. Parties notified. (Chin, Felix)
                                                                                                                                (Entered: 02/27/2001)
01/29/2001       160   REPLY AFFIDAVIT by J. Brian Hansbury, Esq., on behalf of defendant Ernest
                       Montevecchi in response to the government's memorandum in opposition to the           02/27/2001   166   LETTER dated 2/21/01 from Joseph DiBlasi, Esq., to Judge Glasser requesting
                       defendant's pretrial motions. (Johnson, Tanya) (Entered: 01/31/2001)                                     permission for defendant Alfred Palagonia sto travel from 2/21/01 to 2/25/01.
                                                                                                                                (Johnson, Tanya) (Entered: 02/27/2001)
02/02/2001       182   CALENDAR ENTRY as to Frank Coppa Sr., Ernest Montevecchi in aniel Persico,
                       Jack Basile, Rocco Basile, Larry Berman, John Cioffoletti, John Doukas, Walter        02/27/2001         ENDORSED ORDER on document #166, granting the application for defendant
                       Durchalter, Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond Nagel,                                  Alfred Palagonia to travel from 2/21/01 to 2/25/01 on the condition that full travel
                       Alfred Palagonia, Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham                                   itinerary be forwarded to pretrial services. (Signed by Senior Judge I. L. Glasser
                       Salaman, Giuseppe Temperino. Case called before Senior I. L. Glasser on 2/2/01                           on 2/21/01) (Johnson, Tanya) (Entered: 02/27/2001)
                       for Status Conference. Court Reporter: Holly Driscoll. Counsel for all sides
                       present. Mr. Rosen argues severance motion on behalf of Garabola. Decision            02/28/2001   167   ORDER as to Aleks Paul, granting dft.'s request to adjourn sentencing from
                       reserved. Mr. Rosen's motion to suppress is denied. Mr. Roth argues severance                            2/28/01 to 3/28/01 at 10:00. (Signed by Senior Judge I. L. Glasser on 2/23/01).
                       mtoon on behalf of Ray. Decision reserved. Mr. Lichtman argues severance                                 Endorsed on letter dated 2/21/01 from Melinda Sarafa to Judge Glasser. (Reddy,
                       motion on behalf of defendant Lev. Decision reserved. Mr. Rovell's motion is also                        Lisa) (Entered: 02/28/2001)
                       reserved. Andrew Weinstein argues money laundering motion on behalf of                02/28/2001   168 ORDER, that defendant Daniel Lev's bail conditions be modified to permit him to
                       defendant Cioffoletti. Motion is denied. Ms Miranda Fritz argues money                                 travel from 3/1/01 to 4/6/01. It is further ordered that defendant's passport,
                       laundering motion on behalf of defendant Lev. Motion is denied. Brian Hansbury                         presently in the possession of Pretrial Services, be provided to the defendant until
                       argues money laundering motion on behalf of defendant Monturecchi. Motion is                           he return from this trip. (Signed by Senior Judge I. L. Glasser on 2/27/01)
                       denied. Mr. Giannini argues money laundering motion. Motion is denied. The                             (Johnson, Tanya) (Entered: 03/01/2001)
                       court denies Mr Giannini's motion to suppress. Ms. Miranda Fritz argues motion to
                       dismiss Ricco counts as to defendant Lev. Motion is denied. Mr. Hansbury argues       03/08/2001   170   LETTER dated 2/6/01 from Michael Rosen, Esq., to Judge Glasser requesting
                       motion to dismiss. Motion is denied. Brady material to be turned over upon                               permission for defendant Edward Garafola to travel through 2/14/01. (Johnson,
                       request. Giglio material to be disclosed in sufficient time as needed by defense.                        Tanya) (Entered: 03/08/2001)
                       Rocco Basile will be pleading gulity on 2/7/01, before Magistrate/Judge Pollak.
                       Mr. Corngold expect six mor guiltu plea. Set the next conference fore 3/15/01 at      03/08/2001         ENDORSED ORDER on document #170 granting permission for defendant
                       10:00. Trial date will be set then. (Johnson, Tanya) (Entered: 03/23/2001)                               Edward Garafola to travel through 2/14/01. (Signed by Senior Judge I. L. Glasser
                                                                                                                                on 2/6/01) (Johnson, Tanya) (Entered: 03/08/2001)
02/07/2001       163 CALENDAR ENTRY as to Rocco Basile in 1:00-cr-00196. Case called before
                     Magistrate Cheryl L. Pollak on 2/7/01 for Pleading. Defense Counsel: Stephen            03/08/2001   171   LETTER dated 2/8/01 from AUSA Eric Corngold, to Judge Glasser informing the
                     Scaring. AUSA: Eric Corngold. Tape # 01/03C (480-3027). Defendant pleads                                   Court of the status of the request for permission from the Solicitor General to file a
                     Guilty: Rocco Basile (5) count(s) 5 . Set sentencing for 5/23/01 at 10:00 before                           petition for writ of mandamus. (Johnson, Tanya) (Entered: 03/08/2001)
                     Senior Judge I. L. Glasser . (Johnson, Tanya) (Entered: 02/22/2001)                     03/08/2001   172 LETTER dated 2/27/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
02/14/2001             CASE reassigned to Judge Raymond J. Dearie from Judge I. Leo Glasser. Parties                          permission for defendant Daniel Lev to miss the conference scheduled for 3/15/01.
                       notified. (Chin, Felix) (Entered: 02/24/2001)                                                          (Approved by Judge Glasser on 2/27/01, see pg 2 of this doc) (Johnson, Tanya)
                                                                                                                              (Entered: 03/08/2001)
03/09/2001   Case   1:98-cr-01101-ILG
               173 LETTER dated 2/27/01 from Amy E. Millard, Document                244-2 Filed 01/01/19 Page
                                                             Esq., to Judge Glasser requesting             Signed by252      of 261
                                                                                                                     Senior Judge           PageID
                                                                                                                                  I. L. Glasser                #: 4046
                                                                                                                                                , on 3/21/01) (Jackson, Ramona) (Entered:
                       permission for defendant Larry Berman to travel to St. Thomas from 3/18/01 to                            03/26/2001)
                       3/23/01. (Johnson, Tanya) (Entered: 03/09/2001)
                                                                                                             03/26/2001   184   TRANSCRIPT filed in case as to Jack Basile in 1:00-cr-00196 for Arraignemnt
03/09/2001       173   ENDORSED ORDER on document #173, granting permission for defendant Larry                                 before Mag Go dates of 3/15/01 ; Court Reporter/ESR: Courthouse Transcription
                       Berman to travel on 3/18/01 to 3/23/01 . (Signed by Senior Judge I. L. Glasser on                        Service (Jackson, Ramona) (Entered: 03/26/2001)
                       3/2/01) (Johnson, Tanya) (Entered: 03/09/2001)
                                                                                                             03/26/2001   185   LETTER dated 3/21/01 from Thomas G. Roth, Esq., to Judge Glasser regarding
03/09/2001       174 TRANSCRIPT before Magistrate Pollak of the Pleading filed in case as to Rocco                              trial presently scheduled for 10/22/01. (Johnson, Tanya) (Entered: 03/27/2001)
                     Basile in 1:00-cr-00196 for dates of 2/7/01. Transcript produced by Elizabeth
                     Barron. (Gonzalez, Mary) (Entered: 03/09/2001)                                          03/28/2001   186   LETTER dated 3/27/01 from Jean Marie Graziano, Esq., to Judge Glasser
                                                                                                                                requesting permission for defendant Edward Garafola to travel on 4/1/01 and
03/14/2001       175   LETTER dated 3/13/01 from James M. LaRossa, Esq., to Judge Glasser informing                             return on 4/4/01. (Johnson, Tanya) (Entered: 03/28/2001)
                       the Court of defendant John Cioffoletti's changed itinerary for 3/15-3/19/01.
                       (Johnson, Tanya) (Entered: 03/15/2001)                                                03/28/2001         ENDORSED ORDER on document #186, granting permission for defendant
                                                                                                                                Edward Garafola to travel on 4/1/01 and return on 4/4/01 . (Signed by Senior
03/15/2001       176   LETTER dated 3/9/01 from James M. LaRossa, Esq., to Judge Glasser requesting                             Judge I. L. Glasser, on 3/27/01) (Johnson, Tanya) (Entered: 03/28/2001)
                       that defendant Cioffoletti's bail conditions be extended to permit him to take a
                       business trip. (Johnson, Tanya) (Entered: 03/15/2001)                                 03/30/2001         LETTER dated 3/22/01 from Melinda Sarafa to Judge Glasser on behalf of Aleks
                                                                                                                                Paul to confirm the sentencing has been adjourned until 5/22/01 at 10:00. *Also
03/15/2001             ENDORSED ORDER on document #176, granting the request to extend the bail                                 applies to 00cr196 and 00cr445. *This is document #89 in 99cr372. (Guzzi,
                       conditions of defendant John Cioffoletti to permit him to take a business                                Roseann) (Entered: 03/30/2001)
                       trip/personal vacation to Florida from 3/15/01 to 3/19/01. (Signed by Senior Judge
                       I. L. Glasser on 3/12/01) (Johnson, Tanya) (Entered: 03/15/2001)                      04/11/2001   188 CALENDAR ENTRY as to Eugene Lombardo. Case called before Senior Judge I.
                                                                                                                              L. Glasser on 4/11/01 for Motion Hearing. Court Reporter: Fred Guerino.
03/15/2001       177 NOTICE of Appearance for Ernest Montevecchi in 1:00-cr-00196 by Attorney                                 Application of Richard Brewster to be relieved as counsel for defendant Eugene
                     Joseph A. Bondy (Johnson, Tanya) (Entered: 03/16/2001)                                                   Lombardo is granted and Lawrence K. Feitell, Esq is appointed . (Johnson, Tanya)
                                                                                                                              (Entered: 04/24/2001)
03/15/2001       178 CALENDAR ENTRY as to Ernest Montevecchi in 1:00-cr-00196, Daniel Persico
                     in 1:00-cr-00196, Larry Berman in 1:00-cr-00196, John Cioffoletti in 1:00-cr-           04/11/2001   189 CJA 20 as to Eugene Lombardo: Appointment of Attorney Lawrence Feitell.
                     00196, John Doukas in 1:00-cr-00196, Walter Durchalter in 1:00-cr-00196,                                 (Signed by Senior Judge I. L. Glasser on 4/11/01) (Johnson, Tanya) (Entered:
                     Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196, Eugene                                    04/24/2001)
                     Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred Palagonia in
                     1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-               05/17/2001   190 USCA Order certified on 5/8/01 it is Ordered that the stay is Granted until further
                     00196, Giuseppe Temperino in 1:00-cr-00196; Case called before Senior Judge I.                           order of this Court. It is further ordered the respondents shall file a brief on or
                     L. Glasser on date of 3/15/01 for Pleading Court Reporter/ESR Paul Lombardi                              before May 17,2001. Judge notified. Ackn mailed. USCA # 01-3031. (Gonzalez,
                     Deft's pres. with counsels. Joseph Bondi has been retained by Montevecchi.                               Mary) (Entered: 05/17/2001)
                     Jonathan Sack says six more deft's will plead. Four have already plead. Nine may        05/22/2001   191 LETTER dated 5/18/01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
                     go to trial. A mandamus petition to be submitted to the Appellate Court. Severance                       to modify defendant Daniel Lev's bail conditions to permit him to travel for
                     motions remain undecided, and a decision will be put off, in anticipation of more                        business from 5/27/01 to 6/24/01. (Johnson, Tanya) (Entered: 05/25/2001)
                     pleas. Jury selection and trial set for 10/22/01. Criminal Pre Trial Order signed.
                     Order of excludabel delay signed under code "T" (Jackson, Ramona) (Entered:             05/22/2001   191   ENDORSED ORDER on pg #2, document #191, granting the request to modify
                     03/21/2001)                                                                                                defedant Daniel Lev's bail conditions to allow him to travel from 5/27/01 until
                                                                                                                                6/24/01. (Signed by Senior Judge I. L. Glasser , on 5/21/01) (Johnson, Tanya)
03/21/2001       179 NOTICE of Appearance for Ernest Montevecchi in 1:00-cr-00196 by Attorney                                   (Entered: 05/25/2001)
                     Joseph A. Bondy (Jackson, Ramona) (Entered: 03/21/2001)
                                                                                                             05/22/2001   192   LETTER dated 5/22/01 from Michael F. Bachner, Esq., to Judge Glasser
03/21/2001       181 Certificate of Engagement and Criminal Pre Trial ORDER as to Ernest                                        requesting permission for defendant Walter Durchalter to travel to Philadelphia,
                     Montevecchi et al in 1:00-cr-00196 ( Signed by Senior Judge I. L. Glasser , on                             PA on 5/23/01 and return on 5/24/01. (Johnson, Tanya) (Entered: 05/25/2001)
                     3/15/01) (Jackson, Ramona) (Entered: 03/21/2001)
                                                                                                             05/22/2001   192 ENDORSED ORDER on doc #192, granting the request for permission for
03/26/2001       183   ORDER as to Alfred Palagonia in 1:00-cr-00196 On condition that itinerary                              defendant Walter Durchalter to travel to Philadelphia, PA on 5/23/01 and return on
                       furnished to pre trial services including address & phone of place where def. will                     5/24/01. (Signed by Senior Judge I. L. Glasser, undated) (Johnson, Tanya)
                       be staying this request is Granted. On ltr. dtd. 3/21/01 from Joseph V DiBlasi. (                      (Entered: 05/25/2001)




05/29/2001       193 LETTER dated 5/24/01 from Jeffrey Lichtman to Judge Glasser, enclosing                                     Corngold. Court Reporter: Holly Driscoll. Defendant pleads Guilty: John Doukas
                     subpoenas to review. (DiLorenzo, Krista) (Entered: 05/29/2001)                                             (8) count(s) 9, 16 . Set sentencing for 11/20/01 at 10:00 before Senior Judge I. L.
                                                                                                                                Glasser . Transcript of proceedings is sealed. (Johnson, Tanya) (Entered:
06/01/2001       194 LETTER dated 5/29/01 from Jeffrey Lichtman to Judge Glasser, enclosing                                     06/13/2001)
                     additional subpoenas to be so ordered. (No attachments). (DiLorenzo, Krista)
                     (Entered: 06/01/2001)                                                                   06/20/2001   203 LETTER dated 6.20.01 from Jeffrey Lichtman, Esq., to Judge Glasser requesting
                                                                                                                              permission o/b/o Daniel Lev to extend his recent trip to Moscow, until 7.10.01, for
06/01/2001             LETTER dated 5/29/01 from Melinda Sarafa to Judge Glasser on behalf of Aleks                           business purposes.(Barrett, Charryse) Modified on 06/29/2001 (Entered:
                       Paulto inform the Court that defendant will be traveling to Las Vegas, Nevada                          06/26/2001)
                       from 5/31/01 to 6/5/01. This letter also applies to case # 00cr196 and 00cr445.
                       *This is document #90 in99cr372 (Guzzi, Roseann) (Entered: 06/01/2001)                06/21/2001   205 LETTER dated 06/21/01 from Eric Corngold, AUSA, to Hon. I. Leo Glasser, with
                                                                                                                              information attached. (Chee, Alvin) (Entered: 06/27/2001)
06/04/2001       195   ORDER Directing Forfeiture of Property as to Alfred Palagonia in 1:00-cr-00196.
                       Certified copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on 6/4/01)       06/22/2001   207 CALENDAR ENTRY as to Edmond Nagel in 1:00-cr-00196; Case called before
                       (Rodriguez,Angela) (Entered: 06/05/2001)                                                               Senior Judge I. L. Glasser on date of 06/22/01 for pleading. Defendant, on bail,
                                                                                                                              present with counsel Michael Rovell. AUSA Eric Corngold present as well. Court
06/04/2001       196 STIPULATION AND ORDER as to Alfred Palagonia in 1:00-cr-196 designating                                  Reporter: Marsha Diamond. Defendant's first appearance. Informed of rights.
                     certain funds into escrow accounts as provided herein. (Signed by Senior Judge I.                        Waiver of indictment executed for defendant Nagel. Defendant withdraws not
                     L. Glasser on 6/4/01) (Rodriguez,Angela) (Entered: 06/05/2001)                                           guilty plea and enters guilty plea to ct. #11 of the indictment and a superseding
06/04/2001       198   CALENDAR ENTRY as to Alfred Palagonia. Case called before Senior Judge I.                              information in CR 01-705. Bail continued for defendant. Case adjourned to 11-14-
                       L. Glasser on 6/4/01 for Pleading. Defense Counsel: Joseph DiBlasi. AUSA: Eric                         01 for sentencing at 10 am. Guilty: Edmond Nagel (13) count(s) 11 . (Chee, Alvin)
                       Corngold and David Goldberg. Court Reporter:: Holly Driscoll. Defendnat pleads                         (Entered: 07/03/2001)
                       Guilty: Alfred Palagonia (14) count(s) 9 and 11 . Sentencing for defendant Alfred     06/25/2001   204   LETTER dated 6/22/01 from Melinda Sarafa to Judge Glasse confirming the
                       Palagonia is set for 9/13/01 at 10:00 before Senior Judge I. L. Glasser . AUSA will                      adjournment of the sentencing from 6/29/0 to 7/12/01 at 10:30. (DiLorenzo,
                       move to dismiss open counts at the time of sentencing. Stipulation presented in                          Krista) (Entered: 06/27/2001)
                       open count, providing that $404,000.00 be hled in escrow account. (Johnson,
                       Tanya) (Entered: 06/11/2001)                                                          06/25/2001   206 ORDER as to Aleks Paul granting dft's request to adjourn sentencing from 6/29/01
                                                                                                                              to 7/12/01 at 10:30. (Signed by Senior Judge I. L. Glasser on 6/25/01). See letter
06/04/2001             LETTER dated 6/4/01 from Melinda Sarafa to Judge Glasser requesting the Court                          dated 6/22/01 from Melinda Sarafa to Judge Glasser. (DiLorenzo, Krista)
                       endorse Mr. Paul's request for release of the $100,000 cash bail on deposit in the                     (Entered: 06/27/2001)
                       Southern District. *This is document #91 in 99cr372 (Guzzi, Roseann) (Entered:
                       06/12/2001)                                                                           06/26/2001         ENDORSED ORDER, on document # 203, as to Daniel Lev in 1:00-cr-00196,
                                                                                                                                GRANTING the request to extend his recent trip to Moscow until 7.10.01. (So
06/05/2001       197 LETTER dated 5/31/01 from Amy E. Millard, Esq., to Judge Glasser requesting                                Ordered: Senior Judge I. L. Glasser, on 6.21.01). C/F (Barrett, Charryse) (Entered:
                     permission for defendant Larry Berman to travel to Las Vegas from 7/2/01 -                                 06/26/2001)
                     7/6/01. (Johnson, Tanya) (Entered: 06/08/2001)
                                                                                                             07/05/2001   209   CERTIFICATE OF SERVICE as to Alfred Palagonia notice service of a consent
06/05/2001             ENDORSED ORDER on document #197, granting permission for defendant Larry                                 order of forfeiture. [195-1] (Johnson, Tanya) (Entered: 07/11/2001)
                       Berman to travel to Las Vegas from 7/2/01 to 7/6/01 . (Signed by Senior Judge I.
                       L. Glasser on 6/4/01) (Johnson, Tanya) (Entered: 06/08/2001)                          07/10/2001   210   CALENDAR ENTRY as to Abraham Salaman. Case called before Senior Judge I.
                                                                                                                                L. Glasser on 7/10/01 for Status Conference. Defense Counsel: A. John
06/06/2001       199 ORDER, endorsed on the 6/6/01 letter from Mr. DiBlasi, so ordering Mr. DiBlasi's                           Pappalardo. AUSA: Jonathan Sack for Eric Corngold. Court Reporter: Diana
                     request for permission for his client Alfred Palagonia to travel to Puerto Rico                            Periera. Defendant Salaman has been charged in two cases: 00cr930 and 01cr196.
                     beginning 6/11/01 through 6/16/01. ( Signed by Senior Judge I. L. Glasser , on                             The Berkun case is set for trial on 10/1/01. The Coppa case is set for trial on
                     6/6/01.) (Vaughn, Terry) (Entered: 06/11/2001)                                                             10/22/01. Counsel discuss evidence in both cases. There are six boxes of
06/07/2001       201 ORDER that the restraining order on Security Capital account #69010933 in the                              documents in the Berkun case. Mr Pappalardo states that this will be very difficult
                     name of defendant Alfred Palagonia shall be removed and the assets in said                                 to be on trial on the Berkun case and prepare for the Coppa trial. AUSA Jonathan
                     account released to Mr. Palagonia immediately upon the execution of this order.                            Sack states that the Government will turn over Giglio, Brady and Argus material
                     (Signed by Senior Judge I. L. Glasser on 6/5/01) (Johnson, Tanya) (Entered:                                before the Coppa Case. Mr. Sack suggests empaneling a jury on 00cr196 and
                     06/13/2001)                                                                                                starting one week later, to give Mr. Pappalardo time to go over 3500 material.
                                                                                                                                Counsel will inform the Court. (Johnson, Tanya) (Entered: 07/16/2001)
06/08/2001       200   CALENDAR ENTRY as to John Doukas. Case called before Senior Judge I. L.
                       Glasser on 6/8/01 for Pleading. Defense Counsel: Edward McDonald. AUSA: Eric
07/11/2001   Case   1:98-cr-01101-ILG
               213 LETTER                                   Document
                          dated 7/10/01 from Joseph R. Benfante,                     244-2 Filed 01/01/19
                                                                 Esq., to Judge Glasser           09/05/2001   Page
                                                                                                             221 ORDER 253       ofPaul261
                                                                                                                       as to Aleks              PageID
                                                                                                                                        in 1:00-cr-00196           #: 4047
                                                                                                                                                         that the sentencing for dft has been
                       requesting permission for defendant Joseph Temperino to travel from 7/16/01 to                           adjourned to 9/17/01 at 10:30. ( Signed by Senior Judge I. L. Glasser , on 8/31/01).
                       7/23/01. (Johnson, Tanya) Modified on 07/19/2001 (Entered: 07/19/2001)                                   Endorsed on letter dated 8/17/01 from AUSA Jonathan Sack to Judge Glasser.
                                                                                                                                (Sica, Michele) (Entered: 09/07/2001)
07/11/2001       213 ENDORSED ORDER on pg #2 of document #213, granting permission for
                     defendant Giuseppe Temperino to travel from 7/16/01 to 7/23/01. (Signed by              09/10/2001   222 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before
                     Senior Judge I. L. Glasser , on 7/10/01) (Johnson, Tanya) Modified on 07/19/2001                         Senior Judge I. L. Glasser on 9/10/01 for status conf. AUSA Eric Corngold and dft
                     (Entered: 07/19/2001)                                                                                    present with counsel Thomas Roth. Dft Ray wants another lawyer. Mr. Roth is
                                                                                                                              relieved. Dft Ray to get another lawyer ASAP.Court Reporter/ESR Holly Driscoll.
07/16/2001       211   LETTER sent to docketing dated 7/12/01 from Melinda Sarafa, Esq. to Judge                              (Sica, Michele) (Entered: 09/14/2001)
                       Glasser confirming that sentencing of Deft. is adjourned to 7/25/01 at 11:00.
                       (Permaul, Jenny) (Entered: 07/17/2001)                                                09/17/2001   223   LETTER dated 9/4/01 from Thomas Roth, Esq. to Judge Glasser requesting a
                                                                                                                                status conf. (Sica, Michele) (Entered: 09/17/2001)
07/23/2001             ORDER as to Aleks Paul, adjourning dft's sentencing to 7/31/01 at 10:30. ( Signed
                       by Senior Judge I. L. Glasser , on 7/23/01). Endorsed on letter dated 7/20/01 from    09/17/2001   224   CALENDAR ENTRY as to Aleks Paul ; Case called before Senior Judge I. L.
                       Melinda Sarafa to Judge Glasser. See doc #95 in case 99-cr-372. (Sica, Michele)                          Glasser on 9/17/01 for sentencing. AUSA Jonathan Sack and dft present with
                       (Entered: 07/24/2001)                                                                                    counsel Benjamin Brafman. Court Reporter/ESR Fred Guerino. Dft sentenced to
                                                                                                                                imprisonment for 63 mos. to run concurrent on all counts, plus 3 years of
07/25/2001       214   ORDER as to Alfred Palagonia in 1:00-cr-00196 that all restraints previously                             supervised release. Open counts dismissed on government's motion. Special
                       imposed by this Court upon the Vista Account are hereby lifted solely to the extent                      assessment $250. (Sica, Michele) (Entered: 09/24/2001)
                       necessary to effectuate payment of $400,000.00 into an escrow account to be
                       maintained by Joseph DiBlasi, Esq., as set forth herein. (Signed by Senior Judge I.   09/21/2001   226   SUPERSEDING INFORMATION as to Daniel Lev (11) count(s) 1s (Sica,
                       L. Glasser , on 7/20/01). (Sica, Michele) (Entered: 07/25/2001)                                          Michele) (Entered: 09/25/2001)
07/27/2001       215   TRANSCRIPT of Plea before Judge Glasser filed in case as to Edmond Nagel in           09/21/2001   227 CALENDAR ENTRY as to Daniel Lev in 1:00-cr-00196; Case called before
                       1:00-cr-00196 for dates of 6/22/01 ; Court Reporter: M. Diamond (Jean (Entered:                        Senior Judge I. L. Glasser on 9/21/01 for pleading. AUSA Eric Corngol/Jonathan
                       07/27/2001)                                                                                            Sack and dft present with counsel Jeffrey Lichtman. Court Reporter/ESR Mike
                                                                                                                              Picozzi. Dft withdraws not guilty plea and pleads Guilty: Daniel Lev (11) count(s)
07/31/2001       216   LETTER dated 7/20/01 from Counsel Melinda Sarafa to Judge Glasser confirming                           1s . Case adjourned to 1/10/02 at 10:00 for sentencing. AUSA will move to
                       conversation with Louise Schillat that Mr. Paul's sentencing has been adjourned to                     dismiss underlying indictment at sentencing. (Sica, Michele) (Entered:
                       7/31/01 at 10:30 a.m. (Drayton, Lorraine) (Entered: 07/31/2001)                                        09/25/2001)
08/02/2001       219 CALENDAR ENTRY as to Walter Durchalter in 1:00-cr-00196; Case called                    09/21/2001   228 CALENDAR ENTRY as to Larry Berman in 1:00-cr-00196; Case called before
                     before Magistrate A. S. Chrein on 8/2/01 for pleading. AUSA Jonathan Sack and                            Senior Judge I. L. Glasser on 9/21/01 for pleading. AUSA Eric Corngold/Jonathan
                     dft present with counsel Michael Bachner. Tape # 01/52(469-3027). Dft consented                          Sack and dft present with counsel Amy Millard. Court Reporter/ESR Mike
                     to plead before Mag. Judge. Bail Modification granted to extend dft's travel to                          Picozzi. Dft withdraws not guilty plea and pleads Guilty: Larry Berman (6)
                     Pennsylvania . Dft pleads Guilty: Walter Durchalter (9) count(s) 4, 6, 7 .                               count(s) 5 . Case adjourned to 1/17/02 at 10:00 for sentencing. AUSA will move
                     Transcript of plea proceedings ordered sealed except 1 copy to be given to Judge                         to dismiss open counts. Consent order of forfeiture signed. (Sica, Michele)
                     Glasser and 1 copy each to be given to counsel. Sentencing set for 12/11/01 at                           (Entered: 09/25/2001)
                     10:00. (Sica, Michele) (Entered: 08/03/2001)
                                                                                                             09/21/2001   229   ORDER Directing Forfeiture of Property as to Larry Berman in 1:00-cr-00196. (
08/02/2001             Attorney update in case as to Walter Durchalter. Attorney Michael F. Bachner for                         Signed by Senior Judge I. L. Glasser , dated: 9/21/01) (Sica, Michele) (Entered:
                       Walter Durchalter added. (Sica, Michele) (Entered: 06/29/2004)                                           09/25/2001)
08/03/2001       217 NOTICE of Appearance for Walter Durchalter in 1:00-cr-00196 by Attorney                 09/24/2001         Sentencing held Aleks Paul (15) count(s) 11 (Sica, Michele) (Entered:
                     Michael F. Bachner (Sica, Michele) (Entered: 08/03/2001)                                                   09/24/2001)
08/03/2001       218 ORDER as to Walter Durchalter in 1:00-cr-00196 referring the guilty plea to Mag.        09/24/2001   225 JUDGMENT Aleks Paul (15) count(s) 11. Dft pled guilty to count #5 in CR 99-
                     Chrein. ( Signed by Senior Judge I. L. Glasser , on 8/1/01). (Sica, Michele)                             372, count #11 in CR 00-196, and count #2 in CR 00-445. Special assessment
                     (Entered: 08/03/2001)                                                                                    $250. Dft is to be imprisoned for 63 mos. to run concurrent on all counts. Dft shall
08/23/2001       220   LETTER dated 8/17/01 from AUSA Jonathan Sack to Judge Glasser confirming                               surrender to Bureau of Prisons before 2:00 pm on 10/30/01. Upon release from
                       that the sentencing for dft Aleks Paul has been adjourned to 9/17/01 at 10:30.                         prison, dft shall be on supervised release for 3 years. ( Signed by Senior Judge I.
                       (Sica, Michele) (Entered: 08/24/2001)                                                                  L. Glasser , on 9/17/01) (Sica, Michele) (Entered: 09/24/2001)




09/24/2001             DISMISSAL of Count(s) on Government Motion as to Aleks Paul in 1:00-cr-                                  Corngold/David Pitofsky and dft present with counsel Lawrence Feitell. Court
                       00196 party Aleks Paul in 1:00-cr-00196 Counts Dismissed: Aleks Paul (15)                                Reporter/ESR Pual Lombardi. Dft withdraws not guilty plea and pleads Guilty:
                       count(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12 (Sica, Michele) (Entered: 09/24/2001)                         Eugene Lombardo (12) count(s) 2 . Sentencing set for 01/23/02 at 10:00. AUSA
                                                                                                                                will move to dismiss all open counts. (Sica, Michele) (Entered: 10/02/2001)
09/25/2001       231   MOTION by USA in 1:00-cr-00196 as to Frank Coppa Sr. in 1:00-cr-00196,
                       Ernest Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack            10/01/2001         LETTER dated 10/1/01 from David Smith, Esq. to Hon. Raymond Dearie
                       Basile in 1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-                         requesting a modification of defendant's bail conditions to allow Mr. Basile to
                       00196, John Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter                           travel to Boston on 10/6/01 to 10/8/01. (This is document #1224 in case 98-cr-
                       Durchalter in Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196,                             1129). (Chee, Alvin) Modified on 10/01/2001 (Entered: 10/01/2001)
                       Eugene Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred
                       Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in         10/01/2001         ENDORSED ORDER as to Rocco Basile in 1:00-cr-00196: So ordered.
                       1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-                                Defendant's bail modified to allow defendant to travel to Boston on 10/6/01 to
                       00196, Giuseppe Temperino in 1:00-cr-00196 for an adjournment in the case and                            10/8/01. Endorsed on doc. #1224 in 98-cr-1129. C/M by chambers. ( Signed by
                       an exclusion of time under the speedy trial act . (Sica, Michele) (Entered:                              Judge Raymond J. Dearie , on 10/1/01) (Chee, Alvin) (Entered: 10/01/2001)
                       09/26/2001)                                                                           10/01/2001   240   CALENDAR ENTRY as to Giuseppe Temperino in 1:00-cr-00196; Case called
09/25/2001       232 MEMORANDUM of law by USA in 1:00-cr-00196 as to Frank Coppa Sr. in 1:00-                                   before Senior Judge I. L. Glasser on 10/01/01 for pleading. AUSA Eric Corngold
                     cr-00196, Ernest Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196,                            and dft present with counsel Joseph Benfante. Court Reporter/ESR Mike Picozzi.
                     Jack Basile in 1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry Berman in                               Dft withdraws not guilty plea and pleads Guilty: Giuseppe Temperino (19)
                     1:00-cr-00196, John Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196,                            count(s) 6 . Sentencing set for 12/12/01 at 10:00. Government makes application
                     Walter Durchalter in Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-                              to dismiss pending counts at time of sentencing; granted. (Sica, Michele) (Entered:
                     00196, Eugene Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196,                                    10/03/2001)
                     Alfred Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr.       10/02/2001   235   LETTER dated 8/14/01 from AUSA David Goldberg to Amy Millard, Esq.
                     in 1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-                               confirming the agreement that the Government will file a Release of Notice of
                     00196, Giuseppe Temperino in 1:00-cr-00196 in support of [231-1] motion for an                             Pendency. (Sica, Michele) (Entered: 10/02/2001)
                     adjournment in the case and an exclusion of time under the speedy trial act. (Sica,
                     Michele) (Entered: 09/26/2001)                                                          10/02/2001   236 MOTION by John Cioffoletti in 1:00-cr-00196 for orders as specified . (Sica,
                                                                                                                              Michele) (Entered: 10/02/2001)
09/25/2001       233   AFFIDAVIT of David Pitofsky as to Frank Coppa Sr. in 1:00-cr-00196, Ernest
                       Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack Basile in         10/02/2001   237 MEMORANDUM by John Cioffoletti in 1:00-cr-00196 in support of [236-1]
                       1:00-cr-00196, Rocco Basile 1:00-cr-00196, Larry Berman in 1:00-cr-00196, John                         motion for orders as specified (Sica, Michele) (Entered: 10/02/2001)
                       Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-cr-00196, Walter Durchalter in
                       1:00-cr-00196, Edward Garafola in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196,         10/02/2001   239   LETTER dated 9/25/01 from Joseph Bondy, Esq. to David Pitofsky that pursuant
                       Eugene Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-00196, Alfred                                  to their conversation the dft will not be entering a guilty plea on 9/28/01, and
                       Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph Polito Sr. in                            requesting that all outstanding and still withheld Brady and Giglio materials be
                       1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in 1:00-cr-                                produced. (Sica, Michele) (Entered: 10/02/2001)
                       00196, Giuseppe Temperino in 1:00-cr-00196 in support Re: [231-1] motion for          10/02/2001   245   CALENDAR ENTRY as to Aleks Paul ; Case called before Senior Judge I. L.
                       an adjournment in the case and an exclusion of time under the speedy trial act.                          Glasser on 10/02/01 for bail hearing. AUSA Jonathan Sack and dft present with
                       (Sica, Michele) (Entered: 09/26/2001)                                                                    counsel. Court Reporter/ESR Gene Rudolph. Bail hearing continued to 10/09/01 at
09/25/2001       234   ORDER of Excludable Delay from 10/29/01 to 12/3/01 as to Frank Coppa Sr. in                              11:00. Government makes application to revoke bail, surety Rima Shargel wants
                       1:00-cr-00196, Ernest Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-                           to be released from bond. Government is directed to provide an order to exonerate
                       00196, Jack Basile in 1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry                                surety Rima Shargel and release her property that was previously posted to secure
                       Berman in 1:00-cr-00196, John Cioffoletti in 1:00-cr-00196, John Doukas in 1:00-                         Mr. Paul's release on bail. Dft remanded. Defense counsel has substitute surety.
                       cr-00196, Walter Durchalter in 1:00-cr-00196, Edward Garafola in 1:00-cr-00196,                          Court directs defense counsel to give the government a list of the sureties so the
                       Daniel Lev in 1:00-cr-00196, Eugene Lombardo in 1:00-cr-00196, Edmond Nagel                              government can check them out. (Sica, Michele) (Entered: 10/05/2001)
                       in 1:00-cr-00196, Alfred Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196,     10/02/2001   246   CALENDAR ENTRY as to John Cioffoletti in 1:00-cr-00196; Case called before
                       Joseph Polito Sr. in 1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham                               Senior Judge I. L. Glasser on 10/02/01 for pleading. AUSA David
                       Salaman in 1:00-cr-00196, Giuseppe Temperino in 1:00-cr-00196 ( Signed by                                Pitofsky/Jonathan Sack and dft present with counsel. Court Reporter/ESR Gene
                       Senior Judge I. L. Glasser , Dated 9/25/01) (Sica, Michele) (Entered: 09/26/2001)                        Rudolph. Dft withdraws not guilty plea and pleads Guilty: John Cioffoletti (7)
09/28/2001       238 CALENDAR ENTRY as to Eugene Lombardo in 1:00-cr-00196; Case called                                         count(s) 3, 4, 5, 6, 9, 10, 15, 16 . Sentencing set for 12/14/01 at 11:00. (Sica,
                     before Senior Judge I. L. Glasser on 9/28/01 for pleading. AUSA Eric                                       Michele) (Entered: 10/09/2001)
10/04/2001   Case   1:98-cr-01101-ILG
               241 ORDER Directing Forfeiture of Property as toDocument                 244-2
                                                               John Cioffoletti; dft shall forfeit a Filed 01/01/19 Page     254
                                                                                                                     00196, John      of in261
                                                                                                                                 Cioffoletti        PageID
                                                                                                                                             1:00-cr-00196,         #:in4048
                                                                                                                                                            John Doukas 1:00-cr-00196, Walter
                       total of $110,000.00 to the US as property involved in the alleged securities fraud                       Durchalter in 1:00-cr-00196, Edward Garafola in 1:00-cr-00196, Daniel Lev in
                       conspiracy. (Signed by Senior Judge I. L. Glasser, 10/02/01). 4 certified copies                          1:00-cr-00196, Eugene Lombardo in 1:00-cr-00196, Edmond Nagel in 1:00-cr-
                       sent to AUSA David Goldberg. (Sica, Michele) (Entered: 10/04/2001)                                        00196, Alfred Palagonia in 1:00-cr-00196, Aleks Paul in 1:00-cr-00196, Joseph
                                                                                                                                 Polito Sr. in 1:00-cr-00196, Lawrence Ray in 1:00-cr-00196, Abraham Salaman in
10/04/2001       242   ORDER as to Aleks Paul in 1:00-cr-00196 granting request to release the                                   1:00-cr-00196, Giuseppe Temperino in 1:00-cr-00196 Re: granting writ &
                       $150,000.00 bond to Rima Shargel. (Signed by Senior Judge I. L. Glasser , on                              remanded . The Government's petition for a writ of mandamus is granted, and the
                       10/01/01). Endorsed on letter dated 9/28/01 from Melinda Sarafa to Judge Glasser.                         cause is Remanded for further proceedings in accordance with the opinion of this
                       (Sica, Michele) Modified on 10/04/2001 (Entered: 10/04/2001)                                              Court.(See opinion for further details). . Issued as mandate on 10/10/01. Judge
10/04/2001       243   ORDER as to Aleks Paul that pursuant to Rule 46(f), Rima Shargel, a surety on                             notified. Ackn mailed. USCA # 01-3031. (Gonzalez, Mary) (Entered: 10/18/2001)
                       bail bonds previously securing the release of dft Paul, be exonerated with respect     10/15/2001   254 CALENDAR ENTRY as to Ernest Montevecchi in 1:00-cr-00196; Case called
                       to such bonds and that all property posted as security by Rima Shargel in                               before Senior Judge I. L. Glasser on 10/15/01 for pleading. AUSA Jonathan Sack
                       connection with such bonds be released. ( Signed by Senior Judge I. L. Glasser ,                        and dft present with counsel Joseph Bondy. Court Reporter/ESR Diana Pereira.
                       on 10/03/01) (Sica, Michele) (Entered: 10/04/2001)                                                      Dft withdraws not guilty plea and pleads Guilty: Ernest Montevecchi (2) count(s)
10/04/2001       244   ORDER as to dft John Cioffoletti in 1:00-cr-00196 and Mary Cioffoletti, that the                        2 . Sentencing set for 1/9/02 at 10:00. AUSA will move to dismiss open counts.
                       Clerk of the Court for the EDNY shall, within 10 business days, issue a check in                        (Sica, Michele) (Entered: 10/22/2001)
                       the amount of $110,000.00 from the funds on deposit in the EDNY Escrow                 10/18/2001   252   LETTER dated 10/15/01 from USPO Carol Pizarro to Judge Glasser advising that
                       Account, payable to the "United States Marshals Service", in full and complete                            the presentence investigation as to dft Lombardo has been delayed. (Sica,
                       payment of the Consent Order of Forfeiture, pursuant to the details of this order,                        Michele) (Entered: 10/18/2001)
                       and that each side shall bear its own costs and attorny's fees. (Signed by Senior
                       Judge I. L. Glasser , on 10/02/01) (Sica, Michele) (Entered: 10/04/2001)               10/18/2001   256 CALENDAR ENTRY as to Jack Basile in 1:00-cr-00196 and in 1:99-cr-589; Case
                                                                                                                               called before Judge Nina Gershon on date of 10/18/01 for sentencing. AUSA
10/04/2001       249   CALENDAR ENTRY as to Abraham Salaman in 1:00-cr-00196; Case called                                      Jonathan Sack. John Jacobs for the defendant. Court Reporter/Ronald Tolkin.
                       before Senior Judge I. L. Glasser on 10/4/01 for pleading. Court Reporter/ESR                           USPO Mark Gjelaj. Defendant is sentenced to 37 months on each indictment to
                       Mickey Brymer. AUSA Eric Corngold/David Pitofsky and dft present with                                   run concurrent Count 2s in 99cr589 and Count 5 in 00cr196; 3 years supervised
                       counsel. Dft withdraws not guilty plea and pleads Guilty: Abraham Salaman (18)                          release on each Count to run concurrent. $150.00 special assessment fee.
                       count(s) 3 . Sentencing set for 12/17/01 at 10:30. (Sica, Michele) (Entered:                            Restitution in the amount of 1.2 Million in 99cr589 and Restitution in the amount
                       10/11/2001)                                                                                             of $990,000 Restitution in 00cr196. Elizabeth Macedonia files notice of
10/10/2001       247   ORDER Directing Forfeiture of Property as to Abraham Salaman in 1:00-cr-00196                           appearance and substitutes out John Jacobs as counsel. Voluntary surrender dated
                       that dft shall forfeit $50,000.00 to the US as property involved in the alleged                         1/2/02. Remaining Counts dismissed. (Guzzi, Roseann) (Entered: 10/26/2001)
                       securities fraud in count 3 of the indictment. (Signed by Senior Judge I. L. Glasser   10/18/2001         Sentencing held as to Jack Basile (4) count(s) 5. (Guzzi, Roseann) (Entered:
                       , dated: 10/04/01). 4 certified copies sent to AUSA David Goldberg. (Sica,                                10/26/2001)
                       Michele) (Entered: 10/10/2001)
                                                                                                              10/18/2001         DISMISSAL of Count(s) on Government Motion as to Jack Basile in 1:00-cr-
10/10/2001       248   ORDER as to Daniel Lev in 1:00-cr-00196, Modifying Conditions of Release to                               00196 Counts Dismissed: Jack Basile (4) count(s) 2, 6, 7, 8. (Guzzi, Roseann)
                       allow dft to travel to Russia from 10/14/01 to 10/28/01 . ( Signed by Senior Judge                        (Entered: 10/26/2001)
                       I. L. Glasser , on 10/9/01). Endorsed on letter dated 10/9/01 from Jeffrey
                       Lichtman, Esq. to Judge Glasser. (Sica, Michele) (Entered: 10/10/2001)                 10/25/2001   255   LETTER dated 10/17/01 from USPO Linda Fowle to Judge Glasser advising that
                                                                                                                                 the there has been a delay in the presentence investigation. (Sica, Michele)
10/12/2001       250   TRANSCRIPT of status conf. filed in case as to Aleks Paul in 1:00-cr-00196 for                            (Entered: 10/25/2001)
                       dates of 10/2/01; AUSA Jonathan Sack and dft present with counsel Melinda
                       Serafa. Court Reporter/ESR: Gene Rudolph. (Sica, Michele) (Entered:                    10/26/2001   257 JUDGMENT dated 10/18/01 as to Jack Basile (4) count(s) 5. Defendant is
                       10/12/2001)                                                                                             sentenced to Count 5 and receives 37 months imprisonment followed by 3 years
                                                                                                                               supervised release and $150.00 special assessment Restitution in the amount
10/15/2001       251   LETTER dated 10/10/01 from Linda Fowle, USPO to Judge Glasser advising that                             $990,000.00. this sentence is to run concurrent with sentence imposed in 99cr589.
                       the presentence investigation will be delayed. (Sica, Michele) (Entered:                                Remaining Counts dismissed. Defendant to receive alcohol treatment. Defendant
                       10/15/2001)                                                                                             shall surrender at 12:00 on 1/2/02 if there has been no institution designated by the
10/15/2001       253 MANDATE OF USCA (certified copy) as to Frank Coppa Sr. in 1:00-cr-00196,                                  bureau of prisons at such times. Special Conditions: compliance with the
                     Ernest Montevecchi in 1:00-cr-00196, Daniel Persico in 1:00-cr-00196, Jack                                restitution order and the defendant is ordered to make payments of retitution at
                     Basile in 1:00-cr-00196, Rocco Basile in 1:00-cr-00196, Larry Berman in 1:00-cr-                          $500 per month on each indictment beginning 90 days after release from custody.




                       The defendant is to provide full financial disclosure to the Probation Department.                        beginning 90 days after release from custody. The defendant is to provide full
                       Defendant is directed not to obtain employment in the securitiies industries.                             financial disclosure to the probation department. The defendant is directed not to
                       Defendant is to receive alcohol abuse treatment and mental health treatment. (                            obtain employment in the securities industries. The defendant is to recive alcohol
                       Signed Judge Nina Gershon, on 10/18/01) party Jack Basile in 1:00-cr-00196                                abuse treatment and mental health treatment. ( Signed by Judge Nina Gershon, on
                       terminated. c/m (Guzzi, Roseann) (Entered: 10/26/2001)                                                    10/18/01) (Guzzi, Roseann) (Entered: 11/08/2001)
11/02/2001       263 CALENDAR ENTRY as to Edward Garafola in 1:00-cr-00196; Case called before                11/09/2001   266   LETTER dated 11/1/01 from AUSA Eric Corngold to Lawrence Ray advising that
                     Senior Judge I. L. Glasser on date of 11/2/01 for pleading. AUSA David Pitofsky                             Judge Glasser has set a status conf for 11/7/01 at 10:00. (Sica, Michele) (Entered:
                     and dft present with counsel Michael Rosen. Court Reporter/ESR Tony Mancuso.                                11/09/2001)
                     Dft withdraws not guilty plea and pleads Guilty: Edward Garafola (10) count(s) 19
                     . Sentencing set for 2/4/02 at 10:00. (Sica, Michele) (Entered: 11/06/2001)              11/14/2001         LETTER dated 11/12/01 from Stephen Scaring, Esq. to Hon. Raymond Dearie
                                                                                                                                 informing the court that he may need an adjournment because of prior matter with
11/06/2001       259 MOTION by Edward Garafola in 1:00-cr-00196 for severance and a separate trial                               the NYS Supreme Court. (This is document #1234 in case 98-cr-1129 RJD).
                     on counts 19 and 20, and granting a hearing and thereafter suppressing and                                  (Chee, Alvin) Modified on 11/26/2001 (Entered: 11/15/2001)
                     precluding a tape recording of dft made by the FBI on 3/25/99 (Sica, Michele)
                     (Entered: 11/06/2001)                                                                    11/15/2001   267   LETTER dated 11/13/01 from AUSA Jonathan Sack to Judge Glasser regarding
                                                                                                                                 the sentencing submission of dft Edmond Nagel styled "Nagel's Objections to
11/06/2001       260 MEMORANDUM by Edward Garafola in 1:00-cr-00196 in support of [259-1]                                        Presentence Report" dated 11/2/01. (Sica, Michele) (Entered: 11/15/2001)
                     motion for severance and a separate trial on counts 19 and 20, and granting a
                     hearing and thereafter suppressing and precluding a tape recording of dft made by        11/16/2001   268 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before
                     the FBI on 3/25/99 (Sica, Michele) (Entered: 11/06/2001)                                                  Senior Judge I. L. Glasser on date of 11/16/01 for status conf. AUSA Eric
                                                                                                                               Corngold/David Pitofsky and dft present without counsel. Court Reporter/ESR
11/06/2001       261 MEMORANDUM by USA in 1:00-cr-00196 as to Edward Garafola in 1:00-cr-                                      Ronald Tolkin. Court advises dft of right to proceed pro se and advises against it.
                     00196 in opposition to [259-1] motion for severance and a separate trial on counts                        Trial scheduled for 12/3/01. A lawyer from the CJA panel will be appointed to
                     19 and 20, and granting a hearing and thereafter suppressing and precluding a tape                        assist during trial. (Sica, Michele) (Entered: 11/19/2001)
                     recording of dft made by the FBI on 3/25/99 (Sica, Michele) (Entered:
                     11/06/2001)                                                                              11/20/2001         Sentencing held Rocco Basile (5) count(s) 5. (Chee, Alvin) (Entered: 12/03/2001)

11/06/2001       262 Reply MEMORANDUM by Edward Garafola in 1:00-cr-00196 in further support                  11/20/2001         CALENDAR ENTRY as to Rocco Basile in 1:00-cr-00196; Case called before
                     of [259-1] motion for severance and a separate trial on counts 19 and 20, and                               Judge Raymond J. Dearie on date of 11/20/01 for sentence. AUSA Paul
                     granting a hearing and thereafter and precluding a tape recording of dft made by                            Schoeman, Stephen Scaring for defendant. Court finds that the plea of guilty taken
                     the FBI on 3/25/99 (Sica, Michele) (Entered: 11/06/2001)                                                    before the MJ was done knowingly and voluntarily and formally accepts plea of
                                                                                                                                 guilty to count 3 of cr-98-1129, and count 5 of cr-00-196. Imprisonment of 44
11/06/2001             ENDORSED ORDER as to Edward Garafola in 1:00-cr-00196 [259-1] motion for                                  months on each count to run concurrently. Court recommends an institution in the
                       severance and a separate trial on counts 19 and 20, and granting a hearing and                            Northeast region and invites consideration that defendant be placed in the same
                       thereafter and precluding a tape recording of dft made by the FBI on 3/25/99 as to                        institution as his brother, Jack Basile. The court has been advised that Camp
                       Edward Garafola (10). Dft pleaded. Motion is withdrawn. ( Signed by Senior                                Allenwood has been recommended in Jack Basile's case. Surrender date: 2/4/02 by
                       Judge I. L. Glasser , on 11/2/01). Endorsed on motion, document #259. (Sica,                              12 PM to the designated institution. Supervised release for 3 years on each count
                       Michele) (Entered: 11/06/2001)                                                                            to run concurrently. Special condition of SR: 1) Community service during the
                                                                                                                                 first 2 years of SR as follows: 20 hours per week under the direction of the court
11/07/2001       265 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before                                      through the supervision of the probation department. As part of community
                     Senior Judge I. L. Glasser on date of 11/7/01 for status conf. AUSA Eric                                    service, the defendant will be permitted to work on the YMCA Building project in
                     Corngold/David Pitofsky and dft present with counsel George Taite. Court                                    his community. 2) Defendant to make full financial disclosure as and when
                     Reporter/ESR Gene Rudolph. Mr Taite has not yet been retained. If he takes the                              required by and to this court. 3) Restitution payments at a rate to be determined by
                     case, he will need another trial date. Next conf 11/16/01 at 10:00. Trial currently                         the court and not less than 10% of gross earnings. The rate to be adjusted from
                     set for 12/3/01. (Sica, Michele) (Entered: 11/09/2001)                                                      time to time by the court in consultation with the probation department. Defendant
11/08/2001       264 AMENDED JUDGMENT: Jack Basile (4) count(s) 5. Defendant is sentenced to                                     to comply with the restitution order. Defendant to receive treatment for substance
                     Count 5 and receives 37 months concurrent on each indictment with 99cr589; 3                                abuse. Restitution in the amount of $5,000,000.00 as to case CR-98-1129. The
                     years supervised release concurrent on each count with 99cr589; special                                     $100 SA is imposed on each count for a total assessment of $200.00. Upon the
                     assessment fee $150.00; restitution $990,000.00. Defendant to receive alcohol                               motion of the AUSA, all open counts are dismissed. Defendant is advised of his
                     treatment. Defendant shall surrender to the U.S. Marshal at 12:00pm on or before                            right to appeal. Court Reporter: Paul Schoeman. This is document #1238 in case
                     1/2/02. Special condition: compliance with the restitution order and the defendant                          98-CR-1129. (Chee, Alvin) (Entered: 12/03/2001)
                     is ordered to make payments of restitution at $500 per month on each indictment
11/26/2001   Case   1:98-cr-01101-ILG
               269 CJA 20 as to Lawrence Ray in 1:00-cr-00196: Document              244-2
                                                               Appointment of Attorney David S. Filed 01/01/19 Page     255Pitofsky
                                                                                                                Corngold/David of 261       PageID
                                                                                                                                    and dft present           #:David
                                                                                                                                                    with counsel  4049Zapp. Court
                       Zapp ( Signed by Senior Judge I. L. Glasser , Dated 11/19/01) (Sica, Michele)                              Reporter/ESR Burt Sulzer. Larry Ray wrote to the Court, requesting a two month
                       (Entered: 11/26/2001)                                                                                      adjournment of the trial, which is scheduled for this monday. The government
                                                                                                                                  opposes any adjournment. Motion to adjourn the trial is denied. Trial will go
11/26/2001       274   ORDER as to Daniel Lev in 1:00-cr-00196, Modifying Conditions of Release to                                forward on 12/3/01. (Sica, Michele) (Entered: 11/30/2001)
                       allow dft to travel to Russia from 11/25/01 to 12/20/01 . ( Signed by Senior Judge
                       I. L. Glasser , on 11/21/01). Endorsed on letter dated 11/21/01 from Jeffrey            11/29/2001   278 Government's request to charge filed as to Lawrence Ray in 1:00-cr-00196 (Sica,
                       Lichtman to Judge Glasser. (Sica, Michele) (Entered: 11/27/2001)                                         Michele) (Entered: 11/29/2001)
11/27/2001       275   LETTER dated 11/20/01 from AUSA David Pitofsky to Lawrence Ray enclosing                11/29/2001   285 CALENDAR ENTRY as to Edmond Nagel ; Case called before Senior Judge I. L.
                       copies of documents and audiocassette tapes pursuant to the Jencks Act, and                              Glasser on 11/29/01 for Sentencing. AUSA: David Goldberg and Jonathan Sack;
                       advising him of his reciprocal obligations to provide materials. (Sica, Michele)                         Michael Rovell, Esq. for the Dft.; Court Reporter: B.Sulzer. Sentencing held on
                       (Entered: 11/27/2001)                                                                                    Count # 11 on CR-00-196 and Count #1 on CR-01-705.IMPRISONMENT: 37
                                                                                                                                months; SUPERVISED RELEASE: 3 years; SPECIAL ASSESSMENT: $100.00
11/27/2001       276   LETTER dated 11/20/01 from AUSA David Pitofsky to Lawrence Ray providing                                 on each case for a total of $200.00. Court recommends that the deft. be designated
                       discovery. (Sica, Michele) (Entered: 11/27/2001)                                                         to Morgantown, West Virginia. Deft. to voluntarily surrender to the institution on
11/27/2001       277 MOTION by USA in 1:00-cr-00196 as to Lawrence Ray in 1:00-cr-00196 for                                     1/30/01. (Permaul, Jenny) (Entered: 12/04/2001)
                     admission, at trial, of a "glossary of securities-related terms" as an aid to the jury,   11/29/2001         Sentencing as to Edmond Nagel (13) held on count(s) 11. (Permaul, Jenny)
                     and to preclude the dft from offering certain evidence at trial . Memo in support                            (Entered: 12/04/2001)
                     and exhibits A-C attached. (Sica, Michele) (Entered: 11/28/2001)
                                                                                                               11/30/2001   281   LETTER dated 11/26/01 from AUSA's Eric Corngold and David Pitofsky to Judge
11/27/2001       284 JUDGMENT Rocco Basile (5) count(s) 5. Imprisonment of 44 months on each                                      Glasser in opposition to dft Lawrence Ray's request for a 60 dayadjournment of
                     count to run concurrently. Supervised release of 3 years on each count to run                                his trial. (Sica, Michele) (Entered: 11/30/2001)
                     concurrently. Special assessement of $200. Restitution of $5,000,000.00. Court
                     recommends that defendant be designated to an institution in the Northeast Region         11/30/2001   282   LETTER dated 11/26/01 from Lawrence Ray to Judge Glasser requesting a 60 day
                     and further invites consideration that defendant be designated to the same                                   adjournment of trial to allow dft to get a new attorney. (Sica, Michele) (Entered:
                     institution as his brother Jack Basile. Defendant shall surrender before 2 PM on                             11/30/2001)
                     2/4/02. Special condition of SR: 1) Community service during the first 2 years of
                     SR as follows: 20 hours per week under the direction of the court through the             11/30/2001   283   ORDER as to John Cioffoletti in 1:00-cr-00196, Walter Durchalter in 1:00-cr-
                     supervision of the probation department. As part of community service, the                                   00196, Abraham Salaman in 1:00-cr-00196, Giuseppe Temperino in 1:00-cr-
                     defendant will be permitted to work on the YMCA Building project in his                                      00196, granting USPO Carol Pizarro's request and adjourning sentencing to
                     community. 2) Defendant to make full financial disclosure as and when required                               1/25/02 at 10:00. ( Signed by Senior Judge I. L. Glasser , on 11/27/01) (Sica,
                     by and to this court. 3) Restitution payments at a rate to be determined by the court                        Michele) (Entered: 11/30/2001)
                     and not less than 10% of gross earnings. The rate to be adjusted from time to time        11/30/2001         DISMISSAL of Count(s) on Government Motion as to Edmond Nagel in 1:00-cr-
                     by the court in consultation with the probation department. Defendant to comply                              00196 party Edmond Nagel in 1:00-cr-00196 Counts Dismissed: Edmond Nagel
                     with the restitution order. Defendant to receive treatment for substance abuse. See                          (13) count(s) 1, 2, 9, 10, 12. (Permaul, Jenny) (Entered: 12/04/2001)
                     attached restitution order. Open counts dismissed on govt's motion. Copies
                     distributed. Signed by Judge Raymond J. Dearie , on 11/27/01) party Rocco Basile          11/30/2001   286 JUDGMENT Edmond Nagel (13) count(s) 11. IMPRISONMENT: 37 months;
                     in 1:00-cr-00196. (Chee, Alvin) (Entered: 12/03/2001)                                                      SUPERVISED RELEASE: 3 years; SPECIAL ASSESSMENT: $200.00; ($100.00
                                                                                                                                in 01-CR-705 and $100.00 in 01-CR-196). The court recommends that the deft. be
11/27/2001       284   DISMISSAL of Count(s) on Government Motion as to Rocco Basile in 1:00-cr-                                designated to Morgantown, West Virginina; Deft. to surrender for serviceof
                       00196 party Rocco Basile in 1:00-cr-00196 terminating [231-1] motion for an                              sentence on 1/30/02 befor 2:00. Signed by Senior Judge I. L. Glasser , on
                       adjournment in the case and an exclusion of time under the speedy trial act as to                        11/30/01. Signed Senior Judge I. L. Glasser , on 11/30/01. terminated party
                       Rocco Basile (5) Counts Dismissed: Rocco Basile (5) count(s) 2, 6, 7, 8. (Chee,                          Edmond Nagel in 1:00-cr-00196 (Permaul, Jenny) (Entered: 12/04/2001)
                       Alvin) (Entered: 12/03/2001)
                                                                                                               12/03/2001   288 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before
11/28/2001       279 ORDER as to Abraham Salaman in 1:00-cr-00196 adjourning sentencing from                                    Senior Judge I. L. Glasser on date of 12/3/01 for jury selection and trial. Defense
                     12/17/01 to 1/16/02 at 10:00. (Signed by Senior Judge I. L. Glasser , on 11/26/01).                        Counsel: David Zapp. AUSA: Eric Corngold and David Pitofsky. Court Reporter:
                     Endorsed on letter from Joel Cohen to Judge Glasser. (Sica, Michele) (Entered:                             Henry Shapiro. Mark Macron was contacted by the defendant yesterday. He
                     11/29/2001)                                                                                                cannot file a notice of appearance and start the trial today. Mr. Ray begs the Court
11/28/2001       280 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before                                     for more time. The Court is ready to proceed to trial. Defendant withdraws not
                     Senior Judge I. L. Glasser on date of 11/28/01 for status conf. AUSA Eric                                  guilty plea and enters plea of Guilty: Lawrence Ray (17) count(s) 10 . Court




                       accepts the plea. Sentencing is set for 3/7/01 at 10:00. AUSA will move to dismiss                         1/24/02 at 10:00; defendant Coppa adjourned to 2/12/02 at 10:00. (Signed by
                       open counts. (Rodriguez,Angela) (Entered: 12/06/2001)                                                      Senior Judge I. L. Glasser on 12/20/01) (Rodriguez,Angela) (Entered: 01/08/2002)
12/05/2001       287   Proposed Voir Dire Questions by USA in 1:00-cr-00196 as to Lawrence Ray in              01/07/2002   298   ORDER dated 12/19/01 on letter dated 12/16/01 from Elizabeth E. Macedonio to
                       1:00-cr-00196 {Request to Charge) (Permaul, Jenny) (Entered: 12/05/2001)                                   Judge Gershon requesting a two week adjournment of Mr. Jack Basile's surrender
                                                                                                                                  date. APPLICATION DENIED as to Jack Basile in 1:00-cr-00196. ( ( Signed by
12/05/2001       289 LETTER dated 11/30/01 from Samuel Noel to Lawrence Ray regarding additional                                  Judge Nina Gershon, on 12/19/01 ) (Guzzi, Roseann) (Entered: 01/07/2002)
                     3500 material on witnesses Felix Sater 3500-FS-41 and Agent Leo Taddeo 3500-
                     FBI 18, 19, & 20. (Sica, Michele) (Entered: 12/12/2001)                                   01/07/2002   302   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                                                                                                                                  sentencing of defendant Lombardo has been rescheduled to 1/22/02. (endorsed by
12/12/2001       290   ORDER as to John Cioffoletti in 1:00-cr-00196 adjourning sentencing until                                  Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
                       1/12/02 at 10:00. ( Signed by Senior Judge I. L. Glasser , on 12/11/01). Endorsed
                       on letter dated 12/5/01 from James LaRossa to Judge Glasser. (Sica, Michele)            01/07/2002   304   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                       (Entered: 12/12/2001)                                                                                      sentencing of defendant Polito has been rescheduled to 3/21/02 at 10:00. (endorsed
                                                                                                                                  by Judge Glasser on 1/7/02) (Rodriguez,Angela) Modified on 01/11/2002
12/12/2001       291 Amended Consent ORDER Directing Forfeiture of Property as to Edmond Nagel                                    (Entered: 01/11/2002)
                     in 1:00-cr-00196 that dft shall forfeit $600,000.00 and all right, interest, stock, or
                     warrants in Condor Capital Inc. to the US as propert involved in money                    01/07/2002   305   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                     laundering. This order shall be final against dft, and shall be included in the                              sentencing of defendant Lev has been rescheduled to 1/24/02 at 10:00. (endorsed
                     judgment. The US Marshal's Service is authorized to deposit property in US                                   by Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
                     Department of Justice's Asset Forfeiture. 4 certified copies sent to AUSA David
                     Goldberg. ( Signed by Senior Judge I. L. Glasser , dated: 11/29/01) (Sica,                01/07/2002   306   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                     Michele) (Entered: 12/12/2001)                                                                               sentencing of defendant Montevecchi has been rescheduled to 1/23/02 at 10:00.
                                                                                                                                  (endorsed by Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
12/21/2001       296 ORDER as to Edward Garafola in 1:00-cr-00196 endorsed on letter dated
                     12/19/01 from Jean Marie Graziano to Judge Glasser. Defendant Edward                      01/07/2002   307 ORDER as to Abraham Salaman in 1:00-cr-00196 endorsed on letter dated 1/3/02
                     Garafola's request for modification of bail restrictions is granted. Defendant is                          from Joel Cohen to Judge Glasser. Sentencing of defendant Salaman has been
                     permitted to travel as specified herein. (Signed by Senior Judge I. L. Glasser on                          rescheduled to 3/8/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 1/7/02)
                     12/20/01) (Rodriguez,Angela) (Entered: 01/07/2002)                                                         (Rodriguez,Angela) (Entered: 01/11/2002)

12/21/2001       297 LETTER dated 12/18/01 from Jeffrey Lichtman to Judge Glasser confirming that              01/07/2002   308   LETTER dated 12/27/01 from Jonathan Sack to Judge Glasser confirming that
                     sentencing of defendant Daniel Lev be adjourned from 1/10/02 to 1/24/02 at                                   sentencing of defendant Doukas has been rescheduled to 3/27/02 at 10:00.
                     10:00. (Endorsed by Judge Glasser on 12/19/01) (Rodriguez,Angela) (Entered:                                  (endorsed by Judge Glasser on 1/7/02) (Rodriguez,Angela) (Entered: 01/11/2002)
                     01/07/2002)                                                                               01/09/2002   300 TRANSCRIPT of pleading before Judge Glasser filed in case as to John
12/27/2001       295 TRANSCRIPT of proceedings before Judge Glasser filed in case as to Lawrence                                Cioffoletti in 1:00-cr-00196 for dates of 10/2/01; Court Reporter: Gene Rudolph.
                     Ray in 1:00-cr-00196 for dates of 11/28/01; Court Reporter: Brton Sulzer.                                  (Rodriguez,Angela) (Entered: 01/09/2002)
                     (Rodriguez,Angela) (Entered: 01/07/2002)                                                  01/09/2002   301 TRANSCRIPT of status conference before Judge Glasser filed in case as to
12/27/2001       309   LETTER dated 8/17/01 from Jonathan Sack to Michael Bachner advising that Mr.                             Lawrence Ray in 1:00-cr-00196 for dates of 11/7/01; Court Reporter: Gene
                       Bachner's client is scheduled for sentencing before Judge Glasser on 12/11/01 at                         Rudolph. (Rodriguez,Angela) (Entered: 01/09/2002)
                       2:00. (Rodriguez,Angela) (Entered: 01/14/2002)                                          01/14/2002   310 LETTER dated 12/18/01 from Jeffrey Lichtman to Judge Glasser confirming that
01/03/2002       294 ORDER as to Daniel Lev. Order endorsed on the letter dated Dec. 19, 2001, from                             sentencing of defendant Lev has been adjourned to 1/24/01 at 10:00.
                     Jeffrey Lichtman, counsel for deft. Daniel Lev, granting Mr. Lichtman's request                            (Rodriguez,Angela) (Entered: 01/14/2002)
                     for permission to extend his recent trip to Russia for business purposes. He can          01/14/2002   311   MOTION by Eugene Lombardo in 1:00-cr-00196 for an order directing that
                     now return from his trip on Jan. 3, 2002. Govt. consented to this request. (Signed                           defendant Lombardo be sentenced to a term of imprisonment hich shall run
                     by Senior Judge I. L. Glasser) (Vaughn, Terry) (Entered: 01/03/2002)                                         concurrently with the sentence imposed in SDNY (case no. 97cr1215) .
01/04/2002       299   ORDER as to Frank Coppa Sr. in 1:00-cr-00196, Ernest Montevecchi in 1:00-cr-                               (Rodriguez,Angela) (Entered: 01/15/2002)
                       00196, John Doukas in 1:00-cr-00196, Daniel Lev in 1:00-cr-00196 endorsed on            01/17/2002   312 LETTER dated 1/11/02 from Lawrence Feitell to Judge Glasser enclosing a copy
                       memorandum from Probation Dept. dated 12/19/01. Request for adjournment of                               of motion for concurrent sentence. Counsel requests that, if a hearing is to be set,
                       sentencing is granted. Defendant Montevecchi adjourned to 1/23/02 at 10:00;                              that the motion hearing be set at the same date and time as the hearing on
                       defendant Dukas adjourned to 3/27/02 at 10:00; defendant Lev adjourned to
             Casedefendant
                  1:98-cr-01101-ILG
                           Montevecchi's motion for concurrentDocument             244-2 Filed 01/01/19 Page
                                                              sentence. (Rodriguez,Angela)               1/17/02) 256       of 261
                                                                                                                  *This is documetn      PageID
                                                                                                                                    #717 in 99cr589 (Guzzi,#: 4050
                                                                                                                                                           Roseann) (Entered:
                       (Entered: 01/18/2002)                                                                                 02/05/2002)
01/17/2002       313 LETTER dated 1/15/02 from Judge Glasser to Lawrence Feitell advising that the        02/05/2002   323   CERTIFICATE OF SERVICE: Amended Consent Order of Forfeiture was
                     Court is regarding his motion for concurrent sentence as a sentencing                                   executed on 12/14/02. The sum of $350,000 was transferred to asset forfeiture
                     memorandum which will be considered on 1/23/02. The Court suggests that a                               fund. (Rodriguez,Angela) (Entered: 02/11/2002)
                     copy of the request be made available to the Probation Officer who prepared
                     defendant Lombardo's report. (Rodriguez,Angela) (Entered: 01/18/2002)                02/06/2002   320 SENTENCING MEMORANDUM filed in 1:00-cr-00196 as to John Cioffoletti.
                                                                                                                           (Rodriguez,Angela) Modified on 02/07/2002 (Entered: 02/07/2002)
01/18/2002       317 LETTER dated 1/16/02 from Jeffrey Lichtman to Mary Ann Betts objecting to
                     portions of the PSR relating to defendant Daniel Lev. (Rodriguez,Angela)             02/19/2002   325   JUDGMENT Daniel Lev (11) count(s) 1s. Defendant sentenced to 2 years
                     (Entered: 01/31/2002)                                                                                   probation with 4 months home confinement and 150 hours of community service.
                                                                                                                             Defendant fined $5000 and assessed $50. Open counts dismissed on government's
01/24/2002       318 CALENDAR ENTRY as to Daniel Lev in 1:00-cr-00196; Case called before                                    motion. (Signed by Senior Judge I. L. Glasser on 2/4/02) (Rodriguez,Angela)
                     Senior Judge I. L. Glasser on date of 1/24/02 for sentencing. Sentencing adjourned                      (Douglas, Kailah). (Entered: 02/19/2002)
                     to 2/4/02 at 10:00. Defense counsel makes application for downward departure.
                     (Rodriguez,Angela) (Entered: 02/01/2002)                                             02/19/2002         DISMISSAL of Count(s) on Government Motion as to Daniel Lev in 1:00-cr-
                                                                                                                             00196. Counts Dismissed: Daniel Lev (11) count(s) 1, 2, 9, 10, 11, 12.
01/25/2002       314 ORDER as to Walter Durchalter in 1:00-cr-00196 endorsd on letter dated 1/23/02                          (Rodriguez,Angela) (Entered: 02/19/2002)
                     from Robert Herskovits to Judge Glasser. Sentencing is adjourned to 3/25/02 at
                     10:00. (Signed by Senior Judge I. L. Glasser- on not dated) (Rodriguez,Angela)       02/20/2002   326 ORDER as to Daniel Lev in 1:00-cr-00196 endorsed on letter dated 1/31/02 from
                     (Entered: 01/25/2002)                                                                                 Jeffrey Lichtman to Judge Glasser. The file and record from the last court
                                                                                                                           appearance re: Daniel Lev is ordered sealed. (Signed by Senior Judge I. L. Glasser
01/25/2002       321   ORDER as to Edmond Nagel in 1:00-cr-00196 endorsed on letter dated 1/24/02                          on 1/31/02) (Rodriguez,Angela) (Entered: 02/21/2002)
                       from Michael Rovell to Judge Glasser. Defendant is granted a four to six week
                       extension of surrender date. (Signed by Senior Judge I. L. Glasser on 1/24/02)     02/25/2002   330 ORDER as to Ernest Montevecchi in 1:00-cr-00196 endorsed on letter dated
                       (Rodriguez,Angela) (Entered: 02/08/2002)                                                            2/20/02 from David Pitofsky to Judge Glasser. Request for two week adjournment
                                                                                                                           of sentencing is granted. Sentencing adjourned to 3/19/02 at 10:00. Extension of
01/31/2002       316 ORDER as to Edward Garafola in 1:00-cr-00196 endorsed on letter dated 1/29/02                         time for briefs also granted. (signed by Senior Judge I. L. Glasser on 2/21/02)
                     from Michael Rosen to Judge Glasser. Request granted. Sentencing is adjourned                         (Rodriguez,Angela) (Entered: 02/28/2002)
                     from 2/4/02 to 2/26/02. (Signed by Senior Judge I. L. Glasser on 1/30/02)
                     (Rodriguez,Angela) (Entered: 01/31/2002)                                             02/26/2002   329 SENTENCING MEMORANDUM as to Giuseppe Temperino in 1:00-cr-00196.
                                                                                                                           Cover letter dated 2/26/02 from Joseph Benfante is attached. (Rodriguez,Angela)
01/31/2002       322   LETTER dated 1/28/02 from James LaRossa to USPO Rachel Swasey advising of                           (Entered: 02/26/2002)
                       objections to the PSR. (Rodriguez,Angela) (Entered: 02/08/2002)
                                                                                                          02/26/2002   332 CALENDAR ENTRY as to Edward Garafola in 1:00-cr-00196; Case called before
02/04/2002       324 CALENDAR ENTRY as to Daniel Lev in 1:00-cr-00196; Case called before                                  Senior Judge I. L. Glasser on date of 2/26/02 for sentencing. Defendant sentenced
                     Senior Judge I. L. Glasser on date of 2/4/02 for sentencing. Defense Counsel:                         on count 19 to 5 months imprisonment to be followed by 3 years of supervised
                     Jeffrey Lichtman. AUSA: Eric Corngold and Janathan Sack. Defendant sentenced                          released- home confinement for 5 months. Special assessment: $50. Fine: $2000.
                     on count 1 of the information to 2 years probation with 4 months home                                 The court recommends incarceration at Fort Devon. Defendant to surrender to
                     confinement. Defendant fined $5000 and assessed $50. Defendant to perform 150                         institution on 4/29/02. (Rodriguez,Angela) (Entered: 03/01/2002)
                     hours of community service. (Rodriguez,Angela) (Entered: 02/19/2002)
                                                                                                          02/26/2002         Sentencing held Edward Garafola (10) count(s) 19. (Rodriguez,Angela) (Entered:
02/04/2002             Sentencing held Daniel Lev (11) count(s) 1s. (Rodriguez,Angela) (Entered:                             03/01/2002)
                       02/19/2002)
                                                                                                          02/27/2002   331   TRANSCRIPT filed in case as to Edmond Nagel in 1:00-cr-00196 for dates of
02/05/2002       319 AMENDED JUDGMENT: Rocco Basile (5) count(s) 5. AMENDED To include                                       11/29/01. Court Reporter: Burton Sulzer. (Rodriguez,Angela) (Entered:
                     on page 2 that deft receive treatment for substance abuse. ( Signed by Judge                            02/28/2002)
                     Raymond J. Dearie , on 1/31/02). Copies distributed. (Chee, Alvin) (Entered:
                     02/05/2002)                                                                          02/28/2002   333 JUDGMENT Edward Garafola (10) count(s) 19. Defendant sentenced to 5 months
                                                                                                                           imprisonment to be followed by 3 of supervised release. As a condition of release,
02/05/2002             Order dated 1/17/02 on letter dated 1/16/02 from Elizabeth E. Macedonio to Judge                    defendant is to serve 5 months home detention. The Court recommends defendant
                       Gershon as to the designation of defendant Jack Basile. APPLICATION DENIED.                         be designated to Fort Devin, Mass. Defendant to surrender to instituion by 2:00pm
                       The Court has made its recommendation but will not intervene in the designation                     on 4/29/02. Defendant fined $5000 and assessed $50. Open count dismissed on
                       made by the Bureau of prisons as to Jack ( Signed by Judge Nina Gershon , on




                       government's motion. (Signed by Senior Judge I. Glasser on 2/26/02)                                   months imprisonment to be followed by 3 years of supervised release. Court
                       (Rodriguez,Angela) (Entered: 03/01/2002)                                                              recommends Shock Incarceration Program where defendant can receive substance
                                                                                                                             abuse treatment. Defendant to surrender to institution on 5/6/02. Status conference
02/28/2002             DISMISSAL of Count(s) on Government Motion as to Edward Garafola in 1:00-                             is set for 6/14/02 at 10:00. The government needs 90 days to submit final order of
                       cr-00196. Counts Dismissed: Edward Garafola (10) count(s) 20.                                         forfeiture. (Rodriguez,Angela) (Entered: 03/18/2002)
                       (Rodriguez,Angela) (Entered: 03/01/2002)
                                                                                                          03/14/2002         Sentencing held John Cioffoletti (7) count(s) 3, 4, 5, 6, 9, 10, 15, 16.
03/05/2002       334   TRANSCRIPT filed in case as to Edward Garafola in 1:00-cr-00196 for date of                           (Rodriguez,Angela) (Entered: 03/18/2002)
                       2/26/02 ; Court Reporter: Ronald Tolkin. (Rodriguez,Angela) (Entered:
                       03/06/2002)                                                                        03/18/2002   340 JUDGMENT John Cioffoletti (7) count(s) 3, 4 , 5 , 6 , 9 , 10, 15 , 16 . Defendant
                                                                                                                           sentenced to 24 months imprisonment to be followed by 3 years of supervised
03/05/2002       335 ORDER as to Abraham Salaman in 1:00-cr-00196 endorsed on letter dated 3/5/02                          release- to run concurrently with sentence in 01cr1049. The Court recommends
                     from Jonathan Sack to Judge Glasser. Sentencing of defendant Salaman has been                         "Shock Incarceration Program," where defendant can receive substance abuse
                     adjourned to 4/4/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 3/5/02)                        treatment. Defendant assessed $900 (this includes assessment for 01cr1049).
                     (Rodriguez,Angela) (Entered: 03/07/2002)                                                              Defendant to surrender to institution before 2:00 pm on 5/6/02. Restitution to be
03/11/2002       336   ORDER as to Giuseppe Temperino in 1:00-cr-00196 endorsed on letter dated                            paid: the amount of victims' losses are not yet ascertainable (final determination
                       3/11/02 from Jonathan Sack to Judge Glasser. Sentencing has been adjourned to                       will be submitted on 6/14/02). (Signed by Senior Judge I. L. Glasser on 3/14/02)
                       3/13/02 at 2:30. (Signed by Senior Judge I. L. Glasser on 3/11/02)                                  (Rodriguez,Angela) (Entered: 03/18/2002)
                       (Rodriguez,Angela) (Entered: 03/12/2002)                                           03/18/2002         DISMISSAL of Count(s) on Government Motion as to John Cioffoletti in 1:00-cr-
03/11/2002       342   CERTIFICATE OF SERVICE as to Edmond Nagel in 1:00-cr-00196: Legal                                     00196. Counts Dismissed: John Cioffoletti (7) count(s) 1, 2, 7, 8, 11, 12, 18.
                       Notice was published on dates of 12/18/1, 12/24/01, 12/31/01. (Rodriguez,Angela)                      (Rodriguez,Angela) (Entered: 03/18/2002)
                       (Entered: 03/25/2002)                                                              03/19/2002   346 CALENDAR ENTRY as to Eugene Lombardo in 1:00-cr-00196; Case called
03/11/2002       343 LETTER dated 3/11/02 from Jonathan Sack to Judge Glasser in opposition to                             before Senior Judge I. L. Glasser for sentencing. Defense Counsel: Lawrence
                     defendant's motion for downward departure. (Rodriguez,Angela) (Entered:                               Feiteill. AUSA: Eric Corngold. Court Reporter: Marsha Diamond. Defendant
                     03/25/2002)                                                                                           sentenced on count 2 to 60 months imprisonment to run concurrently with
                                                                                                                           sentence in Southern District case. Supervised release: 3 years. Defendant to make
03/12/2002       344   SEALED DOCUMENT as to Joseph Polito Sr. (Rodriguez,Angela) (Entered:                                restitution in the amount of $5 million. During period of release, the government is
                       03/25/2002)                                                                                         given 90 days to provide a list of victims and the amounts to be paid. The Court
                                                                                                                           recommends incarceration at MDC. Special assessment: $100. (Rodriguez,Angela)
03/13/2002       337   CALENDAR ENTRY as to Giuseppe Temperino in 1:00-cr-00196; Case called                               (Entered: 03/27/2002)
                       before Senior Judge I. L. Glasser on date of 3/13/02 for sentencing. Defense
                       Counsel: Joseph Benfante. AUSA: Eric Corngold and Jonathan Sack. Defendant         03/19/2002         Sentencing held Eugene Lombardo (12) count(s) 2. (Rodriguez,Angela) (Entered:
                       sentenced to 3 years probation to serve 8 months on home confinement. Defendant                       03/27/2002)
                       to perform 200 hours of community serrvice. Defendant assessed $100.
                       (Rodriguez,Angela) (Entered: 03/15/2002)                                           03/19/2002   348 CALENDAR ENTRY as to Ernest Montevecchi in 1:00-cr-00196; Case called
                                                                                                                           before Senior Judge I. L. Glasser on date of 3/19/02 for sentencing. Defense
03/13/2002             Sentencing held Giuseppe Temperino (19) count(s) 6. (Rodriguez,Angela)                              Counsel: Joseph Bondy. AUSA: Jonathan Sack and David Pitofsky. Court
                       (Entered: 03/15/2002)                                                                               Reporter: Marsha Diamond. Defendant sentenced to 36 months imprisonment to
                                                                                                                           run concurrently with sentence defendant is currently serving, plus three years of
03/14/2002       338 JUDGMENT Giuseppe Temperino (19) count(s) 6. Defendant sentenced to 3                                 supervised release. Defendant to make restitution in the amount of $5 million
                     years probation, to serve 8 months home confinement. Defendant to perform 200                         during the period of supervised release. The government is given 90 days to
                     hours of community service. Special assessment: $100. Open counts dismissed.                          provide a list of victims and the amounts to be paid. The Court recommends
                     (Signed by Senior Judge I. L. Glasser on 3/13/02) (Rodriguez,Angela) (Entered:                        incarceration at Fort Dix. (Rodriguez,Angela) (Entered: 03/27/2002)
                     03/15/2002)
                                                                                                          03/19/2002         Sentencing held Ernest Montevecchi (2) count(s) 2. (Rodriguez,Angela) (Entered:
03/14/2002             DISMISSAL of Count(s) on Government Motion as to Giuseppe Temperino in                                03/27/2002)
                       1:00-cr-00196. Counts Dismissed: Giuseppe Temperino (19) count(s) 2, 5, 7, 8.
                       (Rodriguez,Angela) (Entered: 03/15/2002)                                           03/19/2002   355 LETTER dated 3/18/02 from Jonathan Sack to Judge Glasser submitted to
                                                                                                                           supplement the government's 3/11/02 letter with respect to sentencing of
03/14/2002       339 CALENDAR ENTRY as to John Cioffoletti; Case called before Senior Judge I. L.                          defendants Ernst Montevecchi and Eugene Lombardo. (Rodriguez,Angela)
                     Glasser on date of 3/14/02 for sentencing. Defense Counsel: James LaRossa and                         (Entered: 04/05/2002)
                     Andrew Weinstein. Court Reporter: Henry Shapiro. Defendant sentenced to 24
03/25/2002   Case   1:98-cr-01101-ILG
               345 LETTER dated 3/11/02 from Jonathan Sack toDocument               244-2 Filed 01/01/19 Page
                                                             Judge Glasser re: sentencing                 adjourned257
                                                                                                                    to 5/9/02of   261
                                                                                                                              at 10:00.     PageID
                                                                                                                                        (Signed              #:I. L.4051
                                                                                                                                                by Senior Judge      Glasser on 4/1/02)
                       guidlines as to defendants Montevecchi and Lombardo. (Rodriguez,Angela)                                      (Rodriguez,Angela) (Entered: 04/05/2002)
                       (Entered: 03/26/2002)
                                                                                                                 04/10/2002   359 ORDER as to Ernest Montevecchi in 1:00-cr-00196. For the reasons stated herein,
03/27/2002       347 JUDGMENT Eugene Lombardo (12) count(s) 2. Defendant sentenced to 60                                          defendant's motion to reduce his sentence is denied. (Signed by Senior Judge I. L.
                     months imprisonment to run concurrently sentence in Southern District case.                                  Glasser on 4/10/02) (Rodriguez,Angela) (Entered: 04/12/2002)
                     Supervised release: 3 years. Defendant to make restitution in the amount of $5
                     million. During period of release, the government is given 90 days to provide a list        04/12/2002   360 SENTENCING MEMORANDUM as to Abraham Salaman in 1:00-cr-00196.
                     of victims and the amounts to be paid. The Court recommends incarceration at                                 (Rodriguez,Angela) (Entered: 04/15/2002)
                     MDC. Special assessment: $100. Opne counts dismissed on government's motion.                04/12/2002   361   Exhibit list re: sentencing memorandum filed by Abraham Salaman.
                     (Signed by Senior Judge I. L. Glasser on 3/19/02) (Rodriguez,Angela) (Entered:                                 (Rodriguez,Angela) (Entered: 04/15/2002)
                     03/27/2002)
                                                                                                                 05/06/2002   375   LETTER dated 5/2/02 from Andrew Weinstein to Judge Glasser requesting the
03/27/2002             DISMISSAL of Count(s) on Government Motion as to Eugene Lombardo. Counts                                     Court's assistance in having defendant Chioffoletti designated to a facility that
                       Dismissed: Eugene Lombardo (12) count(s) 1, 3, 4, 9, 10, 11, 12.                                             offers a "Shock Incarceration Program." (Rodriguez,Angela) (Entered:
                       (Rodriguez,Angela) (Entered: 03/27/2002)                                                                     05/28/2002)
03/27/2002       349 JUDGMENT Ernest Montevecchi (2) count(s) 2. Defendant sentenced to 36                       05/06/2002   377 NOTICE of change of address by counsel for John Cioffoletti in 1:00-cr-00196.
                     months imprisonment to run concurrently sentence defendant is currently serving,                             (Rodriguez,Angela) (Entered: 05/29/2002)
                     plus three years supervised release. Defendant to make restitution in the amount of
                     $5 million during the period of supervised release. The government is given 90              05/09/2002   370   CALENDAR ENTRY as to Abraham Salaman; Case called before Senior Judge I.
                     days to provide a list of victims and the amounts to be paid. The Court                                        L. Glasser on date of 5/9/02 for sentencing. Defense Counsel: A. John Pappalardo.
                     recommends incarceration at Fort Dix. Open counts dismissed on government's                                    AUSA: Nikki Kowalski. Court Reporter: Tony Mancuso. Defendant sentenced to
                     motion. (Signed by Senior Judge I. L. Glasser on 3/19/02) (Rodriguez,Angela)                                   5 years probation, to serve 12 months of home confinement. Defendant fined
                     (Entered: 03/27/2002)                                                                                          $25,000 and assessed $100 per count. Defendant to make restitution in the amount
                                                                                                                                    of $2.5 million. Defendant to have no further involvment in the securities industry
03/27/2002             DISMISSAL of Count(s) on Government Motion as to Ernest Montevecchi in                                       in any way. (Rodriguez,Angela) (Entered: 05/16/2002)
                       1:00-cr-00196. Counts Dismissed: Ernest Montevecchi (2) count(s) 13, 14.
                       (Rodriguez,Angela) (Entered: 03/27/2002)                                                  05/09/2002         Sentencing held Abraham Salaman (18) count(s) 3. (Rodriguez,Angela) (Entered:
                                                                                                                                    05/16/2002)
03/27/2002       350   ORDER as to Walter Durchalter endorsed on letter dated 3/20/02 from Robert
                       Herskovits to Judge Glasser. Sentencint is adjourned to 9/18/02 at 10:00. (Signed         05/13/2002         Certified copy of docket sheet sent to USCA. [369-1] appeal (Gonzalez, Mary)
                       by Senior Judge I. L. Glasser- not dated) (Rodriguez,Angela) (Entered:                                       (Entered: 05/13/2002)
                       03/29/2002)
                                                                                                                 05/15/2002   371 JUDGMENT Abraham Salaman (18) count(s) 3. Defendant sentenced to 5 years
03/27/2002       358   LETTER dated 3/26/02 from Joseph Bondy to Judge Glasser requesting                                         probation, to serve 12 months of home confinement. Defendant is to have no
                       reconsideration and correction of defendant Montevecchi's sentence.                                        further involvement in the securities industry in any way. Defendant fined $25,000
                       (Rodriguez,Angela) (Entered: 04/09/2002)                                                                   and assessed $100 per count. Defendant shall make restitution in the amount of
                                                                                                                                  $2.5 million over period of probation. Open counts dismissed on government's
03/29/2002       351 ORDER as to Alfred Palagonia endorsed on letter dated 3/20/02 from Joseph                                    motion. (Signed by Senior Judge I. L. Glasser on 5/9/02) (Rodriguez,Angela)
                     Diblasi to Judge Glasser. Defendant is permitted to travel as specified herein.                              (Entered: 05/16/2002)
                     (Signed by Senior Judge I. L. Glasser on 3/20/02) (Rodriguez,Angela) (Entered:
                     03/29/2002)                                                                                 05/15/2002         DISMISSAL of Count(s) on Government Motion as to Abraham Salaman in 1:00-
                                                                                                                                    cr-00196. Counts Dismissed: Abraham Salaman (18) count(s) 2, 4.
04/01/2002       353   LETTER dated 4/1/02 from Janathan Sack to Judge Glasser confirming that                                      (Rodriguez,Angela) (Entered: 05/16/2002)
                       sentencing has been adjourned to 5/9/02 at 10:00. (endorsed by Judge Glasser on
                       4/3/02) (Rodriguez,Angela) (Entered: 04/04/2002)                                          05/20/2002   372 ORDER as to Lawrence Ray in 1:00-cr-00196 endorsed on letter dated 5/8/02
                                                                                                                                  from Robert Rosenberg to Judge Glasser. Sentencing is adjourned to 6/19/02 at
04/02/2002       356   LETTER dated 4/1/02 from Jonathan Sack to Judge Glasser confirming that                                    10:00. (Signed by Senior Judge I. L. Glasser on 5/14/02) (Rodriguez,Angela)
                       sentencing as to defendant Doukas has been adjourned to 5/9/02 at 10:00.                                   (Entered: 05/22/2002)
                       (endorsed by Judge Glasser on 4/1/02) (Rodriguez,Angela) (Entered: 04/05/2002)
                                                                                                                 05/20/2002   373   ORDER as to Joseph Polito Sr. in 1:00-cr-00196 endorsed on letter dated 5/14/02
04/02/2002       357 ORDER as to Abraham Salaman endorsed on letter dated 4/1/02 from Joel Cohen                                    from Charles Weintraub to Judge Glasser. Sentencing is adjourned to 10/8/02 at
                     to Judge Glasser. Request granted. Sentencing as to defendant Salaman is




                       10:00. Time excluded. (Signed by Senior Judge I. L. Glasser on 5/15/02)                                      some of the investors who lost money. Additional documents are still being
                       (Rodriguez,Angela) (Entered: 05/23/2002)                                                                     obtained. (Lee, Stephen) (Entered: 07/08/2002)
05/23/2002       374 TRANSCRIPT of sentencing before Judge Glasser filed in case as to Ernest                    07/10/2002   390   LETTER dated 7/9/02 from Jonathan S.Sack to Judge Glasser confirm sentence
                     Montevecchi in 1:00-cr-00196 for dates of 3/19/02; Court Reporter: Marsha                                      adjourned to 7/31/02 @ 11:30. (Jackson, Ramona) (Entered: 07/10/2002)
                     Diamond. (Rodriguez,Angela) (Entered: 05/28/2002)
                                                                                                                 07/12/2002   391 ORDER as to John Doukas in 1:00-cr-00196, Granting an extension to July 31,
05/24/2002       376   LETTER dated 5/15/02 from Joseph DiBlasi to Judge Glasser advising that                                    2002 at 11:30. See letter dated 07/09/02 to Hon. I. Leo Glasser from AUSA
                       defendant Palagonia will be traveling out of state on 5/16/02 through 5/17/02.                             Jonathan S. Sack. (Signed by Senior Judge I. L. Glasser, on 07/10/02). (Lee,
                       (Rodriguez,Angela) (Entered: 05/28/2002)                                                                   Stephen) (Entered: 07/17/2002)
05/24/2002       378 AMENDED NOTICE of change of address by John Cioffoletti in 1:00-cr-00196.                   07/18/2002   392   ORDER as to Alfred Palagonia in 1:00-cr-00196 endorsed on letter dated 7/17/02
                     (Rodriguez,Angela) (Entered: 05/29/2002)                                                                       from Joseph Diblasi to Judge Glasser. Defendant is granted a modification of
                                                                                                                                    supervision as specified herein. (Signed by Senior Judge I. L. Glasser on 7/18/02)
06/11/2002       384   LETTER dated 6/11/02 from David Pitofsky, AUSA to Judge Glasser requesting                                   (Rodriguez,Angela) (Entered: 07/22/2002)
                       an adjournment of the sentencing which is scheduled for 6/24/02 due to deft's
                       death. (fe) (Entered: 06/18/2002)                                                         07/25/2002   393 ORDER as to Daniel Lev in 1:00-cr-00196 endorsed on memorandum from
                                                                                                                                  Probation. Defendant is permitted to travel as specified herein. (Signed by Senior
06/12/2002       380   LETTER dated 6/12/02 from David Pitofsky to Clerk of Court enclosing                                       Judge I. L. Glasser on 7/23/02) (Rodriguez,Angela) (Entered: 07/25/2002)
                       documents showing victims' losses (attached). (Rodriguez,Angela) (Entered:
                       06/13/2002)                                                                               07/26/2002   394   ORDER as to Joseph Polito Sr. in 1:00-cr-00196, dismissing counts 9 and 19 of
                                                                                                                                    Indictment ( Signed by Senior Judge I. L. Glasser , on 7/8/02) (Jean (Entered:
06/12/2002       381   ORDER as to Joseph Polito Sr. in 1:00-cr-00196 endorsed on letter dated 6/11/02                              07/26/2002)
                       from David Pitofsky to Judge Glasser. Sentencing is adjourned. Status report is to
                       be provided on 7/11/02 at 10:00. (Signed by Senior Judge I. L. Glasser on 6/12/02)        07/26/2002   394   DISMISSAL of Count(s) on Government Motion as to Joseph Polito Sr. in 1:00-
                       (Rodriguez,Angela) (Entered: 06/13/2002)                                                                     cr-00196 party Joseph Polito in 1:00-cr-00196 Counts Dismissed: Joseph Polito
                                                                                                                                    (16) count(s) 9, 19 (Jean (Entered: 07/26/2002)
06/12/2002       385   LETTER dated 6/12/02 from David Pitofsky to Clerk of the Court enclosing
                       documents which set forth victim losses relating to the deft's illegal activities. (fe)   07/30/2002   395 LETTER dated 7/30/02 from Edward McDonald to Judge Glasser requesting a
                       (Entered: 06/18/2002)                                                                                      sentence of home confinement with a requirement of substantial community
                                                                                                                                  service. (Rodriguez,Angela) (Entered: 08/06/2002)
06/14/2002       383 LETTER dated 6/12/02 from Jonathan Sack, AUSA to Clerk of the Court
                     concerning restitution payments as to deft Giuseppe Temperino. (fe) (Entered:               08/02/2002   396 CALENDAR ENTRY as to John Doukas in 1:00-cr-00196; Case called before
                     06/17/2002)                                                                                                  Senior Judge I. L. Glasser on date of 8/2/02 for sentencing. Defense Counsel:
                                                                                                                                  Edward McDonald. AUSA: Jonathan Sack. Court Reporter: Diana Pereira.
06/17/2002       382   LETTER dated 6/12/02 from Jonathan Sack to R.Heinemann this letter concerns                                Defendant sentenced on counts 9 and 16 to 9 months imprisonment to be followed
                       restitution payments to victims of the deft. (Jackson, Ramona) (Entered:                                   by 3 years of supervised release. Defendant to perform 200 hours of community
                       06/17/2002)                                                                                                service. Restitution: $4 million, payable to the Clerk of Court. Court recommends
06/20/2002       386 ORDER as to Lawrence Ray in 1:00-cr-00196, adjn. to Sentencing for 10:00                                     camp type facility- Allenwood or Otisville. Defendant to surrender to institution
                     6/26/00 before Senior Judge I. L. Glasser , On ltr. dtd. 6/17/02 from Eric Corngold                          on 9/30/02. (Rodriguez,Angela) (Entered: 08/09/2002)
                     terminated past due deadlines ( Signed by Senior Judge I. L. Glasser , on 6/17/02)          08/02/2002         Sentencing held John Doukas (8) count(s) 9, 16. (Rodriguez,Angela) (Entered:
                     (Jackson, Ramona) (Entered: 06/20/2002)                                                                        08/09/2002)
06/21/2002       387 ORDER as to Abraham Salaman in 1:00-cr-00196 Clerk of the Court ender to me                 08/09/2002   397 JUDGMENT John Doukas (8) count(s) 9, 16. Defendant sentenced to 9 months
                     a check in the amount $100,000. payable to Abraham SAlaman. On ltr. dtd.                                     imprisonment to be followed by 3 of supervised release. Defendant to perform 200
                     6/18/02 from Joel M.Cohen ( Signed by Senior Judge I. L. Glasser , on 6/19/02)                               hours of community service. Restitution: $4 million, payable to the Clerk of Court.
                     (Jackson, Ramona) (Entered: 06/21/2002)                                                                      Court recommends camp type facility- Allenwood or Otisville. Defendant to
06/21/2002       388 LETTER dated June 20, 2002 from AUSA David B. Pitofsky to Clerk of the                                       surrender to institution on 9/30/02. Defendant assessed $200. (Signed Senior
                     Court: Enclosed are documents relating to Mr. Weisenfeld's claim, which are                                  Judge I. L. Glasser on 8/2/02) (Rodriguez,Angela) (Entered: 08/09/2002)
                     asked to be included with prior submission. (Lee, Stephen) (Entered: 06/24/2002)            08/09/2002         DISMISSAL of Count(s) on Government Motion as to John Doukas in 1:00-cr-
07/03/2002       389   LETTER dated July 3, 2002 from AUSA David B. Pitofsky to Clerk of the Court:                                 00196. Counts Dismissed: John Doukas (8) count(s) 1, 2, 5, 6, 7, 8, 10, 11, 12, 15,
                       Attached are copies of account opening documents which show the identities of                                17, 18. (Rodriguez,Angela) (Entered: 08/09/2002)
09/11/2002   Case   1:98-cr-01101-ILG
               398 ORDER as to Larry Berman in 1:00-cr-00196 Document
                                                             endorsed on letter dated244-2
                                                                                     9/6/02 from Filed 01/01/19
                                                                                                        12/18/2002   Page
                                                                                                                   408       258OFofSERVICE:
                                                                                                                       CERTIFICATE     261ThePageID
                                                                                                                                              sum of $50,000#:  4052in the seized
                                                                                                                                                            was deposited
                       Amy Millard to Judge Glasser. Defendant is permitted to travel as specified herein                      asset forfeiture fund on 9/23/02. (Rodriguez,Angela) (Entered: 12/27/2002)
                       on condition that defendant advise AUSA of itinerary. (Signed by Senior Judge I.
                       L. Glasser on 9/9/02) (Rodriguez,Angela) (Entered: 09/17/2002)                       01/08/2003   409 ORDER as to Daniel Lev in 1:00-cr-00196 endorsed on letter dated 1/8/03 from
                                                                                                                             Jeffrey Lichtman. Defendant is permitted to travel as specified herein. (Signed by
10/04/2002       399   CERTIFICATE OF SERVICE as to Edmond Nagel: Consent order of forfeiture                                Senior Judge I. L. Glasser on 1/8/03) (Rodriguez,Angela) (Entered: 01/09/2003)
                       was executed on 6/11/02. (Rodriguez,Angela) (Entered: 10/08/2002)
                                                                                                            01/13/2003   410 SEALED DOCUMENT filed. (Rodriguez,Angela) (Entered: 01/13/2003)
10/17/2002       400   SEALED DOCUMENT: correspondence. (AUSA Jonathan Sack,F#1998R00464)
                       (Glenn, Marilyn) (Entered: 10/22/2002)                                               01/29/2003   411 ORDER as to Alfred Palagonia endorsed on letter dated 1/27/03 from Joseph
                                                                                                                             Diblasi to Judge Glasser. Defendant's surrender date is extended to 3/4/03. (Signed
11/08/2002       401   ORDER as to Alfred Palagonia in 1:00-cr-00196 endorsed on letter dated 11/5/02                        by Senior Judge I. L. Glasser on 1/28/03) (Rodriguez,Angela) (Entered:
                       from Joseph Diblasi to Judge Glasser. Sentencing is set for 12/2/02 at 10:00.                         01/29/2003)
                       (Signed by Senior Judge I. L. Glasser on 11/5/02) (Rodriguez,Angela) (Entered:
                       11/12/2002)                                                                          02/24/2003   412 ORDER as to Walter Durchalter in 1:00-cr-00196 endorsed on letter dated 2/20/03
                                                                                                                             from Michael Bachner to Judge Glasser. Defendant's bail conditions are modified
11/13/2002       402 SEALED DOCUMENT filed. (Rodriguez,Angela) (Entered: 11/25/2002)                                         to permit weekly telephonic reporting. (Signed by Senior Judge I. L. Glasser on
                                                                                                                             2/20/03) (Rodriguez,Angela) (Entered: 02/24/2003)
11/25/2002       407 STIPULATION AND ORDER as to Lawrence Ray in 1:00-cr-00196 consenting
                     to substitution of counsel. Edward McDonald is substituted in place and stead of       02/24/2003   413 SEALED DOCUMENT as to Walter Durchalter in 1:00-cr-00196.
                     Robert Rosenberg. (Signed by Senior Judge I. L. Glasser on 11/27/02)                                    (Rodriguez,Angela) (Entered: 02/25/2003)
                     (Rodriguez,Angela) (Entered: 12/17/2002)
                                                                                                            02/28/2003   414 ORDER as to Lawrence Ray in 1:00-cr-00196 endorsed on letter dated 2/27/03
11/26/2002       406 ORDER as to Larry Berman in 1:00-cr-00196 endorsed on letter dated 11/22/02                             from Edward McDonald to Judge Glasser. Sentencing is adjourned to 4/9/03 at
                     from Amy Millard to Judge Glasser. Defendant is granted a modification of                               10:00. (Signed by Senior Judge I. L. Glasser on 2/27/03) (Rodriguez,Angela)
                     supervised release as specified herein. (Signed by Senior Judge I. L. Glasser on                        (Entered: 03/03/2003)
                     11/26/02) (Rodriguez,Angela) (Entered: 12/12/2002)
                                                                                                            03/25/2003   415 MOTION by Abraham Salaman in 1:00-cr-00196 to declare the restitution
12/02/2002       403 ORDER as to Lawrence Ray in 1:00-cr-00196 endorsed on letter dated 12/2/02                              provision in the 5/9/02 J & C void and unenforceable . (Rodriguez,Angela)
                     from Edward McDonald to Judge Glasser. Sentencing is adjourned from 12/3/02                             Modified on 03/26/2003 (Entered: 03/26/2003)
                     to 1/23/03 at 10:00. (Signed by Senior Judge I. L. Glasser on 12/2/02)
                     (Rodriguez,Angela) (Entered: 12/05/2002)                                               03/25/2003   416 MEMORANDUM by Abraham Salaman in 1:00-cr-00196 in support of [415-1]
                                                                                                                             motion to declare the restitution provision in the 5/9/02 J & C void and
12/02/2002       404   CALENDAR ENTRY as to Alfred Palagonia in 1:00-cr-00196; Case called before                            unenforceable. (Rodriguez,Angela) (Entered: 03/26/2003)
                       Senior Judge I. L. Glasser on date of 12/2/02 for sentencing. Defense Counsel:
                       Joseph DiBlasi. AUSA: Eric Corngold. Court Reporter: Fred Guerino. Defendant         03/25/2003   417   Exhibit list by Abraham Salaman in 1:00-cr-00196 in support of motion to declare
                       sentenced on counts 9 and 11 to one year and one day, plus 3 years of supervised                        restitution unenforceable. (Rodriguez,Angela) (Entered: 03/26/2003)
                       release. Restitution to be paid in the amount of $20 million. Defendant fined        03/28/2003   418 SCHEDULING ORDER as to Abraham Salaman: The government shall file a
                       $50,000 and assessed $100. The court recommends FCI Allenwood, PA.                                    response to defendant's motion to declare restitution unenforceable by 4/16/03;
                       Defendant to surrender on 2/3/03. (Rodriguez,Angela) (Entered: 12/05/2002)                            reply by 4/22/03. A hearing is set for 4/25/03 at 10:00. (Signed by Senior Judge I.
12/02/2002             Sentencing held Alfred Palagonia (14) count(s) 9, 11. (Rodriguez,Angela)                              L. Glasser on 3/26/03) (Rodriguez,Angela) (Entered: 03/28/2003)
                       (Entered: 12/05/2002)                                                                04/01/2003   419   CERTIFICATE OF SERVICE: Legal notice as to Larry Berman published on
12/04/2002       405 JUDGMENT Alfred Palagonia (14) count(s) 9, 11 . Defendant sentenced to one                                2/3/03, 2/10/03, and 2/17/03. (Rodriguez,Angela) Modified on 04/01/2003
                     year and one day, plus 3 years of supervised release. Restitution to be paid in the                       (Entered: 04/01/2003)
                     amount $20 million. Defendant fined $50,000 and assessed $200. Court                   04/01/2003   420   CERTIFICATE OF SERVICE as to John Cioffoletti: Legal notice published on
                     recommends FCI Allenwood, PA. (Signed by Senior I. L. Glasser on 12/2/02)                                 2/3/03, 2/10/03, and 2/17/03. (Rodriguez,Angela) (Entered: 04/01/2003)
                     (Rodriguez,Angela) (Entered: 12/05/2002)
                                                                                                            04/01/2003   421   CERTIFICATE OF SERVICE as to Alfred Palagonia: Legal notice published on
12/04/2002             DISMISSAL of Count(s) on Government Motion as to Alfred Palagonia in 1:00-                              1/31/03, 2/3/03 and 2/10/03. (Rodriguez,Angela) (Entered: 04/01/2003)
                       cr-00196. Counts Dismissed: Alfred Palagonia (14) count(s) 1, 2, 3, 4, 5, 6, 7, 8,
                       10, 12, 15, 16, 17, 18. (Rodriguez,Angela) (Entered: 12/05/2002)                     04/01/2003   422   CERTIFICATE OF SERVICE as to Abraham Salaman: Legal notice published on
                                                                                                                               1/31/03, 2/3/03, and 2/10/03. (Rodriguez,Angela) (Entered: 04/01/2003)




04/09/2003       423 CALENDAR ENTRY as to Lawrence Ray in 1:00-cr-00196; Case called before                 04/25/2003   432 FINAL ORDER Directing Forfeiture of Property as to Alfred Palagonia in 1:00-
                     Senior Judge I. L. Glasser on date of 4/9/03 for setencing. Defendant placed on                         cr-00196. Certfied copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on
                     probation for 5 years, to serve 9 months of home confinement. Defendant to                              4/22/03) (Rodriguez,Angela) (Entered: 04/25/2003)
                     perform 300 hours of community service. Defendant fined $5000 and assessed
                     $100. (Rodriguez,Angela) (Entered: 04/11/2003)                                         04/25/2003   434 FINAL ORDER Directing Forfeiture of Property as to Abraham Salaman in 1:00-
                                                                                                                             cr-00196. Certified copies sent to AUSA. (Signed by Senior Judge I. L. Glasser on
04/09/2003             Sentencing held Lawrence Ray (17) count(s) 10. (Rodriguez,Angela) (Entered:                           4/22/03) (Rodriguez,Angela) (Entered: 04/25/2003)
                       04/11/2003)
                                                                                                            04/29/2003   435   REPLY MEMORANDUM by Abraham Salaman in 1:00-cr-00196 in support of
04/10/2003       424 JUDGMENT Lawrence Ray (17) count(s) 10. Defendant sentenced to 5 years                                    [415-1] motion to declare the restitution provision in the 5/9/02 J & C void and
                     probation, to serve 9 months of home confinement. Special condition: 300 hours                            unenforceable. (Rodriguez,Angela) (Entered: 04/30/2003)
                     of community service. Fine: $5000. Special assessment: $100. (Signed by Senior
                     Judge I. L. Glasser on 4/9/03) (Rodriguez,Angela) (Entered: 04/11/2003)                05/01/2003   439 Minute Entry for proceedings held before I. Leo Glasser:Motion Hearing as to
                                                                                                                             Abraham Salaman held on 5/1/2003 re 415 Motion to declare restitution
04/10/2003             DISMISSAL of Count(s) on Government Motion as to Lawrence Ray in 1:00-cr-                             unenforceable. Order of restitution to be vacated. Eric Corngold to submit an
                       00196 Counts Dismissed: Lawrence Ray (17) count(s) 9. (Rodriguez,Angela)                              order. Decision reserved on remaining issues. (Rodriguez, Angela) (Entered:
                       (Entered: 04/11/2003)                                                                                 05/13/2003)
04/14/2003       425 LETTER dated 4/7/03 from Edward McDonald to Judge Glasser requesting that              05/08/2003   436   LETTER dated 05/06/03 from Eric Corngold to Judge Glasser, informing the court
                     sentencing be adjourned for approximately 4 weeks. (Rodriguez,Angela) (Entered:                           that The Government agrees with the defendant that this Court's restitution order
                     04/15/2003)                                                                                               should be vacated and that a new restitution order should not be entered. (Sica,
                                                                                                                               Michele) (Marziliano, August). (Entered: 05/08/2003)
04/16/2003       426 ORDER as to Abraham Salaman in 1:00-cr-00196 endorsed on letter dated
                     4/14/03 from Eric Corngold to Judge Glasser. The scheduling order is amended as        05/08/2003   437   LETTER dated 5/6/03 from Eric Corngold to Judge Glasser advising that the
                     follows: government's response due 4/23/03; reply by 4/29/03. A hearing is                                government agrees that the court's restitution order should be vacated and that a
                     scheduled for 5/2/03 at 10:00. (Signed by Senior Judge I. L. Glasser on 4/15/03)                          new order should not be entered. (Rodriguez,Angela) (Entered: 05/09/2003)
                     (Rodriguez,Angela) (Entered: 04/16/2003)
                                                                                                            05/08/2003   438 ORDER as to Abraham Salaman in 1:00-cr-00196 granting [415-1] motion to
04/18/2003       427   LETTER dated 4/14/03 from Eric Corngold to Judge Glasser requesting that the                          declare the restitution provision in the 5/9/02 J & C void and unenforceable as to
                       scheduling order for defendant Salaman's motion be adjourned for one week.                            Abraham Salaman (18). The existing order of restitution is hereby vacated.
                       (Rodriguez,Angela) (Entered: 04/21/2003)                                                              (Signed by Senior Judge I. L. Glasser on 5/6/03) (Rodriguez,Angela) (Entered:
                                                                                                                             05/09/2003)
04/21/2003       429   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a proposed
                       consent Final Order of Forfeiture as to defendant Cioffoletti. (Rodriguez,Angela)    05/15/2003   440 Minute Entry for proceedings held before I. Leo Glasser: Sentencing held on
                       (Entered: 04/25/2003)                                                                                 5/15/2003 for Larry Berman (6), Count(s) 1, 2, 3, 4, 6, 7, 8, Dismissed on
                                                                                                                             government's motion.; Count(s) 5, Defendant sentenced to 3 years probation.
04/21/2003       431   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a Final Order                          Defendant fined $5000 and assessed $100. Defendant to perform 100 of
                       of Forfeiture as to defendant Palagonia. (Rodriguez,Angela) (Entered: 04/25/2003)                     community service. (Rodriguez, Angela) (Entered: 05/22/2003)
04/21/2003       433   LETTER dated 4/21/03 from Sarah Lum to Judge Glasser enclosing a Final               05/19/2003   443 Certificate of Service by USA as to Alfred Palagonia. Final Decree of Forfeiture
                       Consent Order of Forfeiture as to defendant Salaman. (Rodriguez,Angela)                               executed. $400,00.00 was transferred into the asset forfeiture fund on 5/8/03.
                       (Entered: 04/25/2003)                                                                                 (Rodriguez, Angela) (Entered: 05/22/2003)
04/22/2003       463   ORDER as to Daniel Lev endorsed on letter dated 4/22/03 from Jeffrey Lichtman        05/19/2003   444 Certificate of Service by USA as to John Cioffoletti: Decree of forfeiture
                       to Judge Glasser. Defendant is granted a modification of supervision as requested.                    executed. $110,00.00 was transferred into the asset forfeiture fund on 5/8/03.
                       Signed by Judge I. Leo Glasser on 4/22/03. (Rodriguez, Angela) (Entered:                              (Rodriguez, Angela) (Entered: 05/22/2003)
                       10/22/2003)
                                                                                                            05/19/2003   445 Certificate of Service by USA as to John Cioffoletti: Decree of forfeiture
04/23/2003       428 Government's memorandum in response to defendant's motion for an order                                  executed. $110,00.00 was transferred into the asset forfeiture fund on 5/8/03.
                     declaring this court's restitution order void. (Rodriguez,Angela) (Entered:                             (Rodriguez, Angela) (Entered: 05/22/2003)
                     04/24/2003)
                                                                                                            05/19/2003   446 Certificate of Service by USA as to Abraham Salaman. Final Order of Forfeiture
04/24/2003       430 FINAL ORDER Directing Forfeiture of Property as to John Cioffoletti in 1:00-cr-                         executed. $50,000.00 was transferred into the asset forfeiture fund on 5/8/03.
                     00196. Certified copies forwarded to parties. (Signed by Senior Judge I. L. Glasser                     (Rodriguez, Angela) (Entered: 05/22/2003)
                     on 4/22/03) (Rodriguez,Angela) (Entered: 04/25/2003)
05/20/2003   Case   1:98-cr-01101-ILG
               442 FINAL ORDER DIRECTING FORFEITURE Document           244-2 Filed 01/01/19 Page
                                                    OF PROPERTY as to Edmond                        259
                                                                                             #0664 were       ofby261
                                                                                                        destroyed          PageID
                                                                                                                   shredding at 225 Cadman #:
                                                                                                                                           Plaza4053
                                                                                                                                                E. room G-80,
                      Nagel. Signed by Judge I. Leo Glasser on 5/20/03. (Rodriguez, Angela) (Entered:                          Brooklyn, NY on 07/08/03. (Sica, Michele) (Entered: 08/08/2003)
                      05/22/2003)
                                                                                                            08/27/2003   462   ORDER as to Giuseppe Temperino endorsed on memorandum from Probation
05/22/2003      441   JUDGMENT as to Larry Berman (6), Count(s) 1, 2, 3, 4, 6, 7, 8, Dismissed on                              Dept. Defendant is granted a modification of supervision as requested. Signed by
                      government's motion. Count(s) 5, Defendant sentenced to 3 years probation.                               Judge Frederic Block on 8/25/03. (Rodriguez, Angela) (Entered: 08/27/2003)
                      Defendant fined $5000 and assessed $100. Defendant to perform 100 of
                      community service. Signed by Judge I. Leo Glasser on 5/15/03. (Rodriguez,             12/18/2003   464   ORDER as to Daniel Lev endorsed on letter dated 12/2/03 from Jeffrey Lichtman
                      Angela) (Entered: 05/22/2003)                                                                            to Judge Glasser. Defendant is granted a modification of supervision as requested.
                                                                                                                               Signed by Judge I. Leo Glasser on 12/2/03. (Rodriguez, Angela) (Entered:
05/22/2003      447   Letter dated 5/14/03 from Eric Corngold to Judge Glasser advising that the                               12/19/2003)
                      government is unable to provide victim losses. The government submits that the
                      defendant should not be ordered to pay restitution. (Rodriguez, Angela) (Entered:     12/22/2003   465   ORDER as to Walter Durchalter endorsed on letter dated 12/18/03 from Eric
                      05/22/2003)                                                                                              Corngold to Judge Glasser. Se3ntencing is adjourned to 2/12/04 at 10:00. Signed
                                                                                                                               by Judge I. Leo Glasser on 12/18/03. (Rodriguez, Angela) (Entered: 12/22/2003)
06/04/2003      452 Letter dated 6/4/03 from Sarah Lum to Judge Glasser enclosing a proposed final
                    order of forfeiture as to Larry Berman. (Rodriguez, Angela) (Entered: 06/10/2003)       01/15/2004   467 MOTION for Leave to Appear pro hac vice Attorney: Michael V. Gilberti. by
                                                                                                                             Lawrence Ray. (Rodriguez, Angela) (Entered: 01/26/2004)
06/05/2003      450 TRANSCRIPT of Proceedings as to Abraham Salaman held on 5/1/03 before
                    Judge Glasser (hearing). Court Reporter: Gene Rudolph. (Rodriguez, Angela)              01/15/2004   468 ORDER as to Lawrence Ray re 467 MOTION for Leave to Appear pro hac vice
                    (Entered: 06/05/2003)                                                                                    filed by Lawrence Ray. Attorney Michael V. Gilberti admitted as counsel. Signed
                                                                                                                             by Judge I. Leo Glasser on 1/16/04. (Rodriguez, Angela) (Entered: 01/26/2004)
06/06/2003      451   FINAL ORDER DIRECTING FORFEITURE OF PROPERTY as to Larry
                      Berman. Signed by Judge I. Leo Glasser on 6/4/03. (Rodriguez, Angela) (Entered:       01/15/2004         Attorney update in case as to Lawrence Ray. Attorney Michael V. Gilberti for
                      06/10/2003)                                                                                              Lawrence Ray added. Attorney Jonathan S. Sack terminated. (Rodriguez, Angela)
                                                                                                                               (Entered: 01/26/2004)
06/09/2003      453 Letter dated 5/22/03 from Magdelyn Baez, USPO, to Judge Glasser requesting
                    clarification of the Court's order to vacate restitution as to defendant Salaman.       01/23/2004   466   AFFIDAVIT of Thomas Roth submitted in response to Lawrence Ray's claim of
                    (Rodriguez, Angela) (Entered: 06/12/2003)                                                                  constitutional ineffective assistance of counsel. (Rodriguez, Angela) (Entered:
                                                                                                                               01/23/2004)
06/09/2003      454 Letter dated 6/3/03 from Judge Glasser to Magdelyn Baez, USPO. The
                    government is in the process of drafting an order addressing the clarification          02/23/2004   469 SEALED DOCUMENT filed. (Rodriguez, Angela) (Entered: 03/02/2004)
                    sought re: order vacating defendant Salaman's restitution order. (Rodriguez,            03/12/2004   470   ORDER as to Walter Durchalter endorsed on letter dated 3/11/04 from Michael
                    Angela) (Entered: 06/12/2003)                                                                              Bachner to Judge Glasser. Sentencing is adjourned to 5/4/04 at 10:00. Signed by
07/17/2003      457   ORDER CLARIFYING CONDITIONS OF PROBATION as to Abraham                                                   Judge I. Leo Glasser on 3/12/04. (Rodriguez, Angela) (Entered: 03/16/2004)
                      Salaman. (Signed by Judge I. Leo Glasser on 7/14/03). (Piper, Francine) (Entered:     04/06/2004   471 Letter from Michael V.Gilberti to Judge Glasser dtd. 3/26/04 reply to Gov't
                      07/17/2003)                                                                                            opposition to Mr Ray's motion for reconsideration. (Jackson, Ramona) (Entered:
07/25/2003      458 Certificate of Service by USA as to Larry Berman: $300,00 was transferred into                           04/06/2004)
                    the asset forfeiture fund on 6/16/03. A check in the amount of $300,000 was             04/30/2004   472   ORDER as to Walter Durchalter endorsed on letter dated 4/29/04 from Michael
                    deposited into the fund on 6/16/03. (Rodriguez, Angela) (Entered: 07/29/2003)                              Bachner Judge Glasser. Sentencing is adjourned to 5/28/04 at 10:00. Signed by
07/25/2003      459 Certificate of Service by USA as to Edmond Nagel: $100,000 and $350,000                                    Judge I. Leo Glasser on 4/29/04. (Rodriguez, Angela) (Entered: 05/07/2004)
                    transferred into the asset forfeiture fund on 6/16/03. (Rodriguez, Angela) (Entered:    05/27/2004   473 ORDER as to Walter Durchalter, Requesting the adjournment of Mr. Durchhalter's
                    07/29/2003)                                                                                              May 298th 2004 sentencing until 06/14/04 (see letter dtd 05/25/04 . Signed by
08/04/2003      460 Certificate of Service by USA as to Frank Coppa Sr., Ernest Montevecchi, Daniel                          Judge I. Leo Glasser on 05/25/04. (Sica, Michele) (Entered: 05/27/2004)
                    Persico, Jack Basile, Rocco Basile, Larry Berman, John Cioffoletti, John Doukas,        06/08/2004   474 Notice of MOTION for Certificate of Appealability by Lawrence Ray. (Sica,
                    Walter Durchalter, Edward Garafola, Daniel Lev, Eugene Lombardo, Edmond                                  Michele) (Entered: 06/08/2004)
                    Nagel, Alfred Palagonia, Aleks Paul, Joseph Polito Sr., Lawrence Ray, Abraham
                    Salaman, Giuseppe Temperino, For a final order of forfeiture. service upon              06/08/2004         ORDER as to Lawrence Ray, This Motion for a certificate of appealability is
                    Condor Capital, Inc. stock certificate numbers 0663 and 0664 c/o United States                             DENIED for the reason that the applicant has not made a substantial showing of a
                    Marshals Service. date 7/8/03.; Condor Capital Inc stock certificate #0663 and                             denial of a constitutional right. (Endorsed on motion Doc #474) . Signed by Judge
                                                                                                                               I. Leo Glasser on 6/4/04. (Sica, Michele) (Entered: 06/08/2004)




06/08/2004      475   AFFIDAVIT of Michael V. Gilberti attorney for Lawrence Ray, in support of             09/25/2006   486   ORDER Granted as to Aleks Paul for the request to travel on business . Ordered
                      motion for a certificate of appealability (Sica, Michele) (Entered: 06/08/2004)                          by Judge I. Leo Glasser on 9/5/06. (Sica, Michele) (Entered: 09/25/2006)
06/14/2004      476 Minute Entry for proceedings held before I. Leo Glasser :Sentencing held on             12/27/2006   487   ORDER FOR THE REQUEST FOR MODIFYING THE CONDITIONS OR
                    6/14/2004 for Walter Durchalter (9), Count(s) 1, 10, 11, 12, 2, 3, 5, 8, 9,                                TERMS OF SUPERVISION as to Walter Durchalter. The Court Orders the
                    Dismissed on governments motion; Count(s) 4, 6, 7, Imprisonment for a total term                           modification of conditions: the defendant shall make payments in the amount of
                    of 24 months, The court recommends that the defendant be designated to a facility                          $200 per month towards his fine . Ordered by Judge I. Leo Glasser on 12/22/06.
                    in the New York area. The defendant shall surrender for service of sentence at the                         (Sica, Michele) (Entered: 12/27/2006)
                    institution designated by the Bureau of Prisons before 2p.m. on 08/23/04.
                    Supervised release for a Three year term. Special Assessment of $200.00 and Fine        02/06/2007   489   ORDER FOR ISSUANCE of ARREST WARRANT as to Lawrence Ray. Ordered
                    of $50,000.00. The other nine counts are dismissed on the motion of the United                             by Judge I. Leo Glasser on 2/6/2007. (Abdallah, Fida) (Entered: 06/18/2007)
                    States. Defense Counsel: Michael Bachner, AUSA: Eric Corngold. (Court                   05/29/2007   488   ENDORSED ORDER on letter dated May 29, 2007, from Rosiani L. Schuricht,
                    Reporter Henry Shapiro.) (Sica, Michele) (Entered: 06/29/2004)                                             U.S. Probation Officer, to Judge Glasser: Request for provisions to be installed as
06/14/2004      477   JUDGMENT as to Walter Durchalter (9), Count(s) 1, 10, 11, 12, 2, 3, 5, 8, 9,                             to Aleks Paul's travel request is GRANTED. See attached for details. Ordered by
                      Dismissed on governments motion; Count(s) 4, 6, 7, Imprisonment for a total term                         Judge I. Leo Glasser on 5/29/2007. (Abdallah, Fida) (Entered: 05/29/2007)
                      of 24 months, The court recommends that the defendant be designated to a facility     06/14/2007   490   Arrest Warrant Returned Executed on 6/13/2007 in case as to Lawrence Ray.
                      in the New York area. The defendant shall surrender for service of sentence at the                       (Abdallah, Fida) (Entered: 06/18/2007)
                      institution designated by the Bureau of Prisons before 2p.m. on 08/23/04.
                      Supervised release for a Three year term. Special Assessment of $200.00 and Fine      06/15/2007   491   Minute Entry for proceedings held before Hon. Viktor V. Pohorelsky: Initial
                      of $50,000.00. The other nine counts are dismissed on the motion of the United                           Appearance re Revocation of Probation as to Lawrence Ray held on 6/15/2007.
                      States. . Signed by Judge I. Leo Glasser on 6/14/04. (Sica, Michele) (Entered:                           Appearances: AUSA Jonathan Green and Def counsel Louis Freeman. Bail
                      06/29/2004)                                                                                              hearing set for 6/21 @ 2:30 before Judge Glasser. Dft arraigned on the violation of
                                                                                                                               probation. Status conference set for 6/21/07 @ 2:30 p.m. before Judge Glasser.
08/27/2004      478   ORDER as to Walter Durchalter, GRANTING that the defendants surrender date                               Temporary Order of detention entered. (Log # 4:18 - 4:27) (Abdallah, Fida)
                      be adjourned until 09/19/04. (see ltr dtd 8/19/04) . Signed by Judge I. Leo Glasser                      (Entered: 06/18/2007)
                      on 8/20/04. (Sica, Michele) (Entered: 08/27/2004)
                                                                                                            06/15/2007   492   CJA 20: Appointment of Attorney Louis M. Freeman for Dft Lawrence Ray.
10/20/2004      481 Notice of MOTION for Early Termination of Probation for Larry Berman (6)                                   Ordered by Judge Viktor V. Pohorelsky on 6/15/2007. (Abdallah, Fida) (Entered:
                    Count 5 by Larry Berman. (Sica, Michele) (Entered: 10/20/2004)                                             06/18/2007)
10/20/2004      482   ORDER as to Larry Berman, That, the term of Probation imposed by this Court on        06/15/2007   493   ORDER OF TEMPORARY DETENTION Pending Hearing Pursuant to Bail
                      May 15, 2003 in this matter be and is hereby terminated . Signed by Judge I. Leo                         Reform Act as to Lawrence Ray: It is Ordered that a detention hearing is set for
                      Glasser on 10/15/04. (Sica, Michele) (Entered: 10/20/2004)                                               6/21/2007 at 2:30 before Judge Glasser. Ordered by Judge Viktor V. Pohorelsky
01/25/2006      483   NOTICE OF ATTORNEY APPEARANCE: J. Bruce Maffeo appearing for                                             on 6/15/2007. (Abdallah, Fida) (Entered: 06/18/2007)
                      Lawrence Ray J. Bruce Maffeo is Substituting in for Michael V. Gilberti for the       07/11/2007         Minute Entry for proceedings held before I. Leo Glasser:Probation Revocation
                      purpose of a violation of probation by Lawrence Ray, defendant. (Maffeo, J.)                             Hearing as to Lawrence Ray held on 7/11/2007. AUSA Jonathan Green for the
                      (Entered: 01/25/2006)                                                                                    Government. Louis Freeman for Defendant. Probation Officer Robert Anton.
01/30/2006            Minute Entry: Case called before Judge I. Leo Glasser on 1/30/06 for Violation of                        Defendant was arraigned and pled NOT GUILTY to charges ONE (1) to SIX(6).
                      Probation Hearing as to defendant Lawrence Ray. AUSA: Eric Corngold. Defense                             Defense Counsel made a bail application. Application was DENIED pending more
                      Counsel: Bruce Maffeo. Court Reporter: Anthony Frisolone. Defendant enters a                             information. An Evidentiary Hearing is scheduled for July 19, 2007 at 11:30 am.
                      plea of Guilty to Violations 2A, 2B and 3. Defendant is sentenced to 6 months of                         Defendant remains in custody. (Court Reporter Diane Molas.) (Francis, Ogoro)
                      imprisonment. After the term of imprisonment is completed, defendant's                                   (Entered: 07/11/2007)
                      supervised release shall be reinstated for the same period of time as the unexpired   07/18/2007   494   ORDER That DYFS is to produce Talia Ray for the within referenced hearing as
                      term of probation. The court recommends that the defendant be designated to a                            to Lawrence Ray on July 19, 2007 at 10:30 am before the Honorable I Leo glasser.
                      facility in the Hudson County, NJ area. The court further recommends that                                Ordered by Judge I. Leo Glasser on 7/17/07. (Sica, Michele) (Entered:
                      defendant be given his prescribed medications. (Johnson, Tanya) (Entered:                                07/18/2007)
                      01/30/2006)
                                                                                                            07/18/2007   495   Letter Concerning the Defendant's Violation Hearing as to Lawrence Ray (Green,
02/06/2006      484   Violation Probation/Supervised Release Order as to Lawrence Ray . Ordered by                             Jonathan) (Entered: 07/18/2007)
                      Judge I. Leo Glasser on 1/30/06. (Sica, Michele) (Entered: 02/06/2006)
07/19/2007   Case   1:98-cr-01101-ILG
               496 CJA 23 Financial Affidavit by Lawrence Ray. Document
                                                               (Lee, Tiffeny) (Entered:244-2 Filed 01/01/19
                                                                                                    10/30/2007   Page
                                                                                                               502      260of of
                                                                                                                   TRANSCRIPT Status261    PageID
                                                                                                                                    Conference/VOP         #: 4054
                                                                                                                                                   as to Lawrence Ray held on 10/16/2007
                         07/19/2007)                                                                                                  before Judge I. Leo Glasser. Court Reporter: Sheldon Silverman. (Brucella,
                                                                                                                                      Michelle) (Entered: 10/30/2007)
07/23/2007               Minute Entry for proceedings held before I. Leo Glasser: Probation Revocation
                         Hearing as to Lawrence Ray held on 7/19/2007. AUSA Jonathan Green on behalf         11/02/2007         503   TRANSCRIPT of Arraignment as to Lawrence Ray held on June 15, 2007 before
                         of the Government. Defense Counsel Louis Freeman on behalf of Defendant.                                     Judge Pohorelsky. Transcript produced by Transcription Plus II. (Rocco,
                         Probation Officer Robert Anton. A hearing was held, Testimony was heard from                                 Christine) (Entered: 11/02/2007)
                         witnesses. Charge # One(1) was dismissed by the Court. The Court found the
                         Defendant GUILTY On Charges Three (3), Four(4), Five (5) and Six(6). As to          11/05/2007         504   TRANSCRIPT of violation of supervised release Proceedings as to Lawrence Ray
                         Charge Two(2). The Court is giving Defense Counsel time to provide sufficient                                held on 7/11/07 before Judge Glasser. AUSA: Jonathan Green, Defense Attny:
                         evidence in regards to pending Charge. Hearing will be continued on July 31,                                 Louis Freeman. Court Reporter: Alan Sherman. (Sica, Michele) (Entered:
                         2007 at 10am, where a Final determination of Charges will be made. Defendant                                 11/05/2007)
                         remains in Custody. (Court Reporter Fred Guerino 718-613-2503.) (Francis,           11/07/2007         505   Letter Requesting a Brief Adjournment as to Lawrence Ray (Freeman, Louis)
                         Ogoro) (Entered: 07/23/2007)                                                                                 (Entered: 11/07/2007)
07/30/2007         497   Letter (Adjournment Request) as to Lawrence Ray (Freeman, Louis) (Entered:          11/07/2007         506   ORDER as to Lawrence Ray re 505 Letter DENIED. So Ordered by Judge I. Leo
                         07/30/2007)                                                                                                  Glasser on 11/7/2007. (Toribio, Winnethka) (Entered: 11/07/2007)
07/31/2007               A Preliminary Revocation Hearing as to Lawrence Ray was held on 7/31/2007           11/07/2007               NOTICE OF HEARING as to Lawrence Ray: Final Probation Revocation Hearing
                         before Senior District Judge, I. Leo Glasser. AUSA Jonathan Green appeared on                                RESCHEDULED for 12/14/2007 at 10:00 AM in 8B South before Senior-Judge I.
                         behalf of the Government. Louis Freeman appeared on behalf of the Defendant                                  Leo Glasser. (Francis, Ogoro) (Entered: 11/07/2007)
                         Ray, who was not present for the proceedings. As per Mr. Freeman's letter
                         regarding adjourning the proceedings until September 2007, request was              12/11/2007         507   MOTION to Continue Violation hearing by Lawrence Ray. (Freeman, Louis)
                         GRANTED by the Court. The case has been adjourned to September 11, 2007 at                                   (Entered: 12/11/2007)
                         11am. Defendant remains in custody. (Court Reporter Gene Rudolph.) (Francis,
                         Ogoro) (Entered: 07/31/2007)                                                        12/11/2007         508   NOTICE OF ATTORNEY APPEARANCE: Sidney Baumgarten appearing for
                                                                                                                                      Lawrence Ray (Baumgarten, Sidney) (Entered: 12/11/2007)
09/10/2007         498   Letter Requesting an adjournment as to Lawrence Ray (Freeman, Louis) (Entered:
                         09/10/2007)                                                                         12/12/2007         509   ORDER as to Lawrence Ray GRANTING the request for the adjournment of the
                                                                                                                                      violation of supervised release hearing scheduled for 12/14/07 until 01/25/08 @
09/12/2007         499   ORDER as to Lawrence Ray GRANTED for the adjournment of sentencing from                                      10:30 a.m.. Ordered by Senior Judge I. Leo Glasser on 12/11/07. (Sica, Michele)
                         09-11-07 until 10-19-07 at 11:00 am. Ordered by Judge I. Leo Glasser on 9/10/07.                             (Entered: 12/12/2007)
                         (Sica, Michele) (Entered: 09/12/2007)
                                                                                                             12/18/2007               Incorrect Case-Document Information filed as to Lawrence Ray. Docket entry
10/16/2007               A Status Conference as to Lawrence Ray was held on 10/16/2007 before the                                     #510, previously filed as an Order Modifying Conditions or Term of Supervision
                         Honorable I. Leo Glasser. AUSA Jonathan Green appeared on behalf of the                                      as to Hannah Kakish, on 12/12/07 has been deleted. (Brucella, Michelle) (Entered:
                         Government. Defense Counsel Louis Freeman appeared on behalf of the                                          12/18/2007)
                         defendant. The Court was informed by the U.S. Marshall's, that the defendant was
                         not feeling well this morning, therefore he was not produced. Defense Counsel       12/20/2007         510   TRANSCRIPT of Conference as to Lawrence Ray held on 7/31/2007 before Judge
                         relayed to the Court that he and his client had some issues. The Court advised                               Glasser. Court Reporter:Gene Rudolph. (Toribio, Winnethka) (Entered:
                         Defense Counsel that he would not hear anything on the matter. The Court advised                             12/20/2007)
                         Defense Counsel that if he had any applications, he should make it by writing to    12/27/2007               Motions terminated as to Lawrence Ray: 507 MOTION to Continue Violation
                         the Court. (Court Reporter Shelly Silverman.) (Francis, Ogoro) (Entered:                                     hearing filed by Lawrence Ray.Order Endorsed on Doc #509. Ordered by Senior
                         10/16/2007)                                                                                                  Judge I. Leo Glasser on 12/27/2007. (Francis, Ogoro) (Entered: 12/27/2007)
10/18/2007         500   Letter request for adjournment of court appearance as to Lawrence Ray (Freeman,     01/25/2008         511   Minute Entry for proceedings held before Senior Judge I. Leo Glasser: For a Final
                         Louis) (Entered: 10/18/2007)                                                                                 Hearing re Revocation of Supervised Release as to Lawrence Ray held on
10/18/2007         501   ORDER as to Lawrence Ray GRANTED for the adjournment of Court matter                                         1/25/2008. Case called. Defts appear with counsel. Final revocation hearing held.
                         from 10-19-07 until 11-08-07 at 10:00 am. Ordered by Judge I. Leo Glasser on                                 Deft reinstated to supervision. Sentencing held. Defendant was sentenced to time
                         10/18/07. (Sica, Michele) (Entered: 10/18/2007)                                                              served. The current terms of supervision are to be continued (Court Reporter
                                                                                                                                      Marie Foley.) (Sica, Michele) (Entered: 01/28/2008)




01/25/2008         512   Violation Probation/Supervised Release Order as to Lawrence Ray                                              and Enters Plea of GUILTY to Charges 3 of the Violation. Current term of
                         IMPRISONMENT: TIME SERVED; SUPERVISED RELEASE: THE                                                           Supervision revoked. Sentencing held. Sentence: One day. New term of
                         CURRENT SUPERVISED RELEASE TERMS ARE TO BE CONTINUED.                                                        Supervised Release: 2 yrs. w/Special Conditions of Supervision. Special
                         Ordered by Senior Judge I. Leo Glasser on 1/25/08. (Sica, Michele) (Additional                               Assessment of $50,000.00 re-imposed. Fine of $20,000,000.00 re-imposed. Deft.
                         attachment(s) added on 2/11/2008: # 1 page 4 of doc #512) (Sica, Michele).                                   shall self surrender on 4/27/11 at 9:00 a.m. to U.S. Marshal, EDNY. (Court
                         (Entered: 01/29/2008)                                                                                        Reporter G. Rudolph) (Layne, Monique) (Entered: 04/12/2011)
03/01/2010         513   ORDERfor Petition for Warrant or Summons for Offender Under Supervision as          03/25/2011               Minute Entry for proceedings held before Senior Judge I. Leo
                         to Alfred Palagonia; The Courts Orders: The issuance of a Summons. U.S.                          525         Glasser:AMENDED Final Hearing re Revocation of Supervised Release as to
                         Probation Officcer Recommends that the Terms of Supervision should be                                        Alfred Palagonia held on 3/25/2011. AUSA S. Coyne. J. DiBlasi, Esq. ret. for
                         Revoked. Ordered by Senior Judge I. Leo Glasser on 3/1/2010. (Sica, Michele)                                 Deft. Deft. advised of rights and Enters Plea of GUILTY to Charges 3 of the
                         (Entered: 03/01/2010)                                                                                        Violation. Sentence: One day. Current Supervised Release revoked. New term of
                                                                                                                                      Supervised Release: 2 yrs. w/Special Conditions of Supervision. Fine of
03/11/2010         514   ORDER as to Alfred Palagonia, THE COURT ORDERS: The Modification of                                          $50,000.00 re-imposed. RESTITUTION: $20,000,000.00 re-imposed. Deft. shall
                         Conditions as Noted Above. Ordered by Senior Judge I. Leo Glasser on 09/21/07.                               self surrender on 4/27/11 to U.S. Marshal. (Court Reporter G. Rudolph) (Layne,
                         (Sica, Michele) (Entered: 03/11/2010)                                                                        Monique) (Entered: 04/13/2011)
03/15/2010         515   Summons Returned Executed on 03/01/10 as to Alfred Palagonia (Sica, Michele)        04/12/2011         523   Violation Probation/Supervised Release Order as to Alfred Palagonia. Deft.
                         (Entered: 03/17/2010)                                                                                        admitted guilt to Violation of Conditions 3 of the term of supervision.
10/21/2010         516   ENDORSED ORDER on (faxed) letter dtd. 10/21/10 filed by counsel J. DiBlasi as                                IMPRISONMENT: 1 day. SUPERVISED RELEASE: 2 years. w/SPECIAL
                         to Alfred Palagonia, granting his request that the Violation of Probation Hearing                            CONDITIONS OF SUPERVISION. SPECIAL ASSESSMENT: $50,000.00 (Re-
                         be adjrn'd. from 10/28 to 12/10/10. (Revocation Probation Hearing set for                                    Imposed). FINE: 20,000,000.00 (Re-Imposed). RESTITUTION: $50,000.00 (Re-
                         12/10/2010 at 11:00 AM in Courtroom 8B South before Senior Judge I. Leo                                      Imposed). So Ordered by Senior Judge I. Leo Glasser on 4/5/2011. C-E/M as to
                         Glasser). So Ordered by Senior Judge I. Leo Glasser on 10/21/2010. (Layne,                                   defse. counsel. (Layne, Monique) (Entered: 04/12/2011)
                         Monique) (Entered: 10/21/2010)                                                      04/13/2011         526   AMENDED Violation Supervised Release Order as to Alfred Palagonia.
12/08/2010         517   ENDORSED ORDER re: letter (faxed) dated 12/7/10 from Joseph v. DiBlasi,                                      IMPRISONMENT: 1 day. SUPERVISED RELEASE: 2 years. w/SPECIAL
                         Esq., requesting an adjournment of the conference as to Alfred Palagonia                                     CONDITIONS OF SUPERVISION. FINE: 50,000.00 (Re-Imposed).
                         scheduled for 12/10/10. The application is granted, and the conference will take                             RESTITUTION: $ 20,000,000.00 (Re-Imposed). Ordered by Senior Judge I. Leo
                         place on 1/7/11 at 10:30 a.m. in Courtroom 8B South before Senior Judge I. Leo                               Glasser on 4/13/2011. C-E/M. (Layne, Monique) (Entered: 04/13/2011)
                         Glasser. So Ordered by Senior Judge I. Leo Glasser on 12/8/2010. (Manuel,           12/14/2011         528   MOTION for Victim Rights on behalf of Ernest Gottdiener, Judith Gottdiener,
                         Germaine) (Entered: 12/09/2010)                                                                              Ervin Tausky and Suan Investments by USA as to Alfred Palagonia. (Attachments:
01/06/2011         518   NOTICE OF ATTORNEY APPEARANCE Sarah Mary Coyne appearing for                                                 # 1 Declaration in Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit
                         USA. (Coyne, Sarah) (Entered: 01/06/2011)                                                                    D, # 6 Certificate of Service) (Harwick, John) (Entered: 12/14/2011)

01/10/2011         519   Minute Entry for proceedings held before Senior Judge I. Leo Glasser:Initial        12/29/2011         529   MOTION for Extension of Time to File Response/Reply as to 528 MOTION for
                         Appearance re Revocation of Supervised Release as to Alfred Palagonia held on                                Victim Rights on behalf of Ernest Gottdiener, Judith Gottdiener, Ervin Tausky
                         1/10/2011. AUSA S. Coyne. Deft advised of rights and ENTERS Plea of NOT                                      and Suan Investments by USA as to Alfred Palagonia. (Dickman, Mary) (Entered:
                         GUILTY to Charges One, Two and Three of the Violation. Parties request add'l                                 12/29/2011)
                         time to resolve monetary issues. Case adjrn'd. until 3/4/11. (Court Reporter V.     01/04/2012         530   ENDORSED ORDER as to Alfred Palagonia, granting AUSA M. Dickman's
                         Butler). (Layne, Monique) (Entered: 01/11/2011)                                                              application re 529 MOTION for Extension of Time until 2/15/12, to File Response
03/01/2011         520   Letter MOTION for Hearing Extension of Probation Violation by Alfred                                         to 528 MOTION for Victim Rights on behalf of Ernest Gottdiener, Judith
                         Palagonia. (DiBlasi, Joseph) (Entered: 03/01/2011)                                                           Gottdiener, Ervin Tausky and Suan Investments. Ordered by Senior Judge I. Leo
                                                                                                                                      Glasser on 1/3/2012. (Layne, Monique) (Entered: 01/04/2012)
03/02/2011         521   ENDORSED ORDER granting 520 Motion for a three-week continuance re:
                         violation hearing as to Alfred Palagonia (14). So Ordered by Senior Judge I. Leo    02/15/2012         531   NOTICE OF ATTORNEY APPEARANCE Michael Lloyd Yaeger appearing for
                         Glasser on 3/1/2011. (Manuel, Germaine) (Entered: 03/02/2011)                                                USA. (Yaeger, Michael) (Entered: 02/15/2012)

03/25/2011               Minute Entry for proceedings held before Senior Judge I. Leo Glasser:Final          02/15/2012         532   RESPONSE to Motion re 528 MOTION for Victim Rights on behalf of Ernest
             522         Hearing re Revocation of Supervised Release as to Alfred Palagonia held on                                   Gottdiener, Judith Gottdiener, Ervin Tausky and Suan Investments (Yaeger,
                         3/25/2011. AUSA S. Coyne. J. DiBlasi, Esq. ret. for Deft. Deft. advised of rights                            Michael) (Entered: 02/15/2012)
    02/17/2012   Case   1:98-cr-01101-ILG
                   533 Letter                                      Document
                              to AUSA Michael Yaeger as to Alfred Palagonia              244-2
                                                                            (Chiodo, Marie) (Entered: Filed 01/01/19 Page    261
                                                                                                                      11:00 AM        of 261
                                                                                                                               in Courtroom 8B SouthPageID           #:Glasser.
                                                                                                                                                    before Judge I. Leo  4055   (Kessler, Stanley)
                               02/17/2012)                                                                                                    (Entered: 07/02/2012)
    03/16/2012         534     Letter in response to the Court's letter of February 17, 2012 as to Alfred            07/30/2012         544   Minute Entry for proceedings held before Judge I. Leo Glasser on 7/30/2012: Case
                               Palagonia (Yaeger, Michael) (Entered: 03/16/2012)                                                              called. John F. Harwick, Esq. present for the applicants Ernest Gottdiener, Judith
                                                                                                                                              Gottdiener, Ervin Tausky and Suan Investments (The Victims). AUSA Michael L.
    04/24/2012         535     MOTION for Extension of Time to File by victims with respect to Alfred                                         Yaeger present for the Government. The motion of Ernest Gottdiener, Judith
                               Palagonia's stock fraud scheme by USA as to Alfred Palagonia. (Harwick, John)                                  Gottdiener, Ervin Tausky and Suan Investments (The Victims) for an award of
                               (Entered: 04/24/2012)                                                                                          restitution from the defendant Alfred Pagonia is argued. Both parties are to file
    04/25/2012         536     ENDORSED ORDER, granting 535 Motion for Extension of Time until 5/24/12,                                       additional papers not later than 8/6/2012. Decision reserved. (Court Reporter Mary
                               to submit add'l proof re victims as to Alfred Palagonia's stock fraud scheme.                                  Agnes Drury.) (Kessler, Stanley) (Entered: 07/30/2012)
                               Ordered by Senior Judge I. Leo Glasser on 4/25/2012. (Layne, Monique) (Entered:       08/06/2012         545   Letter Joint Submission (John Harwick and Miachel Yaeger) as to Alfred
                               04/25/2012)                                                                                                    Palagonia (Harwick, John) (Entered: 08/06/2012)
    05/17/2012         537     REPLY TO RESPONSE to Motion re 535 MOTION for Extension of Time to                    09/10/2012         546   ORDER as to Alfred Palagonia. At the conclusion of a proceeding held on March
                               File by victims with respect to Alfred Palagonia's stock fraud scheme additional
                               extension requested (Harwick, John) (Entered: 05/17/2012)                                                      25, 2011, 522       Supervised Release - Final Revoc. Hrg., the defendant asked
    05/18/2012         538     ENDORSED ORDER, on doc. 537 from counsel J. Harwick to Judge Glasser, as                                       whether the Court "would... consider sealing [it] after it is completed." The
                               to Alfred Palagonia, granting an extra 2 weeks extension until 6/7/12, to submit                               government did not join in that request. I indicated at the time that I would
                               legal and factual arguments supporting the victims' claims for compensation.                                   consider it.Tr.13. My attention has just been called to the fact that that brief
                               Ordered by Senior Judge I. Leo Glasser on 5/18/2012. (Layne, Monique) (Entered:                                colloquy has eluded me and addressing it now, I must deny it. Ordered by Judge I.
                               05/18/2012)                                                                                                    Leo Glasser on 9/10/2012. (Layne, Monique) (Entered: 09/10/2012)

    06/07/2012         539     MOTION to Continue by John F. Harwick, Esq., attorney for the Estate of Ernest        09/20/2012               NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Alfred
                                                                                                                                  547         Palagonia held on 3/25/11, before Judge Glasser. Court Reporter/Transcriber G.
                               Gottdiener and Judith Gottdiener, Ervin Tausky and Suan Investiments, Inc. by
                               USA as to Alfred Palagonia. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit,                               Rudolph, Telephone number 718-613-2538. Transcript may be viewed at the court
                               # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit,                                  public terminal or purchased through the Court Reporter/Transcriber before the
                               # 10 Exhibit, # 11 Exhibit, # 12 Exhibit, # 13 Exhibit, # 14Exhibit, # 15 Exhibit)                             deadline for Release of Transcript Restriction. After that date it may be obtained
                               (Harwick, John) (Entered: 06/07/2012)                                                                          through PACER. Redaction Request due 10/11/2012. Redacted Transcript
                                                                                                                                              Deadline set for 10/22/2012. Release of Transcript Restriction set for 12/19/2012.
    06/07/2012                 MOTION to Continue Memorandum of Law by John F. Harwick, Esq. on behalf                                        (Rudolph, Gene) (Entered: 09/20/2012)
                 540           of the Estate of Ernest Gottiener and Judith Gottdiener, Ervin Tausky and Suan
                               Investments, Inc. by USA as to Alfred Palagonia. (Harwick, John) (Entered:            09/21/2012         548   TRANSCRIPT of Proceedings as to Walter Durchalter held on 6/14/04, before
                               06/07/2012)                                                                                                    Judge Glasser. Court Transcriber Henry Shapiro, Telephone number
                                                                                                                                              hrses@aol.com. Transcript may be viewed at the court public terminal or
    06/07/2012         541     MOTION to Continue Certificate of Service by USA as to Alfred Palagonia.                                       purchased through the Court Transcriber before the deadline for Release of
                               (Harwick, John) (Entered: 06/07/2012)                                                                          Transcript Restriction. After that date it may be obtained through PACER.
                                                                                                                                              Redaction Request due 10/12/2012. Redacted Transcript Deadline set for
    06/07/2012         542     MOTION to Continue Exhibits not contained within first filing by USA as to                                     10/22/2012. Release of Transcript Restriction set for 12/20/2012. (Hong, Loan)
                               Alfred Palagonia. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit) (Harwick,                               (Entered: 09/21/2012)
                               John) (Entered: 06/07/2012)
                                                                                                                     10/26/2012         549   Letter MOTION to Continue by Estate of Emest Gottdiener as to Alfred
    06/21/2012         543     MOTION to Continue Status Report by USA as to Alfred Palagonia. (Harwick,                                      Palagonia. (Attachments: # 1 proposed Order) (Harwick, John) (Entered:
                               John) (Entered: 06/21/2012)                                                                                    10/26/2012)
    06/21/2012                 Motions terminated, docketed incorrectly. as to Alfred Palagonia: 543 MOTION          11/06/2012               ORDER as to Alfred Palagonia (14). The Estate of Ernest and Judit Gottdiender,
                               to Continue Status Report filed by USA. This is not a motion; it is a letter                       550         Ervin Tausky and Suan Investments, Inc. will be entitled to restitution in the
                               containing a status report. (Kessler, Stanley) (Entered: 06/27/2012)                                           amount or $1.3 million dollars herein and that the United States of America shall
    07/02/2012                 NOTICE OF HEARING ON MOTION in case as to Alfred Palagonia 528 . The                                           make payment to the aforesaid Victims within 60 days of the signing and filing of
                               motion for victims' rights on behalf of Ernest Gottdiener, Judith Gottdiener, Ervin                            this Order. Ordered by Judge I. Leo Glasser on 11/2/2012. (Lee, Tiffeny) (Entered:
                               Tausky and Suan Investments is scheduled for oral argument on 7/30/2012 at                                     11/06/2012)




    12/07/2012         551     Letter from the parties jointly requesting that the Court amend its order dated
                               November 2, 2012 as to Alfred Palagonia (Attachments: # 1 Exhibit A) (Yaeger,
                               Michael) (Entered: 12/07/2012)
    12/11/2012                 Order as to defendant Alfred Palagonia (14) amending and superseding the order
                 552           (#550) dated 11/2/2012. The Estate of Ernest and Judit Gottdiener, Ervin Tausky
                               and Suan Investments, Inc. will be entitled to restitution in the amount of $1.3
                               million dollars which shall be payable to their attorneys trust account, Mark A.
                               Tepper, P.A. IOLA Trust Account. The Clerk of the Court shall distribute the
                               money to the extent that funds have been collected within 45 days of the signing
                               and filing of this order, and as additional money is collected it should be
                               distributed in accordance with the above. Ordered by Judge I. Leo Glasser on
                               12/10/2012. Copies forwarded to Financial Section. (Kessler, Stanley) (Entered:
                               12/11/2012)
    04/19/2013         553     Certificate of Service by USA as to Alfred Palagonia Affidavit of publication,
                               legal notice was published on an official government website, www.forfeiture.gov
                               beginning on March 20, 2013 and ending on April 18, 2013. (Mantell, Laura)
                               (Entered: 04/19/2013)



                                                 PACER Service Center
                                                  Transaction Receipt
                                                    05/25/2018 23:38:38
                             PACER
                                            fmoberlander:3308298:0 Client Code:
                             Login:
                                                                  Search          1:00-cr-00196-
                             Description:   Docket Report
                                                                  Criteria:       ILG
                             Billable
                                            30                    Cost:           3.00
                             Pages:

 
